Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 1 of 1126 PageID #: 20




                      Exhibit A
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 1                 Document 1-2 Filed 03/26/21 Page 2 ofRECEIVED
                                                                        1126 PageID  #: 21
                                                                                NYSCEF:  12/15/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF SUFFOLK

          COUNTY OF ALBANY, TOWN OF                   Index No.:
          AMHERST, COUNTY OF CATTARAUGUS,
          COUNTY OF CHEMUNG, COUNTY OF
          CHENANGO, COUNTY OF COLUMBIA,               SUMMONS
          COUNTY OF ERIE, COUNTY OF ESSEX,
          COUNTY OF LIVINGSTON, MAGNACARE
          INSURANCE, MEBCO, CITY OF MOBILE,
          COUNTY OF MONROE, COUNTY OF
          ONEIDA, COUNTY OF ONONDAGA,
          COUNTY OF OSCEOLA, COUNTY OF
          OTSEGO, CITY OF POUGHKEEPSIE,
          COUNTY OF SCHYULER, COUNTY OF
          SHELBY, WCA GROUP HEALTH TRUST,
          AND COUNTY OF YATES,
                            Plaintiffs,

                      - against -

          ACTAVIS HOLDCO US, INC.; ACTAVIS
          ELIZABETH LLC; ACTAVIS PHARMA,
          INC.; ALVOGEN, INC.; AMNEAL
          PHARMACEUTICALS, INC.; AMNEAL
          PHARMACEUTICALS, LLC; APOTEX
          CORP.; AUROBINDO PHARMA USA, INC.;
          BAUSCH HEALTH AMERICAS, INC.;
          BAUSCH HEALTH US INC.; BARR
          PHARMACEUTICALS, LLC;
          BRECKENRIDGE PHARMACEUTICAL,
          INC.; CAMBER PHARMACEUTICALS,
          INC; CARACO PHARMACEUTICAL
          LABORATORIES LTD.; CITRON PHARMA
          LLC; DAVA PHARMACEUTICALS, LLC;
          DR. REDDY’S LABORATORIES, INC.;
          ENDO INTERNATIONAL PLC; FOUGERA
          PHARMACEUTICALS INC.; G & W
          LABORATORIES; GENERICS BIDCO I,
          LLC; GLENMARK PHARMACEUTICALS,
          INC.; PFIZER, INC. AND ITS ALTER EGO,
          GREENSTONE LLC; HERITAGE
          PHARMACEUTICALS, INC.; HIKMA
          LABS, INC.; HIKMA
          PHARMACEUTICALS, USA, INC.; IMPAX
          LABORATORIES, INC.; JUBILANT
          CADISTA PHARMACEUTICALS, INC.;
                                                  1


                                             1 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 1                 Document 1-2 Filed 03/26/21 Page 3 ofRECEIVED
                                                                        1126 PageID  #: 22
                                                                                NYSCEF:  12/15/2020




          LANNETT CO., INC.; LUPIN
          PHARMACEUTICALS, INC.; MAYNE
          PHARMA USA INC.; MORTON GROVE
          PHARMACEUTICALS, INC.; MUTUAL
          PHARMACEUTICAL CO., INC.; MYLAN
          INC.; MYLAN PHARMACEUTICALS, INC.;
          MYLAN N.V.; OCEANSIDE
          PHARMACEUTICALS, INC.; PAR
          PHARMACEUTICAL, INC.; PERRIGO NEW
          YORK, INC.; SANDOZ, INC.; SUN
          PHARMACEUTICAL INDUSTRIES, INC.;
          TARO PHARMACEUTICALS USA, INC.;
          TELIGENT INC.; TEVA
          PHARMACEUTICALS USA, INC.;
          TORRENT PHARMA INC.; UDL
          LABORATORIES, INC., UPSHER-SMITH
          LABORATORIES, LLC; URL PHARMA,
          INC.; VALEANT PHARMACEUTICALS
          NORTH AMERICA, LLC; VALEANT
          PHARMACEUTICALS INTERNATIONAL,
          INC.; VERSAPHARM, INC.; WEST-WARD
          PHARMACEUTICALS CORP.; WEST-
          WARD COLUMBUS. INC.; WOCKHARDT
          USA LLC; AND ZYDUS
          PHARMACEUTICALS (USA), INC.,

                                Defendants.

         TO:      The above named Defendant(s):

                  YOU ARE HEREBY SUMMONED to answer the Complaint in this action
         and to serve a copy of your Answer, or, if the Complaint is not served with
         this Summons, to serve a notice of appearance, on the plaintiff’s attorney within 20
         days after service of this Summons, exclusive of the day of service, where
         service is made by delivery upon you personally within the state, or within 30
         days after completion of service where service is made in any other manner. In case
         of your failure to appear or answer, judgment will be taken against you by default for
         the relief demanded in the Complaint. The basis of the Venue is proper pursuant to
         CPLR § 503(a).

         Dated:         December 15, 2020
                        New York, New York




                                                      2 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                               INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 1                 Document 1-2 Filed 03/26/21 Page 4 ofRECEIVED
                                                                        1126 PageID  #: 23
                                                                                NYSCEF:  12/15/2020




                                             Respectfully submitted,

                                             NAPOLI SHKOLNIK PLLC

                                             /s/ Salvatore C. Badala
                                             Salvatore C. Badala
                                             Alastair J.M. Findeis
                                             Thomas A. Narducci
                                             360 Lexington Ave., 11th Floor
                                             New York, NY, 10017
                                             Tel: (212) 397-1000
                                             Fax: (646) 843-7603
                                             sbadala@napolilaw.com
                                             afindeis@napolilaw.com
                                             tnarducci@napolilaw.com

                                             Attorneys for Plaintiffs
         TO:

         Actavis Holdco US, Inc.
         400 Interpace Pkwy
         Parsippany, NJ 07054

         Actavis Elizabeth LLC
         200 Elmora Ave.
         Elizabeth, NJ 070202

         Actavis Pharma, Inc.
         400 Interpace Pkwy
         Parsippany, NJ 07054

         Alvogen, Inc.
         44 Whippany Rd., Ste 300
         Morristown, NJ 07960-4558

         Amneal Pharmaceuticals, Inc.
         400 Crossing Blvd Fl 3
         Bridgewater, NJ 08807-2863

         Amneal Pharmaceuticals, LLC
         400 Crossing Blvd Fl 3
         Bridgewater, NJ 08807-2863



                                             3 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 1                 Document 1-2 Filed 03/26/21 Page 5 ofRECEIVED
                                                                        1126 PageID  #: 24
                                                                                NYSCEF:  12/15/2020




         Apotex Corp.
         2400 North Commerce Parkway
         Suite 400
         Weston, Florida 33326

         Aurobindo Pharma USA, Inc.
         279 Princeton Hightstown Road
         East Windsor, NJ 08520

         Bausch Health Americas, Inc.
         400 Somerset Corporate Blvd
         Bridgewater, NJ 08807

         Bausch Health US Inc.
         400 Somerset Corporate Blvd
         Bridgewater, NJ 08807

         Barr Pharmaceuticals, LLC
         1090 Horsham Rd
         North Wales, PA, 19454-1505

         Breckenridge Pharmaceutical, Inc.
         15 Massirio Dr., Ste. 201
         Kensington, CT, 06037-2352

         Camber Pharmaceuticals, Inc.
         1031 Centennial Ave
         Piscataway, NJ, 08854-4125

         Caraco Pharmaceutical Laboratories Ltd.
         1150 Elijah McCoy Drive
         Detroit, MI 48202

         Citron Pharma LLC
         2 Tower Center Boulevard, Suite 1101
         East Brunswick, NJ 08816-1100

         Dava Pharmaceuticals, LLC
         1400 Atwater Dr
         Malvern, PA 19355-8701




                                                4 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 1                 Document 1-2 Filed 03/26/21 Page 6 ofRECEIVED
                                                                        1126 PageID  #: 25
                                                                                NYSCEF:  12/15/2020




         Dr. Reddy’s Laboratories, Inc.
         107 College Road East
         Princeton, NJ 08540

         Endo International PLC
         1400 Atwater Drive
         Malvern, PA 19355

         Fougera Pharmaceuticals Inc.
         60 Baylis Road
         Melville, NY 11747-3838

         G & W Laboratories
         301 Helen St
         South Plainfield, NJ 07080-3808

         Generics Bidco I, LLC
         130 Vintage Drive
         Huntsville, AL 35811

         Glenmark Pharmaceuticals, Inc.
         750 Corporate Drive
         Mahwah, NJ 07430

         Greenstone LLC
         100 Route 206
         North Peapack, NJ 07977

         Heritage Pharmaceuticals, Inc.
         1 Tower Center Blvd Ste 1700
         East Brunswick, NJ, 08816-1145

         Hikma Labs, Inc.
         1809 Wilson Rd
         Columbus, OH, 43228-9579

         Hikma Pharmaceuticals, USA, Inc.
         2 Esterbrook Ln.
         Cherry Hill, NJ 08003-4002

         Impax Laboratories, Inc.
         30831 Huntwood Avenue
         Hayward, CA 94544

                                             5 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 1                 Document 1-2 Filed 03/26/21 Page 7 ofRECEIVED
                                                                        1126 PageID  #: 26
                                                                                NYSCEF:  12/15/2020




         Jubilant Cadista Pharmaceuticals, Inc.
         207 Kiley Dr
         Salisbury, MD, 21801-2249

         Lannett Co., Inc.
         9000 State Road
         Philadelphia, PA 19136

         Lupin Pharmaceuticals, Inc.
         Harborplace Tower 111 S Calvert Street,
         21st Fl.
         Baltimore, MD 21202

         Mayne Pharma USA Inc.
         3301 Benson Dr., Ste. 401
         Raleigh, NC 27609

         Morton Grove Pharmaceuticals, Inc.
         6451 West Main Street
         Morton Grove, IL 60053

         Mutual Pharmaceutical Co., Inc.
         1100 Orthodox St
         Philadelphia, PA, 19124-3199

         Mylan Inc.
         1000 Mylan Blvd
         Canonsburg, PA, 15317-5853

         Mylan Pharmaceuticals, Inc.
         781 Chestnut Ridge Road
         Morgantown, WV 26505

         Mylan N.V.
         1000 Mylan Blvd
         Canonsburg, PA 15317

         Oceanside Pharmaceuticals, Inc.
         400 Somerset Corporate Blvd
         Bridgewater, NJ, 08807-2867




                                                  6 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 1                 Document 1-2 Filed 03/26/21 Page 8 ofRECEIVED
                                                                        1126 PageID  #: 27
                                                                                NYSCEF:  12/15/2020




         Par Pharmaceutical, Inc.
         1 Ram Ridge Rd
         Chestnut Ridge, NY 10977-6714

         Perrigo New York, Inc.
         515 Eastern Avenue
         Allegan, MI 49010

         Pfizer, Inc.
         235 East 42nd Street
         New York, NY 10017

         Sandoz, Inc.
         100 College Rd W
         Princeton, NJ, 08540-6604

         Sun Pharmaceutical Industries, Inc.
         1 Commerce Drive
         Cranbury, NJ 08512

         Taro Pharmaceuticals USA, Inc.
         3 Skyline Drive
         Hawthorne, NY 10532

         Teligent Inc.
         105 Lincoln Ave.
         Buena, New Jersey, 08310

         Teva Pharmaceuticals USA, Inc.
         1090 Horsham Road
         North Wales, PA 19454

         Torrent Pharma Inc.
         150 Allen Rd., Ste. 102
         Basking Ridge, NJ, 07920-3856

         UDL Laboratories, Inc.
         1718 Northrock Court
         Rockford, IL 61103

         Upsher-Smith Laboratories, LLC
         6701 Evenstad Drive
         Maple Grove, Minnesota 55369

                                               7 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 1                 Document 1-2 Filed 03/26/21 Page 9 ofRECEIVED
                                                                        1126 PageID  #: 28
                                                                                NYSCEF:  12/15/2020




         URL Pharma, Inc.
         1100 Orthodox St.
         Philadelphia, PA, 19124-3168

         Valeant Pharmaceuticals North America, LLC
         400 Somerset Corporate Blvd
         Bridgewater, NJ 08807-2867

         Valeant Pharmaceuticals International, Inc.
         400 Somerset Corporate Blvd
         Bridgewater, NJ 08807-2867

         Versapharm, Inc.
         1775 West Oak Pkwy., Suite 800
         Marietta, GA 30062

         West-Ward Pharmaceuticals Corp.
         401 Industrial Way West
         Eatontown,
         New Jersey 07724-2206

         West-Ward Columbus. Inc.
         1809 Wilson Rd
         Columbus, OH 43228-9579

         Wockhardt USA LLC
         20 Waterview Blvd Ste 315
         Parsippany, NJ, 07054-1271

         Zydus Pharmaceuticals (USA), Inc.
         73 Route 31 N.
         Pennington, NJ 08534




                                                 8 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  1                Document 1-2 Filed 03/26/21 Page 10 of 1126 PageID
                                                                      RECEIVED       #: 29
                                                                                NYSCEF:  12/15/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF SUFFOLK
                                                             Index No.:
          COUNTY OF ALBANY, TOWN OF AMHERST,
          COUNTY OF CATTARAUGUS, COUNTY OF
          CHEMUNG, COUNTY OF CHENANGO, COUNTY OF
          COLUMBIA, COUNTY OF ERIE, COUNTY OF ESSEX,
          COUNTY OF LIVINGSTON, MAGNACARE
          INSURANCE, MEBCO, CITY OF MOBILE, COUNTY
          OF MONROE, COUNTY OF ONEIDA, COUNTY OF
          ONONDAGA, COUNTY OF OSCEOLA, COUNTY OF
          OTSEGO, CITY OF POUGHKEEPSIE, COUNTY OF
          SCHYULER, COUNTY OF SHELBY, WCA GROUP
          HEALTH TRUST, AND COUNTY OF YATES,

                              Plaintiffs,
              -against-

          ACTAVIS HOLDCO US, INC.; ACTAVIS ELIZABETH
          LLC; ACTAVIS PHARMA, INC.; ALVOGEN, INC.;
          AMNEAL PHARMACEUTICALS, INC.; AMNEAL
          PHARMACEUTICALS, LLC; APOTEX CORP.;
          AUROBINDO PHARMA USA, INC.; BAUSCH HEALTH
          AMERICAS, INC.; BAUSCH HEALTH US INC.; BARR
          PHARMACEUTICALS, LLC; BRECKENRIDGE
          PHARMACEUTICAL, INC.; CAMBER
          PHARMACEUTICALS, INC; CARACO
          PHARMACEUTICAL LABORATORIES LTD.; CITRON
          PHARMA LLC; DAVA PHARMACEUTICALS, LLC;
          DR. REDDY’S LABORATORIES, INC.; ENDO
          INTERNATIONAL PLC; FOUGERA
          PHARMACEUTICALS INC.; G & W LABORATORIES;
          GENERICS BIDCO I, LLC; GLENMARK
          PHARMACEUTICALS, INC.; PFIZER, INC. AND ITS
          ALTER EGO, GREENSTONE LLC; HERITAGE
          PHARMACEUTICALS, INC.; HIKMA LABS, INC.;
          HIKMA PHARMACEUTICALS, USA, INC.; IMPAX
          LABORATORIES, INC.; JUBILANT CADISTA
          PHARMACEUTICALS, INC.; LANNETT CO., INC.;
          LUPIN PHARMACEUTICALS, INC.; MAYNE PHARMA
          USA INC.; MORTON GROVE PHARMACEUTICALS,
          INC.; MUTUAL PHARMACEUTICAL CO., INC.;
          MYLAN INC.; MYLAN PHARMACEUTICALS, INC.;
          MYLAN N.V.; OCEANSIDE PHARMACEUTICALS,
          INC.; PAR PHARMACEUTICAL, INC.; PERRIGO NEW
          YORK, INC.; SANDOZ, INC.; SUN
          PHARMACEUTICAL INDUSTRIES, INC.; TARO
          PHARMACEUTICALS USA, INC.; TELIGENT INC.;
          TEVA PHARMACEUTICALS USA, INC.; TORRENT


                                             9 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  1                Document 1-2 Filed 03/26/21 Page 11 of 1126 PageID
                                                                      RECEIVED       #: 30
                                                                                NYSCEF:  12/15/2020




          PHARMA INC.; UDL LABORATORIES, INC., UPSHER-
          SMITH LABORATORIES, LLC; URL PHARMA, INC.;
          VALEANT PHARMACEUTICALS NORTH AMERICA,
          LLC; VALEANT PHARMACEUTICALS
          INTERNATIONAL, INC.; VERSAPHARM, INC.; WEST-
          WARD PHARMACEUTICALS CORP.; WEST-WARD
          COLUMBUS. INC.; WOCKHARDT USA LLC; AND
          ZYDUS PHARMACEUTICALS (USA), INC.,
         ======================================================================
                                           SUMMONS
         ======================================================================
                                       NAPOLI SHKOLNIK, PLLC
                                  400 Broadhollow Road, Ste. 305
                                    Melville, New York 11747
                                        Tel: (212)397-1000
                                       Fax: (646) 257-5081
                                      Attorneys for Plaintiffs
         =====================================================================

         The undersigned attorney hereby certifies, pursuant to 22 NYCRR 130-1.1a that he has read the
         within papers and that same are not frivolous as that term is defined in 22 NYCRR 130-1.1(c)


         __________________________________________
         Salvatore C. Badala, Esq.
         =====================================================================
         Service of a copy of the within                                is hereby
         admitted.
         Dated,                 ________________________________
                Attorney(s) for
         =====================================================================
         PLEASE TAKE NOTICE:
                 NOTICE OF ENTRY
                       that the within is a (certified) true copy of an                          duly entered in the
                       office of the clerk of the within named court on __________________200__.
                  NOTICE OF SETTLEMENT
                     that an order                          of which the within is a true copy
                     will be presented for settlement to the HON.                  one of the judges of the
                     within named Court, at
                     on                     200___ at________ O’clock ___.M.
         Dated, _________________________
                                                            Yours, etc.
                                                            NAPOLI SHKOLNIK, PLLC




                                                         10 of 10
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 12 of 1126 PageID
                                                                      RECEIVED       #: 31
                                                                                NYSCEF:  12/15/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF SUFFOLK

           COUNTY OF ALBANY, TOWN OF
           AMHERST, COUNTY OF
           CATTARAUGUS, COUNTY OF
           CHEMUNG, COUNTY OF CHENANGO,
           COUNTY OF COLUMBIA, COUNTY OF
           ERIE, COUNTY OF ESSEX, COUNTY OF
           LIVINGSTON, MAGNACARE            Case No
           INSURANCE, MEBCO, CITY OF
           MOBILE, COUNTY OF MONROE,
           COUNTY OF ONEIDA, COUNTY OF      VERIFIED COMPLAINT
           ONONDAGA, COUNTY OF OSCEOLA,
                                                    AND
           COUNTY OF OTSEGO, CITY OF
           POUGHKEEPSIE, COUNTY OF          JURY TRIAL DEMAND
           SCHUYLER, COUNTY OF SHELBY,
           WCA GROUP HEALTH TRUST,
           COUNTY OF YATES,

           Plaintiffs,

           v.

           ACTAVIS HOLDCO US, INC.;
           ACTAVIS ELIZABETH LLC;
           ACTAVIS PHARMA, INC.;
           ALVOGEN INC.;
           AMNEAL PHARMACEUTICALS, INC.;
           AMNEAL PHARMACEUTICALS, LLC;
           APOTEX CORP.;
           AUROBINDO PHARMA USA, INC.;
           BAUSCH HEALTH AMERICAS, INC.;
           BAUSCH HEALTH US INC.;




                                            1 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 13 of 1126 PageID
                                                                      RECEIVED       #: 32
                                                                                NYSCEF:  12/15/2020




           BARR PHARMACEUTICALS, LLC;
           BRECKENRIDGE PHARMACEUTICAL,
           INC.;
           CAMBER PHARMACEUTICALS, INC.;
           CARACO PHARMACEUTICAL
           LABORATORIES LTD.;
           CITRON PHARMA LLC;
           DAVA PHARMACEUTICALS, LLC;
           DR. REDDY’S LABORATORIES, INC.;
           ENDO INTERNATIONAL PLC;
           FOUGERA PHARMACEUTICALS INC.;
           G & W LABORATORIES;
           GENERICS BIDCO I, LLC;
           GLENMARK PHARMACEUTICALS,
           INC.;
           GREENSTONE LLC;
           HERITAGE PHARMACEUTICALS, INC.;
           HIKMA LABS, INC.,
           HIKMA PHARMACEUTICALS, USA,
           INC.,
           IMPAX LABORATORIES, INC.;
           JUBILANT CADISTA
           PHARMACEUTICALS, INC.;
           LANNETT COMPANY, INC.;
           LUPIN PHARMACEUTICALS, INC.;
           MAYNE PHARMA USA INC.;
           MORTON GROVE
           PHARMACEUTICALS, INC.,
           MUTUAL PHARMACEUTICAL CO.,
           INC.;
           MYLAN INC.;
           MYLAN PHARMACEUTICALS, INC.;
           MYLAN N.V.;



                                                 2

                                            2 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 14 of 1126 PageID
                                                                      RECEIVED       #: 33
                                                                                NYSCEF:  12/15/2020




           OCEANSIDE PHARMACEUTICALS,
           INC.;
           PAR PHARMACEUTICAL, INC.;
           PERRIGO NEW YORK, INC.;
           PFIZER, INC.;
           SANDOZ, INC.;
           SUN PHARMACEUTICAL INDUSTRIES,
           INC.;
           TARO PHARMACEUTICALS USA, INC.;
           TELIGENT INC.,
           TEVA PHARMACEUTICALS USA, INC.;
           TORRENT PHARMA INC.,
           UDL LABORATORIES, INC.,
           UPSHER-SMITH LABORATORIES, LLC;
           URL PHARMA, INC.;
           VALEANT PHARMACEUTICALS
           NORTH AMERICA, LLC;
           VALEANT PHARMACEUTICALS
           INTERNATIONAL, INC.;
           VERSAPHARM, INC;
           WEST-WARD COLUMBUS, INC.,
           WEST-WARD PHARMACEUTICALS
           CORP.;
           WOCKHARDT USA LLC; and
           ZYDUS PHARMACEUTICALS (USA),
           INC.,

           Defendants.



                          Verified Complaint and Demand for Jury Trial




                                                 3

                                            3 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                                                            INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 15 of 1126 PageID
                                                                      RECEIVED       #: 34
                                                                                NYSCEF:  12/15/2020




                                                         TABLE OF CONTENTS

          I.     NATURE OF THE ACTION .................................................................. 12
          II.    STATE AND FEDERAL INVESTIGATIONS ...................................... 22
          III.   JURISDICTION AND VENUE .............................................................. 30
          IV.    PLAINTIFFS ............................................................................................ 32
                 Albany County ......................................................................................................................... 32
                 Town of Amherst ..................................................................................................................... 33
                 Cattaraugus County.......................................................................Error! Bookmark not defined.4
                 Chemung County ........................................................................... Error! Bookmark not defined.
                 Chenango County ........................................................................... Error! Bookmark not defined.
                 Columbia County ........................................................................... Error! Bookmark not defined.
                 Erie County .................................................................................... Error! Bookmark not defined.
                 Essex County ........................................................................................................................... 40
                 Livingston County ....................................................................................................................41
                 MagnaCare Insurance .................................................................... Error! Bookmark not defined.
                 MEBCO.......................................................................................... Error! Bookmark not defined.
                 City of Mobile .......................................................................................................................... 44
                 Monroe County........................................................................................................................ 45
                 Oneida County ........................................................................................................................ 46
                 Onondaga County ................................................................................................................... 47
                 Osceola County ....................................................................................................................... 48
                 Otsego County......................................................................................................................... 49
                 City of Poughkeepsie............................................................................................................... 50
                 Schuyler County .......................................................................................................................51
                 Shelby County.......................................................................................................................... 52
                 WCA Group Health Trust ....................................................................................................... 53
                 Yates County ........................................................................................................................... 54

          V.     DEFENDANTS ........................................................................................ 56
                 Actavis ..................................................................................................................................... 56
                 Alvogen .................................................................................................................................... 58
                 Amneal..................................................................................................................................... 59
                 Apotex...................................................................................................................................... 60
                 Aurobindo .................................................................................................................................61
                 Bausch Health/Valeant ...........................................................................................................61
                 Breckenridge Pharmaceutical, Inc. ......................................................................................... 62


                                                                                  4

                                                                          4 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                                                            INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 16 of 1126 PageID
                                                                      RECEIVED       #: 35
                                                                                NYSCEF:  12/15/2020




                Camber .................................................................................................................................... 63
                Citron ....................................................................................................................................... 63
                Dr. Reddy’s Laboratories, Inc. ................................................................................................ 64
                Fougera.................................................................................................................................... 65
                G & W Laboratories ................................................................................................................ 65
                Glenmark Pharmaceuticals, Inc., USA.................................................................................... 66
                Greenstone, LLC ..................................................................................................................... 66
                Heritage Pharmaceuticals, Inc................................................................................................ 74
                Hikma Labs, Inc. .................................................................................................................... 74
                Impax Laboratories, Inc. ......................................................................................................... 75
                Jubilant Cadista Pharmaceuticals, Inc. ................................................................................... 76
                Lannett Company, Inc. ........................................................................................................... 76
                Lupin Pharmaceuticals, Inc. ................................................................................................... 77
                Mayne Pharma USA, Inc. ........................................................................................................ 77
                Morton Grove Pharmaceuticals Inc., ...................................................................................... 78
                Mylan ....................................................................................................................................... 77
                Par............................................................................................................................................ 79
                Perrigo ..................................................................................................................................... 80
                Pfizer.........................................................................................................................................81
                Sandoz ..................................................................................................................................... 82
                Sun/Mutual/Caraco................................................................................................................ 82
                Teligent Inc. ............................................................................................................................ 84
                Teva ......................................................................................................................................... 84
                Torrent Pharma Inc. ................................................................................................................ 86
                UDL Laboratories, Inc. ........................................................................................................... 86
                Upsher ..................................................................................................................................... 86
                West-Ward Pharmaceuticals Corp. ......................................................................................... 87
                Wockhardt USA LLC............................................................................................................... 88
                Zydus Pharmaceuticals (USA), Inc. ..................................................................................... 88

          VI.   CO-CONSPIRATORS .............................................................................. 89
                Ascend ..................................................................................................................................... 89
                Unknown Co-Conspirators...................................................................................................... 89

          VII. INTERSTATE AND INTRASTATE TRADE AND COMMERCE .... 89
          VIII. THE GENERIC DRUG INDUSTRY ..................................................... 90
                A. Generic Drugs Are Commodity Products .......................................................................... 90
                B. Defendants’ Cartel Agreement Includes All Generic Products ......................................... 95
                C. Pricing in the U.S. Prescription Drug Industry ................................................................ 101

          IX.   DEFENDANTS’ CARTEL & OVERARCHING CONSPIRACY....... 105
                A. The Co-Operative Principle of “Fair Share” Governed Defendants’ Cartel ..................... 115
                B. Sales Managers Played a Key Role in Implementing the Conspiracy .............................. 121
                C. Defendants Frequently Communicated Directly and Privately ....................................... 123



                                                                                  5

                                                                         5 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                                                       INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 17 of 1126 PageID
                                                                      RECEIVED       #: 36
                                                                                NYSCEF:  12/15/2020




          X.      ADDITIONAL DETAILS AND EXAMPLES OF, AS PART OF THEIR
                  CARTEL, DEFENDANTS CONTINUING TO CONSPIRE TO FIX
                  PRICES, ALLOCATE MARKETS, AND/OR RIG BIDS FOR THE
                  DRUGS AT ISSUE.................................................................................. 139
               A. Nystatin............................................................................................................................. 154
               B. Perphenazine Tablets ........................................................................................................ 174
               C. Pentoxifylline Tablets ....................................................................................................... 176
               D. Hydroxyurea Capsules ................................................................................................. 15479
               E. Imiquimod Cream ........................................................................................................... 182
               F. Adapalene Cream ............................................................................................................. 195
               G. Desonide Lotion ............................................................................................................. 206
               H. Permethrin........................................................................................................................ 210
               I. Potassium Chloride ER Tablets ........................................................................................ 213
               J. Triamcinolone Acetonide Cream and Ointment ............................................................... 217
               K. Atropine Sulfate Tablets .................................................................................................. 220
               L. Oxycodone HCL Tablets & Oral Solution ....................................................................... 221
               M. Betamethasone Dipropionate, Betamethasone Dipropionate Augmented,
               Betamethasone Dipropionate Clotrimazole, Betamethasone Valerate, and
               Hydrocortisone Valerate ....................................................................................................... 223
               N. Clindamycin .................................................................................................................... 253
               O. Methylprednisolone Tablets............................................................................................ 272
               P. Lidocaine-Prilocaine ........................................................................................................ 275
               Q. Amantadine HCL ............................................................................................................. 281
               R. Fluocinonide Solution...................................................................................................... 283
               S. Erythromycin Base/Ethyl Alcohol Solution .................................................................... 288
               T. Calcipotriene Solution ..................................................................................................... 297
               U. Amiloride HCL/HCTZ Tabs, Cimetidine Tabs, Diltiazem HCL Tabs, Disopyramide
           Phosphate Caps, Doxazosin Mesylate Tabs, Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine
           Pamoate Caps, Ketorolac Tromethamine Tabs, Ketoprofen Caps, Methotrexate HCL Tabs,
           Nadolol Tabs, Prazosin Caps, and Tolmetin Sodium Caps .......................................................... 300
               V. Ciclopirox Cream ............................................................................................................... 313
               W. Metronidazole .75% Gel .................................................................................................. 323
               X. Metronidazole Cream and Lotion.................................................................................... 330
               Y. Chlorpromazine HCL Tablets ......................................................................................... 336
               Z. Triamterene HCTZ.......................................................................................................... 339
               AA. Lidocaine Ointment ...................................................................................................... 342
               AB. Clonidine TTS Patch and Doxazosin Mesylate .......................................................... 350
               AC. Fluocinolone Acetonide Cream, Ointment, and Solution ............................................. 359
               AD. Irbesartan ...................................................................................................................... 364
               AE. Isosorbide Dinitrate Tablets ......................................................................................... 366
               AF. Amphetamine Salts ........................................................................................................ 369
               AG. Lamivudine/Zidovudine Tablets ................................................................................. 374
               AH. Latanoprost Drops ........................................................................................................ 377
               AI. Ethosuximide Capsules and Oral Solution .................................................................... 384
               AJ. Levonorgestrel/EE......................................................................................................... 388


                                                                                6

                                                                        6 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                                                                 INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 18 of 1126 PageID
                                                                      RECEIVED       #: 37
                                                                                NYSCEF:  12/15/2020




                   AK. Balsalazide Disodium Capsules ..................................................................................... 391
                   AL. Dextroamphetamine Sulphate ....................................................................................... 394
                   AM. Halobestasol Propionate Cream and Ointment ........................................................... 399
                   AN. Nimodipine.................................................................................................................... 411
                   AO. Cyproheptadine HCL .................................................................................................... 418
                   AP. Ciclopirox Shampoo ...................................................................................................... 422
                   AQ. Desoximetasone Ointment ........................................................................................... 425
                   AR. Fluticasone Propionate Lotion ...................................................................................... 433
                   AS. Valsartan HCTZ ............................................................................................................ 442
                   AT. Buspirone, Estradiol, Labetalol, Loperamide, Mimvey (Estradiol/Norethindrone),
                   Nadolol, Levothyroxine, Nitrofurantoin MAC, Tamoxifen Citrate, Clarithomycin, and
                   Estazolam .............................................................................................................................. 447
                   AU. Promethazine HCL Suppositories ................................................................................ 464
                   AV. Nystatin Triamcinolone ................................................................................................ 474
                   AW. Doxycycline Hyclate..................................................................................................... 484
                   AX. Ethambutol HCL Tablets ............................................................................................. 495
                   AY. Oxacillin Sodium and Nafcillin Sodium Injectable Vials .............................................. 501
                   AZ. Doxycycline Monohydrate ........................................................................................... 505
                   BA. Ciclopirox Solution ......................................................................................................... 513
                   BB. Prochlorperazine Maleate Suppositories........................................................................ 518
                   BC. Spironolactone HCTZ Tablets...................................................................................... 522
                   BD. Zoledronic Acid ............................................................................................................ 525
                   BE. Cefpodoxime Proxetil ................................................................................................... 532
                   BF. Budesonide Inhalation Suspension ............................................................................... 536
                   BG. Methylphenidate HCL Tablets and Methylphenidate HCL ......................................... 541
                   BH. Pioglitazone HCL Metformin HCL Tablets ................................................................ 547
                   BI. Tizanidine ...................................................................................................................... 553
                   BJ. Oxaprozin Tablets ......................................................................................................... 556
                   BK. Meprobamate ................................................................................................................ 564
                   BL. Bromocriptine Mesylate ................................................................................................ 569
                   BM. Isotretinoin Capsules.................................................................................................... 576
                   BN. Medroxyprogesterone Tablet ....................................................................................... 577
                   BO. Cefaclor Tabs, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir, Cefprozil Tabs, Cephalexin
           Tabs, Cimetidine Tabs, Fluocinonide, Fluconazole Tabs, Isoniazid, Methotrexate Tabs, Moexipril
           HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron,
           Oxybutynin CL Tabs, Pravastatin, Prazosin HCL Caps, Ranitidine HCL Tabs, and Adapalene Gel
           ........................................................................................................................................................ 579
                   BP. Cholestyramine Oral Powder and Oral Solid ................................................................ 609
                   BQ. Drospirenone/EE .......................................................................................................... 612
                   BR. Lamotrigine ER Tablets ................................................................................................ 618
                   BS. Acetazolamide ................................................................................................................ 620
                   BT. Alclometasone Dipropionate Cream & Ointment ........................................................ 629
                   BU. Clomipramine HCL Capsules ...................................................................................... 634
                   BV. Desonide Ointment and Cream ..................................................................................... 641
                   BW. Mometasone Furoate.................................................................................................... 645



                                                                                      7

                                                                             7 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                                                          INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 19 of 1126 PageID
                                                                      RECEIVED       #: 38
                                                                                NYSCEF:  12/15/2020




                 BX. Amiloride HCL/HCTZ Tabs, Benazepril HCTZ, Bupropion HCL, Cimetidine,
           Clomipramine, Diclofenac Tabs, Diltiazem HCL, Doxazosin Mesylate Tabs, Enalapril Tabs,
           Fluoxetine, Haloperidol, Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol,
           Nystatin, Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs, Trifluoperazine
           HCL, and Verapamil ...................................................................................................................... 650
                 BY. Captopril ......................................................................................................................... 661
                 BZ. Tizanidine HCL Tablets ............................................................................................... 664
                 CA. Prednisone Tablets ........................................................................................................ 667
                 CB. Prednisolone Acetate ..................................................................................................... 670
                 CC. Temozolomide .............................................................................................................. 673
                 CD. Benazepril HCTZ and Bumetanide Tablets ................................................................ 676
                 CE. Divalproex ER ................................................................................................................ 681
                 CF. Enalapril Maleate .......................................................................................................... 686
                 CG. Etodolac and Etodolac ER ........................................................................................... 697
                 CH. Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids, Clemastine Fumarate
           Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate Tabs, Etodolac Tabs,
           Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs, Pravastatin Tabs, and Tolmetin Sodium Caps
           – “Round 2” .................................................................................................................................... 711
                 CI. Hydrocortisone Acetate Suppositories (Anucort HC) Tablets ....................................... 719
                 CJ. Oxycodone/Acetaminophen .......................................................................................... 725
                 CK. Griseofulvin Microsize Tablets ..................................................................................... 727
                 CL. Econazole Topical ........................................................................................................ 735
                 CM. Azithromycin Suspension and Oral Suspension, Bumetanide Tabs, Cephalexin
           Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps,
           Diflunisal Tabs, Estazolam Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate
           Caps, Keto-conazole (Cream and Tablets), Medroxyprogesterone Tabs, Mimvey
           (Estradiol/Norethindrone Acetate Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen
           Citrate Tabs, and Theophylline ER Tabs ...................................................................................... 744
                 CN. Digoxin ......................................................................................................................... 755
                 CO. Triamcinoline Acetonide Paste ..................................................................................... 761
                 CP. Azithromycin Suspension .............................................................................................. 763
                 CQ. Nortriptyline HCL ........................................................................................................ 766
                 CR. Propranolol ..................................................................................................................... 771
                 CS. Cefuroxime Axetil .......................................................................................................... 784
                 CT. Timolol Maleate Ophthalmic Gel Forming Solution .................................................... 787
                 CU. Butorphanol Tartrate .................................................................................................... 790
                 CV. Carisoprodol Tablets ..................................................................................................... 793
                 CW. Tolterodine ER ............................................................................................................. 794
                 CX. Tolterodine Tartrate ...................................................................................................... 800
                 CY. Metoprolol Succinate ER .............................................................................................. 805
                 CZ. Norethindrone/EE ....................................................................................................... 807
                 DA. Capecitabine ................................................................................................................. 809
                 DB. Dexmethylphenidate HCL Extended Release .............................................................. 812
                 DC. Pilocarpine HCL Tablets ............................................................................................... 817
                 DD. Piroxicam....................................................................................................................... 819



                                                                                  8

                                                                          8 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 20 of 1126 PageID
                                                                      RECEIVED       #: 39
                                                                                NYSCEF:  12/15/2020




               DE. Niacin ER ..................................................................................................................... 823
               DF. Baclofen.......................................................................................................................... 831
               DG. Fosinopril-HCTZ ......................................................................................................... 836
               DH. Glipizide-Metformin .................................................................................................... 844
               DI. Glyburide........................................................................................................................ 848
               DJ. Glyburide-Metformin ..................................................................................................... 854
               DK. Leflunomide .................................................................................................................. 858
               DL. Paromomycin ................................................................................................................ 862
               DM. Theophylline Extended Release .................................................................................. 865
               DN. Verapamil HCL ............................................................................................................ 868
               DO. Fenofibrate ................................................................................................................... 873
               DP. Diflunisal and Hydroxyzine Pamoate ........................................................................... 884
               DQ. Ketoconazole ................................................................................................................ 888
               DR. Calcipotriene Betamethasone Dipropionate Ointment................................................ 892
               DS. Modafinil ....................................................................................................................... 900
               DT. Diphenoxylate Atropine HCL Tablets ......................................................................... 902
               DU. Methazolamide Tablets ................................................................................................ 905
               DV. Paricalcitol .................................................................................................................... 909
               DW. Phenytoin Sodium Capsules ......................................................................................... 918
               DX. Budesonide DR............................................................................................................. 922
               DY. Dicloxacillin Sodium..................................................................................................... 925
               DZ. Fluvastatin Sodium Capsules........................................................................................ 926
               EA. Phenytoin Sodium ER Capsules ................................................................................... 928
               EB. Topiramate Sprinkle Capsules ...................................................................................... 933
               EC. Fluocinonide ................................................................................................................. 935
               ED. Desogestrel and Ethinyl Estradiol................................................................................ 943
               EE. Warfarin, Carbamazepine, and Clotrimazole................................................................ 945
               EF. Allopurinol ..................................................................................................................... 953
               EG. Eplerenone Tablets ....................................................................................................... 956
               EH. Atenolol Chlorthalidone ............................................................................................... 958
               EI. Prochlorperazine Tablets ............................................................................................... 960
               EJ. Ursodiol .......................................................................................................................... 962
               EK. Clobetasol ...................................................................................................................... 966
               EL. Fluoxetine HCL Tablets ............................................................................................... 975
               EM. Methadone HCL Tablets ............................................................................................. 977
               EN. Omega-3 Acid Ethyl Esters .......................................................................................... 980
               EO. Econazole Nitrate Cream ............................................................................................ 982
               EP. Tobramycin ................................................................................................................... 986
               EQ. Disulfiram Tablets ........................................................................................................ 989
               ER. Glimepiride ................................................................................................................... 990
               ES. Metronidazole 1% Gel .................................................................................................... 992
               ET. Amikacin Injection........................................................................................................ 996
               EU. Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,
           Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs, Clotrimazole
           Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium Tablets, Disopyramide



                                                                               9

                                                                        9 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                                                              INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 21 of 1126 PageID
                                                                      RECEIVED       #: 40
                                                                                NYSCEF:  12/15/2020




            Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps,
            Fluvastatin Sodium Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK Tablets,
            Prazosin HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium
            Tabletse .......................................................................................................................................... 999
                 EV. January 28, 2015 Price Increases: Bethanechol Chloride Tablets, Ciprofloxacin HCL
            Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets,
            Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,
            Nortriptyline HCL Capsules, and Propranolol ............................................................................. 1021
                 EW. Ciprofloxacin HCL Tablets ......................................................................................... 1025
                 EX. Flutamide Capsules...................................................................................................... 1028
                 EY. Hydralazine HCL Tablets............................................................................................ 1029
                 EZ. Tacrolimus Ointment ................................................................................................... 1032
                 FA. Griseofulvin................................................................................................................... 1035
                 FB. Norethindrone Acetate Tablets .................................................................................... 1037
                 FC. Raloxifene HCL Tablets .............................................................................................. 1039
                 FD. Gabapentin ................................................................................................................... 1043
                 FE. Celecoxib ...................................................................................................................... 1045
                 FF. Cabergoline ................................................................................................................... 1047
                 FG. Bethanechol HCL ........................................................................................................ 1052
                 FH. Valganciclovir .............................................................................................................. 1054
                 FI. Clotrimazole 1% Cream .................................................................................................. 1057
                 FJ. Naproxen Sodium Tablets............................................................................................. 1060
                 FK. Metformin ER (F) ........................................................................................................ 1063
                 FL. Buprenophine Tablets .................................................................................................. 1065


          XI.       GENERIC PHARMACEUTICAL MARKETS’ HIGH SUSCEP-
                    TIBILITY TO COLLUSION AND DEFENDANTS’ CARTEL ...... 1066
                    A. Fungible Products........................................................................................................... 1067
                    B. Inter-Competitor Contacts and Communications .......................................................... 1068

          XII. FACTS RELATING TO STATUTES OF LIMITATION ................. 1070
          XIII. CONTINUING VIOLATION ............................................................. 1077
          XIV. DEFENDANTS’ ANTITRUST VIOLATIONS ................................. 1078
          XV. CAUSES OF ACTION ......................................................................... 1080
                    FIRST COUNT.................................................................................................................... 1081
                    SECOND COUNT .............................................................................................................. 1083
                    THIRD COUNT.................................................................................................................. 1085
                    FOURTH COUNT .............................................................................................................. 1089
                    FIFTH COUNT................................................................................................................... 1091
                    SIXTH COUNT ................................................................................................................... 1095
                    SEVENTH COUNT............................................................................................................ 1097



                                                                                   10

                                                                           10 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                                                 INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 22 of 1126 PageID
                                                                      RECEIVED       #: 41
                                                                                NYSCEF:  12/15/2020




                  EIGHTH COUNT ...............................................................................................................1101
                  NINTH COUNT ................................................................................................................. 1103
                  TENTH COUNT ................................................................................................................ 1107
                  ELEVENTH COUNT ........................................................................................................ 1109

          XVI. PRAYER FOR RELIEF ........................................................................ 1113
          XVII. JURY DEMAND ................................................................................. 1114




                                                                           11

                                                                    11 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 23 of 1126 PageID
                                                                      RECEIVED       #: 42
                                                                                NYSCEF:  12/15/2020




                                 I.     NATURE OF THE ACTION

                1.     This suit is brought by the County of Albany, Town of Amherst, County

          of Cattaraugus, County of Chemung, County of Chenango, County of Columbia,

          County of Eries, County of Essex, County of Livingston, MagnaCare, MEBCO, City

          of Mobile, County of Monroe, County of Oneida, County of Onondaga, County of

          Osceola, County of Otsego, City of Poughkeepsie, County of Schyuler, County of

          Shelby, WCA Group Health Trust, and County of Yates, (collectively, “Plaintiffs”),

          which are Direct Purchasers of generic pharmaceutical drugs and/or End-Payer

          Purchasers of generic pharmaceutical drugs, against Defendants Actavis Holdco US,

          Inc.; Actavis Elizabeth LLC; Actavis Pharma, Inc.; Alvogen, Inc.; Amneal

          Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC; Apotex Corp.; Aurobindo

          Pharma USA, Inc.; Bausch Health Americas, Inc.; Bausch Health US Inc.; Barr

          Pharmaceuticals, LLC; Breckenridge Pharmaceutical, Inc.; Camber Pharmaceuticals,

          Inc; Caraco Pharmaceutical Laboratories Ltd.; Citron Pharma LLC; Dava

          Pharmaceuticals, LLC; Dr. Reddy’s Laboratories, Inc.; Endo International PLC;

          Fougera Pharmaceuticals Inc.; G & W Laboratories; Generics Bidco I, LLC;

          Glenmark Pharmaceuticals, Inc.; Pfizer, Inc. and its alter ego, Greenstone LLC;

          Heritage Pharmaceuticals, Inc.; Hikma Labs, Inc.; Hikma Pharmaceuticals, USA, Inc.;

          Impax Laboratories, Inc.; Jubilant Cadista Pharmaceuticals, Inc.; Lannett Co., Inc.;

          Lupin Pharmaceuticals, Inc.; Mayne Pharma USA Inc.; Morton Grove

          Pharmaceuticals, Inc.; Mutual Pharmaceutical Co., Inc.; Mylan Inc.; Mylan

                                                    12

                                                12 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 24 of 1126 PageID
                                                                      RECEIVED       #: 43
                                                                                NYSCEF:  12/15/2020




          Pharmaceuticals, Inc.; Mylan N.V.; Oceanside Pharmaceuticals, Inc.; Par

          Pharmaceutical, Inc.; Perrigo New York, Inc.; Sandoz, Inc.; Sun Pharmaceutical

          Industries, Inc.; Taro Pharmaceuticals USA, Inc.; Teligent Inc.; Teva Pharmaceuticals

          USA, Inc.; Torrent Pharma Inc.; UDL Laboratories, Inc., Upsher-Smith Laboratories,

          LLC; URL Pharma, Inc.; Valeant Pharmaceuticals North America, LLC; Valeant

          Pharmaceuticals International, Inc.; Versapharm, Inc.; West-Ward Pharmaceuticals

          Corp.; West-Ward Columbus. Inc.; Wockhardt USA LLC; and Zydus Pharmaceuticals

          (USA), Inc. (collectively, “Defendants”), for violating the antitrust laws of New York,

          Alabama, Florida, Tennessee, and Wisconsin and the United States, as set forth infra.

                 2.     Unless expressly stated otherwise, all allegations herein are made upon

          information and belief, including the fact that some Defendants have pled guilty to

          criminal charges alleging some of the conduct alleged herein, as to which conduct the

          Court should take judicial notice against those pleading-guilty Defendants.

                 3.     Plaintiffs seek injunctive relief, damages, and relief from harms that

          resulted from an unlawful agreement among Defendants to allocate customers, rig

          bids, and fix, raise, maintain, and/or stabilize the prices of all of their generic

          pharmaceutical products, which are referred to collectively herein as the “Drugs at

          Issue” or “Price-Fixed Generic Drugs.”

                 4.     Defendants organized and directed an overarching conspiracy, also

          referred to herein as a cartel, to raise prices and minimize competition in the generic

          drug industry. This cartel encompassed an agreement amongst all Defendants,

                                                       13

                                                  13 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 25 of 1126 PageID
                                                                      RECEIVED       #: 44
                                                                                NYSCEF:  12/15/2020




          including both Manufacturer Defendants and Distributor Defendants, which covered

          all generic drugs that were manufactured and/or sold by Defendants at all times

          relevant to this Complaint. (the “Relevant Period”)

                5.     This cartel extended to all of Defendants’ products because it meant

          they did not face competition, and did not need to worry about competition, because

          they knew their erstwhile competitors would co-operate in raising prices, rather than

          competing to gain market share.

                6.     Because Defendants were skilled manufacturers, able to get licenses

          under existing ANDA’s and file new ones when necessary, they were constantly

          entering, exiting, and re-entering markets, but not because of competitive pressures,

          which were removed by their cartel.

                7.     As a result, even in markets for drugs where only one Defendant was the

          manufacturer, Defendants were still able to – and, in fact, did, and will continue to do

          so indefinitely into the future unless enjoined from doing so by this Court – keep

          those prices above the competitive level because they knew that even if another

          Defendant were to enter the market, it would do so co-operatively at supra-

          competitive prices.

                8.     And it is for this reason that there are examples throughout this

          Complaint of Defendants’ routine practice of communicating about drugs that they

          do not make or sell – asking for pricing information, providing pricing information,

          and acting as middlemen to pass that information among Defendants – which are all

                                                     14

                                                14 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 26 of 1126 PageID
                                                                      RECEIVED       #: 45
                                                                                NYSCEF:  12/15/2020




          overt acts in furtherance of their cartel’s goal of achieving and maintaining

          supracompetitive prices on all of its members’ products.

                 9.      This cartel agreement further included multiple subsidiary agreements

          among certain Defendants, relating to individual Drugs at Issue.

                 10.    Defendants’ conspiratorial conduct was widespread and has had a huge

          effect on the marketplace. Indeed, numerous lawsuits alleging conspiratorial conduct

          involving many of these same Defendants are currently pending.

                 11.    In a competitive marketplace, each generic drug manufacturer prices its

          drug competitively relative to other manufacturers. Accordingly, if any one company

          decided to raise prices, it would do so at the risk of losing customers and sales to its

          rivals with more competitive prices. But, beginning at least as early as 2010, the

          generic pharmaceutical market throughout the United States, including within this

          District and within Plaintiffs’ borders, has lacked such competition.

                 12.    Defendants engaged in pervasive conspiratorial conduct intended to, and

          which in fact did, maintain inflated prices and avoid competition with each other.

          Defendants’ illegal agreements raised prices, maintained artificially inflated prices, and

          thwarted Congress’s goal of lowering drug prices.

                 13.    Throughout the conspiracy, Defendants communicated with each other

          to determine and agree on the amount of market share each competitor would be

          allocated. These shares were determined by the timing of each Defendant’s entry into

          the market, with early entrants entitled to a larger share than later entrants.

                                                      15

                                                  15 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 27 of 1126 PageID
                                                                      RECEIVED       #: 46
                                                                                NYSCEF:  12/15/2020




                 14.    The purpose of Defendants’ unlawful “fair share” allocation was to fix,

          maintain and stabilize prices; some of the sub-parts of the conspiracy related to just

          one particular generic drug, while other parts were related to multiple generic drugs,

          but each entrant benefited from this co-ordination as a whole, even if a manufacturer

          did not seek express agreement on market allocation for a particular drug.

                 15.    Defendants ALL participated in a mutually-established conspiracy that

          was intentionally developed to allow generic drug manufacturers to curtail or eliminate

          free and fair competition – and thus artificially maintain and inflate – generic drug

          prices. Plaintiffs seek relief in this action because, inter alia, they have been forced to

          pay, and continue to pay, supracompetitive prices for the Drugs at Issue, including

          when Plaintiffs purchase these drugs to dispense at their own hospitals and jails.

                 16.    A key component of Defendants’ cartel was the “fair share” agreement

          among them all (which they sometimes abbreviated “FS”), which meant that

          Defendants would allocate customers among cartel members, jointly set prices, and

          co-ordinate bids by refusing to bid for a particular customer or by providing a sham

          bid high enough that Defendants knew it would not be successful, such that a

          different cartel member would get the business.

                 17.    As set forth in this Complaint, along with the Manufacturer Defendants,

          the Distributor Defendants were a key part of the cartel, were instrumental to its

          success and the achievement of its objectives, thwarted earlier discovery of

          Defendants’ cartel, and were active participants in the cartel and its schemes.

                                                       16

                                                  16 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 28 of 1126 PageID
                                                                      RECEIVED       #: 47
                                                                                NYSCEF:  12/15/2020




                18.    Additionally, in conjunction with their market allocation agreement,

          Defendants also agreed to raise prices for the Drugs at Issue. Defendants were able

          to raise, maintain, fix, and/or slow the decline of prices, which prices would have

          been lower in the absence of their conspiratorial agreements.

                19.    Through this industry-wide market allocation agreement, Defendants

          implemented substantial price increases on a number of additional generic drugs.

          Generic drugs are pharmaceutically equivalent (“AB-rated”) to the referenced brand

          name drug in dosage, form, route of administration, strength or concentration, and

          amount of active pharmaceutical ingredient. (“API”)

                20.    Many health insurers and other third-party payors have adopted policies

          to encourage the substitution of AB-rated generic drugs for their brand name

          counterparts. For example, many third-party payors implement a tiering system that

          places certain drugs on different benefit tiers. A drug that is placed on one tier may

          receive only partial reimbursement, while a drug placed on another tier may receive

          full reimbursement. Typically, branded drugs are usually placed on a different tier

          than their corresponding generic. Branded drugs with a generic equivalent are usually

          subject to smaller reimbursements or higher co-pays, while generic drugs will be given

          total (or near total) reimbursement with limited or no co-pay.

                21.    As a result, generic drugs can save (and have saved) consumers, other

          purchasers of drugs, and taxpayers billions of dollars annually – because generic drugs

          are a lower-priced alternative to brand name drugs. When the manufacturer of a

                                                     17

                                                17 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 29 of 1126 PageID
                                                                      RECEIVED       #: 48
                                                                                NYSCEF:  12/15/2020




          branded drug loses the Exclusivity Period that comes with patent rights, generic drugs

          offer lower prices and greater access to healthcare for all consumers in the United

          States through genuine competition. A consumer with a prescription can fill that

          prescription not only with the brand name drug, but also with a generic version of

          that drug. The laws of many States require pharmacists to fill prescriptions with

          generic versions of the drug, which should represent great savings to those who bear

          the economic costs of these drugs. This is a crucial part of Congress’s patent-antitrust

          balance, allowing the public and taxpayers, including Plaintiffs here, to have a low-cost

          alternative to branded drugs. Defendants’ cartel denied that low-cost alternative, at

          great fiscal cost, to Plaintiffs and their taxpayers..

                 22.    For example, during the conspiracy, Defendants’ price increases included

          increases on: (1) acetazolamide of approximately 75%; (2) amitriptyline of more than

          900%; (3) baclofen of more than 400%; (4) benazepril HCTZ of more than 300%; (6)

          clobetasol of more than 800%; (7) clomipramine of more than 2,700%; (8) desonide

          of more than 140%; (9) digoxin of more than 630%; (10) divalproex ER by as much

          as 361%; (11) econazole of more than 600%; (12) fluocinonide of more than 200%;

          (13) fosinopril HCTZ of approximately 200%; (14) levothyroxine of as much as

          120%; (15) nystatin of approximately 100%; (16) paromomycin of approximately

          100%; (17) pravastatin of more than 100%; (18) propranolol of more than 1700%;

          (19) theophylline ER of approximately 150%; and (20) ursodiol of more than 560%.

          All of these price increases were collusive, and nearly all of these abrupt and

                                                        18

                                                   18 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 30 of 1126 PageID
                                                                      RECEIVED       #: 49
                                                                                NYSCEF:  12/15/2020




          substantial price increases were carried out by two or more Defendants that are the

          subject of the pending state and federal actions.

                 23.      The generic drug pricing described in this Complaint cannot be explained

          by changes in supply, the costs of production, or demand, or any other competitive

          market feature. Instead, the price levels were the result of an illegal agreement among

          Defendants to fix the prices of the Drugs at Issue and not the result of free and fair

          market competition.

                 24.      The generic pharmaceutical industry has a number of features that make

          it highly susceptible to collusion:

                       • the markets for the Drugs at Issue were controlled by Defendants;

                       • these markets are subject to high barriers to entry, including substantial

                          manufacturing costs and regulatory requirements;

                       • each generic drug in Defendants’ cartel is a commodity product, for which

                          demand is highly inelastic, because Federal regulations require generic

                          products to contain the same type and amount of active pharmaceutical

                          ingredient and to be therapeutically equivalent to one another; and

                       • interchangeability of one generic form of a drug with another of the same

                          drug facilitates collusion, as cartel members can easily monitor and detect

                          deviations from a price-fixing or market allocation agreement.




                                                       19

                                                   19 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 31 of 1126 PageID
                                                                      RECEIVED       #: 50
                                                                                NYSCEF:  12/15/2020




                 25.    Because purchasers choose which generic pharmaceutical product to buy

          based primarily on price, and unilateral price increases generally result in loss of market

          share, it would have been economically irrational for any one Defendant to raise its

          prices without assurance that its competitors either would also increase prices or at least

          not compete on pricing.

                 26.    Moreover, due to the regulated nature of the industry, generic

          pharmaceutical manufacturers are typically able to determine in advance which

          manufacturers are coming in and out of the market for a particular generic drug. Armed

          with that knowledge, Defendants were able to reach a common understanding that each

          competitor would be entitled to a “fair share,” meaning that each Defendant would be

          entitled to a percentage of the market for each generic drug that it manufactures.

                 27.    Defendants’ attendance at trade association meetings, conferences, and

          workshops provided ample opportunity to agree on drug prices and allocate markets

          and customers.

                 28.    As alleged in greater detail below, the sheer volume of industry meetings

          provided repeated opportunity for Defendants to implement and maintain their

          conspiracy, and evidence uncovered in the pending governmental investigations

          described below confirms that Defendants availed themselves of this opportunity.

                 29.    Defendants implemented their conspiracy through meetings and

          communications between and among their representatives, including at industry

          events such as the Generic Pharmaceutical Association (“GPhA”) (now Association

                                                      20

                                                 20 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 32 of 1126 PageID
                                                                      RECEIVED       #: 51
                                                                                NYSCEF:  12/15/2020




          for Accessible Medicines), National Association of Chain Drug Stores (“NACDS”),

          Healthcare Distribution Management Association (“HDMA”) (now Healthcare

          Distribution Alliance) (“HDA”), Efficient Collaborative Retail Marketing (“ECRM”),

          and Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”).

                 30.    These examples and others of this type of routine, in-person meeting

          facilitated Defendants’ ability to reach agreement on their “fair shares” of the market

          for any given drug and to limit the electronic evidence of the agreement and its terms.

                 31.    As just one example, zoledronic acid was the part of the price-fixing

          scheme between Heritage and Dr. Reddy’s.

                 32.    Heritage was the first generic manufacturer of the drug and entered the

          market in the spring of 2013, but Dr. Reddy’s was close behind. Executives at the

          companies cut deals so each got a “fair share” of the market, while also fixing an

          inflated price. Dr. Reddy’s wound up with about 60 percent of the market and

          Heritage got 40 percent.

                 33.    Evidence demonstrates that Heritage and Dr. Reddy’s executives knew

          they were acting illegally. For example, as the discussions with Dr. Reddy’s took place,

          a Heritage executive “sent a text message to his entire sales team reminding them not

          to put their pricing discussions with competitors in writing.”1


          1
           Thomas Sullivan, “300 Drugs Now Under Investigation in ‘Generic Drug Cartel,’” February 11,
          2019, https://www.policymed.com/2019/02/300-drugs-now-under-investigation-in-generic-drug-
          cartel.html.


                                                       21

                                                  21 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                 INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 33 of 1126 PageID
                                                                      RECEIVED       #: 52
                                                                                NYSCEF:  12/15/2020




                    34.    Extreme and unprecedented price increases in the generic drug industry

          have prompted close scrutiny of the industry by the U.S. Congress, federal and state

          enforcement agencies, and private litigants, such as Plaintiffs.

                    35.    The “Relevant Period” referred to throughout this Complaint is

          approximately 2011 continuing through the present.


                            II.     STATE AND FEDERAL INVESTIGATIONS

                    36.    The Office of the Attorney General for the State of Connecticut

          (“Connecticut AG”) has been leading a multi-state attorney general investigation of

          the generic drug industry in parallel to that of DOJ and confirms there is “compelling

          evidence of collusion and anticompetitive conduct across many companies that

          manufacture and market generic drugs in the United States….[and] evidence of

          widespread participation in illegal conspiracies across the generic drug industry.”2

                    37.    The Connecticut AG began an investigation in July of 2014 into generic

          drugs’ dramatic price increases. This has now been joined by the AG’s of 45 states,

          Puerto Rico and the District of Columbia.

                    38.    In 2018, the Connecticut AG filed a Consolidated Amended Complaint

          (“2018 State AG Complaint”) in the U.S. District Court for the Eastern District of

          Pennsylvania alleging price-fixing and customer allocation.3



          2
              Press Release (Dec. 15, 2016), http://portal.ct.gov/AG/Press- Releases/2016-Press-Releases.
          3
              Case 2:17-cv-03768-CMR, ECF 15.


                                                            22

                                                       22 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 34 of 1126 PageID
                                                                      RECEIVED       #: 53
                                                                                NYSCEF:  12/15/2020




                   39.     The State AG Complaint describes the defendants’ participation “in an

          overarching conspiracy, the effect of which was to minimize if not thwart competition

          across the generic drug industry.”4

                   40.     The 2017 State AG Complaint focuses on the following generic drugs:

          Acetazolamide, Doxycycline Hyclate Delayed Release, Doxycycline Monohydrate,

          Fosinopril-Hydrochlorothiazide, Glipizide-Metformin, Glyburide, Glyburide-

          Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin, Paromomycin,

          Theophylline, Verapamil, and Zoledronic Acid.5

                   41.     More recently, the Connecticut AG noted the States’ investigation has

          “exploded into wide-ranging conduct in all areas of the generic drug industry,” the

          existing litigation “is essentially dwarfed by the conduct we’re seeing in the rest of our

          investigation.”

                   42.     Indeed, on May 10, 2019, a total of 43 states (including New York State),

          led by Connecticut Attorney General William Tong, brought a lawsuit against Teva

          Pharmaceuticals and 19 of the nation’s largest generic drug manufacturers, alleging a

          broad conspiracy to artificially inflate and manipulate prices, reduce competition, and

          unreasonably restrain trade for more than 100 different generic drugs (the “2019 State

          AG Complaint”). The drugs at issue account for billions of dollars of sales in the



          4
              State AG Complaint ¶ 2.
          5
              State AG Complaint ¶ 1.


                                                       23

                                                   23 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 35 of 1126 PageID
                                                                      RECEIVED       #: 54
                                                                                NYSCEF:  12/15/2020




          United States. The States allege that the Defendants’ conduct artificially increased

          prices to health insurers, taxpayer-funded healthcare programs like Medicare and

          Medicaid, and individuals who paid and continue to pay inflated prices for their

          prescription drugs.

                43.    The 2019 State AG Complaint alleges that Teva, Sandoz, Mylan, Pfizer

          and 16 other generic drug manufacturers engaged in a broad, co-ordinated, and

          systematic conspiracy to fix prices, allocate markets, and rig bids for more than 100

          different generic drugs. The drugs span all types, including, for example, tablets

          (“tabs”), capsules (“caps”), suspensions, creams, gels, and ointments; and classes,

          including, for example, statins, Angiotensin-Converting Enzyme (“ACE”) inhibitors,

          beta-blockers, antibiotics, anti-depressants, contraceptives, and non-steroidal anti-

          inflammatory drugs. They treat a range of diseases and conditions from basic

          infections to diabetes, cancer, epilepsy, multiple sclerosis, HIV, ADHD, and more. In

          some instances, the co-ordinated price increases were over 1,000 percent.

                44.    There is an interconnected web of industry executives where these

          competitors who met with each other during industry dinners, lunches, cocktail

          parties, golf outings and communicated via frequent telephone calls, e-mails, and text

          messages, initiating their illegal agreements. The allegations in this Complaint are

          based on, and supported by, information and evidence gleaned from, inter

          alia,documents produced by dozens of companies and individuals throughout the

          genericpharmaceutical industry and extracted information from an industry-wide

                                                     24

                                                 24 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                 INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 36 of 1126 PageID
                                                                      RECEIVED       #: 55
                                                                                NYSCEF:  12/15/2020




          phone call database consisting of more than 11 million phone call records from

          hundreds of individuals at various levels of the Defendant companies and other

          generic manufacturers.

                    45.    In this internal correspondence, Defendants used terms such as “fair

          share,” “playing nice in the sandbox,” “rules of the road,” “responsible competitor,”

          and “High Quality Competitor” to describe how they unlawfully eliminated

          competition, raised prices, and enforced and reinforced their collusive agreement.

                    46.    In addition, an ongoing criminal investigation by the Antitrust Division

          of the U.S. Department of Justice (“DOJ”) has, to date, resulted in price-fixing guilty

          pleas from two senior executives at Defendant Heritage relating to the sale of

          Glyburide and Doxycycline Hyclate. DOJ has made clear that its “investigation is

          ongoing”6 and that the evidence uncovered during the course of its investigation into

          those drugs also “implicates…a significant number of the Defendants…[and] a

          significant number of the drugs at issue” in the Multidistrict Litigation pending in the

          Eastern District of Pennsylvania.7 In late April, 2018, Bloomberg reported that at




          6
           DOJ, Division Update Spring 2017 (Mar. 28, 2017), https://www.justice.gov/atr/division-
          operations/division-update-spring-2017/division-secures- individual-and-corporate-guilty-pleas-
          collusion-industries-where-products.
          7
              Intervenor United States’ Motion to Stay Discovery at 1-2 (May 1, 2017) (ECF No. 279).


                                                            25

                                                       25 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 37 of 1126 PageID
                                                                      RECEIVED       #: 56
                                                                                NYSCEF:  12/15/2020




          least two companies were expected to be indicted, and that another company could

          plead guilty before then.8

                 47.      The DOJ convened a grand jury to investigate a number of the

          Defendants identified in this Complaint. To empanel a grand jury, DOJ’s Guidelines

          require senior executives in the Antitrust Division to conclude that sufficient credible

          evidence of collusion exists. Nearly all of the Defendants identified in this Complaint

          were served with grand jury subpoenas. Indeed, the following companies have

          publicly acknowledged receiving the grand jury subpoenas: Mylan, Teva, Actavis, the

          Sandoz Defendants, Endo, Par, Sun, Impax, Lannett, Mayne, Dr. Reddy’s, Sandoz,

          Aurobindo, and Taro. Privately-held companies are under no obligation to make this

          disclosure.).

                 48.      DOJ also executed search warrants at the corporate offices of Perrigo,

          Mylan, and ACETO (which purchased Citron in 2016). For this to occur, DOJ had

          to persuade a federal judge that there was probable cause to believe that one or more

          antitrust violations had occurred, and that evidence of these violations would be

          found at the corporate offices of Mylan, Perrigo, and ACETO.

                 49.      DOJ has granted conditional amnesty to one of the Defendants in this

          case. Under DOJ Guidelines, for DOJ to grant a company conditional amnesty, the



          8
           David McLaughlin & Drew Armstrong, Generic-Drug Companies to Face First Charges in U.S. Probe,
          BLOOMBERG (Apr. 24, 2018), available at https://www.bloomberg.com/news/articles/2018-04-
          24/generic-drug-companies-said-to-face- first-charges-in-u-s-probe.


                                                         26

                                                    26 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 38 of 1126 PageID
                                                                      RECEIVED       #: 57
                                                                                NYSCEF:  12/15/2020




          company had to confess to criminal violations of U.S. antitrust laws and inform upon

          its co-conspirators, based on information known to the amnesty applicant. As

          explained on the DOJ’s website, an applicant for amnesty “must admit its

          participation in a criminal antitrust violation involving price fixing, bid rigging,

          capacity restriction, or allocation of markets, customers, or sales or production

          volumes, before it will receive a conditional leniency letter.” The applicant must also

          establish that “[t]he confession of wrongdoing is truly a corporate act, as opposed to

          isolated confessions of individual executives or officials.”9

                 50.    Now in its sixth year, the federal criminal investigation into generic drug

          price-fixing has begun to bear fruit. On December 12 and 13, 2016, DOJ filed

          criminal informations accusing Heritage executives of conspiring with unidentified co-

          conspirators who “knowingly entered into and engaged in a combination and

          conspiracy with other persons and entities engaged in the production and sale of

          generic pharmaceutical products . . . the primary purpose of which was to allocate

          customers, rig bids, and fix and maintain prices of doxycycline hyclate sold in the

          United States.”10




          9
           DOJ, Frequently Asked Questions About the Antitrust Division’s Leniency Program (updated Jan.
          26, 2017), available at https://www.justice.gov/atr/page/file/926521/download.
          10
            Information ¶ 6, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Dec. 12, 2016) (ECF
          No. 1); Information ¶ 6, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Dec. 13, 2016)
          (ECF No. 1).


                                                         27

                                                    27 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                    INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 39 of 1126 PageID
                                                                      RECEIVED       #: 58
                                                                                NYSCEF:  12/15/2020




                    51.     On January 9, 2017, Heritage Chief Executive Officer (“CEO”) Jeffrey

          Glazer (“Glazer”) and President Jason Malek (“Malek”) pled guilty to felony charges

          that they conspired with competitors to manipulate prices and allocate customers for

          Doxycycline Hyclate and Glyburide;11 Malek admitted substantially the same facts.12

                    52.     As they awaited sentencing, Glazer and Malek co-operated with DOJ’s

          investigation. Moreover, according to Richard Vanderford in Generic Pharma

          Investigation Still Broad, Prosecutor Says, mLex (Feb. 21, 2017), as a further indication

          of criminal price-fixing in the generic drug industry, “It is understood that Heritage is

          co-operating with prosecutors in exchange for amnesty from criminal prosecution

          under the DOJ’s leniency program[.].” More criminal charges and guilty pleas are

          expected to follow.13

                    53.     Press reports indicate that “[t]he Department of Justice believes price-

          fixing between makers of generic pharmaceuticals is widespread.”14 DOJ and a

          federal grand jury in this District have focused on at least 18 pharmaceutical

          companies, including at least 15 of the Defendants here.


          11
            Tr. of Plea Hearing at 19:16-20:4, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Jan. 9,
          2017) (ECF No. 24); see also id. at 22:4-11 (admitting facts).
          12
            Tr. of Plea Hearing at 19:12-20:1, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Jan. 9,
          2017) (ECF No. 24); see also id. at 21:23-22:6 (admitting facts).
          13
               See, e.g., fn. 14, David McLaughlin & Drew Armstrong, supra.
          14
            PaRR Report, DoJ Believes Collusion over Generic Drug Prices Widespread (June 26, 2015)
          (“PaRR Report”), http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-Drug- Prices-
          2015.pdf.


                                                             28

                                                        28 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 40 of 1126 PageID
                                                                      RECEIVED       #: 59
                                                                                NYSCEF:  12/15/2020




                54.    On May 31, 2019, DOJ announced that Heritage Pharmaceuticals agreed

          to plead guilty to a single felony charge alleging that from about April of 2014 until at

          least December of 2015, Heritage participated in a criminal antitrust conspiracy with

          other companies and individuals engaged in the production and sale of generic

          pharmaceuticals, one purpose of which was to fix prices, rig bids, and allocate

          customers for glyburide, a medicine used to treat diabetes. Heritage also agreed to

          pay $7.1 million to resolve allegations under the False Claims Act related to the price-

          fixing conspiracy. The government alleged that between 2012 and 2015, Heritage

          paid and received remuneration through arrangements on price, supply, and allocation

          of customers with other pharmaceutical manufacturers for certain generic drugs in

          violation of the Anti-Kickback Statute, and that its sale of such drugs resulted in

          claims submitted to or purchases by federal healthcare programs. The drugs allegedly

          implicated in this scheme address a wide variety of health conditions, and include

          hydralazine, used to treat high blood pressure, theophylline, used to treat asthma and

          other respiratory problems, and glyburide. As part of this settlement, Heritage agreed

          to co-operate fully in the criminal investigation of other generic pharmaceutical

          manufacturers, including most or all of the Defendants to this Complaint.

                55.    Further, on March 2nd, 2020, Defendant Sandoz agreed to pay $195

          million to get a deferred prosecution agreement from the United States Department

          of Justice regarding an indictment for bid rigging and price-fixing of over $500 million



                                                     29

                                                 29 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 41 of 1126 PageID
                                                                      RECEIVED       #: 60
                                                                                NYSCEF:  12/15/2020




          of generic drugs from 2013-15, including benazepril HCTZ, clobetasol, desonide, and

          tobramycin inhalation solution – all Drugs at Issue in this case.

                56.    Based on all of these numerous investigations, allegations, guilty pleas,

          and other evidence, as well as their own experience with the Drugs at Issue, the

          Plaintiff Counties bring their present Complaint. The allegations herein are based on

          Plaintiffs’ knowledge as to their own acts and on information and belief as to all other

          matters, such information and belief having been informed by investigation by and

          under the supervision of Plaintiffs’ counsel, as well as the investigations conducted

          by other parties, as outlined above. Plaintiffs believe substantial additional evidentiary

          support exists for the allegations set forth herein and will be found in discovery.


                                 III.   JURISDICTION AND VENUE

                57.    Plaintiffs bring this action under §1 of the Sherman Act, 15 U.S.C. § 1,

          and for treble damages and injunctive relief pursuant to §§4 and 16 of the Clayton

          Act, 15 U.S.C. §§ 15(a) and 26, and for costs of suit, including reasonable attorneys’

          fees, against Defendants for the injuries sustained by Plaintiffs herein by reason of the

          violations of §§1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

                58.    Plaintiffs also bring this action pursuant to New York State’s antitrust

          statute, the Donnelly Act, GBL § 340, and pursuant to common law.

                59.    This action arises from Defendants’ conduct in, or aimed at the States of

          New York, Alabama, Florida, Tenesee Wisconsin, and caused Plaintiffs’ damages in



                                                      30

                                                 30 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 42 of 1126 PageID
                                                                      RECEIVED       #: 61
                                                                                NYSCEF:  12/15/2020




          the States of New York, Alabama, Florida, Tenesee, and Wisconsin. During the

          Relevant Period, Defendants resided, transacted business, were found, or had agents

          in New York State and Suffolk County.

                60.    Venue is also proper in this court because a substantial part of the events

          or omissions giving rise to the claims asserted in this action occurred in Suffolk

          County, a substantial portion of the affected interstate trade and commerce described

          below has been carried out in Suffolk County.

                61.    This Court has personal jurisdiction over each Defendant because, inter

          alia, each Defendant: (a) transacted business throughout the United States, including

          in Suffolk County; (b) sold generic drugs throughout the United States, including in

          Suffolk; (c) had substantial contacts throughout the United States, including in

          Suffolk; (d) was engaged in an illegal scheme and nationwide price-fixing conspiracy

          that was directed at, had the intended effect of causing injury to, and did cause injury

          to persons residing in, located in, or doing business throughout the United States,

          including in Plaintiff Counties; and/or (e) took overt action in furtherance of the

          conspiracy in Suffolk or conspired with someone who did, and by doing so could

          reasonably have expected to be sued in Suffolk. In addition, nationwide personal

          jurisdiction was authorized by Congress pursuant to the Clayton Act.




                                                     31

                                                 31 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 43 of 1126 PageID
                                                                      RECEIVED       #: 62
                                                                                NYSCEF:  12/15/2020




                                            IV.    PLAINTIFFS

          Albany County

                 1.     The County of Albany (“Albany” or “Albany County”) is a County of

          the State of New York, located on the west bank of the Hudson River. As of the

          2018, the population of Albany was in excess of 97,000.

                 2.     Albany County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 3.     In addition, Albany County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Albany.

                 4.     Albany County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Albany County reimburses qualified medical costs, including

          pharmaceutical costs.

                 5.     In sum, from 2010 through the present, Albany County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                 6.     From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Albany County has paid and/or reimbursed, and

          will continue to pay and/or reimburse, more for these products than it would have in

          the absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

                                                       32

                                                  32 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 44 of 1126 PageID
                                                                      RECEIVED       #: 63
                                                                                NYSCEF:  12/15/2020




          Defendants’ conspiracy, Albany County was injured in its business or property by

          reason of the violations of law alleged herein.

          Town of Amherst

                7.     The Town of Amherst (“Amherst” or “Town of Amherst”) is the most

          populous town in the western portion of New York. As of the 2010 census, the

          population of the Town of Amherst was in excess of 122,300.

                8.     The Town of Amherst provides medical benefits, including

          pharmaceutical benefits, to its full-time employees, retirees, and their dependents.

                9.     The Town of Amherst also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, the Town of Amherst reimburses qualified medical costs,

          including pharmaceutical costs.

                10.    In sum, from 2010 through the present, the Town of Amherst, directly

          and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

          Issue manufactured by Defendants.

                11.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, the Town of Amherst has paid and/or reimbursed,

          and will continue to pay and/or reimburse, more for these products than it would

          have in the absence of Defendants’ anticompetitive conduct to fix, raise, maintain,

          and/or stabilize prices and allocate markets and customers for those products. As a



                                                     33

                                                 33 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 45 of 1126 PageID
                                                                      RECEIVED       #: 64
                                                                                NYSCEF:  12/15/2020




          result of Defendants’ conspiracy, the Town of Amherst was injured in its business or

          property by reason of the violations of law alleged herein.

          Cattaraugus County

                 12.    The County of Cattaraugus (“Cattaraugus” or “Cattaraugus County”) is a

          County of the State of New York, located in the southwestern part of New York. As

          of the 2010 census, the population of Cattaraugus was in excess of 80,000.

                 13.    Cattaraugus County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 14.    In addition, Cattaraugus County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Cattaraugus.

                 15.    Cattaraugus County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Cattaraugus County reimburses qualified medical costs, including

          pharmaceutical costs.

                 16.    In sum, from 2010 through the present, Cattaraugus County, directly

          and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

          Issue manufactured by Defendants.

                 17.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Cattaraugus County has paid and/or reimbursed,

          and will continue to pay and/or reimburse, more for these products than it would

          have in the absence of Defendants’ anticompetitive conduct to fix, raise, maintain,

                                                       34

                                                  34 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 46 of 1126 PageID
                                                                      RECEIVED       #: 65
                                                                                NYSCEF:  12/15/2020




          and/or stabilize prices and allocate markets and customers for those products. As a

          result of Defendants’ conspiracy, Cattaraugus County was injured in its business or

          property by reason of the violations of law alleged herein.

          Chemung County

                18.    The County of Chemung (“Chemung” or “Chemung County”) is a

          County of the State of New York, located in the southwestern part of the state, along

          the Pennsylvania border. As of the 2010 census, the population of Chemung was in

          excess of 88,000.

                19.    Chemung County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                20.    In addition, Chemung County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Chemung.

                21.    Chemung County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Chemung County reimburses qualified medical costs, including

          pharmaceutical costs.

                22.    In sum, from 2010 through the present, Chemung County, directly

          and/or indirectly, purchased and/or paid some or all of the purchase price for Drugs

          at Issue manufactured by Defendants.

                23.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Chemung County has paid and/or reimbursed, and

                                                      35

                                                 35 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 47 of 1126 PageID
                                                                      RECEIVED       #: 66
                                                                                NYSCEF:  12/15/2020




          will continue to pay and/or reimburse, more for these products than it would have in

          the absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Chemung County was injured in its business or property by

          reason of the violations of law alleged herein.

          Chenango County

                24.    The County of Chenango (“Chenango” or “Chenango County”) is a

          County of the State of New York, located in the approximate center of the state. As

          of the 2010 census, the population of Chenango was in excess of 50,400.

                25.    Chenango County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                26.    In addition, Chenango County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Chenango.

                27.    Chenango County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Chenango County reimburses qualified medical costs, including

          pharmaceutical costs.

                28.    In sum, from 2010 through the present, Chenango County, directly

          and/or indirectly, purchased and/or paid some or all of the purchase price for Drugs

          at Issue manufactured by Defendants.



                                                      36

                                                 36 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 48 of 1126 PageID
                                                                      RECEIVED       #: 67
                                                                                NYSCEF:  12/15/2020




                 29.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Chenango County has paid and/or reimbursed,

          and will continue to pay and/or reimburse, more for these products than it would

          have in the absence of Defendants’ anticompetitive conduct to fix, raise, maintain,

          and/or stabilize prices and allocate markets and customers for those products. As a

          result of Defendants’ conspiracy, Chenango County was injured in its business or

          property by reason of the violations of law alleged herein.

          Columbia County

                 30.    The County of Columbia (“Columbia” or “Columbia County”) is a

          County of the State of New York, located in the southeastern part of the state. As of

          the 2010 census, the population of Columbia was in excess of 63,000.

                 31.    Columbia County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 32.    In addition, Columbia County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Columbia.

                 33.    Columbia County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Columbia County reimburses qualified medical costs, including

          pharmaceutical costs.




                                                      37

                                                 37 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 49 of 1126 PageID
                                                                      RECEIVED       #: 68
                                                                                NYSCEF:  12/15/2020




                 34.    In sum, from 2010 through the present, Columbia County, directly

          and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

          Issue manufactured by Defendants.

                 35.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Columbia County has paid and reimbursed, and

          will continue to pay and reimburse, more for these products than it would have in the

          absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Columbia County was injured in its business or property by

          reason of the violations of law alleged herein.

          Erie County

                 36.    The County of Erie (“Erie” or “Erie County”) is a County of the State

          of New York, located on the western portion of upstate New York. As of the 2010

          census, the population of Erie was in excess of 919,000.

                 37.    Erie County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 38.    In addition, Erie County provides medical and pharmaceutical benefits

          to the inmates of its county jails, at significant cost to Erie.

                 39.    Erie County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered



                                                       38

                                                   38 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 50 of 1126 PageID
                                                                      RECEIVED       #: 69
                                                                                NYSCEF:  12/15/2020




          injury or condition, Erie County reimburses qualified medical costs, including

          pharmaceutical costs.

                 40.    In sum, from 2010 through the present, Erie County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                 41.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Erie County has paid and reimbursed, and will

          continue to pay and reimburse, more for these products than it would have in the

          absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Erie County was injured in its business or property by reason

          of the violations of law alleged herein.

          Essex County

                 42.    The County of Essex (“Essex” or “Essex County”) is a County of the

          State of New York, located in the northeastern part of the state. As of the 2010

          census, the population of Essex was in excess of 39,300.

                 43.    Essex County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 44.    In addition, Essex County provides medical and pharmaceutical benefits

          to the inmates of its county jails, at significant cost to Essex.



                                                       39

                                                  39 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 51 of 1126 PageID
                                                                      RECEIVED       #: 70
                                                                                NYSCEF:  12/15/2020




                45.    Essex County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Essex County reimburses qualified medical costs, including

          pharmaceutical costs.

                46.    In sum, from 2010 through the present, Essex County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                47.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Essex County has paid and reimbursed, and will

          continue to pay and reimburse, more for these products than it would have in the

          absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Essex County was injured in its business or property by

          reason of the violations of law alleged herein.

          Livingston County

                48.    The County of Livingston (“Livingston” or “Livingston County”) is a

          County of the State of New York, located in the Finger Lakes region, south of

          Rochester and east of Buffalo. As of the 2010 census, the population of Livingston

          was in excess of 65,000.

                49.    Livingston County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                                                      40

                                                 40 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                             INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 52 of 1126 PageID
                                                                      RECEIVED       #: 71
                                                                                NYSCEF:  12/15/2020




                 50.    In addition, Livingston County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Livingston.

                 51.    Livingston County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Livingston County reimburses qualified medical costs, including

          pharmaceutical costs.

                 52.    In sum, from 2010 through the present, Livingston County, directly

          and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

          Issue manufactured by Defendants.

                 53.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Livingston County has paid and reimbursed, and

          will continue to pay and reimburse, more for these products than it would have in the

          absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Livingston County was injured in its business or property by

          reason of the violations of law alleged herein.

          MagnaCare Insurance

                 54.    MagnaCare Insurance (“MagnaCare”) is a national 3rd-party

          administrator, located in East Meadow, NY. MagnaCare services a million members.

                 55.    MagnaCare provides medical benefits, including pharmaceutical benefits,

          to its members and beneficiaries.

                                                       41

                                                  41 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 53 of 1126 PageID
                                                                      RECEIVED       #: 72
                                                                                NYSCEF:  12/15/2020




                   56.   MagnaCare also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where a member suffers a covered injury

          or condition, MagnaCare reimburses qualified medical costs, including pharmaceutical

          costs.

                   57.   In sum, from 2010 through the present, MagnaCare, directly and/or

          indirectly, purchased and/or paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                   58.   From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, MagnaCare has paid and/or reimbursed, and will

          continue to pay and/or reimburse, more for these products than it would have in the

          absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, MagnaCare was injured in its business or property by reason

          of the violations of law alleged herein.

          MEBCO

                   59.   The MEBCO (“MEBCO”) is a Health Trust within the State of New

          York.

                   60.   MEBCO provides medical benefits, including pharmaceutical benefits,

          to its members, and beneficiaries.




                                                     42

                                                 42 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 54 of 1126 PageID
                                                                      RECEIVED       #: 73
                                                                                NYSCEF:  12/15/2020




                61.    MEBCO also provides workers’ compensation, including pharmaceutical

          benefits, to its employees. Where an employee suffers a covered injury or condition,

          MEBCO reimburses qualified medical costs, including pharmaceutical costs.

                62.    In sum, from 2010 through the present, MEBCO, directly and/or

          indirectly, purchased and/or paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                63.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, MEBCO has paid and/or reimbursed, and will

          continue to pay and/or reimburse, more for these products than it would have in the

          absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, MEBCO was injured in its business or property by reason of

          the violations of law alleged herein.

          The City of Mobile

                64.    The City of Mobile (“Mobile” or “Mobile City”) is a City of the State of

          Alabama, and the principal municipality for the Mobile metropolitan area. As of the

          2010 census, the population of Mobile was in excess of 195,000.

                65.    The City of Mobile provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                66.    The City of Mobile also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

                                                      43

                                                  43 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 55 of 1126 PageID
                                                                      RECEIVED       #: 74
                                                                                NYSCEF:  12/15/2020




          injury or condition, the City of Mobile reimburses qualified medical costs, including

          pharmaceutical costs.

                 67.    In sum, from 2010 through the present, the City of Mobile, directly

          and/or indirectly, purchased and/or paid some or all of the purchase price for Drugs

          at Issue manufactured by Defendants.

                 68.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, the City of Mobile has paid and/or reimbursed,

          and will continue to pay and/or reimburse, more for these products than it would

          have in the absence of Defendants’ anticompetitive conduct to fix, raise, maintain,

          and/or stabilize prices and allocate markets and customers for those products. As a

          result of Defendants’ conspiracy, the City of Mobile was injured in its business or

          property by reason of the violations of law alleged herein.

          Monroe County

                 69.    The County of Monroe (“Monroe” or “Monroe County”) is a County of

          the State of New York, and is in the Western New York State’s northern tier. As of

          the 2010 census, the population of Monroe was in excess of 744,000.

                 70.    Monroe County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 71.    In addition, Monroe County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Monroe.



                                                      44

                                                 44 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 56 of 1126 PageID
                                                                      RECEIVED       #: 75
                                                                                NYSCEF:  12/15/2020




                72.    Monroe County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Monroe County reimburses qualified medical costs, including

          pharmaceutical costs.

                73.    In sum, from 2010 through the present, Monroe County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                74.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Monroe County has paid and/or reimbursed, and

          will continue to pay and/or reimburse, more for these products than it would have in

          the absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Monroe County was injured in its business or property by

          reason of the violations of law alleged herein.

          Oneida County

                75.    The County of Oneida (“Oneida” or “Oneida County”) is a County of

          the State of New York, located in the central portion of the state. As of the 2010

          census, the population of Oneida was in excess of 234,800.

                76.    Oneida County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.



                                                      45

                                                 45 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 57 of 1126 PageID
                                                                      RECEIVED       #: 76
                                                                                NYSCEF:  12/15/2020




                 77.    In addition, Oneida County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Oneida.

                 78.    Oneida County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Oneida County reimburses qualified medical costs, including

          pharmaceutical costs.

                 79.    In sum, from 2010 through the present, Oneida County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                 80.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Oneida County has paid and/or reimbursed, and

          will continue to pay and/or reimburse, more for these products than it would have in

          the absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Oneida County was injured in its business or property by

          reason of the violations of law alleged herein.

          Onondaga County

                 81.    The County of Onondaga (“Onondaga” or “Onondaga County”) is a

          County of the State of New York, located in the central portion of the state. As of

          the 2010 census, the population of Onondaga was in excess of 467,000.



                                                      46

                                                  46 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 58 of 1126 PageID
                                                                      RECEIVED       #: 77
                                                                                NYSCEF:  12/15/2020




                82.    Onondaga County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                83.    In addition, Onondaga County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Onondaga.

                84.    Onondaga County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Onondaga County reimburses qualified medical costs, including

          pharmaceutical costs.

                85.    In sum, from 2012 through the present, Onondaga County, directly

          and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

          Issue manufactured by Defendants.

                86.    From 2012 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Onondaga County has paid and/or reimbursed,

          and will continue to pay and/or reimburse, more for these products than it would

          have in the absence of Defendants’ anticompetitive conduct to fix, raise, maintain,

          and/or stabilize prices and allocate markets and customers for those products. As a

          result of Defendants’ conspiracy, Onondaga County was injured in its business or

          property by reason of the violations of law alleged herein.

          Osceola County

                87.    The County of Osceola (“Osceola” or “Osceola County”) is a County of

          the State of Florida, located in the central portion of Florida. As of the 2010 census,

                                                      47

                                                 47 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 59 of 1126 PageID
                                                                      RECEIVED       #: 78
                                                                                NYSCEF:  12/15/2020




          the population of Osceola was in excess of 268,600.

                 88.    Osceola County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 89.    In addition, Osceola County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Osceola.

                 90.    Osceola County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Osceola County reimburses qualified medical costs, including

          pharmaceutical costs.

                 91.    In sum, from 2010 through the present, Osceola County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants. For example, as a result of Defendants’ conspiracy,

          between 2013 and 2014, the price of a bottle of doxycycline shot up 8, 281% – from

          $20 to more than $1,800 per bottle, significantly damaging Plaintiffs.

                 92.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Osceola County has paid and/or reimbursed, and

          will continue to pay and/or reimburse, more for these products than it would have in

          the absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Osceola County was injured in its business or property by

          reason of the violations of law alleged herein.

                                                       48

                                                  48 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 60 of 1126 PageID
                                                                      RECEIVED       #: 79
                                                                                NYSCEF:  12/15/2020




          Otsego County

                 93.    The County of Otsego (“Otsego” or “Otsego County”) is a County of

          the State of New York, located in the central portion of the state. As of the 2010

          census, the population of Otsego was in excess of 62,500.

                 94.    Otsego County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 95.    In addition, Otsego County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Otsego.

                 96.    Otsego County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Otsego County reimburses qualified medical costs, including

          pharmaceutical costs.

                 97.    In sum, from 2010 through the present, Otsego County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                 98.    From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Otsego County has paid and/or reimbursed, and

          will continue to pay/or and reimburse, more for these products than it would have in

          the absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of



                                                       49

                                                  49 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 61 of 1126 PageID
                                                                      RECEIVED       #: 80
                                                                                NYSCEF:  12/15/2020




          Defendants’ conspiracy, Otsego County was injured in its business or property by

          reason of the violations of law alleged herein.

          City of Poughkeepsie

                99.    The City of Poughkeepsie (“Poughkeepsie” or “City of Poughkeepsie”)

          is a City of the State of New York, located on the western edge of Duchess County, in

          Downstate New York’s Hudson River Valley Area. As of the 2010 census, the

          population of Poughkeepsie was in excess of 30,800.

                100. Poughkeepsie provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                101. Poughkeepsie also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Poughkeepsie reimburses qualified medical costs, including

          pharmaceutical costs.

                102. In sum, from 2010 through the present, Poughkeepsie, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                103. From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Poughkeepsie has paid and/or reimbursed, and will

          continue to pay and/or reimburse, more for these products than it would have in the

          absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

                                                      50

                                                 50 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 62 of 1126 PageID
                                                                      RECEIVED       #: 81
                                                                                NYSCEF:  12/15/2020




          Defendants’ conspiracy, the City of Poughkeepsie was injured in its business or

          property by reason of the violations of law alleged herein.

          Schuyler County

                 104. The County of Schuyler (“Schuyler” or “Schuyler County”) is a County

          of the State of New York, located in the western part of the state. As of the 2010

          census, the population of Schuyler was in excess of 18,300.

                 105. Schuyler County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 106. In addition, Schuyler County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Schuyler.

                 107. Schuyler County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Schuyler County reimburses qualified medical costs, including

          pharmaceutical costs.

                 108. In sum, from 2010 through the present, Schuyler County, directly

          and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

          Issue manufactured by Defendants.

                 109. From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Schuyler County has paid and/or reimbursed, and

          will continue to pay and/or reimburse, more for these products than it would have in

          the absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

                                                       51

                                                  51 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 63 of 1126 PageID
                                                                      RECEIVED       #: 82
                                                                                NYSCEF:  12/15/2020




          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Schuyler County was injured in its business or property by

          reason of the violations of law alleged herein.

          Shelby County

                 110. The County of Shelby (“Shelby” or “Shelby County”) is a County of the

          State of Tennessee, is located along and contains a port on the Mississippi River. As

          of the 2010 census, the population of Shelby was in excess of 927,600.

                 111. Shelby County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 112. In addition, Shelby County provides medical and pharmaceutical

          benefits to the inmates of its county jails, at significant cost to Shelby.

                 113. Shelby County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Shelby County reimburses qualified medical costs, including

          pharmaceutical costs.

                 114. In sum, from 2010 through the present, Shelby County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                 115. From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Shelby County has paid and/or reimbursed, and

          will continue to pay and/or reimburse, more for these products than it would have in

                                                       52

                                                  52 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 64 of 1126 PageID
                                                                      RECEIVED       #: 83
                                                                                NYSCEF:  12/15/2020




          the absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Shelby County was injured in its business or property by

          reason of the violations of law alleged herein.

          WCA Group Health Trust

                116. WCA Group Health Trust (“Wisconsin Health Trust” or “WHT”) is a

          Health Trust located in the State of Wisconsin.

                117. Wisconsin Health Trust provides medical benefits, including

          pharmaceutical benefits, to its members and beneficiaries.

                118. Wisconsin Health Trust also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where a member or beneficiary suffers a

          covered injury or condition, Wisconsin Health Trust reimburses qualified medical

          costs, including pharmaceutical costs.

                119. In sum, from 2010 through the present, Wisconsin Health Trust, directly

          and/or indirectly, purchased and/or paid some or all of the purchase price for Drugs

          at Issue manufactured by Defendants.

                120. From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Wisconsin Health Trust has paid and/or

          reimbursed, and will continue to pay and/or reimburse, more for these products than

          it would have in the absence of Defendants’ anticompetitive conduct to fix, raise,

          maintain, and/or stabilize prices and allocate markets and customers for those

                                                       53

                                                   53 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 65 of 1126 PageID
                                                                      RECEIVED       #: 84
                                                                                NYSCEF:  12/15/2020




          products. As a result of Defendants’ conspiracy, Wisconsin Health Trust was injured

          in its business or property by reason of the violations of law alleged herein

          Yates County

                 121. The County of Yates (“Yates” or “Yates County”) is a County of the

          State of New York, located in the western portion of the State. As of the 2010

          census, the population of Yates was in excess of 25,300.

                 122. Yates County provides medical benefits, including pharmaceutical

          benefits, to its full-time employees, retirees, and their dependents.

                 123. In addition, Yates County provides medical and pharmaceutical benefits

          to the inmates of its county jails, at significant cost to Yates.

                 124. Yates County also provides workers’ compensation, including

          pharmaceutical benefits, to its employees. Where an employee suffers a covered

          injury or condition, Yates County reimburses qualified medical costs, including

          pharmaceutical costs.

                 125. In sum, from 2010 through the present, Yates County, directly and/or

          indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

          manufactured by Defendants.

                 126. From 2010 through the present, and continuing into the future until this

          court enjoins the conduct at issue, Yates County has paid and/or reimbursed, and will

          continue to pay and/or reimburse, more for these products than it would have in the

          absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or

                                                       54

                                                  54 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 66 of 1126 PageID
                                                                      RECEIVED       #: 85
                                                                                NYSCEF:  12/15/2020




          stabilize prices and allocate markets and customers for those products. As a result of

          Defendants’ conspiracy, Yates County was injured in its business or property by

          reason of the violations of law alleged herein.


                                         V.       DEFENDANTS

                127. All of Defendants’ actions described in this Complaint are part of, and in

          furtherance of, Defendants’ anticompetitive cartel and unlawful conduct alleged

          herein, and were authorized, ordered, and/or done by Defendants’ various officers,

          agents, employees, or other representatives while actively engaged in the management

          of Defendants’ affairs (or that of their predecessors-in-interest) within the course and

          scope of their duties and employment, or with Defendants’ actual, apparent, or

          ostensible authority.

          Actavis

                128. In or about October, 2012, Watson Pharmaceuticals, Inc. (“Watson”),

          acquired Actavis, Inc. The two companies operated as a single entity, albeit under

          separate names, until January of 2013, when Watson announced that it had adopted

          Actavis, Inc. as its new global name.

                129. Defendant Actavis Holdco U.S., Inc. (“Actavis Holdco”) is a Delaware

          corporation with its principal place of business in Parsippany, New Jersey. In March,

          2015, Actavis, plc (the parent company of Actavis, Inc.) merged with Allergan, plc

          (“Allergan”) and adopted Allergan’s name.



                                                      55

                                                  55 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 67 of 1126 PageID
                                                                      RECEIVED       #: 86
                                                                                NYSCEF:  12/15/2020




                 130. In August, 2016, Defendant Teva Pharmaceuticals USA, Inc. purchased

          Actavis’s generics business, which included Actavis Inc., Actavis Elizabeth Inc., and

          Actavis Pharma Inc. from Allergan, plc. All the assets of the entities were then

          transferred to the newly formed Actavis Holdco. The acquisition cost Teva USA

          $33.43 billion in cash and approximately 100 million shares of Teva securities.

                 131. Defendant Actavis Pharma, Inc. (“Actavis Pharma”) is also a Delaware

          corporation with its principal place of business in Parsippany, New Jersey. Actavis

          Pharma is, however, a wholly-owned subsidiary of Actavis Holdco and is now a

          principal operating company in the U.S. for Teva’s generic product lines acquired

          from Allergan plc.

                 132. Actavis Elizabeth LLC (“Actavis Elizabeth”) is also a Delaware limited

          liability company based in New Jersey, but its principal place of business is in

          Elizabeth. It is a wholly-owned subsidiary of Actavis Holdco and is a research,

          development and manufacturing entity for Actavis’s generic operations.

                 133. Actavis Holdco (and its predecessors, including Watson and Allergan),

          Actavis Pharma, and Actavis Elizabeth are collectively referred to herein as “Actavis.”

          Actavis is further defined to include its managers, officers, employees, and agents

          acting on its behalf.

                 134. Throughout the Relevant Period, Actavis directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,

                                                     56

                                                 56 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 68 of 1126 PageID
                                                                      RECEIVED       #: 87
                                                                                NYSCEF:  12/15/2020




          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing, for at least the following drugs: clobetasol propionate, desonide, doxy

          hyclate, fluocinonide, glyburide-metformin, propranolol, verapamil, and ursodiol.

          Alvogen

                135.    Defendant Alvogen, Inc. (“Alvogen”) is a Delaware corporation with its

          princidpal place of business in Pine Brook, New Jersey. It is a privately held company

          that was founded in 2009 by a former CEO of Defendant Actavis. Alvogen is defined

          to include its managers, officers, employees, and agents acting on its behalf

                136. Through the Relevant Period, Alovogen directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and through the New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price fixing, for at least one of the following drugs.

          Amneal

                137. Defendant Amneal Pharmaceuticals LLC (“Amneal LLC”) is another

          Delaware corporation with its principal place of business in Bridgewater, NJ.

                138. Defendant Amneal Pharmaceuticals, Inc. is another Delaware

          corporation with its principal place of business located in Bridgewater, New Jersey.

          The company was formed for the purpose of facilitating the merger between Amneal

                                                     57

                                                57 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 69 of 1126 PageID
                                                                      RECEIVED       #: 88
                                                                                NYSCEF:  12/15/2020




          Pharmaceuticals LLC (also a Delaware limited liability company with its principal

          place of business located in Bridgewater, New Jersey) and Defendant Impax (defined

          below). Accordingly, Amneal Pharmaceuticals Inc., is the predecessor in interest to

          Amneal Pharmaceuticals LLC, and both companies will be collectively referenced in

          this Complaint as “Amneal.” Amneal is defined to include its managers, officers,

          employees, and agents acting on its behalf.

                139. Throughout the Relevant Period, Amneal directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing.

          Apotex

                140. Defendant Defendant Apotex Corp. (“Apotex”) is a Florida corporation

          with its principal place of business in Weston, Florida. Apotex is defined to include

          its managers, officers, employees, and agents acting on its behalf.

                141. Throughout the Relevant Period, Apotex directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

                                                     58

                                                58 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 70 of 1126 PageID
                                                                      RECEIVED       #: 89
                                                                                NYSCEF:  12/15/2020




          Complaint, including price-fixing, for at least the following drugs: leflunomide and

          pravastatin.

          Aurobindo

                 142. Defendant Aurobindo Pharma USA, Inc. (“Aurobindo”) is another

          Delaware corporation with its principal place of business in New Jersey, but

          Aurobindo’s principal place of business is in Dayton, New Jersey. Aurobindo is a

          subsidiary of Aurobindo Pharma Limited, a corporation based in Hyderabad, India.

          Aurobindo is defined to include its managers, officers, employees, and agents acting

          on its behalf.

                 143. Throughout the Relevant Period, Aurobindo directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New York,

          Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly received

          conspiracy proceeds, and engaged in the unlawful conduct alleged in this Complaint,

          including price-fixing, for at least the following drugs: fosinopril HCTZ, glyburide, and

          glyburide-metformin.

          Bausch Health/Valeant

                 144. Defendant Bausch Health Americas, Inc. (formerly Valeant

          Pharmaceuticals International, Inc.) is a Delaware corporation with its US

          headquarters located in Bridgewater, New Jersey. Defendant Bausch Health US, LLC

          (formerly Valeant Pharmaceuticals Nother America LLC) is a Delaware limited

                                                     59

                                                59 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 71 of 1126 PageID
                                                                      RECEIVED       #: 90
                                                                                NYSCEF:  12/15/2020




          liability company with its principal place of business in Bridgewater, New Jersey.

          Bausch Health US, LLC is registered with the Pennsylvania Department of State as a

          foreign corporation and maintains a registered agent in Pennsylvania.

                145. Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a

          whollyowned subsidiary of Bausch Health Americas, Inc. It is a Delware cproraiton

          with its principal place of business in Bridgewater, new Jersey. Unless addresseed

          individually, Bausch Health Americas, Inc., Bausch Health USA, LLC, Oceanside,

          Valeant Pharmaceuticals International, Inc., and Valeant Pharmaceuticals North

          America LLC are collectively referred to as “Bausch Health” or “Valeant.”

                146. Through the Relevant Period, Bausch Health directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least the following drugs

          Breckenridge Pharmaceutical, Inc.

                147. Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is yet

          another Delaware corporation with its principal place of business in New Jersey, but

          Breckenridge’s principal place of business is in Fairfield, New Jersey. Breckenridge is

          defined to include its managers, officers, employees, and agents acting on its behalf.

          Breckenridge is wholly-owned by Pensa Pharma S.A.

                                                     60

                                                60 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 72 of 1126 PageID
                                                                      RECEIVED       #: 91
                                                                                NYSCEF:  12/15/2020




                 148. Throughout the Relevant Period, Breckenridge directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New York,

          Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly received

          conspiracy proceeds, and engaged in the unlawful conduct alleged in this Complaint,

          including price-fixing, for at least propranolol.



          Camber

                 149. Camber Pharmaceuticals, Inc., (“Camber”) is a Delaware corporation

          with its principal place of business in Piscataway, New Jersey. Camber is a wholly-

          owned subsidiary of Hetero Drugs, an Indian pharmaceutical company.

                 150. Through the Relevant Period, Camber directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          Price-Fixed Generic Drugs throughout New York, Alabama, Florida, Tennessee, and

          Wisconsin and the United States, knowingly received conspiracy proceeds, and

          engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

          at least propranolol.

          Citron

                 151. Defendant Defendant Citron Pharma, LLC (“Citron”) is yet another

          Delaware limited liability company with its principal place of business in New Jersey,



                                                      61

                                                  61 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 73 of 1126 PageID
                                                                      RECEIVED       #: 92
                                                                                NYSCEF:  12/15/2020




          but Citron’s principal place of business is in East Brunswick. Citron is defined to

          include its managers, officers, employees, and agents acting on its behalf.

                152. Throughout the Relevant Period, Citron directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least fosinopril HCTZ and glyburide.



          Dr. Reddy’s Laboratories, Inc.

                153. Defendant Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s”) is yet another

          Delaware corporation with its principal place of business in New Jersey, but Dr.

          Reddy’s principal place of business is in Princeton. Dr. Reddy’s is defined to include

          its managers, officers, employees, and agents acting on its behalf.

                154. Throughout the Relevant Period, Dr. Reddy’s directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least the following drugs: divalproex ER,

          meprobamate, and zoledronic acid.

                                                     62

                                                62 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 74 of 1126 PageID
                                                                      RECEIVED       #: 93
                                                                                NYSCEF:  12/15/2020




          Fougera

                155. Defendant Fougera Pharmaceuticals, Inc. (“Fougera”) is a New York

          corporation with its principal place of business in Melville, New York. In 2012,

          Novartis International AG acquired Fougera. Fougera is defined to include its

          managers, officers, employees, and agents acting on its behalf.

                156. Throughout the Relevant Period, Fougera directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least the following drugs: clobetasol

          propionate, desonide, econazole, and lidocaine-prilocaine.

          G & W Labortories

                157.    Defendant G & W Laboratories, Inc. (“G&W”) is a New Jersey

          corporation with its principal place of business in South Plainfield, New Jersey.

                158. Throughout the Relevant Period, Glenmark directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing.

                                                     63

                                                63 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 75 of 1126 PageID
                                                                      RECEIVED       #: 94
                                                                                NYSCEF:  12/15/2020




          Glenmark Pharmaceuticals, Inc., USA

                159. Defendant Glenmark Pharmaceuticals, Inc., USA (“Glenmark”) is yet

          another Delaware corporation with its principal place of business in New Jersey, but

          Glenmark’s principal place of business is in Mahwah. Glenmark is defined to include

          its managers, officers, employees, and agents acting on its behalf.

                160. Throughout the Relevant Period, Glenmark directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least fosinopril HCTZ and pravastatin.

          “Greenstone, LLC” Equals Pfizer

                161. Defendant Greenstone LLC (“Greenstone”) is a limited liability

          corporation, whose principal place of business is Pfizer’s New Jersey campus at 100

          Route 206, in North Peapack. Greenstone is a wholly-owned subsidiary of Defendant

          Pfizer Inc. (“Pfizer,” described in more detail below), and has at all relevant times

          operated as the generic drug division of Pfizer. Pfizer/Greenstone is defined to

          include the managers, officers, employees, and agents acting on its behalf.

                162. Greenstone operates as an alter ego of Pfizer: as set forth in more detail

          below, Pfizer directly controls the operations of its wholly-owned subsidiary, which

          takes no significant action without the approval of Pfizer (including, for example, as

                                                     64

                                                 64 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 76 of 1126 PageID
                                                                      RECEIVED       #: 95
                                                                                NYSCEF:  12/15/2020




          also set forth in more detail below, increasing the price of the Azithromycin

          antibiotic) – an alter ego relationship that makes the two companies indistinguishable.

                163. There are other ways in which the operations of Pfizer and Greenstone

          are mixed, commingled, and in which Greenstone’s lack of independence

          characterizes an alter ego relationship: most of Greenstone’s workers are actually

          employed by Pfizer’s Essential Health Division, including Greenstone’s General

          Manager. (as explained infra, and unlike Pfizer, “Greenstone” lacks a President)

                164. Throughout this Complaint, all references to Defendant Greenstone

          apply equally to Defendant Pfizer. Indeed, the two companies operate as a single

          functioning entity, without regard to corporate formalities. Pfizer is the sole owner

          and shareholder of Greenstone, but treats Greenstone as its generics division or an

          internal business unit rather than as a separate and independent entity, controlling and

          directing Greenstone’s business activities, including Greenstone’s marketing and sale

          of generic drugs.

                165. Both companies share the same office space at Pfizer’s Peapack, New

          Jersey campus. They also share common officers, managerial and supervisory

          personnel, and other employees.

                166. Pfizer also performs many of the important business functions of

          Greenstone that an independent corporate entity would typically perform on its own,

          including but not limited to: (1) financial and sales analysis, (2) business technology,



                                                      65

                                                 65 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 77 of 1126 PageID
                                                                      RECEIVED       #: 96
                                                                                NYSCEF:  12/15/2020




          (3) customer service, (4) legal, (5) intellectual property, (6) supply chain, (7) human

          resources and (8) employee benefits.

                 167. “Greenstone” – which as of 2017 was the 15th largest generic

          manufacturer in the country with annual gross sales of over a billion dollars – does

          not have its own Finance Department, Accounting Department, Legal Department,

          Customer Services Department, Human Resources Department, Operations

          Department or Information Technology Department, even though those are all

          essential functions for a legitimate business, particularly one of “Greenstone’s” size

          and complexity. Instead, all of those functions are performed by the real entity in

          charge: Pfizer. After all, if those Departments functioned separately – even under

          Pfizer’s ultimate control – there would be a much greater risk of them taking actions

          that contradicted Pfizer’s. So rather than risk that happening, Pfizer simply

          performed those functions for its puppet.

                 168. Through at least 2016, Greenstone has not had its own President, Chief

          Executive Officer, Chief Operating Officer, Chief Financial Officer, Chief

          Commercial Officer or any Vice Presidents. The highest-ranking position at

          Greenstone has been the General Manager, a position held by a Pfizer employee who

          reports directly to other, higher-level executives at Pfizer.

                 169. Throughout the Relevant Period, Pfizer has operated with multiple

          business units, one of which was always responsible for overseeing the marketing and

          sale of “established” products, including the generic drugs sold by Greenstone. The

                                                      66

                                                  66 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 78 of 1126 PageID
                                                                      RECEIVED       #: 97
                                                                                NYSCEF:  12/15/2020




          name of this business unit has changed over time. As of 2014, it was called the

          Global Established Pharmaceuticals Division. (“GEP”) Today, it is referred to as

          “Pfizer Essential Health” (“PEH”).

                170. Within Pfizer, Greenstone has operated as part of GEP and/or PEH,

          and Greenstone “employees” were all included in Pfizer’s organizational charts,

          further illustrating that Greenstone was acting as an internal division within Pfizer,

          rather than as a separate company.

                171. Indeed, most – if not all – of Greenstone’s workers are actually

          employed by Pfizer. For example, the two primary individuals identified throughout

          this Complaint as having conspired with competitors on behalf of Greenstone – Jill

          Nailor and Robin Hatosy – are Pfizer employees. They are paid directly by Pfizer,

          and Pfizer is listed as their employer in W-2 Wage and Tax Statements submitted to

          the United States government. In their communications internally and with

          customers, co-conspirators, and competitors, both Nailor and Hatosy regularly used

          e-mail addresses that ended with Pfizer’s e-mail domain: “@pfizer.com.”

                172. This is the case for most, if not all, of Greenstone’s workers. Further,

          Plaintiffs are aware of no evidence to suggest that Pfizer is compensated by

          Greenstone for the services of these Pfizer employees. Instead, Nailor and Hatosy

          also both received shares of Pfizer stock as compensation for their work, in addition

          to their Pfizer-paid salaries. They were reimbursed and/or compensated by Pfizer

          through its accounts payable system for membership in industry trade associations;

                                                      67

                                                 67 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 79 of 1126 PageID
                                                                      RECEIVED       #: 98
                                                                                NYSCEF:  12/15/2020




          they used Pfizer cell phones and/or iPads for their work at “Greenstone”; and they

          used Pfizer teleconference and webex services to conduct their work. Likewise –

          because “Greenstone” lacks an HR Department – Hatosy and Nailor received regular

          performance evaluations directly from Pfizer.

                173. Similarly, as of 2017, Nailor and other Greenstone executives were

          prominently identified as PEH employees in certain Pfizer organizational charts .

                174. Likewise, as of 2014, these same people were considered part of GEP.

          In a presentation to “Greenstone” customers at the NACDS Annual Conference in

          Scottsdale, Arizona, in April of 2014, Jill Nailor gave a presentation where she

          discussed the new streamlined organization of Pfizer and Greenstone. Nailor told

          customers that the General Manager of Greenstone – Jim Cannon – was now only a

          few levels away from the CEO of Pfizer, within Pfizer’s overall corporate

          structure. She showed customers the organizational structure of Pfizer, which

          included both Jim Cannon (General Manager of Greenstone) and herself as reports

          within the Pfizer corporate structure.

                175. Further, at least as recently as the States’ 2020 Complaint, Greenstone

          also promoted itself publicly as a marketing or distribution wing of Pfizer, specifically

          adopting the Pfizer logo in its marketing materials. For example, at that time,

          Greenstone touted on its website that the authorized generic drugs it sells “are

          manufactured to the same standards and at the same facilities as Pfizer brand-name

          drugs” and that they “carry the legacy of the brand-name products’ years of clinical

                                                       68

                                                   68 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                               INDEX NO. 619573/2020
        Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO.  2                Document 1-2 Filed 03/26/21 Page 80 of 1126 PageID
                                                                      RECEIVED       #: 99
                                                                                NYSCEF:  12/15/2020




          research, data and patient and physician experience.” Greenstone has consistently

          advertised its connection with Pfizer in order to strategically capitalize on Pfizer’s

          brand recognition and respect, for purposes of increasing its own sales.

                 176. In addition, while Pfizer appears to have removed some of that language

          after it featured in the States’ Complaint (it cannot have been a decision by

          Greenstone’s Legal Department, since it does not have one), what remains (and what

          remains absent) is, in many ways, even more damning. Pfizer’s website has a

          “Careers” section15; Greenstone’s does not – because it has no careers. Instead, most

          or all of its workers are employed by Pfizer. Pfizer’s website has a “Leadership”

          section16; Greenstones does not – because it is led by Pfizer employees.

                 177. Likewise, the “News” section of Pfizer’s website blares “PFIZER’S

          GREENSTONE AND DIGITAL MEN’S HEALTH CLINIC ROMAN

          COLLABORATE TO OFFER PATIENTS REMOTE ACCESS TO THE ONLY

          FDA-APPROVED AUTHORIZED GENERIC VERSION OF VIAGRA®

          (SILDENAFIL CITRATE)”.17 Greenstone didn’t report that “News” on its own

          website because there is no “News” section on Greenstone’s website; instead, Pfizer

          announces any Greenstone news.




          15
             https://careers.pfizer.com/en, last visited November 19, 2020.
          16
             https://www.pfizer.com/people/leadership, last visited November 19, 2020.
          17
             https://www.pfizer.com/news/press-release/press-release-detail/pfizers-greenstone-and-digital-
          mens-health-clinic-roman, last visited November 19, 2020.



                                                          69

                                                     69 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 81 ofRECEIVED
                                                                        1126 PageID  #: 100
                                                                                NYSCEF:  12/15/2020




                 178. Likewise, Greenstone cannot even announce its own product launches;

          instead, “PFIZER ANNOUNCES LAUNCH OF GENERIC AMLODIPINE

          BESYLATE PRODUCT BY GREENSTONE.” That article on Pfizer’s website also

          notes that “In response to an announcement today by Mylan Laboratories that it has

          launched a generic competitor to Norvasc, Pfizer said it is making available its own

          generic amlodipine besylate product immediately through the company’s Greenstone

          subsidiary. Norvasc also will remain available to patients.” (emphasis added)18 It is

          entirely accurate for Pfizer to refer to Greenstone’s products as belonging directly to

          Pfizer – because “Greenstone” is Pfizer.

                 179. Throughout the Relevant Period – at the direction and under the control

          of Pfizer, and acting as its alter ego – Greenstone directly participated in the conspiracy

          alleged in this Complaint, manufactured, produced, marketed, and/or sold Price-

          Fixed Generic Drugs throughout New York, Alabama, Florida, Tennessee, and

          Wisconsin and the United States, knowingly received conspiracy proceeds, and

          engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

          at least azithromycin, cabergoline, celecoxib, diclofenac, disopyramide phosphate,

          doxazosin mesyltate, ethosuximide, fluconazole, gabapentin, medroxyprogesterone,

          nadolol, piroxicam, and tolterodine tartrate.



          18
            https://www.pfizer.com/news/press-release/press-release-
          detail/pfizer announces launch of generic amlodipine besylate product by greenstone, last
          visited November 19, 2020.


                                                       70

                                                  70 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 82 ofRECEIVED
                                                                        1126 PageID  #: 101
                                                                                NYSCEF:  12/15/2020




                180. Further, because Greenstone operates as part of Pfizer, Pfizer is directly

          involved in the generics business and extensively evaluates generic competitors, price

          erosion in the generic industry, and other strategic issues affecting

          Pfizer/Greenstone’s generic business. Greenstone and Pfizer management regularly

          co-ordinate on strategy, and communicated regularly about concepts such as “fair

          share,” “responsible pricing” and following the price increases of fellow cartel

          members in particular generic drug markets.

                181. Pfizer employees also work directly with the FDA to obtain approval for

          the drugs that Greenstone sells. There is no need for “Greenstone” to have the

          ability to communicate with the FDA, because “Greenstone” is Pfizer.

                182. Likewise, Pfizer dictates cost and pricing strategy to “Greenstone.” For

          new products, Pfizer’s Global Supply unit (“PGS”) makes the budget, defines the

          costs of goods sold, and then conveys that information to Greenstone without

          significant feedback. PGS is also heavily involved in deciding which new molecules

          will be produced and/or sold by Greenstone. Pfizer performs all financial analyses,

          sales reports, revenue projections, and other finance functions for Greenstone. There

          is no need for “Greenstone” to have the ability to make pricing, budget, or other

          financial decisions, because “Greenstone” is Pfizer.

                183. In every important respect, including financially, Pfizer directly controls

          the decision-making of “Greenstone.” “Greenstone” does not even have the

          authority to implement its own price increases without first obtaining the approval of

                                                      71

                                                 71 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 83 ofRECEIVED
                                                                        1126 PageID  #: 102
                                                                                NYSCEF:  12/15/2020




          Pfizer. This includes the price increases discussed in this Complaint. Not only does

          Pfizer have to approve Greenstone’s price increases, but it also directs Greenstone’s

          strategy regarding the increases, and Greenstone always acts at the direction of Pfizer,

          including at least as recently as a presentation to the President of PEH in May, 2017.

          Heritage Pharmaceuticals, Inc.

                184. Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) is another

          Delaware corporation with its principal place of business in Mahwah, New Jersey.

          Heritage is defined to include its managers, officers, employees, and agents acting on

          its behalf. In April of 2011, Emcure (a pharmaceutical company based in India)

          acquired Heritage.

                185. Throughout the Relevant Period, Heritage directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          Price-Fixed Generic Drugs throughout New York, Alabama, Florida, Tennessee, and

          Wisconsin and the United States, knowingly received conspiracy proceeds, and

          engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

          at least the following drugs: acetazolamide, doxy DR, fosinopril HCTZ, glipizide,

          glyburide, glyburide-metformin, leflunomide, meprobamate, nimodipine, nystatin,

          paromomycin, propranolol, theophylline ER, verapamil, and zoledronic acid.

          Hikma Labs, Inc.

                186.    Defendant Hikma Labs Inc. (formerly known as Roxane Laboratories,

          Inc.) (“Roxane”) is a Nevada corporation with its principal place of business in the

                                                     72

                                                72 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 84 ofRECEIVED
                                                                        1126 PageID  #: 103
                                                                                NYSCEF:  12/15/2020




          same Eatontown, New Jersey office as West-Ward Pharmaceuticals Corp., and West-

          Ward Columbus Inc. Each of the three companies is a wholly-owned subsidiary of

          Hikma Pharmaceuticals plc, a multinational pharmaceutical company founded in

          Amman, Jordan and headquartered in London. Hikma Labs Inc., West-Ward

          Pharmaceuticals Corp., and West-Ward Columbus Inc. are collectively referred to in

          this Complaint as “West-Ward” for the period beginning March 2, 2016.

                187. Throughout the Relevant Period, West-Ward directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing. As noted above, Defendant Amneal acquired Impax in October, 2017.

          Impax Laboratories, Inc.

                188. Defendant Impax Laboratories, Inc. (“Impax”) is a Delaware

          corporation with its principal place of business located in Philadelphia, Pennsylvania.

          Impax is defined to include its managers, officers, employees, and agents acting on its

          behalf.

                189. Throughout the Relevant Period, Impax directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,



                                                     73

                                                73 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 85 ofRECEIVED
                                                                        1126 PageID  #: 104
                                                                                NYSCEF:  12/15/2020




          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing. As noted above, Defendant Amneal acquired Impax in October, 2017.

          Jubilant Cadista Pharmaceuticals, Inc.,

                 190. Defendant Jubilant Cadista Pharmaceuticals, Inc. (“Cadista”) is a

          Delaware corporation with its principal place of business in Salisbury, Maryland.

          Defendant Cadista is defined to include its managers, officers, employees, and agents

          acting on its behalf.

                 191. Throughout the Relevant Period, Jubilant directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing. As noted above, Defendant Amneal acquired Impax in October, 2017.

          Lannett Company, Inc.

                 192. Defendant Lannett Company, Inc. (“Lannett”) is another Delaware

          corporation, but its principal place of business is in Philadelphia, Pennsylvania.

          Lannett is defined to include its managers, officers, employees, and agents acting on

          its behalf.




                                                     74

                                                 74 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 86 ofRECEIVED
                                                                        1126 PageID  #: 105
                                                                                NYSCEF:  12/15/2020




                 193. Throughout the Relevant Period, Lannett directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing, for at least the following drugs: baclofen, digoxin, doxycycline,

          levothyroxine, and ursodiol.

          Lupin Pharmaceuticals, Inc.

                 194. Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is another Delaware

          corporation, but its principal place of business is in Baltimore, Maryland. Lupin is

          defined to include its managers, officers, employees, and agents acting on its behalf.

                 195. Throughout the Relevant Period, Lupin directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          at least one Price-Fixed Generic Drug throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing, for at least pravastatin.

          Mayne Pharma USA, Inc.

                 196. Defendant Mayne Pharma USA, Inc. (“Mayne”) is yet another Delaware

          corporation with its principal place of business in New Jersey, but Mayne’s principal



                                                        75

                                                    75 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 87 ofRECEIVED
                                                                        1126 PageID  #: 106
                                                                                NYSCEF:  12/15/2020




          place of business is in Paramus. Mayne is defined to include its managers, officers,

          employees, and agents acting on its behalf.

                197. Throughout the Relevant Period, Mayne directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          at least one Price-Fixed Generic Drug throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing, for at least doxy hyclate DR.

          Morton Grove Pharmaceuticals Inc.,

                198. Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a

          Delaware corporation with its principal place of business located in Morton Grove,

          Illinois. Wockhardt, Ltd., an Indian company, is the parent company of Morton

          Grove. Defendant Morton Grove is defined to include its managers, officers,

          employees, and agents acting on its behalf.

                199. Throughout the Relevant Period, Morton Grove directly participated in

          the conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or

          sold one or more Price-Fixed Generic Drugs throughout New York, Alabama,

          Florida, Tennessee, and Wisconsin and the United States, knowingly received

          conspiracy proceeds, and engaged in the unlawful conduct alleged in this Complaint,

          including price-fixing. As noted above, Defendant Amneal acquired Impax in

          October, 2017.

                                                        76

                                                 76 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 88 ofRECEIVED
                                                                        1126 PageID  #: 107
                                                                                NYSCEF:  12/15/2020




          Mylan

                 200. Defendant Mylan Inc. is a Pennsylvania corporation with its principal

          place of business in Canonsburg, Pennsylvania. Defendant Mylan Pharmaceuticals,

          Inc. is a West Virginia corporation with its principal place of business in Morgantown,

          West Virginia. It is a subsidiary of Mylan Inc. Mylan Pharmaceuticals, Inc. is

          registered with the Pennsylvania Department of State as a foreign corporation and

          maintains a registered agent in Pennsylvania.

                 201. Mylan Inc. and Mylan Pharmaceuticals, Inc. are wholly-owned

          subsidiaries of Mylan N.V., a Dutch pharmaceutical company. Unless addressed

          individually, Mylan Inc. and Mylan Pharmaceuticals, Inc. are collectively referred to

          herein as “Mylan.” Mylan is defined to include its managers, officers, employees, and

          agents acting on its behalf.

                 202. Throughout the Relevant Period, Mylan directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing, further including, for example, at least the following: amitriptyline,

          benazepril HCTZ, clomipramine, digoxin, divalproex ER, doxy hyclate, doxy DR,

          glipizide, levothyroxine, propranolol, and verapamil.



                                                      77

                                                 77 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 89 ofRECEIVED
                                                                        1126 PageID  #: 108
                                                                                NYSCEF:  12/15/2020




          Par

                203. Defendant Par Pharmaceutical, Inc. (“PPI”) is a New York corporation

          with its principal place of business in Chestnut Ridge, New York.

                204. Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware

          company with its principal place of business in Huntsville, Alabama. Generics Bidco

          formerly conducted business as Qualitest Pharmaceuticals (“Qualitest”).

                205. Defendant DAVA Pharmaceuticals, LLC (“DAVA”) is yet another

          Delaware corporation with its principal place of business in New Jersey, but DAVA’s

          principal place of business is in Fort Lee.

                206. PPI, Generics Bidco and DAVA are wholly-owned subsidiaries of Endo

          International plc (“Endo”), an Irish corporation with its principal place of business

          located in Dublin, Ireland, and its U.S. headquarters located in Malvern, Pennsylvania.

                207. PPI, Generics Bidco and DAVA collectively do business as Par

          Pharmaceutical. Unless addressed individually, Endo, PPI, Generics Bidco, DAVA

          and Qualitest are collectively referred to herein as “Par.” Par is defined to include its

          managers, officers, employees, and agents acting on its behalf.

                208. Throughout the Relevant Period, Par directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

                                                        78

                                                 78 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 90 ofRECEIVED
                                                                        1126 PageID  #: 109
                                                                                NYSCEF:  12/15/2020




          Complaint, including price-fixing, further including, for example, at least the following

          drugs: amitriptyline, baclofen, digoxin, divalproex ER, doxy hyclate, and propranolol.

          Perrigo

                   209. Defendant Perrigo New York, Inc. (“Perrigo”) is another Delaware

          corporation, but its executive offices are in Allegan, Michigan, and its primary business

          location is in the Bronx, NY. Perrigo is a subsidiary of Perrigo Company, plc, an Irish

          company. Perrigo is defined to include its managers, officers, employees, and agents

          acting on its behalf.

                   210. Throughout the Relevant Period, Perrigo directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          at least one Price-Fixed Generic Drug in Nassau County and throughout New York,

          Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly received

          conspiracy proceeds, and engaged in the unlawful conduct alleged in this Complaint,

          including price-fixing, for at least clobetasol propionate, desonide, and econazole

          nitrate.

          Pfizer

                   211. Defendant Pfizer, Inc. (“Pfizer”) is another Delaware corporation, with

          its with its principal place of business at 235 East 42nd Street in New York, New

          York, and as described above, is the corporate parent of its wholly-owned subsidiary

          and alter ego, Greenstone, whose activities it directs. Pfizer is defined to include its

          managers, officers, employees, and agents acting on its behalf.

                                                      79

                                                 79 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 91 ofRECEIVED
                                                                        1126 PageID  #: 110
                                                                                NYSCEF:  12/15/2020




                212. Throughout the Relevant Period, Pfizer directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          Price-Fixed Generic Drugs throughout New York, Alabama, Florida, Tennessee, and

          Wisconsin and the United States, knowingly received conspiracy proceeds, and

          engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

          at least azithromycin and fluconazole.

          Sandoz

                213. Defendant Sandoz, Inc. is a Colorado corporation with its principal

          place of business in Princeton, New Jersey. Sandoz, Inc. distributes the drugs that its

          parent, Sandoz Germany, develops and manufacturers. In 2012, Sandoz, Inc.

          acquired and integrated Fougera into its US-based generic pharmaceutical business

          and Novartis International AG, based in Basel, Switzerland, acquired Sandoz, Inc. and

          Sandoz Germany. Unless referred to individually, Fougera, Sandoz Inc., and Sandoz

          Germany are collectively referred to herein as “Sandoz.” Sandoz is further defined to

          include its managers, officers, employees, and agents acting on its behalf.

                214. Throughout the Relevant Period, Sandoz directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          Price-Fixed Generic Drugs throughout New York, Alabama, Florida, Tennessee, and

          Wisconsin and the United States, knowingly received conspiracy proceeds, and

          engaged in the unlawful conduct alleged in this Complaint, including price-fixing,

          including, for example, at least the following: amitriptyline, benazepril HCTZ,

                                                       80

                                                   80 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 92 ofRECEIVED
                                                                        1126 PageID  #: 111
                                                                                NYSCEF:  12/15/2020




          clobetasol propionate, clomipramine, desonide, fosinopril-hydrochlorothiazide,

          lidocaine-prilocaine, levothyroxine sodium, and pravastatin.

          Sun/Mutual/Caraco

                215. Defendant Sun Pharmaceutical Industries, Inc. (“SPII”) is a Michigan

          corporation with its principal place of business in Cranbury, New Jersey. SPII is a

          wholly-owned subsidiary of Sun Pharmaceutical Industries Ltd. (“Sun Pharma”), an

          Indian corporation, which also owns a majority stake in Taro Pharmaceutical

          Industries, Ltd., and its subsidiary, Taro Pharmaceutical USA, Inc.

                216. Beginning in 1997, Sun Pharma began a series of investments in Caraco

          Pharmaceutical Laboratories Ltd. (“Caraco”) and in 2013 acquired 100% of Caraco

          and merged it into SPII to become Sun Pharma’s U.S. operations for generic

          pharmaceutical products.

                217. In 2012, SPII acquired URL Pharma, Inc. (“URL”) and its subsidiary,

          Mutual Pharmaceutical Company, Inc. (“Mutual”), both of which have their principal

          place of business in Philadelphia. Until at least June of 2016, URL and Mutual

          operated a pharmaceutical manufacturing facility in Philadelphia. On or about April

          28, 2015, URL was merged with Mutual.

                218. Defendant Mutual is a Delaware corporation with its principal place of

          business located in Philadelphia, PA. It is a wholly-owned subsidiary of SPII. Many

          of the pharmaceutical products sold and distributed throughout the United States



                                                    81

                                                81 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 93 ofRECEIVED
                                                                        1126 PageID  #: 112
                                                                                NYSCEF:  12/15/2020




          during the Relevant Period by SPII, URL and Mutual were marked with the trade

          name “MUTUAL” on the pill or capsule.

                 219. Defendant Taro Pharmaceuticals U.S.A., Inc. (“Taro”) is a New York

          corporation with its principal place of business in Hawthorne, New York. Taro is a

          wholly-owned subsidiary of Taro Pharmaceutical Industries, Ltd., an Israeli entity,

          which in turn is majority-owned by Sun Pharma. Unless referred to individually,

          Taro, SPII, URL, and Mutual are collectively referred to herein as “Sun.” Sun is

          defined to include its managers, officers, employees, and agents acting on its behalf.

                 220. Throughout the Relevant Period, Sun directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs in Nassau County and throughout New

          York, Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least the following: digoxin, doxy hyclate,

          nimodipine, nystatin, and paromomycin.

          Teligent Inc.

                 221. Defendant Teligent, Inc. (f/k/a IGI Laboratories, Inc.) (“Teligent”) is a

          Delaware corporation with its principal place of business located in Buena, New

          Jersey. Teligent is defined to include its managers, officers, employees, and agents

          acting on its behalf.



                                                     82

                                                82 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 94 ofRECEIVED
                                                                        1126 PageID  #: 113
                                                                                NYSCEF:  12/15/2020




                    222. Throughout the Relevant Period, Teligent directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing. As noted above, Defendant Amneal acquired Impax in October, 2017.

          Teva

                    223. Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is another

          Delaware corporation, with its principal place of business in North Wales,

          Pennsylvania. It is a subsidiary of Teva Pharmaceutical Industries Ltd., an Israeli

          entity.

                    224. Defendant Barr Pharmaceuticals, LLC (“Barr”) is a Delaware limited

          liability company with its principal place of business in North Wales, Pennsylvania.

          Barr is a wholly-owned subsidiary of Teva USA, which acquired Barr (then called Barr

          Pharmaceuticals, Inc.) in 2008.. Prior to its acquisition by Teva Industries, Barr was a

          holding company that operated through its principal subisidiaries: Barr Labortories

          and Inc., Duramed Pharmaceuticals, Inc.

                    225. PLIVA, Inc. is a New Jersey corporation with its principal place of

          business in East Hanover, New Jersey. PLIVA is a wholly owned subsidiary of Teva

          USA, which acquired the PLIVA assets as part of the Barr acquisition. Unless

          referred to individually, Teva USA and Barr are collectively referred to herein as

                                                      83

                                                  83 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 95 ofRECEIVED
                                                                        1126 PageID  #: 114
                                                                                NYSCEF:  12/15/2020




          “Teva.” Teva is further defined to include its managers, officers, employees, and

          agents acting on its behalf.

                 226. Throughout the Relevant Period, Teva directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          Price-Fixed Generic Drugs throughout New York, Alabama, Florida, Tennessee, and

          Wisconsin and the United States, knowingly received conspiracy proceeds, and

          engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

          at least : acetazolamide, baclofen, fluocinonide, glipizide, glyburide, glyburide-

          metformin, leflunomide, nystatin, pravastatin, propranolol, and theophylline ER.

          Torrent Pharma Inc.

                 227. Defendant Torrent Pharma Inc. (“Torrent”) is a Delaware corporation

          with its principal place of business in Basking Ridge, New Jersey. Torrent is defined to

          include its managers, officers, employees, and agents acting on its behalf.

                 228. Throughout the Relevant Period, Torrent directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing. As noted above, Defendant Amneal acquired Impax in October, 2017.

          UDL Laboratories, Inc.

                 229. Defendant UDL Laboratories, Inc. (“UDL”) is an Illinois corporation

                                                      84

                                                 84 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 96 ofRECEIVED
                                                                        1126 PageID  #: 115
                                                                                NYSCEF:  12/15/2020




          with its principal place of business in Rockford, Illinois. UDL, n/k/a Mylan

          Institutional Inc., is a subsidiary of Defendant Mylan Inc. UDL is defined to include

          its managers, officers, employees, and agents acting on its behalf.

                230. Throughout the Relevant Period, Impax directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          one or more Price-Fixed Generic Drugs throughout New York, Alabama, Florida,

          Tennessee, and Wisconsin and the United States, knowingly received conspiracy

          proceeds, and engaged in the unlawful conduct alleged in this Complaint, including

          price-fixing. As noted above, Defendant Amneal acquired Impax in October, 2017.

          Upsher

                231. Defendant Upsher-Smith Laboratories, LLC (f/k/a Upsher-Smith

          Laboratories, Inc.) (“Upsher-Smith” or “Upsher”) is a Minnesota limited liability

          company with its principal place of business in Maple Grove, Minnesota. Upsher is

          defined to include its managers, officers, employees, and agents acting on its behalf.

                232. Throughout the Relevant Period, Upsher directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          Price-Fixed Generic Drugs throughout New York, Alabama, Florida, Tennessee, and

          Wisconsin and the United States, knowingly received conspiracy proceeds, and

          engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

          at least baclofen and propranolol.



                                                     85

                                                85 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 97 ofRECEIVED
                                                                        1126 PageID  #: 116
                                                                                NYSCEF:  12/15/2020




          West-Ward Pharmaceuticals Corp.

                233. Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) (now

          known as Pharmaceuticals USA, Inc.) is yet another Delaware corporation with its

          principal place of business in New Jersey, but West-Ward’s principal place of business

          is in Eatontown. West-Ward is defined to include its managers, officers, employees,

          and agents acting on its behalf.

                234. Throughout the Relevant Period, West-Ward directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          at least one Price-Fixed Generic Drug in Nassau County and throughout New York,

          Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least digoxin and doxy hyclate.



          Wockhardt USA LLC

                235. Like Actavis, Defendant Wockhardt USA LLC (“Wockhardt”) is a

          Delaware limited liability company with its principal place of business in Parsippany,

          New Jersey, at 20 Waterview Boulevard. Wockhardt is further defined to include its

          managers, officers, employees, and agents acting on its behalf.

                236. Throughout the Relevant Period, Wockhardt directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          at least one Price-Fixed Generic Drug in Nassau County and throughout New York,

                                                     86

                                                86 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 98 ofRECEIVED
                                                                        1126 PageID  #: 117
                                                                                NYSCEF:  12/15/2020




          Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least clobetasol and enalapril maleate.

          Zydus Pharmaceuticals (USA), Inc.

                237. Defendant Zydus Pharmaceuticals (USA), Inc. (“Zydus”) is a New Jersey

          corporation with its principal place of business in Pennington, NJ. Zydus is defined

          to include its managers, officers, employees, and agents acting on its behalf.

                238. Throughout the Relevant Period, Zydus directly participated in the

          conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

          at least one Price-Fixed Generic Drug in Nassau County and throughout New York,

          Alabama, Florida, Tennessee, and Wisconsin and the United States, knowingly

          received conspiracy proceeds, and engaged in the unlawful conduct alleged in this

          Complaint, including price-fixing, for at least acetazolamide, divalproex ER, and

          pravastatin.


                                      VI.    CO-CONSPIRATORS

          Ascend

                239. Ascend Laboratories, LLC (“Ascend”) is a New Jersey limited liability

          company with its principal place of business, like Defendants Actavis and

          Wockhardt, in Parsippany, New Jersey. During the Relevant period, Ascend marketed

          and sold generic pharmaceuticals in this District and throughout the United States.



                                                     87

                                                 87 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01650-JS-ST
                2                Document 1-2 Filed 03/26/21 Page 99 ofRECEIVED
                                                                        1126 PageID  #: 118
                                                                                NYSCEF:  12/15/2020




          Unknown Co-Conspirators

                 240. Various other persons, firms, corporations, and entities have participated

          as co-conspirators with Defendants in the violations and conspiracy alleged herein. In

          order to engage in the violations alleged herein, these co-conspirators have performed

          acts and made statements in furtherance of the antitrust violations and conspiracies

          alleged herein. Plaintiffs reserve all of their rights to amend this Complaint, including

          naming additional co-conspirators and adding additional allegations regarding them as

          they are discovered.


                     VII. INTERSTATE AND INTRASTATE TRADE AND
                                       COMMERCE

                 241. During the Relevant Period, Defendants sold and distributed generic

          drugs in a continuous and uninterrupted flow of interstate commerce to customers

          throughout the United States, throughout New York, Alabama, Florida, Tennessee,

          and Wisconsin and the United States.

                 242. Defendants’ and their co-conspirators’ conduct, including the marketing

          and sale of generic drugs, took place within the United States and has had, and was

          intended to have, a direct, substantial, and reasonably foreseeable anticompetitive

          effect upon interstate commerce within the United States, and in particular between

          New York State, including the Plaintiff Counties, and other States.

                 243. Defendants’ anticompetitive conduct occurred in part in trade and

          commerce as set forth herein, and also had substantial intrastate effects in that, inter

                                                      88

                                                 88 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 100 of 1126 PageID
                                                                     RECEIVED       #: 119
                                                                               NYSCEF:  12/15/2020




          alia, retailers within New York State and Plaintiff Counties were foreclosed from

          offering less expensive generic drugs to Plaintiffs. The foreclosure of these less-

          expensive generic products directly impacted and disrupted commerce for Plaintiffs

          within New York and forced Plaintiffs to pay supra-competitive prices.


                                 VIII. THE GENERIC DRUG INDUSTRY

                     A.    Generic Drugs Are Commodity Products
                     244. While its filler(s) and other inactive ingredients may vary, a generic drug

          has the identical active pharmaceutical ingredient (“API”) molecule as the equivalent

          brand name drug, and thus is “the same as a brand name drug in dosage, safety,

          strength, how it is taken, quality, performance, and intended use.”19

                     245. Once the FDA approves a generic drug as “therapeutically equivalent”

          to a brand drug, the generic version “can be expected to have equal effect and no

          difference when substituted for the brand name product.”20 Thus, one generic

          version of a given drug can readily be substituted for another generic version, making

          the generic pharmaceutical markets very price-sensitive – in the absence of collusion.

                     246. As a result, in a competitive market, generic drugs cost much less than

          branded drugs. The U.S. Congressional Budget Office (“CBO”) estimates that, “[o]n

          average, the retail price of a generic drug is 75 percent lower than the retail price of a



          19
               FDA Website, http://www.fda.gov/Drugs/InformationOnDrugs/ucm079436.htm#G.
          20
               Id.


                                                         89

                                                    89 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 101 of 1126 PageID
                                                                     RECEIVED       #: 120
                                                                               NYSCEF:  12/15/2020




          brand-name counterpart.”21 And that is a conservative estimate – according to the

          Federal Trade Commission (“FTC”), in a “mature generic market, generic prices are,

          on average, 85% lower than the pre-entry branded drug price.”22

                  247. Mature generic markets typically have several manufacturers that

          compete for sales, which – especially since their products are legally required to be

          interchangeable with those of their competitors – keeps prices down to the

          competitive level.

                  248. In 2015, generic drug sales in the United States were approximately

          $74.5 billion; approximately 88% of all pharmaceutical prescriptions in the United

          States are filled with a generic drug.

                  249. Generic drug price competition should provide, and in the past has

          provided, enormous savings in this enormous market to Plaintiffs, as well as to

          consumers, pharmacies, other drug purchasers, and state Medicaid programs.

                  250. The significant cost savings provided by generic drugs motivated

          Congress to enact the Drug Price Competition and Patent Term Restoration Act of

          1984, commonly known as the “Hatch-Waxman Act,” Pub. L. No. 98-417, 98 Stat.

          1585. The Hatch-Waxman Act streamlines the regulatory hurdles that generic drug

          makers must clear prior to marketing and selling generic drugs. Generic drug


          21
            CBO, Effects of Using Generic Drugs on Medicare’s Prescription Drug Spending (Sep. 15, 2010), available at
          https://www.cbo.gov/publication/21800.
          22
            FTC, Pay-For-Delay: How Drug Company Pay-offs Cost Consumers Billions (Jan. 2010), available at
          http://www.ftc.gov/os/2010/01/100112payfordelayrpt.pdf.

                                                               90

                                                         90 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 102 of 1126 PageID
                                                                     RECEIVED       #: 121
                                                                               NYSCEF:  12/15/2020




          manufacturers may obtain FDA approval in an expedited fashion through the filing of

          an Abbreviated New Drug Application (“ANDA”) that establishes that its product is

          bioequivalent to the branded counterpart.

                  251. Since passage of the Hatch-Waxman Act, every state has adopted

          substitution laws requiring or permitting pharmacies to substitute generic drug

          equivalents for branded drug prescriptions unless the prescribing physician orders

          otherwise by writing “dispense as written” or similar words on the prescription.

                  252. Generic drugs are commodity products; each generic is required by law

          to be substitutable for another generic version of the same drug; each generic version

          of a given drug has a molecularly identical API.

                  253. As a result of this legally-mandated fungibility, pricing is the main

          differentiating feature. As recognized by the FTC, “generic drugs are commodity

          products” and, as a consequence of that, are marketed “primarily on the basis of

          price.”23 In a competitive market, generic manufacturers cannot significantly increase

          prices (or maintain high prices in the face of a competitor’s lower price) without

          losing a significant volume of sales.

                  254. It is well-established that competition among generic manufacturers

          drives down prices. Before generic drugs enter a market, the brand drug has a

          monopoly and captures 100% of sales. When lower-priced generics become available,


          23
            FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact (Aug. 2011), available at
          http://www.ftc.gov/os/2011/08/2011genericdrugreport.pdf.

                                                             91

                                                        91 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 103 of 1126 PageID
                                                                     RECEIVED       #: 122
                                                                               NYSCEF:  12/15/2020




          the brand drug quickly loses market share as purchasers switch to the less expensive

          alternatives. As the number of manufacturers increases, the price of a generic drug

          approaches the manufacturers’ marginal cost.

                 255. As illustrated in the following chart, the price of a generic drug tends to

          decrease as more generic drug manufacturers enter the market:




                 256. When new entrants join a competitive generic market, they typically will

          price their product below the prevailing market price in order to gain market share.

                 257. A recent government report confirmed this phenomenon in interviews

          with generic manufacturers: “manufacturers said that if a company is bringing a

          generic drug into an established drug market, it typically offers a price that is lower

          than the current market price in order to build its customer base. Manufacturers also

          said that as each new manufacturer enters an established generic drug market the price




                                                      92

                                                 92 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 104 of 1126 PageID
                                                                     RECEIVED       #: 123
                                                                               NYSCEF:  12/15/2020




          of that generic will fall, with one manufacturer noting that it is typically a 20 percent

          price decline per entrant.”24

                 258. When there are multiple generic manufacturers in an established generic

          market, prices should remain low and stable, and should not increase absent a market

          disruption. That, however, is not what has been happening in the United States,

          including within Plaintiff Counties, since at least 2010, because of the actions of

          Defendants’ cartel for generic pharmaceuticals.

                 B.     Defendants’ Cartel Agreement Includes All Generic
                        Products
                 259. As discussed supra, and unlike their branded counterparts, generic drugs

          are commodities. As a result, generic manufacturers – including Defendants here –

          are constantly making decisions leave and re-enter existing markets and to enter new

          markets.

                 260. In Defendants’ cartel, these decisions are based in large part on who the

          competitors are and how co-operative these companies are with their co-conspirators.

                 261. Because of this overarching agreement, all Defendants are co-

          conspirators with each other for every generic product that any one or more of

          them made or sold, these products are referred to herein as the “Drugs at Issue.”




          24
            U.S. Government Accountability Office Report: Generic Drugs Under Medicare
          (“GAO Report”) at 23, (August 2016), available at https://www.gao.gov/assets/680/679022.pdf

                                                        93

                                                   93 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 105 of 1126 PageID
                                                                     RECEIVED       #: 124
                                                                               NYSCEF:  12/15/2020




                262. At all relevant times, Defendants had substantial market power with

          respect to the Drugs at Issue. Defendants exercised this power to maintain

          supracompetitive prices for these drugs without losing so many sales as to make the

          elevated price unprofitable.

                263. Defendants sold the Drugs at Issue at prices in excess of marginal costs,

          in excess of a competitive price, and as a result, enjoyed high profit margins on them.

                264. The products identified by name in this Complaint are merely exemplars

          of the products that are at issue in this Complaint; the full scope of Defendants’ anti-

          competitive conspiracy includes every generic product that was manufactured by any

          Defendant and purchased or reimbursed by any Plaintiff during the Relevant Period.

                265. For example, in July of 2013, Defendant Sandoz was looking to

          implement a strategy that involved temporarily delisting (i.e., to stop producing and

          selling) ten products that they overlapped on with Defendant Taro. Their strategy

          was for Taro to raise price on these products while Sandoz was out of the market, and

          then Sandoz could re-enter later at the higher price – a win-win for the supposed

          competitors, but a lose-lose for Plaintiffs and their taxpayers.

                266. Another example is that, in August of 2015, Defendant Taro declined to

          bid on Etodolac Extended Release (ER) Tablets at a large supermarket chain where

          Defendant Zydus was the incumbent because, as Taro voiced internally, competing

          would have violated the rules of Defendants’ cartel about “playing nice in the

          sandbox,” so Zydus would likely retaliate and take share (i.e., actually compete on

                                                      94

                                                 94 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 106 of 1126 PageID
                                                                     RECEIVED       #: 125
                                                                               NYSCEF:  12/15/2020




          price, albeit only temporarily and as a form of communication and punishment, in

          furtherance of Defendants’ over-arching conspiracy) from them on another product,

          such as what C.L., an analyst at Taro, identified as Warfarin Sodium Tablets.

                267. In addition, this pricing instability would spread to other products. As

          C.L. explained in an internal e-mail, Zydus “could hit us [Taro] on Warfarin. Not

          worth a fight in the sandbox over 300 annual units for Etodolac.”

                268. As discussed more fully below, both Etodolac ER and Warfarin were

          drugs where Taro had previously agreed with its competitors, including Teva and

          Zydus, to fix prices and allocate customers.

                269. As these examples illustrate, the inter-dependence among generic

          manufacturers transcends product markets, as these companies make decisions based

          not only on what impact their actions will have in a given product market, but also on

          how those actions will impact other product markets where the competitors overlap.

                270. As a result of the actions by Defendants’ cartel, for example, between

          July, 2013, and July, 2014, the prices of more than 1,200 generic medications increased

          an average of 448 percent. A separate analysis conducted by Defendant Sandoz

          showed that during the calendar years 2013 and 2014, there were almost 1,500

          examples of generic WAC prices more than doubling in that time, of which 178

          increased by more than ten-fold. During the year ending June 30, 2014, more than

          $500 million of Medicaid drug reimbursements were for generic drugs whose prices

          had increased by over 100% during that time – all of which were due to the actions of

                                                    95

                                                95 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 107 of 1126 PageID
                                                                     RECEIVED       #: 126
                                                                               NYSCEF:  12/15/2020




          Defendants. The cost of their cartel to American society, and particularly to Plaintiffs

          and Plaintiffs’ taxpayers, is staggering.

                 271. As described below, far more Defendants had the right (i.e., regulatory

          approval) to sell the Drugs at Issue than actually did so during the Relevant period.

          And all Defendants could have obtained approval or otherwise acquired rights (by,

          e.g., licensing) to sell the Drugs at Issue, if they had chosen to do so.

                 272. Although the process for obtaining approval to sell a generic drug can be

          long, every Defendant possesses expertise in this area and has been through this

          process, successfully, multiple times. Indeed, the core function of Defendants’

          businesses is to market and sell generic pharmaceuticals and, accordingly, Defendants

          are highly adept at obtaining access to the markets for generic pharmaceuticals,

          including acquiring regulatory approval and further including for the Drugs at Issue.

                 273. Defendants gain access to generic pharmaceutical markets through at

          least three methods, all of which were employed by Defendants during the Relevant

          Period:

                 First, Defendants can go through the ANDA process to obtain approval from

          the FDA to sell a specific drug. Heritage and Dr. Reddy’s, for example, applied for

          ANDA’s relating to Zoledronic Acid (and, as described below, co-ordinated with each

          other while their applications were pending, to ensure that each would obtain a “fair

          share” of the market once the ANDA’s were approved).



                                                      96

                                                  96 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 108 of 1126 PageID
                                                                     RECEIVED       #: 127
                                                                               NYSCEF:  12/15/2020




                 Secondly, Defendants can obtain existing ANDA’s by purchasing them from

          companies that have ANDA’s, or by acquiring the company that owns them. For

          example, in 2008, Teva acquired Barr, which had an ANDA for Acetazolamide

          capsules.

                 Thirdly, Defendants can license the use of an ANDA held by someone else.

          For example, during the Relevant Period, neither Glenmark nor Citron owned

          outright an ANDA for any Drug at Issue, yet both were able to obtain rights to

          market Drugs at Issue via licensing arrangements.

                 274. Table 2 shows some of the ANDA’s owned or licensed by Defendants

          for some of the Drugs at Issue:

                                  Table 1: Some of Defendants’ ANDA’s

                            Capsules   Heritage, Teva, Zydus
            Acetazolamide
                            Tablets    Actavis*, Heritage, Lannett, Sun, Taro, Teva*
                            Regular
                                       Actavis, Citron, Mylan, Par, Sun, Teva*, West-Ward, Zydus
            Doxycycline     Release
            Hyclate         Delayed
                                       Actavis, Heritage, Mayne, Mylan
                            Release
            Doxycycline
                                       Heritage, Lannett, Mylan, Par, Sandoz*, Sun, Zydus
            Monohydrate
            Fosinopril-                Actavis*, Aurobindo, Citron, Glenmark, Heritage, Mylan*,
            HCTZ                       Sandoz, Sun*, Teva*
            Glipizide
                                       Heritage, Mylan, Sun, Teva, Zydus
            Metformin
            Glyburide                  Actavis, Aurobindo, Citron, Heritage, Teva, Zydus
            Glyburide
                                       Actavis, Aurobindo, Citron, Dr. Reddy’s, Heritage, Teva*, Zydus
            Metformin
            Leflunomide                Apotex, Heritage, Sandoz*, Teva
                                       Actavis, Dr. Reddy’s, Heritage, Lannett*, Mylan*, Perrigo*,
            Meprobamate
                                       Sandoz*, Sun*, Taro, Teva*, West-Ward*




                                                        97

                                                   97 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 109 of 1126 PageID
                                                                     RECEIVED       #: 128
                                                                               NYSCEF:  12/15/2020




            Nimodipine                Heritage, Sun
                           Tablets    Actavis*, Heritage, Sandoz*, Sun, Teva
            Nystatin       Ointment   Actavis, Perrigo, Sandoz
                           Cream      Actavis, Par, Perrigo, Sandoz, Taro
            Paromomycin               Heritage, Sun
            Theophylline              Actavis*, Heritage, Teva
            Verapamil                 Actavis, Heritage, Mylan, Sun*, Teva*
            Zoledronic                Actavis, Apotex, Aurobindo, Dr. Reddy’s, Heritage, Mylan, Par,
            Acid                      Sun, Teva, West-Ward

                                      *    = Discontinued
                                      Bold = Drug-specific agreement (see above Table 1)
          Note that Table 2 includes “discontinued” ANDA’s, which can be re-activated with

          relative ease.

                 275. Table 2 shows some of the extent to which these Defendants can and do

          access the markets for Drugs at Issue. Defendants listed in bold type were the primary

          manufacturers during the Relevant period, but many more Defendants had or later

          obtained ANDA’s for Drugs at Issue. The competitive overlap of these Defendants

          is indisputable, examples of which are mapped below:




                                                       98

                                                  98 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 110 of 1126 PageID
                                                                     RECEIVED       #: 129
                                                                               NYSCEF:  12/15/2020




          As in the preceding figure of example agreements and communications, this figure

          understates relationships between the Defendants in a number of ways:

                First, the relationship map shows a single line between Defendants regardless of

          how many drugs for which they have common ANDA’s. For example, Par, Mylan and

          Sun have overlapping ANDA’s for at least 3 formulations of Drugs at Issue

          (Doxycycline Hyclate, Doxycycline Monohydrate, and Zoledronic Acid) but the

          graphic shows only a single line between each of them; Mylan and Heritage

          have overlapping ANDA’s for at least 7 formulations of Drugs at Issue, though the

          graphic shows only a single line between them;

                                                   99

                                               99 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 111 of 1126 PageID
                                                                     RECEIVED       #: 130
                                                                               NYSCEF:  12/15/2020




                  Secondly, the graphic above is limited to ANDA’s for formulations of just some

          of the Drugs at Issue. If it were expanded to include all of the drugs in the conspiracy,

          which is virtually all drugs in Defendants’ portfolios of generic pharmaceuticals, the

          web of competitive overlap would be even denser.

                  Thirdly, the graphic does not capture Defendants’ ability to seek out and license

          ANDA’s, which essentially provides every Defendant with access to the markets for

          every generic drug for sale in the United States, including every Drug at Issue in this

          case.

                  C.    Pricing in the U.S. Prescription Drug Industry
                  276. In essence, the generic pharmaceutical supply chain is as follows:

          Manufacturers sell drugs to wholesalers. Wholesalers – including certain Defendants

          – sell drugs to pharmacies or to entities like Plaintiffs, who in turn dispense the drugs

          to end users. Plaintiffs are thus both direct and indirect purchasers from wholesalers:

          Plaintiffs purchase drugs directly from wholesalers and dispense them to their

          prisoners, and Plaintiffs also reimburse purchases from Plaintiffs’ beneficiaries, such

          as employees, retirees, and Plaintiffs’ Medicaid beneficiaries.

                  277. Sometimes, large corporations and/or government entities, such as

          Plaintiff Franklin, have their agreements and payments arranged and intermediated by

          middlemen known as Pharmacy Benefit Managers (“PBM’s”) – Plaintiff Franklin’s

          PBM is ProAct, described above. In those cases, Plaintiffs still bear the economic loss




                                                     100

                                                100 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 112 of 1126 PageID
                                                                     RECEIVED       #: 131
                                                                               NYSCEF:  12/15/2020




          of higher generic pharmaceutical prices resulting from the illegal conduct alleged

          herein.

                     278. Because the prices paid by purchasers of generic drugs differ at different

          levels of the market and most of the transactions occur between private parties

          according to terms that are not publicly disclosed, the price of a given drug is not

          always obvious. Market-wide pricing for a given drug, however, may be observed

          through the Centers for Medicare & Medicaid Services (“CMS”) survey of National

          Average Drug Acquisition Cost (“NADAC”). NADAC was “designed to create a

          national benchmark that is reflective of the prices paid by retail community

          pharmacies to acquire prescription . . . drugs.”25

                     279. NADAC is an average of the drug acquisition costs submitted by retail

          community pharmacies.”26 In effect, NADAC is “a single national average.”27 Thus,

          NADAC is a reliable way to track general price trends in the marketplace.

                     280. Other reports are more easily manipulated by manufacturers to mislead

          purchasers and reimbursors who bear the ultimate economic burden of higher drug

          prices, such as Plaintiffs. Drug manufacturers report benchmarks—such as

          Wholesale Acquisition Cost (“WAC”), Actual Wholesale Price (“AWP”), and


          25
            CMS, Methodology for Calculating the National Average Drug Acquisition Cost (NADAC) for Medicaid
          Covered Outpatient Drugs at 5, available at https://www.medicaid.gov/medicaid-chip-program-
          information/by-topics/prescription-drugs/ful-nadac-downloads/nadacmethodology.pdf
          26
               Id. at 15.
          27
               Id.


                                                           101

                                                      101 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 113 of 1126 PageID
                                                                     RECEIVED       #: 132
                                                                               NYSCEF:  12/15/2020




          (“NSP”)—for their drugs, which are then published in compendia used by

          participants in the pharmaceutical industry. But despite the implications of their

          names, these price-points are not actual transaction costs; rather, they are the

          manufacturer’s nominal sticker or “list” price, which does not take into account

          discounts that are almost invariably provided, and thus are sometimes an imperfect

          measure of the true economic cost of purchase to purchasers, such as Plaintiffs.

          Nevertheless, these benchmarks are directly related to the underlying net, “market,”

          or “contract” price, and function as a good approximation thereof. .

                 281. In addition, QuintilesIMS sells a measure of manufacturer-specific

          pricing, which it calls “National Sales Perspectives (“NSP’s”). IMS’s NSP data

          captures sales at nominal transaction prices and includes sales by manufacturers into

          various outlets.

                 282. The amount that an end-payer, also such as Plaintiffs, will pay for a

          generic drug is typically determined with reference to a list price, such as WAC. The

          end-payer pays an amount based on the manufacturer’s list price for the drug, plus a

          mark-up or dispensing fee. While these other benchmarks are not a perfect measure

          of true economic cost of these drugs, they are nevertheless a good proxy for that true

          economic cost and move in the same direction, providing additional useful evidence

          of collusion and its anticompetitive effects.

                 283. Nevertheless, over time, third-party payers and PBM’s have learned that

          these list prices can be substantially higher than the actual economic cost incurred to

                                                     102

                                                102 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 114 of 1126 PageID
                                                                     RECEIVED       #: 133
                                                                               NYSCEF:  12/15/2020




          acquire the drugs, which meant that end-payers were paying more than simply the

          acquisition cost plus a small amount.

                284. To combat this, some third-party payers and PBM’s have implemented

          their own proprietary benchmark prices—Maximum Allowable Costs (“MAC’s”)—

          that set the amounts they will pay pharmacies for some generic drugs. An MAC caps

          the amount that an end-payer will pay a pharmacy for a given strength and dosage of a

          generic drug, regardless of the pharmacy’s acquisition costs.

                285. Third-party payers (“TPP’s”) and PBM’s set the MAC of a drug based

          on several factors, one of which is believed to be the lowest actual cost of acquisition

          in the market for that generic drug. So if, for example, there are three manufacturers

          offering the same generic drug at three different prices, a PBM or third-party payer

          might set the MAC price at or near the lowest of the three prices.

                286. A pharmacy could elect to buy from a manufacturer with a higher price,

          but upon resale to a customer of the PBM or third-party payer, the pharmacy would

          only be paid the MAC price.

                287. Those who bear an economic cost of a purchase, such as Plaintiffs, have

          an incentive to buy the least expensive available drug. MAC prices should incentivize

          middlemen, such as PBM’s and pharmacies, to choose the lowest priced option, so a

          generic manufacturer that increases its price for a drug should expect to lose sales to a

          competitor with a lower price – especially since, as described infra, generic drugs are

          commodity products and highly fungible.

                                                      103

                                                  103 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 115 of 1126 PageID
                                                                     RECEIVED       #: 134
                                                                               NYSCEF:  12/15/2020




                 288. Consequently, in the absence of co-ordinated pricing activity among

          generic manufacturers, an individual manufacturer would not be able to significantly

          increase its price (or maintain a higher price in the face of a competitor’s lower price)

          without incurring the loss of a significant volume of sales. A manufacturer can

          successfully raise prices only if it knows its competitors will raise their prices, too – as

          happened here, where they were and are co-conspirators.


                       IX.     DEFENDANTS’ CARTEL & OVERARCHING
                                         CONSPIRACY

                 289. Defendants have participated in a long-running conspiracy to allocate

          market shares and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue. As detailed below, Defendants facilitated their conspiracy through personal

          connections formed through frequent movement within the industry, through

          frequent in-person meetings at various happy hours, dinners, lunches, golf outings,

          trade shows, and industry conferences (facilitated in part through most of the

          conspirators’ location in or near New York, Philadelphia, and the parts of New Jersey

          and eastern Pennsylvania that are between them), and through frequent direct

          communications in person, via chat and e-mail, and on the telephone (voice and text).

                 290. During the Relevant Period, inter-defendant communications were

          commonplace in the industry, and started at least as far back as 2006. By at least

          2010, if not before, every Defendant implemented anti-competitive agreements to

          increase prices and allocate the markets of the Drugs at Issue.

                                                      104

                                                 104 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 116 of 1126 PageID
                                                                     RECEIVED       #: 135
                                                                               NYSCEF:  12/15/2020




                 291. The foundational agreement among all Defendants was premised on the

          understanding that they are current or future competitors with each other across

          numerous markets for generic drugs. All Defendants market and sell multiple

          products, and they all understood that – especially because their agreements were

          illegal, and therefore unenforceable in court and enforceable only by using actual

          competition as a means of maintaining pricing discipline within Defendants’ cartel –

          the effectiveness of an agreement on any one drug would be limited and less stable

          without a broader agreement that also encompassed all other drugs, as well.

                 292. For example, an agreement between two Defendants to raise prices or to

          allocate market share on one drug might not hold if those same two Defendants were

          engaged in vigorous price competition on another drug, or a third manufacturer –

          not party to that agreement – entered the market with an intent and ability to compete

          on price, since the two conspiring manufacturers’ higher prices would simply have the

          effect of shifting most or all market share to the third manufacturer, with the

          competitive price. Defendants understood that in order to be at its most effective,

          their agreement needed to extend to multiple manufacturers and all of their drugs –

          and it did.

                 293. In addition, Defendants would sometimes swap one market (or a share of

          one market) in return for another (or a share in another), but always under the terms of

          the conspiracy set forth herein.



                                                    105

                                                105 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 117 of 1126 PageID
                                                                     RECEIVED       #: 136
                                                                               NYSCEF:  12/15/2020




                294. In furtherance of their objective, Defendants developed the concept and

          language of “fair share” and – without any apparent sense of irony – being a

          “responsible competitor” who would “play nice[ly] in the sandbox,” in which each

          market participant (within and across multiple drugs) was able to obtain an allocated

          share of market sales without resorting to, or experiencing, price competition.

                295. Besides using the “playing nice in the sandbox” phrasing, Defendants

          often referred to complying with their cartel’s rules as being a “responsible” or

          “rational” competitor. For instance, in May, 2013, R.T., a senior sales and marketing

          executive at Sandoz, sent an e-mail to Jeff George, Sandoz’s then-CEO, stating: “My

          sense is that Sandoz is viewed by customers and competition as a respectful/

          responsible player in the market, which we should be proud of and has taken years to

          develop. I would be very careful [not] to destroy this through behavior that is too

          aggressive or desperation.”

                296. This language was so pervasive – and the terms of Defendants’ anti-

          competitive conspiracy so deeply ingrained into the minds of its participants – that

          Defendants occasionally even used it in public to opaquely refer to their anti-

          competitive conduct and agreements.

                297. For example, the CEO of one Defendant, Lannett, used it publically, on

          a September 10, 2013, earnings call with Wall Street analysts, noting that “I’m always

          grateful to see responsible generic drug companies realize that our cost of doing

          business is going up as well… So whenever [they] start acting responsibly and

                                                    106

                                                106 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 118 of 1126 PageID
                                                                     RECEIVED       #: 137
                                                                               NYSCEF:  12/15/2020




          raise prices, as opposed to the typical spiral down of generic drug prices, I’m grateful

          . . . .” (emphasis added).

                 298. However, such public lapeses were rare. Because Defendants’ cartel and

          anticompetitive conduct are illegal, they typically took steps to avoid leaving

          permanent electronic records of what they said to each other.

                 299. For example, in May, 2014, a large customer received a bid on

          Betamethasone Dipropionate Lotion (discussed in more detail, infra) and gave Taro an

          opportunity to bid to keep the account. A.L., a pricing executive at Taro, sent an

          internal e-mail stating: “FS ok, will not protect.” E.G., a Taro sales executive,

          responded, “explain FS, (Fair Share)?” Ara Aprahamian replied, “No emails please.

          Phone call. . . . let’s discuss.” Ara Aprahamian (“Aprahamian”) worked at Defendant

          Actavis as Director of Pricing and Contracts from August, 2010 – March, 2013.

          From March, 2013 – August, 2018, Aprahamian was Vice President of Sales and

          Marketing at Defendant Taro Pharmaceuticals USA, Inc.

                 300. Because Defendants are repeat players who routinely enter new markets

          but face the same ostensible competitors. As a result, they developed a cartel to work

          together co-operatively to allocate customers and set high prices, rather than

          unrestrained competition with each other.

                 301. And as a result of their cartel agreement, Defendants would generally

          seek only approximately a pro rata share of the relevant market for each Drug at Issue,

          generally with a small increase in market share for being first entrant to a given market

                                                     107

                                                107 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 119 of 1126 PageID
                                                                     RECEIVED       #: 138
                                                                               NYSCEF:  12/15/2020




          (where applicable) and some tendency towards leaving market shares where they were

          when Defendants started their cartel, so, e.g., Actavis sometimes had a smaller-than-

          strictly pro rata share, while Teva and Mylan often had larger ones.

                 302. Defendants often referred to this allocation as each Defendant getting its

          so-called “Fair Share” of the market, and would voluntarily cede customers to their

          co-conspirators (or present sham overbids to customers) to achieve Defendants’

          agreed distribution of market share.

                 303. This pattern is typically followed even in the absence of explicit or direct

          communication among cartel members, demonstrating both the broad reach of

          Defendants’ cartel agreement and the fact that explicit textual discussions of terms

          were not always necessary.

                 304. Further, this understanding was so deeply ingrained that Defendant Taro

          went so far as to create a chart illustrating typical share amounts:




                                                     108

                                                 108 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 120 of 1126 PageID
                                                                     RECEIVED       #: 139
                                                                               NYSCEF:  12/15/2020




                305. Likewise, in July, 2013, L.J., a senior marketing executive at Sandoz, sent

          an internal e-mail identifying 47 products where Sandoz did not have its so-called

          “fair share” of the market. After some back-and-forth comments among Sandoz

          executives, the response of Sandoz’s Director of Pricing and Contracts, Armando

          Kellum (“Kellum”), emphasized the industry-wide nature of Defendants’ cartel, with

          the rallying cry, “Fair Share for all!!!” – including three exclamation marks.

                306. This also illustrates the fungible, commoditized nature of the markets for

          generic pharmaceuticals: every generic product is (by FDA regulation) so

          interchangeable that the cartel members did not generally expect much more (or less)

          than a pro rata share of each market. As alleged supra, these rules were also sometimes

          called the “rules of the road” for Defendants’ cartel, “being responsible,” and, without

          limitation, doing so (and/or “playing nice”) “in the sandbox.”

                307. As also alleged supra, Defendants’ cartel extended to all products that

          they manufactured or sold: among many examples, in October, 2013, a senior pricing

          executive at Sandoz who will be referred to herein as SW-1, sent an internal e-mail,

          including to Kellum, stating that Sandoz had decided not to bid at a large retail

          customer on two products on which it overlapped with Mylan. SW-1 explained his

          reasoning thusly: “We have been running up against Mylan a lot lately (Nadolol/

          Benaz/Hctz) and fear blowback if we take any more products at this moment. Trying

          to be responsible in the sandbox.”



                                                     109

                                                 109 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 121 of 1126 PageID
                                                                     RECEIVED       #: 140
                                                                               NYSCEF:  12/15/2020




                308. Further, the following year, in June, 2014, Sandoz again chose not to bid

          on a product at a Mylan customer out of concern that Mylan would retaliate. As SW-

          1 explained, “I do not want to pursue, I believe this is due to a Mylan increase. We

          have a lot of products crossing over with Mylan right now, I do not want to ruffle any

          feathers.”

                309. As described more fully below, Defendants’ decisions whether and when

          to enter a market, how to price their drugs, and which customers to target, were made

          in accordance with their unlawful cartel agreement, and with the safety for high prices

          that that agreement provided, firmly in mind.

                310. From this broad agreement among all Defendants (to market and sell the

          Drugs at Issue under this “fair share” understanding) sprang multiple subsidiary

          agreements among individual Defendants relating to each of the Drugs at Issue. The

          higher prices and overcharges for the Drugs at Issue resulted from Defendants’ anti-

          competitive conduct and are directly traceable through the pharmaceutical distribution

          chain to end-payers, such as Plaintiffs.

                311. Table 1 lists a few examples of Defendants’ very much larger universe of

          drug-specific agreements:

                        Table 2: Selected Examples of Defendants’ Unlawful
                                     Drug-Specific Agreements

                                        Capsules                Heritage, Teva, Zydus
              Acetazolamide
                                        Tablets                 Lannett, Taro
                                        Regular Release         Actavis, Mylan, Par, Sun, West-Ward



                                                          110

                                                   110 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 122 of 1126 PageID
                                                                     RECEIVED       #: 141
                                                                               NYSCEF:  12/15/2020




              Doxycycline Hyclate       Delayed Release      Heritage, Mayne, Mylan
              Doxycycline Monohydrate                        Heritage, Lannett, Mylan, Par
              Fosinopril-HCTZ                                Aurobindo, Citron, Glenmark, Heritage, Sandoz
              Glipizide Metformin                            Heritage, Mylan, Teva
              Glyburide                                      Aurobindo, Citron, Heritage, Teva
              Glyburide Metformin                            Actavis, Aurobindo, Citron, Heritage, Teva
              Leflunomide                                    Apotex, Heritage, Teva
              Meprobamate                                    Dr. Reddy’s, Heritage
              Nimodipine                                     Heritage, Sun
                                        Tablets              Heritage, Sun, Teva
              Nystatin                  Ointment             Actavis, Perrigo, Sandoz
                                        Cream                Actavis, Par, Perrigo, Sandoz, Taro
              Paromomycin                                    Heritage, Sun
              Theophylline                                   Heritage, Teva
              Verapamil                                      Actavis, Heritage, Mylan
              Zoledronic Acid                                Dr. Reddy’s, Heritage, Par



                312. Each Defendant, including the Defendants who did not manufacture the

          particular drug involved in each drug-specific sub-part of the conspiracy, was a party

          to the broad, overarching conspiracy to abide by the “fair share” agreement, which

          covered all Drugs at Issue. The purpose and effect of these agreements was to lessen

          competition in the markets for each and all of the Drugs at Issue.

                313. The figure below shows some communications used to facilitate this

          conspiracy, illustrating its complex but integrated form:




                                                       111

                                                   111 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 123 of 1126 PageID
                                                                     RECEIVED       #: 142
                                                                               NYSCEF:  12/15/2020




                 314. This graphic actually understates the web of communications that

          facilitated Defendants’ overarching conspiracy by showing a single line between

          Defendants, regardless of how many communications or drug-specific agreements

          they have. For example, Aurobindo and Citron entered into at least three drug-

          specific agreements (relating to Fosinopril-HCTZ, Glyburide, and Glyburide

          Metformin) but there is only a single line between them.

                 315. Similarly, although Teva and Glenmark communicated at least 94 times

          in a 13-month period (Table 4, infra), this is depicted as a single dotted line in the

          graphic. Teva and Zydus communicated at least 638 times in a 13-month period


                                                      112

                                                 112 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 124 of 1126 PageID
                                                                     RECEIVED       #: 143
                                                                               NYSCEF:  12/15/2020




          (Table 4, infra), but there is no indication of this in the graphic, which instead shows a

          single solid line for the agreement between them relating to Acetazolamide.

                 316. Moreover, the communications included here are likely incomplete;

          Plaintiffs do not yet have full access to discovery materials, which will likely reveal

          additional illegal conduct and communications in furtherance of the unlawful

          conspiracy.

                 317. These communications (for example, between Teva and each of Dr.

          Reddy’s, Glenmark, Lannett, Mayne, Par and Sandoz) underscore the overarching

          nature of the conspiracy: even Defendants that were not selling the same Drugs at

          Issue were communicating in furtherance of the conspiracy in order to lessen

          competition in the markets for all Drugs at Issue.

                 318. Both the “fair share” agreement and the drug-specific agreements

          created a web of relationships and understandings among and between all Defendants

          that had the purpose and effect of lessening competition among Defendants for all

          the Drugs at Issue.

                 A.     The Co-Operative Principle of “Fair Share” Governed
                        Defendants’ Cartel
                 319. In a competitive generic drug market, new drug providers normally price

          their product below the incumbents’ price, in order to gain market share. As a result,

          each subsequent entry into a generic market decreases prices as manufacturers

          compete for market share. As discussed in detail below, this did not happen for the



                                                      113

                                                 113 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 125 of 1126 PageID
                                                                     RECEIVED       #: 144
                                                                               NYSCEF:  12/15/2020




          Drugs at Issue because of Defendants’ illegal conspiracy, including using their cartel’s

          so-called “fair share” agreement to co-ordinate market share and pricing.

                320. Because entry into a generic market is ultimately a public process (i.e.,

          FDA notifies the public of successful ANDA applications), Defendants knew which

          manufacturers had approval to manufacture every generic drug sold. This, in turn,

          enabled the cartel to monitor compliance with its terms and to punish defectors – just

          as the cartel was cheating Plaintiffs, so even the most co-operative cartel member

          faced the constant temptation to cheat its compares by grabbing market share at the

          expense of the cartel’s pricing arrangement.

                321. In addition, with each of the Drugs at Issue, Defendants knew

          approximately when each of them would enter the market. This created an incentive

          and opportunity to co-ordinate pricing and allocate these markets among themselves in

          order to raise or maintain prices and maximize profits, at the expense of Plaintiffs.

                322. The practice of contacting competitors to determine their market

          intentions (via in-person meetings, telephone communications, and/or other

          interactions) dates back to at least 2006. For example, when Glazer began working at

          Heritage in early 2006, the then-head of sales, Konstantine Ostaficiuk, taught him the

          importance of speaking to competitors in order to figure out pricing and how to

          secure adequate customer volume without depressing prices market-wide.

                323. Since approximately 2010, all Defendants understood – and engaged in –

          the practice of contacting their competitors when they were preparing to enter a

                                                     114

                                                114 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 126 of 1126 PageID
                                                                     RECEIVED       #: 145
                                                                               NYSCEF:  12/15/2020




          particular generic market so that they could allocate the market according to their “fair

          share” agreement. Reaching out to competitors was part of the “tool kit” used in

          manufacturer Defendants’ ordinary course of business.

                324. The cartel’s co-operation was not limited to pricing. Going back to at

          least 2010, Defendants co-ordinated on all aspects of the marketplace. For example,

          on August 4, 2010, SW-6 at Fougera (later Sandoz) conducted a round-robin of calls

          among several cartel members, as set forth in the chart below:




                325. That evening, after the last call had been completed, SW-6 e-mailed his

          boss at Fougera, Walter Kaczmarek (“Kaczmarek”), with extremely competitively

          sensitive information from each co-conspirator to whom he had just spoken.

                326. “Fair shares” were allocated to manufacturer Defendants within a

          particular drug market generally based upon the number of competitors in the market

          and the timing of their entry into the market, although there were occasional

          deviations from this distribution. Traditionally, the first manufacturer to enter a

                                                     115

                                                115 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 127 of 1126 PageID
                                                                     RECEIVED       #: 146
                                                                               NYSCEF:  12/15/2020




          market received the largest share of the market, and each subsequent manufacturer

          entrant received a progressively smaller share. This system aimed to allocate to each

          manufacturer Defendant a “fair share” of the market without depressing prices. As

          detailed below, through this overarching conspiracy, Defendants were able to raise

          prices and/or enter the market at elevated prices.

                327. The “fair share” agreement was so ingrained that some of Defendants’

          account managers and sales teams viewed contacting their counterparts at other

          companies—including discussing market allocation and/or price increases—as part of

          the normal course of business.

                328. Defendants understood and agreed to the “rules of the road” and that

          they needed to “play nice in the sandbox” to participate in, maintain, and enforce the

          continued participation of others in their cartel. This understanding meant that

          Defendants did not compete with each other on price and did not take advantage of

          another Defendant’s price increase by providing a lower bid to “steal” the customer.

                329. Defendants often referred to their participation in this scheme, and

          keeping prices elevated, as “playing nice in the sandbox.” For example – as discussed

          more fully below – in December of 2014, Defendant Teva was approached by a large

          retail customer on behalf of Defendant Greenstone. The customer indicated that

          Greenstone was entering the market for Cabergoline and was seeking to target

          specific customers. The customer specifically requested that Teva give up a large

          customer to the new entrant and indicated that “Greenstone has promised to play

                                                    116

                                               116 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 128 of 1126 PageID
                                                                     RECEIVED       #: 147
                                                                               NYSCEF:  12/15/2020




          nice in the sandbox.” After discussing the matter internally, a Teva representative

          responded to the customer: “[t]ell Greenstone we are playing nice in the sandbox and

          we will let them have [the targeted customer.].”

                 330. The concept of “fair share” was not limited to a specific drug. Rather,

          the concept of “fair share” extended across the Drugs at Issue. Defendants who

          “played fair” and maintained a “fair share” would benefit from the overarching

          conspiracy as a whole, even if an individual Defendant would lose market share on

          one specific drug. Customers in one generic drug market were sometimes traded for

          customers in a different generic drug market, so that fair shares could be allocated

          across the larger market of generic competition generally. Even though market share

          on any particular drug might have been less for a particular Defendant, where that

          Defendant was a market leader who voluntarily ceded customers and market share to

          its co-conspirators, the dollar value to every Defendant of its drug portfolio as a

          whole was much, much higher.

                 331. In many instances, competitors would support a price increase for one

          drug with the understanding that their competitors would support a price increase for

          a different drug. Defendants who undercut other Defendants’ prices were seen as

          “not playing fair” and “punishing” a competitor – something that Defendants would

          deliberately do when they perceived that a competitor was taking more than its so-

          called “fair share.”



                                                     117

                                                117 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 129 of 1126 PageID
                                                                     RECEIVED       #: 148
                                                                               NYSCEF:  12/15/2020




                 332. For instance, among the many examples discussed in this Complaint,

          and as discussed in more detail below, Defendant Sandoz’s ongoing understanding

          with Defendants Taro and Perrigo that they would follow each other’s price increases

          was predicated on the agreement that the follower would not poach the price-leader’s

          customers after the increase.

                 333. Aprahamian at Taro often spoke with SW-3 at Sandoz about co-

          ordinating price increases between the two companies. Aprahamian routinely

          concluded the conversations with phrases like “don’t take my fucking customers,”

          “don’t take my business,” or “don’t be stupid,” which was an explicit statement of

          some of the principals of Defendants’ cartel agreement.

                 334. Defendants routinely and readily agreed to follow or not to compete on

          price increases for a number of generic drugs. Generic drug manufacturers could not

          always follow a fellow cartel-member’s price increase quickly. Various business

          reasons – including contractual price protection terms with certain customers that

          would have resulted in the payment of significant penalties – could cause such delays.

          In those instances when a co-conspirator manufacturer delayed following a price

          increase, the cartel’s so-called “fair share” principles operated to ensure that a lagging

          member would not seek to take advantage of the leader’s price increase by taking

          market share.

                 335. Additionally, when customers requested new bids in response to price

          increases instituted from other Defendants, the Defendants involved communicated

                                                      118

                                                 118 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 130 of 1126 PageID
                                                                     RECEIVED       #: 149
                                                                               NYSCEF:  12/15/2020




          each other and devised strategies for responding without undermining pricing.

          Consequently, consistent with the interests of Defendants’ cartel and in furtherance of

          its unlawful conspiracy, Defendants sometimes refused to bid or provided a cover bid

          that allowed a competitor’s price increase to succeed, injuring Plaintiffs by forcing

          them to pay significantly more for the Drugs at Issue than they would have in the

          absence of the conspiracy.

                336. Further, because of this “fair share” understanding, it was not essential

          for cartel members to communicate with each other in advance of a price increase,

          although they often did, anyway. So long as a cartel member knew (or found out,

          often from a co-conspirator) that the reason for the solicitation was due to a price

          increase by the incumbent supplier, the cartel member knew not to take the business;

          supply disruptions were a different situation, where taking the affected business was

          allowed by the cartel – but not, of course, cutting prices.



                B.     Sales Managers Played a Key Role in Implementing the
                       Conspiracy
                337. National Account Managers (“NAM’s”) direct the sales force within the

          generic pharmaceutical industry. Although Defendants’ NAM’s supposedly competed

          for the same customers, they also developed close relationships with each other.

          Defendants’ NAM’s frequently met with each other in various social settings, which

          made it easy to exchange competitive information.



                                                     119

                                                119 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 131 of 1126 PageID
                                                                     RECEIVED       #: 150
                                                                               NYSCEF:  12/15/2020




                338. Moreover, many of the NAM’s and other marketing and sales personnel

          employed by Defendants worked at multiple companies—including other

          Defendants—during their careers. These employees maintained contact with people

          at their prior employers, which facilitated the conspiratorial agreements.

                339. For example, Susan Knoblauch worked at Defendant Sun for nearly a

          decade before moving to a different sales position at Defendant Citron. Beth

          Hamilton worked at Defendant Apotex before moving to Defendant Mayne.

          Heritage’s Daniel Lukasiewicz began his career at Defendant Aurobindo, moved to

          Defendant Zydus and then to Defendant Heritage.

                340. This familiarity encouraged further collusion. For example, as discussed

          below, in the spring and summer of 2014, Heritage’s Lukasiewicz—at the direction of

          CEO Glazer—reached out to Aurobindo, his former place of employment, to co-

          ordinate pricing on Glyburide, Glyburide-Metformin and Fosinopril-HCTZ.

                341. Similarly, Teva’s Director of Strategic Customer Marketing, Nisha Patel

          (“Patel”), met Heritage’s then-Sr. Vice President Malek when she worked at

          Amerisource Bergen, which was a Heritage customer whom Malek managed.

                342. When Patel moved to Defendant Teva in April of 2013, she contacted

          Malek to determine which generic drug products Teva sold that overlapped with

          generic drugs sold by Heritage so that they could co-ordinate pricing. As detailed

          below, Malek and Patel used their relationship to orchestrate a number of price

          increases throughout the Relevant Period – some led by Teva, others led by Heritage.

                                                    120

                                                120 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 132 of 1126 PageID
                                                                     RECEIVED       #: 151
                                                                               NYSCEF:  12/15/2020




                343. Malek and Patel’s communications were valued and accepted by Malek’s

          supervisors. For example, in April of 2014, Malek and Glazer met with the CEO

          (Satish Mehta) and President Vikas Thapar) of Emcure, Heritage’s parent, to discuss

          potential price increases for several drugs. During that meeting, Heritage’s Malek told

          Emcure’s Mehta and Thapar about his contact at Teva, Nisha Patel. Malek, who

          already had been discussing price increases for Nystatin with Patel since mid-2013,

          told them that Patel could be a vehicle for communicating with Teva about price

          increases and customer allocation. Mehta and Thapar approved of Malek’s strategy to

          co-ordinate prices and allocate customers with Teva.

                344. Defendants’ geographic proximity to each other – at least 41 different

          generic drug manufacturers are concentrated along the so-called “Acela Corridor”

          (named after Amtrak’s express passenger train) between the New York City and

          Philadelphia metropolitan areas, including Defendants Actavis, Aurobindo, Citron,

          Dr. Reddy’s, Glenmark, Greenstone/Pfizer, Heritage, Lannett, Par, Perrigo, Sandoz,

          Sun, Taro, Teva, West-Ward, Zydus and co-conspirator Ascend – facilitated

          Defendants’ frequent in-person meetings at “industry dinners” and other social

          events. These events provided Defendants with additional opportunities to collude.




                                                    121

                                               121 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                 INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 133 of 1126 PageID
                                                                     RECEIVED       #: 152
                                                                               NYSCEF:  12/15/2020




                 345. Just as Scottish professor and economist Adam Smith commented was

          inevitable over 200 years ago,28 Defendants took advantage almost constant

          opportunities to interact with each other at trade shows and conferences to further

          their illegal conspiracy. These contacts were at the behest of Defendants’

          management. For example, Heritage’s Malek expressly directed Heritage’s NAM’s to

          have pricing communications with competitors at trade association meetings.

                 346. Trade shows and customer conferences were so abundant within the

          industry that during a 41-week period between February 20, 2013 and December 20,

          2013, there were 44 different trade shows where Defendants had the opportunity to

          meet and collude with each other. See Exhibit 1 (Trade Association Attendance).

                 347. Trade shows were not the only place where Defendant’s personnel

          communicated with one another. Defendants also had their own events and activities

          that presented numerous opportunities for sharing competitive information. For

          instance, certain sales representatives, including those employed by Defendants,

          regularly met for what was referred to as “Girls Night Out” (“GNO”) or “Women in

          the Industry” meetings or dinners which were used as a place to meet with

          competitors and discuss competitively sensitive information. Some of these meetings

          were organized by Anne Sather, a Heritage NAM who resides in Minnesota. While



          28
            “People of the same trade seldom meet together, even for merriment and diversion but the
          conversation ends in a conspiracy against the public, or in some contrivance to raise prices.” Adam
          Smith, An Inquiry into the Nature and Causes of the Wealth of Nations. London, 1776.


                                                          122

                                                     122 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 134 of 1126 PageID
                                                                     RECEIVED       #: 153
                                                                               NYSCEF:  12/15/2020




          GNO participants were largely salespeople residing in the area, sales representatives

          from out of the area also were aware of these dinners and were included in GNO

          when they were in the area.

                348. The types of inter-competitor contacts that transpired at GNO’s were

          consistent with the types of contacts salespeople at Defendants were expected to

          have. For instance, since at least 2012, Heritage’s Malek frequently instructed his

          NAM’s to contact competitors to find out what they were doing. This conduct was

          so common in the industry that Malek did not view inter-competitor communications

          as unusual.

                349. In addition to their regular meetings in person, Defendants used text

          messages, phone calls, and messages passed through third-party services such as

          LinkedIn to facilitate their conspiratorial communications.

                C.      Defendants Frequently Communicated Directly and
                        Privately
                350. Between July 1, 2013 and July 30, 2014, senior sales executives and other

          individuals with pricing authority at Heritage and at Teva spoke with sales

          representatives of nearly every other U.S.-based corporate Defendant by telephone

          and/or text message on multiple occasions.

                351. During a one-year period, Heritage had at least 513 contacts with

          personnel at Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s, Glenmark,

          Lannett, Mayne, Par, Sandoz, Teva, and Zydus.



                                                    123

                                                123 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                               INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 135 of 1126 PageID
                                                                     RECEIVED       #: 154
                                                                               NYSCEF:  12/15/2020




                352. During that same one-year time period, Teva had at least 1,501 contacts

          with personnel at Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s,

          Glenmark, Lannett, Mayne, Par, Sandoz, Teva, and Zydus. Tables 3 and 4, below,

          tally some examples of these communications:

                              Table 3: Heritage Phone/Text Conspiracy
                              Communications July 1, 2013 - July 30, 2014

                        July Aug Sep     Oct Nov Dec Jan Feb Mar Apr May Jun Jul                    Year
                        2013 2013 2013   2013 2013 2013 2014 2014 2014 2014 2014 2014 2014         TOTAL
              Actavis                                                          2                      2
             Apotex                                                                 17   2    1      20
             Ascend                                                            1                      1
            Aurobindo                          1      1              1         5    2    1    3      14
             Citron                       6    1      12             7    1         2    29   52    110
              DRL        1    6    3      2                               1    5    3                21
            Glenmark                                                      1                   3       4
             Lannett          35         27                     21   8         3    3    14   2      113
             Mayne                                              1         2    7    3                13
              Mylan      3    1                1                1         2    8         2           18
               Par                                                                  3    6            9
             Sandoz                                                                 4    3            7
               Sun       1    2           1                          3         3    10   32   7      59
              Teva       7    9                                      5    5    3         1    5      35
              Zydus           61   19     6                                                   1      87
                                                                                                     513



                               Table 4: Teva Phone/Text Conspiracy
                              Communications July 1, 2013-July 30, 2014

                        July Aug Sep     Oct Nov Dec Jan Feb Mar Apr May Jun Jul                    Year
                        2013 2013 2013   2013 2013 2013 2014 2014 2014 2014 2014 2014 2014         TOTAL
              Actavis         11   16    37    11     35        25   14   36   30   63   13   43    334
             Apotex      3    4                                                                       7
             Ascend           3                                                                       3
            Aurobindo   17    5    3     15    8      10        7    7    6    6              5      89
              Citron                     3     3      3              1         1         1           12
              DRL        2                                                     2    1    3    6      14
            Glenmark     7    8    1     17    18     21        5    4    2         3         8      94
             Heritage    7    10                                     5    5    3         1    5      36
             Lannett                                                      16   13        1    13     43
             Mayne       2         2      1    1      2         4    5                   7           24



                                                          124

                                                    124 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 136 of 1126 PageID
                                                                     RECEIVED       #: 155
                                                                               NYSCEF:  12/15/2020




              Mylan     28   22   2    7            12      6    1    1    1    7    1           88
               Par                4    4     3      16      1    18   6    9    11   14   3      89
              Sandoz     3    5   3                         7         2    3         1           24
               Sun                      2           1                      1              2       6
              Zydus     75   29   25   203   43     48      20   39   46   35   41   14   20    638
                                                                                                1,501



                353. These numbers are not, of course, the total volume of contacts between

          these Defendants during this period because they include only phone and text

          message records from some of Defendants’ executives and salespeople. It is clear,

          however, from the limited information adduced to date, that there was a widespread

          pattern of communications occurring simultaneously between Defendants that

          marketed and sold the Drugs at Issue.

                354. For example, and as detailed below, while Heritage’s Associate Director

          of National Accounts Neal O’Mara was discussing pricing and market share of

          Zoledronic Acid with Vice President (“VP”) of Sales and Marketing John Adams at

          Dr. Reddy’s, O’Mara and Heritage’s Sr. NAM Matthew Edelson were also discussing

          pricing for Meprobamate with Dr. Reddy’s. At the same time, Heritage’s Sather was

          speaking with Director of National Accounts Tracy Sullivan at Lannett about pricing

          for Doxycycline Monohydrate (“Doxy Mono”). A month later, in April of 2013, Sun,

          Heritage, and Teva began discussing pricing for Nystatin. Similarly, in May 2013,

          Malek, with the assistance of Emcure CEO Mehta, began talking about the pricing for

          Doxycycline DR (“Doxy DR”) with Defendant Rajiv Malik, President of Mylan.




                                                      125

                                                  125 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 137 of 1126 PageID
                                                                     RECEIVED       #: 156
                                                                               NYSCEF:  12/15/2020




                355. Throughout the Relevant period, Defendants conspired to raise prices.

          For instance, among the many, many examples set forth in this Complaint, in the

          spring and summer of 2011, Defendants Taro and Perrigo imposed abrupt, large and

          nearly identical price increases for Nystatin external cream. Par joined the price

          increase by late summer. By October of that year, Actavis also joined the price

          increase. These Defendants maintained elevated prices thereafter. When Sandoz

          ramped up production two years later, in the summer of 2013, it imposed nearly

          identical prices for Nystatin cream.

                356. Not long after the price increases for Nystatin cream in the summer of

          2011, Actavis, Perrigo and Sandoz began to impose similar increases to Nystatin

          ointment. The price increases were large, abrupt and nearly identical, but staggered by

          approximately 6-month increments.

                357. While the Nystatin cream and ointment increases were occurring,

          Defendants had the opportunity to meet and discuss pricing at the ECRM Retail

          Pharmaceutical Conferences and NACDS Annual Meetings in 2011 and 2012. All

          four of these meetings were attended by at least Actavis, Par, Perrigo, Sandoz and

          Taro. See Exhibit 1.

                358. In the spring of 2012, Defendants Taro and Lannett tested the waters

          with a relatively small price increase for their Acetazolamide tablets. The increases

          were nearly simultaneous and nearly identical.



                                                     126

                                                 126 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 138 of 1126 PageID
                                                                     RECEIVED       #: 157
                                                                               NYSCEF:  12/15/2020




                359. In the summer of 2012, Heritage and Sun were discussing price increases

          for at least two more drugs: Nimodipine and Paromomycin. Heritage and Sun were

          able to reach agreements through multiple emails, text messages and in-person

          communication at trade events, including at the 2012 ECRM Retail Pharmaceutical

          Conference and the HDMA Business Leadership Conference. See Exhibit 1. Actavis

          and West-Ward also attended 2012 conferences with Sun and Heritage, and in the

          following months joined Sun in dramatic Doxycycline Hyclate price increases.

                360. Heritage and Sun, as well as Actavis, Apotex, Aurobindo, Dr. Reddy’s,

          Glenmark, Lannett, Mylan, Par, Perrigo, Sandoz, Taro, Teva, and Zydus, had the

          opportunity to discuss pricing and market share and otherwise further the conspiracy

          while attending the October 2012 GPhA meeting.

                361. By late 2012 and into early 2013, Sun increased list prices for

          Paromomycin consistent with Heritage’s pricing, and Sun, Actavis and West-Ward all

          dramatically increased prices for regular release Doxycycline Hyclate. Mylan increased

          prices for Verapamil tablets and allowed Heritage—a relative newcomer to the

          market—to gain market share. By March 1, 2013, Heritage had increased its

          Nimodipine list prices consistent with its agreement with Sun.

                362. Between January and March of 2013, representatives from Heritage and

          Dr. Reddy’s spoke or texted multiple times, and representatives of all U.S. Defendants

          except Citron had attended at least one trade association meeting where Defendants

          had the opportunity to meet and discuss pricing and market allocation of multiple

                                                   127

                                               127 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 139 of 1126 PageID
                                                                     RECEIVED       #: 158
                                                                               NYSCEF:  12/15/2020




          generic drugs. See Exhibit 1. During at least one of those trade association meetings,

          Dr. Reddy’s Adams and Heritage’s O’Mara discussed the pricing of at least

          Zoledronic Acid.

                363. On the heels of these communications and meetings, by April of 2013,

          Defendants had increased the prices of three additional Drugs at Issue: Meprobamate

          (Dr. Reddy’s, Heritage), Nystatin tablets (Heritage, Sun), and Zoledronic Acid (Dr.

          Reddy’s, Heritage).

                364. Sun implemented price increases for Nystatin tablets in order to facilitate

          Heritage obtaining a “fair share” of the market, just as Mylan had raised prices on

          Verapamil tablets to allow Heritage to gain share. Defendants also raised prices on an

          additional Doxycycline Hyclate regular release product (Actavis, Sun, West-Ward).

                365. During this time-frame, Defendants also increased the prices of other

          drugs as part of their overarching conspiracy, including, for example, Desonide

          (Actavis, Sandoz, Perrigo, Taro), and Propranolol capsules (Actavis, Breckenridge,

          and Upsher).

                366. Notably, even if a particular manufacturer was not directly involved in a

          price increase, it nonetheless monitored the increases carefully. For example, even

          though Heritage did not increase its price for Nystatin tablets in April 2013, it

          maintained close contact with Sun in the lead up to and following Sun’s price increase.

          For example, the day after Sun increased its Nystatin prices, representatives for the

          two companies spoke for nearly 40 minutes.

                                                     128

                                                128 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 140 of 1126 PageID
                                                                     RECEIVED       #: 159
                                                                               NYSCEF:  12/15/2020




                367. Defendants’ pattern of conspiratorial communications continued

          through April and June of 2013 and beyond. During April-June, 2013, Heritage spoke

          with at least Mylan, Teva, Sun, Dr. Reddy’s and Lannett. After a series of

          communications with Sun, Heritage doubled the price of Nimodipine. Lannett and

          Par also independently spoke with each other. Every U.S. Defendant except Mayne

          also attended at least one trade association meeting where Defendants had the

          opportunity to meet and discuss market share and pricing. See Exhibit 1.

                368. Electronic contacts between Defendants increased dramatically starting

          in July of 2013. Between July and September of 2013, Teva and Heritage contacted

          their competitors via text or phone call hundreds of times. See Tables 3 & 4, supra.

                369. Teva had at least 144 separate contacts with nine Defendants in July,

          2013; at least 97 contacts with nine Defendants that August; and at least 56 different

          contacts with eight Defendants that September. These discussions involved at least

          Doxycycline Hyclate, Doxycycline Monohydrate, and Nystatin tablets.

                370. Further, in addition to their phone and text contacts, between July and

          September of 2013, representatives from every U.S. Defendant (except Mayne)

          attended at least a second trade association meeting (besides at least one in April-June)

          where Defendants had the opportunity to discuss pricing and market allocation. See

          Exhibit 1.

                371. At least one of these meetings, the NACDS Total Store Expo, was

          attended by a number of individuals that are directly implicated in anticompetitive

                                                    129

                                                129 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 141 of 1126 PageID
                                                                     RECEIVED       #: 160
                                                                               NYSCEF:  12/15/2020




          communications, including: Heritage’s Glazer, Malek, O’Mara, Sather and Edelson;

          Lannett’s Sullivan; Mylan’s VP of Sales, James Nesta (“Nesta” or “Jim Nesta”) and

          Michael Aigner (Director, National Accounts); Sun’s Susan Knoblauch (Sr. Manager

          of Sales); Aurobindo’s Robert Cunard (CEO); and Apotex’s Beth Hamilton (VP of

          Marketing). Daniel Lukasiewicz, then employed by Zydus (and who would later join

          Heritage and assist in orchestrating various pricing agreements there), also attended.

          Sales representatives from Actavis, Dr. Reddy’s, Glenmark, Par, Perrigo, Sandoz,

          Taro, Teva and West-Ward also attended the Expo. As discussed below, at least

          Sather used this meeting as an opportunity to solidify agreements on pricing for

          multiple drugs.

                372. As was the case in prior months, price increases accompanied these

          inter-Defendant contacts. By the end of the summer of 2013, Defendants Actavis

          and Mylan began to implement price increases for Verapamil capsules. Defendants

          Heritage, Lannett, Mylan and Par were in frequent contact with each other and

          increased their Doxycycline Monohydrate prices. During the same period, Heritage

          and Mylan were frequently communicating in order to work out agreements relating

          to customers and pricing for Doxycycline Hyclate delayed release.

                373. During this time frame Defendants also increased the prices of various

          other drugs: Clomipramine (Mylan, Sandoz, Taro); Divalproex (Dr. Reddy’s, Mylan,

          Par, Zydus); Levothyroxine (Lannett, Mylan, Sandoz); and Pravastatin (Apotex,

          Glenmark, Sandoz, Teva, Zydus and MDL Defendant Lupin). Concurrent with these

                                                    130

                                                130 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 142 of 1126 PageID
                                                                     RECEIVED       #: 161
                                                                               NYSCEF:  12/15/2020




          price increases, Actavis entered the Desonide cream market at the same elevated

          prices that had already been implemented by Taro and Perrigo. Actavis, Taro and

          Perrigo maintained their elevated prices of Nystatin cream and ointment during the

          period, as well.

                 374. Defendants remained in frequent contact between October and

          December of 2013. In that three-month period, Teva and Heritage exchanged 582

          text messages or phone calls with other Defendants. See Tables 3 & 4. Additionally,

          all but two Defendants attended at least one trade association meeting in the last

          quarter of 2013 and thus had ample opportunity to further their conspiratorial plans

          in person, without leaving an electronic footprint. See Exhibit 1.

                 375. Following these communications, Defendants implemented another

          price increase: Acetazolamide tablets (Taro, Lannett). Shortly after meeting at the

          GPhA Fall Technical Conference at the end of October, Taro and Lannett

          implemented large, nearly identical and nearly simultaneous price increases for

          Acetazolamide tablets.

                 376. Defendants also raised the prices of two additional drugs: Benazepril

          (Mylan, Sandoz) and Digoxin (Lannett, Mylan, Par, West-Ward, and Impax).

                 377. Continuing their conspiracy, Teva and Heritage contacted other

          Defendants by phone or text at least 348 times during the first quarter of 2014. Teva

          was involved in the majority of the contacts. See Tables 3 & 4.



                                                    131

                                                131 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 143 of 1126 PageID
                                                                     RECEIVED       #: 162
                                                                               NYSCEF:  12/15/2020




                378. These communications were accompanied by many opportunities for

          Defendants to meet in person and thereby exchange information without leaving

          electronic footprints. Representatives from every U.S. Defendant (except Glenmark)

          attended at least one trade association meeting during the first quarter of 2014,

          including the ECRM Retail Pharmacy Conference, which was attended by a number

          of Defendant personnel directly implicated in anticompetitive communications, from

          Heritage, Sun, and Apotex. Representatives from Defendants Actavis, Citron, Dr.

          Reddy’s, Lannett, Mayne, Par, Perrigo, Sandoz, Taro, Teva, West-Ward and Zydus

          also attended the conference. See Exhibit 1.

                379. Following the price increases at the end of 2013, in January 2014, at least

          thirteen high-ranking male executives, including CEOs, Presidents, and Senior Vice

          Presidents of various generic drug manufacturers, met at a steakhouse in Bridgewater,

          New Jersey. Executives from Defendants Actavis, Aurobindo, Dr. Reddy’s, Lannett

          and Sun, among others, attended.

                380. During this time frame (around the first quarter of 2014), Par also joined

          the Digoxin price and Sandoz joined the Desonide price increase, while Defendants

          Lannett, Par, Teva and Upsher-Smith imposed another price increase for Baclofen.

          Teva and Par’s increases for Baclofen occurred after Teva and Par communicated at

          least 34 times during January and February.

                381. Between April and July of 2014, Teva and Heritage had 639 different

          phone or text contacts with their co-conspirators. See Tables 3 & 4. Teva, Actavis

                                                    132

                                                132 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 144 of 1126 PageID
                                                                     RECEIVED       #: 163
                                                                               NYSCEF:  12/15/2020




          and Zydus were involved in almost half of those interactions—speaking or texting

          259 times over the course of four months. See Table 4. And as Citron prepared to

          enter the market for numerous drugs, its contacts with Heritage greatly increased. See

          Table 3. As discussed below, Heritage’s communications involved at least 14 Drugs

          at Issue: Acetazolamide, Doxycycline Hyclate, Doxycycline Monohydrate, Fosinopril-

          HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,

          Meprobamate, Nimodipine, Nystatin, Paromomycin, Theophylline, and Verapamil.

                382. Defendants likewise advanced their conspiracy through attendance at (at

          least) four trade association meetings between April and July. See Exhibit 1. Several

          of Defendants’ personnel directly implicated in anticompetitive communications

          attended at least one of these meetings, including: Heritage’s Glazer, Sather and

          O’Mara; Mylan’s Nesta, Aigner and Jan Bell (Director National Accounts); Lannett’s

          Sullivan; Sun’s Knoblauch; Teva’s Patel; Apotex’s Hamilton; and Aurobindo’s

          Cunard. Id. As discussed below, Heritage’s Sather used the May, 2014, MMCAP

          National Member Conference as an opportunity to confirm personally agreements on

          pricing for Drugs at Issue with Aurobindo (Fosinopril/HCTZ, Glyburide and

          Glyburide/Metformin), Sandoz (Fosinopril-HCTZ), and Lannett (Doxy Mono). Also

          during this time, Heritage, Mylan and Mayne co-ordinated Mayne’s entry into the

          market for Doxycycline Hyclate (delayed release) so as not to erode pricing.

                383. On June 1-4, 2014, Heritage’s O’Mara and Sather, Teva’s Patel, Mylan’s

          Aigner, and Lannett’s Sullivan all attended the HDMA Business and Leadership

                                                    133

                                               133 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 145 of 1126 PageID
                                                                     RECEIVED       #: 164
                                                                               NYSCEF:  12/15/2020




          Conference. Nearly every Defendant had representatives attending this conference.

          See Exhibit 1. On June 3, while at the conference, Heritage’s Sather had dinner and

          drinks with a number of Heritage’s competitors at the Sandbar Restaurant, including

          personnel from Sandoz, Par, and Lannett—likely Tracy Sullivan. In advance of the

          dinner, one of the attendees, likely Sather, exchanged text messages with someone at

          Sandoz, who also was attending the meeting, and invited him to the dinner.

                384. Following these trade association meetings, discussions among

          competitors picked up. Between June 3 and 10, 2014, an Aurobindo employee had

          three phone calls with a Sandoz employee and five phone calls and multiple text

          messages with Glenmark, likely to discuss pricing on Fosinopril-HCTZ.

                385. On June 16, 2014, a different Glenmark employee called a different

          Aurobindo employee and they spoke for approximately 20 minutes. As discussed

          below, these discussions involved pricing agreements for generic drugs.

                386. On August 20, 2014, a Heritage employee exchanged text messages with

          a Sun employee, which described the pricing agreements reached with Actavis for

          Glyburide-Metformin and Verapamil. Notably, Sun did not market or sell either drug

          at the time of this communication, thus highlighting the industry-wide nature of

          Defendants’ conspiracy, regardless of whether a given Defendant was actually

          engaged in the manufacture or sale of a particular drug at issue, in this case,

          Glyburide-Metformin and Verapamil. Sun needed to be kept apprised of drug-

          specific agreements between other Defendant co-conspirators—even for drugs Sun

                                                     134

                                                134 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 146 of 1126 PageID
                                                                     RECEIVED       #: 165
                                                                               NYSCEF:  12/15/2020




          did not sell—because the efforts of all Defendants to inflate the prices of all Drugs at

          Issue were inter-related.

                387. Days later, the 2014 NACDS Total Store Expo, which was held in

          Boston from August 23-26, was attended by representatives from every U.S.

          Defendant. A number of individuals directly implicated in anticompetitive

          communications attended, including from Heritage (Glazer, Malek, O’Mara, Edelson

          and Sather), Lannett (Sullivan), Mylan (Aigner and Nesta), Sun (Knoblauch), Teva

          (Patel), Apotex (Hamilton), Aurobindo (Cunard) and Mayne (Gloria Peluso-Schmid).

                388. Following these meetings and communications, Heritage began to

          announce price increases. By July, Heritage had announced increases for Fosinopril-

          HCTZ, Glyburide, Acetazolamide (capsules), Glipizide-Metformin, Glyburide-

          Metformin, Leflunomide, Nystatin (tablets), Paromomycin, Theophylline and

          Verapamil (tablets).

                389. Thereafter, multiple Defendants either led or followed price increases

          for at least five Drugs at Issue: Fosinopril-HCTZ (Aurobindo, Citron, Heritage,

          Glenmark, Sandoz); Leflunomide (Apotex, Heritage, Teva); Nystatin tablets (Heritage,

          Sun); Paromomycin (Heritage, Sun); and Theophylline (Heritage, Teva). Sandoz re-

          joined the Nystatin cream market at the elevated prices that already had been imposed

          by Actavis, Par, Perrigo, and Taro.

                390. In furtherance of their conspiracy, Defendants also increased the prices

          of other Drugs at Issue during this time frame, including, for example: Amitriptyline

                                                    135

                                                135 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 147 of 1126 PageID
                                                                     RECEIVED       #: 166
                                                                               NYSCEF:  12/15/2020




          (Mylan, Par, Sandoz); Clobetasol (Actavis, Perrigo, Sandoz, Taro and Wockhardt);

          Econazole (Perrigo, Taro); Fluocinonide (Actavis, Teva, and Taro); Lidocaine-

          Prilocaine (Sandoz); and Ursodiol (Actavis, Lannett). In addition, Lannett joined the

          Baclofen price increase during this period.

                391. For example, the market for Amitriptyline is mature. It is not an

          innovative product and has been commercially available in this country since 1961.

          Further, Amitriptiline has been commercially available in the United States in a

          generic form for decades.

                392. Throughout 2013 and most of the first half of 2014, Amitriptyline

          tablets sold for pennies per 100 count package – for example, the price of a 100 count

          package of 100 mg pills was approximately ten cents per pill. In approximately mid-

          2014, Mylan, Par, and Sandoz co-ordinated on a price increase, jointly raising the price

          to over $1 for the same pills, an increase of approximately 1,000%. Similarly, the list

          price for a 1,000 count package of 50 mg pills was approximately five cents per pill,

          and also went up ten-fold in price, to approximately 50 cents per pill.

                393. Sandoz’s date of increase was May 23, 2014; Myalan’s was 16 July, 2014;

          and Par’s was September 26, 2014.

                394. No product shortages or other market changes can explain Defendants’

          abrupt and nearly identical price increases.

                395. The elevated prices of Amitriptyline that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

                                                     136

                                                136 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 148 of 1126 PageID
                                                                     RECEIVED       #: 167
                                                                               NYSCEF:  12/15/2020




          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   396. The unlawful agreement between Mylan, Par, and Sandoz regarding

          Amitriptyline was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   397. Further, the specific drug agreements almost always involved

          overlapping sets of Defendants in communication with each other, all following their

          agreed-upon “fair share” rules of their cartel.

                   398. To pick just a few examples from the interlocking, overlapping web of

          collusion formed by Defendants: Teva, Taro and Wockhardt discussed amongst

          themselves the allocation of the Enalapril Maleate market; Teva and Taro

          communicated with Sandoz concerning the prices for Ketoconazole Cream; Sandoz

          worked with Mylan to allocate the market for Valsartan HCTZ; and Teva, Mylan and

          Par all communicated with each other in the spring of 2014 concerning the market for

          Budesonide DR Capsules.

                   399. These were not isolated, one-off agreements, but rather demonstrate the

          ongoing, sprawling nature of Defendants’ cartel.

                   400. Further, Defendants communicated not only verbally, but also non-

          verbally, through, for example, drug prices, similar to bidding systems in card games

                                                      137

                                                 137 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 149 of 1126 PageID
                                                                     RECEIVED       #: 168
                                                                               NYSCEF:  12/15/2020




          such as Bridge.29 Particularly because of the typically mature and highly price-sensitive

          nature of the commoditized markets for generic pharmaceuticals, every time

          Defendants charged a customer an elevated contract price based on this overarching

          conspiracy, they were signalling to their co-conspirators their own commitment to

          abiding by the rules of the conspiracy.

                   401. Thus, overt acts in furtherance of Defendants’ cartel continue through

          the present day, and will continue into the future indefinitely unless enjoined by this

          Court.

                   402. As discussed in context infra, in the allegations focusing on, inter alia,

          Haloperidol and Trifluoperazine, there is an explicit, textual example of Defendants’

          recognition of the signalling aspect of sales prices was given by O.K., a senior

          executive responsible for business planning at Sandoz. In an e-mail sent on October

          15, 2013, he noted “We might be sending the wrong signal to Mylan by not following

          promptly [on price increases] . . .” O.K. wrote this because Defendants regularly

          transmitted sensitive pricing information to each other and used it as a means of

          signalling their commitment to maintain cartel pricing, rather than cheating on price

          to try to gain market share.

                   403. While it may be that not every Defendant had an explicitly verbal, textual

          statement of this understanding of pricing as a means of communication – which is an


          29
            See generally, e.g., Max Hardy, Standard Bridge Bidding for the 21st Century, MCA Netpub, Inc. (Oct.,
          2001).

                                                             138

                                                        138 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 150 of 1126 PageID
                                                                     RECEIVED       #: 169
                                                                               NYSCEF:  12/15/2020




          extraordinary concession in light of the illegal conduct being undertaken – every

          member of Defendants’ cartel shared that same understanding.

                404. Defendants’ frequent contacts and price increases continued in 2015.

          Defendants implemented additional price increases for Leflunomide and Verapamil

          capsules. Defendants also increased the prices of Propranolol tablets. Prices for the

          Drugs at Issue remained elevated above competitive levels thereafter.

                405. The price increases implemented by Defendants during the Relevant

          Period were not the result of a free market. Rather, these price increases occurred

          because Defendants engaged in an overarching conspiracy to fix, raise, maintain,

          and/or stabilize prices of the Drugs at Issue. As a result of Defendants’ conspiracy,

          Plaintiffs paid more for Drugs at Issue than they otherwise would have and were

          harmed by Defendants’ anticompetitive conduct.




                X.     ADDITIONAL DETAILS AND EXAMPLES OF, AS PART
                       OF THEIR CARTEL, DEFENDANTS CONTINUING
                       TO CONSPIRE TO FIX PRICES, ALLOCATE
                       MARKETS, AND/OR RIG BIDS FOR THE DRUGS AT
                       ISSUE


                406. From at least as early as 2011 until the present, Defendants unlawfully

          agreed to raise, stabilize, and/or maintain the prices of – and allocate customers and




                                                    139

                                               139 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 151 of 1126 PageID
                                                                     RECEIVED       #: 170
                                                                               NYSCEF:  12/15/2020




          markets for – the Drugs at Issue, which includes all generic drugs made or sold by all

          Defendants.

                407. Illustrative examples of Defendants’ illegal conspiracy includes all

          formulations and doses of at least the following drugs, many of which have further

          details set forth elsewhere in this Complaint:

                Acetazolamide ER capsules (“caps”)

                Acetazolamide tablets (“tabs”)

                Acyclovir tabs

                Adapalene Cream

                Adapalene Gel

                Albuterol

                Alclomestasone Dipropionate Cream

                Alclomestasone Dipropionate Ointment

                Allopurinol tabs

                Amantadine HCL

                Amikacin injection

                Amiloride hydrochloride (“HCL”)/hydrochlorothiazide (“HCTZ”) tabs

                Amitriptyline tabs

                Ammonium Lactate Cream

                Ammonium Lactate Lotion

                Amoxicillin-Clavulanate potassium chew tabs

                                                     140

                                                 140 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 152 of 1126 PageID
                                                                     RECEIVED       #: 171
                                                                               NYSCEF:  12/15/2020




                Amphetamine-Dextroamphetamine ER caps

                Amphetamine-Dextroamphetamine IR caps

                Atenolol Chlorthalidone

                Atrophine Sulphate

                Azithromycin suspension

                Azithromycin oral suspension

                Baclofen tabs

                Balsalazide Disodium

                Benazepril-HCTZ tabs

                Betamethasone dipropionate augmented lotion

                Betamethasone dipropionate-Clotrimazole cream

                Betamethasone dipropionate-Clotrimazole lotion

                Betamethasone dipropionate cream

                Betamethasone dipropionate lotion

                Betamethasone dipropionate ointment

                Betamethasone valerate cream

                Betamethasone valerate lotion

                Betamethasone valerate ointment

                Bethanechol chloride (“CL”) tabs

                Bromocriptine Mesylate Tablets

                Budesonide DR caps

                                                    141

                                                141 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 153 of 1126 PageID
                                                                     RECEIVED       #: 172
                                                                               NYSCEF:  12/15/2020




                Budesonide inhalation suspension

                Bumetanide tabs

                Buprenorphine Naloxone

                Buprenorphine sublingual tabs

                Bupropion HCL tabs

                Buspirone HCL tabs

                Cabergoline tabs

                Calcipotriene Betamethasone Dipropionate Ointment

                Calcipotriene Solution

                Capecitabine tabs

                Captopril

                Carbamazepine tabs

                Carbamazepine chewable tabs

                Carbamazepine ER tabs  Ex. A

                Carbidopa/Levodopa tabs  Ex. A

                Carisoprodol tabs (350 mg)  Par letter

                Cefaclor ER tabs

                Cefadroxil Tabs

                Cefdinir caps

                Cefdinir oral suspension

                Cefpodoxime Proxetil Oral Suspension

                                                   142

                                              142 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 154 of 1126 PageID
                                                                     RECEIVED       #: 173
                                                                               NYSCEF:  12/15/2020




                Cefpodoxime Proxetil Tablets

                Cefprozil tabs

                Cefurozime Axetil

                Celecoxib caps

                Cephalexin oral suspension

                Cephalexin Tablets

                Chlorpromazine HCL Tablets

                Cholestyramine powder

                Cholestyramine oral solid

                Ciclopirox Cream

                Ciclopirox Shampoo

                Ciclopirox Solution

                Cimetidine tabs

                Ciprofloxacin HCL tabs

                Clarithromycin ER tabs

                Clemastine fumarate tabs

                Clindamycin Phosphate Cream

                Clindamycin Phosphate Gel

                Clindamycin Phosphate Lotion

                Clindamycin Phosphate Solution

                Clobetasol Propionate cream

                                                   143

                                               143 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 155 of 1126 PageID
                                                                     RECEIVED       #: 174
                                                                               NYSCEF:  12/15/2020




                Clobetasol Propionate emollient cream

                Clobetasol Propionate gel

                Clobetasol Propionate ointment

                Clobetasol Propionate topical solution

                Clomipramine caps

                Clonidine-TTS patch

                Clotrimazole topical solution

                Clotrimazole 1% Cream

                Cyproheptadine HCL tabs

                Danazol caps  Ex. A

                Desmopressin acetate tabs

                Desogestrel-Ethinylestradiol tabs

                Desonide cream

                Desonide lotion

                Desonide ointment

                Desoximestasone ointment

                Dexmethylphenidate HCL ER caps

                Dextroamphetamine sulphate caps

                Dextroamphetamine sulphate tabs

                Dextroamphetamine-amphetimine caps

                Dextroamphetamine-amphetimine tabs

                                                    144

                                                144 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 156 of 1126 PageID
                                                                     RECEIVED       #: 175
                                                                               NYSCEF:  12/15/2020




                Diclofenac potassium tabs

                Dicloxacillin sodium caps

                Diflunisal tabs

                Digoxin tabs

                Diltiazem HCL tabs

                Diphenoxylate Atropine Tablets

                Diphenoxylate Atropine HCL

                Disopyramide phosphate caps

                Disulfiram tabs

                Divalproex ER tabs

                Doxazosin mesylate tabs

                Doxycycline hyclate caps

                Doxycycline hyclate tabs

                Doxycycline hyclate DR tabs

                Doxycycline monohydrate tabs

                Drospirenone/ethinyl estradiol tabs

                Econazole Topical

                Econazole Nitrate cream

                Enalapril maleate tabs

                Entecavir tabs

                Epitol tabs

                                                  145

                                              145 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 157 of 1126 PageID
                                                                     RECEIVED       #: 176
                                                                               NYSCEF:  12/15/2020




                Eplerenone tabs

                Erythromycin Base/Ethyl Alcohol Solution

                Estazolam tabs

                Estradiol tabs

                Eszopiclone tabs

                Ethambutol HCL Tablets

                Ethinyl estradiol/levonorgestrel tabs

                Ethosuximide caps

                Ethosuximide oral solution

                Etodolac Capsules

                Etodolac tabs

                Etodolac ER tabs

                Exemestane

                Fenofibrate tabs

                Fluconazole tabs

                Fluocinolone acetonide cream

                Fluocinolone acetonide ointment

                Fluocinolone acetonide solution

                Fluocinonide 1% Cream

                Fluocinonide Acetonide Solution

                Fluocinonide cream

                                                   146

                                               146 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 158 of 1126 PageID
                                                                     RECEIVED       #: 177
                                                                               NYSCEF:  12/15/2020




                Fluocinonide emollient cream

                Fluocinonide ointment

                Fluocinonide gel

                Fluoxetine HCL tabs

                Flurbiprofen tabs

                Flutamide caps

                Fluticasone Propionate Lotion

                Fluvastatin sodium caps

                Fosinopril-HCTZ tabs

                Gabapentin tabs

                Glimepiride tabs

                Glipizide-metformin tabs

                Glyburide tabs

                Glyburide-metformin tabs

                Griseofulvin Mircrosize tablets

                Griseofulvin suspension

                Halobetasol Propionate Cream

                Halobetasol Propionate Ointment

                Haloperidol tabs

                Hydralazine

                Hydrocodone-acetominophen tabs (5-325mg & 10-325 mg)

                                                   147

                                               147 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 159 of 1126 PageID
                                                                     RECEIVED       #: 178
                                                                               NYSCEF:  12/15/2020




                Hydrocodone-acetaminophen Suppositories

                Hydrocortisone Acetate Suppositories

                Hydrocortisone valerate cream

                Hydroxyurea caps

                Hydroxyzine caps

                Hydroxyzine pamoate caps

                Imiquimod cream

                Irbesartan tabs

                Isoniazid tabs

                Isosorbide dinitrate tabs (5, 10, 20, 30 mg)

                Isosorbide mononitrate IR tabs (30, 120 mg)

                Isotretinoin caps

                Ketoconazole cream

                Ketoconazole tabs

                Ketoprofen caps

                Ketorolac tromethamine tabs

                Labetalol HCL tabs

                Lamivudine/Zidovudine (generic Combivir) tabs

                Lamotrigine ER tabs

                Latanoprost ophthalic liquid eye

                Leflunomide tabs

                                                    148

                                               148 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 160 of 1126 PageID
                                                                     RECEIVED       #: 179
                                                                               NYSCEF:  12/15/2020




                Levothyroxine tabs

                Lidocaine HCL ointment

                Lidocaine-Prilocaine cream

                Loperamide HCL caps

                Medroxyprogesterone tabs

                Meprobamate tabs

                Metformin (f) ER

                Methadone HCL

                Methazolamide Tablets

                Methimazole tabs (5, 10 mg)

                Methotrexate sodium tabs

                Methyldopa tabs

                Methylphenidate

                Methylphenidate HCL Tablets

                Methylphenidate HCL ER Tablets

                Methylprednisolone tabs (4 mg)

                Metoprolol succinate ER tabs

                Metronidazole .75%

                Metronidazole 1% Gel

                Metronidazole Cream and Lotion

                Modafinil tabs

                                                   149

                                               149 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 161 of 1126 PageID
                                                                     RECEIVED       #: 180
                                                                               NYSCEF:  12/15/2020




                Moexipril HCL tabs

                Moexipril HCL/HCTZ tabs

                Mometasone Furoate Cream

                Mometasone Furoate Ointment

                Mometasone Furoate Solution

                Montelukast oral granules

                Nabumetone tabs

                Nadolol tabs

                Nafcillin Injectable Vials

                Naproxen Sodium

                Neomycin-polymixin-hydrocortisone solution

                Niacin ER tabs

                Nimodipine caps

                Nitrofurantoin macrocrystal caps

                Norethindrone acetate tabs

                Norethindrone acetate/ethinyl estradiol tabs

                Norethindrone/ethinyl estradiol tabs

                Nortriptyline HCL caps

                Nystatin cream

                Nystatin ointment

                Nystatin tabs

                                                   150

                                              150 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                               INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 162 of 1126 PageID
                                                                     RECEIVED       #: 181
                                                                               NYSCEF:  12/15/2020




                Nystatin-triamcinolone cream

                Nystatin-triamcinolone ointment

                Omega-3 Acid Ethyl Esters caps

                Omeprazole-sodium bicarbonate caps

                Ondansetron

                Oxacillin Sodium (& Nafcillin Injectable Vials, also above)

                Oxaprozin tabs

                Oxybutynin CL tabs

                Oxycodone-acetominophen tabs (5-325, 7.5-325, & 10-325 mg)

                Oxycodone HCL tabs (15 mg & 30 mg)

                Oxycodone HCL oral solution

                Paricalcitol caps

                Paricalcitol tabs

                Paromomycin caps

                Penicillin V potassium tabs

                Penicillin V potassium solution

                Pentoxifylline tabs

                Permethrin

                Perphenazine tabs (5-325, 7.5-325 & 10-325 mg)

                Phenytoin Sodium ER Capsules

                Pilocarpine HCL

                                                   151

                                               151 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 163 of 1126 PageID
                                                                     RECEIVED       #: 182
                                                                               NYSCEF:  12/15/2020




                Pioglitazone-Metformin tabs

                Piroxicam caps

                Potassium chloride tabs

                Pravastatin tabs

                Prazosin HCL caps

                Prednisolone Acetate

                Prednisone tabs

                Prochlorperazine tabs

                Prochlorperazine Maleate Suppositories

                Progesterone tabs

                Promethazine HCL Suppositories

                Propranolol tabs

                Raloxifene HCL tabs

                Ranitidine HCL tabs

                Spironolactone HCTZ

                Silver Sulfadiazine

                Sotalol HCL tabs

                Sumatriptan autoinjector

                Tacrolimus Ointment

                Tamoxifen citrate tabs

                Temozolomide caps

                                                  152

                                              152 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 164 of 1126 PageID
                                                                     RECEIVED       #: 183
                                                                               NYSCEF:  12/15/2020




                Terconazole Cream

                Theophylline ER tabs

                Timolol maleate ophthalmic gel-forming solution

                Tizanidine HCL tabs

                Tobramycin inhalation solution

                Tobramycin dexamethasone ophthalmic liquid

                Tolmetin sodium caps

                Tolterodine ER caps

                Tolterodine tartrate caps

                Topiramate sprinkle caps

                Trazodone HCL tabs

                Triamcinolone acetonide cream

                Triamcinolone acetonide ointment

                Triamcinolone Acetonide Paste

                Triamterene HCTZ

                Trifluoperazine HCL tabs

                Ursodiol HCL caps

                Valganciclovir tabs

                Valganciclovir tablets

                Valsartan-HCTZ tabs

                Vancomycin HCL caps

                                                   153

                                             153 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 165 of 1126 PageID
                                                                     RECEIVED       #: 184
                                                                               NYSCEF:  12/15/2020




                Verapamil HCL tabs

                Verapamil DR caps

                Verapamil ER caps

                Warfarin sodium tabs

                Zoledronic Acid injection

                408. Additional details relating to some of the Drugs at Issue follows. While

          every effort has been made to discuss Defendants products separately, the

          overlapping web of relationships among drugs and cartel members in this case make

          that impossible. As a result, a number of drugs are discussed in more than one part of

          the complaint, as they were part of conspiratorial discussions among different

          Defendants.

                A.      Nystatin
                409. Nystatin, also known by the brand name Mycostatin®, inter alia, is a

          medication used to fight fungal infections. It is produced in multiple formulations,

          including an external cream, an external ointment, and a tablet.

                410. Nystatin was first isolated from the Streptomyces noursei bacterium by by

          Elizabeth Lee Hazen and Rachel Fuller Brown in 1950 and named by its discoverers

          for the New York State Department of Health.

                411. The market for generic Nystatin is mature. Nystatin has been

          commercially available in the United States in a generic form for decades.

                412. As part of Defendants’ overarching conspiracy with respect to the Drugs


                                                    154

                                               154 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 166 of 1126 PageID
                                                                     RECEIVED       #: 185
                                                                               NYSCEF:  12/15/2020




          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Nystatin

          at least as follows:

                 413. During the Relevant Period, Defendants Actavis, Par, Perrigo, Sandoz

          and Taro dominated the market for Nystatin external cream, while Defendants

          Actavis, Perrigo and Sandoz dominated the market for Nystatin ointment, and Teva,

          Heritage, and Sun (through Mutual) dominated the market for Nystatin tablets.

                        1.       Nystatin External Cream
                 414. In the second half of 2011, Taro, Perrigo, Par, and Actavis all raised the

          list prices of Nystatin cream. Taro and Perrigo increased their prices in very close

          succession in the late spring of 2011. Par and Actavis followed the price increase in

          August and November of that year, respectively. Sandoz joined the price increase

          when it re-entered the market in 2013.

                 415. As late as 2009, Sandoz enjoyed approximately a 50% market share for

          Nystatin cream; but by the following summer (of 2010), Sandoz was effectively out of

          the market, and Taro was left with almost the entire market. In 2009, Taro had

          approximately 40%, Perrigo had approximately 7% and Par and Actavis shared the

          remaining 3%. Sandoz’s market share declined through 2009 and into 2010; and

          Actavis and Par also were effectively out of the market. While de minimis sales by

          Sandoz, Actavis, and Par continued, each had a market share of less than 1% by the

          spring of 2011; Perrigo had approximately a 4% share; and by May of that year, Taro

          had captured 96% of the Nystatin cream market.


                                                     155

                                                 155 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 167 of 1126 PageID
                                                                     RECEIVED       #: 186
                                                                               NYSCEF:  12/15/2020




                416. In June of 2010, Taro initiated an enormous price increase: over 600%.

          Yet rather than using this opportunity to compete in order to gain market share,

          Perrigo – enjoying, as mentioned above, barely 4% of the market – followed almost

          immediately Taro’s increase and raised its own prices to nearly identical levels. Perrigo

          ramped up production and gained some market share over the next two years, but—

          as contemplated by the overarching “fair share” agreement—market prices remained

          elevated and stable.

                417. Further, there was no shortage of the raw materials or API in Nystatin

          cream, which is evidenced in part by Perrigo’s increase in production. Instead, this

          six-fold price increase was a direct result of the conspiracy at issue in this Complaint.

                418. In August, although it had only approximately 1% of the market, Par

          followed the Taro and Perrigo price increase in lockstep, also choosing to forego

          price-competition. Par also managed to grow its market share over the next couple of

          years, but it did so without eroding the elevated prices imposed by Taro and Perrigo,

          just as the “fair share” agreement intended.

                419. In November, Actavis ramped up production of Nystatin cream and re-

          joined the market. It, too, immediately elevated its prices to match that of Taro,

          Perrigo and Par, also choosing to forgo price competition and the prospect of

          winning a larger share of the market.




                                                      156

                                                  156 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 168 of 1126 PageID
                                                                     RECEIVED       #: 187
                                                                               NYSCEF:  12/15/2020




                 420. Even a fourth entrant into the Nystatin cream market did not cause

          prices to erode. Defendants’ agreement was working and held firm in the face of the

          entrants of multiple-co-conspirators into the marketplace.

                 421. Sandoz’s share of the Nystatin cream market was close to 0% until the

          fall of 2013, at which point it ramped up production for re-entry into the market.

          Like Perrigo, Par and Actavis, rather than compete on price in order to regain lost

          market share, Sandoz sold its Nystatin cream at the same price as its co-conspirators.

          The agreement was very much in effect: with even a fifth seller in the market, prices

          remained artificially inflated to the same cartel price.

                 422. As depicted in the graph on the next page, Defendants’ list price

          increases for Nystatin external cream were virtually identical, and once in place the

          prices remained stable and elevated thereafter:

                                                   Figure 3




                                                      157

                                                 157 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 169 of 1126 PageID
                                                                     RECEIVED       #: 188
                                                                               NYSCEF:  12/15/2020




                 423. It is indicative of the unlawfully collusive and conspiratorial nature

          Defendants’ conduct that in 2009, prior to implementation of their anticompetitive

          scheme, Defendants had different prices for Nystatin cream; but once their

          anticompetitive pricing was in effect, their pricing was the same.

                 424. At the start of 2009, prior to Defendants’ implementation of their

          anticompetitive scheme, Defendants Sandoz, Taro, and Actavis both sold Nystatin

          cream for approximately 0.1 $/unit, while Defendant Par sold Nystatin at double that

          price (but only 10 cents per unit more), for $0.2/unit. But once Defendants’

          conspiracy kicked in, all of the Defendants sold Nystatin price for $0.7/unit, merely

          tripling the cost of the product for Defendant Par, while Sandoz’s, Actavis’s, and

          Taro’s cream septupled in price.

                 425. Defendant Perrigo started at the same $0.1/unit price as Sandoz,

          Actavis, and Taro, but in early 2009, doubled its price to match Par – and then, in

          early 2011, more than tripled that higher price to reach the same elevated level as its

          competitors.

                 426. Further, the graph shows that after a long period of relatively low and

          stable pricing for Nystatin external cream, Defendants implemented large, abrupt and

          nearly uniform price increases. The AWP prices for Defendants’ products also were

          elevated to essentially identical levels.

                 427. AWP is useful as, inter alia, a reliable measure of relative cost. In other

          words, while Figure 3 may not reflect the true economic cost of Nystatin cream in

                                                      158

                                                  158 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 170 of 1126 PageID
                                                                     RECEIVED       #: 189
                                                                               NYSCEF:  12/15/2020




          absolute terms, it does reflect the movement of the underlying true economic cost to

          purchasers and end-reimbursers, such as Plaintiffs, of Nystatin cream over time.

                 428. As discussed above, no product shortages or other market changes can

          explain Defendants’ price increases. In a competitive generic pharmaceutical market,

          prices decline as the number of sellers increases. Here, the elevated and stable pricing

          of Nystatin cream even as multiple sellers joined the market is consistent with

          anticompetitive conduct and inconsistent with competition.

                 429. Throughout this period, Defendants had numerous opportunities to co-

          ordinate their pricing for Nystatin cream. For example, Defendants had an

          opportunity to discuss pricing at the ECRM Retail Pharmacy Conference in March of

          2011, which was attended by representatives from Actavis, Par, Perrigo, Sandoz, and

          Taro. See Exhibit 1.

                 430. The next month, in April, right before the price increases began, all

          Defendant manufacturers of Nystatin cream again gathered at the NACDS Annual

          Meeting. The Nystatin cream manufacturers continued to meet at trade shows

          thereafter.

                 431. For example, leading into and following Sandoz’s price increase for

          Nystatin external cream, Sandoz had multiple opportunities to meet with other

          Defendants. In April 2013, Sandoz was joined by Actavis, Par, Perrigo and Taro at

          the NACDS Annual Meeting. Then, in June of 2013, representatives from these same

          companies attended the GPhA/FDA CMC Workshop in Bethesda, Maryland. In

                                                    159

                                                159 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 171 of 1126 PageID
                                                                     RECEIVED       #: 190
                                                                               NYSCEF:  12/15/2020




          August, all five Nystatin cream manufacturers converged again at the NACDS Total

          Expo in Las Vegas. These meetings were also attended by many other Defendants.

                 432. No shortages or other market features can explain Defendants’ elevated

          pricing for Nystatin during the Relevant Period.

                 433. The elevated prices of Nystatin cream that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more for

          Nystatin cream than they would have paid in a free and fair market, and will continue

          at these elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 434. The unlawful agreement between Actavis, Par, Perrigo, Sandoz and Taro

          regarding Nystatin cream was part of Defendants’ overarching conspiracy to restrain

          trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

          at Issue.

                       2.     Nystatin External Ointment
                 435. Defendants’ conduct with respect to Nystatin external ointment

          followed the same pattern as their conduct with respect to Nystatin external cream.

          In 2009, Sandoz had approximately 75% of the market, while Perrigo had 20% and

          Actavis had the remaining 5%. From that point through the summer of 2011, Actavis

          and Sandoz reduced production until they were effectively out of the market. By the

          summer of 2010, Actavis had approximately a 0% market share, though de minimis




                                                    160

                                                160 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 172 of 1126 PageID
                                                                     RECEIVED       #: 191
                                                                               NYSCEF:  12/15/2020




          sales appear to have continued, and by the summer of 2011, Sandoz’s share the

          market was reduced to approximately 5%, down from 75% two years earlier.

                 436. In June 2011, after Sandoz and Actavis had all but ceded the Nystatin

          ointment market, Perrigo implemented a large price increase—more than 300%.

                 437. Five months later, Actavis ramped up production of Nystatin ointment.

          Rather than undercut Perrigo’s elevated price in order to gain market share, Actavis

          hiked its list prices to nearly identical levels as Perrigo. As part of the overarching

          “fair share” agreement and conspiracy among Defendants (and in contrast to the

          normal behavior in a competitive marketplace), the list prices and AWP price for

          Nystatin ointment remained virtually unchanged, even with the addition of a new

          seller in the marketplace.

                 438. In the summer of 2012, this pattern repeated itself. Sandoz ramped up

          its production of Nystatin ointment in June. But rather than compete to regain its

          lost market share, Sandoz raised its list prices to nearly identical levels as Perrigo and

          Actavis. Even with a third market participant prices remained the same, just as

          envisioned by Defendants’ agreement.

                 439. As depicted in the graph below, Defendants’ list price increases for

          Nystatin ointment were virtually identical, and once in place, the prices remained

          stable and elevated:

                                                   Figure 4



                                                      161

                                                 161 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 173 of 1126 PageID
                                                                     RECEIVED       #: 192
                                                                               NYSCEF:  12/15/2020




                 440. As with Figure 3 (Nystatin cream), Figure 4 (Nystatin ointment) shows

          Defendants raising the price of this product by different amounts and different

          multiples on a slightly-staggered schedule, but nevertheless quickly went to the

          same final price and stayed there for years, which is consistent with collusion and

          inconsistent with the functioning of a competitive market.

                 441. The graph shows that after a long period of relatively low and stable

          pricing for Nystatin ointment, Defendants implemented abrupt and virtually uniform

          price increases of approximately 300% for Defendant Perrigo and by approximately

          700% for Defendants Actavis and Sandoz/Fougera. AWP prices for these products

          also were elevated to nearly identical levels.

                 442. No product shortages or other market changes can explain Defendants’

          price increases. The pricing conduct here is not consistent with competitive behavior.

          As multiple sellers enter the market, economic theory predicts that prices should


                                                      162

                                                 162 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 174 of 1126 PageID
                                                                     RECEIVED       #: 193
                                                                               NYSCEF:  12/15/2020




          decline. Yet, Nystatin ointment prices remained unchanged, which suggests an

          anticompetitive agreement among Defendants.

                   443. Again, Defendants had the opportunity to discuss pricing of Nystatin

          external ointment at numerous industry events during the relevant period. For

          example, in addition to other meetings, all Defendant manufacturers of Nystatin

          ointment attended the ECRM Retail Pharmacy Conferences and the NACDS Annual

          Meetings in 2011 and 2012. See Exhibit 1.

                   444. No shortages or other market features can explain Defendants’ elevated

          pricing for Nystatin ointment during the Relevant Period.

                   445. The elevated prices of Nystatin ointment that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   446. The unlawful agreement between Actavis, Perrigo and Sandoz regarding

          Nystatin ointment was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                         3.    Nystatin Tablets
                   447. In 2010 and 2011, the Nystatin oral tablet market was split between Teva

          and Sun. Teva held approximately 60% of the market, while Sun held 40%. During


                                                      163

                                                 163 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 175 of 1126 PageID
                                                                     RECEIVED       #: 194
                                                                               NYSCEF:  12/15/2020




          that time, Teva and Sun had nearly identical list prices for their Nystatin tablets. Sun

          marketed and sold Nystatin tablets during the relevant period at least in part through

          its subsidiary, Mutual.

                  448. In the summer of 2012, Heritage entered the market. Rather than price

          its Nystatin tablets below that of the incumbent sellers, Heritage identically matched

          the list prices of Teva and Sun, consistent with the “fair share” agreement between

          them.

                  449. As Heritage ramped up production, it reached out to Teva and Sun, and

          in April of 2013, Sun, Heritage, and Teva began discussing pricing for Nystatin

          tablets. By this point in time, Sun had accumulated a larger share of the market.

          Defendants therefore devised a plan to reallocate the shares: Sun would implement a

          large price increase. After Teva and Heritage obtained their “fair share” of the

          market, they would join Sun’s price increase.

                  450. On April 15, 2013, Defendants put their plan into action: Sun more than

          doubled its price for Nystatin tablets. Sun, Teva, and Heritage had ongoing

          communications before, during, and after this increase. The day after Sun increased its

          Nystatin prices, Sun Sr. Sales Manager Knoblauch called Heritage’s NAM Sather and

          they spoke for approximately 40 minutes.

                  451. Knoblauch and Sather regularly communicated throughout the summer

          of 2013. For example, both Sather and Knoblauch attended the NACDS Total Store

          Expo in August 2013. This trade association meeting, which also was attended by

                                                     164

                                                164 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 176 of 1126 PageID
                                                                     RECEIVED       #: 195
                                                                               NYSCEF:  12/15/2020




          representatives from most U.S. Defendants except Mayne, provided an opportunity to

          meet in person and exchange competitive information. See Exhibit 1.

                 452. In June of 2013, Teva began internally discussing price increases for

          Nystatin tablets, contemplating when would be the appropriate time to join Sun’s

          elevated prices. But Teva needed to co-ordinate with Heritage. Accordingly, on July

          9, 2013, Teva’s Patel called Heritage’s Malek and they spoke for approximately 21

          minutes. Malek knew Patel from her previous work at AmerisourceBergen. They

          spoke throughout July—with a nearly 10-minute call on July 23 and two calls on July

          30. The second call on July 30 lasted almost a quarter of an hour.

                 453. While Heritage’s Malek was speaking with Patel at Teva, Heritage

          remained in contact with Sun. On July 30—the same day Malek spoke with Teva’s

          Patel twice—Malek also spoke to Sun, for approximately 11 minutes.

                 454. As these conversations continued, in late July of 2013, Teva placed

          Nystatin tablets on its list of potential price increases.

                 455. Similarly, throughout the next month (August, 2013), Malek sent internal

          Heritage e-mails discussing drugs targeted for a price increase. Nystatin tablets were

          identified as one of those drugs.

                 456. However, discussions between Heritage and Teva about a Nystatin price

          increase were temporarily tabled when Teva’s Patel went on maternity leave on

          August 12, 2013.

                 457. On February 4, 2014, Teva’s Patel was back from maternity leave and

                                                       165

                                                  165 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 177 of 1126 PageID
                                                                     RECEIVED       #: 196
                                                                               NYSCEF:  12/15/2020




          contacted Heritage’s Malek. Malek returned her call the next day and the two spoke

          for more than an hour. Upon information and belief, they discussed a price increase

          for at least the drugs Nystatin and Theophylline. Teva had been considering price

          increases for both drugs since early 2014.

                 458. Three days after that, on February 7, an unidentified employee of either

          Heritage or Teva created a spreadsheet identifying Nystatin and Theophylline as

          candidates for price increases. Heritage’s Malek and Teva’s Patel continued discussing

          the possibility of such increases.

                 459. Throughout February and March of 2014, Heritage’s Malek and Teva’s

          Patel had a series of phone calls discussing price increases for multiple drugs,

          including at least the pricing of Nystatin and Theophylline.

                 460. Following these discussions, Teva implemented a price increase for

          Nystatin tablets with an effective date of April 4, 2014. The increase more than

          doubled Teva’s list price to a price nearly identical to Sun’s. Concurrent with this

          increase, Teva also implemented price increases for Theophylline.

                 461. The early success in co-ordinating with Sun and Teva on Nystatin

          further encouraged Malek. During the week of April 14, 2014, he met with two

          Heritage employees and asked them to start analyzing the impact of price increases

          for numerous generic drugs, including at least thirteen Drugs at Issue: Acetazolamide,

          Doxycycline Monohydrate, Fosinopril-HCTZ, Glipizide-Metformin, Glyburide,

          Glyburide-Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin,

                                                       166

                                                166 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 178 of 1126 PageID
                                                                     RECEIVED       #: 197
                                                                               NYSCEF:  12/15/2020




          Paromomycin, Theophylline and Verapamil.

                462. In another example of the wide-ranging nature of Defendants’ cartel

          agreement, where co-operation on one drug product was rewarded with co-operation

          on unrelated products (and, conversely, defection from the cartel’s “rules of the road”

          on one product was punished with price-cuts on unrelated products), Heritage’s

          Malek discussed all of this with Patel at Teva before introducing these market-wide

          price increases to the rest of his sales team. For example, on April 15, 2014, Malek

          had a 17-minute phone conversation with Patel, discussing at least seven different

          Drugs at Issue: Acetazolamide, Glipizide-Metformin, Glyburide, Glyburide-

          Metformin, Leflunomide, Nystatin, and Theophylline.

                463. As Malek and Patel had already agreed in February, Teva would lead the

          price increases for Nystatin and Theophylline.

                464. During their conversation, Malek and Patel agreed that if Heritage

          increased prices for the other five Drugs at Issue—Acetazolamide, Glipizide-

          Metformin, Glyburide, Glyburide-Metformin, and Leflunomide—Teva would

          increase its prices for these drugs, or at a minimum, would not offer lower prices to

          any of Heritage’s customers.

                465. Heritage’s Malek and Teva’s Patel spoke several times over the next

          several months to confirm their agreements on Nystatin and other drugs. Malek also

          kept Patel updated on the progress of Heritage’s proposed price increases.

                466. And, in addition to Heritage and Teva, these seven Drugs at Issue also

                                                    167

                                               167 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 179 of 1126 PageID
                                                                     RECEIVED       #: 198
                                                                               NYSCEF:  12/15/2020




          were marketed and sold during the Relevant Period by Defendants Actavis, Apotex,

          Aurobindo, Citron, Mylan, Sun and Zydus, each of which was brought into the

          relevant drug-specific agreements. This agreement by multiple manufacturers across

          numerous drugs was typical of the overarching conspiracy among all Defendants. As

          demonstrated in the quid pro quo arrangements between Heritage and Teva, the various

          drug-specific agreements were interrelated and part of an overarching agreement to

          eliminate competition for the Drugs at Issue.

                467. On April 22, 2014, Heritage’s Malek held a teleconference with his sales

          team. On the call, Malek dictated a price increase strategy for the 13 Drugs at Issue

          identified above to Heritage’s NAM’s. Prior to the conference call, Malek circulated a

          spreadsheet to his sales team, which identified each drug slated for a price increase,

          the competitors for each drug, and their respective market shares.

                468. This call was the start of additional pricing and market allocation

          discussions among Defendants and helped co-ordinate additional drug-specific

          agreements. Members of Heritage’s sales team were assigned to specific competitors

          for whom they had primary, but not exclusive, responsibility for communicating

          about pricing and market share. Malek took personal responsibility to communicate

          with Defendants Teva and Zydus, as well as co-conspirator Ascend.

                469. Anne Sather was assigned to Sun to reaffirm the agreement on Nystatin.

          Sather also spoke with Sun about Paromomycin and spoke with Actavis to confirm

          agreements on Glyburide-Metformin and Verapamil and with Lannett to confirm

                                                     168

                                                168 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 180 of 1126 PageID
                                                                     RECEIVED       #: 199
                                                                               NYSCEF:  12/15/2020




          agreements on Doxy Mono. She also was assigned Actavis and Lannett. Her

          Heritage colleagues (Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara), were

          responsible for pricing discussions with four other Defendants.

                470. On April 22, 2014, the same day Heritage held an internal meeting with

          its sales team to discuss a number of prices increases, Sather and Sun’s Knoblauch

          spoke for more than 45 minutes and agreed to increase the prices of numerous drugs,

          including, Nystatin tablets.

                471. With respect to Nystatin, by this time, Sun already had raised its price

          and Teva had just announced that it was matching that price increase. Sather and

          Knoblauch reaffirmed that Heritage, too, would follow the Nystatin price increase.

                472. Sather e-mailed Heritage’s Glazer, Malek, Edelson, Rich Smith, and

          O’Mara immediately after her conversation with Knoblauch to report the agreements

          with Sun. Glazer immediately responded to Sather, instructing her not to put this

          type of information in writing. He then contacted her using his cell phone.

                473. During this time frame, Glazer directed Malek to call G.P. Singh, the

          President of Sun, to get further confirmation of Sun’s pricing intentions. Ultimately,

          Malek decided not to reach out to Singh, whom he had never met.

                474. Four days later, however, on April 26-29, 2014, Glazer attended the

          NACDS Annual Meeting where he had the opportunity to meet in person with G.P.

          Singh from Sun, as well as with representatives from Teva and nearly every other U.S.

          Defendant. See Exhibit 1.

                                                    169

                                                169 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 181 of 1126 PageID
                                                                     RECEIVED       #: 200
                                                                               NYSCEF:  12/15/2020




                 475. On or about May 8, Malek requested an update on the status of Sather’s

          negotiations with competitors. Sather confirmed her agreement with Sun. The next

          day, Heritage had an internal call to discuss the status of the proposed price increases.

          Nystatin tablets were slated for a 95% increase.

                 476. On June 23, the Heritage sales team had a meeting where they discussed

          the specific percentage amounts they would seek to increase on certain Drugs at Issue

          and their strategy for doing so. Malek proposed the increases listed below for at least

          the following drugs:

                         (a)   Acetazolamide—75%.

                         (b)   Fosinopril-HCTZ—200% effective July 1, 2014.

                         (c)   Glipizide-Metformin—100% effective July 1, 2014.

                         (d)   Glyburide—200% effective July 1, 2014.

                         (e)   Nimodipine—48%.

                         (f)   Nystatin—95%.

                         (g)   Paromomycin—100%.

                         (h)   Theophylline—150%.

                 477. One Heritage employee’s notes about the June 23 call indicated that

          Heritage needed to promptly increase its Nystatin WAC price because Teva already

          had done so.

                 478. Heritage had one final internal call to discuss price increases, including

          the price of Nystatin tablets, on June 25, 2014. While still participating in this internal

                                                      170

                                                 170 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 182 of 1126 PageID
                                                                     RECEIVED       #: 201
                                                                               NYSCEF:  12/15/2020




          call about pricing, Heritage’s Sather exchanged text messages with Sun’s Knoblauch,

          informing her of the details of Heritage’s anticipated price increases.

                 479. Similarly, on the same day, June 25, Malek had a 14-minute call with an

          individual—likely Teva’s Patel—in which he reported that Heritage’s price increase

          notices would be mailed on June 26 for Nystatin tablets and several other drugs for

          which Heritage and Teva had agreed to raise prices.

                 480. On June 26, 2014, Heritage began telling its customers that it was

          increasing its prices for a variety of drugs, including Nystatin tablets. Heritage issued

          prices increase letters for at least:

          (1) Acetazolamide; (2) Fosinopril-HCTZ; (3) Glipizide-Metformin; (4) Glyburide;

          (5) Leflunomide; (6) Nimodipine; (7) Nystatin; (8) Paromomycin; and (9) Theophylline.

                 481. By July, among the other price increases it implemented, Heritage

          increased its Nystatin oral tablet list prices to the identical level of Teva (and nearly

          identical to Sun). This affected Heritage’s customers nationwide, including Plaintiffs.

                 482. In accord with their agreement, Teva did not undercut Heritage’s prices,

          even when approached by large potential customers. For example, on July 8, 2014, a

          large retail customer e-mailed a Teva representative, asking for a quote for Nystatin

          tablets because it recently was notified of a large price increase from its current

          supplier. Teva either did not provide a bid or provided a cover bid that allowed Teva

          and Heritage to maintain their anticompetitive agreement.



                                                      171

                                                  171 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 183 of 1126 PageID
                                                                     RECEIVED       #: 202
                                                                               NYSCEF:  12/15/2020




                   483. The price increases of approximately 100% initiated by Sun and joined

          by Teva and Heritage occurred after a long period of relatively low and stable pricing

          for Nystatin tablets. The AWP prices for Defendants’ products also were elevated to

          nearly identical levels. These prices remained stable and elevated above competitive

          levels thereafter.

                   484. No product shortages or other market changes can explain Defendants’

          abrupt and nearly identical price increases.

                   485. The elevated prices of Nystatin oral tablets that resulted from

          Defendants’ anticompetitive conduct have injured Plaintiffs caused them to pay more

          than they would have paid in a free and fair market, and will continue at these

          elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                   486. The unlawful agreement among Teva, Sun and Heritage regarding

          Nystatin tablets was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   B.    Perphenazine Tablets

                   487. Perphenazine, also known by the brand name Trilafon, is an anti-

          psychotic medication.




                                                      172

                                                 172 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 184 of 1126 PageID
                                                                     RECEIVED       #: 203
                                                                               NYSCEF:  12/15/2020




                 488. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Perphenazine, as follows:

                 489. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Perphenazine tablets beginning at least as early as July 2009.

                 490. During the relevant time frame, Defendants Par and Sandoz were the

          primary manufacturers of Perphenazine.

                 491. The market for Perhpenazine was mature and at all relevant times had

          multiple manufacturers.

                 492. When Par experienced supply disruptions and temporarily left the

          market, Sandoz more than doubled its prices for Perphenazine tablets.

                 493. When Par re-entered the market in the summer of 2009, rather than

          resume its formerly low pricing to compete with Sandoz to win back customers, it

          joined the market at Sandoz’s elevated prices. This was consistent with the Fair Share

          agreement between Sandoz, Par and all Defendants.

                 494. Over the ensuing years, Par and Sandoz continued to dominate the

          market for Perphenazine. Notably, Par and Sandoz prices for Perphenazine have

          never returned to the lower levels of 2008.

                 495. Even when Par or Sandoz wanted to increase their market share of

          Perphenazine, they eschewed price competition and instead adhered to their Fair

                                                      173

                                                 173 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 185 of 1126 PageID
                                                                     RECEIVED       #: 204
                                                                               NYSCEF:  12/15/2020




          Share agreement. Par nonetheless maintained its prices well above competitive levels

          and endeavored to gain share without resorting to free and fair price competition.

                  496. Throughout this period, Sandoz and Par met at trade conferences and

          communicated directly with each other in furtherance of their price-fixing agreement

          on Perphenazine and of their Fair Share agreement.

                  497. For example, as Sandoz prepared to announce a list (WAC) price

          increase on Perphenazine, it spoke to Par both before and after the increase. On

          March 26, 2013, K.O, Par’s Vice President of National Accounts, spoke with M.V.,

          the Associate Director of Pricing at Sandoz for 25 minutes. Less than 10 days later,

          Sandoz announced its price increase. Par increased its price at approximately the same

          time.

                  498. No shortages or other market features can explain Defendants’ price

          increases for generic Perphenazine during the Relevant Period.

                  499. The elevated prices of generic Perphenazine resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                  500. The unlawful agreements among Defendants Par and Sandoz, regarding

          generic Perphenazine were part of all Defendants’ overarching conspiracy to restrain



                                                    174

                                                174 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 186 of 1126 PageID
                                                                     RECEIVED       #: 205
                                                                               NYSCEF:  12/15/2020




          trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

          at Issue.

                  C.    Pentoxifylline Tablets

                  501. Pentoxifylline, also known by the brand names Pentopak, Pentoxil, and

          TRENtal, is a medication used to reduce leg pain caused by poor blood circulation.

                  502. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Pentoxifylline, as follows:

                  503. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Pentoxifylline tablets beginning at least as early as August 2009.

                  504. During the relevant time frame, Defendants Teva, Mylan, Apotex and

          Bausch Health/Oceanside were the primary manufacturers of Pentoxifylline.

                  505. The market for Pentoxifylline was mature and at all relevant times had

          multiple manufacturers.

                  506. Beginning at least as early as August 2009, Defendants Teva, Mylan, and

          Apotex agreed to impose significant price increases

                  507. When Apotex exited the market in late 2009, Mylan and Teva took the

          opportunity to raise prices significantly. Consistent with their Fair Share agreement,

          Teva and Mylan achieved nearly an equal split of dollar sales during 2010 and most of

          2011.

                                                      175

                                                 175 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 187 of 1126 PageID
                                                                     RECEIVED       #: 206
                                                                               NYSCEF:  12/15/2020




                508. In October 2011, Apotex re-joined the market. Instead of competing for

          customers by lowering prices, as would be expected in a competitive generic market,

          the addition of another manufacturer had the opposite effect; all three manufactures

          increased prices. By early 2012, Pentoxifylline effective prices had surpassed 2008

          levels and remain elevated today.

                509. The pattern repeated in October 2014, when Bausch/Oceanside entered

          the market. Rather than offer lower prices to win customers, Bausch/Oceanside

          matched the market pricing of Teva, Mylan and Apotex.

                510. The following chart of Pentoxifylline NSP prices shows the coordinated

          increase by Teva and Mylan in late 2009, which was joined by Apotex when it re-

          entered the market in 2011.

                511. Throughout this period, Teva, Mylan, Apotex and Bausch/Oceanside

          met at trade conferences and communicated directly with each other in furtherance of

          their price-fixing agreement on Pentoxifylline and of their Fair Share agreement.

                512. For example, during 2010 and 2011, when Teva and Mylan imposed

          price increases and split the market for Pentoxifylline, the contacts between the two

          manufacturers were extensive. For example, Teva’s David Reckenthaler was

          communicating by phone with Mylan employees at least as early as April 2010.

          Rekenthaler communicated with J.K., the Vice President Executive Director of Sales,

          in April and May 2010. Rekenthaler also communicated frequently with Mylan’s Jim

          Nesta from 2012 until Rekenthaler departed Teva in the spring of 2015.

                                                    176

                                               176 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 188 of 1126 PageID
                                                                     RECEIVED       #: 207
                                                                               NYSCEF:  12/15/2020




                513. Rekenthaler was not the only Teva employee to cultivate relationships

          with Mylan. R.C., a Teva Vice President of Sales, was, until he left Teva to become the

          CEO of Aurobindo, in contact with B.P., Mylan’s Senior Vice President of National

          Accounts, as well as Nesta.

                514. Similarly, in 2014 when Teva wanted to increase its prices for

          Pentoxifylline, it reached out to coordinate with Mylan and Apotex in the days and

          weeks leading up to the increase. For example, Teva’s Rekenthaler spoke to J.H., a

          Senior Vice President and General Manager at Apotex, on March 20 for four (4)

          minutes and March 25, 2013 for two (2) minutes. Then, on the day that Teva imposed

          price increases, April 4, 2014, Rekenthaler spoke to Nesta of Mylan for six (6)

          minutes. A week after Teva increased its price – on April 11, 2014 – Rekenthaler

          followed-up with the SVP at Apotex and the two spoke again for five (5) minutes.

          During these calls, Rekenthaler gathered Apotex’s pricing plans and conveyed them to

          his Teva colleague, Nisha Patel.

                515. No shortages or other market features can explain Defendants’ price

          increases for generic Pentoxifylline during the Relevant Period.

                516. The elevated prices of generic Pentoxifylline resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                                                    177

                                                177 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 189 of 1126 PageID
                                                                     RECEIVED       #: 208
                                                                               NYSCEF:  12/15/2020




                 517. The unlawful agreements among Defendants Teva, Mylan, Apotex and

          Bausch Health/Oceanside, regarding generic Pentoxifylline were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 D.     Hydroxyurea Capsules

                 518. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Hydroxyurea beginning at least as early as March 2010.

                 519. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Hydroxyurea capsules, as follows:

                 520. Hydroxyurea, also known by the brand names Droxia and Hydrea, is a

          medication used to treat sickle cell anemia and cancer of the white blood cells

          (chronic myeloid leukemia).

                 521. During the relevant time frame, Defendants Teva and Par were the

          primary manufacturers of Hydroxyurea.

                 522. The market for Hydroxyurea was mature and at all relevant times had

          multiple manufacturers.

                 523. After a period of relatively low and stable prices for Hydroxyurea

          capsules in 2008 and 2009, Teva and Par agreed to implement large price increases. In

          the spring of 2010, Teva and Par began to implement nearly simultaneous and

                                                      178

                                                 178 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 190 of 1126 PageID
                                                                     RECEIVED       #: 209
                                                                               NYSCEF:  12/15/2020




          identical price increases. By summer, Par and Teva Hydroxyurea effective prices were

          higher and remained elevated for years thereafter.

                 524. In late 2011, Teva experienced a supply disruption and briefly exited the

          market. When it re-entered the market approximately 3 months later, rather than offer

          lower prices to win back market share, Teva matched the elevated prices to which it

          had previously raised prices in parallel with Par.

                 525. The following chart of Hydroxyurea NSP prices shows the coordinated

          increase by Teva and Par in the spring of 2010, and the later increase by Teva in 2014.

                 526. Throughout this period, Teva and Par met at trade conferences and

          communicated directly with each other in furtherance of their price-fixing agreement

          on Hydroxyurea and of their Fair Share agreement.

                 527. For example, between March and June 2010 (when Par and Teva

          imposed their first coordinated price increases) Teva’s Rekenthaler spoke with G.B.,

          Par’s Vice President of National Accounts via telephone on at least 5 occasions.

                 528. In 2014, Teva (again) raised its Hydroxyurea prices. This created a risk

          that Teva would lose customers and market share to Par. However, Defendants’ Fair

          Share agreement allowed Teva to implement a significant price increase without a

          commensurate loss in sales. Before increasing prices in 2014, Teva again

          communicated directly with Par. Teva’s Rekenthaler again reached out to the VP of

          National Accounts at Par. They spoke at least three times between August 24 and



                                                     179

                                                 179 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 191 of 1126 PageID
                                                                     RECEIVED       #: 210
                                                                               NYSCEF:  12/15/2020




          August 28, 2014 in furtherance of the Hydroxyurea price-fixing agreement and the

          Fair Share agreement.

                 529. No shortages or other market features can explain Defendants’ price

          increases for generic Hydroxyurea capsules during the Relevant Period.

                 530. The elevated prices of generic Hydroxyurea capsules resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 531. The unlawful agreements among Defendants Teva and Par, regarding

          generic Hydroxyurea capsules were part of all Defendants’ overarching conspiracy to

          restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 E.     Imiquimod Cream
                 532. Imiquimod Cream, also known by the brand names Aldara and Zyclara,

          is a topical medication used to treat actinic keratosis, or precancerous skin growths.

                 533. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Imiquimod Cream, at least as follows:




                                                      180

                                                 180 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 192 of 1126 PageID
                                                                     RECEIVED       #: 211
                                                                               NYSCEF:  12/15/2020




                 534. Imiquimod Cream was a high-priced, large volume drug that provided a

          significant source of revenue for its manufacturers. In 2012, the annual market for

          Imiquimod Cream in the United States exceeded $200 million.

                 535. On February 25, 2010, Fougera received FDA approval to market

          Imiquimod Cream. At that time, Fougera was the only generic manufacturer in the

          market and it used that opportunity to set a high price for the product – based in part

          on Fougera’s knowledge that, because of Defendants’ cartel, Fougera would not face

          competition on price, even when other manufacturers entered the market.

                 536. On April 13, 2010, less than two months after Fougera entered the

          Imiquimod Cream market, Perigo announced that it was launching the “Authorized

          Generic” version of the drug (“AG”) – i.e., a version made or licensed by the

          patentee, which is the only other entity allowed under the patent and Hatch-Waxman

          laws to market a drug during the 180-day Exclusivity Period provided under Hatch-

          Waxman. This meant that Fougera and Perigo would be the only manufacturers of

          the generic version of the drug for the next four months. (since Fougera had already

          used roughly two months of the Exclusivity Period)

                 537. That same day (April 13, 2010), D.K., a senior Fougera executive, sent

          an e-mail to Walter Kaczmarek (“Kaczmarek”), also a senior Fougera executive.30



           Kaczmarek worked for Defendant Fougera from November, 2004 – November, 2012, as Senior
          30

          Director, National Accounts; Vice President, National Accounts; and Senior Vice President,
          Commercial Operations.


                                                      181

                                                 181 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 193 of 1126 PageID
                                                                     RECEIVED       #: 212
                                                                               NYSCEF:  12/15/2020




          Later that day, Kaczmarek called SW-6, a third senior sales executive at Fougera, and

          they spoke for nearly four minutes – whereupon SW-6 then called T.P., a sales

          executive at Perrigo (the ostensible competition, and fellow cartel member), and they

          spoke for approximately ten minutes. After hanging ups with T.P. from Perrigo, SW-

          6 then promptly called Kaczmarek back.

                538. Three days later, on Friday, April 16, SW-6 again called T.P., and

          immediately after hanging up, SW-6 called his boss at Fougera, Kaczmarek; then,

          immediately after hanging up with Kaczmarek, SW-6 called T.P. (at Perrigo) back –

          and the same day, Fougera increased its list prices for Imiquimod Cream.

                539. The very next business day, on Monday, April 19, 2010, there was a

          torrent of further calls, all within the space of an hour, between Fougera and Perrigo:

          John Wesolowski (“Wesolowski”), a senior executive at Perrigo, called T.P.; five

          minutes later, T.P. (at Perrigo) called SW-6 (at Fougera); then SW-6 called T.P. back.

          After speaking to T.P., SW-6 then called his boss at Fougera, Kaczmarek; then T.P.

          called SW-6 again; then T.P. called his boss, Wesolowski, at Perrigo; then SW-6 called

          his boss, Kaczmarek, at Fougera; and finally, Wesolowski called T.P. back.

                540. That week-end, from Saturday, April 24 – Tuesday, April 27, 2010,

          NACDS held its annual meeting in Palm Beach, Florida. Several executives from

          Fougera and Perrigo were in attendance, including Kaczmarek, D.K., and SW-6 from

          Fougera; and Wesolowski and S.K., senior executives from Perrigo.



                                                    182

                                               182 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 194 of 1126 PageID
                                                                     RECEIVED       #: 213
                                                                               NYSCEF:  12/15/2020




                541. Fougera and Perrigo executives were speaking about Perrigo’s launch

          throughout the conference. On April 26, 2010, T.P. and SW-6 spoke by phone for

          approximately seven minutes. Immediately after that call, SW-6 hung up and called

          Kaczmarek, speaking for approximately four minutes.

                542. On Wednesday, April 28 – the day after the NACDS meeting ended -

          Perrigo officially entered the Imiquimod Cream market and published WAC prices

          that were even higher than the price that Fougera set two weeks previously, which in

          turn was higher than when Fougera was the sole legal generic manufacturer.

                543. That same day, D.K. e-mailed fellow Fougera executives with an update

          regarding his conversations at the NACDS meeting, including that Fougera gave the

          McKesson and ABC Imiquimod Cream accounts to Perrigo.

                544. Two days later (on April 30, 2010), L.B., another senior Fougera

          executive, demanded an urgent explanation from D.K. as to why Fougera was willing

          to give up both McKesson and ABC. D.K. reminded L.B. that it was inevitable that

          Perrigo would take some of the market. D.K. also explained that Perrigo’s share

          would likely settle in the range of 30-40% of the (two-player) market.

                545. When L.B. questioned why Perrigo would be satisfied with that range,

          D.K. explained (without, of course, explicitly naming Defendants’ cartel as such), that

          their cartel’s so-called “fair share” principles dictated Perrigo accept that amount.

                546. Consistent with these so-called “fair share” principles and the prior

          discussions between the them, by the end of that week (Friday, April 30), Fougera had

                                                     183

                                                183 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 195 of 1126 PageID
                                                                     RECEIVED       #: 214
                                                                               NYSCEF:  12/15/2020




          given up more than ten of its Imiquimod customers to Perrigo, including the

          previously-mentioned ABC and McKesson accounts.

                547. Two weeks later, on May 16, 2010, D.K. was preparing an internal

          Fougera presentation regarding Imiquimod Cream, which L.B. challenged, in part.

                548. The next day, on May 17, 2010, SW-6 and T.P. exchanged at least six

          calls, likely to re-confirm (again) their companies’ commitment to their agreement on

          Imiquimod Cream – because it was in the relatively early days of their cartel,

          Defendants needed more explicit assurances than they did later, that they could rely

          on fellow cartel members to follow the rules.

                549. Several months later, on September 8, 2010, SW-6 circulated a press

          release to the Fougera sales team, announcing that Penigo had received its own

          ANDA approval to market generic Imiquimod Cream. Previously, Penigo had been

          selling the AG through a license with the branded manufacturer. That same day, SW-

          6 called T.P. at Perrigo. T.P. returned SW-6’s call almost immediately, and they spoke

          briefly, for approximately two minutes.

                550. A few weeks later, on September 27, 2010, SW-6 gave a presentation to

          Fougera’s parent company, during which, with regard to the larger fair share

          understanding, he noted that Fougera had given up Imiquimod share to Perigo.

                551. Cartel members continued to communicate and discuss their plans (or

          lack thereof) to enter the Imiquimod market. For example, on February 7, 2011, a

          Glenmark employee telephoned SW-6 and they spoke for approximately four

                                                    184

                                                184 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 196 of 1126 PageID
                                                                     RECEIVED       #: 215
                                                                               NYSCEF:  12/15/2020




          minutes. Later that same day, SW-6 sent an e-mail to Kaczmarek and D.K. regarding

          Imiquimod Cream, letting them know that Fougera would not be facing any imminent

          competition from Glenmark, to which D.K. replied approvingly.

                552. Although Fougera was happy to hear that Glenmark would not be

          entering the Imiquimod Cream market in the near term, another competitor – Sandoz

          – was on its way. Sandoz received FDA approval on February 28, 2011, to launch the

          product. That same day, SW-6 at Fougera and T.P. at Perrigo exchanged at least five

          telephone calls.

                553. The next day, March 1, 2011, one of Fougera’s customers, NC Mutual,

          also e-mailed SW-3, a sales executive at Fougera, to tell him that Sandoz was

          launching generic Imiquimod Cream. SW-3 promptly forwarded the e-mail to

          Kaczmarek. That same day, SW-6 (at Fougera) spoke to T.P. (at Perrigo).

                554. Shortly thereafter, as Sandoz entered the market, it did so seamlessly,

          taking accounts with roughly equal market-share from its co-conspirators (and

          incumbent suppliers), Fougera and Perrigo.

                555. For example, in late February and early March, Sandoz made offers to

          ABC, a Perrigo customer, and Rite Aid, a Fougera customer, who had approximately

          equal shares of the generic Imiquimod Cream market: 8% ABC and 5% at Rite Aid.

                556. On March 3, 2011, two days after NC Mutual’s e-mail to SW-3, Fougera

          declined to bid to retain the Rite Aid business, giving its primary position to Sandoz.



                                                    185

                                                185 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 197 of 1126 PageID
                                                                     RECEIVED       #: 216
                                                                               NYSCEF:  12/15/2020




                557. Later that same day, SW-6 called T.P. A few minutes later, Kaczmarek

          called SW-6, and they spoke, as well.

                558. Also that same day, Perrigo followed suit and also declined to bid to

          retain the ABC business.

                559. Around this same time, Taro was making plans to enter the market for

          generic Imiquimod Cream – and, as set forth below and per the cartel’s usual practice,

          communicating with their co-conspirators to raise prices and allocate customers.

                560. Between March 6 and March 10, 2011, representatives from Fougera,

          Perrigo, Sandoz, and Taro were all in attendance together at the ECRM Retail

          Pharmacy Generic Pharmaceutical Conference in Champions Gate, Florida. These

          representatives included SW-6 from Fougera, T.P. from Perrigo, SW-4 and Kellum

          from Sandoz, and H.M. and D.S., sales executives from Taro.

                561. On March 7, 2011, while at the ECRM conference, SW-4 (Sandoz) and

          D.S. (Taro) spoke on the phone. Later that day, while still at ECRM, Kellum – SW-

          4’s boss – sent an e-mail to their Sandoz colleagues, stating that Taro may be entering

          the Imiquimod Cream market.

                562. Also, while at the ECRM conference, SW-6 of Fougera and T.P. of

          Perrigo spoke at least once by phone on March 9, 2011.

                563. By this point, Sandoz had acquired approximately 13% of the generic

          Imiquimod Cream market and Kellum recommended that Sandoz take the Imiquimod

          Cream business of a consortium composed of HEB, Ahold, Schnucks, and Giant

                                                      186

                                                  186 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 198 of 1126 PageID
                                                                     RECEIVED       #: 217
                                                                               NYSCEF:  12/15/2020




          Eagle – all Perrigo customers. Those customers were the only additional customers

          whose business Sandoz was seeking; Kellum also recommended that after the

          consortium’s business, Sandoz should only go after smaller Fougera accounts.

                564. The following week, on March 17, 2011, Perrigo conceded the

          consortium’s Imiquimod Cream account to Sandoz.

                565. A month or so thereafter, on April 15, 2011, Taro received FDA

          approval to market Imiquimod Cream.

                566. Taro immediately began co-ordinating market entry with competitors,

          dividing up customers so as not to disrupt the market – which would have risked an

          outbreak of competition among cartel members, and consequent price reductions.

                567. For example, two days after the FDA’s approval, D.S. at Taro and SW-4

          at Sandoz exchanged two calls, with one call lasting approximately twelve minutes.

          Within an hour of ending the second call, SW-4 called her supervisor at Sandoz,

          Kellum, and they spoke for five minutes. Two days leter, on April 19, D.S. (Taro)

          again called SW-4 (Sandoz). On these calls, D.S. told SW-4 that Taro had FDA

          approval for Imiquimod Cream but that Taro would not actually launch until June.

                568. During these three calls, which totalled a little more than a quarter of an

          hour altogether, D.S. also told SW-4 that Taro had already received a purchase pre-

          commitment from Econdisc, a large GPO customer, and now would only go after

          smaller customers.



                                                   187

                                               187 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 199 of 1126 PageID
                                                                     RECEIVED       #: 218
                                                                               NYSCEF:  12/15/2020




                569. All of this was done in furtherance of the cartel’s objectives of dividing

          customers and getting and/or maintaining high, supracompetitive prices: SW-4

          understood that D.S. was giving this information to Sandoz so that it knew Taro

          would not attack Sandoz at large customers and, if Taro did compete for smaller

          customers, it was only to obtain its fair share of the market. SW-4 also understood

          that D.S. was giving this information to Sandoz so that Sandoz would not compete

          for the Econdisc business, which Sandoz did not, in fact, do – although, as detailed

          below, additional communication was required to confirm that Sandoz, Perrigo,

          Fougera, and Taro were all on the same page.

                570. The next day, on April 20, SW-4 shared this competitive intelligence

          with R.T., a senior sales and marketing executive at Sandoz.

                571. Perrigo and Fougera were also simultaneously co-ordinating how they

          would react to Taro’s entry. For example, on April 18, Kaczmarek told the Fougera

          sales executives that Taro had received FDA approval to market Imiquimod Cream.

                572. Kaczmarek’s e-mail set off a fluny of communications that same day

          between SW-6 (Fougera) and T.P. (Perrigo), who were both concurrently reporting to,

          and taking direction from, their supervisors, Kaczmarek and Wesolowski, as follows:

                SW-6 telephoned T.P., who in turn called his boss, Wesolowski; then

                T.P. called SW-6 back, and they spoke for a few minutes; then, immediately

                after hanging up with SW-6 (at Fougera),

                T.P. called his own boss at Perrigo, Wesolowski; and, finally,

                                                    188

                                               188 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 200 of 1126 PageID
                                                                     RECEIVED       #: 219
                                                                               NYSCEF:  12/15/2020




                 SW-6 (at Fougera) called his boss at Fougera, Kaczmarek.

                 573. Three days later, on April 21, 2011, SW-6 decided to reach out to Taro

          directly and called H.M., a sales executive at Taro. Upon hanging up with H.M. at

          Taro, SW-6 called his own boss at Fougera, Kaczmarek.

                 574. Finally, first thing the next morning, April 22, SW-6 sent a text message

          to T.P. at Perrigo.

                 575. 245. By early July 2011, Taro was entering the generic Imiquimod Cream

          market. Immediately after the July 4 holiday, on July 5, 2011, T.P. at Perrigo reached

          out to SW-6 Fougera. The call lasted only approximately two minutes, but it set off

          another flurry of communications among the three competitors – Perrigo, Fougera,

          and Taro – to make sure they were on the same page regarding Taro’s entry.

                 576. These calls all occurred within the span of a quarter-hour, as follows:

                 T.P. at Perrigo called SW-6 at Fougera; then, literally the next minute,

                 SW-6 (at Fougera) called H.M. at Taro; five minutes later,

                 H.M. (at Taro) called SW-6 (at Fougera) back; then, literally the next minute,

                 SW-6 (at Fougera) called back T.P. at Perrigo; and finally, the minute that call

                 ended, closing the loop,

                 SW-6 (at Fougera) called back H.M. at Taro.

                 577. The other cartel members in this market were also, of course, talking

          about this. For example, two day later, on July 7, D.S. at Taro called SW-4 at Sandoz.



                                                     189

                                                189 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 201 of 1126 PageID
                                                                     RECEIVED       #: 220
                                                                               NYSCEF:  12/15/2020




          SW-4 returned the call and they spoke for approximately a quarter of an hour. A few

          hours later, SW-4 called D.S. back again, and they spoke for a few more minutes.

                578. The following week, on July 14, 2011, SW-6 at Fougera (not SW-4, again

          illustrating the cartel’s institutional relationship among Defendants, rather than merely

          personal relationships among employees) called H.M. at Taro again, and they spoke

          for nine minutes. As soon as SW-6 hung up, he called his boss at Fougera,

          Kaczmarek, and the two spoke for approximately five minutes.

                579. Later that month, on July 26, 2011, a customer, Medco, informed

          Perrigo that it had received a competitive offer for Imiquimod Cream and asked if

          Perrigo could match the price. MedCo did not disclose who made the offer. This

          sparked another fluny of phone communications, starting early the next morning, July

          27, starting before 6:00 am, among Perrigo, Taro and Fougera, following much of the

          pattern above, as follows:

                H.M. at Taro called SW-6 at Fougera; then, a half-hour later,

                SW-6 (at Fougera) called H.M. at Taro back three times, speaking for a total of

                approximately 10 minutes; then,

                SW-6 (at Fougera) called T.P. at Perrigo (again illustrating the cartel’s

                institutional relationship among Defendants, rather than merely personal

                relationships among employees); then, five minutes later,

                H.M. at Taro called SW-6 (at Fougera); then,

                SW-6 (at Fougera) called back T.P. at Perrigo; then,

                                                     190

                                                190 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 202 of 1126 PageID
                                                                     RECEIVED       #: 221
                                                                               NYSCEF:  12/15/2020




                SW-6 (at Fougera) called back H.M. at Taro; and finally, a little after 8:00 am,

                SW-6 (at Fougera) called his boss at Fougera, Kaczmarek, likely to report the

                results of the preceding calls.

                580. The next day, on July 28, 2011, SW-6 at Fougera called T.P. at Perrigo;

          T.P. returned the call and they spoke for six minutes – and Perrigo declined to bid to

          retain the MedCo account.

                581. Two weeks later, over at Sandoz, on August 8, 2011, D.S. from Taro

          called SW-4 at Sandoz. They ultimately spoke for a little over a quarter-hour. D.S.

          told SW-4 that Taro had been awarded the Econdisc business and the secondary

          position at Cardinal, and that Taro would not take on any more customers. SW-4

          understood this to mean that there would be no price erosion resulting from the

          entrance of the additional suppliers and Sandoz would not have to relinquish any

          additional customers to Taro. Later that evening, on August 8, 2011, SW-4 passed

          this information about their co-conspirator on to others at Sandoz.

                582. The following week, on August 19, Hannaford – a retail pharmacy

          customer – told SW-6 that it had received a competitive offer for Imiquimod Cream.

                583. As with Medco, Hannaford similarly would not identify which

          manufacturer made the offer, but it was, in fact, made by Taro.

                584. As was becoming the usual practice in the cartel, this set off a flurry of

          communications among manufacturers in that market. Later, as the cartel became

          more adept at adjusting market allocation and more confident that its members would

                                                      191

                                                  191 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 203 of 1126 PageID
                                                                     RECEIVED       #: 222
                                                                               NYSCEF:  12/15/2020




          comply with its so-called “fair share” agreement, fewer or, at times, no direct

          communications were needed, but 2011 was still in its relative infancy.

                585. That day, SW-6 spoke several times with T.P. at Perrigo and H.M. of

          Taro, in an effort to find out which competitor made the offer, following much of the

          pattern above:

                First, SW-6 (at Fougera) called T.P. at Perrigo; then, immediately after hanging

                up with T.P.,

                SW-6 (at Fougera) called H.M. at Taro; then, immediately called him back for

                another minute, and immediately after that, called H.M. one more time; they

                spoke for a total of approximately ten minutes.

                586. During these calls, SW-6 was able to determine that Taro had, in fact,

          made the offer. Later that same day, August 19, 2011, SW-6 e-mailed his boss at

          Fougera, Walt Kaczmarek, asking to cede the Hannaford account to Taro so that

          Taro could get its so-called “Fair Share.”

                587. The goal of all of the communications just described among various

          cartel members – Fougera, Perrigo, Sandoz, and Taro – was to avoid competition and

          minimize the erosion in price for Imiquimod Cream that would typically come with

          the entry of new manufacturers. The results were highly successful.

                588. Throughout September of that year, H.M. at Taro, SW-6 at Fougera, and

          T.P. at Perrigo spoke several times by phone, during which they discussed, inter alia,

          Taro’s new capacity to take on additional market share for Imiquimod Cream and

                                                       192

                                                192 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 204 of 1126 PageID
                                                                     RECEIVED       #: 223
                                                                               NYSCEF:  12/15/2020




          how that should be accommodated in the market. As always, SW-6 and T.P. kept their

          supervisors, Kaczmarek and Wesolowski, informed of the content of those

          conversations.

                589. Some of those calls are detailed in the chart below:


                 9/21/2011    Voice   CW-6 (Fougera)        Incoming     H.M. (Taro)                  6:22:00   0:01:00
                 9/21/2011    Voice   CW-6 (Fougera)        Outgoing     H.M. (Taro)                  6:24:00   0:04:00
                 9/21/2011    Voice   CW-6 (Fougera)         Outgoing    H.M. (Taro)                  6:49:00   0:02:00
                 9/23/2011    Voice   CW-6 (Fougera)         Outgoing     T.P.(Perrigo)               6:46:00   0:03:00
                 9/23/2011    Voice   CW-6 (Fougera)         Incoming     Kaczmarek,Walt (Fougera)   11:31:14   0:12:10
                                                            1
                 9/26/2011    Voice    CW-6 (Fougera)         0utgoing    T.P. (Perrigo)             12:23:00    0:04:00
                 9/26/2011    Voice    CW-6 (Fougera)       Outgoing      H.M. (Taro)                12:29:00   0:01:00
                 9/26/20111   Voice   iCW-6 (Fougera)       Outgoing     1
                                                                           H.M. (Taro)               12:39:00   0:03:00
                 9/26/2011    Voice    CW-6 (Fougera)       Incoming      H.M. (Taro)                12:46:00   0:04:00
                 9/26/2011    Voice   CW-6 (Fougera)        Outgoing      T.P. (Perrigo)             12:49:00   0:01:00
                 9/26/2011    Voice   CW-6 (Fougera)        Outgoing      H.M. (Taro)                13:12:00   0:01:00
                 9/26/2011    Voice   CW-6 (Fougera)        Outgoing      H.M. (Taro)                13:19:00   0:01:00
                 9/26/2011    Voice   CW-6 (Fougera)        Outgoing      H.M. (Taro)                13:26:00   0:03:00
                 9/27/2011    Voice   CW-6 (Fougera)        Outgoing       H.M. (Taro)                4:05:00   0:08:00
                 9/27/2011    Voice   CW-6 (Fougera)        Incoming       H.M. (Taro)                5:48:00   0:03:00
                 9/27/2011    Voice   CW-6 (Fougera)        Outgoing     1 T.P. (Perrigo)             5:50:00   0:01:00
                 9/27/2011    Voice   CW-6 (Fougera)        Outgoing     T.P.(Perrigo)                6:16:00   0:01:00
                 9/27/2011    Voice   CW-6 (Fougera)        Outgoing     T.P. (Perrigo)               6:16:00   0:04:00
                 9/27/2011    Voice   CW-6 (Fougera)        Outgoing     Kaczmarek,Walt (Fougera)     8:46:35   0:05:01
                 9/27/2011    Voice   CW-6 (Fougera)        Outgoing     T.P.(Perrigo)                9:05:00   0:03:00
                 9/27/2011    Voice   T.P. (Perrigo)        Outgoing     Wesolowski John (Perrigo)    8:42:00   0:01:00
                 9/27/2011    Voice   CW-6 (Fougera)        Outgoing     T.P. {Perrigo)              12:24:00   0:01:00


                590. After this series of calls, on September 30, 2011, Kaczmarek e-mailed

          other Fougera sales executives, including D.K., to advise them that Taro had made an

          offer on the Imiquimod Cream account of Wal-Mart, a Fougera customer. Kaczmarek

          reluctantly recommended that Fougera give up Wal-Mart’s business and Kaczmarek

          said that, if Fougera defended the Wal-Mart account, Taro would likely just go after

          other customers at lower and lower prices. On the other hand, if Fougera gave up

          Wal-Mart, Taro would hopefully walk away, allowing the market to remain stable.


                                                            193

                                                        193 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 205 of 1126 PageID
                                                                     RECEIVED       #: 224
                                                                               NYSCEF:  12/15/2020




                   591. D.K. agreed with Kaczmarek’s recommendation and Fougera ceded the

          business to Taro, which did, in fact, keep the market stable and prices high, where

          Defendants wanted them.

                   592. No shortages or other market features can explain Defendants’ elevated

          pricing for Imiquimod Cream during the Relevant Period.

                   593. The elevated prices of Imiquimod Cream that resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   594. The unlawful agreement among Fougera, Perrigo, Sandoz, and Taro for

          Imiquimod Cream was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   F.    Adapalene Cream
                   595. Adapalene Cream, also known by the brand name Differin, is a retinoid

          used to treat severe acne.

                   596. From at least 2008 through 2013, Defendants Sandoz/Fougera and

          Perrigo dominated the market for Adapalene Cream.




                                                      194

                                                 194 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 206 of 1126 PageID
                                                                     RECEIVED       #: 225
                                                                               NYSCEF:  12/15/2020




                 597. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Adapalene Cream, as follows:

                 598. On July 6, 2010, Fougera received FDA approval as the first-to-file

          generic for Adapalene Cream. Two weeks later, on July 20, 2010, Fougera entered the

          market and published WAC pricing.

                 599. Fougera quickly realized, however, that it would not be alone in the

          market for long, and that Perrigo would soon enter, as well. On August 9, 2010,

          Kaczmarek e-mailed D.K., a senior executive at Fougera. Similarly, a few weeks later,

          on August 30, 2010, D.K. followed up with other Fougera executives. Several Perrigo

          representatives attended NACDS, including T.P., Wesolowski, and S.K., a senior

          Perrigo executive.

                 600. On September 27, 2010, SW-6 of Fougera called T.P. of Perrigo. The

          call lasted less than one minute. Minutes later, T.P. called SW-6 back and they spoke

          for approximately three minutes.

                 601. Two days later, on September 29, 2010, Kaczmarek informed D.K. that

          Perrigo would be shipping Adapalene Cream in two weeks and sending out offers to

          customers starting that day. D.K. passed that information along to other senior

          Fougera executives.




                                                      195

                                                 195 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 207 of 1126 PageID
                                                                     RECEIVED       #: 226
                                                                               NYSCEF:  12/15/2020




                602. On October 1, 2010, M.A., a marketing executive at Fougera, e-mailed

          D.K. to inform him that there had been no publicly-reported changes in the

          Adapalene market.

                603. Between October 5 and October 7, 2010, SW-6 at Fougera and T.P. at

          Perrigo exchanged several calls. Shortly after hanging up with T.P., SW-6 called his

          boss at Fougera, Walter Kaczmarek, to report on his conversations. These calls are

          detailed in the chart below:




                604. The next day, on October 8, D.K. e-mailed Kaczmarek. That morning,

          Kaczmarek called SW-6 and they spoke for two minutes. After that call, SW-6 called

          T.P. at Perrigo at 10:53 am and they spoke for approximately 3 minutes. After

          hanging up, SW-6 called again that afternoon, at 3:59, for 38 seconds, likely leaving a

          voice-mail. A minute later, at 4:01 pm, T.P. called back, and they spoke for

          approximately five minutes. At the conclusion of his call with SW-6, T.P. immediately

          called his supervisor, Wesolowski, at 4:07 pm.

                605. SW-6 at Fougera and T.P. at Perrigo continued to exchange calls in the

          days leading up to Perrigo’s launch of Adapalene Cream. As before, SW-6 and T.P.

                                                    196

                                                196 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 208 of 1126 PageID #: 227
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 209 of 1126 PageID
                                                                     RECEIVED       #: 228
                                                                               NYSCEF:  12/15/2020




                608. Fougera wasted no time in acting on SW-6’s recommendations and

          ceding significant share to the new entrant, Perrigo. Perrigo, in turn, focused

          specifically on the list of customers provided by SW-6. For example, on October 25,

          2010, Publix informed Fougera that it had received a competitive offer for Adapalene

          Cream and offered Fougera the opportunity to retain the business. The next day, on

          October 26, S.H., a Fougera sales executive, declined to bid.

                609. Also on October 25, 2010, NC Mutual informed Fougera that it had

          received a competitive offer for Adapalene Cream. On October 28, SW-3 forwarded

          the request to Kaczmarek. Kaczmarek indicated, by reply e-mail, that Fougera should

          not keep the account. Later that day, SW-3 passed on the substance of that response

          to NC Mutual.

                610. On October 26, Rite Aid advised Fougera that it had received a

          competitive bid for Adapalene Cream. The following week, consistent with their

          plan, Fougera ceded the account to Perrigo on November 2.

                611. On October 29, Kroger informed SW-3 that it had received a

          competitive offer from Perrigo for Adapalene Cream. SW-3 forwarded the e-mail to

          Kaczmarek, who told SW-3 not to match Perrigo’s offer. SW-3 would later

          acknowledge in his monthly recap that the decision not to match Perrigo’s offer was

          meant to cede market share to new entrant, Perrigo.

                612. Further, by the end of October, 2010, Fougera had also given up

          Cardinal’s Adapalene Cream business to Perrigo.

                                                    198

                                                198 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 210 of 1126 PageID
                                                                     RECEIVED       #: 229
                                                                               NYSCEF:  12/15/2020




                613. The agreement operated successfully for both Fougera and Perrigo, and

          Fougera was happy that Perrigo had followed their nascent cartel’s rules by keeping

          prices high and focusing on the agreed-upon customers as it entered the market for

          Adapalene Cream.

                614. Two years later, Sandoz (which by this time had acquired Fougera) left

          the Adapalene Cream market temporarily due to supply issues in November, 2012.

          This left Perrigo as the sole manufacturer of the product – but not for long.

                615. By early January, 2013, Sandoz was making plans for its re-entry into the

          market. On January 14, 2013, SW-3 provided M.A., a Sandoz marketing executive, a

          list of potential targets for Adapalene Cream. The list of potential targets was

          organized by historical volume of units purchased and Walgreens was the first name

          on that list. Wal-Mart was not listed as a target.

                616. On June 24, 2013, approximately one month before Sandoz’s re-launch,

          SW-3 (at Sandoz) and T.P. (at Perrigo) had a ten-minute phone call, during which T.P.

          shared Perrigo’s nonpublic dead net pricing for Adapalene Cream for two customers

          – Walgreens and Optisource.

                617. Three weeks later, on July 15, Sandoz held a Commercial Operations call

          during which the discussed, among other things, the Adapalene Cream re-launch

          scheduled for later that month. That same day, T.P. and SW-3 exchanged two more

          calls (likely voice-mails), both lasting one minute. After exchanging a third call on July

          16, the two connected on July 17, 2013 and spoke for approximately 20 minutes.

                                                     199

                                                199 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 211 of 1126 PageID
                                                                     RECEIVED       #: 230
                                                                               NYSCEF:  12/15/2020




          During this call, T.P. provided SW-3 with Perrigo’s non-public pricing for Adapalene

          Cream for a list of customers. T.P. also told SW-3 that Perrigo was not willing to give

          Walgreens to Sandoz.

                618. The purpose of conveying this information was so that Sandoz, when it

          re-entered the market, could target and obtain specific agreed-upon customers with

          the highest prices possible, to minimize price erosion.

                619. Also, between July 16-18, SW-3 and A.F., a sales executive at Perrigo,

          exchanged at least nineteen text messages.

                620. On July 26, 2013, the day of Sandoz’s re-launch of Adapalene Cream,

          Sandoz colleagues SW-3 and SW-1 spoke for eight minutes. On this call, SW-3

          provided SW-1 with the customer pricing for Adapalene Cream that T.P. (at Perrigo)

          had given to him. Within minutes of hanging up with SW-3, SW-1 then sent an

          internal e-mail, including to Kellum, regarding Adapalene Cream pricing.

                621. Notably, the price points matched exactly with the price points T.P. had

          provided to SW-3. In his e-mail, CW-1 also stated that Sandoz would need to bid

          30% lower than ABC’s current price in order to win the business upon re-launch.

                622. That same day, July 26, 2013, Sandoz prepared and sent offers for

          Adapalene Cream to the three customers SW-1 identified – ABC, McKesson, and

          Wal-Mart – as well as Rite Aid and Morris & Dickson. Consistent with the prior

          conversations between SW-3 and T.P., Sandoz did not submit a bid to Walgreens.



                                                    200

                                                200 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 212 of 1126 PageID
                                                                     RECEIVED       #: 231
                                                                               NYSCEF:  12/15/2020




                623. Later that day, July 26, 2013, Morris & Dickson accepted Sandoz’s bid

          for Adapalene Cream.

                624. Also, that same day, Wal-Mart declined the opportunity – but for

          reasons other than price.

                625. The following Monday (the next business day), on July 29, T.P. (Perrigo)

          called SW-3 twice. Both calls lasted one minute. The next day, on July 30, SW-3 called

          T.P. back and they spoke for thirteen 13 minutes. SW-3 hung up and immediately

          called SW-1 to report about this conversation. That call lasted four minutes. That

          same day, Rite Aid accepted Sandoz’s bid for Adapalene Cream.

                626. The day after that, Saturday, July 31, Sandoz sent an offer for Adapalene

          Cream to Econdisc. The next morning, on Sunday, August 1, Econdisc notified

          Perrigo of the offer and gave them an opportunity to bid to retain the business.

          Within the hour, T.P. called SW-3; the call lasted one minute. Ten minutes later, T.P.

          called SW-3 again and they spoke for five minutes. The same day, Sandoz colleagues

          SW-3 and SW-1 spoke for five minutes.

                627. The next day, Monday, August 2, ABC accepted Sandoz’s bid for their

          Adapalene Cream account.

                628. Later that week, on Friday, August 6, T.P. and SW-3 exchanged two calls

          lasting four minutes and twelve minutes. Later that day, T.P. and his colleagues at

          Perrigo, including his supervisor, Wesolowski, had a conference call to discuss

          Adapalene Cream. That same afternoon, Perrigo notified Econdisc that it was

                                                    201

                                               201 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 213 of 1126 PageID
                                                                     RECEIVED       #: 232
                                                                               NYSCEF:  12/15/2020




          declining to bid to retain their business. Later that day, Econdisc accepted Sandoz’s

          bid for Adapalene Cream.

                629. The next day, on August 7, 2013, McKesson accepted Sandoz’s offer for

                630. T.P. of Perrigo and CW-3 continued to talk throughout August, 2013, to

          co-ordinate Sandoz’s smooth entry into the market. For example, between August 12

          and August 15, the two competitors exchanged at least eight calls, including two calls

          on August 15, one of which lasted approximately a quarter-hour. Later that day,

          M.A., a Sandoz marketing executive, e-mailed SW-1 regarding Adapalene Cream and

          stating that Sandoz’s market share was now 25%. As just detailed, Sandoz had stayed

          away from Walgreens because Perrigo said they would not give up the business.

                631. Respecting the agreement that the two co-conspirators had arranged,

          Sandoz stayed away from Walgreens and instead submitted another offer to Wal-Mart

          on August 27, 2013. Wal-Mart, again, summarily refused the offer. The next day,

          August 28, SW-3 called T.P. and they spoke for approximately a quarter-hour. T.P.

          then hung up and spoke with his supervisor, Wesolowski, for seven minutes.

                632. As of December, 2013, and without the Wal-Mart business, Sandoz had

          only obtained approximately 30% share of the Adapalene Cream market. This was

          well below its expected share in a two-player market and less than the 47% market

          share that Sandoz had maintained prior to leaving the market in November, 2012.

                633. This underperformance caught the attention of high-level executives at

          Sandoz. So on January 8, 2014, R.A., a Sandoz finance executive, convened a meeting

                                                    202

                                               202 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 214 of 1126 PageID
                                                                     RECEIVED       #: 233
                                                                               NYSCEF:  12/15/2020




          to discuss the Adapalene Cream re-launch and the issue of securing more market

          share on the product. By that time, it had been decided internally by the sales team

          that Sandoz would pursue Walgreens – representing approximately 19% share – to

          meet its fair share targets on Adapalene Cream.

                634. That same day, on January 8, SW-3 called T.P. at Perrigo. The call lasted

          one minute. First thing the next morning, SW-3 called T.P. again and they spoke for

          approximately a quarter-hour. T.P. and SW-3 exchanged two more calls the following

          week, on January 13 and January 16, lasting one minute and 10 minutes, respectively.

          Immediately upon hanging up from the ten-minute call on January 16, SW-3 called

          SW-1 and they spoke for eight minutes.

                635. Three weeks later, on January 28, 2014, Sandoz held a follow-up meeting

          to discuss the Adapalene Cream re-launch and Walgreens as Sandoz’s next target.

          Two days after that, on January 30, Sandoz met with Walgreens to discuss new

          product opportunities, including Adapalene Cream. The next day, on January 31, SW-

          3 called T.P. and they spoke for eight minutes. Upon hanging up with T.P., SW-3

          called SW-1. The call lasted one minute.

                636. After this series of communications between SW-3 at Sandoz and T.P. at

          Perrigo, Sandoz submitted a bid to Walgreens for Adapalene on February 14, 2014.

          Perrigo promptly conceded the customer and Walgreens awarded the business to

          Sandoz on March 5, 2014. This award brought Sandoz’s share back to 47% – the

          same percentage it had before exiting the market in 2010.

                                                     203

                                               203 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 215 of 1126 PageID
                                                                     RECEIVED       #: 234
                                                                               NYSCEF:  12/15/2020




                 637. No shortages or other market features can explain Defendants’ price

          prices for generic Adapalene Cream during the Relevant Period.

                 638. The elevated prices of generic Adapalene Cream resulted from

          Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 639. The unlawful agreements between Defendants Sandoz/Fougera and

          Perrigo regarding Adapalene Cream were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 G.     Desonide Lotion

                 640. Desonide Lotion, also known by various brand names such as DesOwen

          and LoKara, among others, is a topical steroid that treats a variety of skin conditions,

          including eczema, dermatitis, allergies, and rash.

                 641. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Desonide Lotion, as follows:

                 642. Between 2009 and 2011, Defendants Actavis and Fougera were the only

          two generic manufacturers of Desonide Lotion. In those years, the competitors

          instituted WAC price increases that were in lock step with one another. For example,

                                                      204

                                                 204 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 216 of 1126 PageID
                                                                     RECEIVED       #: 235
                                                                               NYSCEF:  12/15/2020




          on June 1, 2009, Fougera increased WAC pricing by roughly 90% and Actavis

          followed and matched on September 1, 2009. Similarly, on July 22, 2011, Actavis

          increased WAC pricing by nearly 200% and Fougera followed three (3) days later, on

          July 25, 2011.

                643. Following the increases, and consistent with fair share principles, the

          competitors declined opportunities to bid on each other’s business so as not to take

          advantage of the price increases.

                644. As of August 2012, the market for Desonide Lotion was evenly split

          between the two competitors with Sandoz at 56% market share and Actavis at 44%.

                645. On August 23, 2012, Kellum circulated a list of Fougera products that he

          recommended taking price increases on, including Desonide Lotion.

                646. Between August 25 and August 28, 2012, the NACDS held its Pharmacy

          and Technology Conference in Denver, Colorado. Representatives from Defendants

          Actavis and Sandoz attended the conference, including CW-3 and Kellum of Sandoz

          and Aprahamian, then a senior pricing executive at Actavis.

                647. At the conference, Aprahamian approached CW-3 and told him that

          Actavis was having supply issues on Desonide Lotion and would be exiting the

          market for a period of time. CW-3 then passed this information along to Kellum

          because he knew Kellum was interested in raising the price on Desonide Lotion and

          would view Actavis’s temporary exit from the market as a positive development.



                                                   205

                                               205 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 217 of 1126 PageID
                                                                     RECEIVED       #: 236
                                                                               NYSCEF:  12/15/2020




                648. J.P., a product manager at Sandoz, was tasked with putting together

          information for the potential price increases, including on Desonide Lotion. On

          September 12, 2012, J.P. emailed CW-1, a senior pricing executive at Sandoz, and

          Kellum asking for input on the rationale for the price increases.

                649. One month later, in October 2012, Kellum asked CW-3 to reach out to

          Aprahamian to get more specific information regarding Actavis’s supply issues on

          Desonide Lotion. On October 17 and 18, 2012, CW-3 exchanged several calls with

          Aprahamian. These calls are detailed in the chart below:




                650. Later that evening on October 18, 2012, CW-3 sent an e-mail to Kellum

          and other Sandoz colleagues reporting what he had learned from Aprahamian.

                651. In accordance with the cartel’s strategy of avoiding putting any

          incriminating language in writing, CW-3 referred to his source as a customer. Further,

          CW-3 knew that Kellum understood that his true source for the information was not

          a customer, btu rather his contact at Actavis, Aprahamian.




                                                    206

                                                206 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 218 of 1126 PageID
                                                                     RECEIVED       #: 237
                                                                               NYSCEF:  12/15/2020




                652. After confirming their own ability to supply, Sandoz decided to move

          forward with a price increase on Desonide Lotion. In November 2012, Sandoz

          generated a price increase analysis for the product.

                653. On December 5, 2012, Sandoz raised its WAC prices for Desonide

          Lotion by 75%. On the day before and the day of the price increase, CW-3 called

          Aprahamian twice, letting him know the details of the increase. The calls lasted seven

          (7) minutes and two (2) minutes, respectively. Several months later, on May 10, 2013,

          Sandoz again increased WAC pricing for Desonide Lotion – this time by 11%.

                654. On August 22, 2013, Actavis finally re-entered the Desonide Lotion

          market and matched Sandoz’s increased pricing. That same day, CW-3 received a text

          message from A.G., a sales executive at Actavis.

                655. On August 26, 2013, CW-3 notified the rest of the Fougera sales team

          that Actavis had re-entered the market. In response, CW-1 sarcastically recommended

          reducing all Desonide prices by 75%

                656. Sandoz proceeded to concede several of its Desonide Lotion customers

          to Actavis in order to allow Actavis to regain its market share without eroding the

          high market pricing.

                657. No shortages or other market features can explain Defendants’ price

          increases for generic Desonide Lotion during the Relevant Period.

                658. The elevated prices of generic Desonide Lotion resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

                                                     207

                                                207 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 219 of 1126 PageID
                                                                     RECEIVED       #: 238
                                                                               NYSCEF:  12/15/2020




          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 659. The unlawful agreements among Defendants Actavis and

          Sandoz/Fougera regarding generic Desonide Lotion were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 H.     Permethrin
                 660. Permethrin is an insecticide that is used, inter alia, to treat scabies and

          head lice.

                 661. Permethrin was discovered in the 1970’s and has been commercially

          available in the United States for decades. The market for generic Permethrin is

          mature. Permethrin has been commercially available in the United States in a generic

          form for decades.

                 662. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of external

          5% Permethrin cream (“Permethrin”) at least as follows:

                 663. From at least 2008 until the 2013, Defendants Actavis and Perrigo

          dominated the market for Permethrin. Defendant Mylan did not enter the

          Permethrin market until mid-2013, by which time it had become extremely profitable.



                                                      208

                                                 208 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 220 of 1126 PageID
                                                                     RECEIVED       #: 239
                                                                               NYSCEF:  12/15/2020




                 664. From 2013 until at least mid-2019, the last period for which sales figures

          were readily available, Actavis, Perrigo and Mylan and dominated the market for

          Permethrin, and maintained the 2013 prices – except for Perrigo, which temporarily

          increased its price above even that level, throughout 2016.

                 665. Permethrin had had relatively low and stable prices for years. For

          example, from 2008 through mid-2011, the list price for Permethrin was less than 50

          cents per unit.

                 666. But in the summer of 2010, in accordance with the schemes of

          Defendants’ cartel, Actavis and Perrigo started talking, about, inter alia, Permethrin

          prices. For example, on May 27, 2010 – right around the time that Actavis and

          Perrigo raised their contract net prices for Permethrin – Actavis’s Director of

          National Accounts, M.D., spoke by phone with Perrigo’s Director of National

          Accounts, T.P., for approximately 10 minutes.

                 667. The two spoke again the following summer – and Actavis and Perrigo

          nearly doubled their Permethrin prices.

                 668. In late July, 2011, Actavis announced the Permethrin list price increase.

          Shortly thereafter, on Wednesday, August 3, the same Perrigo Director of National

          Accounts and Actavis Director of National Accounts (M.D. and T.P., respectively)

          spoke for approximately three minutes. Two days later, on Friday, August 5, 2011,

          Perrigo announced an identical list (WAC) price. That day, the Perrigo Director

          called the Actavis Director and appears to have left a message. The next business day,

                                                     209

                                                209 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 221 of 1126 PageID
                                                                     RECEIVED       #: 240
                                                                               NYSCEF:  12/15/2020




          on Monday, August 8, they finally connected and spoke for approximately 9 minutes.

                  669. This made Permethrin extremely profitable – since Perrigo’s and

          Actavis’s costs were unchanged, that doubling in price (an extra 50 cents per unit) was

          all profit.

                  670. The pattern repeated in 2013, except this time, Perrigo led the price

          increases – and Mylan joined the market, but not, of course, at a lower price.

                  671. First, on March 13, 2013, Perrigo announced its price increases. The

          next day, the Actavis and Perrigo Directors spoke for more than 10 minutes. Six

          weeks later, they spoke again, for nearly 25 minutes, on April 12. And two weeks

          after that, on April 25, Actavis announced list prices identical to those of Perrigo.

                  672. This market was too profitable for Mylan to ignore – but, in accordance

          with Defendant’s anticompetitive overarching scheme and established practice, Mylan

          needed to work out pricing with the incumbent suppliers.

                  673. So before Mylan could enter the market in late 2013, arrangements with

          competitors had to be made. Perrigo’s T.P. (Director of National Accounts) kept

          Actavis in the loop. Just as in 2011, T.P. spoke with M.D., Actavis’s Director of

          National Accounts on August 21 and Friday, August 23, 2013.

                  674. Early the next week, Perrigo’s T.P. communicated with Mylan’s Jim

          Nesta. On August 27, 2013, the two executives exchanged messages; the following

          day, they connected and spoke for approximately 10 minutes.

                  675. Then, when Mylan entered the market in the late summer of 2013, rather

                                                     210

                                                210 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 222 of 1126 PageID
                                                                     RECEIVED       #: 241
                                                                               NYSCEF:  12/15/2020




          than offer lower prices to gain market share (as would have happened in a competitive

          market), Mylan entered at contract prices that were at a premium to and announced

          identical list prices, which was consistent with their price-fixing agreement on

          Permethrin in particular and Defendants’ general cartel agreement.

                 676. There were additional communications on September 11, 2013, when

          T.P. (Perrigo) spoke with M.D. (Actavis), and on November 15, when T.P. (Perrigo)

          spoke with Nesta (Mylan).

                 677. No shortages or other market features can explain Defendants’ elevated

          pricing for Permethrin during the Relevant Period.

                 678. The elevated prices of Permethrin that resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 679. The unlawful agreement among Actavis, Perrigo, and Mylan for Perm-

          ethrin was part of all Defendants’ overarching conspiracy to unreasonably restrain

          trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 I.     Potassium Chloride ER Tablets

                 680. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the



                                                     211

                                                 211 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 223 of 1126 PageID
                                                                     RECEIVED       #: 242
                                                                               NYSCEF:  12/15/2020




          prices of Potassium Chloride tablets (8 mEq, 10 mEq, 20 mEq) beginning at least as

          early as July 2010.

                 681. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Potassium Chloride tablets, as follows:

                 682. Potassium Chloride tablets, also known by the brand name K-Dur,

          among others, is a medication used to prevent and to treat low potassium, which is

          important for the heart, muscles, and nerves.

                 683. During the relevant time frame, Defendants Upsher-Smith, Sandoz,

          Actavis, Zydus and Mylan were the primary manufacturers of Potassium Chloride 8

          MEQ, 10 MEQ and 20 MEQ tablets.

                 684. The market for Potassium Chloride tablets was mature and at all relevant

          times had multiple manufacturers.

                 685. For years, the prices of Potassium Chloride tablets were relatively low

          and stable. Upsher-Smith, Sandoz and Actavis were the dominant suppliers in the

          market in the early years. Upsher-Smith manufactured tablets and marketed and sold

          them under the brand name Klor- Con. Upsher-Smith also supplied tablets to Sandoz,

          which in turn marketed and sold them under a Sandoz label.

                 686. In the summer of 2010, Upsher-Smith, Sandoz and Actavis imposed

          nearly simultaneous and very large price increases. In the space of approximately 6

          weeks, all three manufacturers tripled their list (WAC) prices.

                                                      212

                                                 212 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 224 of 1126 PageID
                                                                     RECEIVED       #: 243
                                                                               NYSCEF:  12/15/2020




                687. In June 2011, Zydus entered the market. Rather than offer better prices

          to win market share, Zydus tracked the high prices of Upsher-Smith, Sandoz and

          Actavis.

                688. As of July 1, 2014, Upsher-Smith ceased to market and sell Klor-Con

          under the Upsher-Smith label, but instead licensed the Klor-Con name to Sandoz.

          Thus, after July 1, 2014, Sandoz sold Klor-Con Potassium Chloride tablets under the

          Sandoz label, though the tablets continued to be manufactured by Upsher-Smith.

                689. In the second half of 2014, Mylan entered the market for Potassium

          Chloride tablets. Like Zydus before it, Mylan entered at high prices that tracked the

          other manufacturers already in the market.

                690. The WAC price chart below shows the large, parallel and sustained price

          increases for Potassium Chloride tablets. Note: The pricing patterns for 8 MEQ, 10

          MEQ and 20 MEQ dosages were very similar. Only the chart for the 10 MEQ dosage

          is included here.




                                                    213

                                               213 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 225 of 1126 PageID
                                                                     RECEIVED       #: 244
                                                                               NYSCEF:  12/15/2020




                691. Throughout this period, Upsher-Smith, Sandoz, Actavis, Zydus and

          Mylan met at trade conferences and communicated directly with each other in

          furtherance of their price-fixing agreement on Potassium Chloride tablets and of their

          Fair Share agreement.

                692. For example, during the summer of 2010, D.Z, the Senior National

          Account Manager at Upsher-Smith, and K.K., a Senior National Account Executive at

          Sandoz, communicated a number of times by telephone both before and after the

          August list (WAC) price increases by Sandoz and Upsher-Smith.

                693. During the summer of 2011, before Zydus entered the Potassium

          Chloride ER market, it first communicated with the incumbent suppliers. K.R.,

          Zydus’s Assistant Vice President of National Accounts, communicated frequently that


                                                   214

                                               214 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 226 of 1126 PageID
                                                                     RECEIVED       #: 245
                                                                               NYSCEF:  12/15/2020




          summer by phone, including voice and text messages, with D.L., a Director of

          National Accounts at Sandoz.

                694. In the fall of 2014 when Mylan was entering the Potassium Chloride ER

          market, Mylan’s Jim Nesta spoke to Marc Falkin at Actavis twice on September 23,

          2014. They also had been communicating over the summer leading up to Mylan’s

          entry. When Mylan finally joined the market it did so at elevated prices consistent with

          the Fair Share and price-fixing agreement.

                695. No shortages or other market features can explain Defendants’ price

          increases for generic Potassium Chloride tablets during the Relevant Period.

                696. The elevated prices of generic Potassium Chloride tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                697. The unlawful agreements among Defendants Upsher-Smith, Sandoz,

          Actavis, Zydus and Mylan, regarding generic Potassium Chloride tablets were part of

          all Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                J.     Triamcinolone Acetonide Cream and Ointment

                698. Triamcinolone Acetonide Cream and Ointment, also known by the

          brand names Aristocort, Aristocort HP, Kenalog, and Triderm, is a corticosteroid that

                                                    215

                                                215 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 227 of 1126 PageID
                                                                     RECEIVED       #: 246
                                                                               NYSCEF:  12/15/2020




          is used to treat a variety of skin conditions, including eczema, dermatitis, allergies, and

          rashes. Triamcinolone Acetonide is available as both a cream and an ointment.

                 699. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Triamcinolone Acetonide Cream and Ointment, as follows:

                 700. As of July 2010, Fougera and Perrigo were the only generic

          manufacturers in the market for both Triamcinolone Acetonide Cream and Ointment.

          They took advantage of their already ongoing collusive relationship to raise prices on

          both products.

                 701. On July 1, 2010 and again on July 20, Fougera raised WAC prices for

          various sizes and formulations of both the cream and the ointment. On July 21 and

          July 30, 2010, Perrigo increased its own WAC prices on the same products to

          comparable levels.

                 702. In the days leading up to, and surrounding these increases, CW-6 of

          Fougera and T.P. of Perrigo exchanged at least eight (8) calls. These calls are detailed

          in the chart below:




                                                      216

                                                 216 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 228 of 1126 PageID
                                                                     RECEIVED       #: 247
                                                                               NYSCEF:  12/15/2020




                 703. After the price increases, both companies adhered to their understanding

          not to poach the other's customers or improperly take advantage of the price increase

          by seeking additional market share.

                 704. For example, on July 30, 2010, a Perrigo customer, ABC, provided

          Fougera an opportunity to bid on its Triamcinolone Acetonide business because of

          Perrigo’s price increase.

                 705. That same day, Kaczmarek called CW-6. The call lasted two (2) minutes.

          CW-6 then called T.P. of Perrigo and they spoke for three (3) minutes. CW-6 hung up

          with T.P., called Kaczmarek back, and they spoke for five (5) minutes. Immediately

          upon hanging up, Kaczmarek responded to CW-3's e-mail, with a copy to CW-6. At

          the same time, T.P. called his supervisor, Wesolowski, and they spoke for five (5)

          minutes.

                 706. No shortages or other market features can explain Defendants’ price

          increases for generic Triamcinolone Acetonide Cream and Ointment, during the

          Relevant Period.

                 707. The elevated prices of generic Triamcinolone Acetonide Cream and

          Ointment resulted from Defendants’ anticompetitive conduct injured Plaintiffs and

          caused them to pay more than they would have paid in a free and fair market, and will

          continue indefinitely at these elevated levels unless Defendants’ conduct in

          furtherance of their conspiracies is enjoined by this Court.



                                                    217

                                                217 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 229 of 1126 PageID
                                                                     RECEIVED       #: 248
                                                                               NYSCEF:  12/15/2020




                 708. The unlawful agreements among Defendants Fougera and Perrigo,

          regarding Triamcinolone Acetonide Cream and Ointment were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 K.     Atropine Sulfate Tablets

                 709. Atropine Sulfate is an anticholinergic and is available as, for example, a

          I% Ophthalmic Solution for use in eye examinations to dilate the pupil and to treat

          certain eye conditions. It has been available in the United States for over a decade in a

          generic form.

                 710. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Atropine Sulfate, as follows:

                 711. The market for Atropine Sulfate Ophthalmic Solution is mature. At all

          relevant times, there have been multiple manufacturers.

                 712. Defendants Bausch and Sandoz dominated the sales of Atropine Sulfate

          with close to an 80/20 split at all relevant times.

                 713. The GAO noted that Atropine Sulfate had "extraordinary price

          increases" in the years 2010-2011.

                 714. The ability of Bausch and Sandoz to reach agreements on Atropine

          Sulfate Ophthalmic Solution was aided by the prevalence of trade association

          meetings and conferences where the parties were able to meet in person.

                                                      218

                                                 218 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 230 of 1126 PageID
                                                                     RECEIVED       #: 249
                                                                               NYSCEF:  12/15/2020




                 715. The agreement between Defendants Bausch and Sandoz was part of an

                 716. overarching conspiracy between generic drug manufacturers to fix,

          stabilize, and raise prices, rig bids, and engage in market and customer allocation for

          generic drugs, including Atropine Sulfate Ophthalmic Solution (1%)

                 717. No shortages or other market features can explain Defendants’ price

          increases for generic Atropine Sulfate during the Relevant Period.

                 718. The elevated prices of generic Atropine Sulfate resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 719. The unlawful agreements among Defendants Bausch and Sandoz,

          regarding generic Atropine Sulfate were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 L.     Oxycodone HCL Tablets & Oral Solution

                 720. Oxycodone HCL Tablet and Oral Solution (“Oxycodone HCL”) is an

          opioid agonist indicated for the management of moderate to severe acute and chronic

          pain where the use of an opioid analgesic is appropriate. It is available in several

          forms, including Tablet and Oral Solution, and has been available in the United States

          for over a decade in generic form.

                                                     219

                                                 219 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 231 of 1126 PageID
                                                                     RECEIVED       #: 250
                                                                               NYSCEF:  12/15/2020




                 721. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Oxycodone HCL, as follows:

                 722. The market for Oxycodone HCL is mature. At all relevant times, there

          have been multiple manufacturers of Oxycodone HCL.

                 723. The GAO noted that Oxycodone HCL had "extraordinary price

          increases" in the years 2010-2011.

                 724. The ability of Glenmark and Lannett to reach agreements on

          Oxycodone HCL was aided by the prevalence of trade association meetings and

          conferences where the parties were able to meet in person.

                 725. The agreement between Defendants Glenmark and Lannett was part of

          an overarching conspiracy between generic drug manufacturers to fix, stabilize, and

          raise prices, rig bids, and engage in market and customer allocation for generic drugs,

          including Oxycodone HCL Oral Solution (20mg/ml).

                 726. The ability of Mallinckrodt, Par and Teva to reach agreements on

          Oxycodone HCL Tablets was aided by the prevalence of trade association meetings

          and conferences where the parties were able to meet in person.

                 727. The agreement between Defendants Mallinckrodt, Par, and Teva was

          part of an overarching conspiracy between generic drug manufacturers to fix, stabilize,

          and raise prices, rig bids, and engage in market and customer allocation for generic

          drugs, including Oxycodone HCL Tablets (15 mg and 30 mg).

                                                      220

                                                 220 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 232 of 1126 PageID
                                                                     RECEIVED       #: 251
                                                                               NYSCEF:  12/15/2020




                728. No shortages or other market features can explain Defendants’ price

          increases for generic Oxycodone HCL during the Relevant Period.

                729. The elevated prices of generic Oxycodone HCL resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                730. The unlawful agreements among Defendants Mallinckrodt, Par, and

          Teva, regarding generic Oxycodone HCL were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                M.     Betamethasone Dipropionate, Betamethasone Dipropionate
                       Augmented cream, Betamethasone Dipropionate
                       Clotrimazole, Betamethasone Valerate, and Hydrocortisone
                       Valerate
                731. As set forth in more detail below, Betamethasone Dipropionate,

          Betamethasone Dipropionate Augmented cream, Betamethasone Dipropionate

          Clotrimazole, Betamethasone Valerate, and Hydrocortisone Valerate are sold in a

          variety of formulations, including ointments, creams, and lotions, and are used in the

          treatment of skin conditions, such as eczema and fungal infections.

                732. Betamethasone Dipropionate (“Beta Dip,” also known by the brand

          name Alphatrex, inter alia); Betamethasone Dipropionate Augmented cream (also



                                                     221

                                                221 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 233 of 1126 PageID
                                                                     RECEIVED       #: 252
                                                                               NYSCEF:  12/15/2020




          known by the brand name Diprolene); Betamethasone Valerate (“Beta Val,” also

          known by the brand name Betamethacot, inter alia); and Hydrocortisone Valerate are

          all corticosteroids and are used to help relieve redness, itching, swelling, and other

          symptoms of various skin conditions.

                 733. Betamethasone Dipropionate Clotrimazole (“CBD”), also known by the

          brand name Lotrisone, is a combination of clotrimazole (a synthetic antifungal agent)

          and betamethasone dipropionate that is used to treat fungal infections, including

          ringworm, athlete’s foot, and jock itch.

                 734. The markets for these products were mature and at all relevant times had

          multiple manufacturers.

                 735. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Betamethasone Dipropionate cream, ointment, and lotion; Betamethasone

          Dipropionate Augmented lotion; Betamethasone Dipropionate Clotrimazole cream

          and lotion; Betamethasone Valerate cream and ointment; and Hydrocortisone

          Valerate cream, at least as follows:

                 736. Throughout the Relevant Period, Defendants dominated the markets for

          these products, as follows:

           Betamethasone Dipropionate                    Cream         Actavis,
                                                                       Sandoz/Fougera, Taro
           Betamethasone Dipropionate                    Lotion        Sandoz/Fougera,
                                                                       Perrigo



                                                      222

                                                 222 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                               INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 234 of 1126 PageID
                                                                     RECEIVED       #: 253
                                                                               NYSCEF:  12/15/2020




           Betamethasone Dipropionate                       Ointment       Actavis,
                                                                           Sandoz/Fougera
           Betamethasone Dipropionate Augmented             Lotion         Sandoz/Fougera, Taro

           Hydrocortisone Valerate                          Cream          Taro, Perrigo, G&W

                                                            Cream          Actavis,
               Betamethasone Dipropionate Clotrimazole                     Sandoz/Fougera, Taro
               (“CBD”)                                      Lotion         Sandoz/Fougera, Taro

           Betamethasone Valerate                           Cream          Actavis,
                                                                           Sandoz/Fougera, Taro
               Betamethasone Valerate                       Ointment       Actavis,
                                                                           Sandoz/Fougera
               Betamethasone Valerate                       Lotion         Sandoz/Fougera, Teva,
                                                                           G&W



                   737. As illustrated in the chart, Sandoz/Fougera31 made every formulation

          of all of these products, except for Hydrocortizone Valerate cream; conversely, of

          these products, G&W made only some of the Valerate creams and Lotions; and

          Actavis, Perrigo, and Taro participated at different times in some of these markets

          and not others.

                   738. But all of these manufacturers imposed extraordinary, anticompetitive

          price increases across all formulations of these drugs, at similar times and amounts,

          increasing the prices of some by more than 2,000%. Throughout, Defendants were

          scrupulous about monitoring and adhering to Fair Shares and maintaining high prices.




          31
            Acquired by Sandoz in July, 2012, and collectively referred to herein as Fougera/Sandoz. Sandoz
          continues to operate Fougera.

                                                         223

                                                    223 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                             INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 235 of 1126 PageID
                                                                     RECEIVED       #: 254
                                                                               NYSCEF:  12/15/2020




                 739. Throughout this period, Actavis, Sandoz/Fougera, Taro, Perrigo and

          G&W met at trade conferences and communicated directly with each other in

          furtherance of their price-fixing agreements on Betamethasone Dipropionate,

          Betamethasone Valerate, Betamethasone Dipropionate Clotrimazole, Hydrocortisone

          Valerate, and the cartel’s so-called “Fair Share” agreements on these products and

          other Drugs at Issue.

                 740. The result was, in addition to Defendants’ overarching cartel agreement

          regarding all Drugs at issue, there was a revolving door and/or Round Robin of

          smaller conspiracies among the groups of Defendants participating in these individual

          product markets. As a result, this Complaint describes these overlapping pairs or

          groups of conspirators in their individual product conspiracies:

                 Perrigo-Fougera/Sandoz

                 741. For example, on December 16, 2010, Perrigo held an internal meeting to

          discuss increasing pricing on Betamethasone Dipropionate lotion – the only product

          in this group in which they overlapped with Fougera (which, as alleged supra, was later

          acquired by Sandoz). That same day, T.P. at Perrigo and SW-6 at Fougera/Sandoz

          exchanged several calls. After hanging up with T.P., SW-6 called Kaczmarek to

          update him on their discussions. These calls are detailed in the chart below:32




          32
            Throughout this Complaint, in the phone-usage charts, SW-6 is referred to as “CW-6” or “CW-6
          (Fougera).”

                                                        224

                                                   224 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 236 of 1126 PageID
                                                                     RECEIVED       #: 255
                                                                               NYSCEF:  12/15/2020




                 742. After this series of phone calls, Perrigo raised its Betamethasone

          Dipropionate prices. On January 4, 2011, Perrigo’s WAC price for the lotion

          formulation skyrocketed, from approximately $6.50/unit to $37.50/unit – over 500%.

          That same day, T.P. called SW-6 and they spoke for seven minutes. Just minutes after

          hanging up, SW-6 again called Kaczmarek to keep him in the loop.

                 743. Three days later, on January 7, 2011, the Fougera sales team held a

          conference call, during which they discussed the upcoming increase on various

          products, including Betamethasone Dipropionate. That same day, T.P. called SW-6

          and they spoke for four minutes. Over the comse of the day, the two exchanged

          several more calls and SW-6 kept Kaczmarek apprised of these discussions. These

          calls are detailed in the chart below:




                                                       225

                                                   225 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 237 of 1126 PageID
                                                                     RECEIVED       #: 256
                                                                               NYSCEF:  12/15/2020




                744. On January 12, 2011, Fougera followed Perrigo and increased its WAC

          pricing on Betamethasone Dipropionate to $39.99/unit – even higher than Perrigo’s

          WAC pricing. The next day, on January 13, 2011, SW-6 called T.P. again and they

          spoke for approximately twelve minutes.

                Perrigo-Taro

                745. In March, 2013, when Taro and Perrigo began to raise prices to

          customers for Hydrocortisone Valerate cream, the two companies were

          communicating. D.S., the AVP of National Accounts at Taro, and A.F., Perrigo

          National Account Director, communicated by phone on March 13, 2013.

                Fougera/Sandoz-Taro

                746. Similarly, D.L., Director of National Accounts at Fougera/Sandoz and

          D.S., AVP of National Accounts at Taro, communicated regularly at a number of

          separate intervals during the Relevant Period, as Fougera/Sandoz co-ordinated pricing



                                                    226

                                              226 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 238 of 1126 PageID
                                                                     RECEIVED       #: 257
                                                                               NYSCEF:  12/15/2020




          with Taro. For example, in April, 2011, when both companies raised prices on CBD

          lotion, the two spoke by phone.

                    747. The two33 spoke again in October, 2012, when Fougera/Sandoz

          announced another price increase on lotion formulations.

                    748. It was also not a coincidence that the two spoke yet again in February,

          2013, when Taro raised its lotion prices in conjunction Fougera/Sandoz.

                    749. Other employees of both companies communicated around the time of

          these price increases, further illustrating the institutional (rather than merely personal)

          nature of the co-operation between the two companies. For example, just before

          Actavis increased its prices on CBD cream in March, 2011, Taro and Sandoz/Fougera

          executives were talking to each other; e.g., between February 1 and March 9 of that

          year, H.M. (a Taro sales executive) spoke with SW-6 at Sandoz/Fougera three times,

          for a total of approximately a quarter of an hour.

                    750. Then, on March 17, 2011, H.M. called SW-6 and they spoke for

          approximately two minutes. The following Monday, March 21, was a busy day for the

          co-conspirators, who called three times that day, and then again one each on March

          22 and March 23 – not for long, but for long enough to co-ordinate the mutual price

          increases that occurred two days later, on that Friday March 25.




          33
               D.L. (Sandoz/Fougera) and D.S. (Taro)


                                                           227

                                                       227 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 239 of 1126 PageID
                                                                     RECEIVED       #: 258
                                                                               NYSCEF:  12/15/2020




                751. The following Wednesday, March 30, 2011, Fougera/Sandoz sent out

          notices to its customers stating that it was raising prices for CBD Cream. Those

          increases, which took effect that same week, increased Fougera’s WAC prices for

          CBD Cream by 54% and increased contract prices across the board, in some cases by

          over 1,200%.

                752. The day after Fougera announced those price increases, SW-6 at Fougera

          /Sandoz and H.M. at Taro spoke three separate times, for a total of eighteen minutes.

                753. Within days, on April 4, 2011, Taro implemented its own substantial

          price increases across the board for both CBD Cream and CBD Lotion. For some

          customers, Taro raised prices for CBD Cream by approximately 1,350% and raised

          prices for CBD Lotion by approximately 960%. The next day (April 5), H.M. called

          SW-6, and they spoke for approximately a quarter of an hour.

                754. The following week, on April 14, 2011, Fougera followed Taro with a

          price increase on CBD Lotion, raising its WAC by 71 % and increasing its contract

          prices across the board, in some cases by over 900%. At the time, Fougera’s gross

          profit margin on CBD Lotion was aheady 67%, and with this price increase, their

          gross profit percentage soared to 96%. Sandoz/Fougera estimated that these

          increases accounted for an extra $1. 8 million in profit for the rest of 2011, alone.

                755. In addition, in furtherance of the conspiracy, Fougera/Sandoz refrained

          multiple times from taking customers that approached it for bids. For example, after

          Taro’s increase, Wal-Mart, a Taro customer for CBD Cream and Lotion, asked

                                                     228

                                                228 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 240 of 1126 PageID
                                                                     RECEIVED       #: 259
                                                                               NYSCEF:  12/15/2020




          Fougera to bid for that business. Kaczmarek directed his subordinates not to make a

          genuine bid for the business and instructed his colleagues to conceal the reason for

          not bidding. Likewise, when Rite-Aid approached Fougera, Fougera did not even

          consider making a competitive offer. Instead, when a Fougera employee asked what

          to do, Kaczmarek directed that Fougera would not make a competitive offer.

                Actavis-Taro

                756. During the same periods, described supra, that D.L (Sandoz/Fougera)

          and D.S. (Taro) were communicating with each other, Taro’s VP of Marketing

          (Mitchell Blashinsky, “Blashinsky”) and Actavis’s VP of Sales and Marketing (Michael

          Perfetto, “Perfetto”) were also communicating; the two men communicated by phone

          every month from February, 2011, through May, 2012. For example, from February 1

          to March 9, 2011, Perfetto and Blashinsky spoke eight times, for a total of just under

          an hour. (approximately 52 minutes)

                757. On March 23, 2011, Perfetto called Blashinsky three times, for

          approximately nine minutes at 12:44 pm, and then for another quarter-hour a few

          minutes later, starting at 1:07 pm, and finally, again in the evening, for another

          quarter-hour.

                758. Two days after these Blashinsky (Taro)-Perfetto (Actavis) calls, on

          March 25, Actavis told its customers of the price increases for CBD Cream. By

          happenstance, just days before the announcement, Actavis learned that its API costs



                                                     229

                                                229 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 241 of 1126 PageID
                                                                     RECEIVED       #: 260
                                                                               NYSCEF:  12/15/2020




          for CBD Cream would also increase. Actavis immediately saw that it could use this

          news to provide cover for its illegal price-fixing conspiracy and mislead its customers.

                 759. Before the announcements went out on March 25, 2011, Perfetto e-

          mailed the Actavis sales executives, telling them to stick to the story that the price

          increase was the result of API cost issues. The sales executives carried out their

          orders, including one sales executive telling Econdisc that the increase was necessary

          because of Actavis’s API cost issues. In reality, Actavis knew the the new pricing of

          API for its CBD Cream did not make Actavis’s price increases necessary.

                 Actavis-Perrigo-Fougera/Sandoz

                 760. By March 5, 2012, Taro reignited its desire to raise prices on CBD

          Cream. Over the next several weeks, representatives of Taro spoke several times with

          their contacts at Actavis and Fougera. During these calls, Taro conveyed to its

          competitors its intentions to increase prices and secured their commitments not to

          poach Taro’s customers. These calls are detailed in the chart below: 34




          34
            As with SW-6, throughout the telephone charts in this Complaint, SW-3 is referred to as “CW-3”
          and SW-4 is referred to as “CW-4.”

                                                        230

                                                   230 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 242 of 1126 PageID
                                                                     RECEIVED       #: 261
                                                                               NYSCEF:  12/15/2020




                761. As with the many other examples of communications among cartel

          members detailed in this complaint (among the many others that likely exist), the

          institutional (rather than merely personal) nature of the co-operation among members

          of Defendants’ cartel is illustrated in part by the fact that multiple Fougera/Sandoz

          employees (K.K., SW-3, SW-6) are communicating with their multiple Taro

          counterparts (Blashinsky, D.S., and H.M.) and essentially-simultaneously with their

          multiple Actavis counterparts. (Aprahamian and Perfetto)

                762. On March 30, 2012 (the day after the last call detailed above), Taro

          increased its WAC prices for CBD Cream by a further 7% and its contract prices by

          15% for most of its existing customers – on top of the dramatic increases of the

          previous spring.




                                                    231

                                                231 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                   INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 243 of 1126 PageID
                                                                     RECEIVED       #: 262
                                                                               NYSCEF:  12/15/2020




                    763. A month later, McKesson twice asked Taro to reduce its price based on

          comparable sales by competitors. Both times, Taro declined, knowing that its co-

          conspirators would not poach its business. Taro’s confidence was well placed.

                    764. Rebuffed by Taro, McKesson contacted L.P., an Actavis sales executive,

          on May 23, 2012, asking if Actavis’s recent RFP bid still stood. Actavis would not

          answer, of course, without first communicating with its co-conspirator.

                    765. Thus, at 5:02 that evening, L.P. forwarded McKesson’s request to his

          bosses at Actavis, Perfetto and Ara Aprahamian. The very next day, May 24, Perfetto

          exchanged three calls with Blashinsky (at Taro), including one lasting approximately a

          quarter of an hour. Following his calls with Blashinsky, Perfetto asked Aprahamian to

          call. Aprahamian called Perfetto the next morning. After that call, an Actavis

          employee suggested that Actavis should stick by their RFP price and take the account,

          but Aprahamian decided instead to pass up the business, which was in accordance

          with Defendants’ cartel agreements.

                    766. Taro and Fougera/Sandoz found out that a competitor to Defendants’

          cartel, Prasco, would enter the market for CBD cream in Fall, 2012. However, even

          then, Taro and Sandoz (which acquired Fougera in July, 2012) would still be35 the only

          manufacturers in the market for CBD lotion.




          35
               And, in fact, they remained the only manufacturers in the market for CBD lotion.


                                                            232

                                                       232 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 244 of 1126 PageID
                                                                     RECEIVED       #: 263
                                                                               NYSCEF:  12/15/2020




                 767. Faced with the prospect of competition finally entering the market for

          the cream formulation and the possible loss of their cartel’s monopoly profits there,

          Sandoz and Taro sought to maximize profits – by raising prices, in the lotion market,

          where there would be no competition with their cartel, regardless of what happened in

          the lotion market. This way, Prasco might join Defendants’ cartel agreement for the

          cream formulation, maintaining the cartel’s outrageous profits; but even if Prasco

          followed the law and did not join Defendants’ cartel, Taro and Fougera/Sandoz

          would replace the losses that Prasco’s entry to the cream market might bring – with

          increased rents from their monopoly on the lotion formulation.

                 768.   Thus, starting in late August, 2012, Sandoz began planning a 100% price

          increase (i.e., doubling the price) on CBD Lotion, to take place in October, which was

          predicted to bring in an estimated additional $3.9 million to Sandoz annually.

                 769. In the weeks leading up to its planned increase, Sandoz repeatedly spoke

          to Taro, including at least the following calls:




                                                      233

                                                 233 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 245 of 1126 PageID
                                                                     RECEIVED       #: 264
                                                                               NYSCEF:  12/15/2020




                770. As with the many other examples of communications among cartel

          members detailed in this complaint (among the many others that likely exist), the

          institutional (rather than merely personal) nature of the co-operation among members

          of Defendants’ cartel is illustrated in part by the fact that multiple Fougera/Sandoz

          employees (both SW-3 and SW-4) are communicating with their multiple Taro

          counterparts, H.M. and D.S.

                771. On October 18, 2012, Sandoz increased prices for CBD Lotion,

          doubling its WAC price (from $61.90 to $123.80), as well as its contract prices. As

          expected (and per Defendants’ cartel agreement), Taro did not attempt to poach

          Sandoz’s customers to get market share. For example, when MMCAP e-mailed Taro


                                                    234

                                                234 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 246 of 1126 PageID
                                                                     RECEIVED       #: 265
                                                                               NYSCEF:  12/15/2020




          on October 26, 2012, to request a bid from Taro for a dual award, in light of Sandoz’s

          increase, Taro did not even respond to the customer’s request.

                 772. Taro also made plans to follow the Sandoz price increase. On Friday,

          January 4, 2013, J.J., a senior Taro sales executive, instructed Taro sales executives,

          including H.M. and D.S., to gather information on CBD Lotion in anticipation of

          Taro’s planned price increase. That same day, H.M. spoke with SW-3 at Sandoz for

          approximately five minutes. The pair spoke again the following Monday (January 7),

          for approximately a quarter of an hour. Later that same week, on January 10, 2013,

          D.S. (Taro) spoke with SW-4 ( Sandoz) for approximately 23 minutes.

                 773. The next month, on February 12, 2013, Taro instituted its price increase

          on CBD Lotion, raising its WAC by approximately 80% and contract prices by

          approximately 60%.

                 774. After Taro’s increase was issued, news of it spread throughout Sandoz,

          including at least one internal e-mail about it. And just as Taro did not poach

          Sandoz’s customers when Sandoz raised CBD Lotion prices, Sandoz was careful not

          to poach Taro’s customers following Taro’s increases. In fact, SW-1, a Sandoz senior

          pricing executive, gave written directions to Sandoz employees not to bid on CBD

          lotion for Taro’s customers.

                 Actavis-Sandoz/Fougera




                                                     235

                                                 235 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 247 of 1126 PageID
                                                                     RECEIVED       #: 266
                                                                               NYSCEF:  12/15/2020




                775. In early January, 2013, Actavis was the only generic manufacturer in the

          market for Betamethasone Valerate ointment. Sandoz was making plans to re-enter

          that market and targeted February 15, 2013, as its re-launch date.

                776. On January 21, 2013, Sandoz held a Commercial Operations call during

          which the Betamethasone Valerate ointment re-launch was discussed. During that

          call, SW-3 noted that Sandoz was seeking 40% of the market. This was typical of, and

          consistent with, the market share that the so-called “fair share” rules of Defendants’

          cartel awarded to a second entrant in a two-player market.

                777. Accordingly, to facilitate its entry into the market and to avoid disrupting

          the market, Sandoz naturally turned to its co-conspirator and incumbent supplier,

          Actavis, to divide up the market and set prices.

                778. For example, on February 4, 2013, SW-3 called Ara Aprahamian, who

          was still then at Actavis. The call lasted approximately one minute. The next day,

          February 5, SW-3 spoke with Aprahamian twice more, with one call lasting

          approximately twenty-three minutes. Immediately after each call with Aprahamian,

          SW-3 called Kellum or SW-1 to report back what he had learned. These calls are

          detailed in the chart below:




                                                    236

                                                236 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 248 of 1126 PageID
                                                                     RECEIVED       #: 267
                                                                               NYSCEF:  12/15/2020




                 779. During these calls, Aprahamian provided SW-3 with Actavis’s non-

          public pricing information for Betamethasone Valerate ointment and the names of its

          largest customers, as well as the percentage of the market that each customer

          represented. The purpose of providing this information was so that Sandoz would be

          able to price as high as possible while still obtaining business from the specific,

          agreed-upon customers that represented Sandoz’s agreed-upon share. SW-3 took

          notes in his Notebook contemporaneously, placing check marks next to Rite Aid and

          Walgreens, two of Actavis’s customers that they agreed that Sandoz would get.

                 780. Later in the evening on February 5, 2013, J.R., a senior Sandoz

          marketing executive, sent an internal e-mail, including to SW-3, addressing this issue.

          Two days later, on February 7, 2013, C.P., a pricing analyst at Sandoz, sent an internal

          e-mail, including to SW-3, stating that Sandoz planned to send an offer to Walgreens

          and would send offers to additional targets once they received Walgreens’s feedback.

                 781. On February 13, 2013, SW-3 called Aprahamian and they spoke for

          approximately a quarter-hour. In an internal email that same day, Rick Rogerson, a

          senior pricing executive at Actavis, discussed giving the Walgreens account to Sandoz.

          In response, Aprahamian confirmed that Actavis would be ceding the Walgreens

          account to Sandoz.

                 782. Two days later, on Friday, February 15, Sandoz re-entered the market

          and published WAC pricing that matched Actavis’s WAC pricing. That same day,

          Sandoz received Walgreens’s Betamethasone Valerate ointment account.

                                                     237

                                                 237 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 249 of 1126 PageID
                                                                     RECEIVED       #: 268
                                                                               NYSCEF:  12/15/2020




                783. The following Tuesday, February 19, 2013, Sandoz bid on the

          Betamethasone Valerate ointment account at Rite Aid. That same day, SW-3 called

          Aprahamian to let him know; the call lasted less than one minute, but it was long

          enough to pass on that information. The next week, on February 28, 2013, Rite Aid

          awarded that business to Sandoz.

                784. The following month, On March 15, 2013, Sandoz bid on the

          Betamethasone Valerate ointment business at Cardinal. Less than two weeks later, on

          March 27, Cardinal awarded that account to Sandoz. These three accounts –

          Walgreens, Rite Aid, and Cardinal – accounted for approximately 32% of the

          Betamethasone Valerate ointment market.

                785. The following Monday, April 1, 2013, Sandoz held a Commercial

          Operations call during which they discussed, among other items, the status of the

          Betamethasone Valerate ointment re-launch. As SW-3’s notes from that call reflected,

          they discussed that Sandoz had been able to secure three customers, but was short

          one additional customer, OptiSource, to reach their original 40% market share “goal,”

          i.e., their share under Defendants’ cartel agreements.

                786. Later that week, on Thursday, April 4, 2013, Sandoz submitted an offer

          to Optisource for its Betamethasone Valerate ointment account. On the next

          Monday, April 8, Optisource awarded that business to Sandoz.

                Fougera/Sandoz-Teva-G&W

                787. Similar collusion was going in the Betamethasone Valerate lotion market.

                                                     238

                                                238 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 250 of 1126 PageID
                                                                     RECEIVED       #: 269
                                                                               NYSCEF:  12/15/2020




                788. Betamethasone Valerate (“Beta Val”), also known by brand names such

          as Betamethacot, Beta-Val and Betacort Scalp Lotion, inter alia, is a medium-strength,

          topical corticosteroid prescribed for the treatment of skin conditions, such as eczema

          and dermatitis, as well as allergies and rashes. It is made in various formulations,

          including cream, lotion, and ointment.

                789. As of mid-2011, only two companies shared the market for Beta Val

          Lotion – Fougera/Sandoz, with 79% of the market, and Teva, with 21%.

                790. In early November, 2011, however, Jim Grauso (“Grauso,”) then Sales

          and Marketing Vice President (“VP”) at G&W, contacted SW-6 with some important

          news about G&W’s plans to enter the Beta Val Lotion market. Grauso called SW-6

          late in the afternoon of November 9, 2011. They also spoke three times the next

          morning. Later that day, SW-6 informed his Fougera colleagues, including his boss

          Kaczmarek, that G&W would be launching Beta Val Lotion and that he believed Teva

          had discontinued the product. Teva was, in fact, exiting the market, leaving Fougera

          as the sole incumbent supplier.

                791. In accordance with Defendants’ cartel’s so-called “Fair Share” rules, this

          meant that as the now-second entrant, G&W could expect to receive approximately

          40-45% of the market. And with the price increases that would accompany that share

          (without fear of being undercut), G&W would go on to – and, in fact, did – put more

          money in its pocket than if it had captured 100% of the market at a competitive price.

          And the same was true of Fougera.

                                                     239

                                                239 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 251 of 1126 PageID
                                                                     RECEIVED       #: 270
                                                                               NYSCEF:  12/15/2020




                792. Fougera promptly began preparing for an even larger price increase than

          SW-6 had recommended. On December 13, 2011, SW-3, a Fougera sales executive,

          created a spreadsheet detailing Fougera’s upcoming price increases, including a 200%

          increase in WAC pricing for Beta Val Lotion from $20.00 to $60.00 per 60ml bottle.

          Because WAC is a reflection of Net Sales Price, this meant that the average net sales

          price for the product went from $10.11 to $30.33.

                793. With the Fougera price increase details now firmed up, SW-6 began co-

          ordinating the price increase directly with G&W, initiating what became a series of

          twelve phone calls with Grauso at G&W from December 14 through December 21,

          2011, in the days leading up to Fougera’s price increase for Beta Val Lotion.

                794. Fougera’s new $60.00 WAC price went into effect on the next day,

          December 22.

                795. SW-6 and Grauso remained in close contact in the days that followed

          the Fougera/Sandoz price increase, as G&W also finalized plans for its Beta Val

          Lotion launch, including a twenty minute call on December 28, 2011.

                796. During these calls, these co-conspirators’ employees discussed G&W’s

          market share goals and identified customers for G&W to target as it launched.

                797. December 28, 2011, was also Grauso’s last day as a G&W employee –

          immediately after leaving Defendant G&W as a a Sales and Marketing VP, Grauso

          went to work at Defendant Aurobindo as Senior Vice President (“SVP”), Commercial

          Operations from December, 2011, through January, 2014. Since February 2014,

                                                    240

                                               240 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 252 of 1126 PageID
                                                                     RECEIVED       #: 271
                                                                               NYSCEF:  12/15/2020




          Grauso has been employed as the Executive Vice President, N.A. Commercial

          Operations, at Defendant Glenmark – illustrating the “revolving door” through which

          employees moved among the different Defendants. This constant shuffling and re-

          shuffling of employees helping to reinforce the cartel’s methods and the principle that

          it was in all Defendants’ best interest to co-operate, rather than to go it alone –

          especially on price. As C.L. explained in an internal Taro e-mail, Zydus “could hit us

          on Warfarin. Not worth a fight in the sandbox over 300 annual units for Etodolac.”

          Failing to co-operate with Defendants’ cartel on one product meant its members

          would be punished on other products.

                798. On January 9, 2012, Erika Vogel-Baylor (“Vogel-Baylor”) at G&W (who

          had just taken over for Grauso as Sales & Marketing VP there) sent an e-mail to Wal-

          Mart, announcing the Beta Val Lotion launch. She followed up with a quote on

          January 11, offering to supply the product for $10.40 – surprisingly, a number far

          below Fougera’s newly increased average net sales price.

                799. Vogel-Baylor directed her colleagues at G&W to generate a nearly

          identical offer letter for another customer (Rite Aid) on January 10, priced $10.20.

                800. SW-6 (Fougera/Sandoz) was surprised at this breach of the cartel’s

          agreement and wanted to find out what had happened, so that same afternoon –

          having already heard about the lowered prices from Fougera – SW-6 placed an urgent

          call to Grauso, who, as alleged supra, had recently started at Defendant Aurobindo.



                                                     241

                                                 241 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 253 of 1126 PageID
                                                                     RECEIVED       #: 272
                                                                               NYSCEF:  12/15/2020




                801. Grauso called him back quickly and the two spoke for five minutes.

          Immediately upon ending that call, Grauso, in turn, called his former colleague at

          G&W, Vogel-Baylor, to convey Fougera’s concerns about G&W’s drastically

          underbidding Fougera’s price. As soon as that call ended, Grauso called SW-6 at

          Fougera to confirm that he had addressed the problem.

                802. Unsurprisingly, SW-6’s message was effective – now Vogel-Baylor knew

          she had to make things right with the cartel, and she lost no time in doing so. At

          10:02 p.m. that same day, Vogel-Baylor e-mailed her boss, G&W’s then-President,

          Kurt Orlofski, with the news she had just received about Fougera.

                803. At 7:55 a.m. the following morning, January 11, Vogel-Baylor asked that

          the G&W team resubmit the Rite Aid proposal with a new price of $20.00, bringing it

          more in line with Fougera’s new price. That same day, G&W also issued a revised

          price proposal to Wal-Mart, quoting the new price of $20.00.

                804. Vogel-Baylor explained the sudden about-face to a colleague by saying

          that she had revised the G& W launch pricing for this product and that the modified

          schedule included $30.00 for large chains, $32-$75 for small chains, and $38.53 for

          wholesalers, closely paralleling the new Fougera prices.

                805. A week later, on January 19, Vogel-Baylor told her boss, G&W’s

          President, Orlofski, that G&W had already reached its target market share for Beta

          Val Lotion: 45%. As discussed elsewhere in this Complaint, that is approximately the

          share that a second entrant into a market would receive. And as Orlofski explained in

                                                    242

                                               242 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 254 of 1126 PageID
                                                                     RECEIVED       #: 273
                                                                               NYSCEF:  12/15/2020




          a February 17, 2012 e-mail exchange with a distributor, G&W would not seek

          additional market share on this product.

                806. Further, by sticking to the cartel’s price increase, that 45% market share

          was worth $1.6 million in total annual gross sales for G&W.

                807. However, this experience led Orlofski to conclude that going forward, it

          would be prudent to cut out the middleman and communicate directly with SW-6.

          Accordingly, David Berthold, the Vice President of Sales at Defendant Lupin,

          introduced Orlofski to SW-6 and they set up a dinner meeting at an industry

          conference, which was also attended by Vogel-Baylor.

                808. At dinner, the co-conspirators engaged in a high-level discussion to

          ensure that both companies continued to “play nice in the sandbox” and minimize

          competition with each other. No specific products were discussed at the meeting.

          The focus was to ensure that the competitors stayed the course and continued to co-

          ordinate customer allocation and price increases on products that G&W and Fougera

          overlapped on.

                809. After the dinner, Vogel-Baylor began to communicate directly with SW-

          6. Indeed, in the year between May, 2012, and May, 2013, when SW-6 left the

          industry, the two exchanged at least 133 phone calls and text messages. During this

          time period, Vogel-Baylor was acting at all times at the direction of, or with approval

          from, Orlofski.

                Perrigo-G&W

                                                     243

                                                243 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 255 of 1126 PageID
                                                                     RECEIVED       #: 274
                                                                               NYSCEF:  12/15/2020




                810. When G&W was preparing to enter the Hydrocortisone Valerate cream

          market in early 2015, T.P, Director of National Accounts at Perrigo, spoke a number

          of times to E.V., a VP of Sales at Marketing at G&W, between January and March

          2015. When G&W entered the market, it matched the prices of Perrigo and Taro.

                811. These are only direct communications among cartel members; as alleged

          elsewhere in this Complaint, cartel members regularly communicated with one

          another indirectly, passing messages via intermediaries, including other cartel

          members. It is likely that such additional pass-through communications occurred as

          part of this drug-specific agreement, as well.

                Sandoz/Fougera Internal

                812. Internal documents at multiple Defendants likewise support these

          allegations. For example, a Sandoz spreadsheet from August, 2012, addressing

          Sandoz’s response to a Cardinal Request for Proposal (RFP) indicates that Sandoz did

          not intend to bid on Betamethasone Dipropionate Augmented Lotion.

                813. Likewise, a Sandoz spreadsheet from November, 2013, shows relative

          market shares for each manufacturer of betamethasone dipropionate cream, as well as

          the implications for market share acquisition – including indicating that Sandoz would

          not pursue additional market share on Betamethasone Dipropionate Cream. It said

          this because the Sandoz employee who made it knew that Sandoz had already reached

          the cartel’s so-called Fair Share maximum.

                Taro Internal

                                                     244

                                                244 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 256 of 1126 PageID
                                                                     RECEIVED       #: 275
                                                                               NYSCEF:  12/15/2020




                814. Similarly, on May 22, 2015, D.S. at Taro wrote to another Taro

          colleague, A.L., about opportunities to pick up market share on various products,

          including Betamethasone Dipropionate Cream. D.S. wrote that Taro should not

          compete for additional market share – and he did so because of Defendants’ cartel

          agreement not to compete, including on Betamethasone Dipropionate Cream.

                815. The ability of Actavis, Perrigo, Sandoz, Taro, and G&W to reach

          agreement regarding these products was aided by the prevalence of trade association

          meetings and conferences, where the parties were able to meet in person..

                816. Pricing data also bears out the collusion just described. The charts

          below show list prices for cream formulations of Betamethasone Dipropionate,

          Betamethasone Valerate, Betamethasone Dipropionate Clotrimazole and

          Hydrocortisone Valerate. The charts illustrate the parallel pricing among Actavis,

          Sandoz/Fougera, Perrigo, Taro, and G&W, at the same times as the communications

          described supra.

                817. The charts further show that, as part of Defendants’ cartel – even

          though G&W had (obviously) 0% market share prior to entering the Hydrocortisone

          Valerate market – when G&W entered that market, rather than offering lower prices

          to win customers, G&W charged the same approximately $5/unit as its co-

          conspirator, incumbent manufacturers charged.

                818. The charts also show that Defendants maintained their anticompetitive

          agreements and actions through at least early 2019, the last period for which pricing

                                                    245

                                               245 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 257 of 1126 PageID #: 276
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 258 of 1126 PageID
                                                                     RECEIVED       #: 277
                                                                               NYSCEF:  12/15/2020




                821.




                822.



                                               247

                                           247 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 259 of 1126 PageID
                                                                     RECEIVED       #: 278
                                                                               NYSCEF:  12/15/2020




                823. Ointment pricing followed the same trajectory, likewise illustrating the

          parallel pricing between Actavis and Sandoz, Taro, and G&W.

                824. As with the cream prices, the ointment charts also show that Defendants

          maintained their anticompetitive agreements and actions through at least early 2019,

          the last period for which pricing data was readily available, and support Plaintiffs’

          contention that this elevated pricing will continue indefinitely, unless Defendants’

          conduct in furtherance of their conspiracies is enjoined by this Court:

                825.




                                                     248

                                                248 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                  INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 260 of 1126 PageID
                                                                     RECEIVED       #: 279
                                                                               NYSCEF:  12/15/2020




                826.




                827. Likewise, lotion pricing provides the same illustrations:

                828.

                                                   249

                                              249 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 261 of 1126 PageID
                                                                     RECEIVED       #: 280
                                                                               NYSCEF:  12/15/2020




                829. No shortages or other market features can explain Defendants’ elevated

          pricing for Betamethasone Dipropionate cream, ointment, and lotion; Betamethasone

          Dipropionate Augmented lotion; Betamethasone Dipropionate Clotrimazole cream

          and lotion; Betamethasone Valerate cream and ointment; and Hydrocortisone

          Valerate cream, during the Relevant Period.

                830. The elevated prices of Betamethasone Dipropionate cream, ointment,

          and lotion; Betamethasone Dipropionate Augmented lotion; Betamethasone

          Dipropionate Clotrimazole cream and lotion; Betamethasone Valerate cream and

          ointment; and Hydrocortisone Valerate cream, which resulted from Defendants’

          anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels



                                                    250

                                                250 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 262 of 1126 PageID
                                                                     RECEIVED       #: 281
                                                                               NYSCEF:  12/15/2020




          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 831. This unlawful agreement among Actavis, Sandoz/Fougera, Taro,

          Perrigo, and G&W for for: Betamethasone Dipropionate cream, ointment, and lotion;

          Betamethasone Dipropionate Augmented lotion; Betamethasone Dipropionate

          Clotrimazole cream and lotion; Betamethasone Valerate cream and ointment; and

          Hydrocortisone Valerate cream, was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 N.     Clindamycin
                 832. Clindamycin Phosphate ("Clindamycin"), also known by the brand

          names Cleocin T, Clinda Max, and Clinda-Derm, among others, is a topical antibiotic

          used on the skin to stop the growth of certain bacteria that cause acne. Clindamycin

          comes in several different formulations, including a cream, gel, lotion, and solution.

                 833. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Clindamycin, as follows:

                 834. At all times relevant to the Complaint, Fougera (and later Sandoz, after

          its acquisition of Fougera) and Greenstone were the primary players in the markets

          for the four different formulations of Clindamycin Phosphate. In each of those



                                                      251

                                                 251 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 263 of 1126 PageID
                                                                     RECEIVED       #: 282
                                                                               NYSCEF:  12/15/2020




          markets, the two competitors adhered to the “fair share” understanding across all four

          product markets and coordinated several significant price increases. In only one of

          those markets – Clindamycin Solution – did any significant competition ever enter the

          market. As discussed more fully below, Taro and Perrigo entered the market for

          Clindamycin Solution in late 2013, coordinating to avoid competition and minimize

          price erosion consistent with the “fair share” understanding.

                835. In 2010, Defendants Fougera and Greenstone were the only suppliers in

          the market for Clindamycin 60ml solution. Fougera – a separate entity that was

          subsequently acquired by Sandoz in 2012 – temporarily discontinued the product in

          September 2010, leaving Greenstone as the sole supplier in the market.

                836. By late 2010, however, Greenstone also began to experience production

          problems, although it did continue to supply certain select customers. Fougera

          immediately started preparing to re-enter the market and significantly raise price – in

          direct coordination with Greenstone.

                837. On November 1, 2010, Fougera learned that it had Clindamycin 60ml

          solution in stock and that the product was available for shipping. In response, a

          Fougera sales executive suggested that Fougera double its WAC price from $7.50, to

          $15.00.

                838. Fougera did get the price point, with help from Greenstone. The next

          day, Fougera scheduled an internal call with Kaczmarek, CW-3, and CW-6, among

                                                     252

                                                 252 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 264 of 1126 PageID
                                                                     RECEIVED       #: 283
                                                                               NYSCEF:  12/15/2020




          others. Before that conference call, CW-6 of Fougera called Jill Nailor of Greenstone

          – someone he generally did not speak with on the phone for social reasons – and the

          two spoke for nearly six (6) minutes.

                 839. At some point that day, Fougera changed plans and decided to re-enter

          the market with a much more dramatic WAC price increase than originally suggested

          the day before, going from $7.50 to $31.50 – or a 320% increase. Customer contract

          prices increased even higher. Within two days after the price increase, for example,

          during a conversation with a Fougera national account representative, a customer

          complained that it had only just recently taken Clindamycin off contract with Fougera.

          That same day, CW-6 and Nailer of Greenstone exchanged twenty-one (21) text

          messages.

                 840. Based on their communications, Fougera knew that Greenstone would

          follow its price increase – but it could not tell its customers that. For example, in

          January 2011, a large wholesaler customer, ABC, approached Fougera asking if it

          knew whether Greenstone would be following Fougera’s price increase on

          Clindamycin Solution. In an internal Fougera e-mail exchange, CW-3 reached out to

          CW-6 (who, as stated above, had spoken with Nailor at Greenstone on the day of the

          Fougera price increase) for an update. CW-6 responded that he did not have any new

          information, other than that a Greenstone price increase. CW-3 pressed for more




                                                      253

                                                  253 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 265 of 1126 PageID
                                                                     RECEIVED       #: 284
                                                                               NYSCEF:  12/15/2020




          detail about how quickly it would be coming, and immediately before responding to

          CW-3’s E-mail, CW-6 called Nailor at Greenstone and left a 43-second voicemail.

                    841. Over the ensuing months, Fougera was contacted by several customers

          requesting price reductions due to the fact that Greenstone had not yet followed.

          Fougera continued to coordinate regularly with Greenstone and did not reduce its

          price, but grew frustrated when its competitor did not promptly follow as expected.

                    842. Greenstone did ultimately follow Fougera’s price increase with an

          increase of its own on Clindamycin Solution in July 2011, but it did not fully match

          Fougera’s public WAC pricing. Nonetheless, Fougera refused to bid on any of

          Greenstone’s accounts as it did not want to punish Greenstone for actually raising its

          prices.

                    843. During this time period, the anticompetitive understanding and

          coordination between Fougera and Greenstone applied to the other formulations of

          Clindamycin as well. For example, in May 2012 Greenstone notified customers that it

          would be raising the price of Clindamycin Gel. Shortly after that, Fougera was

          approached by a customer asking for a bid on Clindamycin Gel.

                    844. The next day, CW-6 exchanged five (5) text messages with Nailor of

          Greenstone, likely to convey Fougera’s decision not to challenge Greenstone’s market

          share at that customer.



                                                     254

                                                 254 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 266 of 1126 PageID
                                                                     RECEIVED       #: 285
                                                                               NYSCEF:  12/15/2020




                 845. Similarly, on June 27, 2012, CW-3 at Fougera learned that ABC had put

          Clindamycin Gel, Lotion and Cream out for bid. That same day, CW-6 Fougera

          placed a call to Nailor at Greenstone and left a 31-second voicemail.

                 846. In late July 2012, Defendant Sandoz formally acquired Fougera. As

          discussed more fully below, even before the acquisition Sandoz had been conspiring

          separately with Greenstone to fix prices on Latanoprost Drops, and thus had its own

          separate relationships with Greenstone.

                 847. After the merger, Sandoz began to scrutinize the Fougera business line

          and search for ways to maximize revenue for Fougera products in order to meet its

          pre-merger expectations. Starting in or about August 2012, Kellum (of Sandoz) and

          Kaczmarek (of Fougera, still with the company during the transition) – now co-

          workers – were tasked with discussing and identifying a list of price increase

          candidates from the Fougera drug portfolio.

                 848. By August 1, 2012, Greenstone had identified Clindamycin Solution as

          an actual competitor. On August 7, 2012, Kellum called Hatosy and the competitors

          exchanged six (6) text messages. The next day, August 8, 2012, Kellum and Hatosy

          spoke for ten (10) minutes.

                 849. Later that month, on August 22, 2012, Kellum identified Clindamycin, in

          all of its various formulations, as a price increase candidate. In describing his

          reasoning, Kellum indicated that the only competitor for all four formulations was

                                                      255

                                                 255 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 267 of 1126 PageID
                                                                     RECEIVED       #: 286
                                                                               NYSCEF:  12/15/2020




          Greenstone. Kellum was referring to his recent successful collusion with Greenstone

          on Latanoprost drops (discussed below) which had resulted in a significant price

          increase. In response, Kaczmarek recalled his own experience of Greenstone’s failure

          to follow Fougera’s Clindamycin Solution price increase as quickly as he wanted

                850. Kellum’s confidence in Greenstone was based on his own relationship

          with Hatosy of Greenstone, and his prior conversations with her. Kellum pushed

          forward with the planned price increases for Clindamycin.

                851. As Sandoz was planning for the Clindamycin price increase in August

          2012, Kellum was coordinating with Hatosy. For example, on August 29, 2012, a

          colleague at Sandoz sent Kellum a draft which included detailed information about

          the proposed Clindamycin price increase. After speaking with Hatosy of Greenstone

          that same day for more than three (3) minutes.

                852. Although others at Sandoz expressed some concern that Greenstone

          might not follow, Kellum remained confident in his agreement with Hatosy and

          Greenstone.

                853. On October 19, 2012, Defendant Sandoz implemented price increases

          on all four formulations of Clindamycin

                854. In the days leading up to the price increases, Kellum continued his

          coordination - by phone and text message - with Hatosy of Greenstone:



                                                    256

                                              256 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 268 of 1126 PageID #: 287
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 269 of 1126 PageID
                                                                     RECEIVED       #: 288
                                                                               NYSCEF:  12/15/2020




          until December 27, 2012. In the interim period before Greenstone publicly followed

          the Sandoz price increases, Sandoz made sure to not disrupt the market.

                857. When Greenstone 's customers approached Sandoz looking for a lower

          price, Sandoz refused to bid.

                858. During that same time period, Sandoz's own customers also approached

          the company, seeing lower public prices from Greenstone and requesting that Sandoz

          reduce its pricing because they were not yet aware that Greenstone had followed.

          Knowing that Greenstone would follow, however, Sandoz refused. For example, in

          early December 2012 Sandoz was approached by its customer McKesson asking

          Sandoz to reduce its pricing for Clindamycin because Greenstone was offering

          significantly lower pricing in the market. A Sandoz pricing employee initially

          responded to the customer by refusing to lower the price.

                859. When the customer challenged those responses and asked for additional

          details about what intelligence Sandoz was referring to, the pricing employee

          fo1warded the e-mail string to Kellum and CW-1, asking for advice on how to avoid

          referring to the illegal understanding between the two companies.

                860. Kellum responded by instructing the employee to call McKesson.

                861. The Greenstone Clindamycin WAC price increases became effective and

          publicly visible on December 27, 2012. Greenstone followed Sandoz’s WAC price



                                                    258

                                                258 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 270 of 1126 PageID
                                                                     RECEIVED       #: 289
                                                                               NYSCEF:  12/15/2020




          increases to the penny on every formulation, with Greenstone’s prices on

          Clindamycin Solution increasing by 416%.

                862. The coordinated price increases were a success, and By May 2014, those

          price increases had resulted in an additional $61,000,000 in net sales to Sandoz.

                863. The late-2012 Sandoz and Greenstone price increases got the attention

          of two competitors – Taro and Perrigo – that had previously obtained approval to

          market Clindamycin Solution but had not recently been active in the market.

                864. For example, in a January 2013 internal e-mail Perrigo employees noted

          that they had approval on Clindamycin Solution. They noted that Perrigo already

          possessed ANDAs for the product. Perrigo began making plans to return to the

          market; and was in frequent communication with its competitors at every important

          step throughout the process.

                865. Taro similarly had approval to sell Clindamycin Solution; but had not

          been marketing the product. As early as April 2013, however, Taro began taking steps

          to bring the product back to market, which included reaching out to competitors. For

          example, on April 17, 2013, Taro circulated an internal e-mail regarding Clindamycin

          Solution, requesting specific information about material availability in order to

          estimate an available launch date. That same day, Aprahamian called his contact at

          Sandoz, CW-3, and the two spoke for four (4) minutes.



                                                     259

                                                259 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 271 of 1126 PageID
                                                                     RECEIVED       #: 290
                                                                               NYSCEF:  12/15/2020




                866. Similarly, Aprahamian scheduled a meeting with colleagues at Taro on

          June 6, 2013 to discuss Taro’s entry into the market for Clindamycin Solution. They

          day before that meeting, he sent an internal e-mail. The day after his internal meeting

          – June 7, 2013 – Aprahamian called CW-3 at Sandoz and the two competitors spoke

          for nearly eleven (11) minutes.

                867. Starting in July 2013, Sandoz started having temporary supply problems

          for Clindamycin Solution, due to a change in the adhesive label which required

          additional testing. The disruption was temporary, and Sandoz expected to be back in

          the market by the end of the year. However, this left Greenstone as the only viable

          competitor while Taro and Perrigo were planning to enter the market.

                868. Because it well understood under “fair share” principles that Greenstone

          would have to concede market share and “play nice in the sandbox” as these new

          competitors entered the market (and as Sandoz subsequently re-entered the market), it

          was important for Taro, Perrigo and Sandoz to coordinate with each other in order to

          avoid competition and minimize price erosion as they re-entered the market.

                869. Perrigo sta1ted preparing in earnest to enter the market for Clindamycin

          Solution in August 2013. Over the next several weeks, executives at Perrigo, Taro and

          Sandoz were in almost constant communication, as set forth below:




                                                    260

                                                260 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 272 of 1126 PageID #: 291
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 273 of 1126 PageID
                                                                     RECEIVED       #: 292
                                                                               NYSCEF:  12/15/2020




          As can be seen from the table above, Aprahamian of Taro and T.P. of Perrigo both

          spoke to CW-3 of Sandoz in the morning before the 1 :30 p.m. ET Perigo launch

          meeting.

          Shortly after the meeting, at 2:36 p.m., Boothe of Perrigo called the Taro main line

          and spoke to someone at Taro - likely Perfetto - for approximately thi1ieen (13)

          minutes.

                871. Perrigo formally launched and entered the market for Clindamycin

          Solution on Monday, September 9, 2013 - a week earlier than expected. The week

          before the launch, as Perrigo was deciding which customers to approach, executives at

          the company were again in frequent contact with competitors Taro and Sandoz. On

          Wednesday, September 4, 2013, a Perrigo executive sent an e-mail to the Perrigo sales

          team about Clindamycin Solution. The next day, T.P. of Perrigo called his contact at

          Sandoz, CW-3, and the two spoke for approximately ten (10) minutes. The day after

          that- Friday September 6, 2013 - Boothe of Perrigo spoke to Perfetto of Taro for

          nearly two (2) minutes.

                872. Perrigo was quickly able to obtain ABC and Walmart as customers,

          allowing the company to even exceed its initial market share targets.

                873. Shortly after Perrigo entered the market, on September 12, 2013,

          Aprahamian of Taro sent an internal e-mail


                                                    262

                                               262 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 274 of 1126 PageID #: 293
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 275 of 1126 PageID
                                                                     RECEIVED       #: 294
                                                                               NYSCEF:  12/15/2020




          conversations with CW-3. The spreadsheet included not only public WAC pricing for

          Sandoz, Greenstone and Perrigo, but also - in a separate tab of the spreadsheet – non-

          public price points for three potential customers: Rite Aid, Publix, and ABC.

                 876. On October 8, 2013, Taro was busy preparing for the launch.

          Aprahamian sent an e-mail to the Taro sales team indicating that Taro was planning to

          launch Clindamycin Solution and asking those sales executives to reach out to

          customers.

                 877. Consistent with the “fair share” understanding, Taro would only target

          Greenstone customers – not Perrigo – due to Greenstone’s very high market share.

          That same day, Aprahamian called CW-3 at Sandoz and left a message. CW-3

          returned the call immediately and the two spoke for approximately three (3) minutes.

                 878. Taro also scheduled an internal meeting regarding the Clindamycin

          launch for October 11, 2013. The day before and the day of that meeting,

          Aprahamian was again busy communicating with CW-3 of Sandoz. On October 10,

          2013, Aprahamian called CW-3 twice – first on CW-3’s office line, leaving a message,

          and then immediately after on his cell phone, leaving another message. The next day –

          the day of the Taro internal launch meeting – the two competitors spoke three times,

          with calls lasting three (3), one (1), and five (5) minutes, respectively.

                 879. As Aprahamian kept speaking to CW-3 at Sandoz, who was in turn

          speaking with T.P. at Perrigo, he continued compiling competitively sensitive, non-

                                                       264

                                                  264 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 276 of 1126 PageID
                                                                     RECEIVED       #: 295
                                                                               NYSCEF:  12/15/2020




          public price points for various customers. For example, by October 25, 2013, tab of

          Aprahamian’s Clindamycin Solution pricing spreadsheet had grown.

                880. Having this competitively sensitive, non-public information allowed

          Taro to price as high as possible while still obtaining new business – accomplishing

          one of the fundamental goals of the “fair share” understanding by minimizing price

          erosion as it entered the market.

                881. Taro entered the market for Clindamycin Solution on October 28, 2013,

          matching Sandoz, Greenstone and Perrigo’s WAC pricing exactly. When launching,

          Taro quickly targeted and obtained Rite Aid – not ABC or Walmart – to avoid

          competing with Perrigo for market share. This gave Taro approximately 13% market

          share immediately, almost reaching its target goal with just one customer.

                882. When Sandoz subsequently re-entered the market for Clindamycin

          Solution in early 2014, it also did so in coordination with its competitors. For

          example, on Monday, February 10, 2014, members of the Sandoz sales team had a

          conversation about the company’s upcoming re-launch of Clindamycin Solution.

                883. That same day, Kellum sent an internal e-mail to the Sandoz sales team

          reminding them of the important understanding already in place with Greenstone

          across all of the Clindamycin formulations, not just the Solution.




                                                     265

                                                265 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 277 of 1126 PageID #: 296
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 278 of 1126 PageID
                                                                     RECEIVED       #: 297
                                                                               NYSCEF:  12/15/2020




                 886. Sandoz set its target market share at 25%, choosing to target 20% from

          Greenstone and 5% from Perrigo. In a May 2014 internal Sandoz presentation,

          Sandoz laid out its plan for re-entry.

                 887. Ultimately, these coordinated effo1is to minimize price erosion were

          ve1y successful. Even after both Taro and Perrigo's entry, and Sandoz's re-entry,

          prices for Clindamycin Solution remained significantly higher than they had been

          prior to the first coordinated price increase.

                 888. In a presentation to Pfizer in 2017, Greenstone summarized the lock-

          step price increases in the market for Clindamycin Solution, while also showing

          relatively minimal price erosion even after two additional competitors had entered the

          market.

                 889. Starting in April 2014, Sandoz decided to raise prices on the three

          formulations of Clindamycin where Greenstone was still its only competitor. This led

          to a quick flurry of phone calls between Greenstone and Sandoz in early April 2014 to

          confirm the understanding, as shown below:




          The phone call between Nailor and Kellum listed above was the first phone call ever




                                                       267

                                                   267 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 279 of 1126 PageID
                                                                     RECEIVED       #: 298
                                                                               NYSCEF:  12/15/2020




          between the two, according to phone records. As a result of these calls, Sandoz

          understood that Greenstone would follow its price increases. During these calls, the

          competitors also discussed a separate price increase on Eplerenone Tablets, discussed

          more fully below.

                890. Sandoz moved quickly, raising its WAC prices on Clindamycin Gel,

          Clindamycin Lotion, and Clindamycin Cream by approximately 20%, effective April

          18, 2014. Sho1tly after the Sandoz increase, on April 23, 2014, Nailor of Greenstone

          and Kellum spoke again for nearly fifteen (15) minutes.

                891. By now, Greenstone understood the need to follow the Sandoz price

          increases quickly - and did so. It followed the Sandoz WAC increases to the penny

          less than a month-and a- half later, with an effective date of June 2, 2014. Shortly

          before Greenstone followed the Sandoz Clindamycin increases - on May 22, 2014 -

          Hatosy of Greenstone called Kellum of Sandoz twice, leaving him a fo1ty-seven (47)

          second voicemail. They did not speak again for nearly three (3) months. Similarly,

          three days before the increases became effective, on May 29, 2014, Nailor of

          Greenstone called Kellum of Sandoz, leaving him a twenty-six (26) second voicemail.

          As part of that same price increase, Greenstone also raised its pricing on Eplerenone

          Tablets.

                892. Sandoz honored the "fair share" understanding with Greenstone and the

          agreement to raise prices on Clindamycin. Omnicare approached Sandoz again in


                                                     268

                                                268 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 280 of 1126 PageID
                                                                     RECEIVED       #: 299
                                                                               NYSCEF:  12/15/2020




          August, asking if Sandoz had enough supply to meet the customer’s needs. The e-mail

          from Omnicare followed a flurry of phone calls between Kellum and Hatosy of

          Greenstone only a few days prior, on August 14, 2014 (their first calls since May

          2014). After receiving the e-mail from Omnicare, CW-3 of Sandoz informed the

          customer that Sandoz would not do anything that would disrupt the market.

                893. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                894. The elevated prices of generic Clindamycin resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                895. The unlawful agreements among Defendants Fougera/Sandoz,

          Greenstone, Taro, and Perrigo, regarding generic Clindamycin were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.




                                                    269

                                                269 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 281 of 1126 PageID
                                                                     RECEIVED       #: 300
                                                                               NYSCEF:  12/15/2020




                 O.     Methylprednisolone Tablets

                 896. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Methylprednisolone 4 mg tablets beginning at least as early as February 2011.

                 897. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Methylprednisolone tablets, as follows:

                 898. Methylprednisolone, also known by the brand name Solu-Medrol, is an

          adrenocortical steroid used to treat arthritis, lupus, psoriasis, and ulcerative colitis.

                 899. During the relevant time frame, Defendants Sandoz, Par, Greenstone,

          Breckenridge and Cadista were the primary manufacturers of Methylprednisolone.

                 900. The market for Methylprednisolone 4 mg tablets was mature and at all

          relevant times had multiple manufacturers.

                 901. For years, the prices of Methylprednisolone were relatively low and

          stable, but that changed abruptly in early 2011. When some manufacturers had supply

          disruptions, all manufacturers used it as pretext to increase prices. Although the

          supply disruption—which in any event did not impact all manufacturers—was

          resolved in few months, prices never returned to the prior, lower levels.




                                                       270

                                                  270 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 282 of 1126 PageID
                                                                     RECEIVED       #: 301
                                                                               NYSCEF:  12/15/2020




                902. Sandoz and Cadista announced identical list (WAC) prices in close

          succession, and when Greenstone entered the market in the fall of 2011, it matched

          the list prices of Sandoz and Cadista.

                903. Defendants’s Fair Share agreement and agreement to fix the prices of

          Methylprednisolone enabled them to maintain elevated prices.

                904. For example, in late 2012, when Breckenridge and Greenstone were re-

          entering the market, R.T. and Armando Kellum of Sandoz were careful not to disrupt

          other manufacturers’ Fair Shares.

                905. Throughout this period, Sandoz, Par, Greenstone, Breckenridge and

          Cadista met at trade conferences and communicated directly with each other in

          furtherance of their price-fixing agreements on Methylprednisolone and their Fair

          Share agreement.

                906. For example, as Breckenridge was entering the Methylprednisolone

          market in September 2011, D.N., the Director of Sales at Breckenridge, exchanged

          text messages with G.B., Par’s Vice President of National Accounts, both before

          (August 14) and after (November 14) Breckenridge’s entry.

                907. Similarly, as Greenstone entered the market and ramped up from the

          spring to the fall of 2012, R.H., a Director of National Accounts at Greenstone,

          communicated by phone with M.S., Breckenridge Vice President of Sales, in February

          and again in November.



                                                       271

                                                   271 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 283 of 1126 PageID
                                                                     RECEIVED       #: 302
                                                                               NYSCEF:  12/15/2020




                908. In March 2013, during the Period (as described above) when Sandoz was

          considering whether to pursue business Sandoz, Par and Cadista were in contact. On

          March 21, 2013, K.O., Par’s Vice President of National Accounts, spoke to M.D.,

          Vice President of Sales at Cadista. A few days later, on March 26, 2013, the same Par

          VP spoke to M.V., the Associate Director of Pricing at Sandoz. Open lines of

          communication ensured that each manufacturer maintained a Fair Share.

                909. No shortages or other market features can explain Defendants’ price

          increases for generic Methylprednisolone tablets during the Relevant Period.

                910. The elevated prices of generic Methylprednisolone tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                911. The unlawful agreements among Defendants Sandoz, Par, Greenstone,

          Breckenridge and Cadista, regarding generic Methylprednisolone tablets were part of

          all Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.




                                                    272

                                                272 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 284 of 1126 PageID
                                                                     RECEIVED       #: 303
                                                                               NYSCEF:  12/15/2020




                 P.     Lidocaine-Prilocaine

                 912. Lidocaine-Prilocaine is an anesthetic used to numb the skin or genital

          area to relieve pain during medical procedures, and is sold throughout the United

          States and its territories.

                 913. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Lidocaine-Prilocaine, as follows:

                 914. At all relevant times, Defendants had substantial market power with

          respect to generic Lidocaine-Prilocaine. Defendants exercised this power to maintain

          supracompetitive prices for Lidocaine-Prilocaine without losing so many sales as to

          make the elevated price unprofitable.

                 915. Defendants sold generic Lidocaine-Prilocaine at prices in excess of

          marginal costs, in excess of a competitive price, and enjoyed high profit margins.

                 916. During the Class Period, Defendants dominated the Lidocaine-

          Prilocaine market. Similarly, throughout the relevant period, the Defendants

          possessed a substantial amount of market power.

                 917. In fact, the Federal Trade Commission (“FTC”) has specifically asserted

          in recent years that the market for Lidocaine-Prilocaine is highly concentrated and

          subject to anticompetitive conduct. The HHI—or Herfindahl-Hirschman Index—is

          “a commonly accepted measure of market concentration.” The FTC and the



                                                      273

                                                  273 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 285 of 1126 PageID
                                                                     RECEIVED       #: 304
                                                                               NYSCEF:  12/15/2020




          Department of Justice “generally consider markets in which the HHI is between 1,500

          and 2,500 points to be moderately concentrated, and consider markets in which the

          HHI is in excess of 2,500 points to be highly concentrated.”

                918. In July 2012, the FTC filed a complaint against Defendant Sandoz’s

          parent, Novartis AG, seeking to enjoin Novartis AG’s acquisition of Defendant

          Fougera. The FTC specifically alleged that the acquisition would create antitrust

          concerns in the market for “generic Lidocaine-Prilocaine cream.” According to the

          FTC, “Lidocaine-Prilocaine is available in . . . 30 gram tubes …. [t]he 30 gram tubes

          are prescribed directly to patients for home use. Fougera, Hi-Tech, and Novartis are

          the only U.S. suppliers of 30 gram tubes, with market shares of approximately 50

          percent, 47 percent, and 3 percent, respectively. The Acquisition would increase the

          Herfindahl-Hirschman Index concentration in that market by 300 points to 5,018

          points, and leave Hi-Tech as the only competitor to the combined

          Novartis/Fougera.”44 The FTC settled with Novartis AG by, in part, requiring

          Novartis to terminate its marketing agreement with Tolmar on Lidocaine-Prilocaine.

                919. Defendant Impax and Akorn entered the generic Lidocaine-Prilocaine

          market in late 2012.

                920. In 2014, the FTC sought to enjoin Akorn’s acquisition of Hi-Tech and

          filed an administrative complaint alleging that the acquisition would have

          anticompetitive effects. In that complaint, the FTC specifically alleged that the

          acquisition would cause the number of competitors of “generic topical cream

                                                     274

                                                274 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 286 of 1126 PageID
                                                                     RECEIVED       #: 305
                                                                               NYSCEF:  12/15/2020




          containing 2.5% Lidocaine with Prilocaine,” which the FTC defined as generic EMLA

          cream, to drop from 4 to 3, “would increase the HHI by 1488, from 4481 to a post-

          merger total of 5969, and would create a merged entity having a market share in

          excess of 74%.”46 The FTC alleged that Akorn had a market share of 12% and that

          Hi- Tech had a market share of 62%. After filing its administrative complaint, the

          FTC settled the matter by requiring the divestiture of portions of the Akorn/Hi-Tech

          Lidocaine-Prilocaine business to Watson Pharmaceuticals, Inc., which is now known

          as Actavis Holdco U.S., Inc. (“Actavis”). In conjunction with the divestiture, on April

          17, 2014, Akorn and Actavis entered into a supply agreement under which Akorn

          would supply Lidocaine-Prilocaine cream to Actavis for a transitional period of either

          two years or until an alternative supplier is found.

                921. Akorn’s settlement resolved the FTC action in April 2014 after it agreed

          to divest a part of its Lidocaine-Prilocaine business to Actavis. Despite its assurance

          tot the FTC, Defendants used their market dominance to undermine competition and

          facilitate a price-fixing conspiracy that caused Plaintiffs to pay supracompetitive prices

          for generic Lidocaine-Prilocaine.

                922. Until around March of 2014, generic Lidocaine-Prilocaine pricing was

          fairly stable. That stability is reflected in the following chart displaying NADAC data

          for generic Lidocaine-Prilocaine covering the years 2012 to 2015:




                                                     275

                                                 275 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 287 of 1126 PageID
                                                                     RECEIVED       #: 306
                                                                               NYSCEF:  12/15/2020




                923. Beginning on or around March of 2014 however—and without any

          explanation—the price of Defendants’ generic Lidocaine-Prilocaine began to

          skyrocket. As shown in the NADAC chart above, the average price per unit of generic

          Lidocaine-Prilocaine sold across all Defendants was $0.49 in January of 2014,

          compared to $1.20 in January of 2015, a 145% increase.

                924. The sustained price elevation reflected in the NADAC chart was the

          result of a conspiracy among Defendants to artificially raise, fix, maintain, and/or

          stabilize the price of generic Lidocaine-Prilocaine sold in the United States.

                925. Defendants’ price increases for Lidocaine-Prilocaine resulted in

          corresponding increases to the prices paid by Plaintiffs.

                926. Defendants were aware of and praised the lack of generic drug price

          competition and resulting higher prices. For example, during Akorn’s August 5, 2014


                                                     276

                                                276 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 288 of 1126 PageID
                                                                     RECEIVED       #: 307
                                                                               NYSCEF:  12/15/2020




          earnings call, Akorn CEO Raj Rai stated, “we are seeing lot of price increases that are

          happening in the generic space and it affect some of our products as well. So, I would

          say overall, there is a healthier pricing environment than it was there, I would say six

          to eight months ago.”

                927. Beginning in March 2014, Defendants collectively caused the price of

          Lidocaine-Prilocaine to increase dramatically. Defendants’ conduct cannot be

          explained by normal competitive forces. It was the result of an agreement among

          Defendants to increase pricing and restrain competition for the sale of generic

          Lidocaine-Prilocaine in the United States. The agreement was furthered by discussions

          held at meetings and industry events hosted by the GPhA, HDMA, NACDS, and

          ECRM as well as other meetings and communications.

                928. To sustain a conspiracy, conspirators often communicate to ensure that

          all are adhering to the collective scheme. Here, such communications occurred

          primarily through (1) trade association meetings and conferences, (2) private meetings,

          dinners, and outings among smaller groups of employees of various generic drug

          manufacturers, and (3) individual private communications between and among

          Defendants’ employees through use of the phone, electronic messaging and similar

          means.

                929. These secret, conspiratorial meetings, discussions, and communications

          helped to ensure that all Defendants agreed to participate in, implement, and maintain

          an unlawful bid rigging, price fixing, and market and customer allocation scheme.

                                                     277

                                                277 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 289 of 1126 PageID
                                                                     RECEIVED       #: 308
                                                                               NYSCEF:  12/15/2020




                930. The industry intelligence-gathering reporting firm Policy and Regulatory

          Report has reportedly obtained information regarding the investigation of generic

          drug companies by DOJ, and has indicated that DOJ is investigating the extent to

          which trade associations and industry conferences have been used as forums for

          collusion among competing generic drug companies. The State AGs have similarly

          noted the centrality of trade associations and industry conferences in their

          investigation, stating that they have uncovered evidence that certain generic drug

          companies “routinely coordinated their schemes through direct interaction with their

          competitors at industry trade shows, customer conferences, and other events, as well

          as through direct email, phone, and text message communications.”

                931. Defendants were members of numerous trade associations, which they

          used to facilitate their conspiratorial communications and implement their

          anticompetitive scheme to raise, maintain, and stabilize the prices of Lidocaine-

          Prilocaine, rig bids, and engage in market and customer allocation concerning

          Lidocaine-Prilocaine, including, but not limited to, GPhA, the NACDS, and HDMA.

                932. No shortages or other market features can explain Defendants’ price

          increases for generic Lidocaine-Prilocaine during the Relevant Period.

                933. The elevated prices of generic Lidocaine-Prilocaine resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at



                                                    278

                                                278 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 290 of 1126 PageID
                                                                     RECEIVED       #: 309
                                                                               NYSCEF:  12/15/2020




          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 934. The unlawful agreements among Defendants Impax and Sandoz,

          regarding generic Lidocaine-Prilocaine were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 Q.     Amantadine HCL
                 935. Amantadine HCL, also known by the brand name Symmetrel, inter alia, is

          used in the treatment of Influenza Strain A and the symptoms of Parkinson’s Disease.

                 936. Amantadine HCL was first approved by the FDA in the 1960’s and has

          been commercially available in the United States ever since. The market for generic

          Amantadine is mature. Amantadine has been commercially available in the United

          States in a generic form for decades.

                 937. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Amantadine HCL capsules (“Amantadine”) at least as follows:

                 938. From at least 2009-12, Defendants Sandoz and Upsher-Smith dominated

          the market for Amantadine capsules. At that time, Defendant Lannett had a very

          small share of the market.

                 939. Amantadine capsules had had relatively low and stable prices for years.

          For example, as with Permethrin, from 2009 through mid-2011, the list price for a 100


                                                      279

                                                  279 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 291 of 1126 PageID
                                                                     RECEIVED       #: 310
                                                                               NYSCEF:  12/15/2020




          mg Amantadine capsule was only 40 cents.

                 940. But in at least March, April, July, September, November and December

          of 2011 and January and February of 2012, Sandoz and Upsher-Smith – for all

          practical purposes, the only players in the game – were talking, via their employees,

          K.K., a Senior National Account Executive at Sandoz, and D.Z., a Senior National

          Account Manager at Upsher, with at least those telephone communications. And,

          upon information and belief, what they were talking about included co-operatively

          increasing the price of Amantadine, in accordance with the “fair share” rules of

          Defendants’ cartel.

                 941. In October, 2011, they implemented the next phase of the scheme:

          Upsher quadrupled the price of Amantadine. A few months later, in February, 2012,

          Sandoz followed suit.

                 942. This dramatic increase in profitability was too much to ignore. Lannett,

          formerly a bit player in the market, decided to ramp up to get its “fair share” of the

          profits.

                 943. Accordingly, Lannet made a push into the market in early 2013. But

          rather than offer lower prices to win market share, Lannett, careful not disturb market

          pricing, joined its fellow Defendants and cartel-members, Sandoz and Upsher, at the

          artificially-quadrupled WAC price of $1.60 per capsule, in accordance with the cartel’s

          pricing rules.

                 944. Although – while under State and federal antitrust investigation –

                                                     280

                                                280 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 292 of 1126 PageID
                                                                     RECEIVED       #: 311
                                                                               NYSCEF:  12/15/2020




          Defendant Upsher eventually lowered its WAC price to a “mere” doubling (of 80

          cents per unit), Sandoz and Lannett are sticking to their guns with a WAC of $1.60

          per capsule through at least mid-2019, the last year for which figures were readily

          available.

                   945. No shortages or other market features can explain Defendants’ elevated

          pricing for Amantadine during the Relevant Period.

                   946. The elevated prices of Amantadine that resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   947. The unlawful agreement among Uphser-Smith, Sandoz, and Lannett for

          Amantadine was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   R.    Fluocinonide Solution
                   948. Fluocinonide Solution, also known by the brand name Lydex, is used in

          the treatment of a variety of skin conditions, such as eczema, dermatitis, allergies, and

          rash. Fluocinonide Solution comes in 20ml and 60ml bottles.




                                                      281

                                                 281 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 293 of 1126 PageID
                                                                     RECEIVED       #: 312
                                                                               NYSCEF:  12/15/2020




                 949. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Fluocinonide Solution at least as follows:

                 950. In early 2011, the market for Fluocinonide Solution was dominated by

          Teva, Taro, and Fougera. All three produced Fluocinonide Solution in 60ml bottles,

          while only Taro produced them in 20ml bottles.

                 951. In the beginning of April 2011, Fougera’s Fluocinonide Solution

          products had been on long-term backorder due to quality control issues with the tips

          of the bottles leaking. As a result, the market was split between Teva (76% market

          share) and Taro (19% market share) until Fougera returned to production. Fougera

          was working to re-launch its Fluocinonide Solution products by mid-May 2011.

                 952. On April 21, 2011, Walter Kaczmarek learned that Teva was dropping

          its Fluocinonide Solution product, i.e., stopping production and leaving the market.

          This meant the only competitors in the market would now be Taro and “Fougera” –

          except that Fougera was currently still on backorder due to supply problems.

                 953. Nevertheless, Fougera also viewed Teva’s exit as an opportunity to

          increase prices. In internal calculations of the expected benefit from the pricing

          action, Fougera assumed that they would split the market with Taro, 50/50. Fougera

          estimated that this would provide it with a yearly gain of $4.6 million.

                 954. On May 10, 2011, Fougera raised its WAC pricing for Fluocinonide

          Solution by 100% from – $12.50 to $25.00 – with the change effective the following

                                                       282

                                                 282 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 294 of 1126 PageID
                                                                     RECEIVED       #: 313
                                                                               NYSCEF:  12/15/2020




          day. That evening, Fougera also sent out contract price-change notifications to

          customers where it had existing contracts for Fluocinonide Solution. With those

          increases, the average net sales price jumped 800% from $2.50 to $20.

                 955. On May 13, 2011 – three days after Fougera sent out its price changes –

          SW-6 and H.M. at Taro exchanged two calls, with one call lasting five minutes.

                 956. One week later, on May 20, 2011, Taro followed Fougera’s lead by

          substantially increasing its pricing for Fluocinonide Solution. Taro increased the

          WAC price for the 20ml and 60ml formulations by 200% and 400%, respectively.

          Taro also increased average net sales prices by 260% and by over 500% for the 20ml

          and 60ml formulations, respectively.

                 957. Following their respective price increases, the market share between

          Taro and Fougera stabilized to rough parity. By September 2011, Fougera and Taro

          each had approximately 50% market share.

                 958. A few months later, on January 25, 2012, SW-6 and H.M. exchanged

          several calls, detailed in the chart below:




                                                        283

                                                 283 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 295 of 1126 PageID
                                                                     RECEIVED       #: 314
                                                                               NYSCEF:  12/15/2020




                959. The very next day, on January 26, Kaczmarek sent an e-mail to his

          Fougera colleagues, proposing a price increase that nearly tripled Fougera’s WAC and

          net sales prices, in just over two weeks.

                960. This price increase opportunity was viewed as so pressing by Kaczmarek

          that he asked A.R., a Fougera business analyst, to put together a pricing analysis that

          evening while flying on an airplane because she had a scheduled day off the next day.

                961. First thing the next morning, on January 27, 2012, Kaczmarek called

          SW-6 and they spoke for approximately 20 minutes. SW-6 hung up and immediately

          called H.M. at Taro. The call lasted approximately one minute. A few minutes later,

          SW-6 called H.M. again and they spoke for approximately twenty minutes. Later that

          day, SW-6 called Kaczmarek twice. The calls lasted for several minutes each.

                962. Later that evening (January 27), Kaczmarek submitted his proposed

          price increase to Fougera’s Pricing Committee, with even larger price increases. The

          plan was now to raise Fougera’s WAC price from $25 to $80.99 and increase its

          average net sales price from $18.08 to $58.57 – well more than tripling the price. This

          increase was estimated to bring in an additional $10.1 million in gross profit for the

          rest of 2012. Unsurprisingly, given the purpose of Defendants’ cartel, members of the

          Fougera Pricing Committee enthusiastically embraced the massive price hike.

                963. On February 13, 2012, SW-6 called H.M. and they spoke for five

          minutes. The next day, as planned, Fougera formally raised its WAC and contract

          prices for Fluocinonide Solution.

                                                      284

                                                284 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 296 of 1126 PageID
                                                                     RECEIVED       #: 315
                                                                               NYSCEF:  12/15/2020




                964. The increases more than tripled Fougera’s WAC price, as well as direct

          and indirect contract prices for its customers. The increase was so dramatic that third

          party data vendor Medi-Span – which tracks WAC prices – reached out to Fougera to

          confirm that the new WAC amount was not an error.

                965. On February 15, 2012, the day after the increases, SW-6 called H.M.

          again and they spoke for approximately five minutes. Later that day, Blashinsky, a

          senior Taro marketing executive, circulated an internal e-mail regarding Fluocinonide

          Solution pricing issues.

                966. In furtherance of their price increase conspiracy and Defendants’

          overarching cartel, Taro was careful not to use Fougera’s price increase to poach

          customers and upset market share, even with very small customers.

                967. For example, Meijer requested that Taro submit a bid for Fluocinonide

          Solution, but wary of upsetting the apple cart, Taro declined to provide Meijer with a

          bid, instead falsely claiming it did not have sufficient inventory to supply them.

                968. Similarly, after the Fougera increase, HD Smith asked Taro to bid for its

          Fluocinonide Solution business. S.B., a Taro sales executive, relayed this news to J.J.,

          a senior Taro sales executive, who chastised him for even considering the offer.

                969. While Taro planned and implemented corresponding price increases,

          representatives of Taro and Fougera remained in contact, including but not limited to

          exchanging the following calls:



                                                     285

                                                285 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 297 of 1126 PageID
                                                                     RECEIVED       #: 316
                                                                               NYSCEF:  12/15/2020




                 970. The day after the final calls detailed above, on March 9, 2012, Taro

          implemented its own price increase, which essentially doubled its WAC and contract

          prices for both the 60ml and 20ml formulations of Fluocinonide Solution.

                 971. No shortages or other market features can explain Defendants’ elevated

          pricing for Fluocinonide Solution during the Relevant Period.

                 972. The elevated prices of Fluocinonide Solution that resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue at these

          elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 973. The unlawful agreement between Taro and Fougera for Fluocinonide

          Solution was part of all Defendants’ overarching conspiracy to unreasonably restrain

          trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 S.     Erythromycin Base/Ethyl Alcohol Solution
                 974. Erythromycin Base/Ethyl Alcohol Solution (“Erythromycin Solution”)

          is a topical medication used to treat acne.


                                                        286

                                                 286 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 298 of 1126 PageID
                                                                     RECEIVED       #: 317
                                                                               NYSCEF:  12/15/2020




                 975. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Erythromycin Solution, as follows:

                 976. In mid-2011, Defendants Sandoz/Fougera and Wockhardt were the only

          two manufacturers of Erythromycin Solution. However, both experienced supply

          issues that required their exit from the market for periods of time. Accordingly, some

          co-ordination among the cartel members was helpful to maintain a stable market, as

          set forth infra:

                 977. Between May 17-19, 2011, Perrigo discussed internally whether to re-

          enter the Erythromycin Solution market. The next day, May 20, T.P. at Perrigo called

          SW-6 at Fougera and they spoke for approximately seven minutes. Immediately after

          that call, T.P. called his boss, Wesolowski, and they spoke for approximately three

          minutes. The following Monday, on May 23, Wesolowski gave the green light to

          move forward with Perrigo’s plans to re-launch the product within six months.

                 978. Half-way through that six-month period, on Friday, August 5, 2011, SW-

          3 at Fougera e-mailed his supervisor, Kaczmarek.

                 979. Following that week-end, on Tuesday, August 9, SW-6 at Fougera called

          M.C., a Wockhardt sales executive, three times, including one call lasting ten minutes.

          According to available records and illustrating the institutional, rather than merely

          personal, nature of the cartel relationship among Defendants, these were the first

          phone calls between the two. SW-6 and M.C. were not friends and did not socialize

                                                      287

                                                 287 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 299 of 1126 PageID
                                                                     RECEIVED       #: 318
                                                                               NYSCEF:  12/15/2020




          together. When they did speak, it was to co-ordinate anticompetitive conduct for

          their employers, relating to products on which Fougera and Wockhardt overlapped.

                980. Over the next week, SW-6 (Sandoz) exchanged several calls with M.C.

          (Wockhardt) and T.P. (Perrigo), the prospective new entrant. CW-6 acted as a go-

          between, relaying information between Wockhardt and Perrigo. After speaking with

          these co-conspirators of Fougera/Sandoz, SW-6 called his supervisor, Kaczmarek, to

          report back what he had learned. These calls are detailed in the chart below:




                981. On August 19, 2011, after the final, 6:00 am call listed above, between

          SW-6 at Fougera/Sandoz and T.P. at Perrigo, Fougera held an internal meeting to

          discuss Erythromycin Solution and the informationt that SW-6 had gained from

          phone calls with Fougera/Sandoz’s co-conspirators.

                982. On November 15, 2011, Wesolowski of Perrigo sent an internal e-mail

          to the Perrigo sales team, including to T.P., stating that Perrigo planned to launch

          Erythromycin Solution the following month, in December. Beginning that day, and

          over the next few days, T.P. exchanged several calls with SW-6 of Fougera. At the



                                                    288

                                                288 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 300 of 1126 PageID
                                                                     RECEIVED       #: 319
                                                                               NYSCEF:  12/15/2020




          same time, SW-6 was speaking with M.C. at Wockhardt. At least some of these calls

          are detailed in the chart below:

                983. The next day, on November 18, K.K. (another Wockhardt sales

          executive) called SW-3 at Fougera. The call lasted approximately two minutes. Later,

          SW-3 sent an e-mail to his supervisor, Kaczmarek, reflecting the information shared

          on the call and falsely attributing it to a customer.

                984. In accordance with the cartel’s usual practice, in order to minimize

          written evidence of Defendants’ illegal conspiracies, whenever SW-3 learned

          confidential information from one of the cartel members, it was SW-3’s customary

          practice, instead, to state falsely that he learned the information from a customer.

                985. Two weeks later, November 30, M.C. at Wockhardt called SW-6 and

          they spoke for approximately four minutes. Later that same day, SW-6 sent an e-mail

          to Kaczmarek regarding Erythromycin Solution.

                986. Kaczmarek forwarded the e-mail along internally to A.R., a Fougera

          operations manager. A.R. reminded Kaczmarek that Fougera was also having supply

          issues and had temporarily exited the market.

                987. A few weeks after that, on December 19, 2011, Perrigo entered the

          Erythromycin Solution market and set WAC pricing that was significantly higher –

          indeed, approximately 200% higher – than the market WAC pricing at that time.




                                                     289

                                                289 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 301 of 1126 PageID
                                                                     RECEIVED       #: 320
                                                                               NYSCEF:  12/15/2020




                988. SW-6 at Fougera exchanged several calls with T.P. at Perrigo in the

          weeks leading up to, and surrounding, Perrigo’s launch, including on the date of the

          launch itself. On these calls, they discussed pricing and the allocation of market share

          to the new entrant, Perrigo. These calls are detailed in the chart below:




                989. Several months later, between April 24 and April 27, 2012, the NACDS

          held its annual meeting in Palm Beach, Florida. Representatives from Fougera,

          Perrigo, and Wockhardt attended, including SW-6 and SW-3 of Fougera, Wesolowski

          of Perrigo, and M.C. of Wockhardt.

                990. At that time, Fougera/Sandoz was readying to re-enter the

          Erythromycin Solution market. Shortly after the NACDS annual meeting, on April

          30, 2012, Kaczmarek e-mailed his sales team and SW-3 responded back.

                991. Fougera’s re-launch caused a flurry of communications among the three

          cartel members on May 1 and May 2. Following his consistent practice, SW-6

          reported the conversations back to his boss at Fougera/Sandoz, Walter Kaczmarek.

          These calls are detailed in the chart below:




                                                     290

                                                290 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 302 of 1126 PageID
                                                                     RECEIVED       #: 321
                                                                               NYSCEF:  12/15/2020




                 992. The next day, on May 3, 2012, Fougera re-entered the market and

          matched Perrigo’s increased WAC pricing. That morning, Kaczmarek sent an e-mail

          to his sales team.

                 993. That same day, SW-3 of Sandoz spoke with K.K. of Wockhardt for five

          minutes and called A.F., a sales executive at Perrigo. Further, SW-6 called his contact

          at Perrigo, T.P., and they spoke for approximately a quarter-hour. Immediately after

          hanging up with T.P., SW-6 again called his boss at Fougera/Sandoz, Kaczmarek, and

          they spoke for approximately five minutes.

                 994. The following Monday, on May 7, 2012, Wesolowski at Perrigo sent an

          internal e-mail regarding Erythromycin Solution to other Perrigo executives. On that

          same day, Kaczmarek circulated a proposed customer pricing grid for Erythromycin

          Solution to the Fougera sales team.

                 995. Over the next several days, SW-3 and SW-6 exchanged calls with AF.

          and T.P., their contacts at Perrigo. As was his practice, after hanging up with T.P.,

          SW-6 immediately replied back to Kaczmarek what he had learned. These calls are

          detailed in the chart below:



                                                    291

                                                291 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 303 of 1126 PageID #: 322
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 304 of 1126 PageID
                                                                     RECEIVED       #: 323
                                                                               NYSCEF:  12/15/2020




                999. After the Fougera acquisition was completed, SW-6 left the company for

          another position. But prior to leaving Fougera, SW-6 introduced SW-3 – who was

          going to, and in fact did, remain at Sandoz after the acquisition – to T.P. at Perrigo to

          continue supporting the cartel’s conspiracies.

                1000. The first ever phone calls between SW-3 and T.P., according to the

          available phone records, were on August 8, 2012. They spoke two times that day.

          They spoke again on August 21, 2012, as Sandoz was preparing to re-enter the market

          for Erythromycin Solution.

                1001. On September 5, 2012, S.G., a Sandoz sales executive, e-mailed SW-3

          and Kellum to advise them that Sandoz had an opportunity to bid on Erythromycin

          Solution at Walgreens. Kellum answered that e-mail, and the next day, SW-3 called

          T.P. at Perrigo and they spoke for eleven minutes.

                1002. The day after that, on September 7, SW-3 sent an internal e-mail

          including to SW-1 (the Sandoz senior pricing executive), recommending that Sandoz

          target the same customers that Fougera had targeted when it re-launched

          Erythromycin Solution in May, 2012. Not wanting to have a discussion in writing,

          SW-1 responded to SW-3 directly.

                1003. A week later, on September 13, 2012, SW-3 called T.P. at Perrigo and

          they spoke for approximately three minutes. SW-3 hung up and called R.T., a senior

          sales and marketing executive at Sandoz. The call lasted one minute. Later that day,

          SW-3 called K.K. at Wockhardt. That call also lasted one minute.

                                                     293

                                                293 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 305 of 1126 PageID
                                                                     RECEIVED       #: 324
                                                                               NYSCEF:  12/15/2020




                 1004. The following Monday, on September 17, 2012, SW-1 instructed SW-3

          to put together offers for Cardinal and Wal-Mart and told him that they would be the

          only customers Sandoz would be bidding on at this time. That same day, K.K.

          (Wockhardt) called SW-3 (Sandoz) and they spoke for four minutes.

                 1005. Between September 20 and September 21, 2012, SW-3 and T.P. at

          Perrigo exchanged six calls, including two calls lasting eight minutes and seven

          minutes. By October 2012, Perrigo had conceded the Erythromycin Solution

          business at Cardinal and Wal-Mart to Sandoz.

                 1006. No shortages or other market features can explain Defendants’ price

          increases for generic Erythromycin Base/Ethyl Alcohol Solution during the Relevant

          Period.

                 1007. The elevated prices of generic Erythromycin Base/Ethyl Alcohol

          Solution resulted from Defendants’ anticompetitive conduct, injured Plaintiffs, and

          caused them to pay more than they would have paid in a free and fair market, and will

          continue indefinitely at these elevated levels unless Defendants’ conduct in

          furtherance of their conspiracies is enjoined by this Court.

                 1008. The unlawful agreements among Defendants Sandoz/Fougera,

          Wockhardt, and Perrigo, regarding Erythromycin Base/Ethyl Alcohol Solution were

          part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

          fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.



                                                      294

                                                 294 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 306 of 1126 PageID
                                                                     RECEIVED       #: 325
                                                                               NYSCEF:  12/15/2020




                 T.     Calcipotriene Solution
                 1009. Calcipotriene Solution (“Calcipotriene”), also known as Dovonex Scalp,

          is a form of vitamin D that impacts the growth of skin cells. This topical medication

          is prescribed for the treatment of chronic plaque psoriasis of the scalp.

                 1010. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Calcipotriene Solution, as follows:

                 1011. In early 2010, the market for generic Calcipotriene was dominated by

          Defendants Fougera, Hi-Tech, and Impax.

                 1012. On July 23, 2010, however, Hi-Tech received a warning letter from the

          FDA detailing numerous violations found during a recent manufacturing facility

          inspection. Even though G&W was not in the Calcipotriene market at the time, Jim

          Grauso (“Grauso,”) then Sales and Marketing Vice President (“VP”) at G&W, knew

          Fougera would be interested in the information. On July 28, 2010, he forwarded a

          copy of the FDA letter to SW-6 at Fougera. Pleased to hear the news, SW-6 replied

          positively to Grauso’s e-mail.

                 1013. By the end of July, 2010, Hi-Tech had discontinued the product, leaving

          its approximate 35% market share open for the other cartel members to claim – and

          G&W decided this was too lucrative a market to ignore.

                 1014. It ended up talking almost a year, but by early June, 2011, G&W was

          ready to enter the market – so, naturally, G&W started reaching out to fellow cartel


                                                      295

                                                 295 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 307 of 1126 PageID
                                                                     RECEIVED       #: 326
                                                                               NYSCEF:  12/15/2020




          member, Fougera. Thus, on Thursday and Friday, June 6 and 7, 2011, SW-6 and

          Grauso exchanged several phone calls, with one call lasting eight minutes. During

          those calls, Grauso told SW-6 that G&W would soon be launching its own generic

          Calcipotriene. Shortly after speaking with Grauso, SW-6 e-mailed Walter Kaczmarek

          and other colleagues at Fougera, sharing the news that Fougera had just learned from

          its co-conspirator: G&W was launching that week.

                1015. G&W did, indeed, launch Calcipotriene that week – on that Friday, June

          10. As G&W entered the market, SW-6 and Grauso continued to speak, including

          exchanging two calls on June 23 and one call on June 24, lasting approximately a

          quarter-hour.

                1016. A few months later, between November 10 and November 17, 2011,

          SW-6 and Grauso exchanged at least seven separate phone calls. The topic of

          conversation during these calls was a G&W price increase for Calcipotriene.

                1017. At the end of this series of phone communications between Grauso and

          SW-6, G&W instituted a 54% price increase on Calcipotriene, effective Friday

          November 18. Grauso sent an internal e-mail to his team, regarding this increase.

                1018. That Monday, on November 21, SW-6 called his boss, Walter

          Kaczmarek. Immediately upon hanging up with Kaczmarek, SW-6 then called

          Grauso at G&W, and they spoke for five minutes. Within minutes of that call, SW-6

          then called Kaczmarek again to report the results of his call with their co-conspirator.



                                                    296

                                                296 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 308 of 1126 PageID
                                                                     RECEIVED       #: 327
                                                                               NYSCEF:  12/15/2020




          Almost simultaneously, Grauso was also reporting the substance of his conversation

          with SW-6 to his colleagues, placing calls to Orlofski and Vogel-Baylor at G&W.

                1019. Fougera acted quickly. Just two days later, it followed G&W’s price

          increase. Fougera’s new WAC price on Calcipotriene went into effect on November

          23, 2011.

                1020. No shortages or other market features can explain Defendants’ prices

          for generic Calcipotriene Solution during the Relevant Period.

                1021. The elevated prices of generic Calcipotriene Solution resulted from

          Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1022. The unlawful agreement between Defendants Fougera and G&W

          regarding generic Calcipotriene Solution was part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.




                                                     297

                                                297 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 309 of 1126 PageID
                                                                     RECEIVED       #: 328
                                                                               NYSCEF:  12/15/2020




                 U.     Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,
                        Diltiazem HCL Tabs, Disopyramide Phosphate Caps,
                        Doxazosin Mesylate Tabs, Estradiol Tabs,
                        Flurbiprofen Tabs, Hydroxyzine Pamoate Caps,
                        Ketorolac Tromethamine Tabs, Ketoprofen Caps,
                        Methotrexate HCL Tabs, Nadolol Tabs, Prazosin
                        Caps, and Tolmetin Sodium Caps
                 1023. Amiloride HCL/HCTZ (“Amiloride”), also known by the brand name

          Midamor, inter alia, is used in the treatment of high blood pressure or swelling due to

          heart failure or cirrhosis of the liver.

                 1024. Amiloride was first developed by Merck Sharp & Dohme Corporation

          (“Merck”) and has been commercially available in the United States since the early

          1980’s. The market for generic Amiloride is mature. Amiloride has been

          commercially available in the United States in a generic form for decades.

                 1025. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of:

          Amiloride HCL/HCTZ Tablets (“Amiloride”); Cimetidine Tablets (“Cimetidine”);

          Diltiazem HCL Tablets (“Diltiazem”); Disopyramide Phosphate Caps

          (“Disopyramide”); Doxazosin Mesylate Tablets (“Doxazosin”); Methotrexate Tablets

          (“Methotrexate”); Estradiol Tablets (“Estradiol”); Flurbiprofen Tablets

          (“Flurbiprofen”); Hydroxyzine Pamoate caps (“Hydroxyzine Pamoate”); Ketorolac

          Tromethamine Tabs (“Ketorolac”); Ketoprofen Caps (“Ketoprofen”); Nadolol

          Tablets (“Nadolol”); and Tolmetin Sodium Capsules (“Tolmetin”), at least as follows:

                 1026. From at least 2009-18, Defendants Teva and Mylan dominated the


                                                         298

                                                     298 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 310 of 1126 PageID
                                                                     RECEIVED       #: 329
                                                                               NYSCEF:  12/15/2020




          market for Amiloride tablets.

                 1027. As with Amantidine, Amiloride tablets had had relatively low and stable

          prices for years. For example, as with Amantadine, from 2009 through mid-2011, the

          list price for a 50 mg tablet was stable; in the case of Amiloride, only 5 cents.

                 1028. But – again, as with Amantadine – in mid-2011, the price of Amiloride

          tablets suddenly quadrupled to 20 cents per pill.

                 1029. And – again, as with Amantadine – prior to that increase, the cartel

          members who manufactured the drug were talking to each other. Teva’s Rekenthaler

          communicated consistently with Mylan at least as early as April, 2010, and continued

          thereafter with Mylan’s VP and Executive Director of Sales, J.K., Senior VP of Sales,

          B.P., and Jim Nesta, over the following months and years, including in the lead-up to

          the mid-2011 price increase, about co-operatively increasing the price of at least

          Amiloride, in accordance with the “fair share” rules of Defendants’ cartel.

                 1030. As part of this plan, in mid- 2012, Mylan raised the price of Amiloride,

          to a list price of almost 25 cents per unit.

                 1031. In the spring and summer of 2013, it was Teva’s turn to follow Mylan’s

          price increases. Accordingly, Teva’s Kevin Green and Mylan’s Jim Nesta spoke

          numerous times via telephone to co-ordinate details of the price increase. They spoke

          on at least on May 7-10; July 10, 11, and 23; and August 1, 2, 6, and 8, by which time

          both Mylan and Teva were selling Amiloride with a WAC of 25 cents per pill.



                                                         299

                                                 299 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 311 of 1126 PageID
                                                                     RECEIVED       #: 330
                                                                               NYSCEF:  12/15/2020




                 1032. In addition, Teva was looking into closer co-operation with Mylan for

          co-ordinated price increases on a wide range of products – including on Amiloride,

          which, as just described, was successful.

                 1033. The overlap of the drugs in this section and Patel’s arrival at Teva in

          April, 2013, helps to illustrate the institutional, long-lasting nature of Defendants’

          cartel agreements and co-operation, irrespective of the personalities involved.

                 1034. For example, Defendants’ additional conspiracies involving Doxazosin

          and Estradiol are described elsewhere in this Complaint. Likewise, Defendants

          Watson/Actavis, Mylan, and Teva were already co-conspirators in the market for

          Estradiol tabs and communicated extensively and co-operatively on this subject

          throughout 2012. Thus, Patel’s work at Teva involved merely enhancing details on

          the cartel’s framework, which was already in place.

                 1035. In any event, on Monday, May 6, 2013, as Patel was creating a list of

          “Immediate PI” candidates, Patel she sent Teva’s then-Director of National Accounts,

          Kevin Green (“Green”), an e-mail with an attached spreadsheet, titled “Price Increase

          Candidate Competitive Landscape.”

                 1036. Patel asked Green to “gather as much market intelligence as possible”

          for certain items that she had highlighted in blue, including nine Mylan drugs, one of

          which was Amiloride: Tolmetin Sodium Capsules; Doxazosin Mesylate Tablets;

          Methotrexate Tablets; Diltiazem HCL Tablets; Flurbiprofen Tablets; Nadolol Tablets;

          Amiloride HCL/HCTZ Tablets; Cimetidine Tablets; and Estradiol Tablets.

                                                      300

                                                 300 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 312 of 1126 PageID
                                                                     RECEIVED       #: 331
                                                                               NYSCEF:  12/15/2020




                1037. In accordance with this directive from Patel (and as alleged supra), Green

          then spoke to Nesta (at Mylan) every single day for the rest of the week,

          sometimes multiple times per day. Green and Nesta spoke three times on Tuesday,

          (May 7), including one call lasting more than eleven minutes.

                1038. Green also telephoned Patel twice that day to report what he had learned

          from Nesta. Green and Nesta also spoke a number of times over the next several

          days, including the following day (May 8) for approximately four minutes; the day

          after that (May 9), also for approximately four minutes; and they spoke at least twice

          they day after that (Friday, May 10), for approximately two and eleven minutes.

                1039. This is extremely unusual behaviour for supposed “competitors” and

          was done solely to advance the plans and interests of Defendants’ cartel.

                1040. Early the next week, on Tuesday, May 14, Patel asked several Teva

          NAM’s, including Green, to obtain price points on certain Mylan drugs, including

          Cimetidine and Nadolol, in preparation for a potential price increase.

                1041. Patel indicated internally to another Teva colleague that she was

          expecting “additional Mylan intel” and that she was expecting Mylan “to take an

          additional increase” on those items.

                1042. Later that same week, on Friday, May 17, 2013, Green spoke to Nesta

          six times, including calls lasting approximately twelve minutes, two minutes, four

          minutes, and a quarter-hour.



                                                     301

                                                 301 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 313 of 1126 PageID
                                                                     RECEIVED       #: 332
                                                                               NYSCEF:  12/15/2020




                1043. Less than two weeks after that, on May 29, 2013, after a discussion with

          Maureen Cavanaugh, Patel added four Mylan drugs to the Teva price increase list:

          Nadolol, Cimetidine, Prazosin caps (“Prazosin”), and Methotrexate.

                1044. Discussions between Kevin Green (Teva) and Jim Nesta (Mylan) about

          specific drugs continued into June, as Mylan was also preparing for its own major

          price increase on a number of drugs. From June 24 through June 28, 2013, for

          example, Green and Nesta had at least the following telephone calls:




                1045. On June 26, 2013, in the midst of this flurry of communications between

          Teva and Mylan (and the same day that Defendants Green and Nesta had a one-hour

          phone call), one Patel's colleagues sent her a suggestion with the following list of

          potential drugs to add to the price increase list, along with the current market share of

          the other manufacturers:




                                                     302

                                                302 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                 INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 314 of 1126 PageID
                                                                     RECEIVED       #: 333
                                                                               NYSCEF:  12/15/2020




          “Hydorxyzine” Pamoate Capsules was a typographically erroneous reference to

          Hydroxyzine Pamoate Capsules.

                 1046. In response, Patel’s supervisor at Teva, K.G., commented that

          “Ketoprofen would have a high likelihood of success.”

                 1047. Although Nystatin and Hydroxyzine Pamoate caps are on this list, the

          Nystatin-specific and Hydroxyzine Pamoate -specific conspiracies and sub-

          components of Defendants’ overarching cartel agreement are discussed in more detail

          elsewhere in this Complaint.

                 1048. Not surprisingly, given what Patel referred to as the “rumors” (her code-

          word for information received from a fellow cartel member36), Mylan raised its price

          for both Ketorolac and Ketoprofen (the two Mylan drugs on the list above) six days

          later, on July 2, 2013. Teva then quickly followed with its own price increase for both

          drugs (and others) on August 9, 2013. As also discussed more fully below, those price

          increases were closely co-ordinated and agreed to between Teva and Mylan.

          36
            As alleged throughout the Complaint, because their collusion was illegal, Defendants’ cartel had a
          pattern and practice of Defendants’ employees falsely ascribing competitively sensitive information
          (which was actually obtained from employees of other cartel members) as being from customers.
          One of Patel’s preferred versions of this linguistic camouflage was the word “rumors.”


                                                          303

                                                     303 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 315 of 1126 PageID
                                                                     RECEIVED       #: 334
                                                                               NYSCEF:  12/15/2020




                 1049. On Friday, June 28, 2013, at the end of the flurry of phone

          communications between Teva and Mylan described above, Green (Teva) and Nesta

          (Mylan) had a four-minute phone call, starting at 10:59 am.

                 1050. Less than 20 minutes after the call, Patel sent the following e-mail

          internally at Teva:




                 1051. Patel obtained the information in her e-mail directly from her Teva

          colleague, Kevin Green, but got one significant point wrong, which confirms that she

          had advance notice of the Mylan increase. In actuality, rather than (as it says in the e-

          mail) “Mylan . . . announcing a long list of price increases today,” emphasis added,

          Mylan did no such thing. Insteady, Mylan did not announce the price increases until

          that Monday, July 1, 2013 – with an effective date of the day after that, July 2, 2013 –

          so Patel knew about the increase prior to it being announced to any customers.


                                                     304

                                                304 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 316 of 1126 PageID
                                                                     RECEIVED       #: 335
                                                                               NYSCEF:  12/15/2020




                1052. “Rumors” was another term consistently used by Patel in e-mails to

          camouflage the fact that Teva was communicating with fellow cartel members about

          future price increases. For example, Patel used the term when discussing Taro in the

          February 24, 2013 “Immediate PI” spreadsheet, after speaking with Aprahamian and

          before Taro raised its price on Adapalene Gel. She used it again on June 26, 2013 -

          after Green and Nesta spoke several times in advance of Mylan’s price increase on

          Ketoprofen.

                1053. Similarly, on July 2, 2013 – the day before Teva’s price increases

          (including for Methotrexate) went into effect, a colleague asked Patel how Teva’s

          competitors’ pricing compared with regard to Methotrexate. Patel responded that

          Mylan’s pricing was a little low on that drug, “but we are hearing rumors of them

          taking another increase,” so Teva felt comfortable that it would not lose market share

          when it increased the price of that drug on the following day. These so-called

          “rumors” – which were not, in fact rumors at all, but instead were based on the direct

          communications between Green (Teva) and Nesta (Mylan) noted above – were, of

          course, accurate: Mylan increased its price of Methotrexate, pursuant to its agreement

          with Teva, on November 15, 2013.

                1054. After the large Teva and Mylan price increases on July 2 and 3, 2013,

          Sandoz sought to obtain a “list of items” with increased prices so that it would “not

          respond to something adversely” by inappropriately competing for market share on

          any of those drugs. Sandoz executives had previously conveyed to their counterparts

                                                    305

                                               305 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 317 of 1126 PageID
                                                                     RECEIVED       #: 336
                                                                               NYSCEF:  12/15/2020




          at both Mylan and Teva that Sandoz would follow their price increases and not steal

          their customers after an increase.

                1055. Obtaining the list of price increase drugs was an effort by Sandoz to

          ensure it was aware of every increase taken by both competitors so it could live up to

          its end of Defendants’ anticompetitive bargain.

                1056. On July 9, 2013, SW-l stated in an internal Sandoz e-mail that he would

          “call around to the [Sandoz directors of national accounts] to try and gather a

          comprehensive list of items.”

                1057. Pursuant to that direction, on July 15, 2013 SW-2 at Sandoz called

          Rekenthaler at Teva and left a message. Rekenthaler called SW-2 back immediately,

          and they had a three-minute conversation during which SW-2 asked Rekenthaler to

          provide him with a list of Teva price increase drugs, including drugs where Teva did

          not overlap with Sandoz. Rekenthaler, of course, complied, but knowing that it was

          improper to share this information with a supposed competitor (and actual fellow

          cartel member), and in an effort to conceal such conduct, Rekenthaler first sent the

          Teva price increase list from his work e-mail account to his personal e-mail account,

          and then, two minutes later, forwarded the list from his personal e-mail account on to

          SW-2’s personal e-mail account.

                1058. As will also be discussed in additional detail, infra, the list included, inter

          alia, all formulations of Adapalene Gel, Methotrexate Tabs, Nadolol Tabs, Prazosin

          HCL Caps, and Ranitidine HCL Tabs:

                                                      306

                                                 306 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 318 of 1126 PageID
                                                                     RECEIVED       #: 337
                                                                               NYSCEF:  12/15/2020




                                               307

                                           307 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 319 of 1126 PageID
                                                                     RECEIVED       #: 338
                                                                               NYSCEF:  12/15/2020




                1059. Thereafter, Sandoz employee SW-2 called Sandoz employee SW-1 and

          conveyed the information orally to SW-1, who transcribed the information into a

          spreadsheet.

                1060. One of the many drugs that was the subject of the joint Teva-Mylan

          price increases of early July, 2013, was Nadolol. Sandoz was the only other

          manufacturer in that market. Shortly after the Teva increase, SW-l sent Patel a

          congratulatory message on the increase.

                1061. As discussed in more detail, infra, later that year, SW-2 left Sandoz to

          join Rising, which also anticompetitively co-ordinated with Teva on Hyroxyzine

          Pamoate, among other drugs.

                1062. Maureen Cavanaugh (“Cavanaugh”) was Senior Vice President and

          Commercial Officer, North America at Teva until April, 2018, when – continuing to

          illustrate the institutional close co-operation among members of Defendants’ cartel –

          Ms. Cavanaugh transferred to Defendant Lannett, as Lannett’s Senior Vice President

          and Chief Commercial Officer.

                1063. In 2014, it was Mylan’s turn to lead yet another price increase, and again,

          co-operated with Teva to do so. Again, most of Mylan’s communications were via

          Jim Nesta, but this time, Teva communicated were via Rekenthaler (rather than Patel,

          although Patel handled the information internally, once Teva received it), illustrating

          the institutional (rather than merely personal) nature of the co-operative, anti-

          competitive relationship among cartel members. Nesta and Rekenthaler spoke by

                                                     308

                                                308 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                 INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 320 of 1126 PageID
                                                                     RECEIVED       #: 339
                                                                               NYSCEF:  12/15/2020




          phone at least on May 9, 20 and 27, and by the end of the year, both Mylan and Teva

          had WAC prices for Amiloride of 40 cents per tablet.

                 1064. Effective April 17, 2014, Mylan increased its WAC prices on a number

          of drugs, including several that overlapped with Teva – further including Amiloride.37

                 1065. Pursuant to the established understanding among cartel members, Mylan

          employees created at least two spreadsheets with WAC and AWP pricing information

          for the price increases taken by Mylan, and then passed this pricing data on to Teva.

          On April 21, a few days after the price increases, a national account executive at Teva

          (“T.S.”) forwarded these spreadsheets to Patel.

                 1066. On May 9, 2014, at 11:15 am, Rekenthaler called Nesta at Mylan and left

          a message. Nesta returned the call a few minutes later , at ll:23 am, and the two spoke

          for approximately eight minutes.

                 1067. The next day, T.S. sent Patel an e-mail with another Mylan-created

          spreadsheet attached, listing the Mylan contract (not WAC/AWP) price points for all

          of the recent increases, including Amiloride – which Patel then listed in her own Price

          Increase spreadsheet, with the notation “Follow/Urgent.”

                 1068. After additional calls between Rekenthaler and Nesta on August 4, 7, 11,

          18, and 21, Teva implemented the Mylan price increases on August 28, 2014.




          37
            Mylan also increased its contract prices, although some of those price increases did not come into
          effect until a few weeds later, in mid-May.

                                                          309

                                                     309 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 321 of 1126 PageID
                                                                     RECEIVED       #: 340
                                                                               NYSCEF:  12/15/2020




                1069. No shortages or other market features can explain Defendants’ price

          increases for Amiloride HCL/HCTZ Tabs, Cimetidine Tabs, Diltiazem HCL Tabs,

          Disopyramide Phosphate Caps, Doxazosin Mesylate Tab, Methotrexate Tabs,

          Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine Pamoate caps, Ketorolac

          Tromethamine Tabs, Ketoprofen Caps, Nadolol Tablets, or Tolmetin Sodium Caps

          during the Relevant Period.

                1070. The elevated prices of Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,

          Diltiazem HCL Tabs, Disopyramide Phosphate Caps, Doxazosin Mesylate Tab,

          Methotrexate Tabs, Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine Pamoate caps,

          Ketorolac Tromethamine Tabs, Ketoprofen Caps, Nadolol Tablets, and Tolmetin

          Sodium Caps resulted from Defendants’ anticompetitive conduct, injured Plaintiffs,

          and caused them to pay more than they would have paid in a free and fair market, and

          will continue indefinitely at these elevated levels unless Defendants’ conduct in

          furtherance of their conspiracies is enjoined by this Court.

                1071. The unlawful agreement between Teva and Mylan, regarding Amiloride

          HCL/HCTZ Tabs, Cimetidine Tabs, Diltiazem HCL Tabs, Disopyramide Phosphate

          Caps, Doxazosin Mesylate Tab, Methotrexate Tabs, Estradiol Tabs, Flurbiprofen

          Tabs, Hydroxyzine Pamoate caps, Ketorolac Tromethamine Tabs, Ketoprofen Caps,

          Nadolol Tablets, and Tolmetin Sodium Caps, was part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                                                     310

                                                310 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 322 of 1126 PageID
                                                                     RECEIVED       #: 341
                                                                               NYSCEF:  12/15/2020




                 V.     Ciclopirox Cream
                 1072. Ciclopirox Cream, also known by the brand name Loprox, is an

          antifungal medicine that prevents fungus from growing on skin. Ciclopirox Cream is

          used to treat skin infections such as athlete’s foot and ringworm.

                 1073. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Ciclopirox Cream, as follows:

                 1074. In the summer of 2011, the market for Ciclopirox Cream was dominated

          by, and evenly split among, four cartel members: Perrigo, with 26%; Paddock, with

          30%; Fougera, with 21%; and Glenmark, also with 21%. Defendant G&W was not in

          the market at that time.

                 1075. On September 21, 2011, however, Erica Vogel-Baylor (at G&W) learned

          that Fougera had temporarily discontinued Ciclopirox Cream. She forwarded that

          information to her boss, Grauso, who then called SW-6 at Fougera, twice, to confirm

          the information. Grauso and SW-6 also spoke again the next morning.

                 1076. G&W saw Fougera’s exit as an opportunity to enter the market for

          Ciclopirox Cream. After confirming Fougera’s plans to exit, G&W began making

          plans to enter the market.




                                                      311

                                                 311 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 323 of 1126 PageID
                                                                     RECEIVED       #: 342
                                                                               NYSCEF:  12/15/2020




                1077. On October 28, 2011, Vogel-Baylor e-mailed Grauso regarding a

          meeting she had with Rite Aid concerning G&W’s upcoming launches. Vogel-Baylor

          noted that Rite Aid’s incumbent supplier of Ciclopirox Cream was Glenmark.

                1078. Throughout January, 2012, G&W began formalizing its strategy for the

          Ciclopirox Cream launch and reached out to various customers to obtain incumbent

          information, usage, and pricing intelligence.

                1079. On February 3, 2012, Vogel-Baylor e-mailed Kurt Orlofski, a senior

          G&W executive, notifying him that Ciclopirox Cream was now available in small

          quantities and that several additional batches would be ready for shipment in the next

          few weeks. She further stated that she needed to sit down with him to discuss which

          customers G&W wanted to approach.

                1080. On February 20, Orlofksi e-mailed Vogel-Baylor with a list of the tasks

          that she was responsible for. One of those tasks was to secure approximately 20%

          market share of Ciclopirox Cream, per G&W’s launch plan.

                1081. The next day, Orlofski exchanged eight text messages with S.K., a high-

          level executive at Perrigo. Two days later, on February 23, they exchanged an

          additional ten text messages.




                                                     312

                                                312 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 324 of 1126 PageID
                                                                     RECEIVED       #: 343
                                                                               NYSCEF:  12/15/2020




                1082. As of March, 2012, Glenmark had 60% share of the Ciclopirox Cream

          market, Perrigo had 25%, and Fougera had the remaining 15% share even as it was

          phasing out of the market.

                1083. But by March 19, G&W had secured the Ciclopirox Cream business at

          Walgreens. Walgreens was a Glenmark customer that accounted for slightly less than

          G&W’s goal of 20% of the market for Ciclopirox Cream.

                1084. On March 23, Vogel-Baylor asked C.M., a sales executive at G&W, to

          reach out to Publix to see if the customer would be interested in a bid for Ciclopirox

          Cream. C.M. and Vogel-Baylor traded subsequent e-mails.

                1085. On March 27, 2012, C.M. advised Vogel-Baylor that G&W should put

          together a proposal for Publix and that the customer planned to award G&W the

          business before the upcoming RFP. That same day, while they were both at a Rite

          Aid event in Las Vegas, Nevada, Vogel-Baylor met GW-5, a senior executive at

          Glenmark, for the first time.

                1086. Two days later, on March 29, Vogel-Baylor e-mailed SW-5 and asked the

          Glenmark executive to send his full contact information. The next day, GW-5

          responded to Vogel-Baylor’s e-mail, providing his contact information. After

          exchanging a few more e-mails, the two then also exchanged several text messages.




                                                    313

                                               313 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 325 of 1126 PageID
                                                                     RECEIVED       #: 344
                                                                               NYSCEF:  12/15/2020




                1087. On April 2, 2012, GW-5 e-mailed Vogel-Baylor stating that he had

          forgotten his cell phone at home.

                1088. Throughout the month of April 2012, Vogel-Baylor and SW-5

          exchanged hundreds of text messages and phone calls. During these communications,

          and others over the next several months, G&W and Glenmark colluded to

          significantly raise, almost simultaneously, their contract pricing on Ciclopirox Cream.

                1089. For example, on April 11 and April 12, 2012, Vogel-Baylor and GW-5

          exchanged more than fifty text messages and phone calls. In the early morning of

          April 12, Vogel-Baylor e-mailed her supervisor, Orlofski, recommending that G&W

          increase contract pricing for Walgreens and Publix. She suggested a direct price

          increase for Publix between 57% and 82% and between 233% and 408% for

          Walgreens, depending on the dosage size.

                1090. On April 18, 2012, Vogel-Baylor e-mailed C.M. at G&W with specific

          pricing to submit for the upcoming Publix RFP. Regarding Ciclopirox Cream, Vogel-

          Baylor advised that because G&W was doing a price increase on the product, she was

          including increased pricing on the bid. Vogel-Baylor further stated that C.M. should

          discuss this with her before submitting the bid. That same day, Vogel-Baylor

          exchanged at least twenty text messages and phone calls with GW-5 at Glenmark.

                1091. That same day, Glenmark also began sending out notices to its

          customers that it would be increasing its prices for Ciclopirox Cream.

                                                     314

                                                314 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 326 of 1126 PageID
                                                                     RECEIVED       #: 345
                                                                               NYSCEF:  12/15/2020




                1092. From April 24 to April 27, 2012, the NACDS held its annual meeting in

          Palm Beach, Florida. Representatives from Glenmark, G&W, and Perrigo all

          attended, including S.K. from Perrigo, Orlofksi and Vogel-Baylor from G&W, and

          GW-5 from Glenmark.

                1093. S.K. at Perrigo and Orlofski at G&W communicated several times by

          phone in advance of the conference, as well as on the day the conference began.

          Between April 19 and 24, Orlofski and S.K. exchanged at least fifteen text messages.

          Orlofski also called S.K. once on April 24. The call lasted less than one minute.

          Vogel-Baylor at G&W and GW-5 at Glenmark continued to communicate constantly

          throughout this period. On April 24, alone, Vogel-Baylor exchanged eighty-eight text

          messages with GW-5.

                1094. That same day, April 24, 2012, Cardinal e-mailed G&W requesting a bid

          on Ciclopirox Cream. C.M., a sales executive at G&W, forwarded the request to

          Vogel-Baylor. G&W declined to bid on the opportunity.

                1095. The next day, on April 25, Vogel-Baylor e-mailed C.M.

                1096. Two days after that, on April 27, Vogel-Baylor requested that G&W

          prepare a price increase letter for Walgreens raising the prices for Ciclopirox Cream

          between 233% and 408%, depending on the formulation.




                                                    315

                                               315 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 327 of 1126 PageID
                                                                     RECEIVED       #: 346
                                                                               NYSCEF:  12/15/2020




                 1097. Two weeks later, on May 12, Kroger, a Glenmark customer, e-mailed

          Vogel-Baylor asking if G&W wanted to bid on Ciclopirox Cream. Vogel-Baylor

          declined to bid on the opportunity, claiming that G&W could not handle the volume.

                 1098. On May 24, Vogel-Baylor e-mailed C.M. asking if he had heard whether

          Publix would accept the price increase on Ciclopirox Cream. C.M. responded that

          Perrigo had submitted low pricing on the RFP.

                 1099. By this time, Vogel-Baylor had been introduced to SW-6 at Fougera and

          was communicating with him directly, instead of through Grauso, as she had done

          previously. At 5:35 pm that day, Vogel-Baylor reached out to SW-6; at 5:39 pm, SW-6

          returned Vogel-Baylor’s call, and they spoke for approximately five minutes. At 5:43

          pm, immediately upon hanging up with Vogel-Baylor, SW-6 called T.P. at Perrigo.

          After speaking with T.P., SW-6 hung up and immediately called Vogel-Baylor back, at

          5:45 pm, and again at 5:46 pm.

                 1100. Later that evening, Vogel-Baylor replied to her colleague C.M. Vogel-

          Baylor forwarded Perrigo’s pricing to her supervisor, Orlofski.

                 1101. On June 4, 2012, G&W sent its price increase notice to Walgreens. In

          an internal pricing spreadsheet, Perrigo listed its direct pricing at one of its customers

          on the 15gm, 30gm, and 90gm package sizes as $7.14, $11.22, and $19.39, respectively.

          Notably, this pricing was even higher than the increased pricing G&W sent to

          Walgreens on the same day.

                                                      316

                                                 316 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                   INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 328 of 1126 PageID
                                                                     RECEIVED       #: 347
                                                                               NYSCEF:  12/15/2020




                1102. On June 6, Vogel-Baylor and GW-5 of Glenmark exchanged eight

          phone calls. All of the calls lasted less than one minute.

                1103. On June 11, C.M. at G&W e-mailed Vogel-Baylor stating that he had

          spoken with Walgreens. C.M. and Vogel-Baylor subsequently traded e-mails. That

          same day, Vogel-Baylor and GW-5 of Glenmark exchanged more than eighty text

          messages.

                1104. Vogel-Baylor forwarded her exchange with C.M. to Orlofski. The next

          day, on June 13, Vogel-Baylor exchanged eighteen text messages with GW-5 at

          Glenmark. Also, on June 13, 2012, Orlofski sent a text message to S.R. of Walgreens.

          G&W ultimately retained the Walgreens business.

                1105. Between June 15 and June 26, 2012, Vogel-Baylor and GW-5 continued

          to exchange multiple text messages each day. During that time period, the two

          exchanged 545 text messages.

                1106. On June 29, C.M. e-mailed Vogel-Baylor to advise her that MMCAP was

          requesting a bid on Ciclopirox Cream. Vogel-Baylor and C.M. then exchanged several

          e-mails. Vogel-Baylor later concluded and recommended to C.M. that he bid on the

          MMCAP business.

                1107. As of May 2013, the primary competitors for Ciclopirox Cream were

          Glenmark with 44% market share, Perrigo with 38%, and G&W with 16%.



                                                     317

                                                 317 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 329 of 1126 PageID #: 348
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 330 of 1126 PageID #: 349
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 331 of 1126 PageID
                                                                     RECEIVED       #: 350
                                                                               NYSCEF:  12/15/2020




                1112. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for

          Ciclopirox Cream and the Mometasone line to her supervisor, Orlofski. The next day,

          May 24, 2013, Vogel-Baylor called CW-5 at Glenmark twice. The calls lasted less than

          one (1) minute each.

                1113. On May 29, 2013, Vogel-Baylor exchanged five (5) calls with CW-5 and

          Brown of Glenmark. That same day, G&W finalized its price increase notifications

          for Ciclopirox Cream to send to its customers, including Publix and Wal-Mart.

                1114. Also, on May 29, 2013, Target e-mailed C.M. of G&W stating that the

          customer had received a 250% price increase on another drug, Halobetasol, and

          asking whether C.M. could provide any insight into why.

                1115. On May 30 and May 31, 2013, Brown called Vogel-Baylor twice. The

          calls lasted four (4) minutes and less than one (1) minute, respectively.

                1116. No shortages or other market features can explain Defendants’ price

          increases for generic Ciclopirox Cream during the Relevant Period.

                1117. The elevated prices of generic Ciclopirox Cream resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.



                                                     320

                                                320 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 332 of 1126 PageID
                                                                     RECEIVED       #: 351
                                                                               NYSCEF:  12/15/2020




                 1118. The unlawful agreements among Defendants Fougera and G&W,

          regarding generic Ciclopirox Cream were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 W.     Metronidazole .75% Gel

                 1119. Metronidazole Topical .75% Gel (“Metro Gel .75%,”) also known by the

          brand name Metrogel) is a topical antibiotic prescribed for the treatment of skin

          lesions in patients suffering from rosacea.

                 1120. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Metro Gel .75%, as follows:

                 1121. As of June 2011, there were three competitors in the market for Metro

          Gel .75% – Fougera, Sandoz, and Taro.

                 1122. In the summer of 2011, Sandoz was seeking opportunities to increase

          prices on its products. In pursuit of that goal, on July 6, 2011, J.P., a product manager

          at Sandoz, sent an internal e-mail asking for information on any recent price increases

          instituted by rivals Taro and Fougera on a list of products on which the companies

          overlapped. The list included Metro Gel .75%.

                 1123. That same day, July 6, 2011, CW-4, a senior sales executive at Sandoz,

          exchanged three calls with D.S. at Taro, including one call lasting sixteen (16) minutes.


                                                        321

                                                 321 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 333 of 1126 PageID
                                                                     RECEIVED       #: 352
                                                                               NYSCEF:  12/15/2020




          During these calls, D.S. informed CW-4, among other things, that Taro would be

          raising prices on Metro Gel .75%. Based on their prior conversations and

          understanding, CW-4 knew that Sandoz was expected to follow the price increase.

                1124. Later that day, CW-4 responded to J.P.'s e-mail. She then listed out the

          competitive intelligence she had just gathered from D.S. regarding Metro Gel .75%.

                1125. Over the coming months, Sandoz kept watch on the market, waiting to

          follow Taro’s expected price increase on Metro Gel .75%.

                1126. In the interim, on July 20, 2011, a fourth competitor, G&W, entered the

          Metro Gel .75% market. Despite only recently entering the market, G&W quickly got

          to work coordinating a price increase on Metro Gel .75%. For the increase to succeed,

          G&W would need to ensure that the other competitors in the market would follow –

          and follow they did.

                1127. From January 29 to February 1, 2012, the ECRM held its Retail

          Pharmacy Generic Pharmaceuticals Conference in Atlanta, Georgia. Representatives

          from all four (4) competitors in the Metro Gel .75% market – Fougera, Sandoz, Taro,

          and G&W – were in attendance. These representatives included CW-6 and

          Kaczmarek of Fougera, CW-4 of Sandoz, D.S. of Taro, and Vogel-Baylor and

          Orlofski of G&W. Grauso, then at Aurobindo, was also in attendance.

                1128. On February 2, 2012, the day after the conference concluded, G&W

          generated a price increase analysis for Metro Gel .75%, which included a 245%

          increase to the WAC price from $39.99 to $137.99. That same day, Vogel-Baylor used

                                                   322

                                              322 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 334 of 1126 PageID
                                                                     RECEIVED       #: 353
                                                                               NYSCEF:  12/15/2020




          her former colleague Grauso (then at Aurobindo) to convey information to CW-6 at

          Fougera regarding the Metro Gel .75% price increase.

                   1129. For example, on Febrna1y 2, 2012, Vogel-Baylor called Grauso and they

          spoke for eight (8) minutes. Grauso hung up and immediately called CW-6 of

          Fougera. The two men spoke for four (4) minutes. Immediately upon hanging up,

          Grauso called Vogel-Baylor back and they spoke for eleven (11) minutes. Grauso then

          called CW-6 again and spoke to him for five (5) minutes. Grauso hung up, received a

          call from Orlofski at G&W, and the two men spoke for thirteen (13) minutes. These

          calls, which all occurred within the span of less than an hour, are detailed in the chart

          below:




                   1130. Later that evening, CW-6 e-mailed his boss at Fougera, Kaczmarek,

          asking him to give him a call. CW-6 and Kaczmarek spoke by phone three times the

          following day.

                   1131. On February 7, 2012, Vogel-Baylor e-mailed Orlofski her latest price

          increase analysis for Metro Gel .75%. The next day, on February 8, 2012, Orlofski

          called Kaczmarek at Fougera. The two competitors exchanged two more calls over

          the next few days and finally connected on February 10, 2012 for a twenty-five (25)

          minute call.

                                                     323

                                                323 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 335 of 1126 PageID #: 354
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 336 of 1126 PageID
                                                                     RECEIVED       #: 355
                                                                               NYSCEF:  12/15/2020




          notice letters to its customers, Blashinsky, then a senior marketing executive at Taro,

          informed his colleagues that prices had rised for Metro Gel .75% and one other

          product.

                1135. On February 17, 2012, Orlofski e-mailed Blashinsky of Taro asking if he

          was going to the annual GPhA industry conference the following week. The next day,

          Orlofski e-mailed B.S., a senior Taro executive.

                1136. On February 17, 2012, G&W sent out letters notifying its customers of

          the Metro Gel .75% price increase. That same day, Grauso called Vogel-Baylor and

          they spoke for sixteen (16) minutes. Following the now normal pattern, Grauso hung

          up and called CW-6 at Fougera. The two men spoke for five (5) minutes. Immediately

          upon hanging up, Grauso called Vogel- Baylor again. That call lasted two (2) minutes.

                1137. On February 18, 2012, a GPO customer e-mailed Vogel-Baylor after

          receiving the Metro Gel .75% notice. Of course, Vogel-Baylor already knew that her

          competitors would follow G&W’s price increase, but she could not tell the customer

          that. Ultimately, the customer negotiated a 45-day notice period.

                1138. On February 20, 2012, Blashinsky reiterated to his colleagues that price

          increases were taking place in the Metro Gel .75% market.

                1139. From February 22 to February 24, 2012, the GPhA held its annual

          meeting in Orlando, Florida. Senior executives from all four competitors in the Metro

          Gel .75% market – Fougera, Sandoz, Taro, and G&W – were in attendance. These

          representatives included Kaczmarek and D.K., a senior executive at Fougera, R.T. of

                                                    325

                                                325 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 337 of 1126 PageID
                                                                     RECEIVED       #: 356
                                                                               NYSCEF:  12/15/2020




          Sandoz, B.S. of Taro, and Orlofski of G&W. During the conference, the competitors

          were actively discussing and agreeing on the details of the Metro Gel .75% price

          increase.

                1140. On February 22, 2012, the first day of the GPhA meeting, Orlofski and

          B.S. emailed again.

                1141. Immediately after meeting with Orlofski on February 22, B.S. e-mailed

          Blashinsky regarding Metro Gel .75%. Blashinsky and B.S. subsequently traded emails

          discussing Metro Gel .75%. Of course, Fougera and Sandoz had not increased their

          Metro Gel .75% pricing yet – but B.S. of Taro understood that they would based on

          his conversation with Orlofski.

                1142. Similarly, that same evening, on February 22, 2012, Kaczmarek of

          Fougera (who was also at the GPhA conference) sent an e-mail to the Fougera Pricing

          Committee.

                1143. On March 5, 2012, CW-3, then a sales executive at Fougera, e-mailed

          Kaczmarek regarding one customer that had already received a pre-increased price

          quote from Fougera. Kaczmarek was unsympathetic, responding that he was willing

          to lose the customer in the interest of maintaining the agreed-upon higher prices.

                1144. On March 9, 2012, Rite Aid e-mailed Sandoz asking for a bid on Metro

          Gel .75%. CW-4 of Sandoz forwarded the invitation to Kellum. Kellum wasted no

          time in telling his colleagues that Sandoz should stay clear of the Rite Aid bid, as



                                                     326

                                                326 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 338 of 1126 PageID
                                                                     RECEIVED       #: 357
                                                                               NYSCEF:  12/15/2020




          Sandoz intended to follow the price increase that he believed spawned the

          opportunity.

                 1145. One week later, when Rite Aid pressed again for a Sandoz bid, CW-4

          contacted Kellum to verify that the decision was to decline, and Kellum confirmed.

                 1146. Within the next several weeks, all three competitors followed G&W's

          increase on Metro Gel .75% as agreed and essentially matched G&W's WAC pricing.

          Fougera increased on March 16, 2012, Taro increased on March 23, 2012, and Sandoz

          increased on April 6, 2012.

                 1147. On March 22, 2012, the day before Taro increased its price, Orlofski at

          G&W received two phone calls from a Taro employee1 lasting twelve (12) minutes

          and two (2) minutes, respectively.

                 1148. Customers began to react immediately to the dramatic price hikes by

          seeking price quotes from the competitors. The competitors, however, refused to

          break ranks. On April 3, 2012, for example, Fougera received a request from a Taro

          customer to bid on Metro Gel .75% in light of the Taro increase.

                 1149. The following day, on April 4, 2012, CW-6 sent Kaczmarek an updated

          market share breakdown for the Metro Gel .75% market. CW-6 expressed satisfaction

          that the market had arrived at an appropriate equilibrium in accordance with fair share

          principles.

                 1150. No shortages or other market features can explain Defendants’ price

          increases for generic Metro Cream or Metro Lotion during the Relevant Period.

                                                    327

                                               327 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 339 of 1126 PageID
                                                                     RECEIVED       #: 358
                                                                               NYSCEF:  12/15/2020




                 1151. The elevated prices of generic Metro Gel .75% resulted from

          Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1152. The unlawful agreements among Defendants Aurobindo, Fougera,

          G&W, Sandoz, and Taro, regarding Metro Gel .75% were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 X. Metronidazole Cream and Lotion

                 1153. Metronidazole 0.75% is a topical antibiotic commonly used to treat the

          skin lesions that result from rosacea. Among other formulations, it is manufactured as

          a cream (“Metro Cream,” also known by the brand name “Metro cream”) and as a

          lotion (“Metro Lotion,” also known by the brand name “Metro Lotion”). In 2013, the

          combined annual market for Metro Cream and Lotion in the United States exceeded

          $70 million.

                 1154. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Metro Cream or Metro Lotion, as follows




                                                      328

                                                 328 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 340 of 1126 PageID
                                                                     RECEIVED       #: 359
                                                                               NYSCEF:  12/15/2020




                 1155. In 2011, Actavis, Fougera, G&W, and Harris Pharmaceutical (“Harris”)

          each marketed a generic version of Metro Cream, and Actavis and Fougera shared the

          market for generic Metro Lotion.

                 1156. In early July 2011, Actavis initiated its plan to raise the prices of both

          products by reaching out to its rival G&W. On July 6, 2011, Mike Perfetto, then a

          senior sales and marketing executive at Actavis, called Grauso at G&W twice. The

          calls lasted four (4) minutes and twenty-one (21) minutes.

                 1157. The next day, on July 7, 2011, the conversation continued, with Perfetto

          initiating a six (6) minute call to Grauso.

                 1158. Confident that at least G&W was on board with the planned increase,

          Actavis raised the price of Metro Cream and Lotion effective July 22, 2011. The new

          WAC price for Metro Cream was $153.33 for a 45gm tube, an increase of 278%. The

          WAC price for Metro Lotion increased by 189% to $208.03 for a 59ml bottle.

                 1159. That same day, M.A., a Fougera marketing executive, e-mailed several

          colleagues, including Kaczmarek, with the precise details of the Actavis increase.

          Kaczmarek began at once assessing how Fougera would follow, mindful of the fair

          share rules and the agreement among the competitors. He inquired of M.A. about

          G&W’s current share of the market.




                                                        329

                                                 329 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 341 of 1126 PageID
                                                                     RECEIVED       #: 360
                                                                               NYSCEF:  12/15/2020




                1160. The next morning, on Saturday July 23, 2011, Fougera utilized one of its

          most reliable sources of information – the relationship between Fougera’s CW-6 and

          Grauso at G&W. CW-6 called Grauso and the two competitors spoke for four (4)

          minutes. A few minutes later, CW-6 called Grauso again and they spoke for fourteen

          (14) minutes.

                1161. Just after 9:00 a.m. on Monday, July 25, 2011, Kaczmarek cautioned his

          team at Fougera to consult with management before quoting a price to any customer

          on Metro Cream or Metro Lotion.

                1162. By 10:31 a.m. that morning, Kaczmarek had already decided on the exact

          amount by which Fougera should increase its price on these products to stay in

          lockstep with Actavis. By early afternoon, a price increase announcement letter had

          already been drafted and circulated for comment, incorporating Kaczmarek’s formula.

                1163. Meanwhile, CW-6 and Grauso continued their discussions that same

          morning. CW-6 initiated calls to Grauso at 9:55 a.m. and 12:21 p.m.

                1164. Less than twenty (20) minutes after the second call with Grauso ended,

          CW-6 called his boss, Kaczmarek, to report the information he had obtained. A total

          of eight calls were exchanged between CW-6 and Kaczmarek on the afternoon and

          early evening of July 25, 2011.




                                                   330

                                               330 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 342 of 1126 PageID
                                                                     RECEIVED       #: 361
                                                                               NYSCEF:  12/15/2020




                1165. In the early afternoon of Monday, July 25, 2011, a large customer

          reached out to CW-6 at Fougera seeking a new source of supply for Metro Lotion and

          another product. CW-6 asked whether the request was the result of supply issues or

          different issues. The buyer, tongue-in-cheek, asked which answer would yield the

          better price. CW-6, following Kaczmarek’s earlier instructions replied to the buyer.

                1166. That same day, Fougera informed its customers that it was increasing its

          pricing for both Metro Cream and Metro Lotion effective July 26, 2011, closely

          tracking Actavis’s new prices. The new WAC price for Metro Cream was $151.80 for

          a 45gm tube. The new WAC price for Metro Lotion was $205.95 for a 59ml bottle.

                1167. Customers quickly began to complain to Fougera about the sharp price

          increase, prompting one Fougera customer service representative to ask Kaczmarek

          for help in framing a response to a disgruntled customer that e-mailed protesting

          against the roughly 150% price hike.

                1168. Undaunted by the obvious dissatisfaction of its customers, Fougera’s

          singular focus was on ensuring that the competitors all followed the price increases. In

          response to yet another customer inquiry about the price spike, Kaczmarek virtually

          disregarded the news of the customer’s displeasure.

                1169. Kaczmarek did not have to worry for long, however, as G&W’s plans to

          follow the Actavis and Fougera price increases on Metro Cream were already in full

          swing. On July 26, 2011 – the day of the Fougera increase – Grauso of G&W called

                                                     331

                                                 331 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 343 of 1126 PageID
                                                                     RECEIVED       #: 362
                                                                               NYSCEF:  12/15/2020




          CW-6 of Fougera. The call lasted one (1) minute. CW-6 hung up and immediately

          called Kaczmarek.

                 1170. Meanwhile, less than ten minutes after ending his call with CW-6,

          Grauso brought Actavis into the conversation, initiating a two (2)-minute call to

          Perfetto. Orlofski of G&W similarly followed up with a text message to Perfetto at

          Actavis roughly a half hour after that. Grauso called CW-6 at Fougera again a few

          hours later, and the resulting call lasted seven (7) minutes. Within five minutes of the

          end of that call, Grauso had placed yet another call to Perfetto at Actavis, this one

          lasting five (5) minutes.

                 1171. By that evening, Grauso had spoken to Perfetto by phone for thirty-five

          (35) more minutes, and had sent him a text message, while CW-6 of Fougera had

          conferred twice more with his boss, Kaczmarek.

                 1172. Over the next two days, July 27 and July 28, 2011, Grauso spoke to

          Perfetto at Actavis four more times and to CW-6 at Fougera six (6) more times.

                 1173. With its competitors fully apprised, G&W raised the price of Metro

          Cream on July 28, 2011, following close on the heels of the Actavis and Fougera

          increases.

                 1174. As the news of yet another Metro Cream price increase hit the market,

          customers again scrambled to find more reasonably priced sources of supply. One



                                                     332

                                                332 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 344 of 1126 PageID
                                                                     RECEIVED       #: 363
                                                                               NYSCEF:  12/15/2020




          large customer reached out to Fougera and Actavis on the same day as the G&W

          increase seeking quotes. Fougera sales executive K.K. contacted Kaczmarek about the

          request, surmising both that the customer was currently supplied by G&W and that

          G&W must be implementing a price increase.

                1175. Despite over a week of receiving nearly constant updates from G&W

          through CW-6, Kaczmarek remained coy about his knowledge of G&W’s increase.

                1176. Finally, just four days later on August 1, 2011, the remaining competitor,

          Harris, fell in line with an increase of its own on Metro Cream. The new Harris WAC

          price was $135.00, an increase of 437%.

                1177. On August 2, 2011, a customer informed G&W that its increase would

          bump G&W from its primary position on Metro Cream, but only by a small margin

          considering the market-wide increases. Vogel-Baylor promised the customer a slight

          price adjustment in order to maintain the primary position but asked who the other

          competitor was. The customer responded that it was Harris.

                1178. The following day, the customer followed up with Vogel-Baylor to let

          her know that Harris would not be fighting G&W for the primary position. The

          customer added that the Harris representative was upset about the outcome.

                1179. No shortages or other market features can explain Defendants’ price

          increases for generic Metro Cream or Metro Lotion during the Relevant Period.



                                                    333

                                              333 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 345 of 1126 PageID
                                                                     RECEIVED       #: 364
                                                                               NYSCEF:  12/15/2020




                 1180. The elevated prices of generic Metro Cream or Metro Lotion resulted

          from Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 1181. The unlawful agreements among Defendants Fougera Actavis, G&W,

          and Harris, regarding Metro Cream or Metro Lotion were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 Y.     Chlorpromazine HCL Tablets

                 1182. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Chlorpromazine HCL tablets beginning at least as early as July 2011.

                 1183. Chlorpromazine HCL tablets, also known by the brand name Largactil,

          is a medication used to treat mood disorders such as schizophrenia or bipolar

          disorder.

                 1184. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Chlorpromazine HCL tablets, as follows:




                                                      334

                                                 334 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 346 of 1126 PageID
                                                                     RECEIVED       #: 365
                                                                               NYSCEF:  12/15/2020




                1185. During the relevant time frame, Defendants Sandoz and Upsher-Smith

          were the primary manufacturers of Chlorpromazine tablets

                1186. The market for Chlorpromazine tablets was mature and at all relevant

          times had multiple manufacturers.

                1187. After years of relatively low and stable prices for Chlorpromazine

          tablets, Sandoz and Upsher-Smith agreed to implement large price increases. In the

          summer of 2011, Sandoz and Upsher-Smith began to implement nearly simultaneous

          and identical price increases. By January 2012, Sandoz and Upsher-Smith list prices

          approximately quadrupled and NSP prices increased nearly 10 times. These incredibly

          large price-increases look small on the chart below because Sandoz and Upsher-Smith

          imposed even larger price increases after that. Both manufacturers’ list prices

          eventually exceeded $7.50 (compared to less than 50 cents before they agreed to raise

          prices) and their NSP prices peaked over $6.00 (compared to approximately 15 cents

          before their agreement).

                1188. The following charts of NSP prices and list prices show the large and

          parallel price increases by Sandoz and Upsher-Smith.




                                                    335

                                                335 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 347 of 1126 PageID
                                                                     RECEIVED       #: 366
                                                                               NYSCEF:  12/15/2020




                1189. Throughout this period, Sandoz and Upsher-Smith met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreements on Chlorpromazine HCL tablets and their Fair Share agreement.

                1190. For example, in October 2011, as Sandoz and Upsher-Smith began their

          parallel and coordinated price increases, K.K., a Senior National Account Executive at

          Sandoz, and D.Z., Upsher-Smith Senior National Account Manager, were in contact

          throughout that year, with phone communications in (at least) March, April, July,

          September, November and December of 2011.

                1191. By October 2014, when Upsher-Smith again increased prices, K.K. at

          Sandoz had moved on to Mallinckrodt. So D.Z. at Upsher-Smith instead

          communicated with C.B., a Sandoz Director of National Accounts. The two spoke on

          September 16, 2014 for approximately 4 minutes. Upsher-Smith raised its

          Chlorpromazine prices (again) a few weeks later.


                                                   336

                                               336 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 348 of 1126 PageID
                                                                     RECEIVED       #: 367
                                                                               NYSCEF:  12/15/2020




                 1192. Sandoz didn’t immediately follow Upsher-Smith’s October 2014 price

          increase. But eventually it did so, announcing identical list (WAC) prices to Upsher-

          Smith on May 15, 2015. The day before announcing, C.B. at Sandoz again spoke to

          D.Z. at Upsher-Smith.

                 1193. No shortages or other market features can explain Defendants’ price

          increases for generic Chlorpromazine HCL during the Relevant Period.

                 1194. The elevated prices of generic Chlorpromazine HCL resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1195. The unlawful agreements among Defendants Sandoz/Fougera and

          Upshur-Smith, regarding generic Chlorpromazine HCL were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 Z.     Triamterene HCTZ

                 1196. Triamterene HCTZ, also known by the brand names Dyazide and

          Maxzide, is a medication used to treat water retention and high blood pressure.

                 1197. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Triamterene HCTZ, as follows:

                                                      337

                                                 337 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 349 of 1126 PageID
                                                                     RECEIVED       #: 368
                                                                               NYSCEF:  12/15/2020




                 1198. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Triamterene HCTZ beginning at least as early as October 2011.

                 1199. During the relevant time frame, Defendants Actavis, Mylan, Sandoz and

          Apotex were the primary manufacturers of Triamterene HCTZ tablets and

          Defendants Mylan, Sandoz and Lannett were the primary manufacturers of

          Triamterene HCTZ capsules.

                 1200. The markets for Triamterene HCTZ capsules and tablets were mature

          and at all relevant times had multiple manufacturers.

                 1201. In 2011, prices increased when Mylan, Sandoz and Actavis imposed large

          price increases, all close in time and amount. When Apotex joined the market in late

          2012, rather than offer lower prices to win customers, it offered the same elevated

          prices of Mylan, Sandoz and Actavis. All four manufacturers eventually imposed

          identical list (WAC) prices.

                 1202. Prices also were low in the Triamterene HCTZ capsule market, but that

          too changed in 2011. Sandoz temporarily exited the market, which prompted Mylan

          to modify its price. When Lannett entered the market in December 2011, it did so at

          elevated prices and was careful not to disturb the market pricing. Sandoz eventually

          re-entered the market as well, but even with three suppliers, prices did not return to

          prior—lower—levels. Defendants’ Fair Share agreement kept prices inflated above

          competitive levels.

                                                     338

                                                 338 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                   INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 350 of 1126 PageID
                                                                     RECEIVED       #: 369
                                                                               NYSCEF:  12/15/2020




                1203. The charts below show the elevated and parallel pricing by Mylan,

          Sandoz, Actavis and Apotex for Triamterene tablets, and by Mylan, Lannett and

          Sandoz for capsules. (Triamterene HCTZ 75-50 mg tablets exhibit a similar pricing

          pattern. Charts for that dosage are not included here.)




                1204. Throughout this period, Actavis, Mylan, Sandoz, Apotex and Lannett

          met at trade conferences and communicated directly with each other in furtherance of

          their price-fixing agreements on Triamterene HCTZ capsule and tablets and their Fair

          Share agreement.

                1205. For example, in November 2011—when Mylan announced list (WAC)

          price increases for Triamterene HCTZ tablets—M.W., Mylan Director of National

          Accounts, was communicating by phone with J.R., Sandoz Director of Institutional

          Marketing, and K.B., Sandoz National Account Manager.

                                                    339

                                               339 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 351 of 1126 PageID
                                                                     RECEIVED       #: 370
                                                                               NYSCEF:  12/15/2020




                1206. On March 8, 2012, M.B., Actavis Director of National Accounts,

          communicated by phone with T.K., Apotex National Account Manager. The next

          day, Actavis announced list (WAC) price increases for Triamterene-HCTZ. M.B.

          (Actavis) and T.K. (Apotex) communicated by phone again on March 16.

                1207. In April 2012, not long after Lannett entered the Triamterene-HCTZ

          capsule market, J.K., Mylan VP & Executive Director of Sales, communicated by

          phone with K.S., VP of Sales and Marketing at Lannett, on April 19, 20 and 23.

                1208. No shortages or other market features can explain Defendants’ price

          increases for generic Triamterene HCTZ during the Relevant Period.

                1209. The elevated prices of generic Triamterene HCTZ resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1210. The unlawful agreements among Defendants Actavis, Mylan, Sandoz

          and Apotex, regarding generic Triamterene HCTZ were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                AA. Lidocaine Ointment
                1211. Lidocaine is a local anesthetic used on the skin to stop itching and pain

          from certain skin conditions. Some forms of this medication are also used to decrease


                                                     340

                                                340 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 352 of 1126 PageID
                                                                     RECEIVED       #: 371
                                                                               NYSCEF:  12/15/2020




          discomfort or pain during certain medical procedures. It is available in many forms

          including Topical formulations and Solutions for injection or infusion. lt is also

          available as a transdennal Patch applied directly to the skin.

                 1212. The market for Lidocaine is mature. Lidocaine has been available in the

          United States for decades in a generic form. At all relevant times, there have been

          multiple manufacturers of Lidocaine.

                 1213. Lidocaine Ointment (“Lidocaine” or “Lido”), also known by the brand

          name Xylocaine Topical Solution, inter alia, is an anesthetic used to temporarily numb

          and relieve pain from minor burns, skin abrasions, insect bites, and other painful

          conditions affecting mucous membranes.

                 1214. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Lidocaine

          at least as follows:

                 1215. Defendants Fougera/Sandoz and Taro dominated sales of Lidocaine 5%

          Ointment during much of the Relevant Period.

                 1216. In late 2011, Fougera/Sandoz totally dominated the market for generic

          Lidocaine Ointment – in fact, Fougera was the sole supplier, but Hi-Tech was making

          plans to launch in the generic Lidocaine Ointment market.

                 1217. On November 21, 2011, A.R., a Fougera sales executive, forwarded an

          invitation to SW-6, among others, for a conference call a week later to discuss, inter

          aliaa, Fluocinolone Acetonide – a product on which Fougera and G&W overlapped

                                                     341

                                                 341 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 353 of 1126 PageID
                                                                     RECEIVED       #: 372
                                                                               NYSCEF:  12/15/2020




          and where SW-6 was colluding with Grauso at G&W at the same time. That

          anticompetitive conduct is discussed elsewhere in this Complaint.

                  1218. The next day, on November 22, E.B. at Hi-Tech called SW-6 at Fougera

          and they spoke for approximately seven minutes. According to available phone

          records, this was the first time that the two had ever spoken by phone. Immediately

          after hanging up, SW-6 called his supervisor, Walter Kaczmarek, and they spoke for

          four minutes. During these calls, the two cartel members discussed Hi-Tech’s entry

          into the market and Fougera’s plan to raise its prices before Hi-Tech entered.

                  1219. A week later, Fougera held its internal strategy meeting, on November

          28. A few days after that, on December 2, and then again on December 5, SW-6

          called E.B. The calls lasted one minute each.

                  1220. Later that same month, on December 22, 2011, and consistent with the

          conspirators’ discussions, Fougera increased WAC pricing for Lidocaine Ointment by

          200%.

                  1221. Starting in February, 2012, as Hi-Tech began preparing in earnest to

          enter the market, E.B. and SW-6 began speaking more frequently. On February 23,

          2012, E.B. called SW-6 and they spoke for seven minutes. Immediately upon hanging

          up, SW-6 called his boss, Kaczmarek, to report the conversation. That call lasted one

          minute, and likely was just a voice-mail message. An hour later, Kaczmarek called

          SW-6 back and they spoke for six minutes.

                  1222. Two weeks later, on March 7, E.B. called SW-6 and they spoke for five

                                                    342

                                                342 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 354 of 1126 PageID
                                                                     RECEIVED       #: 373
                                                                               NYSCEF:  12/15/2020




          minutes. SW-6 called E.B. back a few minutes later. The call lasted one minute.

          During these calls, they discussed which customers Hi-Tech should target as it

          entered the Lidocaine market, as well as pricing.

                    1223. One week later, on March 13, 2012, Hi-Tech entered the Lidocaine

          Ointment market and matched Fougera’s increased WAC pricing. After Hi-Tech

          entered, and consistent with the so-called “fair share” principles of Defendants’ cartel,

          Fougera gave up several of its Lidocaine Ointment customers to the new entrant.

                    1224. For example, on March 22, 2012, ABC e-mailed Fougera to advise that it

          had received an offer for Lidocaine Ointment and asked whether Fougera wanted to

          bid to retain the business. SW-3, then a sales executive at Fougera,38 asked his boss,

          Kaczmarek, how to respond; he directed that SW-3 decline to supply the new entrant.

                    1225. Similarly, on March 27, SW-6 advised Kaczmarek that Hi-Tech had

          made an offer to another customer, Ahold, for Lidocaine Ointment. Again,

          Kaczmarek directed that Fougera would not retain that customer’s Lidocaine account.

                    1226. Wal-Mart’s offer required more detailed co-ordination between the two

          co-conspirators: on May 17, 2012, Wal-Mart e-mailed K.K., another Fougera sales

          executive, to advise that Fougera was not the lowest bidder on its RFP for Lidocaine

          Ointment and asked whether Fougera wanted to bid to retain the business. K.K.

          forwarded Wal-Mart’s request to Kaczmarek, asking how he should respond – and



          38
               Because this was before Sandoz acquired Fougera, in July of that same year.


                                                             343

                                                       343 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 355 of 1126 PageID
                                                                     RECEIVED       #: 374
                                                                               NYSCEF:  12/15/2020




          triggering a Round Robin of telephone calls among the co-conspirators.

                1227. First thing the next morning, Kaczmarek called SW-6 and they spoke for

          ten minutes. A few hours later, Kaczmarek called SW-6 again and they spoke for

          three minutes. Then, immediately after hanging up with Kaczmarek, SW-6 called E.B.

          at Hi-Tech; that call lasted one minute. A half-hour later, SW-6 called E.B. again; that

          call also lasted one minute. And finally, that same morning, Kaczmarek responded to

          K.K.’s e-mail – and Fougera did not ultimately retain the Wal-Mart business.

                1228. Later that day, Kaczmarek e-mailed the sales team regarding Lidocaine

          Ointment and stated that Fougera had already given up CVS, ABC, and Rite Aid,

          which accounted for 34% market share. S.H., a Fougera sales executive, then

          reminded Kaczmarek that Fougera had also given up HD Smith and Anda to Hi-

          Tech. The next day, on May 19, 2012, SW-6 called E.B., speaking for four minutes –

          likely letting him know that Fougera was now done conceding customers to Hi-Tech.

                1229. Over the following year, the co-conspirators maintained rough parity in

          market share. By March, 2013, Taro began preparing to re-launch into the Lidocaine

          Ointment market. At that time, Sandoz (which by then had acquired Fougera) had

          approximately 56% market share and Hi-Tech had 42%.

                1230. On March 18, 2013, the same day that Ara Aprahamian started at Taro,

          Michael Perfetto sent an internal e-mail, welcoming Aprahamian to the team and

          listing topics for a Monday call. One of those topics was Lidocaine.

                1231. Over the next several days, Aprahamian and SW-3 (now at Sandoz, after

                                                    344

                                               344 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 356 of 1126 PageID
                                                                     RECEIVED       #: 375
                                                                               NYSCEF:  12/15/2020




          it purchased Fougera) exchanged several calls, including a call on March 19, 2013

          lasting approximately a quarter of an hour and a call on March 21, of similar length.

                1232. Later in the day on March 21, 2013, after Aprahamian’s conversations

          with SW-3, J.J., a senior Taro sales executive, sent an internal e-mail listing Lidocaine

          Ointment usage numbers by manufacturer at various customers.

                1233. The next day, on March 22, Aprahamian called SW-3 again. SW-3

          returned the call and the two spoke for approximately a quarter of an hour.

                1234. During these calls, Aprahamian told SW-3 that Taro would be re-

          entering the Lidocaine Ointment market. SW-3, in turn, provided Aprahamian with

          non-public price points that Sandoz was charging to its customers for the product.

                1235. Armed with this competitively sensitive information, on or about March

          23, 2013, Taro re-launched Lidocaine Ointment and matched Sandoz and Hi-Tech

          WAC pricing. Over the next two weeks, Aprahamian and SW-3 exchanged numerous

          calls during which they discussed, among other things, the allocation of customers to

          the new entrant, Taro. These calls are listed in the chart below:




                                                     345

                                                345 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 357 of 1126 PageID
                                                                     RECEIVED       #: 376
                                                                               NYSCEF:  12/15/2020




                1236. Although Aprahamian wanted SW-3 to tell him which customers to

          target, SW-3 had a difficult time obtaining that guidance from Kellum. Aprahamian

          told SW-3 that Taro would be taking two customers from Sandoz, which SW-3

          understood that to mean that Taro planned to take one wholesaler and one retailer.

                1237. On Friday, April 5, the day after the last call on the chart above, J.R., a

          senior Sandoz marketing executive, sent an internal e-mail asking Armando Kellum a

          question; Kellum answered by providing his understanding of the conversations

          between SW-3 and Taro.

                1238. Early the next week, on Tuesday, April 9, 2013, SW-3 called Aprahamian

          and they spoke for seven minutes. The following Monday, April 15, Aprahamian and

          SW-3 exchanged three calls, including one lasting 18 minutes and another lasting 9

          minutes. Later that day, Aprahamian sent an internal e-mail attaching a Summary,

          that showed Sandoz and Taro market shares consistent with Defendants’ cartel’s so-

          called “Fair Share” principles. For pricing, Taro matched – and Taro and Sandoz

          remained in contact:

                1239. The next day, on April 16, 2013, SW-3 called Aprahamian. Aprahamian

          returned the call and the two spoke for eleven minutes. At the same time, J.J. of Taro

          called E.B., a senior Hi-Tech sales and marketing executive, and they spoke for eight

          minutes. Throughout the rest of April, SW-3 and Aprahamian exchanged at least ten

          more phone calls.

                1240. In June 2013, Taro circulated a spreadsheet detailing its gains and losses

                                                    346

                                                346 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 358 of 1126 PageID
                                                                     RECEIVED       #: 377
                                                                               NYSCEF:  12/15/2020




          for May, 2013, for various products. With respect to Lidocaine Ointment, Taro noted

          that it did not bid at the Omnicare account.

                 1241. By January, 2014, Sandoz held a presentation which identified Taro’s

          Lidocaine Ointment launch as a key launch for Taro.

                 1242. Throughout 2014, Sandoz was careful not to disrupt the market balance

          it had achieved with Taro and Hi-Tech with regard to Lidocaine Ointment. For

          example, in March, 2014, Sandoz created a list of products to target at Wal-Mart in

          the rest of 2014. With regard to Lidocaine Ointment, SW-3 responded that Sandoz

          should not take that business.

                 1243. No shortages or other market features can explain Defendants’ price

          increases for Lidocaine during the Relevant Period.

                 1244. The elevated prices for Lidocaine that resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1245. The unlawful agreement among Fougera/Sandoz, Taro, and Hi-Tech,

          regarding Lidocaine, was part of all Defendants’ overarching conspiracy to restrain

          trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

          at Issue.



                                                    347

                                                347 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 359 of 1126 PageID
                                                                     RECEIVED       #: 378
                                                                               NYSCEF:  12/15/2020




                 AB. Clonidine TTS Patch and Doxazosin Mesylate
                 1246. Doxazosin mesylate (“Doxazosin”), also known by the brand names

          Cardura® and Carduran®, is a quinazoline compound used to treat high blood

          pressure and urinary retention associated with benign prostatic hyperplasia.

                 1247. The Clonidine TTS Patch (“Clonidine-TTS”), also known by the brand

          name Catapres-TTS®, is a transdermal patch that administers such medicines to treat

          high blood pressure.

                 1248. Teva began marketing Clonidine-TTS in 2010, after brand manufacturer

          Boehringer Ingelheim’s patent on Catapres-TTS had expired.

                 1249. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Doxazosin and the Clonidine TTS Patch at least as follows:

                 1250. As of September, 2011, Mylan and Teva were at rough parity in the

          market for generic Clonidine-TTS, with Mylan having approximately 48% market

          share and Teva having approximately 44% market share. At the end of 2011 and

          beginning of 2012, however, that relationship was changing.

                 1251. In November of 2011, Walgreens solicited Teva to provide a bid for its

          Clonidine-TTS business. Teva was successful and took the Clonidine-TTS account at

          Walgreens from Mylan. Two months later, in January of 2012, Cardinal Health, Inc.

          (“Cardinal”) solicited a bid from Teva for a one-time-buy to cover what Teva

          assumed was a short-term supply issue that Mylan was experiencing. A few days after


                                                      348

                                                 348 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 360 of 1126 PageID
                                                                     RECEIVED       #: 379
                                                                               NYSCEF:  12/15/2020




          Teva submitted its offer to Cardinal for the one-time-buy, Cardinal asked Teva to

          become Cardinal’s primary supplier for ClonidineTTS. Because Teva believed that

          Cardinal’s request was prompted by Mylan having supply issues, Teva accepted and

          took over the primary position at Cardinal for Clonidine-TTS. This would not have

          been a breach of the “rules of the road” of Defendants’ cartel because Teva’s bid did

          not erode prices and supplying a customer if their incumbent supplier was unable to

          do so was acceptable, so long as the cartel’s prices were maintained.

                1252. With the Walgreens and Cardinal business, Teva now had 65-70% of the

          Clonidine-TTS market; on February 10, 2012, a senior sales and marketing executive

          at Teva, who will be referred to in this complaint as K.G., told his colleagues to find

          out the extent of Mylan’s supply issues. Following these orders, that same day, David

          Rekenthaler (“Rekenthaler”), then Vice President of Sales for US Generics at Teva,

          called a senior national accounts executive at Mylan, B.P., to find out about Mylan’s

          supposed supply issues.

                1253. Later that day, Rekenthaler reported back to his Teva colleagues that

          Teva’s assumptions were incorrect and cautioned that Mylan might retaliate against

          Teva for taking more than its “fair share.”

                1254. Sure enough, shortly thereafter, Mylan challenged Teva’s Clonidine-TTS

          business at McKesson Corp. (“McKesson”) To de-escalate the situation, Teva

          ultimately conceded the business – but this was not enough to bring Teva back into

          compliance with the “fair share” aspect of Defendants’ overarching conspiracy, so in

                                                     349

                                                349 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 361 of 1126 PageID
                                                                     RECEIVED       #: 380
                                                                               NYSCEF:  12/15/2020




          April, Mylan challenged Teva’s Clonidine-TTS business at CVS to gain back

          additional market share and further signal its displeasure with Teva for taking the

          Cardinal business, a signal that Teva understood: Teva backed off and conceded the

          CVS account to Mylan.

                1255. But as shown throughout this Complaint, Defendants’ overarching

          conspiracy was not limited to any single drug; rather, it spanned Defendants’ entire

          portfolio of generic products. As a result, misconduct from Defendants’ cartel in one

          product line could be punished – or atoned for – in another.

                1256. On May 4, 2012, just a few days after ceding CVS’s Clonidine-TTS

          account to Mylan, Cardinal approached Teva about a different drug, Doxazosin

          Mesylate tabs. (“Doxazosin”) At the time, Mylan was the primary supplier for

          Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on

          backorder for one of the four Doxazosin dosage strengths until the end of June, but

          Cardinal wanted to move the entire Doxazosin line to Teva.

                1257. Further illustrating this aspect of Defendants’ overarching conspiracy,

          K.G. cautioned his colleagues that doing so would be a bad idea. Rather than

          underbidding Mylan and taking this business, and thus eroding Doxazosin pricing

          towards the competitive level, Teva left Cardinal’s Doxazosin business with Mylan.

                1258. On the morning of September 28, 2012, Mylan’s Jim Nesta and Teva’s

          previously-mentioned, then-Director of National Accounts, Kevin Green, spoke by

          phone at least twice, once for four minutes and once for approximately a quarter of

                                                    350

                                                350 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 362 of 1126 PageID
                                                                     RECEIVED       #: 381
                                                                               NYSCEF:  12/15/2020




          an hour. On those calls, Nesta informed Green of Mylan’s impending temporary exit

          from the Clonidine-TTS market.

                1259. As expected, later in the day, Teva began getting solicitations

          from Mylan customers, such as Wal-Mart and CVS, seeking a bid from Teva for

          Clonidine-TTS because Mylan had just issued a temporary discontinuation notice.

                1260. Mylan’s temporary hiatus from the Clonidine-TTS market gave Teva the

          opportunity to raise prices and collusively reallocate the market at these inflated prices

          when Mylan re-entered the market.

                1261. For example, in April, 2012, before Mylan had challenged Teva’s

          Clonidine-TTS account at CVS, Teva’s direct invoice price to CVS for the 0.lmg,

          0.2mg, and 0.3mg Clonidine TTS was $22.13, $37.81, and $54.41, respectively.

          Mylan’s retaliation against Teva drove the prices for CVS down to below $10.49,

          $18.17, and $26.51 for those dosages, respectively. Because of Mylan’s exit from the

          market, however, in October of 2012 when Teva took back the CVS business back,

          Teva charged CVS a direct invoice price of $33.28, $56.08, and $80.76, respectively –

          significant increases not only above the competitive price, but above the original cartel

          pricing that Teva was charging at the start of the year.

                1262. Mylan and Teva maintained regular contact as former Mylan customers

          came to Teva because of Mylan’s supply issues with Clonidine-TTS. For example,

          Teva submitted bids to CVS and Wal-Mart – which were ultimately accepted by those

          companies – on October 4 and 5, 2012, respectively. In the days leading up to those

                                                     351

                                                351 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 363 of 1126 PageID
                                                                     RECEIVED       #: 382
                                                                               NYSCEF:  12/15/2020




          bids, Teva and Mylan spoke repeatedly to ensure there were no misunderstandings

          that could lead to competition and price cuts (as had happened earlier in the year),

          including a one-minute call between Rekenthaler and B.P. and a five-minute call

          between Nesta and Green, both on Oct. 1, and then on October 4, the day Teva

          submitted its CVS bid, Nesta and Green spoke again, this time for 11 minutes.

                1263. This time, there were no misunderstandings or harmful (to Defendants’

          cartel) competitive bids for other cartel members’ customers. Instead, when, Mylan

          relaunched Clonidine-TTS early the following year and began seeking its former

          market share, Teva steered clear – of underbidding, but not of communicating with

          Mylan. Instead, Teva remained in constant contact with its partner in crime. In

          February and March of 2013 alone, Teva and Mylan representatives called each other

          at least 33 different times and spoke for a total of nearly 2 hours and 45 minutes.

                1264. For example, in early March of 2013, Mylan sought to secure the

          Clonidine-TTS business at Econdisc. Rather than competitively bid for the business,

          Teva chose to cede the Econdisc account to Mylan. By April, Teva had also

          retroceded McKesson back to Mylan, as well – at Teva’s increased pricing, of course.

                1265. A similar chain of events occurred with the CVS Clonidine-TTS

          account, as well. While Teva ultimately retained the CVS account, there was no

          competitive bidding to lower the prices described above.

                1266. Because Teva had been able to increase the price at CVS following

          Mylan’s exit, Mylan gave a bid to CVS that was higher than Mylan’s previous pricing.

                                                    352

                                                352 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 364 of 1126 PageID
                                                                     RECEIVED       #: 383
                                                                               NYSCEF:  12/15/2020




          CVS pushed Mylan to lower its bid in light of its prior prices, but Mylan, confident

          that its brinkmanship would work because it knew (through the constant

          communication just described) that Teva would co-operate with the cartel’s

          agreement, Mylan refused to budge. Ultimately, CVS declined Mylan’s bid because of

          Mylan’s refusal to lower its bid in light of its prior pricing. Nonetheless, because

          Mylan’s bid to CVS was not competitive – but rather an effort to allocate the market

          without eroding price – Teva was able to maintain its artificially higher prices at CVS.

                1267. The conspiracy did not stop there: on April 8, 2013, J.L., a marketing

          manager at Teva, reported internally to his Teva colleagues, including Rekenthaler,

          that Mylan had agreed to raise prices. In addition, Green and Nesta spoke twice that

          day, for one minute and for nine minutes, and the next day, they spoke again for

          eleven minutes, reconfirming Teva’s and Mylan’s agreement to implement increased

          prices – which they did shortly thereafter.

                1268. Teva and Mylan were not the only members of Defendants’ cartel who

          were involved with its Clonidine-TTS aspect. Aptly illustrating Defendants’ frequent

          entry and exit from various product markets, early the following year, on May 6, 2014,

          Actavis was granted FDA approval to market Clonidine-TTS.

                1269. That day, as was standard practice among members of Defendants’

          cartel, Teva and Actavis immediately discussed price and market share. Rekenthaler

          spoke by phone three times (for fifteen minutes, one minute, and three minutes) with



                                                        353

                                                353 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 365 of 1126 PageID
                                                                     RECEIVED       #: 384
                                                                               NYSCEF:  12/15/2020




          Marc Falkin, who was Actavis’s Vice President of Marketing, Pricing and Contracts

          (“Falkin”) until Actavis was acquired by Teva in August, 2016.

                1270. During his employment at Actavis, Falkin was a prolific communicator

          and had established relationships with executives at many of the Defendants. For

          example, between August, 2013 and July, 2016, Falkin exchanged at least 2,562 phone

          calls or text messages with his contacts at Defendants Zydus, Teva, Glenmark,

          Lannett, Aurobindo, Mylan, Lupin, Par, Greenstone, Apotex, Taro, Amneal, Sandoz,

          and Wockhardt, including over 430 calls or text messages with Rekenthaler during

          that time period, at least 410 calls or text messages with Maureen Kavanaugh at Teva;

          270 calls or text messages with Jim Brown at Glenmark; 78 calls or text messages with

          Jim Nesta at Mylan; 52 calls or text messages with David Berthold at Lupin; 41 calls

          or text messages with Jill Nailor at Greenstone; and at least 21 calls or text messages

          with Ara Aprahamian at Taro.

                1271. On May 7, 2014, the day after speaking to Falkin about Clonidine-TTS,

          Rekenthaler announced to his colleagues that Actavis was entering the market. K.G.

          of Teva responded by requesting that Patel come up with a recommendation as to

          which customers Teva should concede to Actavis. At the same time, Teva

          employees bemoaned Actavis’s so-called “ridiculous[ly]” low pricing.

                1272. Teva personnel (successfully) worked to convince Actavis to increase its

          pricing for Clonidine-TTS in the cartel’s usual way, by co-ordinating the incumbent



                                                     354

                                                354 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                             INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 366 of 1126 PageID
                                                                     RECEIVED       #: 385
                                                                               NYSCEF:  12/15/2020




          supplier’s (Teva) withdrawal from enough customers to give the newcomer its so-called

          “fair share” of the market.

                 1273. The next day, May 8, Rekenthaler spoke to Falkin three more

          times (5-, 10-, and 8-minute calls), and Patel spoke with Rick Rogerson (“Rogerson”),

          Actavis’s Executive Director of Pricing and Business Analytics. Shortly after her last

          call with Rogerson, Patel instructed her Teva colleagues to “Please concede Ahold

          and HEB,” two of Teva’s then-current customers, and the following day, May 9,

          2014, Patel called Rogerson three times.

                 1274. Unsurprisingly, the agreement and inducements of Defendants’

          overarching conspiracy held, and Actavis raised its Clonidine-TTS pricing while Teva

          quietly surrendered market share: shortly after those phone calls, Patel conveyed to

          her boss, K.G., that “I just found out that Actavis rescinded their offer.” Shortly after

          that, Patel also learned that Actavis had “resent all of their offer letters at pricing that

          is higher than our [i.e., Teva’s] current [prices].” In addition, Patel informed her

          colleagues that Actavis wanted 25% of the market and expected that 10-15% of that

          share to come from Teva.

                 1275. Rekenthaler was concerned that Actavis might thereafter defect from

          Defendants’ cartel agreement by competing for market share, but T.C., a senior sales

          executive at Teva, rebuked him, writing in an e-mail: “now, now Mr. Rekenthaler play

          nice in the sand box .... If history repeats itself[,] activist [sic] is going to be responsible

          in the market...” – “be responsible in the market” was a euphemism that meant

                                                        355

                                                   355 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 367 of 1126 PageID
                                                                     RECEIVED       #: 386
                                                                               NYSCEF:  12/15/2020




          Actavis would stand by the cartel’s arrangement and, in return for the Clonidine-TTS

          market share that it was given, Actavis would not cut its pricing below the cartel level.

                1276. On May 14, 2014, for example, Patel told colleagues that Teva must be

          “responsible” and concede a particular wholesaler’s account to Actavis, which Teva

          did a few days later. On May 20, Patel again declined to bid at another customer due

          to the new entrant, Actavis, stating that “We are trying to be responsible with share

          and price.”

                1277. Mylan’s brief supply issues described above cannot explain Defendants’

          price increases for Clonidine-TTS during the Relevant Period, in whole or in part, and

          no other shortages or other market features can explain Defendants’ elevated pricing

          and price increases for Doxazosin and Clonidine-TTS during the Relevant Period.

                1278. The elevated prices of Clonidine-TTS and Doxazosin that resulted from

          Defendants’ anticompetitive conduct have injured Plaintiffs caused them to pay more

          than they would have paid in a free and fair market, and will continue at these

          elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                1279. The unlawful agreements among Teva, Mylan, and Actavis regarding

          Clonidine-TTS and Doxazosin were part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.



                                                     356

                                                356 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 368 of 1126 PageID
                                                                     RECEIVED       #: 387
                                                                               NYSCEF:  12/15/2020




                 AC. Fluocinolone Acetonide Cream, Ointment, and Solution

                 1280. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Fluocinolone Acetonide creams, ointments and solutions (“Fluocinolone

          Acetonide”) beginning at least as early as January 2012.

                 1281. Fluocinolone Acetonide, also known by the brand name Synalar, among

          others, is a medication used to treat inflammation and itching caused by certain skin

          conditions.

                 1282. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Fluocinolone Acetonide, as follows:

                 1283. During the relevant time frame, the primary manufacturers of

          Fluocinolone Acetonide were as follows:




                 1284. Before 2012, Sandoz was the sole supplier of Fluocinolone Acetonide

          cream, ointment and solution. As the sole supplier, Sandoz’s list prices for cream

          ointment and solution were well under $1 for each product




                                                      357

                                                 357 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 369 of 1126 PageID
                                                                     RECEIVED       #: 388
                                                                               NYSCEF:  12/15/2020




                1285. Things changed in January 2012, when G&W entered the cream and

          ointment markets. Historically, adding a manufacturer (i.e., another source of supply)

          to a single source market tended to drive down prices. But Defendants’ Fair Share

          agreement aimed to reverse this consequence of competition, and succeeded in doing

          so with Fluocinonide Acetonide products. Rather than result in lower prices, G&W’s

          entrance into the cream and ointment markets resulted in significantly higher prices.

                1286. In late December 2011, in anticipation of G&W entering the cream and

          ointment market, Sandoz announced enormous price increases. Sandoz increased list

          prices on cream, ointment and solution approximately 300%. When G&W entered

          the market only weeks later, it announced virtually identical WAC prices on its cream

          and ointment products.

                1287. In the solution market, a highly similar pattern emerged. In late October

          2012, in anticipation of Teligent entering the market, Sandoz doubled the list prices of

          its solution (on top of the tripled prices it had imposed less than a year earlier). Weeks

          later, Teligent announced virtually identical WAC prices for its new solution products.

                1288. In competitive generic markets, the addition of a third manufacturer

          (and yet another source of supply) tends to drive prices down even more. Yet even

          the entrance of a third manufacture to the Fluocinolone Acetonide markets did not

          have that effect. When Teligent joined the ointment market in early 2013 and the

          cream market in mid-2014 it announced list prices nearly identical to those of Sandoz



                                                     358

                                                358 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 370 of 1126 PageID
                                                                     RECEIVED       #: 389
                                                                               NYSCEF:  12/15/2020




          and G&W. And when Taro entered the solution market in the spring of 2015, it

          matched the list prices of Sandoz and Teligent.

                1289. The list price (WAC) charts for Fluocinolone Acetonide cream, ointment

          and solution show the large and parallel price increases imposed by Sandoz, G&W,

          Teligent and Taro. The NSP price charts show that the list price increases had real

          consquences; customers paid higher prices for these products. The charts also show

          that prices have remained above prior levels. (The prices of other dosages of

          Fluocinolone Acetonide cream exhibit similar patterns and are not included here.)




                                                    359

                                               359 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 371 of 1126 PageID #: 390
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 372 of 1126 PageID
                                                                     RECEIVED       #: 391
                                                                               NYSCEF:  12/15/2020




                1290. Throughout this period, Sandoz, G&W, Teligent and Taro met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreements on Fluocinolone Acetonide and their Fair Share agreement.

                1291. For example, around the time that G&W was entering the Fluocinolone

          Acetonide cream and ointment markets, K.O., G&W President, communicated by

          phone with W.K., Sandoz Senior VP of Commercial Operations, on February 8, 9 and

          10, 2012.

                1292. Similarly, when Teligent was entering the Fluocinolone Acetonide cream

          market in late spring/early summer of 2014, E.V., G&W VP of Sales and Marketing,

          communicated by phone with S.M., Teligent Director of National Accounts, on April

          29 and May 1, 2014. A few months before, E.V. (G&W) also had communicated by

          phone with J.G., Teligent President and CEO, in November 2013 and January 2014.

                1293. No shortages or other market features can explain Defendants’ price

          increases for generic Fluocinolone Acetonide during the Relevant Period.

                1294. The elevated prices of generic Fluocinolone Acetonide resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1295. The unlawful agreements among Defendants Sandoz/Fougera, G&W,

          and Teligent, regarding generic Fluocinolone Acetonide were part of all Defendants’

                                                    361

                                                361 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 373 of 1126 PageID
                                                                     RECEIVED       #: 392
                                                                               NYSCEF:  12/15/2020




          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 AD. Irbesartan
                 1296. Irbesartan is an angiotensin II receptor antagonist used in, inter alia, the

          treatment of hypertension.Irbesartan is also known by the brand name Avapro. Teva

          received approval to manufacture generic Irbesartan in March, 2012.

                 1297. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Irbesartan at least as follows:

                 1298. On March 6, 2012, Kevin Green’s boss at Teva, K.G., polled the Teva

          sales team seeking information about competitors in the Irbesartan market. Later that

          morning, in response, Green called Berthold at Lupin and they spoke for over a

          quarter-hour; at 12:26 pm, within hours of K.G.’s request for sensitive commercial

          information from ostensible competitors, Green sent an answer to the team,

          including Rekenthaler and Maureen Cavanaugh that “Lupin is looking for a 15%

          share. They already have ABC [Amerisource Bergen Corp]. Confirmed Zydus is

          out,” but was unable to get information on other players in the market. A senior

          commercial operations executive at Teva responded via e-mail that afternoon, “Then

          work harder….” (ellipsis in original).

                 1299. Because one of Defendants’ cartel’s usual procedures was to pass

          information indirectly from one ostensible competitor to another via intermediaries,


                                                       362

                                                   362 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 374 of 1126 PageID
                                                                     RECEIVED       #: 393
                                                                               NYSCEF:  12/15/2020




          who were sometimes cartel members and sometimes customers who were friendly to

          the cartel (as well as directly, from time to time), Green called Berthold next morning,

          March 7, to get the requested information. The two spoke for just over seven

          minutes, around 10:54 am, but that was all the time that was needed for Berthold to

          pass on the requested sensitive competitive information, which he did.

                1300. A little over an hour later, at 12:20 pm, K.G., Green’s boss at Teva

          shared with the sales team the competitively sensitive information he had obtained,

          including the details Berthold gave Green regarding who was and who was not

          launching the drug, and which customers had received offers. K.G. stated that Teva

          was in a position to take up to a 40% market share when it launched Irbesartan a few

          weeks later, on March 30 – a comment that would make little sense in a competitive

          market, where a supplier would want to try to take as much of the market as it could

          supply, but a comment that was entirely sensible in the context of Defendants’

          overarching scheme to provide market share to each market participant, in order to

          prevent price competition.

                1301. No shortages or other market features can explain Defendants’ elevated

          prices for Irbesartan during the Relevant Period.

                1302. The elevated prices of Irbesartan resulted from Defendants’

          anticompetitive conduct and have injured Plaintiffs caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated



                                                    363

                                                363 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 375 of 1126 PageID
                                                                     RECEIVED       #: 394
                                                                               NYSCEF:  12/15/2020




          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1303. The unlawful agreement between Teva and Lupin regarding Irbesartan

          was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

          to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue

                 AE. Isosorbide Dinitrate Tablets

                 1304. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Isosorbide Dinitrate tablets beginning at least as early as March 2012.

                 1305. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Isosorbide Dinitrate, as follows:

                 1306. Isosorbide Dinitrate, also known by the brand name Sorbitrate, is a

          medication used to treat chest pain (angina) by dilating blood vessels, making it easier

          for blood to flow through them and easier for the heart to pump.

                 1307. During the relevant time frame, Defendants Sandoz, Par and West-Ward

          were the primary manufacturers of Isosorbide Dinitrate tablets.

                 1308. The market for Isosorbide Dinitrate tablets was mature and at all

          relevant times had multiple manufacturers.

                 1309. For years, the prices of Isosorbide Dinitrate tablets were relatively low

          and stable. For example, before the spring of 2012, Sandoz and West-Ward had list

                                                      364

                                                 364 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 376 of 1126 PageID
                                                                     RECEIVED       #: 395
                                                                               NYSCEF:  12/15/2020




          prices for 10 mg tablets of less than 10 cents. Par, which had a negligible presence in

          the market during that time period, offered similarly low prices.

                1310. A supply disruption between March and July 2012 prompted Sandoz and

          West-Ward to impose enormous price increases on all tablets. Although the supply

          disruption was mostly resolved within months, thereafter Sandoz and West-Ward

          relied on their Fair Share agreement to keep prices more than 10 times higher than

          they had been only months before.

                1311. In the spring of 2013, Par made a push into the Isosorbide Dinitrate

          market. Rather than offer lower prices to customers in order to build market share,

          Par announced list prices that matched Sandoz (and which were higher than West-

          Ward). Defendants continued to monitor their “fair share” of the Isosorbide

          Dinatrate market throughout this period.

                1312. The charts below show the extreme and parallel price increases for

          Isosorbide Dinatrate tablets and that price remained elevated well above prior levels at

          least through the end of 2018.




                                                     365

                                                365 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 377 of 1126 PageID
                                                                     RECEIVED       #: 396
                                                                               NYSCEF:  12/15/2020




                1313. Throughout this period, Sandoz, Par and West-Ward met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreements on Isosorbide Dinatrate tablets and their Fair Share agreement.

                1314. For example, On June 6, 2012, Sandoz’s C.B, Director of National

          Accounts, spoke for approximately 25 minutes to M.R., West-Ward’s Director of

          National Accounts. The next week, on June 15, Sandoz announced its large list

          (WAC) price increases on Isosorbide. The two executives next spoke, for

          approximately 21 minutes, on October 11. The next day, West- Ward announced its

          Isosorbide list (WAC) price increases.




                                                   366

                                               366 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 378 of 1126 PageID
                                                                     RECEIVED       #: 397
                                                                               NYSCEF:  12/15/2020




                1315. Par announced its list (WAC) price increases on March 11, 2013. Not

          long after, on March 26, K.O, VP of National Accounts at Par, spoke to M.V.,

          Associate Director of Pricing at Sandoz for approximately 25 minutes.

                1316. No shortages or other market features can explain Defendants’ price

          increases for generic Isosorbide Dinitrate during the Relevant Period.

                1317. The elevated prices of generic Isosorbide Dinitrate resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1318. The unlawful agreements among Defendants Fougera/Sandoz, Par and

          West-Ward, regarding generic Isosorbide Dinitrate were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                AF.    Amphetamine Salts (Adderall)
                1319. Amphetamine/Dextroamphetamine, also known by the brand name

          Adderall, is used in the treatment of attention deficit hyperactivity disorder (ADHD).

          The drug is comprised of a combination of dextroamphetamine salts and

          levoamphetamine salts and is sometimes referred to as “Mixed Amphetamine Salts”

          or “MAS.” MAS comes in two formulations: tablets (“Immediate Release,” or “IR,”




                                                     367

                                                367 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 379 of 1126 PageID
                                                                     RECEIVED       #: 398
                                                                               NYSCEF:  12/15/2020




          in 5, 10, 20 and 30 mg dosages) and capsules. (“Extended Release,” or “XR,” 5, 10,

          15, 20, 25 and 30 mg dosages)

                 1320. The market for generic Adderall tablets is mature; the first generic

          version of Adderall IR was introduced to market in 2002. Barr and Shire later reached

          a settlement agreement allowing Barr to offer a generic form of the capsule

          formulation, beginning in April, 2009.

                 1321. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

          Adderall at least as follows:

                 1322. During the Relevant Period, Defendants Teva, Impax and Actavis

          dominated the market for generic Adderall XR capsules.

                 1323. In the same period, Teva and Impax (through Corepharma, which

          Impax acquired in October, 2014), along with Sandoz, dominated the market for

          generic Adderall IR tablets. Defendants Aurobindo and Mallinckrodt did not enter

          that market until early 2014, by which time it had become extremely profitable.

          Defendant ABC is a Distributor who participated in Defendants’ cartel, including

          with respect to generic Adderall IR tablets.

                 1324. Teva began marketing generic Adderall XR capsules after the expiration

          of brand manufacturer Shire’s patent on Adderall XR expired.

                 1325. The first impact of Defendants’ cartel, however, was on the tablets. For

          this, Teva wanted to increase its prices for the tablet – but first, it needed to co-

                                                      368

                                                 368 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 380 of 1126 PageID
                                                                     RECEIVED       #: 399
                                                                               NYSCEF:  12/15/2020




          ordinate with its co-conspirator and fellow dominant player in that market, Sandoz.

                1326. So Teva’s Kevin Green spoke to P.K., Sandoz Director of National

          Accounts, on August 3, 9, and 16, 2011. Immediately thereafter, Teva announced its

          list price increase on August 17 – and Kevin Green spoke to P.K. that day, as well as

          the day after. And the following week, on August 24, 2011, Sandoz followed suit and

          raised its own prices for generic Adderall tablets.

                1327. The same pattern of communications among cartel members played out

          in the capsule market, as well.

                1328. For example, on April 9, 2012, a large customer contacted Teva to

          request a price reduction because a new competitor had expressed an interest in “all

          or some” of its generic Adderall capsule business. A senior Teva sales director, T.C.,

          insisted on knowing the identity of the competitor before deciding what Teva’s

          response would be. The customer responded that the competitor was Actavis, and

          that Actavis was expecting approval soon to enter the market for that drug; Teva

          deferred its decision on pricing until Actavis was about to ship the product.

                1329. As predicted, Actavis obtained FDA approval to manufacture various

          formulations of generic Adderall capsules on Friday, June 22, 2012.

                1330. Teva and Actavis immediately began co-ordinating market share. At

          9:58 pm that evening, Rekenthaler instructed Teva employees to find out about

          Actavis’s plans for this new product, including shipping and inventory details.

                1331. The close co-operation among members of Defendants’ cartel is

                                                     369

                                                369 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 381 of 1126 PageID
                                                                     RECEIVED       #: 400
                                                                               NYSCEF:  12/15/2020




          illustrated by the fact that even though it was a week-end, less than 12 hours later,

          Teva had an answer.

                1332. At 8:32 am the next day (Saturday, June 23), Teva employee T.S.

          responded that she had spoken to M.P., a senior Actavis sales and marketing

          executive, and conveyed to Rekenthaler and Green the details of her conversation:

          “Spoke to [a person at Actavis]. Going after approx 15 share. 1 wholesaler (either

          McKesson or Cardinal) as backup and possibly Econdisc. NOT Walgreens and CVS.”

                1333. Upon learning which customers Actavis wanted, T.C. warned colleagues

          that this allocation of market share could be tricky. She cautioned that if Teva

          decided to concede a particular wholesaler to Actavis, it needed to be “mindful” that

          the wholesaler also did product warehousing for a different customer, whose business

          Actavis was not soliciting.

                1334. Mallinckrodt’s planned entry into the tablet market in January, 2014,

          caused a flurry of communications to streamline the cartel’s pricing and customer-

          allocation processes.

                1335. For example, on January 24, K.K., the National Account Director at

          Mallinckrodt (who was a former National Account Executive at Sandoz) called C.B.,

          her opposite number at Sandoz. The two spoke for approximately a half-hour. Two

          weeks later, they spoke again, for approximately a quarter-hour, on February 10.

          Mallinckrodt entered the market at high prices the following week.

                1336. Likewise, Aurobindo’s planned entry into the tablet market later that

                                                     370

                                                370 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 382 of 1126 PageID
                                                                     RECEIVED       #: 401
                                                                               NYSCEF:  12/15/2020




          year, in March, 2014, necessitated a burst of communications among at least Teva,

          Actavis, and Aurobindo.

                1337. Thus, on March 17, Teva’s Patel spoke to Actavis’s Director of Pricing,

          Rick Rogerson, three times, and Teva’s Rekenthaler and Actavis’s Falkin also spoke

          on that day. The next day, Rekenthaler and R.C., a C-suite executive at Aurobindo,

          had a 30-minute telephone conversation – and Teva’s J.P. shared with her Teva

          colleagues Aurobindo’s market share target for the impending launch (10%), and

          Teva’s senior marketing operations executive, K.G., indicated that Teva was aware

          that both Aurobindo and Actavis were launching.

                1338. In addition, ABC had by that point communicated with both Aurobindo

          and Teva, passing on the Aurobindo market share target that J.P. shared internally.

                1339. Two days after that, Rekenthaler and Falkin telephoned each other,

          again, seven times.

                1340. Less than a month after that, on April 16, 2014, Teva received word

          from a customer that a new competitor in the market had offered a lower price than

          Teva’s current price for the tablet formulation. Patel informed K.G. that the

          challenge was coming from Actavis, and recommended that Teva concede that

          customer’s account. Then, at 1:43pm, Patel e-mailed another colleague that the

          decision had been made to concede. Finally, closing the loop on the matter, Patel

          then called Actavis’s Rogerson at 1:55pm. They spoke for just over four minutes.



                                                   371

                                               371 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 383 of 1126 PageID
                                                                     RECEIVED       #: 402
                                                                               NYSCEF:  12/15/2020




                 1341. Throughout the Relevant Period, Teva, Sandoz, Mallinckrodt, Impax,

          Actavis and Aurobindo met at trade conferences and communicated directly with

          each other in furtherance of their specific price-fixing agreements on generic Adderall

          tablets and capsules and of Defendants’ broader cartel agreement.

                 1342. No shortages or other market features can explain Defendants’ price

          increases for generic Adderall tablets and capsules during the Relevant Period.

                 1343. The elevated prices of generic Adderall tablets and capsules that resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 1344. The unlawful agreements among Defendants Teva, Impax (including

          through Corepharma), Actavis, Sandoz, Aurobindo, and Mallinckrodt, regarding

          generic Adderall tablets and capsules, were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 AG. Lamivudine/Zidovudine Tablets

                 1345. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Lamivudine/Zidovudine tablets beginning at least as early as April 2012.



                                                     372

                                                 372 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 384 of 1126 PageID
                                                                     RECEIVED       #: 403
                                                                               NYSCEF:  12/15/2020




                 1346. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Lamivudine/Zidovudine, as follows:

                 1347. Lamivudine/Zidovudine, also known by the brand name Combivir, is a

          combination of mediations used in the treatment of human immunodeficiency virus

          (HIV) infection.

                 1348. During the relevant time frame, Defendants Teva, Lupin, Aurobindo,

          and Camber were the primary manufacturers of generic Combivir.

                 1349. Teva launched its generic Combivir product in December 2011. In mid-

          May, 2012, two competitors – Lupin and Aurobindo – received FDA approval for

          generic Combivir and were preparing to enter the market.

                 1350. Even before Lupin and Aurobindo obtained FDA approval, Teva was

          communicating with both about how to divvy up the market. In late April 2014,

          Teva’s Rekenthaler was speaking to the CEO at Aurobindo, who was a former

          colleague of Reckenthaler’s at Teva. Meanwhile, Teva’s Green was speaking to David

          Berthold, an executive at Lupin, and Jim Grauso at Aurobindo.

                 1351. In early May 2014, with the Lupin and Aurobindo launches just days

          away, communications among all three competitors accelerated. Between May 7 and

          10, for example, the three companies spoke at least 32 times. Green (Teva), Berthold

          (Lupin) and Grauso (Aurobindo) discussed the specific customers that Teva would



                                                      373

                                                 373 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 385 of 1126 PageID
                                                                     RECEIVED       #: 404
                                                                               NYSCEF:  12/15/2020




          concede in order to ensure that Lupin and Aurobindo gained a Fair Share of the

          market without eroding prices.

                1352. Similarly, when Camber received approval to market a generic form of

          Combivir, Teva, again, coordinated the entry. Konstantin Ostaficiuk, the President of

          Camber, communicated with Rekenthaler of Teva and Berthold of Lupin to negotiate

          Camber’s entry into the market. For example, on September 24, 2014, Ostaficiuk

          spoke to Rekenthaler three times and to Berthold twice. That same day, Berthold also

          spoke to a senior operations executive at Aurobindo, to close the loop on generic

          Combivir communications.

                1353. By coordinating the entry of competitors into the generic Combivir

          market, Teva, Lupin, Aurobindo and Camber were able to keep prices higher than

          they would have been in a competitive market.

                1354. No shortages or other market features can explain Defendants’ price

          increases for generic Lamivudine/Zidovudine during the Relevant Period.

                1355. The elevated prices of generic Lamivudine/Zidovudine resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1356. The unlawful agreements among Defendants Teva, Lupin, Aurobindo,

          and Camber, regarding generic Lamivudine/Zidovudine were part of all Defendants’

                                                    374

                                                374 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 386 of 1126 PageID
                                                                     RECEIVED       #: 405
                                                                               NYSCEF:  12/15/2020




          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 AH. Latanoprost Drops

                 1357. Latanoprost Drops (“Latanoprost”), also known by the brand name

          Xalatan (manufactured by Defendant Pfizer), is an ophthalmic solution, in the form

          of eye drops, used to treat high blood pressure inside the eye due to glaucoma (open

          angle type) or other eye diseases including but not limited to ocular hypertension. In

          2013, the annual market for Latanoprost Drops in the United States exceeded $100

          million.

                 1358. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Latanoprost, as follows:

                 1359. As of March 2012, there were three generic manufacturers in the market

          for Latanoprost Drops: Sandoz, Greenstone, and Valeant (sometimes referred to as

          Bausch & Lomb (“B&L”)). Greenstone had the largest market share with 42%,

          followed by Valeant with 30% and Sandoz with 19%. In April 2012, all three

          manufacturers raised their prices in direct coordination with one another.

                 1360. In early April 2012, Greenstone informed its customers that it would be

          taking a price increase on Latanoprost Drops. In the days and weeks leading up to the

          Greenstone price increase notice, Robin Hatosy of Greenstone was coordinating with



                                                      375

                                                 375 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 387 of 1126 PageID #: 406
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 388 of 1126 PageID
                                                                     RECEIVED       #: 407
                                                                               NYSCEF:  12/15/2020




                1363. Sandoz immediately began preparing an increase of its own. On April 4,

          2012, Kellum called Hatosy but was unable to connect. He called her again on April 5,

          and the two competitors spoke for nearly two (2) minutes.

                1364. On April 6, 2012, Kellum requested a customer list from a colleague so

          that he could begin calculating the financial impact of a Sandoz price increase. After

          some quick calculations, Kellum determined that a Sandoz increase on Latanoprost

          Drops could increase the company’s revenues by up to $14,900,000 per year.

                1365. In a presentation he created that same day to support the Latanoprost

          price increase, Kellum was intentionally opaque about why Sandoz should take the

          increase. For example, certain information was omitted during the presentation, such

          as that Kellum had first learned of the Greenstone price increase directly from

          Hatosy, not a customer. In addition, the Valeant price increase had not even

          happened yet. In fact, it would not be effective until April 24, 2012, three weeks in the

          future; Kellum’s inside information instead came directly from his prior conversations

          with his competitor, Greenstone.

                1366. While he was in the midst of planning the Sandoz price increase on April

          6, 2012, Kellum also exchanged two (2) more text messages and had a nearly seven (7)

          minute call with Hatosy of Greenstone. Hatosy, in turn, then called B.P. at Valeant

          and the two spoke for nearly five (5) minutes.

                1367. Things moved quickly from there. On April 9, 2012, Kellum sent around

          an agenda for the Pricing Committee meeting the next day. He also called Hatosy of

                                                     377

                                                377 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 389 of 1126 PageID
                                                                     RECEIVED       #: 408
                                                                               NYSCEF:  12/15/2020




          Greenstone but was unable to reach her. Kellum quickly obtained approval for the

          Latanoprost price increase; customers were notified of the increase on April 11, 2012,

          and it became effective on April 13, 2012. As a result of this quick action, Sandoz’s

          price increase became effective even before Greenstone’s.

                1368. On April 12, 2012, a large retail pharmacy customer, Rite-Aid, sent

          Greenstone a request for a bid on Latanoprost. Knowing that this was likely an

          indication that Sandoz had followed Greenstone’s price increase, Hatosy (then using a

          different surname) forwarded the email directly to Kellum with an approving message.

                1369. That same day, a different customer, Optisource, approached Sandoz –

          angry that it was not notified in advance of Sandoz’s Latanoprost price increase.

          Questioning Kellum’s intel about the price increases, a senior sales and pricing

          executive at Sandoz forwarded the e-mail string directly to Defendant on Friday, April

          13, 2012. Kellum’s understanding, of course – based on his conversations with Hatosy

          – was that Valeant would be raising, or already had raised, its price.

                1370. The following Monday, April 16, 2012, Kellum called Hatosy. She called

          him back the next day, but they were unable to connect. On April 18 and 19, 2012,

          Hatosy and B.P. of Valeant then communicated several times by phone and text

          message, including one call lasting nearly fourteen (14) minutes.

                1371. On April 24, 2012, Valeant raised its WAC pricing on Latanoprost to a

          point even higher than Sandoz’s. That same day, B.P. of Valeant called Hatosy of

          Greenstone, likely to report the news.

                                                     378

                                                378 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 390 of 1126 PageID
                                                                     RECEIVED       #: 409
                                                                               NYSCEF:  12/15/2020




                1372. Three price increases in the span of roughly three weeks caused a lot of

          customer activity and confusion – which in turn required additional coordination

          among the three manufacturers to make sure prices stayed high and the market

          remained stable. For the most part, Sandoz tried to avoid taking any of its

          competitors’ customers after the price increases, but it did want to pick up one

          customer to get closer to its “fair share” of the market.

                1373. For example, on Friday May 4, 2012 – shortly after the Greenstone and

          Valeant price increases became effective – Cardinal approached Sandoz with an

          opportunity to bid and take the business with a lower price. Kellum called Hatosy that

          day, but they were unable to connect. He called her again on Monday, and they spoke

          for more than six (6) minutes. They spoke about Sandoz’s desire to obtain another

          customer, and which customer it should target. Monday morning, before speaking to

          Hatosy, Kellum responded to the internal Sandoz e-mail. The next day, after speaking

          to Hatosy, Kellum followed up the e-mail, confirming that Sandoz should pass on

          Cardinal. Consistent with the agreement reached with Greenstone, Sandoz retained its

          secondary position with Cardinal, instead of bidding for the primary position, and

          decided to wait until ABC put its Latanoprost business out to bid and let Greenstone

          concede that customer instead.

                1374. Around this same time, CW-1 started at Sandoz. He had previously

          worked with Hatosy at a prior employer and thus had a pre-existing relationship with

          the Greenstone sales executive. When some confusion arose later in May 2012 around

                                                     379

                                                379 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 391 of 1126 PageID
                                                                     RECEIVED       #: 410
                                                                               NYSCEF:  12/15/2020




          the Cardinal business, Hatosy communicated with both CW-1 and Kellum from

          Sandoz, as well as B.P. of Valeant, in order to enforce the agreement already in place

          among the three manufacturers.

                1375. For example, on the morning of May 31, 2012, B.P. of Valeant and

          Hatosy of Greenstone exchanged one text message and had several phone calls of

          varying lengths. In the midst of those communications with B.P., Hatosy was

          simultaneously communicating with CW- 1 of Sandoz using iPhone chat

                1376. As Hatosy explained to CW-1, Valeant (B&L) had the Cardinal business,

          not Greenstone, but Cardinal was telling Valeant that Sandoz had a lower price in the

          market. Hatosy expressed the need to call Kellum because CW-1 had only recently

          started at Sandoz and thus did not completely understand the scope of the prior

          collusive communications between Hatosy and Kellum about the Latanoprost price

          increases.

                1377. Immediately following this exchange, Hatosy did call Kellum, setting off

          a flurry of calls between the three competitors that day, as set forth below:




                                                     380

                                                380 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 392 of 1126 PageID
                                                                     RECEIVED       #: 411
                                                                               NYSCEF:  12/15/2020




                 1378. Over the next several weeks, Hatosy went to great lengths to make sure

          Sandoz and Valeant lived up to their agreement to keep prices high across the board

          for Latanoprost. For example, between June 26 and 28, 2012, Hatosy and B.P. of

          Valeant exchanged twelve (12) text messages.

                 1379. After that series of communications, on June 29, 2012, Hatosy reached

          out again to CW-1 via iPhone chat. At the exact same time that Hatosy was

          exchanging these iPhone chat messages with CW-1 at Sandoz, she was also

          exchanging separate text messages with B.P. of Valeant.

                 1380. Those efforts were successful. On July 3, 2012, CW-1 followed up with

          Hatosy via iPhone chat message confirming that Sandoz's pricing for Latanoprost was

          not low at Cardinal - or any other customer for that matter. Again, shortly after

          receiving this information from CW-1 about Sandoz’s pricing, Hatosy sent a text

          message to B.P. at Valeant. They exchanged several other text messages that same

          day.

                 1381. Greenstone similarly lived up to its agreement to concede the ABC

          business to Sandoz, allowing Sandoz to get closer to its “fair share” of the

          Latanoprost market. On June 22, 2012, ABC requested a bid from Sandoz on

          Latanoprost, as expected, due to the Greenstone price increase. Consistent with the

          agreement, Greenstone quickly conceded the customer to Sandoz, allowing Sandoz to

          obtain the business



                                                    381

                                                381 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 393 of 1126 PageID
                                                                     RECEIVED       #: 412
                                                                               NYSCEF:  12/15/2020




                  1382. As discussed above, this successful effort at price fixing convinced

          Kellum to recommend further efforts at price fixing with Greenstone on various

          formulations of Clindamycin beginning in August 2012, continuing through 2014.

          That history also paved the way for yet another successful price fixing agreement

          between Sandoz and Greenstone on Eplerenone Tablets, discussed below.

                  1383. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                  1384. The elevated prices of generic Latanoprost resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                  1385. The unlawful agreements among Defendants Fougera/Sandoz,

          Greenstone, and Valeant, regarding generic Latanoprost were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                  AI.   Ethosuximide Capsules and Oral Solution

                  1386. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Ethosuximide capsules and oral solution beginning at least as early as July

          2012.

                                                     382

                                                 382 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 394 of 1126 PageID
                                                                     RECEIVED       #: 413
                                                                               NYSCEF:  12/15/2020




                 1387. Ethosuximide, also known by the brand name Zarontin, is an

          anticonvulsant medication used to control petit mal seizures in the treatment of

          epilepsy.

                 1388. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Ethosuximide capsules and oral solution, as follows:

                 1389. During the relevant time frame, Akorn/Versapharm and Teva were the

          primary manufacturers of Ethosuximide capsules and oral solution.

                 1390. To coordinate market share and price increases on Ethosuximide, Teva

          and Akorn/Versapharm communicated directly with each other.

                 1391. For example, on May 24, 2012. Teva’s Rekenthaler called S.M.,

          Versapharm’s Chief Sales and Marketing Office, on his cell phone. S.M. called back

          later that day and the men spoke for approximately 8 minutes.

                 1392. On July 31, 2012, Teva announced a large list (WAC) price increase for

          Ethosuxamide oral solution. Less than one week later, Akorn/Versapharm announced

          almost identical list (WAC) prices. In a matter of days, both companies had more than

          tripled their list (WAC) prices.

                 1393. In 2014, Teva coordinated another round of price increases with

          Akorn/Versapharm. On January 22, 2014, Teva’s Rekenthaler called J.J., a senior

          national account executive at Akorn/Versapharm.



                                                      383

                                                 383 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 395 of 1126 PageID
                                                                     RECEIVED       #: 414
                                                                               NYSCEF:  12/15/2020




                 1394. On March 7, 2014, Rekenthaler spoke with the same senior national

          account executive at Akorn/Versapharm. Less than a month later, on April 4, 2014,

          Teva raised prices on both Ethosuximide capsules and oral solution.

                 1395. Only five days after the Teva increase—on April 9, 2014—

          Akorn/Versapharm increased its pricing on both Ethosuximide capsules and oral

          solution to a nearly identical price to Teva.

                 1396. The list (WAC) price charts below show the large and nearly

          simultaneous price increases by Teva and Akorn/Versapharm on Ethosuxamide

          capsules and oral solution.




                                                      384

                                                 384 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 396 of 1126 PageID
                                                                     RECEIVED       #: 415
                                                                               NYSCEF:  12/15/2020




                1397. No shortages or other market features can explain Defendants’ price

          increases for generic Ethosuximide capsules and oral solution during the Relevant

          Period.

                1398. The elevated prices of generic Ethosuximide capsules and oral solution

          resulted from Defendants’ anticompetitive conduct injured Plaintiffs and caused them

          to pay more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                1399. The unlawful agreements among Defendants Versapharm and Teva,

          regarding generic Ethosuximide capsules and oral solution were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.


                                                    385

                                                385 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 397 of 1126 PageID
                                                                     RECEIVED       #: 416
                                                                               NYSCEF:  12/15/2020




                 AJ.    Levonorgestrel/EE
                 1400. The combination of Levonorgestrel/Ethinyl Estradiol

          (“Levonorgestrel/EE”), also known under the brand names Seasonale® and

          Nordette®, is hormonal birth-control. During the relevant time period, both Teva

          and Sandoz marketed Levonorgestrel/EE under multiple names, including both

          Portia and Jolessa.

                 1401. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Levonorgestrel/EE, at least as follows:

                 1402. In or around May of 2012, Teva had a much higher market share than

          Sandoz for both Portia and Jolessa. Teva’s market share for Portia was 37%

          compared to Sandoz’s 17%, while Teva’s market share for Jolessa was 43% compared

          to Sandoz’s 11%.

                 1403. On May 11, 2012, Walmart contacted Teva with a right of first refusal

          and explained that another supplier had made an offer for the sale of four drugs,

          including Portia and Jolessa. T.C., a senior sales executive at Teva asked who the new

          supplier was, and the customer responded that it was Sandoz.

                 1404. On May 16, 2012, Teva sent an offer to Walmart for the sale of three

          drugs, including Portia and Jolessa, and sent an even better offer on May 18.

                 1405. T.C. had initially been very reluctant to let Sandoz have the business, but

          there was the matter of Defendants’ cartel to consider. So, on May 22, Teva’s Green


                                                      386

                                                 386 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 398 of 1126 PageID
                                                                     RECEIVED       #: 417
                                                                               NYSCEF:  12/15/2020




          spoke on the phone with a sales and marketing executive at Sandoz, who will be

          referred to in this Complaint as SW-2, for approximately five minutes to discuss, inter

          alia, the Levonorgestrel/EE market. Teva agreed to withdraw the offer to Walmart.

          The decision to concede the Walmart business to Sandoz led to a more equal share

          split of the Levonorgestrel/EE market between Sandoz and Teva. The next day, May

          23, Teva abruptly backtracked and removed Portia and Jolessa from its Walmart offer.

                 1406. Sandoz and Teva continued to co-operate so that Sandoz could achieve

          its so-called “fair share” of the markets for both Portia and Jolessa. For example,

          over a year later, on July 2, 2013, another customer contacted Teva, stating that it had

          received bids on Portia and Jolessa and in order for Teva to retain the business, Teva

          would need to submit its best offer as a counter-proposal.

                 1407. On July 9, 2013, a different sales and marketing executive, Sandoz’s

          Associate Director of Pricing (who will be referred to in this Complaint as SW-1),

          called Patel and left a voicemail. Shortly thereafter, they connected for a phone call

          that lasted approximately a quarter of an hour.

                 1408. The next day, at 12:16 pm, Rekenthaler forwarded an e-mail to Patel,

          asking about this. Due to the desire of all of Defendants’ employees identified in this

          Complaint to minimize electronic records of their conspiracy and the close proximity

          of their offices in the same building, Patel likely told Rekenthaler orally about Patel’s

          conversation with SW-l.



                                                     387

                                                 387 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 399 of 1126 PageID
                                                                     RECEIVED       #: 418
                                                                               NYSCEF:  12/15/2020




                1409. An hour later, at 1:26 pm that day, Rekenthaler called his own

          counterpart at Sandoz, SW-2, and they spoke for two minutes. SW-2 called

          Rekenthaler back a few minutes later and they spoke again for nine minutes. SW-2

          and Rekenthaler spoke a third time that day, at 4:48pm, for seven minutes, all to

          discuss, inter alia, allocating market share in the Levonorgestrel/EE market.

                1410. Later that same evening, Teva submitted a cover bid to the customer for

          Portia and Jolessa, which was higher than Sandoz’s bid. Teva intentionally submitted

          an inflated bid for the two drugs in order to ensure that Sandoz obtained the primary

          award with the customer.

                1411. No shortages or other market features can explain Defendants’ elevated

          pricing for Levonorgestrel/EE during the Relevant Period.

                1412. The elevated prices of Levonorgestrel/EE that resulted from

          Defendants’ anticompetitive conduct have injured Plaintiffs caused them to pay more

          than they would have paid in a free and fair market, and will continue at these

          elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                1413. The unlawful agreement between Teva and Sandoz regarding

          Levonorgestrel/EE was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.



                                                     388

                                                388 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 400 of 1126 PageID
                                                                     RECEIVED       #: 419
                                                                               NYSCEF:  12/15/2020




                AK. Balsalazide Disodium Capsules
                1414. Balsalazide Disodium, also known by the brand name Giazo, is an anti-

          inflammatory drug used in the treatment of inflammatory bowel disease.


                1415. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Balsalazide Disodium, as follows:


                1416. During the relevant time frame, Defendants West-Ward and Apotex were

          the primary manufacturers of Balsalazide Disodium.


                1417. The market for Balsalazide Disodium was mature and at all relevant times

          had multiple manufacturers.


                1418. For years, the prices for Balsalazide Disodium capsules were relatively low

          and stable. West-Ward and Mylan were the dominant manufacturers in the market

          during the earlier years. Apotex joined the market in the spring of 2012, but remained

          a small player. Then, in the early summer of 2013, Mylan exited the market. West-Ward

          managed to gain most of Mylan’s market share.


                1419. In January 2014, Apotex experienced a brief supply disruption and exited

          the market for approximately one month. West-Ward immediately increased prices. It

          raised list prices approximately 400%.




                                                   389

                                               389 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 401 of 1126 PageID
                                                                     RECEIVED       #: 420
                                                                               NYSCEF:  12/15/2020




                1420. Apotex, which had only been out of the market for the blink of an eye,

          could have offered lower prices to win market share. Instead, it immediately followed

          West-Ward’s price increases. It announced an identical list price, and raised NSP prices.


                1421. Even with the higher prices, Apotex was able to build share. It quickly

          captured nearly twice the unit sales it had before the price increase, and owing to the

          much higher prices, its dollar sales increased more than five-fold. Meanwhile, although

          it had to cede some share to Apotex, West-Ward’s dollar sales more than doubled as a

          result of the higher market prices. The Fair Share agreement was working exactly as it

          was intended.


                1422. The NSP price chart and list price chart below show the abrupt and nearly

          simultaneous price increases by West-Ward and Apotex.




                                                    390

                                                390 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 402 of 1126 PageID
                                                                     RECEIVED       #: 421
                                                                               NYSCEF:  12/15/2020




                1423. Throughout this period, West-Ward and Apotex met at trade conferences

          and communicated directly with each other in furtherance of their price-fixing

          agreement on Balsalazide Disodium and of their Fair Share agreement.


                1424. No shortages or other market features can explain Defendants’ price

          increases for generic Balsalazide Disodium during the Relevant Period.


                1425. The elevated prices of generic Balsalazide Disodium resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.



                                                    391

                                               391 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 403 of 1126 PageID
                                                                     RECEIVED       #: 422
                                                                               NYSCEF:  12/15/2020




                 1426. The unlawful agreements among Defendants West-Ward and Apotex,

          regarding generic Balsalazide Disodium were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the

          prices of the Drugs at Issue.


                 AL.    Dextroamphetamine Sulphate
                 1427. Much like the Amphetamine Salts described supra, Dextroamphetamine

          Sulphate (“Dex Sulphate”), also known by the brand name Dexedrine, is used to

          stimulate the central nervous system in the treatment of hyperactivity and impulse

          control. Also like the Amphetamine Salts, Dextroamphetamine Sulphate is available

          in both an Extended Release (“Dex Sulphate XR”) capsule formulation (5, 10, and 15

          mg) and in a regular, immediate-release tablet formulation. (5 and 10 mg only)

                 1428. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

          Dex Sulphate, at least as follows:

                 1429. During the Relevant Period, Defendants Teva, Impax, Mallinkrodt,

          Aurobindo, and Actavis dominated the markets for generic Dex Sulphate tablets and

          capsules, as follows:

                 1430. For several years, Teva was effectively the sole supplier of Dextro-

          amphetamine Sulphate, in both capsules and tablet formultions. Mallinckrodt had




                                                      392

                                                 392 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 404 of 1126 PageID
                                                                     RECEIVED       #: 423
                                                                               NYSCEF:  12/15/2020




          been a supplier of both products, but exited both markets in late 2008, leaving Teva as

          the sole supplier of Dex Sulphate.

                1431. With no pre-cartel competitive pressure to keep prices low, Teva steadily

          increased its Dex Sulphate prices. As a result of this increased profitablity, however,

          both the capsule and tablet markets attracted additional entrants into the market.

                1432. Normally, adding such supply would have driven prices lower; the

          addition of suppliers tends to spur price competition which drives down prices. Here,

          however, because of Defendants’ cartel agreement, adding suppliers actually resulted

          in prices skyrocketing, as set forth below.

                1433. Teva remained the industry’s sole Dex Meth supplier until the second

          half of 2011. Having been forewarned that its monopoly was about to end in the

          capsule market, Teva announced a large WAC price increase in August, 2011, in

          anticipation of Impax’s entry into the market.

                1434. When Impax entered the market, however, rather than offer lower prices

          to win customers, it matched Teva’s increased prices. Impax did not announce its

          WAC prices until later, but when it did, they were even higher than Teva’s.

                1435. Likewise, when Mallinckrodt re-entered the ER capsule market in the

          following summer (2012), it did so at the high prices that Teva and Impax already had

          coordinated. Even before it began shipping product, Mallinckrodt announced WAC

          prices in April, 2012, that matched Teva’s, and which were more than five times

          higher than Mallinckrodt’s former prices for Dex Sulphate ER capsules.

                                                        393

                                                393 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 405 of 1126 PageID
                                                                     RECEIVED       #: 424
                                                                               NYSCEF:  12/15/2020




                 1436. Not long after Mallinckrodt entered the capsule market, it also re-

          launched its Dex Sulphate tablet products; the same pattern as the capsule market

          followed: in anticipation of Mallinckrodt’s entry, Teva dramatically increased its

          prices on the tablet, as well.

                 1437. Specifically, at the end of July, 2012, Teva increased its WAC prices on

          tablets by more than 800% – which would have been a wildly irrational move if there

          were even a small chance of Mallinckrodt competing on price. But, of course, since

          Mallinckrodt was a member of Defendants’ cartel, there was not even a small chance

          of competition happening.

                 1438. Instead, within weeks, Mallinckrodt matched the price increase. As it

          had done with capsules, rather than offer lower prices to win customers, Mallinckrodt

          co-ordinated with Teva to impose higher prices for Dex Sulphate tablets.

                 1439. Throughout the Relevant Period, Defendants monitored their Fair Share

          agreement, and made sure to cede share where necessary to keep prices high. For

          example, in January, 2013, Teva was confronted with a request for tablet prices from a

          large customer that had been approached by Mallinckrodt.

                 1440. Per the rules of Defendant’s cartel, this prompted Teva to assess so-

          called Fair Shares of the tablet market. Teva’s David Rekenthaler pointed out that

          Teva was expecting to cede share to Mallinckrodt – and it did.

                 1441. In a discussion among Teva’s Director of Marketing, Teva’s Senior

          Director of Sales, and Rekenthaler, it was agreed that Teva would, in fact, cede this

                                                    394

                                                394 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 406 of 1126 PageID
                                                                     RECEIVED       #: 425
                                                                               NYSCEF:  12/15/2020




          customer to Mallinckrodt. By doing so, Teva ensured that each manufacturer

          obtained a so-called Fair Share of the market, and all manufacturers ensured that

          prices for Dex Sulphate remained high.

                1442. Similarly, in February, 2014, Teva again recognized the need to walk

          away from business in order to maintain the cartel’s so-called “Fair Shares” and higher

          prices. In an internal analysis describing the Dex Sulphate market, Teva noted the

          need to cede market share. This was because of the underlying premise of

          Defendants’ cartel: fewer sales, but much more money because of vastly higher prices

          – a formula for success that continued to work throughout the Relevant Period.

                1443. Indeed, for many or all of the Drugs at Issue, the stability of these anti-

          competitive agreements is such that the higher prices are still in place today, years

          after the last drug-specific communications regarding them – and, persisting even in

          the midst of this lawsuit, will continue indefinitely unless Defendants’ anti-

          competitive agreements and conduct are enjoined by this Court.

                1444. Later that year (2014), Aurobindo joined the tablet market and Actavis

          was planning to join the capsule market. As with Mallinckrodt and Impax, Aurobindo

          and Actavis announced WAC prices identical to Teva’s and Mallinckrodt’s.

                1445. Thus, on June 19, 2014, Actavis was finalizing arrangements for its

          entrance into the Dex Sulphate XR the market, which included Actavis’s Falkin

          speaking to Teva’s Rekenthaler twice by phone that morning – once for

          approximately eleven minutes, and then again for approximately nine minutes.

                                                     395

                                                395 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 407 of 1126 PageID
                                                                     RECEIVED       #: 426
                                                                               NYSCEF:  12/15/2020




                1446. Later that day, Patel reviewed a profitability analysis for Dex Sulphate

          XR and asked Rekenthaler what share of the market Actavis was targeting –

          something that Rekenthaler could not possibly have known in the absence of

          Defendants’ cartel arrangements.

                1447. Rekenthaler responded “20-25%.” Rekenthaler knew Actavis’s intended

          market share because he and Falkin had spoken that morning.

                1448. Five days later, on June 24, 2014, Teva employee S.B. confirmed to her

          colleagues in an e-mail that Actavis had entered the market for Dex Sulphate XR. She

          also said that Teva had a72.2% share of this “multi-player market,” and thus – in

          accordance with the provisions of both Defendants’ overarching cartel agreement and

          their specific agreement as to Dex Sulphate XR – S.B. recommended giving up a large

          customer to Actavis to reduce Teva’s market share to a more-appropriate 58.3%.

                1449. Later internal e-mails confirmed Teva’s decision to concede that

          customer to Actavis was because “Actavis is entering the market and seeking share.”

                1450. Further, throughout this period, Teva, Mallinckrodt, Impax, Actavis and

          Aurobindo met at trade conferences and communicated directly with each other, in

          furtherance of their price-fixing agreement on Dext Sulphate in particular, and of

          Defendants’ overarching cartel agreement, in general.

                1451. For example, representatives from Teva and Impax attended the

          NACDS 2011 Pharmacy & Technology Meeting in Boston on August 27 to 30, 2011,



                                                    396

                                               396 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 408 of 1126 PageID
                                                                     RECEIVED       #: 427
                                                                               NYSCEF:  12/15/2020




          shortly before Impax entered the Dex Sulphate capsule market that September – at

          the inflated, supra-competitive prices that Teva had recently imposed.

                1452. Similarly, representatives of Mallinckrodt and Teva attended the HDMA

          2012 Business and Leadership Conference in San Antonio on June 13, 2012, not long

          before Teva announced WAC price increases on Dex Sulphate tablets that July –

          which Mallinckrodt quickly followed.

                1453. Further, no shortages or other market features can explain Defendants’

          price increases for Dex Sulphate tablets and capsules during the Relevant Period.

                1454. The elevated prices of Dex Sulphate tablets and capsules that resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                1455. The unlawful agreements among Defendants Teva, Impax, Mallinkrodt,

          Aurobindo, and Actavis, regarding Dex Sulphate tablets and capsules, were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                AM. Halobestasol Propionate Cream and Ointment

                1456. Halobetasol Propionate, also known by the brand name Ultravate, is a

          strong corticosteroid used to treat a variety of skin conditions, including eczema,

          dermatitis, psoriasis, and rash. Halobetasol comes in both cream and ointment form.

                                                    397

                                                397 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 409 of 1126 PageID
                                                                     RECEIVED       #: 428
                                                                               NYSCEF:  12/15/2020




                 1457. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Halobetasol Propionate, as follows:

                 1458. As of June 2012, the market was split between Perrigo with 60% share

          and G&W with 40%.

                 1459. On September 25, 2012, both G&W and Perrigo announced price

          increases for Halobetasol Cream and Ointment. G&W’s price increases took effect on

          September 28, 2012 and Perrigo’s price increases took effect one month later on

          October 28, 2012.

                 1460. In the days leading up to the price increases, both Vogel-Baylor of G&W

          and T.P. of Perrigo had numerous discussions with CW-6 of Aurobindo concerning

          Halobetasol. Although Aurobindo did not manufacture either form of Halobetasol,

          Vogel-Baylor and T.P. used CW-6 as a conduit to convey information between them

          about the price increases. As discussed in detail above, CW-6 had formerly worked at

          Fougera and had developed relationships with Vogel-Baylor and T.P. of Perrigo

          during his tenure there.

                 1461. For instance, on September 19, 2012, less than one week before the

          price increases, Vogel-Baylor exchanged three (3) text messages with CW-6. Then,

          CW-6 called Vogel-Baylor, hung up, and immediately called T.P. After speaking with

          T.P., CW-6 hung up and immediately called Vogel-Baylor back, relaying the

          info1mation he had learned from T.P. Indeed, within a twenty-minute period, CW-6

                                                      398

                                                 398 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 410 of 1126 PageID #: 429
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 411 of 1126 PageID
                                                                     RECEIVED       #: 430
                                                                               NYSCEF:  12/15/2020




                1464. In early November 2012, a customer reached out to G&W asking it to

          submit a bid for Halobetasol Cream and Ointment because the customer believed its

          prices were inconsistent with the market.

                1465. After receiving the request, Vogel-Baylor had several calls with CW-6

          who, again, served as a conduit between Vogel-Baylor and T.P. to discuss

          Halobetasol. These calls are detailed in the chart below:




                1466. After this call exchange, Vogel-Baylor sent the following directive to

          C.M., a sales executive at G&W, instructing him to submit a cover bid to the

          customer in order to create a false appearance of competition between G&W and

          Perrigo.

                1467. The competitors colluded to raise the price of Halobetasol again in 2013.

          This time, there were multiple channels of communication between the competitors.

          For example, on March 26, 2013, Boothe of Perrigo called Orlofski of G&W directly

          and they spoke for seven (7) minutes. That same day, T.P. of Perrigo once again called

          CW-6. The call lasted two (2) minutes. Right after that call, CW-6 called Vogel-Baylor.

          That call lasted one (1) minute.


                                                      400

                                                400 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 412 of 1126 PageID
                                                                     RECEIVED       #: 431
                                                                               NYSCEF:  12/15/2020




                 1468. The next day, on March 27, 2013, Perrigo increased its WAC pricing for

          Halobetasol Cream and Ointment by over 250%.

                 1469. Roughly two (2) weeks later, on April 11, 2013, G&W also increased its

          contract and WAC pricing for the two formulations. G&W's contract price was now

          double what it had been just the year before.

                 1470. G&W told one of its customers, Morris & Dickson, that G&W

          increased prices. In the days leading up to the G&W price increase, Vogel-Baylor and

          T.P. had again engaged in a game of telephone with CW-6 to coordinate their pricing

          actions. After speaking with T.P. for four (4) minutes on April 8, 2013, CW-6

          immediately called Vogel-Baylor. The call lasted one (1) minute. CW-6 then called

          Vogel-Baylor a short while later and they spoke for four (4) minutes. Immediately

          after that call, Vogel-Baylor called her boss, Orlofski. The call lasted a little over one

          (1) minute.

                 1471. In December 2013, Sandoz began preparing to re-launch Halobetasol

          Cream. At that time, G&W had 63% of the market and Perrigo had 36%. Sandoz was

          targeting 20% market share.

                 1472. On December 11, 2013, A.S., a senior Sandoz launch executive,

          instructed Sandoz employees to reach out to Rite-Aid and Walgreens to learn who

          their suppliers were for Halobetasol Cream and what their pricing was. Upon learning

          that both customers were with G&W – the market share leader – Sandoz decided to

          target those customers.

                                                      401

                                                 401 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 413 of 1126 PageID
                                                                     RECEIVED       #: 432
                                                                               NYSCEF:  12/15/2020




                 1473. On December 12, 2013, Walgreens reached out to G&W to advise that

          Sandoz had expressed interest in its Halobetasol Cream business. Although Sandoz

          submitted a bid for Halobetasol on December 16, 2013, Walgreens declined to move

          the business because the price was slightly higher than G&W's price.

                 1474. On December 17, 2013, another one of G&W's customers, Ahold,

          informed G&W that it had received a bid from Sandoz and was now seeking a lower

          price from G&W. Later that day, Rite Aid also e-mailed Vogel-Baylor stating that

          Sandoz had submitted a bid for Halobetasol Cream and requested that G&W lower

          its price to retain the business.

                 1475. Vogel-Baylor tried calling Orlofski three times on December 17, 2013.

          After the third call, Vogel-Baylor called T.P. of Perrigo and they spoke for more than

          seven (7) minutes.39 Vogel-Baylor hung up with T.P. and called Orlofski again.

          Orlofski returned her call later that day and they spoke for five (5) minutes.

                 1476. After speaking with Orlofski, Vogel-Baylor e-mailed Rite-Aid with an

          offer, and Sandoz accepted the offer the next day.

                 1477. At the same time that Sandoz was going after G&W’s Halobetasol

          customers, it was also approaching some Perrigo customers as well, albeit in

          coordination with Perrigo. On December 17, 2013, CW-1, a senior Sandoz pricing

          executive, e-mailed CW-3, a senior Sandoz sales executive, asking him to inquire


          39
            As detailed above, by this time, CW-6 had left the industry and Vogel-Baylor had begun colluding
          with T.P. of Perrigo directly with regard to products on which G&W and Perrigo overlapped.

                                                         402

                                                    402 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 414 of 1126 PageID
                                                                     RECEIVED       #: 433
                                                                               NYSCEF:  12/15/2020




          whether Wal-Mart, a Perrigo customer, was interested in receiving a bid from Sandoz

          for Halobetasol Cream. CW-3 happened to be meeting with Wal-Mart at that time at

          its offices in Bentonville, Arkansas.

                1478. Wal-Mart told CW-3 that it was interested in receiving an offer.

          Thereafter, CW-3 called T.P. of Perrigo. During that call, T.P. provided CW-3 with

          Perrigo’s price points for Halobetasol Cream at Wal-Mart and Omnicare and agreed

          to give up Wal-Mart to Sandoz.

                1479. Additionally, on December 17, 2013, CW-3 responded to an e-mail

          exchange with CW-1 and Kellum regarding Halobetasol Cream.

                1480. Two days later, on December 19, 2013, CW-3 called T.P. again. The call

          lasted one (1) minute. After hanging up, CW-3 called CW-1, and they spoke for four

          (4) minutes. That same day, Sandoz sent offers to Wal-Mart and Omnicare. The next

          day, on December 20, 2014, K.K., a senior Sandoz launch executive, followed up with

          CW-3 regarding the Wal-Mart offer.

                1481. That same day, Boothe of Perrigo called Orlofski of G&W. The call

          lasted two (2) minutes. Orlofski returned the call a half hour later and they spoke for

          eleven (11) minutes. Later that day, Orlofski called Vogel-Baylor and they spoke for

          more than seventeen (17) minutes

                1482. On January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted one (1)

          minute. Later that day, Wal-Mart accepted Sandoz's bid for Halobetasol Cream. CW-3

          forwarded the acceptance to his supervisor, CW-1.

                                                      403

                                                  403 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                               INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 415 of 1126 PageID
                                                                     RECEIVED       #: 434
                                                                               NYSCEF:  12/15/2020




                 1483. The next day, CW-1 and CW-3 came to an agreement. That same day,

          CW-3 called T.P. and they spoke for more than fifteen (15) minutes.

                 1484. In early February 2014, K.K. joined G&W as a Director of Sales &

          Marketing.40 Once at G&W, K.K. wasted no time using his competitor contacts at

          Sandoz – CW-3 and CW-4 – to coordinate regarding Halobetasol.

                 1485. On February 18, 2014, K.K. of G&W e-mailed Vogel-Baylor stating that

          Sandoz had bid on Halobetasol at Walgreens again and the customer was providing

          G&W with an opportunity to bid to retain the business. Less, than an hour later,

          Vogel-Baylor called T.P. at Perrigo and K.K. called CW-3 at Sandoz to coordinate a

          response. The calls lasted one (1) minute and two (2) minutes, respectively.

          Immediately after hanging up, K.K. sent Vogel- Baylor an e-mail.

                 1486. After receiving the e-mail, Vogel-Baylor called K.K. He returned the call

          and they spoke for sixteen (16) minutes. Immediately after hanging up with K.K.,

          Vogel-Baylor sent a text message to T.P. of Perrigo. Later that day, K.K. sent an e-

          mail to Vogel- Baylor.

                 1487. Two days later, on February 20, 2014, K.K. had still not heard back from

          CW-3 and so he reached out to his other contact at Sandoz, CW-4, and the

          competitors spoke for four (4) minutes. Immediately after hanging up, K.K. called

          Vogel-Baylor and they spoke for four (4) minutes. Later that morning, Vogel-Baylor


          40
            The K.K. referenced in this Complaint that joined G&W in February 2014 is a different individual
          than the K.K. of Sandoz identified previously in this Section.

                                                         404

                                                    404 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 416 of 1126 PageID
                                                                     RECEIVED       #: 435
                                                                               NYSCEF:  12/15/2020




          and K.K. exchanged two (2) more calls lasting thirteen (13) minutes and three (3)

          minutes, respectively. Upon hanging up with Vogel-Baylor, K.K. sent an internal e-

          mail, including to Vogel-Baylor

                1488. A few minutes after receiving K.K.’s e-mail, Vogel-Baylor sent a text

          message to T.P. of Perrigo. A half hour later, she called T.P. and they spoke for more

          than seven (7) minutes. At around the same time, CW-3 of Sandoz called K.K. and

          they spoke for (8) minutes. Immediately after hanging up with CW-3, K.K. called

          Vogel-Baylor to report back what he had learned. That call lasted nineteen (19)

          minutes.

                1489. Later that afternoon, Vogel-Baylor called her supervisor, Orlofski, to

          apprise him of the situation and they spoke for twenty-one (21) minutes. Upon

          hanging up, Vogel-Baylor called K.K. and they spoke for nearly twelve (12) minutes.

          Immediately after talking to K.K., Vogel-Baylor called T.P. of Perrigo one more time

          that day. The call lasted less than one (1) minute.

                1490. That evening, after his conversation with G&W, CW-3 also sent an

          email to CW-1. Within a half hour of receiving the e-mail, CW-1 called CW-3 and

          they spoke for twenty (20) minutes.

                1491. The next morning, on February 21, 2014, CW-3 and CW-1 spoke again

          for fourteen (14) minutes. CW-3 hung up and immediately called K.K. of G&W. The

          call lasted one (1) minute. Immediately after that call, K.K. called Vogel-Baylor. The

          call lasted one (1) minute. That same day, K.K. responded to Walgreens. Walgreens

                                                     405

                                                405 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 417 of 1126 PageID
                                                                     RECEIVED       #: 436
                                                                               NYSCEF:  12/15/2020




          had accounted for over one third of G&W’s total market share for Halobetasol

          Cream.

                1492. In mid-March 2014, Taro was making plans to re-launch Halobetasol

          Cream and Ointment. Although its launch was ultimately delayed until May 2014 due

          to issues relating to the FDA, Aprahamian called Vogel-Baylor on March 27, 2014 and

          they spoke for fourteen (14) minutes. Notably, this was the first phone call ever

          between these two competitors, according to the available phone records. Four days

          later, on March 31, 2014, Vogel-Baylor called Aprahamian and they spoke for over

          five (5) minutes.

                1493. On May 13, 2014, Taro re-entered the Halobetasol Cream and Ointment

          markets and published WAC pricing that matched its competitors. In the days leading

          up to the relaunch, all four competitors were speaking frequently by phone. At least

          some of those calls are detailed in the chart below:




                1494. After the phone calls detailed above, Aprahamian would not speak to

          Vogel-Baylor again until September 2015. Similarly, the two calls between




                                                    406

                                                406 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                               INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 418 of 1126 PageID
                                                                     RECEIVED       #: 437
                                                                               NYSCEF:  12/15/2020




          Aprahamian and Wesolowski of Perrigo are the only calls ever exchanged between the

          two competitors, according to the available phone records.

                 1495. On May 11, 2014, Aprahamian circulated a Fact Sheet including details

          regarding the Halobetasol re-launch. The Fact Sheet detailed the following market

          share breakdown and set Taro's target market shall goal at 15%

                 1496. On June 10, 2014, Aprahamian instructed a colleague to put together

          offers for Halobetasol at Publix (a G&W and Perrigo customer) and HD Smith (a

          Perrigo customer). That same day, Perfetto of Taro exchanged three (3) text messages

          with Orlofski of G&W.

                 1497. On June 11, 2014, Vogel-Baylor called T.P. of Perrigo. The call lasted

          one (1) minute. The next day, on June 12, 2014, HD Smith informed Taro that

          Perrigo had proactively revised its pricing shortly after Taro submitted the bid and

          asked Taro to lower its bid to win the business.

                 1498. On June 17, 2014, Boothe of Perrigo called a Taro employee on his

          office line.41 The call lasted forty-five (45) minutes. Later that day, A.L., a Taro pricing

          executive, sent an internal e-mail stating, The next day, June 18, 2014, Perfetto called

          Boothe. That call lasted two (2) minutes.




          41
            As detailed above, Taro employees do not have their own individual extensions and calls from
          their office lines appear in the phone records as the Taro main company number. Given the history
          of conduct between the two, this Taro employee was likely Perfetto.


                                                         407

                                                    407 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 419 of 1126 PageID
                                                                     RECEIVED       #: 438
                                                                               NYSCEF:  12/15/2020




                 1499. Around that same time, G&W employees were having a similar

          exchange over email. On June 17, 2014, K.K. sent an internal e-mail to Orlofski.

                 1500. On June 18, 2014, Orlofski sent a text message to Perfetto and also

          called him. The call lasted two (2) minutes. The next morning, on June 19, 2014,

          Orlofski replied to K.K.'s e-mail. K.K. then sent an internal e-mail directing that

          G&W should cede the Publix and Morris & Dickson accounts to Taro. As K.K.

          explained to his colleagues.

                 1501. On June 20, 2014, Orlofski exchanged two text messages and two calls

          with Perfetto, including one call lasting nearly thirty-eight (38) minutes.

                 1502. At the same time, G&W was also careful not to take any steps that

          would throw off its market share balance with Perrigo. For example, on June 18,

          2014, HEB, a Perrigo customer, asked G&W to bid on their Halobetasol business.

                 1503. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                 1504. The elevated prices of generic Halobetasol Propionate resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1505. The unlawful agreements among Defendants G&W, Fougera/Sandoz,

          Taro, and Perrigo, regarding generic Halobetasol Propionate were part of all

                                                     408

                                                 408 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 420 of 1126 PageID
                                                                     RECEIVED       #: 439
                                                                               NYSCEF:  12/15/2020




          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 AN. Nimodipine
                 1506. Nimodipine, also known by the brand name Nymalize®, is a calcium

          channel-blocker that reduces problems caused by bleeding blood vessels in the brain.

                 1507. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Nimodipine at least as follows:

                 1508. Teva marketed and sold Nimodipine during the relevant period at least

          in part through its subsidiary, Barr.

                 1509. Sun marketed and sold Nimodipine during the relevant period at least in

          part through its subsidiary, Caraco.

                 1510. In June of 2012, Teva was preparing to exit the market for Nimodipine.

          This exit would leave Heritage and Sun as the only manufacturers of Nimodipine.

          Heritage wanted to use Teva’s exit as a cover to raise Nimodipine prices.

                 1511. Pricing discussions with competitors were part of Defendants’ “toolkit”

          for achieving and maintaining elevated prices on Drugs at Issue, and Defendants

          understood that to maintain market share and increase prices, they needed to “play

          fair.” With this in mind, Heritage devised a plan to approach Sun.

                 1512. Heritage’s Malek wanted to “socialize” increased Nimodipine prices with

          competitors, by which he meant direct outreach to other Defendants to co-ordinate


                                                      409

                                                  409 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 421 of 1126 PageID
                                                                     RECEIVED       #: 440
                                                                               NYSCEF:  12/15/2020




          and implement a market-wide price increase. To do so, Malek instructed his NAM

          Sather to reach out to Sun to discuss raising prices.

                1513. At Malek’s direction, Ann Sather contacted someone at Sun, likely

          Knoblauch. Heritage’s Sather exchanged numerous text messages and had multiple

          phone calls with her contact at Sun throughout June, 2012. These conversations

          between Heritage and Sun were successful. The ostensible competitors reached an

          agreement not to compete; their goal was to raise prices.

                1514. Ultimately, Teva never completely exited the market for Nimodipine, yet

          it did reduce sales to a very small share, ceding the market to Sun and Heritage.

                1515. Sather kept Malek apprised of her negotiations with Sun, including

          through a June 28, 2012, e-mail discussing the status of the agreement on Nimodipine

          between Heritage and Sun.

                1516. That same day, Sather sent an analysis of a Cardinal RFP to Malek,

          Glazer, and other Heritage employees. Sather noted that Heritage would submit a bid

          at an artificially high price, which would allow Sun to retain Cardinal’s business.

          Heritage informed Sun about the pricing before submitting to Cardinal. This

          information allowed Sun to retain Cardinal’s business at a price that was significantly

          higher than it would have been in a competitive market.

                1517. On July 20, 2012, another employee at Heritage circulated proposed

          pricing in response to the Cardinal RFP, which, upon information and belief, quoted

          pricing at a level lower than Sun. Malek responded the same day and exchanged

                                                     410

                                                410 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 422 of 1126 PageID
                                                                     RECEIVED       #: 441
                                                                               NYSCEF:  12/15/2020




          emails with a Heritage employee (possibly Keith Fleming) about Heritage’s pricing on

          Nimodipine and Heritage’s agreement on pricing with Sun. Around the same time,

          Sather and her contact at Sun were also discussing at least Nimodipine.

                1518. Heritage’s Sather and Sun’s Knoblauch communicated by text and

          phone over the next few weeks. They also met in person at an industry event.

          Through these communications, at the end of July, Heritage and Sun reaffirmed their

          agreement to raise prices and allocate the market for Nimodipine. As part of this

          understanding, as it had in June, Heritage again agreed to provide a cover bid to

          Cardinal.

                1519. As a result of Heritage’s cover bid, Sun retained its business with

          Cardinal, and both Heritage and Sun were able to maintain Nimodipine prices above

          the competitive level.

                1520. In September, 2012, after Cardinal awarded Sun its Nimodipine

          business, Sun began to experience supply issues with its Nimodipine.

                1521. In October of 2012, Cardinal approached Heritage, asking for a new bid

          because it was concerned about Sun’s supply chain. Although Sun never fully exited

          the market, its sales of Nimodipine declined to a small share.

                1522. Sather immediately e-mailed Heritage’s Malek, Glazer and Fleming to

          apprise them of Cardinal’s request. Given the circumstances, Sather felt responding

          to Cardinal’s request for an RFP did not violate Heritage’s agreement with Sun

          because Cardinal was coming directly to Heritage, because of Sun’s supply issues –

                                                    411

                                               411 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 423 of 1126 PageID
                                                                     RECEIVED       #: 442
                                                                               NYSCEF:  12/15/2020




          and most importantly, because Heritage was not going to underbid Sun on price.

                1523. Consistent with a price increase Heritage had recently imposed on a

          different wholesaler, Sather proposed that Heritage respond to Cardinal’s request.

          Sather believed that Heritage could offer a higher price and still win the business from

          Cardinal because she had received Sun’s Cardinal pricing from her contact at Sun.

          Sather also shared information she had learned at the earlier trade conference, which,

          consistent with Defendants’ cartel agreement and industry practice, likely involved

          competitive market information.

                1524. When she spoke with Sun’s Knoblauch for 38 minutes the next day,

          Sather confirmed her understanding that Heritage could submit a bid to Cardinal

          without violating its agreement with Sun.

                1525. Heritage continued to communicate with Sun to monitor when Sun

          would re-enter the Nimodipine market. Malek e-mailed Sather on December 17,

          2012, about Sun’s supply issues. In response to Malek’s e-mail, Sather reached out to

          her contact at Sun and kept Malek informed about her conversations. During this

          same time period, Sun (along with Actavis and West-Ward) increased prices on

          Doxycycline.

                1526. On April 16, 2013, Sather reported to Malek that Sun was not pursuing

          Nimodipine customers because it did not know when its product would be available.

          Heritage’s Malek responded to this information by expressing his willingness to



                                                      412

                                               412 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 424 of 1126 PageID
                                                                     RECEIVED       #: 443
                                                                               NYSCEF:  12/15/2020




          continue Heritage’s pricing and market allocation agreement with Sun when Sun re-

          entered the Nimodipine market.

                1527. Heritage’s Sather continued speaking with Sun’s Knoblauch to assess

          when Sun might re-enter the Nimodipine market. When they spoke on May 23, 2013,

          Sather learned that Sun might be returning to the Nimodipine market in June or July.

          Sather immediately reported this development to Malek, and the two exchanged e-

          mails about pricing for Nimodipine.

                1528. Ultimately, Sun decided not to re-enter the Nimodipine market. In the

          spring of 2013, Heritage more than doubled the price of Nimodipine capsules and

          maintained this inflated price for the duration of the Relevant Period.

                1529. When Heritage’s Malek learned that Ascend was planning to enter the

          Nimodipine market in April of 2014, he immediately began the process of trying to

          contact Ascend and bring them into the “fair share” agreement.

                1530. On April 8, 2014, Malek informed his staff that Ascend would be

          entering the Nimodipine market and personally took responsibility for co-ordinating

          with Ascend. Malek had met John Dillaway, the Executive Vice President of Ascend,

          in February of 2013, and he used that connection as a way to reach out to Dillaway

          through LinkedIn. The two executives communicated frequently through LinkedIn in

          the weeks leading up to April 22, 2014.

                1531. During an internal Heritage teleconference on April 22, 2014, Malek

          identified numerous drugs that were slated for a price increase, including Nimodipine.

                                                    413

                                                413 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 425 of 1126 PageID
                                                                     RECEIVED       #: 444
                                                                               NYSCEF:  12/15/2020




          That same day, Dillaway and Malek spoke on the phone about Ascend’s entry into the

          Nimodipine market for almost 20 minutes.

                1532. Concurrently with Malek’s discussions with Ascend, Malek and the rest

          of Heritage’s sales teams were involved in large-scale outreach to Defendants to

          increase prices for numerous generic drugs.

                1533. As part of an internal Heritage conference call on May 9, 2014, about

          industry-wide price increases for at least nine drugs (including Verapamil,

          Theophylline, Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-

          Metformin, Fosinopril-HCTZ, and Glyburide), the Heritage team discussed allocating

          customers to co-conspirators as part of their agreement, including, but not limited to,

          the potential allocation of certain customers to Ascend as part of the efforts to raise

          and/or maintain prices on Nimodipine.

                1534. On June 6, 2014, Heritage’s Malek e-mailed Ascend’s Dillaway, trying to

          arrange a phone call to discuss Nimodipine. They were unable to connect by phone

          but agreed to meet in person several weeks later, at the NACDS Total Store Expo in

          Boston, to solidify their agreements.

                1535. As discussed above, during an internal conference call on June 23 with

          the Heritage sales team, the targeted percentage price increases for eight drugs were

          discussed, including Nimodipine, which was slated for a 48% increase.




                                                      414

                                                  414 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 426 of 1126 PageID
                                                                     RECEIVED       #: 445
                                                                               NYSCEF:  12/15/2020




                1536. Three days later, on June 26, Heritage began telling customers that it was

          increasing prices for nine different drugs, including Nimodipine. Price increase notices

          were issued on the same date.

                1537. Although Ascend ultimately did not enter the Nimodipine market,

          Defendants did not have to price in the anticipated effects of Ascend’s threatened

          market entry because had it done so, it would have entered at the collusive price

          agreed upon with Heritage. Further, in accordance with the terms of Defendants’

          overarching conspiracy, Heritage would have walked away from certain customers to

          allow Ascend to build its market share.

                1538. Sun’s supply issues cannot explain Defendants’ price increases for

          Nimodipine during the Relevant Period, in whole or in part, and no other shortages

          or other market features can explain Defendants’ elevated pricing and price increases

          for Nimodipine during the Relevant Period.

                1539. The elevated prices of Nimodipine that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1540. The unlawful agreement between Heritage and Sun regarding

          Nimodipine was part of all Defendants’ overarching conspiracy to unreasonably



                                                    415

                                                415 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 427 of 1126 PageID
                                                                     RECEIVED       #: 446
                                                                               NYSCEF:  12/15/2020




          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   AO. Cyproheptadine HCL
                   1541. Cyproheptadine HCL, also known by the brand name Periactin, is a

          medication used to relieve allergy symptoms such as watery eyes, runny nose, itching

          eyes/nose, sneezing, hives, and itching.

                   1542. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Cyproheptadine HCL, as follows:

                   1543. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Cyproheptadine HCL tablets beginning at least as early as June 2012.

                   1544. During the relevant time frame, Defendants Teva and Breckenridge were

          the primary manufacturers of Cyproheptadine HCL tablets. Defendant Impax joined

          the market and the Cyproheptadine HCL conspiracy in August 2015.

                   1545. The market for Cyproheptadine HCL tablets was mature and at all

          relevant times had multiple manufacturers.

                   1546. For years the prices for Cyproheptadine HCL tablets were relatively low

          and stable. In the summer of 2012, that changed. Teva announced a 50% list price

          increase and its NSP prices.




                                                      416

                                                 416 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 428 of 1126 PageID
                                                                     RECEIVED       #: 447
                                                                               NYSCEF:  12/15/2020




                1547. In November 2013, it was Breckenridge’s turn to lead; it announced a

          list price increase of approximately 150% and its NSP prices. With roles reversed, this

          time Teva did not immediately announce a list price increase, but its NSP prices did

          rise. And when Teva did announce its list price increase in April 2014, it matched

          Breckenridge’s price.

                1548. In late summer of 2015, Impax entered the market. Rather than compete

          for customers by offering better prices, Impax announced a higher list price than

          either Teva or Breckenridge, and charged its customers more.

                1549. Even with higher prices, Impax was able to gain market share, as

          contemplated by the Fair Share agreement between Teva, Breckenridge and Impax.

                1550. The chart below shows the list (WAC) price increases for Teva and

          Breckenridge, and the entry of Impax into the market at even higher prices.




                                                    417

                                               417 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 429 of 1126 PageID
                                                                     RECEIVED       #: 448
                                                                               NYSCEF:  12/15/2020




                1551. Throughout this period, Teva, Breckenridge and Impax met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreements on Cyproheptadine HCL tablets and their Fair Share agreement.

                1552. For example, in the weeks before Breckenridge announced enormous list

          price increases for Cyproheptadine HCL tablets in November 2013, Breckenridge and

          Teva communicated directly with each other. Teva’s Rekenthaler had several phone

          calls with D.N.,

                1553. Director of Sales at Breckenridge. The two spoke again in mid-January

          2014, right around when Teva was preparing its own list price increase for

          Cyproheptadine HCL.




                                                   418

                                               418 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 430 of 1126 PageID
                                                                     RECEIVED       #: 449
                                                                               NYSCEF:  12/15/2020




                 1554. Breckenridge’s large price increase created an opportunity for Teva to

          win new customers with better prices. But, because of its agreement with

          Breckenridge, it did not do so. For example, when a potential new customer for

          Cyproheptadine HCL contacted Teva in February 2014, Teva’s Patel promptly called

          S.C., National Director of Sales, at Breckenridge, after which, Teva declined to submit

          a bid until after Teva had increased its price

                 1555. In the summer of 2015, Impax was preparing to enter the market. On

          July 20, S.C., Breckenridge’s National Director of Sales, and M.G., Impax’s Senior

          National Account Manager, exchanged text messages. On July 31, 2015, Impax

          announced list (WAC) prices even higher than those of Teva or Breckenridge.

                 1556. No shortages or other market features can explain Defendants’ price

          increases for generic Cyproheptadine HCL during the Relevant Period.

                 1557. The elevated prices of generic Cyproheptadine HCL resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1558. The unlawful agreements among Defendants Teva, Breckenridge, and

          Impax, regarding generic Cyproheptadine HCL were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                                                     419

                                                 419 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 431 of 1126 PageID
                                                                     RECEIVED       #: 450
                                                                               NYSCEF:  12/15/2020




                AP.    Ciclopirox Shampoo
                1559. Ciclopirox Shampoo, also known by the brand name Loprox, is used to

          treat seborrheic dermatitis, an inflammatory skin condition of the scalp. As of the

          summer of 2012, the three competitors in the market were Perrigo, Actavis, and Taro.

                1560. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Ciclopirox Shampoo, as follows:

                1561. After the Sandoz acquisition of Fougera was finalized in July 2012, Sandoz

          engaged in a review of the Fougera product line to determine whether there were any

          Fougera products for which Sandoz should considering re-entering the market. One

          such product was Ciclopirox Shampoo.

                1562. To that end, on September 4, 2012, J.P., a product manager at Sandoz, e-

          mailed the sales team, including CW-3, asking for market pricing on Ciclopirox

          Shampoo, among other products. The next day, on September 5, 2012, S.G. a Sandoz

          sales executive, also followed up with CW-3 and asked him to provide J.P. with the

          requested information.

                1563. The following morning, on September 6, 2012, CW-3 reached out to his

          contacts at both Taro and Perrigo to discuss Ciclopirox Shampoo. He then reported

          the results of those conversations to both J.P. and S.G. at Sandoz, either that same day

          or the next day. These calls are detailed in the chart below:




                                                     420

                                                420 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                  INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 432 of 1126 PageID
                                                                     RECEIVED       #: 451
                                                                               NYSCEF:  12/15/2020




                1564. On November 26, 2012, J.R., a marketing executive at Sandoz, e-mailed

          CW-3 and others at Sandoz regarding the Ciclopirox Shampoo re-launch. J.R. stated

          that Sandoz planned to re-launch the (fo1mer Fougera) product on December 3, 2012

          and planned to target 12% market share due to limited supply. J.R. asked CW-3 about

          current pricing and told him that they should discuss which customers to target to

          achieve Sandoz's market share goal.

                1565. The next day, on November 27, 2012, J.R. sent another e-mail about the

          re-launch reiterating that Sandoz was targeting 12% share.

                1566. Thereafter, CW-3 set out to coordinate Sandoz’s entry with Aprahamian

          of Actavis. The next day, November 28, 2012, CW-3 called Aprahamian and they spoke

          for nine (9) minutes. First thing the following morning, on November 29, 2012, CW-3

          called Aprahamian again and they spoke for ten (10) minutes. A few hours later,

          Aprahamian called CW-3 back and they spoke for three (3) minutes.

                1567. That same day, J.R. e-mailed CW-3, copying CW-1, asking for pricing

          information on Ciclopirox Shampoo. Not wanting to put anything in writing, on the

          following morning CW-3 exchanged two calls with CW-1, with one lasting five (5)




                                                    421

                                                421 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 433 of 1126 PageID
                                                                     RECEIVED       #: 452
                                                                               NYSCEF:  12/15/2020




          minutes and the other lasting twelve (12) minutes, during which CW-3 conveyed the

          requested pricing information he had received from competitors.

                1568. Later that evening, R.T., a senior sales and marketing executive at Sandoz,

          sent an internal e-mail asking if Sandoz had sent out offers for Ciclopirox Shampoo.

          The next day, on November 30, 2012, J.R. responded that offers had been sent to Wal-

          Mart and HD Smith – both Actavis customers – and that Sandoz was considering

          approaching McKesson – a Perrigo customer.

                1569. That same morning, CW-3 called T.P. of Perrigo twice to alert him to the

          fact that Sandoz would be approaching McKesson. The calls lasted two (2) minutes and

          one (1) minute, respectively. Later in the day, CW-1 confirmed that Sandoz had sent an

          offer to McKesson for Ciclopirox Shampoo.

                1570. On December 3, 2012, Sandoz officially re-launched Ciclopirox

          Shampoo.

                1571. On December 4 and December 5, 2012, CW-3 called Aprahamian twice.

          The calls lasted seven (7) minutes and two (2) minutes, respectively. Also, to close the

          loop, on December 5, 2012, M.D., an Actavis sales executive, called T.P. of Perrigo and

          the two competitors spoke for seventeen (17) minutes.

                1572. Within three days of its entry, by December 6, 2012, Sandoz had already

          secured the Ciclopirox Shampoo business at HD Smith (from Actavis) and McKesson

          (from Perrigo).



                                                    422

                                               422 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 434 of 1126 PageID
                                                                     RECEIVED       #: 453
                                                                               NYSCEF:  12/15/2020




                 1573. No shortages or other market features can explain Defendants’ price

          increases for generic Ciclopirox Shampoo during the Relevant Period.

                 1574. The elevated prices of generic Ciclopirox Shampoo resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1575. The unlawful agreements among Defendants Perrigo, Actavis, Sandoz,

          and Taro, regarding generic Ciclopirox Shampoo were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or

          stabilize the prices of the Drugs at Issue.

                 AQ. Desoximetasone Ointment

                 1576. Desoximetasone Ointment (“Desoximetasone”), also known by the brand

          name “Topicort,” is a corticosteroid used to treat a variety of skin conditions, including

          eczema and dermatitis. Desoximetasone reduces the swelling, redness and itching

          associated with those conditions.

                 1577. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Desoximetasone, as follows:

                 1578. As of the summer of 2012, Defendant Taro was the only manufacturer of

          Desoximetasone Ointment.

                                                        423

                                                 423 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 435 of 1126 PageID
                                                                     RECEIVED       #: 454
                                                                               NYSCEF:  12/15/2020




                1579. Starting in August 2012, Sandoz began making plans to enter the

          Desoximetasone market. Because it would be a 2-player market upon Sandoz’s entry,

          and because Sandoz was the second manufacturer to enter the market, Sandoz initially

          decided – consistent with the “fair share” understanding outlined above – to target 40%

          market share.

                1580. On the evening of August 21, 2012, Sandoz held an internal meeting to

          discuss its Desoximetasone. Shortly after the meeting, a Sandoz executive sent an initial

          list of eight (8) customers that Sandoz should consider approaching. The executive

          indicated that Sandoz’s success would depend on several factors, and that more research

          was necessary regarding on of the larger customers, because approaching such a large

          customer could cause a stir.

                1581. First thing the next morning, Sandoz began to coordinate with Taro. K.K.,

          a national account executive at Sandoz, called D.S., a senior sales executive at Taro, and

          the two spoke for nine (9) minutes

                1582. On August 30, 2012, Sandoz held another internal meeting to discuss its

          Desoximetasone launch. That same day, K.K. of Sandoz spoke again to D.S. of Taro,

          this time for two (2) minutes. The day after this internal Sandoz meeting and the phone

          conversation with Taro, on August 31, 2012, CW-1 of Sandoz contacted Kellum

          regarding Desoximestasone, including, specific pricing and a more refined list of

          customers that would provide Sandoz with its target market share.



                                                     424

                                                424 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 436 of 1126 PageID
                                                                     RECEIVED       #: 455
                                                                               NYSCEF:  12/15/2020




                1583. As the Sandoz launch date approached, CW-3 of Sandoz also began

          speaking to H.M., an account executive at Taro, to coordinate Sandoz’s entry into the

          market. The two competitors were not friends, and nearly all their conversations were

          collusive in nature. According to phone records, the first ever call between the two

          competitors was on September 6, 2012. They spoke again on September 21, as Sandoz

          was finalizing its launch plan. During these calls, H.M. provided CW-3 with Taro price

          points for various customers so that Sandoz could bid as high as possible and avoid

          price erosion, while still obtaining new customers as it entered the market. CW-3 passed

          that pricing information and list of customer targets on to CW-1 and Kellum at Sandoz.

          That same day, H.M. also sent an e-mail to J.M., a sales executive at Taro, relaying a

          message that Sandoz would be entering the Desoximetasone market, and suggesting six

          accounts as possible targets.

                1584. Sandoz received FDA approval and formally launched Desoximetasone

          on September 28, 2012, matching Taro’s WAC pricing exactly. That same day, CW-3

          of Sandoz also called H.M. at Taro and left a message; H.M. returned the call almost

          immediately, leaving CW-3 a voicemail.

                1585. Based on the conversations with Taro, Sandoz decided to take a specific

          approach in targeting customers with its co-conspirator. In an internal Sandoz e-mail

          on October 1, CW-1 indicated that Sandoz’s initial pricing for this product had now

          been slightly lower.



                                                    425

                                               425 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 437 of 1126 PageID
                                                                     RECEIVED       #: 456
                                                                               NYSCEF:  12/15/2020




                1586. Shortly after receiving approval, on October 1, 2012, Sandoz began

          approaching a limited set of customers, per its agreement with Taro. That same day,

          CW-4 of Sandoz reached out to D.S. at Taro – someone CW-4 had colluded with in

          the past – and spoke two times, including one call lasting twenty-one (21) minutes.

                1587. Consistent with the understanding in place between the two competitors,

          Taro immediately started conceding customers to Sandoz. For example, on October

          11, 2012, a high-ranking Taro executive sent an internal e-mail discussing Sandoz’s

          launch of Desoximetasone. In the e-mail, the executive indicated that Taro had been

          aware of Sandoz’s launch, and that Taro had just conceded two large customers to

          Sandoz, with he expectation of receiving a similar benefit going forward. That same

          day, H.M. of Taro called CW-3 of Sandoz, likely to let him know that the customers

          had been conceded and confirm the plan moving forward. They spoke twice that day,

          including one call lasting more than six minutes.

                1588. Sandoz was able to obtain most of its targeted market share quickly,

          without any market disruption. By October 12, 2012, for example, R.T., a senior sales

          and marketing executive at Sandoz, provided a summary of the Desoximetasone launch.

                1589. At that point, Sandoz decided it needed to obtain at least one more

          customer to meet its fair share goals. Internally, Sandoz discussed sending a message to

          Taro. On October 23, 2012, CW-1, CW-3 and Kellum scheduled a conference call to

          discuss which customers to approach. That same day, CW-3 called H.M. at Taro and



                                                    426

                                               426 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 438 of 1126 PageID #: 457
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 439 of 1126 PageID #: 458
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                   INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 440 of 1126 PageID
                                                                     RECEIVED       #: 459
                                                                               NYSCEF:  12/15/2020




                1595. Because Taro still had a majority of the market share, it understood

          pursuant to the "fair share" understanding that it would be the primary target of

          Glenmark and would have to relinquish market share to Glenmark as it entered.

                1596. Taro began to concede customers to Glenmark immediately. By October

          17, 2013, CW-5 repo1ted internally that Glenmark had already been able to obtain 30%

          market share for Desoximetasone.

                1597. Because of the discussions between the competitors in advance, and

          because prices remained high, Taro was not upset about conceding this business to

          Glenmark.

                1598. In early November 2013, Taro was approached by a customer to bid on

          Desoximetasone as pa1t of an RFP. In deciding whether to provide a bid, Taro

          executives noted that the company had already taken action so that Glenmark could

          obtain market share. Nonetheless, Taro still decided not to bid.

                1599. As a result of Sandoz’s acquisition of Fougera, CW-6 left his job at

          Fougera in August 2012 and took a position as a sales executive at Aurobindo. CW-6

          followed his former friend and colleague, Grauso, who moved to Aurobindo in

          December 2011 to assume a senior executive role.

                1600. As detailed above, CW-6 had a long-standing, collusive relationship with

          Grauso dating back to when he worked at Fougera and Grauso worked at G&W.

          Further, the two had continued that relationship even after Grauso left G&W – with



                                                    429

                                               429 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 441 of 1126 PageID
                                                                     RECEIVED       #: 460
                                                                               NYSCEF:  12/15/2020




          Grauso serving as a conduit to communicate messages between his former G&W

          colleagues, Orlofski and Vogel- Baylor, and CW-6 at Fougera.

                 1601. Because many of CW-6’s key contacts worked at generic competitors that

          focused primarily on topical products, his move to Aurobindo – a company focused on

          oral solids – was a difficult transition. Without many of those prior relationships to rely

          on, CW-6 was concerned that he might not be able to prove his value at Aurobindo.

          Indeed, CW-3 at Sandoz was one of the few people that CW-6 knew who worked for

          a company that also manufactured a significant number of oral solids.

                 1602. For that reason, when Aurobindo sold a product that overlapped with

          Sandoz, CW-6 used his relationship with CW-3 to collude on that product. Importantly,

          although CW-6 and CW-3 were former colleagues, they were not social friends. When

          CW-6 called CW-3 during this time period, they were engaging in anticompetitive

          conduct. Between August 2012, when CW-6 began at Aurobindo, and May 2013, when

          CW-6 left the industry, he exchanged at least one hundred and nine (109) phone calls

          with CW-3.

                 1603. During this time period, CW-6 was acting at all times at the direction of,

          or with approval from, his superiors, including Grauso.

                 1604. The following Section will focus on the anticompetitive conduct engaged

          in by CW-3 and CW-6 with regard to several products on which Sandoz and Aurobindo

          overlapped during this time period.



                                                     430

                                                 430 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 442 of 1126 PageID
                                                                     RECEIVED       #: 461
                                                                               NYSCEF:  12/15/2020




                 1605. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                 1606. The elevated prices of generic Desoximetasone resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these elevated

          levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

          this Court.

                 1607. The     unlawful   agreements       among   Defendants     Sandoz/Fougera,

          Aurobindo, Glenmark, and Taro, regarding generic Desoximetasone were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 AR. Fluticasone Propionate Lotion

                 1608. Fluticasone Propionate Lotion (or “Fluticasone”), also known by the

          brand name “Cutivate,” is a topical corticosteroid used to treat swelling and itching that

          result from various chronic skin disorders, including atopic dermatitis.

                 1609. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Fluticasone Propionate Lotion, as follows:

                 1610. Glenmark was the first generic manufacturer to enter the market for

          Fluticasone on March 26, 2012. As the first generic manufacturer to file an approved

          ANDA, Glenmark enjoyed a 180-day period of exclusivity during which time no other

                                                     431

                                                 431 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 443 of 1126 PageID
                                                                     RECEIVED       #: 462
                                                                               NYSCEF:  12/15/2020




          competitors could sell the product. Even before Glenmark launched, Sandoz (then

          Fougera) was planning to enter the market for Fluticasone after Glenmark’s exclusivity

          period ended in September 2012 and understood that Perrigo was also planning to enter

          at the same time. Over the course of several months, Fougera – in particular CW-6, at

          the direction of Kaczmarek – coordinated with Glenmark frequently about Fluticasone,

          including market share targets and pricing, to prepare for its eventual Fluticasone

          launch.

                1611. After the Sandoz acquisition of Fougera in July 2012, as the end of

          Glenmark’s 180-day exclusivity period approached, Sandoz continued to stay in

          communication with Glenmark and Perrigo about Fluticasone. As part of its launch

          strategy, Sandoz planned to obtain 33% of the market. Perrigo, however, only

          anticipated taking about one-quarter of the market.

                1612. By mid-August 2012, Sandoz learned that its launch of Fluticasone would

          be delayed until the end of November 2012 because of certain production problems.

          As a result of this delay, Kellum was concerned that Perrigo would be able to launch

          earlier than Sandoz and wanted to learn more about Perrigo’s launch strategy. On

          August 21, 2012, Kellum sent an e-mail to his sales team. Within minutes of receiving

          the e-mail, CW-3 reached out to T.P., his contact at Perrigo, by phone.

                1613. CW-3 also sent a message to Perrigo through a customer. That same day,

          the customer sent an e-mail to a Perrigo sales executive. The Perrigo sales executive

          informed the customer that Perrigo’s Fluticasone launch had now been delayed to the

                                                   432

                                               432 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 444 of 1126 PageID
                                                                     RECEIVED       #: 463
                                                                               NYSCEF:  12/15/2020




          first quarter of 2013. The customer then forwarded that e-mail directly to CW-3 at

          Sandoz, who reported the information directly to Kellum and others at Sandoz the next

          day.

                 1614. Around this same time, Sandoz also began preparing to have

          conversations with “customers” about its Fluticasone launch while at the NACDS

          Conference in Denver in late August 2012. It was at that same conference where CW-

          3 first spoke to Blashinsky at Glenmark. In an internal e-mail to the Sandoz sales team

          on August 25, 2012, in advance of the NACDS Conference, R.T., a senior Sandoz sales

          and marketing executive, instructed his team on the current strategy which aligned with

          the larger “fair share” understanding.

                 1615. As its launch date for Fluticasone approached, Sandoz began to think

          more critically about which customers to target and began to communicate directly with

          Glenmark on the subject. On November 26, 2012, Sandoz scheduled an internal

          meeting to discuss which customers it should approach as part of its Fluticasone launch.

          That same day, CW-3 of Sandoz spoke to Blashinsky of Glenmark twice, with one call

          lasting five (5) minutes. After the second call with Blashinsky, CW-3 e-mailed his

          Sandoz colleagues a list of six (6) customers he thought Sandoz should target. That list

          would later grow to eight (8) customers. CW-3 also made it known to his Sandoz

          colleagues that Glenmark was planning a potential price increase on Fluticasone at some

          point in the future



                                                       433

                                                   433 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 445 of 1126 PageID
                                                                     RECEIVED       #: 464
                                                                               NYSCEF:  12/15/2020




                 1616. The next day, November 27, 2012, a senior Sandoz marketing executive

          inquired with CW-3 regarding Fluticasone and the customers Sandoz had agreed to

          target, and CW-3 responded.

                 1617. As promised, the next morning, CW-3 called Blashinsky of Glenmark.

          The two spoke four (4) times that day, including one call lasting eight (8) minutes.

                 1618. The next morning, CW-3 sent an updated list of nine (9) customers that

          Sandoz should target for Fluticasone – based on his conversations with Blashinsky –

          but he did not include the pricing information that had been requested. The senior

          Sandoz marketing executive responded immediately. CW-3 countered by referring to

          one of the biggest pop songs of 2012, suggesting that his boss should call him instead

          of asking for the information in writing.

                 1619. As Sandoz continued to prepare for its imminent launch, it also began to

          evaluate the usage expected from the nine customers that it had agreed with Glenmark

          to target. Sandoz found that those nine customers would not allow the company to

          reach its desired market share goals. As a result, on November 30, 2012 a senior Sandoz

          marketing executive suggested that Sandoz approach two large wholesaler customers,

          instead of one as originally agreed. CW-3 responded immediately. A few hours later,

          CW-3 called Blashinsky and left a message. Blashinsky promptly returned the call and

          the competitors spoke for three (3) minutes. Later that day, CW-3 also called and spoke

          to his contact at Perrigo, T.P., twice.



                                                        434

                                                    434 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 446 of 1126 PageID
                                                                     RECEIVED       #: 465
                                                                               NYSCEF:  12/15/2020




                1620. Sandoz officially entered the market for Fluticasone on December 3, 2012,

          matching Glenmark’s WAC pricing exactly. That same day, CW-3 of Sandoz called

          Blashinsky of Glenmark and they had a two (2) minute call. Also that day, Blashinsky

          directed the sales team to relinquish the Publix and Optisource accounts to Sandoz, two

          of the nine customers that Glenmark had agreed to give up to the new entrant.

                1621. Sandoz continued to coordinate with Glenmark to make sure that it was

          targeting the appropriate customers and minimizing price erosion as it entered the

          Fluticasone market. For example, on December 13, 2012, a large wholesaler that Sandoz

          had agreed not to target approached Sandoz looking for an offer. That same day, CW-

          3 spoke to Blashinsky twice. When Sandoz refused to respond to the customer, the

          customer followed up again on December 21, 2012. Again, following the same pattern,

          CW-3 spoke to Blashinsky twice that day, including one call lasting four (4) minutes.

                1622. Although Sandoz made sure to coordinate extensively with Glenmark, it

          had initial difficulty meeting its market share goal, in part because some of the

          customers already had a significant amount of inventory on hand. On January 9, 2013,

          CW-3 had a conversation with Blashinsky where the two competitors walked through

          a list of customers, identifying those that Sandoz should target and those which it

          should not. CW-3 took detailed contemporaneous notes of the conversation. Later in

          the day, after reviewing the list, CW-3 of Sandoz indicated in an e-mail that he began

          to suspect that Glenmark may have oversold to certain customers in advance of

          Sandoz’s entry.

                                                    435

                                               435 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 447 of 1126 PageID
                                                                     RECEIVED       #: 466
                                                                               NYSCEF:  12/15/2020




                1623. By January 11, 2013, CW-1 of Sandoz sent around a summary. In

          response, R.T. of Sandoz indicated that 21.8% market share was not enough and that

          Sandoz should continue to press for its original market share goal.

                1624. During an internal Commercial Operations meeting on January 21, 2013,

          Sandoz decided to approach another customer, CVS, in order to obtain additional

          market share. But before doing so Sandoz wanted to confirm that it was acceptable with

          Glenmark.

                1625. Sandoz subsequently learned why Glenmark was reluctant to give up more

          market share to Sandoz. There was a discrepancy between the two competitors about

          how much market share Sandoz had already obtained. Two days later, on January 31,

          CW-3 and Blashinsky spoke two more times, for five (5) minutes each.

                1626. Over the next several months Sandoz and Glenmark continued to

          coordinate about Fluticasone, including about a Glenmark price increase on that dmg.

          For example, on April 16, 2013, as Glenmark was preparing for a large-scale price

          increase on several different drugs (in coordination with several different competitors),

          CW-3 of Sandoz had two separate calls with Blashinsky of Glenmark, including one call

          lasting thi1ieen (13) minutes. They talked about several things, including Glenmark's

          potential entry and market share targets on a different drug, Alclometasone, as well as

          a price increase on Fluticasone.

                1627. Blashinsky called CW-3 again on May 6, 2013, in advance of the Glenmark

          price increase. He also called CW-3 on May 17, 2013 - the day after the Glenmark price

                                                    436

                                                436 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 448 of 1126 PageID
                                                                     RECEIVED       #: 467
                                                                               NYSCEF:  12/15/2020




          increase on Fluticasone became effective. In all, the two competitors spoke three times

          on May 17, including two separate five (5) minute calls.

                1628. Throughout this time period, Sandoz also kept in close communication

          with Perrigo about the details of Perrigo's anticipated entry into the Fluticasone market.

          For example, in early April 2013 CW-3 of Sandoz spoke to T.P. of Perrigo multiple

          times, including calls lasting seventeen (17) and five (5) minutes, respectively. CW-3

          subsequently reported to his colleagues at Sandoz that Perrigo would be delayed in

          entering the Fluticasone market. On April 9, 2013, a colleague at Sandoz followed up

          asking CW-3 for additional information about whether Perrigo planned to enter. The

          next day, CW-3 communicated directly with Perrigo to obtain the answer, calling and

          speaking with T.P. two (2) times.

                1629. On May 21, 2013, as Perrigo was beginning to plan its entry into the

          market, a Perrigo executive asked T.P. to obtain information for Fluticasone Lotion.

          Two days later, on May 23, 2013, T.P. called CW-3 at Sandoz. They ended up speaking

          twice that day, for five (5) and three (3) minutes, respectively. Immediately after their

          second call, CW-3 called Blashinsky at Glenmark - the other competitor on Fluticasone

          - and the two spoke for four (4) minutes.

                1630. Similarly, on May 28, 2013 a senior Sandoz executive requested additional

          information about Perrigo’s entry timing on Fluticasone. That same day, CW-3 called

          T.P. at Perrigo and they spoke for four (4) minutes. The next day, T.P. called CW-3

          back and they spoke again for two (2) minutes.

                                                      437

                                                437 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 449 of 1126 PageID
                                                                     RECEIVED       #: 468
                                                                               NYSCEF:  12/15/2020




                   1631. By July 2013, Perrigo finally began preparing in earnest to enter the

          Fluticasone market. As of that time Sandoz had been able to obtain 30% market share,

          reaching its initial target goal for a 3-player market with Glenmark and Perrigo. Sandoz

          understood that, because Glenmark still had a significant majority of the market share,

          Perrigo would target Glenmark customers as it entered.

                   1632. In the days and weeks leading up to Perrigo's launch, Perrigo was in

          frequent communication with Sandoz, as set forth below:




                   1633. Perrigo held an internal meeting to discuss its Fluticasone launch on July

          16, 2013. As can be seen in the table above, on the day of the meeting T.P. of Perrigo

          called CW-3 at Sandoz and left a message. He called CW-3 again the next day, and they

          were able to speak for nineteen (19) minutes. During these conversations, T.P.

          informed CW-3 that, consistent with the “fair share” understanding, Perrigo was

          targeting specific Glenmark customers and looking for approximately 25% market

          share.



                                                      438

                                                 438 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 450 of 1126 PageID
                                                                     RECEIVED       #: 469
                                                                               NYSCEF:  12/15/2020




                1634. On July 30, 2013, Perrigo received FDA approval to begin selling

          Fluticasone. That same day, T.P. of Perrigo spoke to CW-3 of Sandoz for thirteen (13)

          minutes. Perrigo then formally launched the product on August 1, 2013, with the same

          exact WAC pricing as Glenmark and Sandoz. T.P. and CW-3 also spoke twice that day.

                1635. As Perrigo entered the market it planned only a “limited launch,” targeting

          only $1 million per year in sales. In accordance with the fair share understanding and

          the previous communications between the competitors, Perrigo targeted – and

          Glenmark conceded – multiple customers immediately.

                1636. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                1637. The elevated prices of generic Fluticasone Propionate Lotion resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue indefinitely

          at these elevated levels unless Defendants’ conduct in furtherance of their conspiracies

          is enjoined by this Court.

                1638. The unlawful agreements among Defendants Glenmark Sandoz/Fougera,

          and Perrigo, regarding generic Fluticasone Propionate Lotion were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.




                                                    439

                                                439 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 451 of 1126 PageID
                                                                     RECEIVED       #: 470
                                                                               NYSCEF:  12/15/2020




                 AS.    Valsartan HCTZ

                 1639. Valsartan HCTZ tablets (“Valsartan”), also known under the brand

          name Diovan®, are used to treat high blood pressure. Diovan was a so-called

          “blockbuster” drug that had sales in the United States of, for example, approximately

          $1.6 billion for the 12 months ending June 30, 2012.

                 1640. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Valsartan,

          at least as follows:

                 1641. Mylan was the first to file an abbreviated new drug application (ANDA)

          to market the generic version – Valsartan HCTZ – which, if approved, would give

          Mylan 180 days of generic exclusivity. Sandoz manufactured the Authorized Generic.

          This meant that once Mylan entered the market, Sandoz and Mylan would be the only

          manufacturers of the generic version of the drug for the next six months.

                 1642. Mylan and Sandoz launched Valsartan HCTZ on the same day –

          September 21, 2012. Over the preceding three weeks, leading up to the launch,

          employees of Defendants Mylan and Sandoz spoke multiple times by phone during

          which they discussed, inter alia, allocating market share for this product.

                 1643. In August and September of 2012, a senior sales executive at Sandoz,

          who will be referred to in this Complaint as SW-4, was concerned about her job

          security there and sought to network with executives at competing companies in the



                                                      440

                                                 440 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 452 of 1126 PageID
                                                                     RECEIVED       #: 471
                                                                               NYSCEF:  12/15/2020




          hope of obtaining new employment. SW-4 contacted Mylan’s Jim Nesta in part

          because she was interested in potentially working at Mylan.

                1644. On September 6, the Thursday immediately following the Labor Day

          holiday that year, Nesta called SW-4, but it was not to discuss employment. Instead,

          Nesta – representing the incoming generic – wanted to, and did, discuss market

          allocation with his opposite number at Sandoz. They spoke for 20 minutes; then, SW-

          4 called him back but missed him; then Nesta called SW-4 back, but missed her; then

          SW-4 called Nesta back and they spoke for just over one minute; then Nesta returned

          SW-4’s call, and they spoke for five minutes.

                1645. This is just one of the many examples of Defendant’s employees playing

          telephone tag and calling each other multiple times back and forth in the same day.

          The reason their communications followed this unusual pattern is that they did not

          want to leave permanent records of their communications – even of communications

          simply setting up telephone calls – in part because Nesta and SW-4 were not friends;

          their only connection was implementing Defendants’ cartel.

                1646. As a result, virtually all of their communications were via telephone.

          Rather than leave an e-mail or voice-mail with a permanent record of the substance of

          their communications (which could be found in, for example, a document production

          of Defendants’ e-mail servers), Defendants employees, including both Nesta and SW-

          4, would repeatedly telephone each other, often on the same day, until they connected

          by phone. They did this because it meant the substance of their communications

                                                    441

                                               441 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 453 of 1126 PageID
                                                                     RECEIVED       #: 472
                                                                               NYSCEF:  12/15/2020




          would not be retained, and the only way to trace the fact that they communicated at

          all was via obtaining records from telephone companies, which is significantly more

          challenging, including requiring matching telephone number(s) to the corresponding

          participant in the scheme.

                1647. To help hide Defendants’ overarching conspiracy (and because they

          knew what they were doing was illegal), even when Defendants’ employees e-mailed

          each other within the same company, they were circumspect about what was

          occurring and transmitted much information orally; e-mail was often used simply to

          alert the recipient that there was news to communicate.

                1648. For example, among the many other illustrations in the complaint, one

          occurred on Friday, February 7, 2014 when Teva received notice from a customer that

          it had received a competitive challenge from Par on the drug Labetalol HCL Tablets.

          Rather than spell out in detail that she wanted T.S. to ask Par about the details, Patel

          simply forwarded the e-mail to T.S. with three question marks: “???”

                1649. T.S. responded shortly thereafter: “left message.” The message that T.S.

          had left was for R.K. at Par, and the two executives played phone tag five times that

          same day. After the last of these calls with R.K., T.S. responded back to Patel in

          writing an e-mail, transmitting the need to communicate but not actual, substantive

          information: “Let’s speak on Monday. Just received call back with more

          information.”



                                                     442

                                                442 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 454 of 1126 PageID
                                                                     RECEIVED       #: 473
                                                                               NYSCEF:  12/15/2020




                1650. Similarly, on Friday, September 7, 2012, Nesta called SW-4 for less than

          a minute; then Nesta called SW-4 and they spoke for approximately 11 minutes; then

          SW-4 called Nesta back for one more minute.

                1651. The following week, Nesta called SW-4 back and they spoke for

          approximately 20 minutes on September 12; then, the same day, SW-4 called Nesta

          back for a minute and a half. The next day, September 13, there were five calls

          between them, including one for approximately eleven minutes; finally, the week

          ended with a seven-minute call on Friday, September 14.

                1652. The next week was the week of both companies’ Valsartan launch, and

          Nesta and SW-4 spoke multiple times on that Monday and Wednesday, September 17

          and 19.

                1653. Via these phone calls, Sandoz and Mylan – through SW-4 and Jim Nesta

          – agreed to divide up the market for at least Valsartan without cutting prices, so that

          each “competitor” obtained a roughly 50% market share.

                1654. Throughout this time, SW-4 also kept her boss (Sandoz’s Director of

          Pricing and Contracts, Armando Kellum) up to date on her discussions with Nesta

          and met with Kellum in person to discuss her customer accounts, including a meeting

          on September 14.

                1655. A week later, on September 21, 2012, Valsartan HCTZ launched. An

          internal Sandoz e-mail authored by R.T., a senior sales and marketing executive at

          Sandoz, noted that Sandoz had approximately 52% market share. What the e-mail

                                                     443

                                                443 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 455 of 1126 PageID
                                                                     RECEIVED       #: 474
                                                                               NYSCEF:  12/15/2020




          failed to mention, even though it is true, is that this division was reached as a result of

          Defendants’ cartel agreement.

                 1656. Mylan issued a press release announcing that it had received final FDA

          approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting

          to this news, a Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as

          expected.” H.F., a senior-most executive of Sandoz Germany responded, “...some-

          times a little help from our competition is welcome as well.” D.D., a senior-most

          executive of Sandoz North America, replied: “I guess this is what they call ‘co-

          opetition.”

                 1657. In addition, on September 25 – only four days after the Valsartan HCTZ

          launch – since there was a new entrant to the market, who in a competitive market

          would have sought increased market share via price compeition, Amerisource Bergen

          Corp (“ABC”) contacted Sandoz seeking a price reduction. S.G. forwarded the

          request to SW-1 and Kellum, asking for guidance. Kellum replied, “No price

          change.”

                 1658. In November, 2012, Sandoz employees were e-mailing regarding the

          possibility of seeking additional busines. R.T. sent an internal e-mail in advance of the

          meeting, asking “Are there opportunities with non-Sandoz customers that we should

          evaluate?” After a colleague responded with a list of potential Mylan customers,

          Kellum, following the rules of the road for Defendants’ overarching conspiracy,

          responded, “I’m concerned we are going to disrupt the market. I understand the need

                                                      444

                                                 444 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 456 of 1126 PageID
                                                                     RECEIVED       #: 475
                                                                               NYSCEF:  12/15/2020




          for additional sales but we need to be thoughtful here.” R.T. then directed the

          Sandoz team, “Do not approach new customers, with[out] me or Armando [Kellum]’s

          consent.” R.T. did this to ensure that Mylan retained its so-called fair share without

          competition for market share between Sandoz and Mylan.

                 1659. No shortages or other market features can explain Defendants’ elevated

          pricing for Valsartan during the Relevant Period.

                 1660. The elevated prices of Valsartan resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1661. The unlawful agreement between Mylan and Sandoz on Valsartan was

          part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

          fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 AT. Buspirone, Estradiol, Labetalol, Loperamide, Mimvey
                     (Estradiol/ Norethindrone), Nadolol, Levothyroxine,
                     Nitrofurantoin MAC, Tamoxifen Citrate,
                     Clarithromycin, and/or Estazolam
                 1662. Buspirone HCL tablets (“Buspirone”), Estradiol tablets, in 0.5 mg, 1

          mg, and 2 mg doses (“Estradiol”), Labetalol HCL tablets in 100 mg, 200 mg, and 300

          mg doses (“Labetalol”), Loperamide HCL capsules (“Loperamide”), generic Activella

          (Estradiol/Norethindrone) tablets (“Mimvey”), Nadolol tablets (“Nadolol”),



                                                      445

                                                 445 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 457 of 1126 PageID
                                                                     RECEIVED       #: 476
                                                                               NYSCEF:  12/15/2020




          Levothyroxine, Nitrofurantoin macro-crystal capsules (“Nitrofurantoin” or

          “Nitrofurantoin MAC”), Tamoxifen Citrate tablets (“Tamoxifen”), Clarithromycin

          ER tablets (“Clarithromycin”), and Estazolam tablets (“Estazolam”) are all generics.

                1663. These drugs are not generally related to each other by structure or

          function: Buspirone is a psychiatric medication used to treat anxiety. Estradiol is a

          synthetic hormone used to treat symptoms of menopause. Tamoxifen is a

          chemotherapeutic agent used to treat cancer. Levothyroxine – the oldest drug in the

          group, with usage dating back to the 1920’s – is a synthetic hormone used to treat the

          symptoms of thyroid failure. Mimvey is an oral contraceptive. Labetalol and Nadolol

          are beta-blockers used to treat high blood pressure. Nitrofurantoin is an antibiotic

          used to treat bladder and urinary tract infections.

                1664. But these drugs do share one important attribute: all of them were the

          subject of Defendants’ anticompetitive conspiracy. Their lack of other relationship

          also illustrates, both here and throughout this Complaint, the vast breadth and

          otherwise-unrelated variety of exemplar drugs illustrates the breadth of Defendants’

          cartel agreements and the interchangeability of different drug markets within their

          overarching cartel agreement.

                1665. The market for generic versions of these drugs is mature; these products

          have been commercially available for decades.

                1666. Further, generic equivalents to these products have also been

          commercially available in the United States for a decade or more – from the 1920’s or

                                                     446

                                                446 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 458 of 1126 PageID
                                                                     RECEIVED       #: 477
                                                                               NYSCEF:  12/15/2020




          1930’s (Levothyroxine – so long ago that it was grandfathered and avoided FDA

          review under the first Food, Drug, and Cosmetics Act (of 1938)), 1960’s

          (Nitrofurantoin), 1970’s (Labetalol, Loperamide, Nadolol), 1980’s (Buspirone,

          Estradiol, Estazolam), 1990’s (Activella/Mimvey), and early 2000’s (Tamoxifen,

          Clarithromycin).

                 1667. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

          Buspirone, Estradiol, Labetalol, Loperamide, Mimvey, Nadolol, Levothyroxine,

          Nitrofurantoin, Tamoxifen Citrate, Clarithromycin, and Estazolam, at least as follows:

                 1668. During the Relevant Period, the markets for each of these drugs were

          dominated by the following Defendant Manufacturers, approximately as follows:

                 1669. The market for generic Buspirone was dominated by Mylan (30%

          market share), Actavis (Watson) (25%), and Teva (45%).

                 1670. The market for generic Estradiol was dominated by Mylan (25%),

          Actavis (Watson) (15%), and Teva (60%).

                 1671. The market for generic Labetalol was dominated by Sandoz (60%),

          Actavis (Watson) (10%), and Teva (30%).

                 1672. The market for generic Loperamide was dominated by Mylan (67%)

          and Teva (33%).

                 1673. The market for Mimvey (generic Activella) was dominated by

          Breckenridge (67%) and Teva (33%).

                                                      447

                                                 447 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 459 of 1126 PageID
                                                                     RECEIVED       #: 478
                                                                               NYSCEF:  12/15/2020




                1674. The market for generic Nadolol was dominated by Mylan (50%),

          Sandoz (10%), and Teva (40%).

                1675. Since approximately December, 2010, the market for generic

          Levothyroxine was dominated by Lannett, Mylan (25%), and Sandoz.

                1676. The market for generic Nitrofurantoin was dominated by Mylan (45%),

          Alvogen (10%), and Teva (45%).

                1677. The market for generic Tamoxifen was dominated by Mylan (25%),

          Actavis (Watson) (10%), and Teva (65%).

                1678. The market for generic Clarithromycin was dominated by Mylan (25%)

          and Teva (33%).

                1679. The market for generic Estazolam was dominated by Mylan (25%) and

          Teva (33%).

                Price Increases of July-August, 2012 (Teva-Mylan-Actavis-Sandoz)

                1680. Leading up to a significant price increase in mid-2012, Defendants had

          myriad co-conspirator communications, starting with the lower-share members of

          Defendant’s cartel:

                1681. Actavis’s A.S., a senior sales executive, had two calls with Teva’s

          Rekenthaler on July 11, for 1 and 9 minutes.

                1682. The following week, Breckenridge’s D.N., a senior sales executive, spoke

          with Teva’s Rekenthaler on July 17, for 4 minutes.



                                                    448

                                               448 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 460 of 1126 PageID
                                                                     RECEIVED       #: 479
                                                                               NYSCEF:  12/15/2020




                1683. Then Mylan’s Jim Nesta had calls with Teva’s Rekenthaler and/or

          Green on July 23 (7 minutes), July 24 (2 calls: 4 and 8 minutes); July 25 (4 minutes);

          July 26 (4 minutes); and July 30 (2 calls, including one 8 minutes); and Sandoz’s SW-2

          spoke with Teva’s Green twice (for 2 and 4 minutes) on Sunday, July 29.

                1684. After all of this co-ordination, effective July 31, 2012, Teva increased its

          prices on Buspirone, Estradiol, Labetalol, Loperamide, Mimvey, Nadolol,

          Nitrofurantoin, and Tamoxifen Citrate – and Mylan’s Nesta had five calls with Teva’s

          Green that day, for 6, 2, 4, 7, and 2 minutes, and at least one call with B.H., a senior

          sales and marketing executive at Alvogen.

                1685. During the Relevant Period, Teva did not make or sell levothyroxine.

                1686. Anticompetitive communications among Defendants did not end with

          Teva’s price increases of July 31, 2012 – in part because Teva needed to know that its

          fellow cartel-members would stick to their anticompetitive agreement. Illustrative

          examples include Estradiol, Nadolol, Labetalol, and Nitrofurantoin.

                Estradiol

                1687. Teva’s Green spoke to Mylan’s Nesta on August 1, 2, 6, 7, 8, 10, 13, 15,

          16, 17, and 28, 2012.

                1688. Teva was also communicating with Actavis (Watson). T.C., Teva’s

          Senior Director of Sales, spoke twice (once for 10 minutes and another time for 15

          minutes) with L.P., a Senior Director of National Accounts at Actavis (Watson), on



                                                     449

                                                 449 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 461 of 1126 PageID
                                                                     RECEIVED       #: 480
                                                                               NYSCEF:  12/15/2020




          August 6, 2012. By the end of the year, Actavis (Watson), Mylan, and Teva had all

          increased their Estradiol prices significantly, together.

                 Nadolol and Levothyroxine

                 1689. Also in August, 2012, Armando Kellum, then the Senior Director of

          Pricing and Contracts at Sandoz, spoke with Green at Teva.

                 1690. Even though Sandoz had only 10% of the Nadolol market, Sandoz did

          not try to gain market share by lowering its price in the wake of Teva’s increase (or

          even by keeping its prices fixed) – instead, Sandoz followed Teva’s price increases in

          the Nadolol market with increases of its own.

                 1691. A couple of weeks after that call between Kellum and Teva (and

          illustrating the institutional, rather than merely personal co-operation between

          members of Defendants’ cartel), the next communication between Sandoz and Teva

          was not via Kellum. Instead, it was SW-2 who spoke with Green, twice, on August 21

          – the same day that Sandoz requested approval from its Pricing Committee to raise

          the price of Nadolol.

                 1692. A few days thereafter, on Sunday, August 26, the day before the Sandoz

          increase, Kellum called Green at Teva.

                 1693. The next day, on Monday, August 27, 2012, Sandoz raised its Nadolol

          prices – dramatically. The increases were staggering –from 746% to 2,762 %,

          depending on the dose.



                                                      450

                                                 450 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 462 of 1126 PageID
                                                                     RECEIVED       #: 481
                                                                               NYSCEF:  12/15/2020




                1694. The day after the Sandoz increase, Teva’s Green – acting as the conduit

          of information between Sandoz and Mylan – called Nesta at Mylan twice, with one

          call lasting approximately a quarter-hour.

                1695. Mylan, which returned to the Nadolol market after a brief supply

          disruption, followed and matched the Teva and Sandoz increases on January 4, 2013.

                1696. In 2013 and 2014, Mylan, Sandoz, and Lannett co-ordinated significantly

          to raise the price of Levothyroxine. Jim Nesta at Mylan discussioned this issue with

          K.S., a senior sales executive at Lannett, and with SW-4 at Sandoz. In addition to

          communicating directly with CW-4 on this drug, Nesta also communicated indirectly

          with Sandoz via Defendant Teva, even though Levothyroxine was not a drug that

          Teva sold.

                1697. Mylan increased prices on a number of drugs on January 4, 2013,

          including Levothyroxine. In what had become a routine component of the scheme,

          the day before the Mylan increase, Nesta spoke to Green at Teva four times. The

          next day, Green conveyed the information he had learned from Nesta directly to his

          counterpart at Sandoz.

                1698. On the morning of Friday, January 4, 2013 – the day of the Mylan

          increase – Green called Kellum twice, including a six-minute call at 9:43 am. Shortly

          after hanging up with Green after the second call, at 11:28 am, Kellum reported

          internally on what he had learned – but concealed the true source of the inforrnation,

          using the “market intel” or “just heard from a customer” convention that was

                                                       451

                                                451 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 463 of 1126 PageID
                                                                     RECEIVED       #: 482
                                                                               NYSCEF:  12/15/2020




          frequently employed by many of Defendants’ executives to avoid documenting their

          anticompetitive communications with competitors: “Just heard from a customer

          that [] Teva and Mylan . . . have now raised price on Nadolol to our levels and Mylan

          took a significant price increase on Levothryoxine. Let’s please be cautious on both

          of these products. Thanks.” (emphasis added).

                1699. But phone records show that Kellum did not speak with any customer

          during that morning (January 4, 2013) – but he did speak with Green from Teva.

                1700. This was one major flaw in Defendants’ many and repeated attempts to

          hide evidence of their cartel, however: they often wrote down the information that

          they had learned, anyway, in internal e-mails.

                1701. Defendants knew that price-fixing was illegal, and that e-mails between

          their executives and competitors would be deadly evidence of their conspiracy, so as

          alleged supra and throughout this complaint, Defendants (including their executives

          and other employees) went to great lengths to avoid such e-mails, instead preferring

          to telephone, where a permanent record would not be made of what was said.

                1702. But, having made the phone calls, Defendants’ executives would then

          type the substance of what was said (admittedly, camouflaging it with references to “a

          customer said” or “market intel), leaving compelling evidence of their conspiracy.

                1703. In any event – shortly after Kellum sent the internal Sandoz e-mail

          above, about what he’d “heard from a customer” at 11:28 am – at 11:50 the same



                                                    452

                                                452 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 464 of 1126 PageID
                                                                     RECEIVED       #: 483
                                                                               NYSCEF:  12/15/2020




          morning, Green also called SW-2 at Sandoz and they spoke for fifteen minutes – but

          not only about Nadolol.

                1704. Instead – illustrating both Defendants’ penchant for communicating via

          intermediaries and the fungible nature, not only of Defendants’ products within a

          given market for a particular pharmaceutical product, but of the individual drug

          markets themselves, to be swapped among cartel members like chips in a co-operative

          game of high-stakes poker (paid for by Plaintiffs) – Teva’s communications with its

          contacts at Sandoz also included discussion of Mylan’s price increase on

          Levothyroxine, which Teva did not make or sell.

                1705. That same morning (January 4, 2013), K.S. at Lannett called Nesta at

          Mylan. The phone call lasted 44 seconds. The following week, on January 10, Nesta

          called K.S. back and they spoke for approximately six minutes. That same day,

          McKesson e-mailed Sandoz and requested a price reduction on Levothyroxine.

          Kellum responded internally, “This is a no. We just learned that Mylan look a large

          price increase.”

                1706. The following Monday – January 14, 2013 – Lannett raised its WAC

          pricing for Levothyroxine to match Mylan. Notably, after these phone calls, phone

          records show no calls between Nesta (Mylan) and K.S. (Lannett) until August 6 of

          that year – three days before Mylan’s next increase in Levothyroxine prices.




                                                    453

                                               453 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 465 of 1126 PageID
                                                                     RECEIVED       #: 484
                                                                               NYSCEF:  12/15/2020




                1707. On July 16, 2013 – as detailed infra and supra – SW-4 spoke with Nesta

          and sent the July 2013 E-mail, identifying the Mylan price increases. The price list

          included Levothyroxine and noted that Lannett had followed.

                1708. On August 6, 2013, Nesta called SW-4 two times. Both calls lasted less

          than a minute. A few minutes after the second call, Nesta called K.S. at Lannett.

          That call also lasted less than a minute. Three days later, on August 9, Mylan

          increased WAC pricing on Levothyroxine for a second time that year.

                1709. On August 10, 2013, S.G., a national account executive at Sandoz, sent

          an internal e-mail that stated: “Mylan took a 300% price increase on Levothyroxine!!!

          Based on my intelligence (we will need to confirm), please lock down inventory (strict

          allocation per AK) and no new product offers until we can clarify the situation.” SW-

          4 replied to S.G.’s e-mail, stating, “This is correct based on my info as well.”

                1710. Pursuant to their ongoing understanding, Lannett followed quickly and

          matched Mylan’s WAC pricing on August 14.

                1711. That same day, S.G. sent an e-mail to Kellum, copying SW-1, regarding

          “Levothyroxine Mylan” and asked “We taking the pricing up?” SW-1 responded:

          “Working on it.” In response, S.G. replied, using the cartel’s argot for price increases,

          “rationalizing”: “Thx. I believe Lannett rationalized the market earlier this week.”

          SW-1 answered, “We just noticed that as well.”

                1712. On September 5, 2013, Cigna – a Mylan customer – contacted Lannett

          and requested a bid on Levothyroxine. J.M., a national account manager at Lannett,

                                                     454

                                                454 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 466 of 1126 PageID
                                                                     RECEIVED       #: 485
                                                                               NYSCEF:  12/15/2020




          forwarded the request to K.S., stating “due to Mylan’s across the board price increases

          on a number of products, they are looking for new suppliers wherever there is

          crossover.” J.M. explained that “[t]he volume isn’t gigantic on the 1000s so it

          wouldn’t attract much attention from Mylan if it went to us ....”

                 1713. Nonetheless, on September 12, Lannett declined the opportunity and

          blamed supply issues, stating “[a]s much as we’d love to take on the business, we are

          not in a position to do so at this time.”

                 1714. During a September 10, 2013, earnings call, Lannett’s CEO, Arthur

          Bedrosian, was asked for his reaction to Mylan’s Levothyroxine price increase.

          Bedrosian responded, “You mean after I sent them a thank you note? I’m just

          kidding. . . . I’m always grateful to see responsible generic drug companies realize that

          our cost of doing business is going up as well. . . . So whenever people start acting

          responsibly and raise prices as opposed to the typical spiral down of generic drug

          prices, I’m grateful.”

                 1715. And three days later, on September 13, Sandoz did indeed “act[]

          responsibly” and – consistent with the understanding it had with its co-conspirators –

          raised Levothyroxine WAC pricing to match Mylan and Lannett.

                 1716. The three co-conspirators did not stop there. Mylan, Lannett, and

          Sandoz co-ordinated again to raise prices on Levothyroxine the following spring, in

          April/May, 2014.



                                                      455

                                                 455 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 467 of 1126 PageID
                                                                     RECEIVED       #: 486
                                                                               NYSCEF:  12/15/2020




                1717. As with the 2013 increases, so with the 2014 increase: Mylan was the

          first to raise its WAC pricing on Levothyroxine, and did so on April 25, 2014. In the

          two days leading up to the increase, Defendants’ employees Jim Nesta at Mylan and

          K.S. at Lannett spoke by phone. These calls are listed as follows, all of which

          occurred in the evening of April 23: first, at 6:31 pm, Nesta called K.S., but likely

          missed him and left no voice mail, as the call lasted only 3 seconds. A half-hour later,

          at 6:59 pm, K.S. returned Nesta’s calls, but likely missed him and left a voice-mail, as

          the call lasted 34 seconds. An hour after that, at 7:57 pm, Nesta called K.S. again,

          likely leaving a longer voice-mail in reply, as the call was approximately 50 seconds

          long. Finally, an hour after that, and indicating the urgency with which Defendants’

          employees felt the need to speak rather than merely exchanging messages, the two had

          a five-minute phone call, beginning at 9:04 pm.

                1718. Notably, that 5-minute call was the last documented telephone call

          between these two executives through at least early 2016. This is because their

          communications were made in furtherance of Defendants’ conspiracy, rather than

          being merely social or friendly in nature.

                1719. Less than 48 hours after those evening phone calls, on April 25 (the day

          that Mylan increased its pricing for Levothyroxine), P.C., a sourcing manager at

          Cardinal Health, sent a text message to Director, National Accounts, Tracy Sullivan at

          Lannett, stating: “Not sure if you knew already. . . Mylan increasing levos.” Sullivan

          responded: “Thanks for the heads up . . . We heard 55% on contract price, can you

                                                       456

                                                456 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 468 of 1126 PageID
                                                                     RECEIVED       #: 487
                                                                               NYSCEF:  12/15/2020




          confìrm?”, but, in fact, Sullivan had “heard” about the Mylan increase from her

          supervisor, K.S., who, as just alleged, had communicated with Nesta less than 48

          hours prior. P.C. replied, “Yes ~50-55%.”

                1720. Three days later, Lannett quickly followed with a price increase of its

          own – raising its WAC pricing to match Mylan’s on April 28, 2014. In accordance

          with Defendants’ ongoing agreement, and consistent with past practice, Sandoz

          followed shortly thereafter on May 23, 2014, and matched the WAC pricing of its co-

          conspirators.

                Labetelol

                1721. Throughout the Relevant Period, Defendants were also pursuing similar

          communications regarding the other Drugs at Issue, including the other drugs in this

          particular price-increase group. For example, after Sandoz’s Nadolol price increase,

          but before Mylan’s Nadolol price increase, Teva was talking to Sandoz about

          Labetalol.

                1722. In October, 2012, Teva learned that Sandoz was “no longer having

          supply issues” with labetalol, but Actavis (Watson) was “on allocation,” i.e., did not

          have enough supply to meet all of its demand. As a result, in an internal e-mail sent

          on October 16, 2012, J.L., a Teva analyst, questioned whether Teva should consider

          lowering “strategic customer pricing” on Labetalol in order to retain its market share

          – which would have violated the rules of Defendants’ cartel.



                                                     457

                                                457 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 469 of 1126 PageID
                                                                     RECEIVED       #: 488
                                                                               NYSCEF:  12/15/2020




                1723. That same day, Green spoke twice with SW-2 at Sandoz. After the calls

          with SW-2, Green responded to the Teva analyst’s question: “Sandoz is back in good

          supply. Thcy took a 500% prícc increase scvcral rnonths back, and they are holding

          firm with their priccs. Stay the course and maintain our higher price.” T.C. at Teva

          agreed: “We need to stay the TEVA course.”

                1724. Teva’s Rekenthaler followed up with an exchange of four phone calls

          two days later with A.S., a senior sales executive at Actavis (Watson).

                1725. By 2014, lured by its co-conspirators’ supra-competitive profits, Par had

          also entered the Labetalol market.

                1726. As alleged supra, on Friday, February 7, 2014, Teva received notice from

          a customer that it had received a bid from Par on Labetalol. Teva’s Patel forwarded

          the e-mail to her Teva colleague T.S., but in an attempt to minimize evidence of

          Defendants’ (regular) communications with their co-conspirators, Patel’s only

          comment was, “???”.

                1727. T.S. responded immediately, with “left message” – deliberately

          concealing the fact that the message T.S. that had left was for R.K. at Par. T.S. and

          R.K. spoke five times that day.

                1728. After these calls with R.K., T.S. e-mailed back to Patel, saying “Let’s

          speak on Monday. Just received call back with more information” – again,

          obfuscating both the substance and source of the “more information.”



                                                     458

                                                458 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 470 of 1126 PageID
                                                                     RECEIVED       #: 489
                                                                               NYSCEF:  12/15/2020




                1729. That Monday, February 10, Patel forwarded the original e-mail (about

          Par trying to steal market share in Labetalol) to Rekenthaler, saying “Need to make a

          decision quickly.” Immediately after receiving that e-mail, Rekenthaler called M.B. at

          Par and the two spoke approximately a quarter-hour.

                1730. Shortly after that, Rekenthaler replied via e-mail to Patel, saying: “Hold

          off on this until I get back with you.” Rekenthaler spoke to M.B. again that

          afternoon, for approximately three minutes.

                1731. After these discussions among Teva and Par executives – and knowing it

          would likely cause this Labetalol account to go to Par – Teva ultimately offered only a

          nominal price reduction to the customer.

                Nitrofurantoin

                1732. Teva’s July 31, 2012 price increase on Nitrofurantoin was between 90-

          95%, depending on the dosage and formulation. After that increase, Teva continued

          to co-ordinate with Mylan and Alvogen to maintain those high prices.

                1733. For example, on October 10, 2012, a customer approached Teva,

          requesting a lower price for Nitrofurantoin. That same morning, at the direction of

          his superiors at Teva, Green reached out to both Nesta at Mylan and B.H., his

          counterpart at Alvogen. He called Nesta at 10:01 and they spoke for 10 minutes. At

          10:11, immediately after hanging up with Nesta, Green called B.H. at Alvogen. Nesta

          and B.H. then spoke twice that day (once for approximately a quarter-hour), and

          Nesta and Green also spoke twice more.

                                                     459

                                               459 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 471 of 1126 PageID
                                                                     RECEIVED       #: 490
                                                                               NYSCEF:  12/15/2020




                1734. Teva did not change its price for the customer.

                Price Increases of July, 2013

                1735. Following Watson’s purchase of Actavis in October, 2012, and

          unification of operations under the Actavis brand in January, 2013, the same pattern

          of co-operative increases repeated itself.

                1736. For example, Teva and Mylan imposed another co-ordinated set of price

          increases on July 2 and July 3, 2013, in co-operation with Sandoz, in accordance with

          Defendants’ overarching cartel agreement.

                1737. Shortly after the Teva increase, illustrating both the broad reach of

          Defendants’ cartel and its institutional nature, Sandoz asked Teva for a

          “comprehensive list” of price increases so that it would “not respond to something

          adversely,” i.e. by inappropriately competing for market share on any of those drugs.

                1738. Sandoz executives had previously conveyed to their counterparts at both

          Mylan and Teva that Sandoz would follow their price increases and not steal their

          customers after an increase. Obtaining the comprehensive list of price increase drugs

          was an effort by Sandoz to ensure it was aware of every increase taken by both

          competitors so that it could live up to the agreement.

                1739. Illustrating the broad reach of Defendants’ cartel – including to products

          manufactured by only one Defendant, on July 15, 2013, SW-2 at Sandoz asked Teva’s

          Rekenthaler to give Sandoz a complete list of all the drugs where Teva increased its

          prices – not just those drugs that Sandoz also manufactured.

                                                       460

                                                460 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 472 of 1126 PageID
                                                                     RECEIVED       #: 491
                                                                               NYSCEF:  12/15/2020




                1740. As discussed again, infra, Rekenthaler did so. However, because he knew

          it was illegal, and in an effort to conceal his employers’ anticompetitive conduct,

          Rekenthaler did not e-mail SW-2 directly. Instead, Rekenthaler sent the Teva price

          increase list from his Teva work e-mail account to a personal e-mail account, and then

          forwarded the list from his personal e-mail account to SW-2’s personal e-mail

          account.

                1741. Then, in early 2015, when Mylan, Teva, and Actavis imposed another

          round of price increases, they again orchestrated these price increases via direct

          communication. For example, Teva’s Rekenthaler spoke to Nesta of Mylan on

          January 14 (two calls) and January 20, 2015.

                1742. In addition, Rekenthaler spoke to Falkin at Actavis on January 13, 14

          (twice), and 16, 2015. Over the following months, all three manufacturers again

          imposed price increases on their customers, including on Estradiol.

                1743. No shortages or other market features can explain Defendants’ elevated

          pricing for Buspirone, Estradiol, Labetalol, Loperamide, Mimvey (Estradiol/

          Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin, Tamoxifen Citrate,

          Clarithromycin, or Estazolam during the Relevant Period.

                1744. The elevated prices of Buspirone, Estradiol, Labetalol, Loperamide,

          Mimvey (Estradiol/Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin,

          Tamoxifen Citrate, Clarithromycin, and Estazolam that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

                                                     461

                                                461 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 473 of 1126 PageID
                                                                     RECEIVED       #: 492
                                                                               NYSCEF:  12/15/2020




          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1745. The unlawful agreements among Mylan, Actavis (Watson), Breckenridge,

          Lannett, Teva, Alvogen, and Sandoz on Buspirone, Estradiol, Labetalol, Loperamide,

          Mimvey (Estradiol/Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin MAC,

          Tamoxifen Citrate, Clarithromycin, and/or Estazolam was part of all Defendants’

          overarching conspiracy to unreasonably restrain trade and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 AU. Promethazine HCL Suppositories

                 1746. Promethazine HCL, also known by the brand name Promethegan, is an

          antihistamine that is used to treat some allergies, nausea, and vomiting. In late 2012

          and early 2013, the competitors in the market for Promethazine HCL were Actavis,

          Perrigo, and G&W.

                 1747. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Promethazine HCL, as follows:

                 1748. Starting in late August 2012 – around the same time that Vogel-Baylor

          first met Rogerson at Actavis – G&W began planning a price increase for

          Promethazine HCL. Prior to implementing that increase, and as it had done on other

          products, G&W reached out to its competitors to coordinate plans.

                                                      462

                                                 462 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 474 of 1126 PageID
                                                                     RECEIVED       #: 493
                                                                               NYSCEF:  12/15/2020




                 1749. On September 18, 2012, Vogel-Baylor sent an internal e-mail to M.S., a

          sales analyst at G&W, asking her to prepare a spreadsheet containing Promethazine

          sales data for the price increase. That same day, Vogel-Baylor also responded to a

          request from her boss, Orlofski, asking who the incumbent manufacturers were for

          the major wholesalers. Vogel-Baylor stated that G&W was the incumbent at ABC and

          Cardinal and Actavis supplied McKesson. The next day, on September 19, 2012,

          Orlofski replied.

                 1750. Meanwhile, Vogel-Baylor was actively communicating with Rogerson of

          Actavis regarding the increases. Indeed, on September 18, 2012 alone, Vogel-Baylor

          exchanged thirty-four (34) text messages with Rogerson.

                 1751. Similarly, on September 19, 2012, Vogel-Baylor used her contact at

          Aurobindo, CW-6, as a conduit to communicate with T.P. of Perrigo, the other

          competitor on Promethazine HCL. This call pattern is detailed in the cha1t below.

          Notably, these are the same calls that Vogel-Baylor used to convey information

          regarding the price increase on Halobetasol, another product on which Perrigo and

          G& W overlapped, which was happening at the same time. The collusion on

          Halobetasol is discussed in detail in an earlier Section.




                                                      463

                                                 463 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 475 of 1126 PageID #: 494
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 476 of 1126 PageID #: 495
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 477 of 1126 PageID
                                                                     RECEIVED       #: 496
                                                                               NYSCEF:  12/15/2020




          2013. Similarly, on February 12, 2013 and April 3, 2013, Actavis also followed and

          increased its WAC pricing to match G&W on the 12.5mg and 25mg dosages,

          respectively. On February 12, 2013, Rogerson called Vogel-Baylor and they spoke for

          nearly twenty-two (22) minutes.

                1758. The competitors were not satisfied to stop there, however. Knowing

          now that all three competitors were on board to increase prices, they began

          contemplating a second increase on Promethazine HCL - and this time, it would be

          much larger.

                1759. On March 25 , 2013, M.S., a sales analyst at G&W, forwarded Vogel-

          Baylor updated sales data for Promethazine HCL. That same day, Orlofski of G& W

          sent a text message to Boothe, an executive at Perrigo. The next day, on March 26,

          2013, Boothe called Orlofski back and they spoke for six (6) minutes. Similarly,

          Vogel-Baylor continued to communicate with T.P. of Perrigo through her conduit,

          CW-6, about Promethazine HCL. These calls are detailed in the char below:




                                                    466

                                               466 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 478 of 1126 PageID
                                                                     RECEIVED       #: 497
                                                                               NYSCEF:  12/15/2020




                1760. On March 28, 2013, the same day as the last calls listed above, Vogel-

          Baylor finalized a price increase analysis for Promethazine HCL and, on April 1, 2013,

          she forwarded that information to Orlofski. Vogel-Baylor and Orlofski discussed

          some revisions to the analysis and, on April 10, 2013, Vogel-Baylor sent the revised

          analysis to Orlofski. G&W planned to implement the price increase on April 15, 2013,

          but ultimately sent the notices on April 16, 2013.

                1761. Meanwhile, all three competitors continued to coordinate their plans on

          Promethazine HCL. Vogel-Baylor of G&W was speaking with Rogerson at Actavis,

          while T.P. at Perrigo was speaking to M.D. at Actavis. These calls are detailed in the

          chart below:




                1762. At the same time, Vogel-Baylor continued to use CW-6 as a conduit to

          communicate with T.P. of Perrigo regarding Promethazine HCL. This call pattern is

          detailed in the chart below:




                                                    467

                                                467 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 479 of 1126 PageID #: 498
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 480 of 1126 PageID #: 499
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 481 of 1126 PageID
                                                                     RECEIVED       #: 500
                                                                               NYSCEF:  12/15/2020




          Walgreens had received an offer from Actavis for a one time buy on the 25mg dosage

          at a significantly discounted price of $42.08. G&W would later learn that Actavis had

          made the offer because it had an excess of short-dated inventory on the 25mg dosage.

                1769. To make good on her promise, Vogel-Baylor placed a call to Rogerson

          fifteen (15) minutes later. The two competitors continued to trade phone calls over

          the next several days, including a call on March 6, 2014 that lasted eleven (11)

          minutes.

                1770. Apparently, Vogel-Baylor's communications with Rogerson did yield a

          solution to her problem. On March 18, 2014, she e-mailed Walgreens to advise the

          customer that G&W lowered its price on Promethazine HCL. Aware that the details

          of her interactions with Rogerson would be incriminating if reduced to writing, Vogel-

          Baylor offered only a vague statement to the customer.

                1771. Over the next several months, G&W would continue to decline to bid

          on new opportunities for Promethazine HCL so as not to upset the market share

          balance it had achieved with its competitors.

                1772. For example, on May 5, 2014, L.C., a sales executive at G&W, summed

          up G&W’s commitment to playing nice in the sandbox when she told a customer,

          PBA Health, that she wanted to identify opportunities for Promethazine HCL (and

          other drugs) only if she could do so. Similarly, on May 30, 2014, Vogel-Baylor

          instructed M.S. not to bid on the Promethazine HCL business at another customer,

          IPC. Further, on August 8, 2014, Vogel-Baylor told K.K. that prior to bidding on

                                                     470

                                                470 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                 INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 482 of 1126 PageID
                                                                     RECEIVED       #: 501
                                                                               NYSCEF:  12/15/2020




          Promethazine HCL at Humana, G&W would need to know who the incumbent was

          and whether there was a right of first refusal.

                  1773. Lastly, on August 25, 2014, McKesson – an Actavis customer – e-mailed

          K.K. asking if G&W would like to bid on Promethazine HCL. K.K. knew that G&W

          would not bid, but in an effort to get the story straight, asked Vogel-Baylor if he

          should provide the pre-textual justification that G&W was at capacity. Vogel-Baylor

          approved that messaging in a response on August 28, 2014.

                  1774. As detailed above in an earlier Section, Vogel-Baylor of G&W had a

          long-standing relationship with CW-5, a senior executive at Defendant Glenmark, and

          the competitors used that relationship to fix prices on Ciclopirox Cream in April

          2012.

                  1775. One year later, on May 16, 2013, Glenmark increased pricing on at least

          eighteen (18) different products, including Ciclopirox Cream and various formulations

          of Mometasone Furoate that were also manufactured by G&W.42 The anticompetitive

          conduct relating to those products is discussed in further detail below.



          42
            Notably, while Glenmark was colluding with G&W on these products, CW-5 and his colleagues
          were also colluding with competitors on other products on its price increase list. For example,
          several of the products – Moexipril HCL Tablets, Moexipril HCL/HCTZ Tablets, Nabumetone
          Tablets, Pravastatin Sodium Tablets, and Ranitidine Tablets – overlapped with Teva and are the
          subject of the Plaintiff States’ Teva Complaint. In that Complaint, the Plaintiff States allege that
          Nisha Patel, a Teva sales executive, colluded with CW-5 and J.C., a sales executive at Glenmark, to
          significantly raise prices on those products. Similarly, Glenmark’s list included Alclometasone
          Dipropionate Cream – a product that Glenmark overlapped on with Taro that is discussed earlier in
          this Complaint. As discussed above, Blashinsky, a sales executive at Glenmark, colluded with
          Aprahamian and D.S., a sales executive at Taro, to raise prices on that product.


                                                          471

                                                     471 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 483 of 1126 PageID
                                                                     RECEIVED       #: 502
                                                                               NYSCEF:  12/15/2020




                 1776. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                 1777. The elevated prices of generic Promethazine HCL resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1778. The unlawful agreements among Defendants Actavis, Aurobindo,

          Perrigo, Glenmark and G&W, regarding generic Promethazine HCL were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 AV. Nystatin Triamcinolone
                 1779. Nystatin Triamcinolone (“NT”) is used for the treatment of cutaneous

          candidiasis, such as yeast infections and thrush.

                 1780. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic NT Cream and Ointment, as follows:

                 1781. Sandoz and Taro dominated the markets for all formulations of generic

          NT Cream and Ointment.

                 1782. By 2011, however, Sandoz had discontinued NT Cream and Ointment,

          which left Taro as the only generic manufacturer of these products at that time.


                                                      472

                                                 472 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 484 of 1126 PageID
                                                                     RECEIVED       #: 503
                                                                               NYSCEF:  12/15/2020




                1783. Capitalizing on this exclusivity, Taro took several significant price

          increases on NT Cream and Ointment in 2011 and 2012, which resulted in significant

          price increases across all formulations, including total WAC increases of more than

          700% on certain formulations.

                1784. Not surprisingly, during this period, NT Cream and Ointment were

          Taro’s highest grossing products, collectively representing approximately 14.1% of the

          company’s consolidated net sales for the year ended March 31, 2013.

                1785. Enticed by the high pricing, Sandoz began making plans to re-enter the

          NT Cream and Ointment markets in late 2012 – and, naturally, as set forth infra, that

          meant co-ordination with Taro.

                1786. On November 12, 2012, SW-3 of Sandoz called H.M., a Taro sales

          executive, three times, with one call lasting four minutes, and told him that Sandoz

          might be entering the market. That same day, SW-3 e-mailed M.A., a Sandoz

          marketing executive, asking about NT Ointment. M.A. responded that Sandoz

          planned to launch all three package sizes.

                1787. Two days later, on November 14, 2012, B.S., a senior Taro executive,

          sent an internal e-mail to other senior executives at Taro and Sun recommending

          price increases on several products where Taro was exclusive, including NT Cream

          and Ointment.

                1788. Sandoz’s launch dates for NT Cream and Ointment ended up getting

          pushed back, and SW-3 continued to keep H.M informed. On January 4 and 7, 2013,

                                                       473

                                               473 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 485 of 1126 PageID
                                                                     RECEIVED       #: 504
                                                                               NYSCEF:  12/15/2020




          SW-3 called H.M., once for approximately five minutes and the other for

          approximately a quarter of an hour, respectively.

                1789. A week after that, on January 14, 2013, Taro held a Sales and Marketing

          conference call addressing at least NT Cream issues. By this time, after spending

          almost a decade at Actavis as VP, Sales & Marketing, Michael Perfetto had left Actavis

          in January, 2013, and transitionted to working for Defendant Taro Pharmaceuticals

          USA, Inc. as its Chief Commercial Officer.

                1790. Two days later, on January 16, 2013, Perfetto e-mailed J.J., a senior Taro

          sales executive, asked J.J. to put together a list of Taro’s top 10 customers.

                1791. A month later, on February 12, 2013, Taro increased its WAC prices on

          NT Cream by 25%. Two weeks after that, on February 28, SW-3 e-mailed his Sandoz

          colleague, M.A., asking for an updated target launch date for NT Ointment, which

          M.A. provided. Later that day, in a phone call that lasted approximately 10 minutes,

          SW-3 then provided this confidential business information to H.M. at Taro to keep

          him updated on Sandoz’s plans. That week-end, on March 2, H.M. and SW-3

          exchanged text messages.

                1792. The following Monday, March 4, Taro held a Sales and Marketing

          conference call, during which Perfetto informed the team about Sandoz’s plans

          regarding NT Cream and/or Ointment.

                1793. On March 13, 2013, D.P., a senior sales executive at Sandoz, sent an

          internal email to the sales team, including to SW-3, requesting regarding pricing for

                                                     474

                                                 474 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 486 of 1126 PageID
                                                                     RECEIVED       #: 505
                                                                               NYSCEF:  12/15/2020




          certain products that Sandoz was planning to re-launch, including NT Cream and

          Ointment.

                 1794. A week after that, on March 18, Aprahamian started working at Taro.

                 1795. Literally the very next day, on March 19, 2013, D.P. sent an e-mail to his

          Sandoz colleague, SW-3, which SW-3 correctly understood to mean that D.P. was

          asking him to call his contact at Taro to obtain pricing. SW-3 responded that he

          would obtain the information – and, illustrating the institutional nature of the co-

          operation among Defendants, Aprahamian took over H.M.’s role of liaison to Sandoz.

                 1796. Over the next several days, Aprahamian and SW-3 exchanged at least the

          calls detailed in the chart below:




                 1797. After the last call on March 22, SW-3 e-mailed his boss at Sandoz,

          Armando Kellum, and SW-1, a senior pricing executive at Sandoz, including an

          attachment that had Taro’s non-public, contract pricing information at several

          customers for several products, including specific price points for NT Cream and

          Ointment at Cardinal and Rite Aid. Although SW-3 put in the e-mail that this




                                                    475

                                                475 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 487 of 1126 PageID
                                                                     RECEIVED       #: 506
                                                                               NYSCEF:  12/15/2020




          information came from customer(s), that was false; in fact, SW-3 had obtained this

          information directly from Taro, which Kellum and SW-1 were aware of.

                1798. Notably, SW-3 did not have responsibility for the Cardinal or Rite Aid

          accounts, which was a clear signal to his superiors that SW-3 had received the

          information from a fellow cartel member, rather than from a customer.

                1799. In fact, the pricing information had been provided by Aprahamian for

          the express purpose of allowing Sandoz to entering the market with as high a price as

          possible, which Taro would not then undercut.

                1800. A few weeks later, on the morning of April 15, Aprahamian called SW-3

          and they spoke for approximately a quarter-hour. A few minutes after hanging up,

          SW-3 called Aprahamian back. The call lasted only a minute, but during these calls,

          SW-3 told Aprahamian that Sandoz would be entering the market for NT Cream

          shortly. Later that day, Taro held a Sales and Marketing conference call. At least NT

          cream was discussed, as the minutes from the conference call noted.

                1801. On that same day, April 15, 2013, Sandoz held its own Commercial

          Operations call, during which NT Cream was (not coincidentally) also discussed.

          During that call, Sandoz identified ABC, Walgreens, Rite Aid, Wal-Mart, and

          Omnicare as potential targets for the re-launch.

                1802. Later that same day, April 15, SW-3 called Aprahamian to further discuss

          the NT Cream launch. Even though they spoke for only approximately nine minutes,

          on the call, Aprahamian provided SW-3 with Taro’s non-public pricing at ABC,

                                                    476

                                               476 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 488 of 1126 PageID
                                                                     RECEIVED       #: 507
                                                                               NYSCEF:  12/15/2020




          Walgreens, Rite Aid, and Omnicare. Aprahamian also told SW-3 that Taro would not

          defend these customers. SW-3 noted that by drawing arrows pointing at those

          customer names in his Notebook.

                1803. After hanging up with Aprahamian, SW-3 immediately called Kellum to

          report his conversation with their co-conspirator. The call lasted approximately one

          minute. First thing the next morning, on April 16, 2013, SW-3 called Kellum again

          and they spoke for approximately five minutes.

                1804. That week-end through the coming Tuesday, from April 20 to April 23,

          NACDS held its annual meeting in Palm Beach, Florida. Representatives from Taro,

          (including Aprahamian and Perfetto) and Sandoz, including D.P. and R.T., a senior

          sales and marketing executive, attended.

                1805. Regardless of whether they spoke at the NACDS exposition, the day

          after it ended, on April 24, 2013, Aprahamian called SW-3 twice, for one and five

          minutes, respectively. The day after that, SW-3 called Aprahamian. The call lasted

          one minute. That same day, Sandoz re-entered the NT Cream market and matched

          Taro’s increased WAC pricing.

                1806. On the day of Sandoz’s re-entry, Rite Aid e-mailed Taro stating that it

          had received a competitive bid on NT Cream and asked whether Taro planned to bid

          to retain the business. H.M. (at Taro) forwarded the request to his colleagues, J.J.,

          Perfetto, and Aprahamian.



                                                     477

                                                477 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 489 of 1126 PageID
                                                                     RECEIVED       #: 508
                                                                               NYSCEF:  12/15/2020




                1807. The next day, on April 26, 2013, Aprahamian called SW-3 and they

          spoke for eight minutes. Aprahamian e-mailed H.M. on Saturday, April 27, 2013

          asking him to call him Monday morning; and consistent with Taro’s agreement to

          cede that customer to Sandoz (and with Defendants’ cartel’s so-called “Fair Share”

          rules), Taro ultimately did concede the Rite Aid account to Sandoz.

                1808. Also on April 26, 2013, Omnicare e-mailed Taro, indicating that it had

          received an offer for NT Cream and gave Taro the opportunity to match the pricing.

          D.S. forwarded the request to Aprahamian who responded.

                1809. That same day, Perfetto sent an internal e-mail to J.K. and M.K., two

          senior Taro executives, and others, including Aprahamian, reporting that over the last

          two days, Sandoz had approached several of Taro’s customers, including ABC, Rite

          Aid and Omnicare. Taro ultimately conceded all three accounts to Sandoz.

                1810. That same day, Aprahamian called SW-3 and they spoke for eight

          minutes. SW-3 called Aprahamian back later that day and they spoke for another nine

          minutes.

                1811. On May 28, 2013, NC Mutual e-mailed Taro, stating that it had received

          an offer from Sandoz and asked whether Taro planned to lower its price to retain the

          business. E.G., a Taro sales executive, suggested that Taro defend the account, but

          Aprahamian disagreed.

                1812. Two days after the e-mail, on May 30, Aprahamian called SW-3 again.

          The call lasted approximately one minute.

                                                   478

                                               478 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                               INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 490 of 1126 PageID
                                                                     RECEIVED       #: 509
                                                                               NYSCEF:  12/15/2020




                 1813. On June 4, 2013, Taro circulated an internal spreadsheet tracking its

          customer additions and deletions for May for various products. With respect to

          Nystatin Triamcinolone Cream, Taro noted that it no longer had the Omnicare, ABC,

          Rite Aid, and Walgreens accounts.

                 1814. Despite Sandoz’s entry, prices for NT Cream remained extremely high.

          Around this same time, K.S., a policy executive at Taro, sent an internal e-mail to J.J.,

          Perfetto, and Aprahamian asking about the situation. J.J. replied that Kaiser had

          begun to provide some financial relief to its patients because of the high cost.

                 1815. Following Sandoz’s re-entry into the NT Cream market, Sandoz

          executives began discussing a larger scheme which involved Sandoz leaving various

          markets, temporarily, while Taro would raise prices.43

                 1816. The rationale was simple – allow Taro to grow the profits in these

          markets by increasing prices, and then Sandoz could re-enter later at the higher prices,

          in co-ordination with Taro. Sandoz referred to the example of NT Cream, in

          particular, as the suggested approach, and further noted that this would help Taro

          increase its profitability on other products, in repayment for Taro’s willingness to give

          up market share to Sandoz on its most lucrative product.




          43
            This also camouflaged the scheme, such that prices went up while there was an apparently-legal
          monopoly, and customers were less likely to notice that they just didn’t go back down once Sandoz
          came back into the market.


                                                         479

                                                    479 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 491 of 1126 PageID
                                                                     RECEIVED       #: 510
                                                                               NYSCEF:  12/15/2020




                1817. Indeed, a chart from a Credit Suisse Investor report graphically

          illustrates the success of such an approach, showing the price increases taken by Taro

          on NT Cream while Sandoz was out of the market, and then Sandoz’s re-entry at the

          higher price.

                1818. After its resounding success with NT Cream, Sandoz began readying to

          re-enter the NT Ointment market in November, 2013. Sandoz executives, including

          Kellum, wanted to model the NT Ointment launch after the NT Cream launch by

          targeting the same customers as it had for NT Cream. Kellum specifically discussed

          this approach with SW-1.

                1819. On November 13 and 15, 2013, Aprahamian and SW-3 exchanged

          several calls, during which they discussed the NT Cream and Ointment markets and

          co-ordination for Sandoz’s upcoming entry into the the NT Ointment market. SW-3

          then reported what he discussed on those calls to SW-1, as detailed in the chart below:




                1820. During his calls with Aprahamian, SW-3 took contemporaneous notes in

          his Notebook regarding both NT Cream and Ointment.




                                                   480

                                               480 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 492 of 1126 PageID
                                                                     RECEIVED       #: 511
                                                                               NYSCEF:  12/15/2020




                1821. On these calls, SW-3 and Aprahamian discussed Sandoz’s plan to target

          the same customers that it had targeted on NT Cream – ABC, Walgreens, Rite Aid,

          and Omnicare. SW-3 drew an arrow from the customers listed under NT Cream to

          the NT Ointment pricing to illustrate this. As he had done before, Aprahamian

          agreed that Taro would not defend those customers and provided SW-3 with Taro’s

          pricing at those accounts.

                1822. On November 22, 2013, Aprahamian called SW-3 and they spoke for

          approximately five minutes. That same day, Sandoz re-entered the NT Ointment

          market and matched Taro’s increased WAC pricing.

                1823. The next day, on November 23, 2013, P.G., a senior Sandoz executive,

          e-mailed Kellum and D.P. regarding the NT Ointment re-launch. P.G. asked who the

          other competitors were in the market and how much share Sandoz planned to target.

                1824. Per their cartel agreement, Sandoz submitted offers to ABC, Walgreens,

          Rite Aid, and Omnicare. Within five weeks’ time (i.e., by the end of that December),

          Sandoz had – as agreed – targeted and secured the NT Ointment business at ABC,

          Walgreens, Rite Aid, and Omnicare.

                1825. No shortages or other market features can explain Defendants’ price

          increases for generic NT Cream and Ointment during the Relevant Period.

                1826. The elevated prices of generic NT Cream and Ointment resulted from

          Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

                                                    481

                                                481 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 493 of 1126 PageID
                                                                     RECEIVED       #: 512
                                                                               NYSCEF:  12/15/2020




          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1827. The unlawful agreements between Defendants Taro and Sandoz

          regarding NT Cream and Ointment were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 AW. Doxycycline Hyclate
                 1828. Doxycycline Hyclate is a tetracycline-class antibiotic used to treat a

          variety of bacterial infections. This medication is also used to prevent malaria.

          Doxycycline Hyclate is produced in a regular-release formulation (“Doxy RR”) and in

          a delayed-release formulation (“Doxy DR”).

                 1829. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Doxycycline Hyclate as follows:

                        1.     Doxy RR
                 1830. Sun, Actavis, and West-Ward, as well as late entrants Mylan and Par,

          dominated the market for Doxy RR during the Relevant Period.

                 1831. Throughout 2012, Sun, Actavis, West-Ward, Par, and Mylan attended a

          number of trade events where they met and discussed the pricing of Doxycycline

          Hyclate.




                                                      482

                                                 482 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 494 of 1126 PageID
                                                                     RECEIVED       #: 513
                                                                               NYSCEF:  12/15/2020




                 1832. In late 2012, a period during which Heritage and Sun were intensely

          communicating and co-ordinating pricing for Nimodipine (as discussed supra,

          including at trade events), Sun imposed dramatic price increases on its Doxy RR

          products. West-Ward and Actavis quickly followed suit.

                 1833. These price increases were abrupt, very substantial, nearly identical, and

          nearly simultaneous. Within a two-week period, Sun, West-Ward and Actavis raised

          the list (WAC) prices on their Doxy RR products by more than 2000%.

                 1834. The dramatic price increases followed a period of relatively low and

          stable pricing for Doxy RR. No shortages or other market changes can explain the

          extraordinary price increases imposed by Sun, West-Ward and Actavis.

                 1835. Defendant manufacturers of Doxycycline Hyclate continued to meet

          regularly at trade events after the initial price hikes. See Exhibit 1.

                 1836. When Defendants Par (through DAVA) and Mylan entered the market,

          rather than trying to gain market share by undercutting the pricing of the incumbent

          manufacturers (as would have happened in a competitive market), they priced their

          Doxy RR at similarly elevated prices because of Defendants’ “fair share” agreement.

                 1837. No shortages or other market features can explain Defendants’ price

          increases for Doxy RR during the Relevant Period.

                 1838. The elevated prices of Doxy RR resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

                                                       483

                                                  483 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 495 of 1126 PageID
                                                                     RECEIVED       #: 514
                                                                               NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1839. The unlawful agreement between Sun, Actavis, West-Ward, Mylan, and

          Par regarding Doxy RR was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                       2.       Doxy DR
                1840. Mylan and Heritage were the dominant market players for Doxy DR

          during much of the Relevant Period. Heritage began selling Doxy DR on July 2,

          2013. At the time, Mylan was the only other seller of generic Doxy DR. Mayne

          entered the Doxy DR market in 2014.

                1841. Even before entering the market, Heritage contacted Mylan about

          refraining from price competition. Heritage did not want Doxy DR prices to erode

          when it entered the market. Mylan also wanted to maintain its prices. Consistent with

          their overarching “fair share” agreement, both Heritage and Mylan understood that

          co-operation and co-ordination was required to maintain Doxy DR prices.

                1842. In April of 2013, Heritage’s Malek and its CEO Glazer traveled to India

          to meet their bosses at Heritage’s Indian-based corporate parent, Emcure: Emcure

          CEO Mehta and Emcure President Thapar. The purpose of the trip was to discuss

          the workings of Heritage’s plans to enter the Doxy DR market. These meetings




                                                     484

                                                484 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 496 of 1126 PageID
                                                                     RECEIVED       #: 515
                                                                               NYSCEF:  12/15/2020




          included discussions about how to co-ordinate with Mylan so as to minimize the

          competition between the two companies for Doxy DR.

                1843. During these discussions, it was decided that in order to work out an

          agreement between Heritage and Mylan relating to (at least) Doxy DR, Mehta would

          reach out to Rajiv Malik, a high-level counterpart at Defendant Mylan, in order to

          facilitate communication between Glazer and Malek and their Mylan counterparts.

                1844. After returning to the U.S., on or about May 3, 2013, Heritage’s Malek

          tried to set up a call with the Vice-President of Sales at Mylan. Malek learned,

          however, that the Vice-President of Sales had little to do with National Accounts and

          was instead directed to the person at Mylan who did have responsibility for such

          accounts. On information and belief, that person was Jan Bell, who was a Senior Key

          Account Manager at Mylan from September of 2010, to January, 2013, and served

          thereafter as Director of National Accounts at Mylan.

                1845. Malek promptly contacted Bell through LinkedIn. Malek and Bell

          communicated by phone on multiple occasions and continued to communicate about

          various drugs, including Doxy DR.

                1846. While Malek was in contact with Bell, other Heritage employees began

          reaching out to their counterparts at Mylan to discuss Doxy DR and other drugs.

          For example, beginning on or about May 7, 2013, Glazer e-mailed Mylan’s President

          and Executive Director, Malik. He copied both Mehta and Thapar at Emcure on the e-

          mail. Malik responded to Glazer’s e-mail with a phone number where he could be

                                                    485

                                                485 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 497 of 1126 PageID
                                                                     RECEIVED       #: 516
                                                                               NYSCEF:  12/15/2020




          reached in England, and the two spoke the next day, when they confirmed their

          agreement to refrain from competing in the Doxy DR market.

                1847. Glazer told Malik that Heritage intended to pursue two of Mylan’s large

          Doxy DR customers (wholesaler McKesson and retail pharmacy CVS), who

          collectively made up 30% of the market. Glazer further told Malik that Heritage

          wanted to gain market share without lowering the pricing of Doxy DR.

                1848. In accordance with the terms of Defendants’ overarching conspiracy,

          Malik agreed with Glazer that Mylan would give up its accounts with McKesson and

          CVS, while Heritage would work with Mylan to keep the prices of Doxy DR elevated.

          In the course of these communications with Glazer, Malik made clear that Mylan was

          willing to enter into this agreement relating to Doxy DR because Heritage had, in the

          past, abided by its “fair share” agreements with Mylan on other drugs.

                1849. Malik told Glazer that he would inform others at Mylan about their

          agreement. Glazer also kept Heritage’s Malek informed about his conversations with

          Mylan. In the months following Malik and Glazer’s agreement, Mylan surrendered

          the McKesson and CVS accounts to Heritage.

                1850. By allocating the McKesson and CVS accounts in the Doxy DR market,

          Mylan and Heritage were able to artificially maintain Doxy DR prices across the

          market. In a competitive market, Heritage’s entry would have spurred price

          competition across all customers, which would have lowered market prices. By



                                                   486

                                               486 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 498 of 1126 PageID
                                                                     RECEIVED       #: 517
                                                                               NYSCEF:  12/15/2020




          foregoing this competition, Mylan and Heritage kept Doxy DR prices higher than

          they otherwise would have been.

                1851. As discussed above, beginning in July of 2013 and continuing through

          July of 2014, Heritage had at least 513 different contacts with various generic drug

          manufacturers about the pricing of Drugs at Issue, including Doxycycline Hyclate. In

          addition, Defendants had the opportunity to discuss Doxy DR and other drugs while

          attending industry meetings. See Exhibit 1.

                1852. Following a number of spring and summer trade meetings in 2013, a

          series of inter-competitor communications led to anticompetitive agreements relating

          to multiple Drugs at Issue.

                1853. For example, on June 11, 2013, an employee from Mylan (possibly

          Aigner or Nesta) called an employee at Heritage (likely O’Mara). They spoke for

          about 10 minutes. Immediately after the telephone call, the Heritage employee called

          Malek and left a voicemail providing a report. Malek called the employee back fifteen

          minutes later and they spoke for approximately seven minutes.

                1854. That same day, Heritage was also in contact with other generic drug

          manufacturers, who in turn communicated with other Defendants, including Par and

          Mylan. The next day, June 12, 2013, while Defendants were also discussing pricing

          for at least Doxy DR, Defendant Lannett increased the prices for Doxy Mono,

          consistent with Defendants’ conspiracy to raise and maintain prices.



                                                    487

                                               487 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 499 of 1126 PageID
                                                                     RECEIVED       #: 518
                                                                               NYSCEF:  12/15/2020




                1855. On June 18, 2013, a senior manager at Wholesaler A (likely McKesson)

          contacted a Mylan employee to inform him that Wholesaler A received an unsolicited

          bid for Doxy DR from a new entrant (Heritage). Mylan was asked to submit a bid by

          the close of business on June 21, 2013, to retain the business with the wholesaler.

          Consistent with its agreement to cede its Doxy DR business to Heritage, Mylan failed

          to submit a counterbid.

                1856. On June 27, 2013, following Mylan’s failure to bid, Heritage entered into

          a distribution agreement with Wholesaler A for Doxy DR.

                1857. The conversations among Defendants continued throughout 2013. A

          few weeks later, in July, when Heritage began selling Doxy DR, Heritage contacted

          Mylan three times and Sun once. Heritage spoke with Mylan once and Sun twice in

          August; spoke with Sun once in October; and with Mylan once in November.

                1858. On July 8, 2013, Heritage submitted a proposal to a pharmacy (likely

          CVS) to obtain Doxy DR business. The next day, the pharmacy rejected the proposal

          as being too high. Heritage submitted a revised bid to the pharmacy on July 11, 2013.

          During this time, Heritage and its parent, Emcure, continued to communicate with

          Mylan to make sure Mylan was committed to their Doxy DR agreement.

                1859. As part of this effort, Heritage CEO Glazer’s boss at Emcure, CEO

          Mehta, spoke to Malik, Mylan’s President and Executive Director, on July 18, 2013.

          Information about the call was communicated to Glazer by an Emcure employee

          shortly after Mehta and Malik spoke.

                                                     488

                                                 488 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 500 of 1126 PageID
                                                                     RECEIVED       #: 519
                                                                               NYSCEF:  12/15/2020




                1860. In response, Glazer e-mailed Mylan President and Executive Director

          Malik trying to schedule a phone call that day. Malik told Glazer they could speak in

          the evening, and later that evening, Malik left Glazer a voice-mail. Fifteen minutes

          later, Glazer returned Malik’s call and they spoke for approximately four minutes.

          During the call, Glazer informed Malik of Heritage’s strategy with respect to at least

          Doxy DR and its bid to the pharmacy.

                1861. In response to this conversation, Malik immediately spoke to certain

          Mylan employees, and ultimately, Mylan walked away from the pharmacy customer in

          order to avoid price erosion.

                1862. The following month, in August, 2013, Mylan was contacted by an

          executive at the pharmacy and was told that the pharmacy had received an unsolicited

          bid for Doxy DR. Mylan was given a chance to submit a counterbid. In response,

          Mylan submitted a bid with pricing that it knew would be too high to retain the

          business. When Mylan was given a second opportunity to lower its pricing, Mylan

          failed to submit a revised bid, consistent with its agreement with Heritage. A month

          later, in September of that year, the pharmacy gave its Doxy DR business to Heritage.

                1863. The business obtained from Wholesaler A and the pharmacy accounted

          for more than 80% of Heritage’s Doxy DR business. Heritage maintains that

          business to this day.




                                                    489

                                                489 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 501 of 1126 PageID
                                                                     RECEIVED       #: 520
                                                                               NYSCEF:  12/15/2020




                1864. After Heritage obtained the pharmacy’s business, on several occasions

          Heritage walked away from other Mylan customers in accordance with their

          agreement with Mylan and the terms of Defendants’ overarching conspiracy.

                1865. For example, in November of that year (2013), Heritage did not pursue a

          certain large account (likely Walmart) because the large account was Mylan’s customer

          and was not allocated to Heritage.

                1866. The anticompetitive conversations and agreements continued, including

          when Mayne prepared to enter the Doxy DR market a couple of months later. On

          January 7, 2014, about a month before Mayne’s entry into the Doxy DR market, a

          Heritage employee (likely Sather) and an employee at Mayne had a 12-minute

          telephone conversation about agreeing not to compete in the market for Doxy DR.

                1867. These conversations continued throughout 2014, with the Heritage

          employee, likely Sather, continuing to communicate with the Mayne employee, likely

          Gloria Peluso-Schmid (Mayne’s Director of National Accounts at that time), via text

          messages, e-mail, and including telephone conversations on March 13 and 17. The

          Heritage employee e-mailed and texted Malek, providing him with the information on

          Mayne’s market share and strategy that she had obtained. The shared goal of Heritage

          and Mayne was to maintain pricing within the Doxy DR market.

                1868. After Mayne entered the market, it initially avoided competing with

          Heritage and instead targeted customers of Mylan. In one such instance, Mayne made

          a bid to a large wholesaler where Mylan was the incumbent provider and the

                                                   490

                                               490 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 502 of 1126 PageID
                                                                     RECEIVED       #: 521
                                                                               NYSCEF:  12/15/2020




          wholesaler asked Heritage to also submit a bid. Heritage declined, honoring its on-

          going agreement with Mylan, and provided a false, pretextual reason (inadequate

          supply) to the wholesaler. Malek knew Heritage had sufficient supply of Doxy DR to

          fulfill a bid, but instructed Heritage not to submit a bid in order to honor Heritage’s

          agreement with Mylan.

                1869. Two months later, in March of 2014, Sather continued to communicate

          with her contact at Mayne about Doxy DR, communicating via telephone on March

          13, briefly, and on March 17 for 17 minutes.

                1870. At the end of March, Mayne presented a bid to one of Heritage’s

          nationwide pharmacy accounts. This led to telephonic, e-mail and text discussions

          between Mayne and Heritage over the next several months, including on April 1,

          2014, when Heritage’s Sather and a Mayne employee spoke for approximately 27

          minutes. After the call, Sather and Malek exchanged text messages, likely about the

          substance of the conversation.

                1871. Sather and a Mayne employee spoke again the next day for 11 minutes.

          The same day, Malek e-mailed CEO Glazer to provide an update on negotiations with

          Mayne. Sather and a Mayne employee spoke for three minutes on April 9, 2014, and

          the next day exchanged multiple text messages. Sather reported these conversations to

          employees of Heritage, including at least Malek.

                1872. Ultimately, because of the agreement between Heritage and Mayne not

          to compete in the market for Doxy DR, Heritage was able to retain the pharmacy

                                                     491

                                                491 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 503 of 1126 PageID
                                                                     RECEIVED       #: 522
                                                                               NYSCEF:  12/15/2020




          customer at prices that were significantly higher than they would have been in a

          competitive market.

                1873. In May, 2014, it was Mayne’s turn. Instead of competing on price,

          Heritage walked away from a customer being pursued by Mayne.

                1874. Likewise, in August, 2014, consistent with its agreement with Mylan,

          Heritage again refused to bid on an RFP issued by a Mylan customer.

                1875. In November of 2014, Mayne made offers to the One Stop Program of

          McKesson Corporation (“McKesson”) (a wholesaler) and Econdisc Contracting

          Solutions (“Econdisc”) (a group purchasing organization (“GPO”) that includes

          Express Scripts, Kroger, and Supervalu). Malek contacted personnel at Mayne to

          discuss the situation and raised the idea that Heritage and Mayne could allocate

          customers by having Mayne withdraw its offer to McKesson. Malek worked out an

          agreement with Mayne by November 25, 2014, which Glazer subsequently confirmed.

          Follow up communications occurred in December of 2014 by text message and an in-

          person meeting at a conference of the American Society of Health-System

          Pharmacists held on December 9, 2014.

                1876. The agreement resulted in higher prices for Doxy DR. When Econdisc

          put its business out for bid again in January, 2015, Heritage deliberately bid a higher

          price than Mayne, fulfilling its agreement to walk away from the Econdisc business.

          Likewise, when Heritage was requested to submit a bid by a large nationwide



                                                     492

                                                492 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 504 of 1126 PageID
                                                                     RECEIVED       #: 523
                                                                               NYSCEF:  12/15/2020




          pharmacy chain in September of 2015, it declined to do so after learning that Mayne

          was the incumbent supplier.

                 1877. The agreements between Mylan, Heritage and Mayne described herein

          caused prices for Doxy DR to be higher than they would have been in a competitive

          market and prevented price erosion that would have occurred in such a market.

                 1878. No shortages or other market features can explain Defendants’ elevated

          pricing for Doxy DR during the Relevant Period.

                 1879. The elevated prices of Doxy DR resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1880. The unlawful agreement between Heritage, Mayne, and Mylan regarding

          Doxy DR was part of all Defendants’ overarching conspiracy to unreasonably restrain

          trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 AX. Ethambutol HCL Tablets
                 1881. Ethambutol HCL Tablets (“Ethambutol”), also known by the brand

          name Myambutol, is a drug used to treat tuberculosis. In 2012, G&W marketed the

          authorized generic of Ethambutol for the manufacturer, STI Pharma (“STI”), and

          Lupin, VersaPharm, and Teva sold the generic version.




                                                     493

                                                 493 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 505 of 1126 PageID
                                                                     RECEIVED       #: 524
                                                                               NYSCEF:  12/15/2020




                 1882. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Ethambutol, as follows:

                 1883. By late 2012 and early 2013, however, both VersaPharm and Teva were

          experiencing supply issues on Ethambutol. Viewing this as an opportunity, Lupin and

          G&W colluded to significantly raise price on the product while their competitors were

          out of the market.

                 1884. In November and December 2012, Orlofski and Vogel-Baylor of G&W

          exchanged several calls with David Berthold of Lupin to discuss Ethambutol. At the

          same time, Berthold was keeping Kevin Green, a sales executive at Teva, apprised of

          his discussions with G&W.

                 1885. For example, on November 15, 2012, Orlofski exchanged at least eight

          (8) text messages with Berthold. The next day, on November 16, 2012, Orlofski and

          Berthold spoke for nearly twelve (12) minutes. Shortly thereafter, Berthold spoke

          three separate times with Green, with the calls lasting five (5) minutes, ten (10)

          minutes, and five (5) minutes, respectively.

                 1886. That same day, G&W reached out to several VersaPharm customers,

          including Econdisc, HealthTrust, and FW Kerr, to inquire whether they were

          interested in a new supplier for Ethambutol due to VersaPharm’s supply issues.

                 1887. Over the next month, Berthold would continue to exchange numerous

          calls and text messages with Vogel-Baylor and Orlofski during which they discussed a

                                                      494

                                                 494 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 506 of 1126 PageID #: 525
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 507 of 1126 PageID #: 526
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 508 of 1126 PageID
                                                                     RECEIVED       #: 527
                                                                               NYSCEF:  12/15/2020




          and Teva were having supply issues. That same day, Orlofski sent a text message to

          Berthold. Berthold also called Green of Teva and they spoke for nine (9) minutes.

                1893. On January 28, 2013, the manufacturer of G&W's authorized generic,

          STI, emailed Vogel-Baylor to info1m her that it would be shipping Ethambutol to

          G&W the following day. Vogel-Baylor then forwarded the e-mail to Orlofski. Later

          that day, Vogel-Baylor sent her Ethambutol price increase analysis to the sales team

          and asked them to draft letters to their customers advising them of the increases. The

          next day, on January 29, 2014, Orlofski sent a text message to Berthold and Berthold

          spoke two times with Green of Teva by phone, with calls lasting three (3) minutes and

          more than five (5) minutes, respectively.

                1894. On January 31, 2013, Vogel-Baylor called Berthold and they spoke for

          three (3) minutes. The next day, on February 1, 2013, Vogel-Baylor called Berthold

          again. Berthold returned the call and they spoke for five (5) minutes. The following

          Monday, on February 4, 2013, Vogel-Baylor e-mailed Orlofski to inform him that

          G&W planned to send the Ethambutol price increase letters on February 7, 2013 and

          would call customers in advance to advise that they would be coming.

                1895. Consistent with the plan, on February 6, 2013, G&W reached out to its

          customers to advise them of the Ethambutol increases. As Vogel-Baylor explained in

          her e-mail to Wal-Mart.

                1896. Berthold continued to communicate with Orlofski and Vogel-Baylor

          over the next several weeks. For example, on February 19, 2013, Vogel-Baylor and

                                                      497

                                               497 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 509 of 1126 PageID #: 528
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 510 of 1126 PageID
                                                                     RECEIVED       #: 529
                                                                               NYSCEF:  12/15/2020




                 1900. The elevated prices of generic Ethambutol resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1901. The unlawful agreements among Defendants G&W, and Lupin,

          regarding generic Ethambutol were part of all Defendants’ overarching conspiracy to

          restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 AY. Oxacillin Sodium and Nafcillin Sodium Injectable Vials

                 1902. Oxacillin Sodium (“Oxacillin”) and Nafcillin Sodium (“Nafcillin”) are

          separately marketed antibiotics used to treat infections caused by penicillin-resistant

          staphylococci, among other bacteria.

                 1903. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Oxacillin and Nafcillin, as follows:

                 1904. In 2012, Sagent Pharmaceuticals and Sandoz were the primary generic

          suppliers of Oxacillin and Nafcillin. However, in December 2012, Aurobindo began

          making plans to enter the Nafcillin and Oxacillin markets as a third entrant.

                 1905. In advance of Aurobindo’s entry into those markets, on December 26,

          2012 for Nafcillin and January 22, 2013 for Oxacillin, CW-6 and CW-3 spoke several

                                                      499

                                                 499 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 511 of 1126 PageID
                                                                     RECEIVED       #: 530
                                                                               NYSCEF:  12/15/2020




          times to discuss pricing and the allocation of market share to the new entrant,

          Aurobindo. All the while, CW-6 kept his supervisor, Grauso, informed of his

          conversations with CW-3.

                1906. For example, on December 12, 2012, CW-6 called Grauso and they

          spoke for five (5) minutes. That set off a flurry of phone calls between CW-6 and

          CW-3, with nearly constant reporting back by CW-6 to his supervisor, Grauso, as the

          two competitors orchestrated how to avoid competition upon Aurobindo’s entry.

          These calls are detailed in the chart below:




                1907. Two weeks later, on December 26, 2012, Aurobindo received FDA

          approval to market Nafcillin and published WAC pricing that essentially matched

          Sandoz's WAC pricing. On the date that Aurobindo received approval, and in the

          days surrounding the launch, CW-6 spoke several more times with CW-3 during

          which they discussed the launch. As he had done before, CW-6 repo1ied back to

          Grauso what they had discussed. These calls are detailed in the chart below:




                                                     500

                                                500 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 512 of 1126 PageID #: 531
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 513 of 1126 PageID #: 532
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 514 of 1126 PageID
                                                                     RECEIVED       #: 533
                                                                               NYSCEF:  12/15/2020




          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1915. The unlawful agreements among Defendants Sandoz and Aurobindo,

          regarding generic Oxacillin and Nafcillin were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 AZ. Doxycycline Monohydrate
                 1916. Like Doxy RR and Doxy DR, Doxycycline Monohydrate (“Doxy Mono”

          also known, inter alia, by brand names Acticlate® and Monodox®) is a tetracycline

          antibiotic and is used in treating a variety of bacterial infections, and also to prevent

          malaria.

                 1917. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Doxycycline Monohydrate at least as follows:

                 1918. During the Relevant Period, Heritage, Lannett, Mylan, and Par were the

          dominant market players for Doxy Mono tablets.

                 1919. In February, 2013, Heritage believed that demand for some doxycycline

          products was increasing, and wanted to use this as a pretext to raise the price of Doxy

          Mono. In accordance with their anti-competitive agreement, Heritage began reaching

          out to Lannett, Mylan, and Par to institute a price increase for Doxy Mono. These

          pricing discussions occurred at the same time as Heritage and Dr. Reddy’s were


                                                      503

                                                 503 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 515 of 1126 PageID
                                                                     RECEIVED       #: 534
                                                                               NYSCEF:  12/15/2020




          discussing pricing and market share for Zoledronic Acid and Meprobamate, as

          discussed below.

                1920. Starting in March of 2013, Heritage’s Sather began communicating with

          Lannett about pricing for at least Doxy Mono. On March 7, 2013, Heritage’s Sather

          spoke to Lannett’s Sullivan for 14 minutes about an opportunity Heritage had at

          Cardinal (a large purchaser).

                1921. Six days later, on March 13, 2013, Sather sent an e-mail to Sullivan (at

          Lannett) about pricing for at least Doxy Mono. They spoke for five minutes later the

          same day, again about pricing.

                1922. On March 21, 2013—the same day that Malek instructed O’Mara and

          Edelson to seek a price increase on Meprobamate from Dr. Reddy’s (discussed

          below)—Malek decided he also wanted to increase the price of Doxy Mono by four

          times the current price. He consulted with Glazer about the price increase.

                1923. On March 25, 2013, a Lannett employee – likely Tracy Sullivan – sent an

          e-mail to her boss at Lannett to provide an update on her conversations with Heritage

          about price increases for certain drugs, including Doxy Mono. Lannett’s Sullivan and

          Heritage’s Sather communicated about Doxy Mono by phone, text message, and in-

          person meetings over the next several months.

                1924. That same day, March 25, 2013, Malek sent an email to his sales team

          discussing Heritage’s price increases for at least Doxy Mono and another drug—likely

          Meprobamate or Zoledronic Acid.

                                                   504

                                               504 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 516 of 1126 PageID
                                                                     RECEIVED       #: 535
                                                                               NYSCEF:  12/15/2020




                1925. Heritage’s Sather continued to “socialize” the idea of a Doxy Mono

          price increase; for example, she called Lannett’s Sullivan and left a message on April

          25, 2013. Sullivan returned her call the next day; they spoke for about eight minutes.

                1926. As discussed above, while Heritage’s NAM’s were speaking with

          competitors about Doxy Mono, in April of 2013, Heritage’s Malek and CEO Glazer

          were in India meeting with their bosses at Heritage’s corporate parent, Emcure:

          Emcure’s CEO Mehta and President Thapar discussing, among other things, how

          Heritage and Mylan could minimize competition and avoid price erosion when

          Heritage entered the Doxy DR market. And as discussed above, Emcure’s CEO

          Mehta decided to reach out to Mylan’s President and Executive Director (“ED”)

          Malik to facilitate subsequent communications between Glazer and Malek and their

          Mylan counterparts.

                1927. Consistent with how the overarching conspiracy operated, throughout

          the rest of 2013, Heritage spoke with its competitors about pricing for a number of

          drugs, including Doxy Mono. These communications often overlapped with trade

          association meetings. For example, on May 14, 2013, the day after Lannett’s Sullivan

          and Heritage’s Sather spoke for a few minutes, the two attended a conference

          together where they spoke in person and exchanged text messages discussing at least

          Doxy Mono.

                1928. On June 4, 2013, Sather called and texted an employee at Lannett, likely

          Sullivan. While Sather was exchanging text messages with this Lannett employee, she

                                                    505

                                                505 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 517 of 1126 PageID
                                                                     RECEIVED       #: 536
                                                                               NYSCEF:  12/15/2020




          was attending the HDMA’s June 2-5, 2013, Business and Leadership Conference in

          Orlando, Florida. That conference was attended by key executives for generic sales

          and pricing from at least Actavis, Apotex (including Hamilton), Aurobindo, Citron,

          Dr. Reddy’s, Glenmark, Heritage (including O’Mara and Sather), Lannett (including

          Sullivan), Mylan (including Bell, Nesta and Aigner) Par, Sandoz, Sun, Teva, West-

          Ward and Zydus. See Exhibit 1.

                1929. Defendants agreed to implement price increases for Doxy Mono in the

          late spring and summer of 2013. In the lead up to the price increases, the four

          competitors selling Doxy Mono—Par, Lannett, Heritage, and Mylan—were in

          frequent communication.

                1930. For example, on June 11, 2013, the day before Lannett’s price increase, a

          Heritage employee (likely O’Mara) spoke with a Mylan employee (believed to be either

          Aigner or Nesta) for nearly ten minutes. During this same time period, a Lannett

          employee was communicating with an employee at Par. In turn, this Par employee

          frequently communicated with a Mylan employee. The Lannett and Par employees

          were friendly with each other, and frequently spoke in person at trade association

          conferences, including about competitive information.

                1931. In fact, these employees from Mylan and Par spoke numerous times

          between June and July 2013. They had several calls on June 7, 2013 and June 13,

          2013—the day after Lannett confirmed that it would increase its prices for Doxy



                                                    506

                                               506 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 518 of 1126 PageID
                                                                     RECEIVED       #: 537
                                                                               NYSCEF:  12/15/2020




          Mono. Mylan and Par both increased their prices of Divalproex shortly after these

          calls, on June 14 and June 26, respectively.

                1932. Further, an employee at Lannett exchanged 9 text messages with a

          competitor on June 11-12, 2013.

                1933. Heritage was concerned about supply issues for Doxy Mono in 2013,

          and thus was cautious about the Doxy Mono price increases. In a competitive

          market, supply challenges for one supplier create competitive opportunities for other

          suppliers. But Defendants’ “fair share” agreement aimed to mitigate these risks of

          competition and disruption. Accordingly, Sather kept in frequent communication

          with Lannett during this period to stay abreast of any developments, and to reaffirm

          Heritage’s commitment to their agreement.

                1934. Sather also met with a Par employee while at a conference in Arizona on

          August 1 and 2. Following Sather’s meeting with Par in Arizona, there was a flurry of

          communications between Par, Mylan, Lannett, and Heritage about at least the pricing

          of Doxy Mono.

                1935. The NACDS Total Store Expo in Las Vegas, Nevada, on August 10-13,

          2013, was attended by numerous Defendants, including those known to have

          exchanged pricing and customer information throughout the relevant period,

          including: Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr. Reddy’s, Glenmark,

          Heritage (Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan), Mylan (Nesta,



                                                     507

                                                507 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 519 of 1126 PageID
                                                                     RECEIVED       #: 538
                                                                               NYSCEF:  12/15/2020




          Aigner), Par, Perrigo, Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward and Zydus

          (Lukasiewicz).

                1936. Just as their convergence at the HDMA trade show in June led to many

          anticompetitive, inter-competitor communications, Defendants’ attendance at the

          Total Store Expo facilitated discussions about market allocation and pricing for the

          Drugs at Issue.

                1937. For example, when Malek asked Sather to obtain specific information

          about Lannett’s price increase for Doxy Mono, Sather used the Total Store Expo as

          an opportunity to meet in person with Lannett’s Sullivan.

                1938. On August 12, 2013, after meeting in person at the conference, and in

          response to a directive from her boss Malek, Heritage’s Sather sent a text message to

          Lannett’s Sullivan.

                1939. The next day, August 13, 2013, while still at the Total Store Expo, Sather

          and Sullivan texted again. Sather also exchanged several text messages and phone

          calls with another employee at Lannett. In addition, a Lannett employee also sent a

          text message to an employee at Par.

                1940. Later in the evening of August 13, an employee at Par sent an internal e-

          mail, which was then circulated at Par. The e-mail included information about pricing

          agreements on the prices of Doxy Mono and other drugs.




                                                    508

                                                508 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 520 of 1126 PageID
                                                                     RECEIVED       #: 539
                                                                               NYSCEF:  12/15/2020




                1941. A week after Par’s internal discussion, on August 20, 2013, Heritage’s

          Sather e-mailed Malek and confirmed Lannett’s agreement related to the pricing of

          Doxy Mono.

                1942. By March of 2014, Heritage increased its Doxy Mono price to at least

          one customer and was working on a much larger across-the-board price increase on

          Doxy Mono, as well as price increases on several other drugs.

                1943. As discussed above, on April 22, 2014, Malek held a teleconference with

          Heritage’s sales team to discuss the strategy for implementing price increases for

          numerous drugs, including Doxy Mono.

                1944. Malek and the Heritage NAM’s took responsibility for communicating

          with specific Defendants about specific drugs, including Sather, who, among her other

          assignments, was responsible for communicating with Lannett about Doxy Mono.

                1945. Right after the Heritage conference call on April 22, Sather had a half-

          hour phone conversation with Lannett’s Sullivan about pricing for Doxy Mono and

          calls with two other competitors on the same topic. Through these discussions,

          Sather reached a number of pricing agreements covering Doxy Mono and at least four

          other drugs, including Glyburide-Metformin, Verapamil, Nystatin, and Paromomycin.

                1946. Similarly, on April 23, O’Mara, the employee at Heritage who was

          primarily responsible for communicating with Mylan, contacted a counterpart at

          Mylan (likely either Aigner or Nesta) and obtained an agreement to raise prices on

          Doxy Mono (as well as Glipizide-Metformin and Verapamil). Immediately after

                                                    509

                                               509 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 521 of 1126 PageID
                                                                     RECEIVED       #: 540
                                                                               NYSCEF:  12/15/2020




          speaking with Mylan, O’Mara sent an e-mail to Malek, advising Malek of O’Mara’s

          discussions with Mylan.

                1947. On May 8, 2014, Malek requested an update on discussions with

          competitors. Sather responded to Malek’s e-mail, providing an update on her

          communications with three Defendants about five drugs, including her conversations

          with Sullivan at Lannett about Doxy Mono.

                1948. Shortly thereafter, on May 14, 2014, Sather attended the MMCAP

          National Member Conference where she was able to confirm, among other

          agreements, an agreement with Lannett on Doxy Mono pricing. Sather also secured

          agreements with at least Aurobindo on Glyburide, Glyburide- Metformin, and

          Fosinopril-HCTZ, and with Sandoz on Fosinopril-HCTZ.

                1949. No shortages or other market features can explain Defendants’ price

          increases for Doxy Mono during the Relevant Period.

                1950. The elevated prices of Doxy Mono resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1951. The unlawful agreement between Heritage, Lannett, Mylan and Par

          regarding Doxy Mono was part of Defendants’ overarching conspiracy to



                                                    510

                                                510 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 522 of 1126 PageID
                                                                     RECEIVED       #: 541
                                                                               NYSCEF:  12/15/2020




          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 BA. Ciclopirox Solution
                 1952. Ciclopirox Solution, also known by the brand names Penlac and

          Ciclodan, is an antifungal medication used to treat fungal infections of the fingernails

          and toenails.

                 1953. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Ciclopirox Solution, as follows:

                 1954. As of January 2013, Perrigo and G&W were the two dominant suppliers

          of Ciclopirox Solution, with 46% and 41 % share of the market, respectively. Sandoz

          had 7% share and the remaining 5% of the market was split among Hi-Tech, Harris

          Pharmaceutical,12 and Versapharm.

                 1955. Between April 20 and April 23, 2013, representatives from Perrigo,

          G&W, and Sandoz attended the NACDS 2013 Annual Meeting in Palm Beach,

          Florida ("NACDS 2013"). During the conference, the attendees had many

          opportunities to interact with each other at various programming and social events.

                 1956. Vogel-Baylor was among the attendees at NACDS 2013. Immediately

          upon returning from the conference, on April 24, 2013, Vogel-Baylor prepared a price

          increase analysis for Ciclopirox Solution and e-mailed it to Orlofski and R.G., a senior

                                                      511

                                                 511 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 523 of 1126 PageID
                                                                     RECEIVED       #: 542
                                                                               NYSCEF:  12/15/2020




          G&W executive. Vogel-Baylor proposed increasing WAC pricing by 132% – from

          $16.00 to $37.15. According to the analysis, the increase would result in over $7.6

          million in additional sales revenue to G&W annually. R.G. was excited at the prospect

          of this large price increase as noted by his e-mail.

                 1957. The following Monday, April 29, 2013, Vogel-Baylor coordinated on the

          price increase with competitors Perrigo and Sandoz. Vogel-Baylor used CW-6 (then at

          Aurobindo) as a messenger to communicate with both T.P. of Perrigo and CW-3 of

          Sandoz. As discussed above, Vogel-Baylor often used CW-6 as a conduit to convey

          competitively sensitive information to competitors – even on products that

          Aurobindo did not sell.

                 1958. As detailed further in the chart below, Vogel-Baylor had an early

          morning phone call with CW-6 on April 29, 2013 that lasted four (4) minutes. After

          that call ended, CW-6 immediately called T.P. and then CW-3. The phone calls

          between CW-6 and Vogel-Baylor, T.P., and CW-3 continued throughout the day, and

          included at least the following calls:




                                                       512

                                                   512 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 524 of 1126 PageID
                                                                     RECEIVED       #: 543
                                                                               NYSCEF:  12/15/2020




                   1959. After the flurry of calls on April 29, 2013, Vogel-Baylor e-mailed J.G., an

          operations manager at G&W, advising him that she would know the next day whether

          G&W was going to be able to increase price on Ciclopirox Solution.

                   1960. The phone calls between the competitors continued throughout the next

          day and on May 1, 2013, and included at least the following calls:




                   1961. On April 30, 2013, while speaking with CW-6, CW-3 notated details

          regarding the amount of the proposed G&W price increase in his Notebook.

                   1962. Also on April 30, 2013 CW-3 called his superior at Sandoz, Kellum, five

          times.

                   1963. After her calls with CW-6 on May 1, 2013, Vogel-Baylor confirmed to

          J.G. that G&W would increase the price of Ciclopirox Solution and directed her sales

          team to start drafting price increase letters to customers.

                   1964. On Tuesday, May 7, 2013, Vogel-Baylor and G&W sales representatives

          began informing customers about the price increases. Several customers noted that

          although the product was available from other manufacturers for a lower price, the

          customer would wait to see what the market did before making G&W a secondary

                                                      513

                                                  513 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 525 of 1126 PageID
                                                                     RECEIVED       #: 544
                                                                               NYSCEF:  12/15/2020




          supplier. One customer remarked that product pricing had gotten too low and hoped

          that more manufacturers would increase pricing. Another customer thanked C.M., a

          G&W sales executive, for calling him about the price increase before sending the

          letter.

                    1965. On May 8, 2013, Vogel-Baylor e-mailed L.S., an account manager at the

          customer Ahold, to tell her that G&W was implementing a price increase on

          Ciclopirox Solution. Ahold was not G&W's customer for the product.

                    1966. By the end of the day on May 9, 2013, G&W's customer Rite Aid had

          sought a bid from Sandoz for Ciclopirox Solution as a result of the G&W price

          increase.

                    1967. CW-4, a Sandoz senior sales executive, received Rite Aid's bid request

          and forwarded it to Kellum with a short message. Kellum responded that the bid

          request was due to a price increase. C.P., a pricing analyst at Sandoz, asked whether

          Sandoz should bid for the business. In accordance with Kellum’s reply, Sandoz did

          not submit a bid for this business.

                    1968. While G&W was in the midst of its price increase on Ciclopirox

          Solution, CW-6 left the industry and was no longer available to serve as a conduit

          between the competitors. Going forward, Vogel-Baylor would need to collude with

          T.P. directly and use him as a conduit to collude with CW-3 of Sandoz.



                                                      514

                                                  514 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 526 of 1126 PageID
                                                                     RECEIVED       #: 545
                                                                               NYSCEF:  12/15/2020




                1969. On July 30, 2013, T.P. had a thirteen (13) minute call with CW-3 of

          Sandoz and exchanged five (5) phone calls with Vogel-Baylor. These calls are detailed

          in the chart below:




                1970. That same day, Perrigo prepared price increase letters for Ciclopirox

          Solution. Two days later, on August 1, 2013, Perrigo raised its WAC pricing by 60% --

          from $15.00 to $24.00.

                1971. On August 5, 2013, Perrigo's customer Kroger reached out to Vogel-

          Baylor and asked if G&W would like to bid on Ciclopirox Solution. Vogel-Baylor

          declined the opportunity.

                1972. Later in August, Versapharm, a small player with under 1% of the

          Ciclopirox Solution market, submitted a bid to Cardinal, a G&W customer. Cardinal

          reached out to Vogel-Baylor to ask G&W to lower its price. Vogel-Baylor wanted to

          keep the business but also thought, consistent with fair share principles, that she may

          need to give it up to VersaPharm because of its low share. Vogel-Baylor asked

          Orlofski, her supervisor, for his direction on this. Orlofski decided G&W should

          retain the business, but should use the customer to convey a message to its


                                                    515

                                               515 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 527 of 1126 PageID
                                                                     RECEIVED       #: 546
                                                                               NYSCEF:  12/15/2020




          competitor VersaPhaim explaining the fair share understanding and the rules of

          engagement between generic manufacturers.

                1973. Consistent with Orlofski's recommendation, Vogel-Baylor lowered

          Cardinal's price on Ciclopirox Solution and sent Cardinal an e-mail.

                1974. No shortages or other market features can explain Defendants’ price

          increases for generic Ciclopirox Solution during the Relevant Period.

                1975. The elevated prices of generic Ciclopirox Solution resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                1976. The unlawful agreements among Defendants Aurobindo, G&W,

          Perrigo, and Sandoz regarding generic Ciclopirox Solution were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                BB. Prochlorperazine Maleate Suppositories

                1977. Prochlorperazine Maleate Suppositories ("Prochlorperazine"), also

          known by the brand names Compro and Compazine, are used to treat nausea and

          vomiting.


                                                    516

                                                516 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 528 of 1126 PageID
                                                                     RECEIVED       #: 547
                                                                               NYSCEF:  12/15/2020




                 1978. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Prochlorperazine, as follows:

                 1979. Since at least 2011, G&W and Perrigo have been the only generic

          suppliers of Prochlorperazine. Throughout 2011 and 2012, G&W and Perrigo priced

          Prochlorperazine similarly and maintained a virtually even split of the market.

                 1980. In mid-January 2013, Perrigo hired Boothe as an executive. On January

          25, 2013, Orlofski called Boothe for the first time ever, according to the available

          phone records.

                 1981. A little over one month later, on Friday, March 1, 2013, Boothe and

          Orlofski met for lunch at an Italian restaurant, Al Dente Ristorante, in Piscataway,

          New Jersey.

                 1982. The next business day, on Monday, March 4, 2013, Orlofski met with

          Vogel-Baylor in his office at 1:00 p.m. Later that same day, Vogel-Baylor sent an

          internal e-mail to M.S., a sales analyst at G&W, asking her to run sales reports on

          Prochlorperazine in anticipation of a price increase. M.S. provided the requested

          information to Vogel-Baylor on March 5, 2013.




                                                      517

                                                 517 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 529 of 1126 PageID
                                                                     RECEIVED       #: 548
                                                                               NYSCEF:  12/15/2020




                 1983. On March 7, 2013, Vogel-Baylor e-mailed Orlofski a price increase

          analysis for Prochlorperazine. Vogel-Baylor recommended increasing WAC pricing by

          200% from $35.66 to $106.98.

                 1984. On March 19, 2013, G&W implemented the 200% increase. That same

          day, Orlofski called Boothe. The two competitors would exchange two more phone

          calls later that day, including one call lasting six (6) minutes. These were the first calls

          exchanged between Orlofksi and Boothe since their lunch on March 1, 2013,

          according to the available phone records. Orlofski and Boothe would exchange one

          text message and one more phone call in March 2013 and would not communicate by

          phone again until August 30, 2013, according to the available phone records.

                 1985. On April 11, 2013, Perrigo announced it would also be increasing its

          WAC price for Prochlorperazine by 200% from $34.85 to $104.55. However, Perrigo

          waited to notify its customers of the specific changes to its contract pricing until after

          attending the NACDS 2013 annual meeting.

                 1986. The NACDS 2013 annual meeting was held at the Sands Expo

          Convention Center in Palm Beach, Florida between April 20 and April 23, 2013.

          Boothe, Orlofksi, and Vogel-Baylor attended the conference and had many

          opportunities to meet in person to discuss the Prochlorperazine increases at various

          programming and social events.




                                                       518

                                                  518 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 530 of 1126 PageID
                                                                     RECEIVED       #: 549
                                                                               NYSCEF:  12/15/2020




                1987. For example, on Sunday, April 21, 2013, Boothe and Orlofski had dinner

          together with W.S., a representative of Defendant Pfizer. That same evening, Boothe

          and Orlofski also attended a wine tasting hosted by Upsher-Smith. Also on Sunday,

          Vogel-Baylor told a potential GPO customer that G& W would need to understand

          who its incumbent supplier was for Prochlorperazine, among other chugs, before

          participating in a bid for new business.

                1988. Over the next several days, Perrigo sent out price increase notices to its

          customers for Prochlorperazine specifying its new contract pricing.

                1989. On May 7, 2013, Associated Pharmacies, a Perrigo customer, e-mailed

          C.M., a sales executive at G&W, asking for a bid on Prochlorperazine. C.M. declined

          to bid on the new business.

                1990. Although G&W turned away this business, a few months later it would

          take the customer back in retaliation against Perrigo for taking its Target business

          through McKesson's One Stop program. After trading these accounts, the

          competitors fell back in line with the agreement. By the fall of 2013, the

          Prochlo1perazine Suppositories market was again virtually evenly split between

          Perrigo and G&W.

                1991. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.



                                                     519

                                                519 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 531 of 1126 PageID
                                                                     RECEIVED       #: 550
                                                                               NYSCEF:  12/15/2020




                 1992. The elevated prices of generic Prochlorperazine resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 1993. The unlawful agreements among Defendants G&W and Perrigo,

          regarding generic Prochlorperazine were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 BC. Spironolactone HCTZ Tablets

                 1994. Spironolactone HCTZ, also known by the brand name Aldactazide, is a

          medication used to treat high blood pressure.

                 1995. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Spironolactone HCTZ tablets, as follows:

                 1996. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Spironolactone HCTZ tablets beginning at least as early as January 2013.

                 1997. During the relevant time frame, Defendants Mylan, Sun and Greenstone

          were the primary manufacturers of Spironolactone HCTZ.


                                                      520

                                                 520 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 532 of 1126 PageID
                                                                     RECEIVED       #: 551
                                                                               NYSCEF:  12/15/2020




                1998. The market for Spironolactone HCTZ tablets was mature and at all

          relevant times had multiple manufacturers.

                1999. After years of relatively low and stable pricing, in early 2013 the prices of

          Spironolactone HCTZ radically increased. Within approximately one month, Mylan,

          Sun and Greenstone each announced list price increases of approximately 400%.

                2000. A little more than a year later, in the summer of 2014, all three

          manufacturers again raised prices.

                2001. The price charts below show the very large and parallel price increases

          for Spironolactone HCTZ by Mylan, Sun and Greenstone.




                                                    521

                                               521 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 533 of 1126 PageID
                                                                     RECEIVED       #: 552
                                                                               NYSCEF:  12/15/2020




                2002. Throughout this period, Mylan, Sun and Greenstone met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreements on Spironolactone HCTZ tablets and their Fair Share agreement.

                2003. For example, Greenstone, Mylan and Sun all sent representatives to the

          GPhA Annual Meeting in Orlando, Florida on February 20 to 22, 2013. All three

          companies also attended the NACDS 2013 Annual Meeting at the Sands Expo

          Convention Center in Palm Beach, Florida on April 20 to 23, 2013. During this

          window of time, all three manufacturers announced list (WAC) price increases of

          more than 400%.

                2004. These companies also communicated directly with each other. For

          example, Mylan’s Nesta was in frequent contact with Greenstone during the period in

          which the two companies coordinated pricing on Spironolactone HCTZ. He

          exchanged hundreds of telephone calls or text messages with Greenstone’s Robin

          Hatosy from 2011 through 2014, and dozens of phone calls or texts with

          Greenstone’s Nailor between December 2012 and November 2015.

                2005. No shortages or other market features can explain Defendants’ price

          increases for generic Spironolactone HCTZ tablets during the Relevant Period.

                2006. The elevated prices of generic Spironolactone HCTZ tablets resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue



                                                   522

                                              522 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 534 of 1126 PageID
                                                                     RECEIVED       #: 553
                                                                               NYSCEF:  12/15/2020




          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 2007. The unlawful agreements among Defendants Mylan, Sun and

          Greenstone, regarding generic Spironolactone HCTZ tablets were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 BD. Zoledronic Acid
                 2008. Zoledronic Acid belongs to a class of drugs known as bisphosphonates.

          It is used to treat high blood calcium levels (hypercalcemia) that may occur with

          cancer. Zoledronic Acid is also used with cancer chemotherapy to treat bone

          problems that may occur with multiple myeloma and other types of cancer (such as

          breast, lung) that have spread to the bones. It is sold in two formulations: a 5mg

          injection and a 4mg injection.

                 2009. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Zoledronic Acid at least as follows:

                 2010. In early 2013, Heritage began preparing to launch a generic version of

          the 5mg injection. It planned to be the first generic entrant in the Zoledronic Acid

          market.

                 2011. Dr. Reddy’s was positioned to enter the Zoledronic Acid market shortly

          after Heritage.


                                                      523

                                                 523 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 535 of 1126 PageID
                                                                     RECEIVED       #: 554
                                                                               NYSCEF:  12/15/2020




                2012. Par, which did not have an ANDA for Zoledronic Acid, eventually was

          able to obtain the rights to market and sell Zoledronic Acid using an ANDA obtained

          by MDL Defendant Breckenridge Pharmaceutical, Inc. Par entered the market

          approximately 8 months after Heritage and Dr. Reddy’s.

                2013. Being the first generic to the market was atypical for Heritage, and

          Heritage wanted to work with its competitors so that it could enter the market at a

          price that would not be challenged by subsequent market entrants. For that reason,

          on January 21, 2013, Heritage’s Malek instructed O’Mara to reach out to his contact at

          Dr. Reddy’s, VP of Sales and Marketing John Adams, to discuss market strategy and

          to “socialize” the idea of keeping prices elevated above a competitive level.

                2014. O’Mara attempted to call Dr. Reddy’s Adams the next day, but Adams

          was on a conference call. When O’Mara informed Malek that Adams was going to

          call him back later that morning, Malek outlined exactly what he wanted O’Mara to

          say when he did speak with Adams, including providing O’Mara with a list of

          questions to ask.

                2015. Dr. Reddy’s Adams called Heritage’s O’Mara after his conference call on

          January 22, 2013, and they spoke for ten minutes.

                2016. After the call, O’Mara reported to Malek the substance of the call:

          O’Mara had learned that Dr. Reddy’s would launch a 4mg product on the first day it

          could produce a generic, but it was not certain if it would launch on the 5mg

          formulation. Dr. Reddy’s ultimately did launch the 5mg formulation. O’Mara also

                                                    524

                                                524 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 536 of 1126 PageID
                                                                     RECEIVED       #: 555
                                                                               NYSCEF:  12/15/2020




          reported that Dr. Reddy’s wanted its “fair share” of the market. As discussed above,

          “fair shares” were allocated to Defendants across Drugs at Issue and within a

          particular drug market based upon the number of competitors in the market and the

          timing of their entry into the market. If Dr. Reddy’s entered the Zoledronic Acid

          market first—consistent with fair share agreements that had long existed in the

          generic pharmaceuticals market—it expected a 60% share of the market. If Heritage

          entered the market at the same time as Dr. Reddy’s, the expectation was that the

          market share would be split evenly.

                2017. Less than an hour after they first spoke on January 22, 2013, Heritage’s

          O’Mara and Dr. Reddy’s Adams spoke again for approximately ten minutes and

          discussed a plan to keep the pricing of Zoledronic Acid elevated above competitive

          levels. O’Mara and Adams spoke for approximately 24 minutes again on January 24.

                2018. While these conversations with Dr. Reddy’s were occurring, Heritage,

          Lannett, Mylan, and Par were also discussing pricing for Doxy Mono.

                2019. Heritage knew that Dr. Reddy’s was going to enter the market, but

          Heritage’s Malek did not want to take any chance of other competitors disrupting

          Heritage’s cozy relationship with Dr. Reddy’s, and in March of 2013, Malek set out to

          confirm that there would be no other entrants to the market.

                2020. Malek instructed another Heritage employee (likely Sather) to reach out

          to competitors and large customers in an effort to confirm that no other

          manufacturers were planning on entering the generic Zoledronic Acid market. In his

                                                    525

                                                525 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 537 of 1126 PageID
                                                                     RECEIVED       #: 556
                                                                               NYSCEF:  12/15/2020




          instructions to this employee, Malek provided the same list of questions he had

          provided to O’Mara for contacting Dr. Reddy’s Adams.

                2021. Prior to the launch, Heritage continued communicating with Dr. Reddy’s

          to refine their agreement on market share and pricing. For example, Heritage’s

          O’Mara called his counterpart at Dr. Reddy’s, Adams, on March 3, 2013, and left a

          message. Adams (or another individual from Dr. Reddy’s) returned the call two days

          later and spoke with Heritage’s O’Mara for approximately 15 minutes.

                2022. While these conversations were occurring, Heritage’s CEO Malek

          learned that Dr. Reddy’s was threatening to disrupt Defendants’ agreement by quoting

          low prices on Zoledronic Acid to customers, including Cardinal. Malek e-mailed

          Sather and O’Mara on March 6 to express this concern and to ask about pricing.

                2023. Malek also instructed O’Mara to speak with Dr. Reddy’s Adams about

          Zoledronic Acid when they were both attending the same customer conference in

          March of that year. On March 12, 2013, the two spoke by phone twice and

          exchanged numerous text messages.

                2024. The next day, Heritage’s CEO Malek asked O’Mara for an update on Dr.

          Reddy’s. O’Mara responded with information about his conversation with Adams.

                2025. A few weeks later, on April 3, 2013, Heritage’s O’Mara spoke with

          Adams at Dr. Reddy’s, and confirmed that Dr. Reddy’s had just begun shipping the

          5mg product. Adams also provided information about its pricing. O’Mara and Adams

          spoke numerous times throughout the rest of April about customers and pricing for

                                                   526

                                               526 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 538 of 1126 PageID
                                                                     RECEIVED       #: 557
                                                                               NYSCEF:  12/15/2020




          both Zoledronic Acid and Meprobamate. At the same time, as discussed above, Sun

          and Heritage’s Sather were discussing Nimodipine pricing and market share.

                2026. Consistent with their agreement, in April of 2013, both Heritage and Dr.

          Reddy’s entered the Zoledronic Acid market at a higher price than they otherwise

          would have absent their collusive pricing agreement. Heritage and Dr. Reddy’s

          announced list prices that were within a few percentage points of each other. They

          maintained these list prices through at least early 2016. These list prices remained

          stable at this elevated, anticompetitive level even when a third manufacturer entered

          the market.

                2027. Any disagreements about the allocation of customers between Heritage

          and Dr. Reddy’s were resolved through direct communications between the two

          companies.

                2028. Heritage’s ability to contact Dr. Reddy’s and obtain an agreement on the

          allocation of the market and the price of Zoledronic Acid would not have been

          possible absent the existing “fair share” agreement among Defendants. The

          discussions between Dr. Reddy’s and Heritage make clear that they were not starting

          from zero in working out the details of their agreement on Zoledronic Acid, but were

          building on an existing understanding about “fair share” and the avoidance of

          competition across numerous drugs.

                2029. Defendants were aware that their conversations were anticompetitive

          and illegal. For example, on April 19, 2013, Malek sent a text message to his entire

                                                    527

                                                527 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 539 of 1126 PageID
                                                                     RECEIVED       #: 558
                                                                               NYSCEF:  12/15/2020




          sales team reminding them not to put their pricing discussions with competitors in

          writing.

                 2030. Defendants’ ability to exchange information and negotiate pricing

          agreements was aided by the near constant ability of Defendants to meet in person at

          trade association meetings and conferences, see Exhibit 1, where they had the

          opportunity to, and in fact did, discuss and come to pricing agreements and discuss

          enforcing their agreements without leaving lasting electronic records of their illegal

          collusion.

                 2031. For example, shortly before Dr. Reddy’s and Heritage’s conversations in

          March of 2013, both Defendants attended two trade association meetings where they

          also had the opportunity to exchange information: the GPhA Annual Meeting, held

          from Feb. 20-22, 2013, in Orlando, FL; and the ECRM Retail Pharmacy Generic

          Pharmaceuticals Conference, held from Feb. 24-27, 2013, in Dallas, TX. Both of

          those trade shows were attended by most Defendants, including Dr. Reddy’s and

          Heritage.

                 2032. Similarly, shortly before Par entered the market for Zoledronic Acid, its

          sales employees attended the NACDS Total Store Expo in Las Vegas, which also was

          attended by numerous Defendants (including people directly implicated in anti-

          competitive communications): Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr.

          Reddy’s, Glenmark, Heritage (Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan),



                                                     528

                                                528 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 540 of 1126 PageID
                                                                     RECEIVED       #: 559
                                                                               NYSCEF:  12/15/2020




          Mylan (Nesta, Aigner), Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward and Zydus

          (Lukasiewicz).

                2033. When Par finally entered the market in late 2013, it announced list prices

          even higher than those of Heritage and Dr. Reddy’s. List prices for Dr. Reddy’s,

          Heritage and Par remained elevated thereafter. As it had done in the Doxy Mono

          market discussed above, Par sought to avoid price competition. Although it was the

          third generic manufacturer into the market, Par did not undercut the prices of

          Heritage and Dr. Reddy’s in an effort to gain market share, as normally happens in a

          competitive market for a generic pharmaceutical product and would have happened

          here, but for Defendants’ anticompetitive agreement.

                2034. Instead, Par complied with the terms of Defendants’ overarching

          conspiracy and imposed higher prices than a competitive market would have allowed

          and attempted prevented price erosion in the market for Zoledronic Acid.

                2035. No shortages or other market features can explain Defendants’ elevated

          prices for Zoledronic Acid during the Relevant Period.

                2036. The elevated prices of Zoledronic Acid resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.



                                                    529

                                                529 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 541 of 1126 PageID
                                                                     RECEIVED       #: 560
                                                                               NYSCEF:  12/15/2020




                 2037. The unlawful agreement between Dr. Reddy’s, Heritage, and Par

          regarding Zoledronic Acid was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 BE. Cefpodoxime Proxetil
                 2038. Cefpodoxime Proxetil (“Cefpodoxime”), also known by the brand name

          Vantin, is an antibiotic used to treat a wide variety of bacterial infections. It is sold in

          both oral suspension and tablet form, both of which are subjects of this Complaint.

                 2039. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Cefpodoxime, as follows:

                 2040. On January 3, 2013, SW-3 at Sandoz called SW-6, now at Aurobindo.

          The call lasted two minutes. The next day, on Friday, January 4, SW-6 called SW-3

          twice, with one call lasting three minutes. A few minutes after hanging up, SW-3 then

          called his boss, Kellum, and they spoke for nine minutes. After that call, Kellum sent

          an e-mail to R.T., a senior sales and marketing executive at Sandoz

                 2041. The following business day, on Monday, January 7, 2013, SW-6 at

          Aurobindo and SW-3 at Sandoz exchanged three calls, including one lasting six

          minutes. During these calls, SW-6 confirmed that Aurobindo planned to launch both

          formulations of Cefpodoxime that week. SW-3 also told SW-6 that Sandoz planned

          to increase pricing on both formulations by 20%. SW-6 advised that Aurobindo was


                                                       530

                                                  530 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 542 of 1126 PageID
                                                                     RECEIVED       #: 561
                                                                               NYSCEF:  12/15/2020




          looking for 40% share and would start by targeting Cardinal and CVS. In turn, SW-3

          gave Sandoz’s co-conspirator specific, non-public, contract price points that Sandoz

          was charging those customers, and SW-3 noted this in his notes.

                2042. In addition, on these calls, the two men also discussed Aurobindo’s

          impending launch of Cefdinir Capsules and Cefdinir Oral Suspension, among other

          products, which are discussed elsewhere in this Complaint.

                2043. Shortly after speaking with each other, SW-6 called Grauso and SW-3

          called Kellum to report back what they had discussed. Those calls, all of which

          occurred in the space of less than an hour on January 7, 2013, are detailed as follows:

                at 4:44 pm, SW-6 at Aurobindo called SW-3 at Sandoz for two minutes;

                at 4:47 pm, SW-3 called SW-6 back and they spoke for six minutes;

                at 4:53 pm, SW-6 called his boss, Grauso, for one minute, likely a voice-mail;

                and at the same time, SW-3 called his boss, Kellum, for seven minutes, at the

                conclusion of which call,

                at 5:00 pm, SW-3 called back SW-6 for two minutes; and, finally, at 5:11 pm,

                Grauso returned SW-6’s call, and they spoke for approximately a quarter-hour.

                2044. Two days later, on January 9 and 11, the day that Sandoz increased WAC

          pricing on Cefpodoxime, SW-3 and SW-6 exchanged three more calls. After speaking

          with each other, SW-3 called Kellum and SW-6 called Grauso to report back what

          they had discussed. This call pattern is detailed in the chart below:



                                                     531

                                                531 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 543 of 1126 PageID
                                                                     RECEIVED       #: 562
                                                                               NYSCEF:  12/15/2020




                2045. Due to an issue at its manufacturing facility, Aurobindo’s launch of

          Cefpodoxime was delayed and the company was unable to launch in January, 2013, as

          planned.

                2046. The following month, on February 24-27, ECRM held its annual Retail

          Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas. Representatives

          from Aurobindo and Sandoz were in attendance, including SW-6 and Grauso from

          Aurobindo and Kellum, SW-3, and SW-2 from Sandoz.

                2047. Two months after that, on April 17, 2013, SW-6 (Aurobindo) called SW-

          3 at Sandoz. The call lasted two minutes. Less than an hour later, SW-3 called SW-6

          back and they spoke for six minutes. The next day, on April 18, SW-6 called SW-3

          and they spoke for ten minutes. That same day, Aurobindo launched both

          formulations of Cefpodoxime and matched Sandoz’s increased WAC pricing.

                2048. On April 30, SW-3 and SW-6 exchanged three phone calls, including one

          call lasting three minutes. On these calls, they again discussed Aurobindo’s launch of

          Cefpodoxime Tablets, including that Aurobindo was looking for 40-50% market



                                                    532

                                               532 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 544 of 1126 PageID
                                                                     RECEIVED       #: 563
                                                                               NYSCEF:  12/15/2020




          share. They also discussed specific customers that Aurobindo was targeting. SW-3 ’s

          took contemporaneous notes from these calls.

                2049. Three weeks later, in accordance with the plan, on May 22, 2013,

          Aurobindo made an offer to CVS for Cefpodoxime Tablets, which CVS accepted the

          very next day.

                2050. Similarly, at the end of that summer, on August 29, 2013, Aurobindo

          made an offer to ABC for Cefpodoxime Tablets. The next day, on August 30, ABC

          e-mailed Sandoz to advise that it had received a competitive offer and asked whether

          Sandoz wanted to bid to retain the business. On September 4, S.G., a Sandoz sales

          executive, responded to ABC and declined the opportunity. Later that same day,

          ABC awarded the business to Aurobindo.

                2051. Aurobindo would also win awards for Cefpodoxime Tablets at

          McKesson and several other smaller customers, without substantially eroding the high

          pricing in the market.

                2052. On September 9, P.S., an Aurobindo sales and marketing executive,

          asked Grauso to submit a bid for Wal-Mart’s Cefpodoxime business. Given the

          market share breakdown, Grauso gave his approval to submit a bid to Wal-Mart.

          Thereafter, on September 30, 2013, the customer accepted the bid and awarded

          Aurobindo its indirect business.

                2053. No shortages or other market features can explain Defendants’ price

          increases for generic Cefpodoxime during the Relevant Period.

                                                   533

                                              533 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 545 of 1126 PageID
                                                                     RECEIVED       #: 564
                                                                               NYSCEF:  12/15/2020




                2054. The elevated prices of generic Cefpodoxime resulted from Defendants’

          anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                2055. The unlawful agreements between Defendants Fougera/Sandoz and

          Aurobindo, regarding generic Cefpodoxime, were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                BF.    Budesonide Inhalation Suspension
                2056. Budesonide Inhalation Suspension (“Budesonide Inhalation”), also

          known by the brand name Pulmicort Respules, is an anti-inflammatory corticosteroid,

          administered through inhalers or similar devices, and is used to prevent asthma

          attacks. Budesonide Inhalation works directly in the lungs to make breathing easier by

          reducing the irritation and swelling of the airways. There are other, non-inhalation

          uses of Budesonide, described elsewhere in this Complaint.

                2057. Budesonide Inhalation has been commercially available in the United

          States since the 1980’s. The market for generic Budesonide Inhalation Suspension is

          mature. Budesonide Inhalation Suspension has been commercially available in the

          United States in a generic form for decades.




                                                     534

                                                534 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 546 of 1126 PageID
                                                                     RECEIVED       #: 565
                                                                               NYSCEF:  12/15/2020




                 2058. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Budesonide Inhalation, at least as follows:

                 2059. During the Relevant Period, Defendants Actavis and Teva dominated

          the market for Budesonide Inhalation – but, initially, only Teva did. Teva obtained

          approval to market Budesonide Inhalation in November, 2008. Prior to February of

          2015, Teva controlled almost the entire market for generic Budesonide Inhalation.

                 2060. Thus, for years, Teva was the only company in the market for generic

          Budesonide Inhalation – Teva was “the only game in town,” as Defendants

          sometimes referred to a single-player market.

                 2061. Teva knew, however, that Actavis had filed a legal action challenging the

          validity of the patent on the brand drug and that it likely would allow additional

          competition into the generic market shortly.

                 2062. By February, 2013, that litigation had progressed to the point that a

          ruling on whether Actavis was likely to issue on whether Actavis would be allowed to

          market the drug. Teva knew it needed to address this potential competitive threat

          immediately – but, because the potential so-called “competitor,” Actavis, and Teva

          were both members of Defendants’ cartel, Teva was not worried about competition,

          per se. Teva knew, however, that in accordance with Defendants’ cartel agreement,

          Teva would have to cede market share to the new entrant.



                                                      535

                                                 535 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 547 of 1126 PageID
                                                                     RECEIVED       #: 566
                                                                               NYSCEF:  12/15/2020




                 2063. So rather than seeking to gain market share before any additional

          competition could enter the market, Teva instead raised its prices, so that when Teva

          did cede share, it would not lose as much dollar revenue.

                 2064. Thus, effective February 8, 2013, Teva raised the WAC price for its

          Budesonide Inhalation by 9%. This was a relatively modest increase compared to

          many of the other cartel price increases alleged in this complaint, but that was because

          as the only player in the generic market, Teva’s price was already high – so high that

          that 9% price increase added $51 million to Teva’s annual revenues.

                 2065. Teva’s concerns about facing competition in this lucrative market were

          well-founded: less than two months later, on Monday, April 1, Actavis won a legal

          challenge in federal district court against the brand manufacturer, declaring the patent

          for the brand drug, Pulmicort Respules, invalid.

                 2066. Actavis had been planning to launch the product “at risk,” i.e. when a

          generic manufacturer puts the product on the market before all appeals in the patent

          lawsuit are resolved (or in this case, even filed) and there is still a risk that the new

          generic entrant might ultimately be found to violate the patent. This is a concern in

          almost every patent case, especially given the Court of Appeals for the Federal

          Circuit’s notorious unpredictability on patent challenges and high reversal rate.

                 2067. Actavis immediately put its “at-risk” launch plan into action – including

          talking to Teva. That day, David Rekenthaler of Teva called A.B., his counterpart at



                                                       536

                                                  536 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 548 of 1126 PageID
                                                                     RECEIVED       #: 567
                                                                               NYSCEF:  12/15/2020




          Actavis – a senior sales and marketing executive – and they spoke for approximately

          two minutes.

                2068. The next day, Tuesday, April 2, 2013, April 2, 2013 , Rekenthaler spoke

          to A.B two more times, including one call lasting a little under ten minutes. Actavis

          then immediately began shipping the product.

                2069. As with Teva, however, instead of competing to obtain market share as a

          new entrant, however, Actavis entered the market with the exact same WAC price as

          Teva. Indeed, when Teva inquired of a customer that same day to confirm Actavis’s

          pricing, Teva was informed by the customer that Actavis’s pricing was “in line with

          [Teva’s] current wholesale pricing.”

                2070. Later, further legal action from the brand manufacturer prevented

          Actavis’s entry into the market from being permanent, but in the interim, Teva and

          Actavis we able to obtain supra-competitive profits, which Teva continued to rake in

          after Actavis’s departure.

                2071. Actavis’s re-entry into the Budensonide Inhalation market was likewise

          co-ordinated with Teva: on Tuesday, February 10, 2015, Rekenthaler (at Teva) and

          Falkin (at Actavis) spoke by phone.

                2072. Again, that the 2013 Actavis-Teva communications were via A.B. at

          Actavis, but the 2015 Actavis-Teva communications were via Falkin at Actavis,

          illustrates the institutional, rather than merely personal, nature of the companies’ co-

          operation.

                                                     537

                                                 537 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 549 of 1126 PageID
                                                                     RECEIVED       #: 568
                                                                               NYSCEF:  12/15/2020




                 2073. Later that week, on Friday, February 13, 2015, Rekenthaler informed

          other Teva employees of Actavis’s plans to enter the market, telling them that

          “Actavis is intending on shipping” Budesonide Inhalation.

                 2074. The next business day, on Monday, February 16, 2015, Rekenthaler and

          Falkin spoke again, this time for a bit more than twenty minutes.

                 2075. The following day, Teva’s T.C. confirmed to her colleagues that Teva

          had conceded the Budesonide Inhalation accounts of two major customers to Actavis.

          She explained that the urgency for these accounts was Actavis’s concerns about

          getting product into market before it faced legal action from the brand manufacturer.

          Thus, she explained, she was working on an “exit strategy” to get Teva’s product out

          of the supply channel, so as to facilitate Actavis’s entry into this market.

                 2076. A few months later, Sandoz was the next to enter the market; the same

          pattern held. Rather than compete for customers with better prices, Sandoz launched

          with the same WAC prices as Teva and Actavis. In return, per Defendants’ cartel

          agreement, Teva gave some of its customers to Sandoz. As a result, none of them

          had to – or, in fact, did – compete for market share.

                 2077. Further, no shortages or other market features can explain Defendants’

          price increases for Budesonide Inhalation during the Relevant Period.

                 2078. The elevated prices of Budesonide Inhalation resulted from Defendants’

          anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

                                                      538

                                                 538 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 550 of 1126 PageID
                                                                     RECEIVED       #: 569
                                                                               NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                  2079. The unlawful agreements among Defendants Teva and Actavis,

          regarding Budesonide Inhalation, were part of all Defendants’ overarching conspiracy

          to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                  BG. Methylphenidate HCL Tablets and Methylphenidate HCL ER

                  Tablets

                  2080. Methylphenidate HCL, also known by the brand name Ritalin, is used to

          treat attention deficit disorder and attention deficit hyperactivity disorder, as well as

          some sleep disorders. There are two formulations of Methylphenidate HCL –

          Immediate Release (“Methylphenidate IR”) and Extended Release (“Methylphenidate

          ER”).

                  2081. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Methylphenidate IR and Methylphenidate ER, as follows:

                  2082. As of November 2012, there were three competitors in the

          Methylphenidate IR market – Mallinckrodt with 43% share, Watson (Actavis) with

          37%, and Sandoz with 16%. For Methylphenidate ER, there were only two

          competitors – Mallinckrodt with 54% share and Sandoz with 16%.



                                                      539

                                                 539 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 551 of 1126 PageID
                                                                     RECEIVED       #: 570
                                                                               NYSCEF:  12/15/2020




                2083. On February 13, 2013, L.J., a Sandoz sales executive, sent an internal e-

          mail stating that he had heard that Mallinckrodt was experiencing supply issues on

          Methylphenidate.

                2084. A few minutes later, D.P., a senior Sandoz sales executive, forwarded

          L.J.’s email to his sales team, including to CW-3.

                2085. That same day, on February 13, 2013, CW-3 called K.K., a senior

          Mallinckrodt sales executive, and they spoke for sixteen (16) minutes. Immediately

          upon hanging up, CW-3 called Aprahamian, then a sales executive at Actavis, and they

          spoke for sixteen (16) minutes. A few hours later, CW-3 called D.P. of Sandoz to

          repo1i back what he had learned. That call lasted ten (10) minutes.

                2086. Later that day, CW-3 also sent an e-mail conveying the information he

          had obtained from his competitors.

                2087. As was his customary practice, CW-3 stated that the sources of his

          information were his other source to keep out of writing the fact that he obtained the

          information directly from his competitors – Mallinckrodt and Actavis (Watson). But

          CW_3’s superiors were aware that the information was coming directly from

          Mallinckrodt and Actavis, not a customer.

                2088. Having confined Mallinckrodt's supply issues - and the fact that the

          market share leader would be out of the market for a period of time - Sandoz

          immediately set to work on implementing a price increase on Methylphenidate.



                                                     540

                                                540 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 552 of 1126 PageID
                                                                     RECEIVED       #: 571
                                                                               NYSCEF:  12/15/2020




                2089. Indeed, less than one week later, on February 19, 2013, Sandoz prepared

          a price increase analysis for Methylphenidate to send to the Pricing Committee for

          approval. In the analysis, Sandoz recommended increasing price by 340% on

          Methylphenidate IR and 125% on Methylphenidate ER. Sandoz estimated that these

          increases would result in the accrual of an additional $12.9 to $36.0 million in profits.

                2090. On March 1, 2013, CW-3 of Sandoz exchanged at least nine (9) text

          messages with Kaczmarek, then a senior executive at Mallinckrodt. Through those

          text messages, the competitors discussed Sandoz’s price increase on Methylphenidate

          and specific customer accounts.

                2091. Further, in the days leading up to the Sandoz price increase on

          Methylphenidate, CW-3 exchanged at least twenty-three (23) calls and text messages

          with Kaczmarek and K.K. These communications are listed in the chart below:




                                                     541

                                                541 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 553 of 1126 PageID #: 572
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 554 of 1126 PageID
                                                                     RECEIVED       #: 573
                                                                               NYSCEF:  12/15/2020




                2093. Three days later, on March 11, 2013, Aprahamian of Actavis called

          Perfetto, at that point a senior executive at Taro, and they spoke for fifty-four (54)

          minutes. The two competitors would exchange two more calls that day lasting one (1)

          minute and three (3) minutes. Immediately upon hanging up with Perfetto,

          Aprahamian called CW-3 of Sandoz. The call lasted one (1) minute. A few minutes

          later, Aprahamian called CW-3 again and they spoke for five (5) minutes.

                2094. The next day, on March 12, 2013, Perfetto e-mailed J.K., a senior Taro

          executive, and G.S., a senior executive at Taro’s parent company, Sun, regarding

          Methylphenidate. Perfetto referenced to one of Taro’s sister companies, which was

          also a subsidiary of Sun. When G.S. of Sun expressed some confusion over what

          product Perfetto was referring to, he sent an e-mail to clarify.

                2095. Between March 13 and April 2, 2013, CW-3 of Sandoz and Kaczmarek

          exchanged at least twenty-nine (29) text messages. During that same time period, CW-

          3 was also communicating frequently with his contact at Actavis, Aprahamian, who

          was also in the process of transitioning to a position at Taro (his first day at Taro was

          March 18, 2013, but he continued to speak frequently with Actavis colleagues after his

          departure). Those calls are detailed below:




                                                     543

                                                543 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 555 of 1126 PageID #: 574
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 556 of 1126 PageID
                                                                     RECEIVED       #: 575
                                                                               NYSCEF:  12/15/2020




          both formulations. That same day, Kaczmarek sent a text message to CW-3 of

          Sandoz.

                 2099. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                 2100. The elevated prices of generic Methylphenidate IR and Methylphenidate

          ER resulted from Defendants’ anticompetitive conduct injured Plaintiffs and caused

          them to pay more than they would have paid in a free and fair market, and will

          continue indefinitely at these elevated levels unless Defendants’ conduct in

          furtherance of their conspiracies is enjoined by this Court.

                 2101. The unlawful agreements among Defendants Fougera/Sandoz,

          Mallinckrodt, and Actavis/Taro, regarding generic Methylphenidate IR and

          Methylphenidate ER were part of all Defendants’ overarching conspiracy to restrain

          trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

          at Issue.

                 BH. Pioglitazone HCL Metformin HCL Tablets

                 2102. Pioglitazone HCL Metformin HCL (“Pioglitazone Metformin”), also

          known by the brand name Actoplus Met, is used to control high blood sugar in

          patients with type 2 diabetes mellitus.

                 2103. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Pioglitazone Metformin, as follows:

                                                      545

                                                 545 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 557 of 1126 PageID
                                                                     RECEIVED       #: 576
                                                                               NYSCEF:  12/15/2020




                 2104. Prior to February 2013, Mylan and Teva were the only competitors in

          the market for Pioglitazone Metformin. As a result of settling patent litigation with

          the brand manufacturer, Mylan was entitled to 180 days exclusivity as the first-to-file

          generic and Teva earned the right to market the authorized generic. During that

          period, Mylan and Teva split the market equally with Teva controlling 48% share and

          Mylan controlling 52%.

                 2105. Mylan and Teva’s 180-day exclusivity period expired on February 13,

          2013 and Aurobindo and Torrent Pharmaceuticals entered the market on that date.

          Although Sandoz also planned to enter at that time, the company ran into regulatory

          obstacles that delayed its launch until April 16, 2013.

                 2106. In advance of Aurobindo’s entry, CW-6 and Grauso were in frequent

          communication with their contacts at Mylan and Teva to discuss, among other things,

          Aurobindo’s entry into the Pioglitazone Metformin market. On these calls, the

          competitors spoke about pricing and the allocation of market share to the new

          entrant.

                 2107. For example, in the week leading up to Aurobindo’s entry on February

          13, 2013, CW-6 exchanged at least nine calls with Jim Nesta, a senior sales executive

          at Mylan. At the same time, Grauso was communicating with his contacts at Teva,

          exchanging at least twenty-one calls with sales executives Kevin Green and T.S. These

          calls are detailed in the chart below:



                                                       546

                                                   546 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 558 of 1126 PageID #: 577
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 559 of 1126 PageID #: 578
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 560 of 1126 PageID
                                                                     RECEIVED       #: 579
                                                                               NYSCEF:  12/15/2020




          between Febrna1y 13 and Febrna1y 19, 2013. These calls are detailed in the chart

          below:




          During their calls on February 19, 2013, CW-6 and CW-3 discussed specific

          customers and price

          points for Pioglitazone Metformin, and the fact that Aurobindo had already picked up

          Cardinal

          as a customer.

                   2113. By mid-April, Aurobindo had secured approximately 20% of the

          Pioglitazone Metformin market, including Cardinal, a po1iion of the CVS business,

          Costco, and several other smaller customers.

                   2114. Between February 24 and February 27, 2013, ECRM held its annual

          Retail Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas.

          Representatives from Aurobindo and Sandoz attended, including CW-6 and Grauso

          from Aurobindo and CW-3 and Kellum from Sandoz.

                   2115. A month and a half later, on April 16, 2013, Sandoz finally received

          FDA approval to market Pioglitazone Metformin. The next day, CW-1, a Sandoz

          senior pricing executive, e-mailed the sales team.

                                                     549

                                                 549 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 561 of 1126 PageID
                                                                     RECEIVED       #: 580
                                                                               NYSCEF:  12/15/2020




                2116. That same day, CW-3 exchanged two calls with CW-6 of Aurobindo

          lasting two (2) minutes and six (6) minutes. The next day, on April 18, 2013, the two

          competitors spoke again for ten (10) minutes. During that call, CW-6 provided CW-3

          with Aurobindo’s dead net prices at several customers, including Cardinal and CVS.

                2117. At the same time, Sandoz was speaking with Teva. On April 18 and

          April 19, 2013, CW-2, a Sandoz senior sales executive, spoke three times with Green

          of Teva, including two calls lasting four (4) minutes and one call lasting eight (8)

          minutes.

                2118. Later in the evening, CW-1 e-mailed Kellum and others at Sandoz

          regarding Pioglitazone Metformin. Sandoz subsequently submitted an offer to ABC

          on April 22, 2013.

                2119. The next day, on April 23, 2013, ABC e-mailed Teva to inform it that

          Sandoz had made an offer for Pioglitazone Metformin and asked whether Teva

          intended to bid to retain the business.

                2120. Three days later, on April 26, 2013, Teva declined to bid to retain the

          business and noted in Delphi, it’s internal tracking database. That same day, ABC

          awarded the business to Sandoz.

                2121. Also, that same day, on April 26, 2013, Sandoz officially entered the

          market and published WAC pricing that matched its competitors

                2122. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                                                     550

                                                550 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 562 of 1126 PageID
                                                                     RECEIVED       #: 581
                                                                               NYSCEF:  12/15/2020




                 2123. The elevated prices of generic Pioglitazone Metformin resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2124. The unlawful agreements among Defendants Sandoz, Teva, Mylan, and

          Aurobindo, regarding generic Pioglitazone Metformin were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 BI.      Tizanidine
                 2125. Aptly illustrating the overlapping rings of the different subparts of

          Defendants’ overarching conspiracy, in the same timeframe as Defendants Dr.

          Reddy’s, Heritage, and Par were implementing the Zoledronic Acid part of

          Defendants’ overarching conspiracy, Dr. Reddy’s was simultaneously working with

          Defendants Sandoz and Mylan on a different drug that was also part of Defendants’

          overarching conspiracy: Tizanidine.

                 2126. Tizanidine, also known by the brand name Zanaflex®, is used to treat

          muscle spasticity due to spinal cord injury or multiple sclerosis.

                 2127. Tizanidine had been on the market for years and its price had eroded

          signficantly.




                                                     551

                                                551 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 563 of 1126 PageID
                                                                     RECEIVED       #: 582
                                                                               NYSCEF:  12/15/2020




                 2128. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Tizanidine, as follows:

                 2129. As of May, 2013, Defendants Sandoz, Mylan, and Dr. Reddy’s were

          sellers in the Tizanidine market. At that time, Dr. Reddy’s was dominant in the

          market with 59% market share – because it had the lowest prices and in a commodity

          market, such as generic pharmaceuticals generally and Tizanidine in particular, market

          share follows pricing – while Mylan had 24% and Sandoz had 17%.

                 2130. Dr. Reddy’s led the increase on this product on Monday, May 13, 2013,

          increasing its Tizanidine WAC price and contract pricing by a factor of ten.

                 2131. Sandoz was thrilled when it learned that Dr. Reddy’s was going to

          increase its price on Tizanidine by such a large multiple. On May 10, the Friday before

          the price increase, a national account executive at Sandoz (“S.G.”), sent an internal e-

          mail noting this achievement by their nominal competitor.

                 2132. On the day Dr. Reddy’s published its new WAC pricing for Tizanidine

          (Monday, May 13, 2013), Jim Nesta of Mylan called SW-4 at Sandoz and they spoke

          for 4 minutes. Two days later, a senior sales executive at Sandoz, who will be referred

          to in this Complaint as SW-l, sent an internal e-mail to Kellum regarding this.

                 2133. Meanwhile, Mylan’s Nesta and Sandoz’s SW-4 continued their

          discussions regarding Tizanidine price increases, and Nesta brought a national account

          executive at Dr. Reddy’s (“J.A.”) into the loop on the discussions, as follows: on

                                                      552

                                                 552 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 564 of 1126 PageID
                                                                     RECEIVED       #: 583
                                                                               NYSCEF:  12/15/2020




          Monday, May 20, SW-4 (the one who was supposedly worried about her job security

          at Sandoz and had called Nesta the previous August and/or September under the

          guise of seeking employment at Sandoz) called Nesta for a few seconds, but to talk

          about Tizanidine pricing, not her resume or employment. The next day, J.A. from

          Reddy’s also called Nesta twice, but speaking for less than a minute each time, and

          perhaps not speaking at all the first time.

                 2134. On Thursday, May 23, Sandoz’s price increase was imminent, and SW-4

          called Mylan’s Nesta again, also for less than a minute; Nesta returned that call, the

          two spoke for a minute and a half, and then Nesta sent two text messages to J.A. at

          Dr. Reddy’s.

                 2135. The next day, Friday, May 24 – less than two weeks after Dr. Reddy’s

          astronomical price increase – Sandoz matched Dr. Reddy’s increased Tizanidine

          pricing, and in one formulation, actually exceeded it. Nesta called J.A. one more time

          that day, and then they did not speak again until August.

                 2136. Notably, however, while the resulting pricing was the same as Dr.

          Reddy’s, because Sandoz’s pre-increase pricing was higher than Dr. Reddy’s, Sandoz’s

          increases had to be by lower amount, and lower percentages, as Dr. Reddy’s, to get to

          the same final price.

                 2137. As a result, Sandoz’s increases were “merely” between 248% and 344%

          – still outrageous and significant, but noticeably less than Dr. Reddy’s 900% increase.

          The reason the price increases were sudden, dramatic, almost simultaneous, but by

                                                        553

                                                 553 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 565 of 1126 PageID
                                                                     RECEIVED       #: 584
                                                                               NYSCEF:  12/15/2020




          very materially different amounts and percentages, is because they were the result of

          Defendants’ overarching conspiracy, rather than from external market conditions –

          and Defendants wanted identical, inflated prices on their products.

                   2138. Mylan followed with similar pricing a month later, on July 2.

                   2139. No shortages or other market features can explain Defendants’ price

          increases for Tizanidine during the Relevant Period.

                   2140. The elevated prices of Tizanidine resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   2141. The unlawful agreement between Mylan, Dr. Reddy’s, and Sandoz on

          Tizanidine was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   BJ.   Oxaprozin Tablets
                   2142. Oxaprozin tablets (“Oxaprozin”), also known by the brand name

          Daypro, are a non-steroidal anti-inflammatory drug (NSAID) indicated for the

          treatment of signs and symptoms of osteoarthritis and rheumatoid arthritis.




                                                      554

                                                 554 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 566 of 1126 PageID
                                                                     RECEIVED       #: 585
                                                                               NYSCEF:  12/15/2020




                 2143. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Oxaprozin as follows:

                 2144. In the days and weeks leading up to Greenstone’s entry into the

          Oxaprozin market, Kevin Green at Teva and Robin Hatosy (“Hatosy” or “R.H.”), a

          Greenstone account executive, were in frequent communication by phone and text to

          co-ordinate the entry, as set forth in more detail below, beginning on March 6, with a

          10-minute call:




                 2145. During these communications, Teva agreed with Greenstone to concede

          certain, specific customers to Greenstone in order to avoid competition and price

          erosion resulting from Greenstone’s entry.




                                                      555

                                                 555 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 567 of 1126 PageID
                                                                     RECEIVED       #: 586
                                                                               NYSCEF:  12/15/2020




                 2146. Part of the understanding between the companies was that Teva would

          concede at least two large customers – CVS and Cardinal – to Greenstone, and that

          Teva would retain Walmart as a customer.

                 2147. Greenstone entered the market for Oxaprozin 600mg Tablets on March

          27, 2013. It entered with the exact same WAC pricing as Teva. The same day,

          however, Teva learned that Greenstone was trying to cheat on the agreement by

          approaching Walmart: that day, T.C. (at Teva) forwarded to his colleagues, Green and

          Rekenthaler, an e-mail that T.C. had received from Walmart that day. The e-mail was

          asking for a price reduction on Oxaprozin 600mg tablets because Walmart had

          received a new bid from a competitor, which T.C. and Rekenthaler knew (or found

          out) to be Greenstone. Rekenthaler’s immediate reaction to T.C.’s e-mail was “Great.

          More idiots in the market...”

                 2148. In subsequent e-mails between T.C. and Rekenthaler, T.C. reminded

          Rekenthaler that, pursuant to the agreement with Greenstone, “[w]e just conceded at

          cardinal . . . remember[?]” Rekenthaler corrected her, noting Teva had conceded both

          Cardinal and CVS to Greenstone. Rekenthaler remarked that “[t]hey should not have

          gone to Walmart. Poor strategy on their part for sure.” In her reply, T.C. made it

          clear that there was an understanding between Teva and Greenstone, writing in an e-

          mail entitled “RE: Oxaprozin 600mg Tab,” at 4:36 that afternoon, “I thought they

          said they were done after cardainl.. [i.e., Cardinal] I am pissed.”



                                                      556

                                                 556 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 568 of 1126 PageID
                                                                     RECEIVED       #: 587
                                                                               NYSCEF:  12/15/2020




                 2149. Within an hour, Green called Robin Hatosy at Greenstone, but she did

          not answer. The next morning, March 28, at 8:06 am, T.C. sent an e-mail to Walmart

          stating: “Addressing this morning...” Less than a half hour later, she sent an e-mail to

          Green, stating: “CALL ME IN MY OFFICE when you get a chance.” After Green

          spoke to T.C., he immediately called Hatosy at Greenstone. Hatosy (identified as

          “R.H.” in the chart below), in turn, and illustrating the institutional, rather than merely

          inter-personal, nature of Defendants’ collusion, relayed the information from Green

          to her boss at Greenstone, Jill Nailor, in a series of conversations and text messages

          over the course of that morning, and later in the day, as set forth below:




                 2150. During those conversations, Greenstone agreed to withdraw its offer to

          Walmart, and instead honor its agreement with Teva. As a result, shortly before the

          final phone-call illustrated above, at 1:22 pm that day, after several of the

          communications outlined above, Walmart sent an e-mail to T.C. at Teva, confirming

          that Greenstone had in fact withdrawn its offer: “FYI – I just received word from

          Greenstone that they have met their market share and the proposal has expired.

          Please see what you can do with pricing.” T.C. forwarded the e-mail to her Teva


                                                      557

                                                 557 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 569 of 1126 PageID
                                                                     RECEIVED       #: 588
                                                                               NYSCEF:  12/15/2020




          colleague, Green, with a one-word response making it clear that Teva would not be

          reducing its price for Oxaprozin: “FUNNY.”

                 2151. Pursuant to the agreement between Greenstone and Teva, there was

          very little price erosion as a result of Greenstone’s entry.

                 2152. A couple of months later, as Defendant Dr. Reddy’s was preparing to

          enter the market for Oxaprozin (discussed next), a Dr. Reddy’s employee commented

          positively that “[p]ricing [is] still high” on Oxaprozin. That same employee also talked

          to wholesaler Cardinal about the drug, and explained that “Cardinal switched to

          Greenstone. Teva was ‘fine’ with it!”

                 2153. Dr. Reddy’s had also been having internal discussions about re-launching

          Oxaprozin in June of that year. In March, 2013 , the plan was to target one large

          chain and one large wholesaler in order to obtain at least 30% market share. Two

          months later, in May, Dr. Reddy’s adjusted its market share expectations down to

          20%, after Greenstone and Sandoz both launched Oxaprozin.

                 2154. The following month, on June 13, 2013, members of the Dr. Reddy’s

          sales force met for an “Oxaprozin Launch Targets Discussion” to “discuss launch

          targets based on the market intelligence gained by the sales team.”

                 2155. Shortly thereafter, on June 27, Dr. Reddy’s re-launched Oxaprozin with

          the same WAC price as Teva. At the time, Teva had 60% market share. Dr. Reddy’s

          almost immediately got the Oxaprozin business at two customers, Keysource and



                                                      558

                                                 558 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 570 of 1126 PageID
                                                                     RECEIVED       #: 589
                                                                               NYSCEF:  12/15/2020




          Premier. Dr. Reddy’s also challenged for Teva’s business at McKesson, but Teva

          reduced its price to retain that customer.

                2156. Wanting to obtain a large account, Dr. Reddy’s turned its sights to

          Walgreens. At a July 1 sales and marketing meeting, there was an internal discussion

          among Dr. Reddy’s employees about “asking to see if Teva would walk away from the

          business” at Walgreens – while Defendants’ cartel had rules about what generally

          constituted a so-called “fair share,” it did not dictate which accounts were to be

          retained or dropped to obtain that share, resulting in some friction between cartel

          members, particularly during the cartel’s earlier years of operation.

                2157. As a result, within a week, Dr. Reddy’s had learned that Teva would

          defend the Walgreens account and recognized that Dr. Reddy’s would have to “bid

          aggressively” to obtain that customer.

                2158. Dr. Reddy’s did bid aggressively for the Walgreens Oxaprozin account.

          On or around July 14, 2013, Walgreens informed Green, a National Account Director

          at Teva, that Dr. Reddy’s had made an unsolicited bid for the Oxaprozin business, at a

          price of roughly half of Teva’s current price. Green wrote that Walgreens did not

          “want to move but obviously want[s] the price.”

                2159. A week and a half later, on July 23, while the Dr. Reddy’s offer to

          Walgreens was still pending, J.A. at Dr. Reddy’s telephoned Green. Illustrating the

          institutional (rather than merely personal), nature of the relationship among members



                                                       559

                                                559 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 571 of 1126 PageID
                                                                     RECEIVED       #: 590
                                                                               NYSCEF:  12/15/2020




          of Defendants’ cartel, that is the only phone call ever between these two individuals

          that Plaintiffs are aware of. It lasted for approximately five minutes.

                 2160. This is the key tenet of Defendants’ cartel: rather than compete for

          customers (and thereby drive prices down), instead co-operate and allocate customers

          among cartel members, thus keeping prices high. But in the earlier years, more

          communication was used to avoid the frictions in figuring out which accounts for

          which products went with which cartel members.

                 2161. Thus, wo days after the singular call between J.A. and Green, Green

          wrote that “[i]f we give D[r. Reddy’s] this business, they may be satisfied. I will see if

          I can find this out.” Green also warned, however, that if Teva decided to defend and

          keep the Walgreens account, Dr. Reddy’s would “just go elsewhere” – meaning that

          Dr. Reddy’s would continue to offer unsolicited bids to Teva customers, thereby

          driving prices down.

                 2162. While deciding whether to match the Dr. Reddy’s offer at Walgreens or

          concede the business to Dr. Reddy’s, Teva engaged in internal discussions about

          strategy. On July 29, K.G. – Green’s and Patel’s boss at Teva – suggested keeping the

          Walgreens account, but conceding Econdisc (Teva’s next largest Oxaprozin customer)

          to Dr. Reddy’s.

                 2163. Eager to avoid any further price erosion from Dr. Reddy’s, Rekenthaler

          asked Patel to “look at our business on Oxaprozin in order to accommodate Dr.

          Reddy’s entry.” Rekenthaler’s goal was for Teva employees to identify customers

                                                      560

                                                 560 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 572 of 1126 PageID
                                                                     RECEIVED       #: 591
                                                                               NYSCEF:  12/15/2020




          (other than Walgreens) that Teva could concede to Dr. Reddy’s, in order to satisfy Dr.

          Reddy’s’ market share goals, but without sacrificing price to get there.

                2164. At 12:33 pm that day (July 29, 2013), Patel in turn asked a colleague to

          “run the customer volume and profitability analysis for Oxaprozin.” It was typical at

          Teva to run this type of report before negotiating market share with a fellow

          conspirator. At 2:20 pm, that colleague provided the information to Patel, copying

          Rekenthaler and K.G. With this information now in hand, less than an hour later,

          Rekenthaler called T.W., a Senior Director of National Accounts at Dr. Reddy’s. The

          call lasted two minutes, and was their only telephone conversation in 2013.

                2165. After this conversation with Dr. Reddy’s, Teva decided to maintain the

          Walgreens business, but concede the Econdisc business. The following week, on

          August 7, Teva conceded the Econdisc Oxaprozin business to Dr. Reddy’s. Green

          listed “Strategic Market Conditions” in Teva’s Delphi database as the reason.

                2166. By September, Dr. Reddy’s achieved its goal of obtaining 20% of the

          market for generic Oxaprozin. At that time, Dr. Reddy’s customers included

          Econdisc, Keysource, and Premier.

                2167. No shortages or other legitimate market features can explain

          Defendants’ pricing for Oxaprozin during the Relevant Period.

                2168. The elevated prices of Oxaprozin resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

                                                     561

                                                561 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 573 of 1126 PageID
                                                                     RECEIVED       #: 592
                                                                               NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2169. The unlawful agreement between Teva, Dr. Reddy’s, and Sandoz on

          generic Oxaprozin was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 BK. Meprobamate
                 2170. Meprobamate, also known by the brand-names Miltown and Equanil, is

          a generic pharmaceutical drug used to treat short-term anxiety, tension, and insomnia.

                 2171. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Meprobamate as follows:

                 2172. Early in the Relevant Period, the market for generic Meprobamate was

          dominated by its sole suppliers: Heritage, Dr. Reddy’s, and Actavis. In 2013, Actavis

          exited the Meprobamate market, which left Heritage and Dr. Reddy’s as the two

          remaining suppliers in the market. Heritage wanted to use Actavis’s exit from the

          market as a pretext for price increases.

                 2173. While Dr. Reddy’s and Heritage were negotiating pricing and market

          share for Zoledronic Acid (as discussed above), they also were discussing pricing for

          Meprobamate.




                                                      562

                                                 562 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 574 of 1126 PageID
                                                                     RECEIVED       #: 593
                                                                               NYSCEF:  12/15/2020




                2174. By March 21, 2013, O’Mara had already been discussing the pricing of

          Zoledronic Acid with Dr. Reddy’s Adams for several months. But on that day,

          Heritage’s CEO Malek e-mailed O’Mara and Edelson, instructing them to

          communicate to Dr. Reddy’s—the only remaining competitor in the Meprobamate

          market—that Heritage wanted to increase the price on Meprobamate. Malek’s

          proposed price increase was approximately four times the current price.

                2175. On March 22, during the same time they were exchanging price

          information for Zoledronic Acid with Dr. Reddy’s, Heritage’s O’Mara spoke to Dr.

          Reddy’s Adams for nine minutes about at least Meprobamate, and likely also

          Zoledronic Acid. During that conversation, Dr. Reddy’s and Heritage reached an

          agreement to, at a minimum, raise the price of Meprobamate. O’Mara confirmed the

          agreement in an e-mail to Malek that same day, stating, “Dr. Reddy’s is on board.”

                2176. Three days later, on March 25, Malek emailed O’Mara about the

          agreement, and O’Mara responded again confirming that Dr. Reddy’s would “follow

          suit” if Heritage raised the price on Meprobamate.

                2177. In a competitive market, a supplier risks losing market share if it raises

          price, but Dr. Reddy’s assurance to Heritage that it would “follow suit” eliminated

          that risk—and eliminated price competition in the market for Meprobamate.

                2178. During this period, Dr. Reddy’s was having supply issues with

          Meprobamate, and Heritage’s O’Mara reported that this “lack of inventory” kept Dr.



                                                    563

                                               563 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 575 of 1126 PageID
                                                                     RECEIVED       #: 594
                                                                               NYSCEF:  12/15/2020




          Reddy’s prices “stationary.” As a result of these supply issues, on March 27, 2013,

          ABC asked Heritage to give a bid on both formulations of Meprobamate.

                2179. Malek immediately forwarded the RFP internally and discussed

          Heritage’s proposed response. Malek’s response to this internal discussion reflected a

          clear understanding and an intention to abide by the agreement between Heritage and

          Dr. Reddy’s on pricing for Meprobamate. This agreement was confirmed in a short

          conversation between Heritage and Dr. Reddy’s on March 29, 2013.

                2180. A few weeks later, in April of 2013, Dr. Reddy’s approached Heritage to

          discuss obtaining additional Meprobamate market share and asked Heritage to give up

          a specific large pharmacy chain. Because of their agreement, Heritage gave up some

          of its market share to Dr. Reddy’s.

                2181. Heritage sent an e-mail to the large pharmacy chain on April 24, 2013,

          and on May 17, Heritage’s Malek provided Dr. Reddy’s with clarifying information

          about precisely which business Heritage had agreed to give up to Dr. Reddy’s.

                2182. Heritage’s O’Mara called Adams, his counterpart at Dr. Reddy’s, on May

          17, 2013. The two subsequently spoke on May 21, 2013 for nearly seven minutes.

                2183. As a result of Heritage and Dr. Reddy’s agreement, both raised

          Meprobamate prices across the board. Their price increases were nearly simultaneous.

          Heritage’s price increase became effective in late April, 2013, and Dr. Reddy’s price

          increases became effective in early May. Heritage and Dr. Reddy’s imposed identical

          list prices for 200mg Meprobamate tablets (an increase of nearly 400%) and 400mg

                                                    564

                                                564 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 576 of 1126 PageID
                                                                     RECEIVED       #: 595
                                                                               NYSCEF:  12/15/2020




          Meprobamate tablets (an increase of approximately 350%). AWP prices for both

          products were also elevated. Both list and AWP prices remained elevated above

          competitive levels thereafter.

                 2184. Dr. Reddy’s supply issues with Meprobamate do not explain Defendants’

          abrupt, simultaneous, and identical price increases, in whole or in part, and no other

          product shortages or other market changes can explain Defendants’ abrupt,

          simultaneous, and identical price increases.

                 2185. Dr. Reddy’s and Heritage’s Meprobamate pricing discussions happened

          nearly simultaneously with their pricing and market share discussions about

          Zoledronic Acid.

                 2186. Further, as discussed above, Defendants’ ability to quickly reach

          agreement on market share and price increases was a function of their overarching

          conspiracy to fix prices across the markets for generic pharmaceuticals and was

          further aided by the prevalence of trade association meetings and conferences where

          the parties met in person. Heritage, Dr. Reddy’s, and representatives of other

          Defendants attended at least three such meetings when these price increases were

          being discussed.

                 2187. Heritage and Dr. Reddy’s continued to discuss pricing for Meprobamate

          throughout the Relevant period. For example, Meprobamate was identified during

          the April 22, 2014 Heritage teleconference as one of the numerous drugs targeted for

          a price increase.

                                                    565

                                                565 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 577 of 1126 PageID
                                                                     RECEIVED       #: 596
                                                                               NYSCEF:  12/15/2020




                   2188. On April 24, 2014, a Heritage employee—likely Matt Edelson—

          exchanged six text messages with his contact at Dr. Reddy’s about pricing for

          Meprobamate, and likely other drugs, as well. The two spoke briefly on May 6, 2014.

                   2189. On May 8, 2014, Malek e-mailed the Heritage sales team requesting an

          update on the status of agreements with competitors so that Heritage could move

          forward with the price increases discussed on April 22, 2014. A Heritage employee

          (likely Edelson) responded to Malek that he was awaiting feedback from one

          competitor (believed to be Dr. Reddy’s) about the drug Meprobamate.

                   2190. No shortages or other market features can explain Defendants’ price

          increases for Meprobamate during the Relevant Period.

                   2191. The elevated prices of Meprobamate resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   2192. The unlawful agreement between Dr. Reddy’s and Heritage regarding

          Meprobamate was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.




                                                      566

                                                 566 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 578 of 1126 PageID
                                                                     RECEIVED       #: 597
                                                                               NYSCEF:  12/15/2020




                 BL. Bromocriptine Mesylate
                 2193. Bromocriptine Mesylate Tablets (“Bromocriptine”), also known by the

          brand name Parlodel, inter alia, are used in the treatment of Parkinson’s disease,

          hyperprolactin-emia (abnormally high levels of prolactin in the blood), and

          acromegaly, a syndrome where the pituitary gland produces excess growth hormones.

                 2194. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Bromocriptine, at least as follows:

                 2195. As of December, 2012, the three manufacturers dominating the market

          for Bromocriptine were Sandoz (with 65% share), Perrigo (with 30%), and Mylan

          (with 5%).

                 2196. On March 1, 2013, Walgreens reached out to Sandoz, asking for a one-

          time buy for Bromocriptine because Mylan was having supply issues and would be out

          of the market for two months. On March 4, S.G. responded to Walgreens stating that

          Sandoz could not fill the request.

                 2197. Viewing Mylan’s supply issues as an opportunity, S.G. forwarded his

          exchange with Walgreens to Armando Kellum, and Kellum responded within the

          hour. That same day, March 4, SW-4, a Sandoz senior sales executive, spoke with Jim

          Nesta, a senior sales executive at Mylan, for approximately four minutes. The two

          spoke again on March 11 for approximately ten minutes.




                                                      567

                                                 567 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 579 of 1126 PageID
                                                                     RECEIVED       #: 598
                                                                               NYSCEF:  12/15/2020




                2198. On March 22, 2013, Kellum e-mailed Sandoz’s Pricing Committee,

          recommending that Sandoz increase prices on Bromocriptine, among other products.

          In particular, Kellum sought a 200% increase to Sandoz’s WAC pricing for

          Bromocriptine.

                2199. By March 31, all members of the Sandoz Pricing Committee (which

          included Kellum and SW-1, among others) had approved the increase. The very next

          day, on April 1, SW-3, another Sandoz senior sales executive, called T.P. at Perrigo –

          the other competitor on Bromocriptine – and they spoke for approximately seventeen

          minutes. The next morning, on April 2, SW-3 called T.P. again and they spoke for

          five minutes. On this call, SW-3 conveyed to Perrigo a list of products that Sandoz

          planned to increase pricing on that month (April, 2013), including Bromocriptine, as

          well as the amount of those increases.

                2200. After hanging up with T.P., SW-3 called his boss at Sandoz, Kellum.

          The call lasted one minute. A few hours later, SW-3 called SW-1, a senior pricing

          executive at Sandoz, and they spoke for approximately 10 minutes.

                2201. The next day, on April 3, Sandoz held an internal meeting attended by

          sales and pricing personnel, including SW-3, SW-4, SW-1, and Kellum, to discuss the

          upcoming Sandoz price increases, including Bromocriptine.

                2202. Two days later, on April 5, Sandoz implemented the Bromocriptine

          increase and raised WAC pricing on the product by 205%.



                                                    568

                                               568 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 580 of 1126 PageID
                                                                     RECEIVED       #: 599
                                                                               NYSCEF:  12/15/2020




                2203. Mylan and Sandoz were in regular communication throughout this

          process through their employees, SW-4 and Jim Nesta. For example, during the first

          three weeks of May, 2013, SW-4 (at Sandoz) spoke with Nesta (at Mylan) regularly:

          on May 8, Nesta called SW-4 at 7:51 am and they for approximately three minutes. At

          the start of the following week, on Monday, May 13, Nesta again called SW-4, this

          time at 8:40 am, and they spoke for four minutes. At the start of the week after that,

          on Monday, May 20, SW-4 called Nesta at 10:42 am.

                2204. By late May, 2013, Mylan had resolved its supply issues and was readying

          to increase its Bromocriptine prices. To that end, on May 22, Mylan held an internal

          meeting to discuss Bromocriptine pricing.

                2205. That same day, on May 22, 2013, ABC e-mailed Sandoz to request a bid

          on Bromocriptine, citing supply issues with its incumbent manufacturer. S.G., a

          Sandoz sales executive, who had a better understanding of Mylan’s plans, forwarded

          the request to Kellum.

                2206. Sandoz quickly set out to confirm the reason for ABC’s request. First

          thing the next morning, on May 23, 2013, Kellum called L.W., a sales executive at

          Mylan. The call lasted two minutes. Notably, this was the only call ever between the

          two, according to the available phone records – usually, rather than speaking directly

          to Kellum, L.W. sent and received messages with Sandoz via others, such as SW-3.

          That same morning, SW-3 spoke twice with T.P. at Perrigo and SW-4 exchanged two



                                                    569

                                               569 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 581 of 1126 PageID
                                                                     RECEIVED       #: 600
                                                                               NYSCEF:  12/15/2020




          calls with Nesta at Mylan, while each kept their respective bosses informed of the

          communications and progress in the discussion among the three cartel members.

                2207. These calls, all on May 23, 2013, are detailed as follows:

                at 8:04 am, T.P. at Perrigo called SW-3 at Sandoz at for five minutes;

                at 8:33 am, SW-3’s boss, Kellum, called L.W. at Mylan for two minutes;

                at 9:13 am, SW-3 called SW-1, for seven minutes, at the conclusion of which,

                at 9:20 am, SW-3 called Kellum;

                at 10:26, T.P. at Perrigo called his boss, Wesolowski;

                then, at 10:49 am, SW-4 called Nesta at Mylan, but only for 37 seconds, likely

                leaving a voice-mail.

                2208. Then, at lunch-time, Nesta returned SW-4’s call at 12:40 pm and they

          spoke for a minute and a half, and, at 2:48 pm, T.P. at Perrigo called SW-3 at Sandoz

          and they spoke for three minutes.

                2209. Immediately upon hanging up from speaking to Sandoz at 2:48 pm, T.P.

          at Perrigo then called his own boss, Wesolowski, at 2:51 pm to give a brief report on

          the Sandoz discussions, and finally, at 4:14 pm, Wesolowski returned T.P.’s call and

          they spoke for approximately a quarter-hour.

                2210. During these calls, Sandoz learned that ABC was Perrigo’s customer and

          that Perrigo might be leaving the market for Bromocriptine due to supply problems.

                2211. After this series of calls, Kellum called S.G. (both at Sandoz) and they

          spoke for approximately twenty minutes. While on the phone with Kellum, S.G. sent

                                                    570

                                               570 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 582 of 1126 PageID
                                                                     RECEIVED       #: 601
                                                                               NYSCEF:  12/15/2020




          an internal e-mail, with a copy to Kellum, regarding the reason for ABC’s bid request

          on Bromocriptine.

                2212. Not wanting to upset the market balance with its fellow cartel members,

          Sandoz ultimately decided to submit an offer to ABC for a one-time buy. However,

          the customer declined the offer because Sandoz’s pricing was too high.

                2213. Just one week later, on May 31, 2013, Mylan re-entered the market and

          published WAC pricing for Bromocriptine that matched Sandoz’s increased pricing.

          In the days leading up to, and on the day of, Mylan’s price increase, the co-

          conspirators’ employees again exchanged several calls:




                2214. As of June, 2013, Sandoz decided not to pursue additional market share

          on Bromocriptine.

                2215. Perrigo did not quickly follow the price increases taken by Sandoz and

          Mylan, in part due to their intermittent supply issues. As a result, Sandoz received

          several complaints from its customers that Perrigo was selling the product at a

          cheaper price.


                                                    571

                                                571 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 583 of 1126 PageID
                                                                     RECEIVED       #: 602
                                                                               NYSCEF:  12/15/2020




                2216. For example, on July 22, McKesson e-mailed Sandoz requesting a price

          reduction for Bromocriptine because a competitor was selling the product. The next

          day, on July 23, SW-3 called L.W. at Mylan and they spoke for eight minutes. Within

          minutes of hanging up, SW-3 called SW-1. The call lasted two minutes. Two days

          later, Sandoz responded to McKesson and declined to lower its price.

                2217. Then, on July 29, 2013, McKesson asked Sandoz to reconsider its

          decision because otherwise it would need to request a bid from Perrigo. That same

          day, T.P. of Perrigo called SW-3, twice. Both calls lasted only a minute and were likely

          voice-mails or missed calls. The next morning, SW-3 called T.P. and they spoke for

          approximately a quarter-hour. During these calls, they discussed the fact that Perrigo

          had not followed the Sandoz and Mylan price increases on Bromocriptine. However,

          T.P. assured SW-3 that Perrigo would not take Sandoz’s business at McKesson. SW-

          3’s contemporaneous notes reflects the conversation between him and T.P.

                2218. After hanging up with T.P., SW-3 then called SW-1 and they spoke for

          four minutes. On this call, SW-3 conveyed to SW-1 what T.P. had told him about

          Bromocriptine. According to SW-3, it was not a question of whether Perrigo would

          follow, but of when they would follow. Armed with this assurance from Perrigo,

          Sandoz responded to McKesson’s request by declining to lower its pricing.

                2219. Similarly, a month later, on August 23, Omnicare, a Sandoz customer, e-

          mailed Perrigo, stating that they noticed Perrigo’s price for Bromocriptine was

          significantly lower than the other manufacturers. P.H., a sales executive at Perrigo,

                                                    572

                                                572 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 584 of 1126 PageID
                                                                     RECEIVED       #: 603
                                                                               NYSCEF:  12/15/2020




          forwarded the e-mail to T.P. and T.P responded. Perrigo ultimately declined to bid

          on the business. On September 5, 2013, P.H. e-mailed Omnicare, letting them know.

                 2220. Sandoz and Mylan generated a substantial amount of money from

          Bromocriptine sales in 2013. For example, on February 4, 2014, Sandoz released a

          business review report that detailed how the 2013 price increases for certain drugs

          delivered upwards of $197 million of revenue for Sandoz, after price protection.

          Among the drugs mentioned, Bromocriptine realized incremental net sales of $3.2

          million after price protection.

                 2221. Perrigo ultimately followed its competitors and implemented a price

          increase on Bromocriptine in October, 2014.

                 2222. As usual, the relevant cartel members were in contact with each other:

          on Friday, October 2, T.P. at Perrigo called SW-3 and they spoke for seven minutes.

          Immediately upon hanging up with SW-3, T.P. called his supervisor, Wesolowski.

          And less than a week later, on Tuesday, October 7, Perrigo sent letters to its

          customers, notifying them of the Bromocriptine increase. The next day, October 8,

          2014, SW-3 called T.P. and they spoke for four minutes.

                 2223. No shortages or other market features can explain Defendants’ price

          increases for generic Bromocriptine during the Relevant Period.

                 2224. The elevated prices of generic Bromocriptine resulted from Defendants’

          anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

                                                    573

                                                573 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 585 of 1126 PageID
                                                                     RECEIVED       #: 604
                                                                               NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2225. The unlawful agreement among Defendants Sandoz, Perrigo, and Mylan,

          regarding generic Bromocriptine, was part of all Defendants’ overarching conspiracy

          to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 BM. Isotretinoin Capsules

                 2226. Isotretinoin (brand names: Claravis, Zenatane, Accutane) is a drug used

          to prevent severe acne and treat skin cancers

                 2227. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Isotretinoin, as follows:

                 2228. In March 2013, WBAD and ABC coordinated with Teva and Dr.

          Reddy’s to allocate the market for Isotretinoin. Dr. Reddy’s John Adams reported in

          an internal email on March 27, 2013. Marc Kikuchi, presently in a CEO role at Dr.

          Reddy’s, at the time of the email was at ABC.

                 2229. In August 2014, Dr. Reddy’s added the drug to its “wish list” to

          Defendant WBAD, asking to be given the ABC business along with other drugs.

                 2230. By April 9, 2015, Teva had conceded CVS, Cardinal and ABC to Dr.

          Reddy’s although Teva was internally divided on whether to concede ABC. Although

          a Teva Senior Director was upset over the concession, she was nevertheless overruled

                                                      574

                                                 574 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 586 of 1126 PageID
                                                                     RECEIVED       #: 605
                                                                               NYSCEF:  12/15/2020




          due to Teva’s earlier concessions that proceeding with the transaction would increase

          DRL’s share, which was considered fair in what appeared at the time to be a three-

          player market.

                 2231. A Teva Senior Director wrote to WBAD and ABC executives regarding

          the ABC formulary in hopes that Reddy’s team would understand that their

          concession signified the end of their participation.

                 2232. No shortages or other market features can explain Defendants’ price

          increases for generic Isotretinoin during the Relevant Period.

                 2233. The elevated prices of generic Isotretinoin resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2234. The unlawful agreements among Defendants WBAD, ABC, Dr.

          Reddy’s, and Teva, regarding generic Isotretinoin were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 BN. Medroxyprogesterone Tablets

                 2235. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Medroxyprogesterone tablets beginning at least as early as March 2013.

                                                     575

                                                 575 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 587 of 1126 PageID
                                                                     RECEIVED       #: 606
                                                                               NYSCEF:  12/15/2020




                 2236. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Medroxyprogesterone tablets, as follows:

                 2237. Medroxyprogesterone, also known by the brand name Provera, among

          others, is a medication used to treat amenorrhea (unusual stopping of menstrual

          periods) and abnormal uterine bleeding.

                 2238. During the relevant time frame, Defendants Teva and Greenstone were

          the primary manufacturers of Medroxyprogesterone tablets.

                 2239. In early 2013, Teva and Greenstone began planning to increase the

          prices of Medroxyprogesterone tablets. Teva’s Patel and R.H., Director of National

          Accounts at Greenstone, communicated frequently to orchestrate the price increases.

          For example, they exchanged six (6) text messages on November 16, 2013 and spoke

          by phone on November 23, 2013.

                 2240. Not long after Greenstone had been communicating with Teva, a

          Greenstone executive informed Pfizer, its parent company, about the price increase

          proposal. Pfizer granted approval for the price increases on November 22, 2013, and

          the next day, Patel communicated with R.H. at Greenstone. Patel also spoke to R.H.

          three times on December 2, 2013, the day Greenstone planned to send price increase

          notices to its customers.

                 2241. After the price increases, Teva and Greenstone were careful to maintain

          Fair Shares of the market.

                                                      576

                                                 576 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 588 of 1126 PageID
                                                                     RECEIVED       #: 607
                                                                               NYSCEF:  12/15/2020




                2242. No shortages or other market features can explain Defendants’ price

          increases for generic Medroxyprogesterone tablets during the Relevant Period.

                2243. The elevated prices of generic Medroxyprogesterone tablets resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                2244. The unlawful agreements among Defendants Teva and Greenstone,

          regarding generic Medroxyprogesterone tablets were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                BO. Cefaclor Tabs, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir,
                    Cefprozil Tabs, Cephalexin Tabs, Cimetidine Tabs,
                    Fluocinonide, Fluconazole Tabs, Isoniazid, Methotrexate
                    Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs,
                    Nabumetone Tabs, Nadolol Tabs, Ondansetron,
                    Oxybutynin CL Tabs, Pravastatin, Prazosin HCL Caps,
                    Ranitidine HCL Tabs, and Adapalene Gel
                2245. Adapalene Gel, also known by brand names such as Pimpal, Gallet, and

          Adelene, is a topical retinoid used primarily in treatmenting mild-to-moderate acne.

                2246. Nabumetone, also known by brand names such as Relafen, Relifex, and

          Gambaran, is a non-selective Non-Steroidal Anti-Inflammatory Drug (NSAID) used

          in the treatment of pain and inflammation.




                                                     577

                                                577 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 589 of 1126 PageID
                                                                     RECEIVED       #: 608
                                                                               NYSCEF:  12/15/2020




                2247. Oxybutynin Chloride tablets (“Oxybutynin,” “Oxybutynin CL,” or

          “Oxybutynin Chloride”), also known by the brand name Ditropan XL, are used to

          treat certain bladder and urinary conditions. Belonging to a class of drugs called

          antispasmodics, Oxybutynin Chloride relaxes the muscles in the bladder to help

          decrease urgency and frequent urination.

                2248. Pravastatin, also known by the brand name Pravachol, is a statin and is

          used to lower blood levels of lipids, including triglycerides and cholesterol.

                2249. Ranitidine, also known by the brand name Zantac, among others,

          decreases stomach acid production, and is commonly used in treatment of peptic

          ulcer disease, gastroesophageal reflux disease, and Zollinger–Ellison syndrome.

                2250. As part44 of Defendants’ overarching conspiracy with respect to the

          Drugs at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir Caps, Cefdinir Oral Solution, Cefprozil

          Tabs, Cephalexin Tabs, Cimetidine Tabs, Fluocinonide Cream, Fluocinonide



          44
            A number of drugs are discussed in more than one section in this Complaint. For
          example, some facts relating the solution formulation of Fluocinonide have already
          been set forth, supra, as have a variety of Mylan products, including Amiloride Tabs
          and Methotrexate Tabs. As discussed elsewhere, the web-like nature of cartel
          relationships makes linear description almost impossible. This section focuses on
          some of the cartel’s more Teva-focused conduct with relation to various formulations
          of Fluocinonide, which are then also discussed, with less focus on Teva, infra, in
          another section.

          The web-like nature of the cartel’s conspiratorial conduct makes it difficult or
          impossible to discuss these schemes in any linear fashion.

                                                     578

                                                578 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 590 of 1126 PageID
                                                                     RECEIVED       #: 609
                                                                               NYSCEF:  12/15/2020




          Emolient Cream, Fluocinonide Gel, Fluocinonide Ointment, Fluconazole Tabs,

          Isoniazid Tabs, Methotrexate Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ

          Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron, Oxybutynin CL Tabs,

          Pravastatin tabs, Prazosin HCL Caps, Ranitidine HCL Tabs, and Adapalene Gel, at

          least in part, as follows:

                 2251. In April of 2013, Teva took a further step toward even greater co-

          operation with its fellow cartel members in implementing more significant price

          increases by, as alleged supra, Teva hiring Nisha Patel as its Director of Strategic

          Customer Marketing. Teva hired Patel specifically to identify generic drugs for which

          Teva could raise prices and then conspire with the other cartel members to maintain

          those increased prices, which Patel did. This was a significant factor in Patel’s

          performance evaluations and bonus calculations and, as discussed more fully below,

          she was rewarded by Teva for doing it, including a bonus of over $30,000 – on almost

          $1 billion per quarter in additional revenue and profits that Teva was able to

          unlawfully extract from the victims of Defendants’ cartel, including Plaintiffs.

                 2252. In her position as Director of “Strategic” Customer Marketing, in

          addition to her other responsibilities, Patel would and did implement “strategic”

          decisions not to vie for certain customers’ business because doing so would violate

          Defendants’ overarching conspiracy.

                 2253. Among other things, Patel’s job responsibilities included serving as the

          interface between the marketing (pricing) department and the sales force teams to

                                                     579

                                                 579 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 591 of 1126 PageID
                                                                     RECEIVED       #: 610
                                                                               NYSCEF:  12/15/2020




          develop customer programs; establishing pricing strategies for new product launches

          and in-line product opportunities; and, most importantly, identifying suitable generic

          drugs for significant price increases, which included overseeing the customer bid

          process and product pricing administration at Teva. Patel had approximately 9-10

          direct reports in the pricing department at Teva.

                2254. Prior to joining Teva, Patel had worked for eight years at a large drug

          wholesaler, ABC, working her way up to Director of Global Generic Sourcing.

          During her time at ABC, Patel had routine interaction with representatives from every

          major generic drug manufacturer, and developed and maintained relationships with

          many of the most important sales and marketing executives at Teva’s competitors.

                2255. Once Patel began her employment at Teva, her communications with

          competitors became more systematic – and clustered around market events such as

          price increases, market entry, customer challenges, and loss of exclusivity.

                2256. Patel also looked very closely at Teva’s relationships with its competitors

          to ensure co-ordination as part of Defendants’ overarching conspiracy. Patel

          understood – and stressed internally at Teva – that it was important to work with

          manufacturers who were willing to share information about their price increases in

          advance, so that Teva would be prepared to follow quickly. Conversely, it was equally

          important for Patel to be able to inform Teva’s competitors of Teva’s increase plans

          so those competitors could also follow quickly.



                                                     580

                                                580 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 592 of 1126 PageID
                                                                     RECEIVED       #: 611
                                                                               NYSCEF:  12/15/2020




                2257. For example, during her first week on the job, as she was beginning to

          identify price increase candidates and high quality competitors, Patel spoke to B.L. on

          April 29, 2013, for nearly twenty minutes. During these initial communications, Teva

          and Upsher-Smith confirmed their agreement that the two cartel members would

          follow each other’s price increases.

                2258. Likewise, in one of her earliest conversations after joining Teva with a

          senior sales executive at Sandoz, who will be referred to in this Complaint as SW-1,

          Patel told SW-1 that Patel had been hired by Teva to identify drugs where Teva could

          increase its prices. She asked SW-l how Sandoz handled price increases. SW-1 told

          Patel that Sandoz would follow Teva’s price increases and, importantly, would not

          poach Teva’s customers after any price increase by Teva.

                2259. Patel had multiple means of communicating with competitors, including

          telephone, text, message functions on Facebook and LinkedIn, encrypted

          communication services like Snapchat, and, of course, in person.

                2260. Through her communications with employees of other Defendants,

          Patel learned about their planned price increases, which Teva agreed to follow with

          increases of its own, rather than gaining increased market share at Defendants’

          expense.

                2261. For example, on May 2, 2013, Patel had phone calls with a senior sales

          executive at Glenmark, who will be referred to in this Complaint as GW-5, with SW-1

          at Sandoz for a quarter-hour, and for a half hour with Actavis’s Rogerson.

                                                     581

                                                 581 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 593 of 1126 PageID
                                                                     RECEIVED       #: 612
                                                                               NYSCEF:  12/15/2020




                  2262. Like Falkin, Rogerson stayed in his role at Actavis until it was acquired

          by Teva, in August of 2016. Shortly thereafter, Rogerson moved on to Defendant

          Amneal as a Senior Director of Marketing and Business Analytics. Between February,

          2010, and July, 2016, Rogerson exchanged at least 635 phone calls or text messages

          with his contacts at Defendants Wockhardt, Teva, Dr. Reddy’s, Sandoz, Lannett,

          Glenmark, Taro, and Zydus, including over 300 phone calls or text messages with

          K.A. at Wockhardt and over 150 phone calls or text messages with Nisha Patel at

          Teva.

                  2263. As of May, 2013, the market for Pravastatin was dominated by five

          members of Defendants’ cartel: Glenmark, Teva, Lupin, Zydus and Apotex.

                  2264. In the early morning of May 2 (a little before 7:00 am), Patel replied to a

          colleague’s e-mail titled “Price increases – will you be scheduling time next week to

          discuss?” by writing “When you get in, let’s touch base on the high priority items

          below. . . . I also expect to have some high priority items to add to this list. I should

          have them shortly.”

                  2265. Patel (Teva) and GW-5 at Glenmark had four calls on May 2, 2013, and

          two short calls and a text message the next day. The total time for the May 2 calls was

          a little under a half hour; the first of those calls was for approximately five minutes

          and occurred a little after 7:00 am.

                  2266. Shortly after that call, at 7:44 am, Patel sent a follow-up to the e-mail

          above, where she identified six different “high priority” drugs to add to the price

                                                      582

                                                 582 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 594 of 1126 PageID
                                                                     RECEIVED       #: 613
                                                                               NYSCEF:  12/15/2020




          increase list, including: Adapalene Gel; Nabumetone; Pravastatin; Ranitidine;

          Moexipril; and MoexiprilHCTZ. And all were made by Glenmark.

                   2267. But Glenmark was not the only cartel member with whom Teva was

          communicating in that timeframe. Zydus was another Pravastatin supplier, and Teva

          was talking to them, as well. Thus, on May 3, 2013, Green called M.K. (a senior

          executive at Zydus), twice, with one call lasting four minutes. Over the next several

          weeks, Green communicated numerous times with both M.K. and K.R., a senior sales

          executive at Zydus, to co-ordinate a Zydus price increase on Pravastatin.

                   2268. Meanwhile, on May 6 and 7, Patel communicated with Lupin and J.C., a

          national account executive at Glenmark, multiple times. Those calls are detailed

          below:




                   2269. During one or more of her calls with J.C. and/or GW-5 at Glenmark in

          early May, 2013, Patel obtained specifìc price points from Glenmark for its

          Pravastatin (and other) price increases – well before the Glenmark increases became

          public – and documented those price points in her price increase spreadsheet.


                                                    583

                                               583 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 595 of 1126 PageID
                                                                     RECEIVED       #: 614
                                                                               NYSCEF:  12/15/2020




                2270. By May 8, Teva executives clearly understood that Glenmark would be

          leading the Pravastatin price increase, and were comfortable enough with the situation

          that one marketing executive at Teva indicated in an e-mail to Patel that he was

          hoping to raise price on Pravastatin “if/when Glenmark does.”

                2271. Then, on May 14, J.P., an Associate Director of National Accounts at

          Teva, exchanged multiple text-messages with Zydus’s Vice President of Sales, K.R. –

          again, illustrating the institutional nature of Defendants’ co-operation among

          themselves, rather than merely personal relationships among their employees.

                2272. Likewise, in the week leading up to Patel’s decision to revise her price

          increase list to include Pravastatin, K.R. also spoke to Green (at Teva), as did M.K.,

          another senior executive at Zydus.

                2273. Glenmark had, at that time, not yet increased prices on any of those

          drugs, nor had it sent any notices to customers indicating that it would be doing so,

          and did not send such notices until May 15, 2013.

                2274. As the Glenmark increase for Pravastatin was approaching, Teva

          continued preparing. In accordance with the so-called “fair share” agreement of

          Defendants’ cartel, Teva wanted to be careful to avoid obtaining any market share

          from Glenmark after the price increases.

                2275. Thus, as the Glenmark price increases were approaching, Teva took

          steps to make sure that it did nothing to undermine its co-conspirator’ price increases.

          Early in the morning of May 15 (before 8:00 am), anticipating the Glenmark price

                                                     584

                                                584 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 596 of 1126 PageID
                                                                     RECEIVED       #: 615
                                                                               NYSCEF:  12/15/2020




          increases that were announced later that day, Patel e-mailed her Teva colleagues and

          told them to alert her to any requests by customers for pricing relating to eight

          different Glenmark drugs, at least six of which were ultimately included in the

          “Immediate PI File”: “Adapalene Nabumetone Fluconazole Tabs Ranitidine

          Moexipril Moexipril HCTZ Pavastatin” and “Ondansetron.”

                   2276. A Teva executive also sent an e-mail out to the pricing team stating that

          “Nisha would like to be made aware of any requests (including in-house RFPs) that

          include” several of the Glenmark product families, including Pravastatin. The Teva

          executive concluded: “In the event you are reviewing these products for any request,

          please make her aware and as a group we can discuss where to price based on market

          intelligence she has collected.”

                   2277. Later that same day, May 15, 2013, Patel had a 25-minute conversation

          with SW-1 at Sandoz.

                   2278. Also that same day, Glenmark notified its customers that it would

          substantially raise the price of Pravastatin, effective the next day: May 16, 2013.

                   2279. As was now the practice among co-conspirators, the day before and the

          day of the Glenmark increase brought a flurry of phone calls among several of the co-

          conspirators, including Teva executives. At least some of those calls are set forth

          below:




                                                      585

                                                 585 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 597 of 1126 PageID
                                                                     RECEIVED       #: 616
                                                                               NYSCEF:  12/15/2020




                2280. Continuing to follow Defendants’ pattern and practice, Patel also spoke

          to GW-5 at Glenmark for nearly six minutes the next day, May 16, 2013 – the day the

          Glenmark price increases became effective. Glenmark increased its prices on the

          following drugs where there was an overlap with Teva: Adapalene Gel; Nabumetone;

          Fluconazole Tablets; Ranitidine; Moexipril; Moexipril HCTZ; Pravastatin; and

          Ondansetron.

                2281. The day after that, May 17, Patel continued to co-ordinate price

          increases with both Glenmark and Lupin. For example, at 12:08pm, Patel called

          Berthold at Lupin for an eleven minute call. While she was on the phone with

          Berthold, GW-5 at Glenmark called Patel (at 12:09pm) and left a 23-second voice-

          mail. Immediately after she hung up the phone with Berthold, Patel returned the call

          to GW-5; they ultimately connected for approximately eight minutes.




                                                   586

                                              586 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 598 of 1126 PageID
                                                                     RECEIVED       #: 617
                                                                               NYSCEF:  12/15/2020




                2282. Patel also spoke to J.C. at Glenmark multiple times, and Teva followed

          not long thereafter with increases of its own on those products – after further

          communications with its co-conspirators.

                2283. But first, after the implementation of the Glenmark price increases on

          May 16, and before Teva had the opportunity to follow those increases, Teva was

          approached by several customers looking for a lower price. Teva refused to bid on

          most of these solicitations in order to maintain market stability. When it did provide a

          customer with a bid, Teva intentionally bid high so that it would not win the business.

          As Patel stated to a Teva colleague when a large wholesaler approached Teva about

          bidding on several Glenmark increase drugs: “IF we bid, we need to bid high, or we

          will disturb the market.”

                2284. Patel did not immediately include, on Teva’s list, every drug where

          Glenmark increased prices – but that soon changed. For example, the market for

          Fluconazole Tablets included Defendant Greenstone as a manufacturer (albeit with

          relatively low market share), in addition to Teva and Glenmark.

                2285. As of Friday, May 17, 2013 – heading into the week-end – Patel had not

          yet added Fluconazole to her “Immediate PI File.” In an internal e-mail that day,

          Patel indicated to colleagues - including her boss at Teva, K.G. – that she was

          “[g]athering some revised intel” about Fluconazole in order to determine next steps.

          The following Monday, May 20, Patel called Robin Hatosy, the national account

          manager at Greenstone, but was unable to connect. As a result, even though they

                                                     587

                                               587 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 599 of 1126 PageID
                                                                     RECEIVED       #: 618
                                                                               NYSCEF:  12/15/2020




          were added later, Fluconazole Tabs were not included in the “Immediate PI File” as it

          existed on that date.45

                 2286. But that Monday, May 20, 2013, Patel was able to speak to SW-1 at

          Sandoz for approximately 18 minutes. Between this call and the one the previous

          week, Patel was able to confirm that Sandoz would provide cover bids for at least

          Nabumetone (and likely its other products, as well) that would be too high to be

          successful, so that Sandoz would not accidentally take its co-conspirators’ market

          share in advance of Sandoz’s own price increases.

                 2287. As a result, at the same time, Sandoz was internally discussing its

          “bidding high” strategy on multiple items. On the afternoon of Wednesday, May 22,

          a Sandoz pricing analyst sent the following e-mail to Kellum and SW-1, explicitly

          confirming the strategy with respect to both “Nabumetone” and other “price increase

          items”:




          45
            Patel was ultimately not able to communicate with Hatosy until a week later, on
          May 28 – by which time, she had transmitted the “Immediate PI File” up Teva’s chain
          of command for initial approval. But the next day, Fluconazole tabs were added to
          the list and were ultimately included in Teva’s price increases.

                                                    588

                                                588 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 600 of 1126 PageID
                                                                     RECEIVED       #: 619
                                                                               NYSCEF:  12/15/2020




                2288. Also, on Wednesday, May 22, the same day that Sandoz was e-mailing

          internally about bidding high on Nabumetone and not bidding at all on other generic

          price increase items, Teva was speaking to Taro regarding fixing the market for

          generic Adapalene Gel. In addition to Teva and Glenmark, Taro was the only other

          manufacturer in the market for generic Adapalene Gel at that time. During an

          approximately ten-minute phone conversation between Patel at Teva and Ara

          Aprahamian, the Vice President of Sales and Marketing at Taro, on May 22, 2013, the

          cartel members agreed to follow the Glenmark increase, which Patel referred to in the

          “Immediate PI File” spreadsheet by the word “rumors,” which Patel used – in

          accordance with Defendants’ cartel’s regular pattern and practice – to camouflage the

          true source of this information, viz. an employee of a fellow cartel member.

                2289. Further evidence of Defendants’ use of this pattern and practice in

          particular, and also of Defendants’ broader culpability, is that shortly after his phone

          call with Patel, Aprahamian made an internal Taro request for a report with specific




                                                     589

                                                589 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 601 of 1126 PageID
                                                                     RECEIVED       #: 620
                                                                               NYSCEF:  12/15/2020




          information about Adapalene Gel, including volume and pricing, in order to evaluate

          a potential Taro increase on the drug.

                2290. As with Patel’s “Immediate PI File,” Aprahamian indicated that the

          reason for his request was that the “Rumor mill has some price changes in the

          market.”

                2291. The next day, Thursday, May 23, Aprahamian directed a Taro employee

          to implement an immediate (“if you can do today fine, otherwise early next week”)

          price increase on Adapalene Gel on most accounts, except for Target: “please co-

          ordinate price adjustment for Adapalene gel for all the highlighted accounts

          (distributor price only – most specifically keep Target net price the same but Anda

          distributor price needs to be raised) to a new net of $97.25…..”

                2292. Meanwhile, with regard to Pravastatin, Teva executives had spoken to all

          of the relevant cartel members about Pravastatin except Apotex. And while all of

          these other communications were going on during the week of May 20-24, Patel had

          the following series of phone calls with B.H., a senior sales executive at Apotex,

          during which Apotex agreed to raise its price for Pravastatin:




                                                    590

                                                590 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 602 of 1126 PageID
                                                                     RECEIVED       #: 621
                                                                               NYSCEF:  12/15/2020




                2293. And that Friday, May 24, 2013, Patel completed and sent her initial list

          of recommended price increases to K.G., her Teva colleague – Pravastatin was not yet

          included, but it soon would be. She sent the list via e-mail, with an attached

          spreadsheet, titled “Immediate PI File.” This file included at least twelve drugs:

          Nabumetone tabs, Ranitidine HCL tabs, Moexipril HCL tabs, Moexipril HCL/HCTZ

          tabs, Adapalene Gel, Cefdinir oral suspension, Cefprozil tabs, Cefdinir caps,

          Fluocinonide ointment, Fluocinonide emolient cream, Fluocinonide gel, Fluocinonide

          cream, Cefaclor ER tabs, Cephalexin tabs, and Cefadroxil tabs.46

                2294. The spreadsheet also contained columns directed to fellow cartel

          members and their market shares (along with those of a competitor who may not

          have been a member of Defendants’ cartel) and a column directed to competitively

          sensitive information about future pricing for those cartel members – information

          that Patel could have learned (and did, in fact, learn) only through Teva’s discussions

          with and among its co-conspirators. These columns from that spreadsheet are set

          forth below:




          46
            While Fluconazole tabs were not included in that iteration of the list, they were, as
          discussed infra, soon added, once Teva and Greenstone connected.

          Pravastatin would be added to that group shortly, once price-increase confirmation
          had been received from both the other suppliers of that market – who were also, not
          coincidentally, members of Defendants’ cartel: Glenmark and Zydus.

                                                    591

                                                591 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 603 of 1126 PageID
                                                                     RECEIVED       #: 622
                                                                               NYSCEF:  12/15/2020




                2295. As just discussed (and as further annotated on that image in the chart

          below), prior to sending this file to K.G. on Friday, May 24, Patel or another

          executive at Teva spoke with Teva’s fellow cartel members for every drug on the list

          except for Cefadroxil tablets and the Teva Exclusive drugs, Cefaclor ER tablets and

          Cephalexin tablets. But even those drugs are part of this case because Teva was able

          to, and did, price its exclusive products higher than it would have if there had been

          any significant risk of Teva’s co-conspirators entering those markets and competing

          for market share and/or on price – which, of course, there wasn’t, because of

          Defendants’ cartel’s overarching agreement.

                2296. During these communications, and as part of the cartel’s overarching

          agreement, Teva and its co-conspirators agreed to fix prices and avoid competing with

          each other in the markets for these drugs, as set forth in certain examples below:




                                                    592

                                                592 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 604 of 1126 PageID
                                                                     RECEIVED       #: 623
                                                                               NYSCEF:  12/15/2020




                2297. The graphic above actually understates Defendants’ communications,

          since, for clarity, it only shows one dialog box per cartel member, with only some of

          the relevant conversations and people involved.

                2298. On Monday, May 27, the preceding (non-annotated) version of that file,

          including its competitively sensitive information (which Patel had obtained from

          Teva’s fellow cartel members), was sent by K.G. to his and Patel’s boss, Maureen

          Cavanaugh (“Cavanaugh”) – at that time, the Senior Vice President of Sales and

          Marketing at Teva. Cavanaugh adopted and approved Patel’s price increase

          recommendations the very next day: Tuesday, May 28, 2013.



                                                    593

                                               593 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 605 of 1126 PageID
                                                                     RECEIVED       #: 624
                                                                               NYSCEF:  12/15/2020




                2299. As it turned out, Teva’s efforts to co-ordinate details on additional

          products also bore fruit on that Tuesday. That day, Tuesday, May 28, Hatosy at

          Greenstone and Patel at Teva finally connected by telephone and had an

          approximately twenty-minute call – a conversation not reflected on the graphic above.

          But the very next day, Patel added Fluconazole tabs to the Teva price increase list, and

          later Teva (in co-ordination with Sandoz and Glenmark) raised its own prices on

          them, on July 3.

                2300. Also on May 28, Apotex raised its price for Pravastatin. That same day,

          Defendant Green also exchanged six text messages with K.R. at Zydus.

                2301. The next day, May 29, after a conversation with Maureen Cavanaugh,

          Patel added Pravastatin to the Teva price increase list. That same day, Green spoke to

          K.R. at Zydus twice more, and exchanged a further four text messages. Two weeks

          later, Zydus followed with a price increase of its own on June 14, 2013.

                2302. In the days leading up to the Zydus increase, Green spoke to K.R. and

          M.K. at Zydus several times, including at least the following calls and text messages:




                                                    594

                                                594 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 606 of 1126 PageID
                                                                     RECEIVED       #: 625
                                                                               NYSCEF:  12/15/2020




                2303. Teva ultimately followed Glenmark, Apotex and Zydus with a significant

          (653%) price increase of its own on Pravastatin on August 9, 2013. As described in

          more detail infra, in the days and weeks leading up to the August 9 increase, Patel and

          Green were communicating with Teva’s co-conspirators on Pravastatin to co-ordinate

          its implementation.

                2304. And leading up to its July 3 multi-drug price increase, Teva continued to

          co-ordinate with Sandoz and other cartel members – and to expand its list. For

          example, Sandoz was also in the market for Ranitidine, along with Teva and

          Glenmark.

                2305. Meanwhile, during in the week of May 27, as promised, Taro raised its

          prices on Adapalene gel – on May 29.

                2306. The next day, on May 30, 2013, starting at approximately 8:15 am, Patel

          spoke to GW-5 at Glenmark, for a little less than a quarter-hour. Immediately after



                                                    595

                                               595 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 607 of 1126 PageID
                                                                     RECEIVED       #: 626
                                                                               NYSCEF:  12/15/2020




          hanging up the phone, Patel called SW-1 at Sandoz and left him a voicemail. SW-1

          called her back promptly and they discussed Glenmark’s price increase on Ranitidine

          and Teva’s plans to follow that increase. Patel and SW-l then had several short but

          substantive calls, over the next half-hour.

                2307. Later that same morning (but after his conversations with Patel), SW-l

          then sent an internal Sandoz e-mail at 10:02 am to Kellum, indicating that SW-1

          believed there would be price increases in the pipeline with respect to Ranitidine, and

          suggesting a substantial increase in Sandoz’s price:




                2308. The communications among cartel members about competitively

          sensitive information were constant and unrelenting during this period. For example,

          in the Pravastatin market, Green had numerous conversations with Zydus executives

          in the week prior to that company’s Pravastatin increase, as shown in the table below,

          starting on Sunday, June 9, 2013:


                                                        596

                                                596 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 608 of 1126 PageID
                                                                     RECEIVED       #: 627
                                                                               NYSCEF:  12/15/2020




                2309. On June 14, the day after the last of these calls, Zydus increased its price

          on Pravastin by over 150%. Teva ultimately raised its prices on Pravastatin two

          months later, on August 9, 2013. At that time, Patel recommended that Teva follow

          the cartel members who had already raised their prices – including Zydus. Prior to

          Teva raising its prices on August 9, Green (Teva) spoke to K.R. at Zydus three times

          – twice on August 4, and once on August 5.

                2310. Likewise, back in June, Teva was “attempting to understand how [its]

          pricing for Isoniazid compares to the rest of the market.” On June 11, 2013, L.R., a

          Teva marketing representative, asked Patel whether she was “aware of any

          competitive market intel for this family?” By “family,” the representative was

          referring to (and Patel understood her to mean) the Isoniazid group of products,

          including all formulations that included this molecule – and “molecule” was another




                                                    597

                                               597 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 609 of 1126 PageID
                                                                     RECEIVED       #: 628
                                                                               NYSCEF:  12/15/2020




          way that Defendants’ employees would refer to all formulations that contained a

          particular API.

                2311. The marketing representative explained that Sandoz was also in the

          market for Isoniazid and had “drastically increased their pricing” in January, 2013.

          Patel responded: “I will try to get the scoop on Sandoz pricing tomorrow.”

                2312. And by “get the scoop,” of course, Patel meant that she would reach out

          to Teva’s fellow cartel member (i.e., Teva’s co-conspirator), Sandoz, to find out its

          prices – which is exactly what Patel did, when she spoke to SW-1 at Sandoz at least

          five times the next day, on June 12, 2013.

                2313. Patel called SW-1 early in the morning and the two spoke for

          approximately 20 minutes. Subsequently, SW-1 called Patel back and they spoke for a

          few minutes more, and then Patel began writing the following e-mail, which she sent

          at 8:27 am and which reflected some of the discussion she was having with SW-1

          about pricing, market share, and customer allocation, including that Sandoz had 62%

          of the Isoniazid market, that Teva had about 36%, and that West-Ward was likely out

          of the picture altogether, due to supply limitations – and, of course, included the

          suggestion to have additional discussions in a way that would not leave any electronic

          record: “come by to chat.” The e-mail is pictured below:




                                                       598

                                                598 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 610 of 1126 PageID
                                                                     RECEIVED       #: 629
                                                                               NYSCEF:  12/15/2020




                2314. Later that day, at 3:21 pm, Patel passed along additional information

          with specific price points she had received from SW-1 at Sandoz, including the 300

          mg tablet and the 100 mg tablet:




                2315. As discussed more fully below, Teva ultimately increased its Isoniazid

          prices on a year and a half later, on January 28, 2015 – in co-ordination and co-




                                                    599

                                                599 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 611 of 1126 PageID
                                                                     RECEIVED       #: 630
                                                                               NYSCEF:  12/15/2020




          operation with Sandoz, of course. Just about a week before that increase, Patel spoke

          to SW-1 for approximately a quarter-hour, on January 22, 2015.

                 2316. Meanwhile, on June 13, 2013, K.G. at Teva sent an e-mail to several

          Teva employees, including Patel, directing them to “share any competitive intelligence

          you may have or receive” regarding Oxybutynin Chloride. At that time, Teva had

          been considering whether to delete the drug from its inventory, due to low supply and

          profitability.

                 2317. But one factor that could – and, thanks to Defendants’ cartel, in fact did

          – change that calculus for Teva was the ability to implement a significant price

          increase. As a result, the next day – Friday, June 14, 2013 – while considering

          whether to change Teva’s plan to delete the drug, a Teva employee asked Patel

          whether she could “provide an estimate of the pricing we might secure business at?”.

                 2318. Patel did not wait until Monday to reach out to the employee of a fellow

          cartel member, Upsher-Smith. Instead, the very next day, Saturday, June 15, Patel

          exchanged six text messages with B.L., a senior national account executive at Upsher-

          Smith – a cartel member that manufactured Oxybutynin.

                 2319. And on Wednesday, June 19, Teva learned that the other manufacturer

          in the market for Oxybutynin Chloride had increased its price for that drug. As a

          result, Teva did not exit that market. Instead, a national account executive at Teva

          sent an e-mail to Patel, asking “Did you know about the Oxybutynin? We have small

          share, but huge increase there!” Of course, this was not news to Patel. Instead, she

                                                    600

                                               600 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 612 of 1126 PageID
                                                                     RECEIVED       #: 631
                                                                               NYSCEF:  12/15/2020




          humble-bragged that she’d already heard the news: “Yes, heard late last week. The

          train is moving so fast, I’m worried we won’t get on!” The second sentence was not a

          statement of fact; in fact, Patel knew that Teva absolutely would be getting on board

          the Oxybutinin price-increase train, which it did less in two weeks’ time.

                 2320. As part of that price-increase process, that same day, Patel instructed a

          colleague to add Oxybutynin Chloride to the Teva price increase list and began taking

          steps to implement the increase.

                 2321. And in less than two weeks’ time, Teva convened a meeting on Tuesday,

          July 2, 2013, to discuss its price increases that were going into effect (and, in fact, did

          go into effect) the next day on at least the following 20 product families (i.e., all

          doses/strengths/sizes of a given formulation):

                 Adapalene Gel

                 Cefaclor ER Tablets

                 Cefadroxil Tablets

                 Cefdinir Capsules

                 Cefdinir Oral Suspension

                 Cephalexin Tablets

                 Cimetidine Tablets

                 Fluconazole Tablets

                 Fluocinonide Emollient Cream

                 Fluocinonide Cream

                                                      601

                                                 601 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                              INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 613 of 1126 PageID
                                                                     RECEIVED       #: 632
                                                                               NYSCEF:  12/15/2020




                Fluocinonide Gel

                Fluocinonide Ointment

                Methotrexate Tablets

                Moexipril HCL Tablets

                Moexipril HCL/HCTZ Tablets

                Nabumetone Tablets

                Nadolol Tablets

                Oxybutynin CL Tablets

                Prazosin HCL Capsules

                Ranitidine HCL Tablets.

                2322. A picture of that invitation follows:




                                                   602

                                               602 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 614 of 1126 PageID
                                                                     RECEIVED       #: 633
                                                                               NYSCEF:  12/15/2020




                2323. As previously discussed, Teva co-ordinated with manufacturers for all of

          those products. And because of the cartel’s so-called “Fair Share” guidelines, even for

          the products where Teva was exclusive (Cefaclor ER, Cefadroxil, and Cephalexin),

          Teva was able to raise its prices significantly – from 25% to 95% – because it did not

                                                    603

                                               603 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 615 of 1126 PageID
                                                                     RECEIVED       #: 634
                                                                               NYSCEF:  12/15/2020




          need to worry about significant competitors coming in and undercutting these

          increased prices to obtain market share.

                2324. The graphic below is a marked-up version of the agenda, illustrating

          some of the contacts among cartel members regarding these products, leading up to

          the price increases, including, for example, communications between Mylan and Teva

          discussed supra, with respect to the Amiloride Tabs group of products:




                                                     604

                                               604 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 616 of 1126 PageID
                                                                     RECEIVED       #: 635
                                                                               NYSCEF:  12/15/2020




                 2325. The next day, July 3, Teva implemented the promised price increases on

          the wide range of products identified above. That same day, Patel spoke to Robin

          Hatosy (Greenstone) for approximately a quarter-hour; she also spoke with GW-5 at

          Glenmark for approximately five minutes. The Teva price increases were staggering –

          for example, for Fluconazole Tablets, from 875% - 1,570%, depending on the dosage

          strength. (Greenstone then followed with its own increase on that product on August

          16, 2013. Teva co-ordinated those increases with both Glenmark and Greenstone).

                 2326. Similarly, Teva’s price increases ranged between 1,100 - l,500 % on

          Oxybutynin Chloride, depending on dosage strength. Like the other drugs on the list,

          Teva would not have increased its price without first obtaining agreement from its co-

          conspirators that they would not compete with Teva or steal market share after the

          price increase.

                 2327. Further evidence of the widespread knowledge and acceptance of

          Defendants’ cartel’s existence and central agreement is that, in January 2015,

          Defendant Teva was in discussions with a large retail customer about the possibility of

          becoming its supplier for Moexipril HCL HCTZ Tablets. The customer stated “Yes, I

          would like a OTB [One Time Buy]. Can you provide pricing? And yes, we should

          discuss an ongoing offer as well. I think you are way under your ‘fair share’ on this

          one if I remember correctly.”

                 2328. No shortages or other market features can explain Defendants’ price

          increases for Adapalene Gel, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir Caps,

                                                    605

                                                605 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 617 of 1126 PageID
                                                                     RECEIVED       #: 636
                                                                               NYSCEF:  12/15/2020




          Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin Tabs, Cimetidine Tabs,

          Fluocinonide Cream, Fluocinonide Emolient Cream, Fluocinonide Gel, Fluocinonide

          Ointment, Fluconazole Tabs, Isoniazid Tabs, Methotrexate Tabs, Moexipril HCL

          Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron,

          Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin HCL Caps, or Ranitidine HCL Tabs

          during the Relevant Period.

                2329. The elevated prices of Adapalene Gel, Cefaclor ER Tabs, Cefadroxil

          Tabs, Cefdinir Caps, Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin Tabs,

          Cimetidine Tabs, Fluocinonide Cream, Fluocinonide Emolient Cream, Fluocinonide

          Gel, Fluocinonide Ointment, Fluconazole Tabs, Isoniazid Tabs, Methotrexate Tabs,

          Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol

          Tabs, Ondansetron, Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin HCL Caps, and

          Ranitidine HCL Tabs resulted from Defendants’ anticompetitive conduct, have

          injured Plaintiffs, and caused them to pay more than they would have paid in a free

          and fair market, and will continue indefinitely at these elevated levels unless

          Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

                2330. The unlawful agreements among Teva, Sandoz, Glenmark, Lupin,

          Mylan, Taro, Upsher, Apotex, Zydus, Glenmark, Amneal, Paddock, Westward, and

          Watson/Actavis regarding Adapalene Gel, Cefaclor Tabs, Cefaclor ER Tabs,

          Cefadroxil Tabs, Cefdinir Caps, Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin

          Tabs, Cimetidine Tabs, Fluocinonide Cream, Fluocinonide Emolient Cream,

                                                     606

                                                606 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 618 of 1126 PageID
                                                                     RECEIVED       #: 637
                                                                               NYSCEF:  12/15/2020




          Fluocinonide Gel, Fluocinonide Ointment, Fluconazole Tabs, Isoniazid Tabs,

          Methotrexate Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone

          Tabs, Nadolol Tabs, Ondansetron, Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin

          HCL Caps, and Ranitidine HCL Tabs was part of all Defendants’ overarching

          conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 BP.    Cholestyramine Oral Powder and Oral Solid

                 2331. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Cholestyramine oral powder and oral solid (“Cholestyramine”) beginning at

          least as early as April 2013.

                 2332. Cholestyramine, also known by the brand name Prevalite, is a

          medication used to lower high cholesterol levels in the blood.

                 2333. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Cholestyramine, as follows:

                 2334. During the relevant time frame, Defendants Sandoz, Par, and Upsher-

          Smith were the primary manufacturers of Cholestyramine.

                 2335. The market for Cholestyramine was mature and at all relevant times had

          multiple manufacturers.



                                                      607

                                                 607 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 619 of 1126 PageID
                                                                     RECEIVED       #: 638
                                                                               NYSCEF:  12/15/2020




                2336. For years, the prices for Cholestyramine were relatively low and stable.

          Then, in the space of a few months during the summer of 2013, Upsher-Smith,

          Sandoz and Par all implemented large and very similar price increases in very close

          succession. The manufacturers all had different list prices for Cholestyramine before

          the summer, but by the end, they all had identical list prices that were much higher

          than before.

                2337. The list (WAC) price charts and NSP price charts below show the

          sudden, steep, large and sustained price increases imposed by Par, Sandoz and

          Upsher-Smith on Cholestyramine.




                                                    608

                                               608 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 620 of 1126 PageID
                                                                     RECEIVED       #: 639
                                                                               NYSCEF:  12/15/2020




                2338. Throughout this period, Par, Sandoz and Upsher-Smith met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on Cholestyramine and of their Fair Share agreement.

                2339. For example, D.Z., Upsher-Smith Senior National Account Manager,

          and C.B., Sandoz Director of National Accounts, spoke briefly on May 29, 2013.

          Upsher-Smith announced its list (WAC) price increase on June 7, 2013.

                2340. Shortly after raising prices, Upsher-Smith reached out directly to Par. On

          June 20, 2013, C.O., Upsher-Smith’s Director of Strategic Generic Portfolio and

          Marketing, spoke twice to K.O., Par’s VP of National Accounts. The two spoke again

          on June 25.




                                                   609

                                              609 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 621 of 1126 PageID
                                                                     RECEIVED       #: 640
                                                                               NYSCEF:  12/15/2020




                2341. On July 16, Upsher-Smith’s M.M., National Account Manager, spoke to

          Sandoz’s C.B. for approximately 14 minutes. Ten days later, on July 26, 2013, Sandoz

          announced its list (WAC) price increase on Cholestyramine. A few days later, on July

          29, Upsher-Smith’s C.O. and Par’s K.O. spoke again for nearly 20 minutes.

                2342. Par followed the list (WAC) price increase on August 27, 2013. On

          September 5, K.O. at Par again spoke to C.O. at Upsher-Smith for nearly 22 minutes.

                2343. No shortages or other market features can explain Defendants’ price

          increases for generic Cholestyramine during the Relevant Period.

                2344. The elevated prices of generic Cholestyramine resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                2345. The unlawful agreements among Defendants Par, Sandoz, and Upshur-

          Smith, regarding generic Cholestyramine were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                BQ. Drospirenone/EE
                2346. Ethinyl Estradiol in conjunction with Drospirenone (“Drospirenone/

          EE”), also known by brand names such as Yaz®, Yasmin®, and Ocella®, provides

          hormonal birth-control.


                                                     610

                                                610 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 622 of 1126 PageID
                                                                     RECEIVED       #: 641
                                                                               NYSCEF:  12/15/2020




                 2347. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          generic Drospirenone/EE as follows:

                 2348. Barr Pharmaceuticals received approval to market generic

          Drospirenone/EE in 2008, and Teva continued to market the drug after the

          acquisition of Barr in 2011 under the name Gianvi®.

                 2349. In late 2012, Lupin received approval to market a generic Drospirenone/

          EE product. By April 2013, Lupin was making plans for a summer 2013 entry into

          the market, so, in accordance with the established practices of Defendants’ cartel,

          Lupin contacted Teva to initiate discussions on how the competitors would allocate

          fair share among themselves. On April 24, 2013, Teva’s Green received a call from

          David Berthold (“Berthold”), Lupin’s Vice President of Sales. The two spoke for

          over three minutes.

                 2350. This was far from Berthold’s only communication advancing the

          conspiracy; as Lupin’s Vice President of Sales, Berthold has relationships with

          individuals at many of the Defendants and is one of the most prolific communicators

          of all the conspirators identified herein.

                 2351. For example, between March, 2011 – October, 2018, Berthold

          exchanged at least 4,185 phone calls or text messages with his contacts at Defendants

          Aurobindo, Glenmark, Greenstone, Actavis, Wockhardt, Zydus, Teva, Breckenridge,

          Mylan, Sandoz, Dr. Reddy’s, Amneal, and Lannet, including over 1,900 calls or texts

                                                       611

                                                 611 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 623 of 1126 PageID
                                                                     RECEIVED       #: 642
                                                                               NYSCEF:  12/15/2020




          with Jim Grauso during Grauso’s time at Aurobindo and Glenmark, at least 791 calls

          or texts with Robin Hatosy at Greenstone, over 300 calls or texts with A.G. at

          Actavis, over 75 calls or texts with Nisha Patel at Teva, and over 240 calls or texts

          with Kevin Green during his tenure at Teva and, later, Zydus – including the three

          minute call just mentioned, which was followed by two additional calls the following

          day, April 25.

                2352. Discussions intensified the following week among Teva, Lupin, and a

          third supplier, Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a

          colleague for current market share figures along with a list of Teva’s generic Ocella

          customers. The colleague responded with a customer list, estimating Teva’s current

          market share at 70-75%.

                2353. The next day, April 30, A.B., a senior sales and marketing executive at

          Actavis, and Teva’s Rekenthaler spoke twice by phone. That same day, Teva’s Patel

          also called A.B.

                2354. The competitors’ communications continued into early May. On May 1,

          2013, Patel sent A.B. four text messages. On May 6, Patel and Berthold spoke twice

          by phone; the second call lasted twenty-two minutes. Green and Berthold also spoke

          that same day. The next day, May 7, Patel and Berthold discussed Drospirenone/EE

          market share again, this time speaking for over 10 minutes. Patel also placed a call to

          Rogerson at Actavis.



                                                     612

                                                612 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 624 of 1126 PageID
                                                                     RECEIVED       #: 643
                                                                               NYSCEF:  12/15/2020




                2355. The day after that, May 8, Teva learned that Actavis had bid for one of

          Teva’s customer’s generic Ocella business – which, of course, as a new entrant,

          Actavis was entitled to do under the terms of Defendants’ cartel, so long as each

          supplier ended up with its appropriate “fair share,” but to reach that “fair share”

          without the sort of miscommunication that had marred Mylan’s entry into the

          Clonidine-TTS market, co-ordination was important, so on the same day, Patel also

          spoke to Rogerson for approximately 20 minutes, and the following day, May 9,

          Green and Berthold also spoke for at least approximately 12 minutes.

                2356. The day after that, on May 10, Rekenthaler received his requested

          analysis for how much it would cost to concede two of its major accounts, which he

          passed on to Patel. With that information in hand, Patel then spoke to Berthold and

          Rogerson, for approximately a quarter of an hour and five minutes, respectively, to

          discuss Clonidine-TTS market share.

                2357. A few days later, on May 14, 2013, Teva’s K.G. recommended

          conceding those accounts; Rekenthaler agreed.

                2358. On July 10, 2013, Green spoke to Berthold twice (for approximately

          than eight and two minutes); after the first of those calls, Green requested “the

          normal profitability analysis on all customers with pricing and market share. Lupin is

          entering the market” from a colleague to help him continue to negotiate with Lupin.

                2359. Later that day, Green called and spoke to Patel for more than seven

          minutes, conveying what he had learned from Berthold. During that call, the two

                                                     613

                                                613 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 625 of 1126 PageID
                                                                     RECEIVED       #: 644
                                                                               NYSCEF:  12/15/2020




          decided that Patel would call Berthold back and confirm the agreement between Teva

          and Lupin. Patel called Berthold shortly after and the two spoke for more than four

          minutes. They spoke again first thing the next morning, for nearly one minute.

                 2360. The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!”

          Green, confused by the e-mail, responded: “Huh... you are calling.... correct?” Patel

          confirmed that she had, in fact, called her counterpart at Lupin: “Yes. I was saying

          it’s all done.”

                 2361. Discussions between Teva and Lupin continued on July 17, 2013 with a

          call between Green and Berthold that lasted twenty minutes.

                 2362. On July 29, 2013, Defendant Green announced to his colleagues:

          “Lupin has entered and we need to evaluate.”

                 2363. The lines of communication between competitors Teva and Lupin

          remained open and active over the next few months as they worked on the details of

          which company would take which generic Ocella accounts. On September 5, 2013,

          for example, Rekenthaler conveyed to a colleague the importance of retaining a

          particular customer’s account, along with his understanding of Green’s discussions

          with Berthold about Lupin’s desired market share. Green spoke to Berthold by

          phone twice the following day to re-confirm the understanding between the two

          companies.

                 2364. On September 9, 2013, Teva’s K.G. sent an internal e-mail to his

          colleagues, conveying his thoughts about Lupin’s bid for a portion of another

                                                   614

                                               614 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 626 of 1126 PageID
                                                                     RECEIVED       #: 645
                                                                               NYSCEF:  12/15/2020




          customer’s generic Ocella business. He informed them that because Teva had

          secured two other significant customers, “we will likely need to give up some of our

          formulary position to this new market entrant.”

                 2365. In mid-October of 2013, as Teva and Lupin finalized allocating

          customer accounts between them, K.G. reminded one of his colleagues to be careful

          before conceding large customers on a “bucket basis,” rather than drug-by-drug, in

          order to “make sure we are not giving up volume on products where we do not have

          our fair share.”

                 2366. No shortages or other market features can explain Defendants’ elevated

          prices for Drospirenone/EE during the Relevant Period.

                 2367. The elevated prices of EE/ Drospirenone resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2368. The unlawful agreement between Teva, Sandoz, and Glenmark regarding

          Drospirenone/EE was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.




                                                     615

                                                615 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 627 of 1126 PageID
                                                                     RECEIVED       #: 646
                                                                               NYSCEF:  12/15/2020




                 BR. Lamotrigine ER Tablets

                 2369. Lamotrigine ER tablets (brand name: Lamictal) is an anticonvulsant drug

          that treats epileptic seizures. As part of the overarching fair share conspiracy,

          McKesson, ABC, and WBAD coordinated with Dr. Reddy’s, Par, and non-defendant

          co-conspirator Wilshire to allocate market share for the drug.

                 2370. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Lamotrigine ER tablets, as follows:

                 2371. At a sales and marketing meeting held in April 2013, the Dr. Reddy’s

          sales team arrived with certain unspecified competitor intelligence regarding

          Lamotrigine.

                 2372. In June 2013, the Dr. Reddy’s team was planning to enter the market for

          Lamotrigine in either in July or August. The only other competitors at the time were

          Defendants Par and Wockhardt, although the latter had supply problems.

                 2373. On June 17, 2013 a member of the Dr. Reddy’s sales team wrote an

          internal email about a customer that wanted a bid on Lamotrigine. If Par was

          unwilling to concede the business, an aggressive offer would only have the result of

          driving down prices. Thus, it was important for Dr. Reddy’s to know which accounts

          Par would defend or concede.

                 2374. The same day, Dr. Reddy’s Director of National Accounts told

          colleagues that he had spoken to McKesson Senior Director Victor Borelli told his

                                                      616

                                                 616 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 628 of 1126 PageID
                                                                     RECEIVED       #: 647
                                                                               NYSCEF:  12/15/2020




          colleagues that ABC had communicated to him that Par wanted to keep the ABC

          account.

                   2375. McKesson then communicated with Dr. Reddy’s and Par to arrange a

          market allocation between the two manufacturers. Dr. Reddy’s remained concerned

          that Par might confuse Reddy’s transaction as an avaricious undertaking to obtain an

          additional, unfair share. That would then risk that Par would lower prices to retain the

          account to resist an unfair action, and this could disrupt the market and drive prices

          lower.

                   2376. Collusive communications regarding Lamotrigine did not end in 2013. In

          October 2015, Defendant WBAD coordinated with Dr. Reddy’s and a manufacturer

          not named as a defendant in this complaint (Wilshire) in order to allocate fair share

          for the drug Lamotrigine ER.

                   2377. On October 28, 2015, Dr. Reddy’s executives had dinner with WBAD’s

          Director of Generic Pharmaceutical Sourcing. The next morning, he told them he had

          received a bid for 25% of the Walgreens business from a competitor and encouraged

          Reddy’s to give it up in exchange for no further competition from the competitor

                   2378. WBAD continued to arrange allocation of share through 2016. By this

          time, Defendant Actavis had entered the Lamotrigine market. On April 11, 2016, Dr.

          Reddy’s learned of a challenge at WBAD.

                   2379. No shortages or other market features can explain Defendants’ price

          increases for generic Lamotrigine ER tablets during the Relevant Period.

                                                    617

                                                617 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                            INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 629 of 1126 PageID
                                                                     RECEIVED       #: 648
                                                                               NYSCEF:  12/15/2020




                 2380. The elevated prices of generic Lamotrigine ER tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2381. The unlawful agreements among Defendants McKesson, ABC, WBAD,

          Dr. Reddy’s, and Par, regarding generic Lamotrigine ER tablets were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 BS.    Acetazolamide
                 2382. Acetazolamide, also known by the brand name Diamox, among others,

          is used to treat, inter alia, glaucoma, epilepsy, periodic paralysis, and heart failure.

          Acetazolamide is sold in two formulations: tablets, manufactured by Taro and

          Lannett; and sustained release capsules, manufactured by Heritage, Zydus, and Teva.

                 2383. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Acetazolamide as follows:

                        1.     Acetazolamide Tablets
                 2384. Taro and Lannett dominate the market for Acetazolamide tablets. Since

          at least the spring of 2012, Taro and Lannett have co-ordinated pricing and market

          share in this market.


                                                       618

                                                  618 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 630 of 1126 PageID
                                                                     RECEIVED       #: 649
                                                                               NYSCEF:  12/15/2020




                 2385. Acetazolamide tablets come in two dosages: 125mg and 250mg. Both

          Taro and Lannett make the 250mg dosage, which is the predominant form. Only

          Taro makes the 125mg dosage, yet it was included in the agreement between Taro and

          Lannett to elevate the prices of Acetazolamide.

                 2386. Prior to the spring of 2012, Taro and Lannett priced their Acetazolamide

          tablets similarly, but to hide their co-operation, not identically. Small price increases

          in 2009 and 2010 were implemented by both manufacturers, but were not identical,

          nor were they simultaneous. For example, when Taro implemented a price increase at

          the end of 2009, Lannett kept its prices unchanged for a year before following Taro’s

          price increase. Market share between Taro and Lannett also shifted during this

          period.

                 2387. All of this changed, however, beginning in April-May of 2012.

                 2388. In April-May of 2012, Taro and Lannett imposed 40% to 50% list price

          increases, and brought their list prices for Acetazolamide 250mg tablets to identical

          levels. Taro also increased the list price of 125mg tablets around this time.

                 2389. Thereafter, in early 2013, Taro made slight price increases to both of its

          tablets. By the middle of 2013, Taro and Lannett appear to have worked out an

          extremely stable split of the market, accounting for both 125mg and 250mg tablets.

                 2390. By the end of 2013, Taro and Lannett were ready to impose a large price

          increase. Within weeks of each other, in November and December, Taro and Lannett

          imposed identical list prices for Acetazolamide 250mg tablets. The increases were

                                                      619

                                                 619 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 631 of 1126 PageID
                                                                     RECEIVED       #: 650
                                                                               NYSCEF:  12/15/2020




          well over 200%. Taro imposed a similarly large list price increase on 125mg tablets

          around this time. AWP prices for both products also increased significantly.

                2391. This graph shows Taro and Lannett’s lockstep AWP pricing:

                                                  Figure 5




                2392. The list and AWP prices for Acetazolamide tablets remained elevated

          above competitive levels thereafter.

                2393. Throughout their co-ordinated price increases, Taro and Lannett

          captured remarkably stable shares of the 250mg tablet market, with Lannett claiming

          approximately 56% and Taro claiming 44%.

                2394. The actual agreement, however, was an even split of the market, 50% to

          each manufacturer, because Taro (the only one to manufacture the 125mg tablets) had

          100% of sales of that dosage. As a result, the total dollar of sales across both

          products was virtually even, and remained remarkably stable. Lannett’s larger share of


                                                     620

                                                 620 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 632 of 1126 PageID
                                                                     RECEIVED       #: 651
                                                                               NYSCEF:  12/15/2020




          250mg tablets was offset by Taro’s sales of 125mg tablets. The graph on the

          following page shows the total value of combined market share (i.e., total dollar sales)

          for Acetazolamide tablets:



                                                 Figure 6




                2395. The lockstep price increases and nearly perfect market share split across

          multiple dosages by Taro and Lannett was a part of, and is consistent with, all

          Defendants’ overarching “fair share” agreement.

                2396. The pricing conduct of Taro and Lannett is not consistent with a

          competitive market. Manufacturers would not impose a large price increase absent

          some assurance that their competitor would do the same, lest they lose market share.

                2397. No shortages or other market changes can explain the abrupt,

          simultaneous and large price increases by Taro and Lannett.


                                                     621

                                                621 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 633 of 1126 PageID
                                                                     RECEIVED       #: 652
                                                                               NYSCEF:  12/15/2020




                2398. The ability of Taro and Lannett to reach agreement on market share and

          price increases was a function of their overarching conspiracy to fix prices across the

          markets for generic pharmaceuticals and was further aided bythe prevalence of trade

          association meetings and conferences where the parties were able to meet in person.

                2399. For example, in August, 2013, not long before the large price increases

          imposed by Taro and Lannett, employees of both Defendants (including Tracy

          Sullivan) attended the NACDS Total Store Expo. See Exhibit 1.

                2400. Two months later, in October, representatives from Taro and Lannett,

          among other Defendants, attended the GPhA Fall Tech Conference in Bethesda,

          Maryland, which provided another opportunity to discuss price increases for

          Acetazolamide.

                2401. No shortages or other market features can explain Defendants’ price

          increases for Acetazolamide tablets during the Relevant Period.

                2402. The elevated prices of Acetazolamide tablets resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                2403. The unlawful agreement between Taro and Lannett regarding

          Acetazolamide tablets was part of all Defendants’ overarching conspiracy to



                                                    622

                                                622 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 634 of 1126 PageID
                                                                     RECEIVED       #: 653
                                                                               NYSCEF:  12/15/2020




          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                        2.      Acetazolamide Capsules
                 2404. In 2014, the Acetazolamide capsule market was dominated by Heritage,

          Teva and Zydus. Heritage and Teva had approximately 78% of sales and Zydus had

          the rest. Teva marketed and sold Acetazolamide capsules during the relevant period

          at least in part through its subsidiary, Barr.

                 2405. As discussed supra, during the week of April 14, 2014, Heritage’s Malek

          met with two employees and asked them to start analyzing the impact of price

          increases for numerous generic drugs, including Acetazolamide.

                 2406. Before introducing the market-wide price increases to the rest of his

          sales team, Malek was communicating with Patel at Teva, the competitor on seven

          Drugs at Issue on Malek’s initial list. On April 15, 2014, Heritage’s Malek spoke with

          Patel of Teva for approximately 17 minutes. During that phone call, Patel agreed to

          support Heritage’s price increase for Acetazolamide and a series of other drugs. She

          and Malek also agreed the when Heritage raised the price of Acetozolamide capsules

          and the other drugs, Teva would not challenge Heritage’s price increases by

          underbidding and taking those accounts. As also discussed supra, Patel had already

          secured Heritage’s agreement to support Teva’s price increases for Nystatin and

          Theophylline.




                                                       623

                                                  623 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 635 of 1126 PageID
                                                                     RECEIVED       #: 654
                                                                               NYSCEF:  12/15/2020




                2407. Malek and Patel spoke several more times over the next several months

          to confirm their agreement to raise prices and to keep abreast of the progress of

          Heritage’s price increases.

                2408. On April 16, 2014, the day after Malek spoke to Patel, Patel then called a

          Zydus Director of National Accounts, referred to herein as K.G., to discuss the

          pricing of at least Acetazolamide. The two spoke for approximately 20 minutes and

          spoke again the next day for approximately 12 minutes. Over the next several months,

          the two communicated often, and, because the relationship between the two co-

          conspirator Defendants was institutional (rather than based merely on Patel and

          K.G.), so did other Teva and Zydus employees. For example, on May 14, J.P., an

          Associate Director of National Accounts at Teva, exchanged multiple text Messages

          with Zydus’s Vice President of Sales, K.R.

                2409. As noted above, on April 22, 2014, Heritage’s Malek held a telephone

          conference with the sales team and dictated a pricing strategy that targeted numerous

          drugs for a price increase. This list included Acetazolamide.

                2410. As with the other drugs he targeted, Malek believed it was important to

          “socialize” the idea of an Acetazolamide price increase with competitors before

          implementing it. To that end, he and the Heritage NAM’s contacted Teva and Zydus

          to discuss pricing and customers either via phone, text, e-mail, or in person, often

          through industry trade association meetings and conferences.



                                                    624

                                                624 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 636 of 1126 PageID
                                                                     RECEIVED       #: 655
                                                                               NYSCEF:  12/15/2020




                 2411. Malek personally took responsibility to communicate with Defendants

          Teva and Zydus. Anne Sather was responsible for Lannett, as well as two other

          Defendants. Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara were responsible

          for contacting four other Defendants about pricing for various drugs.

                 2412. Four days after this phone call, on April 26-29, CEO Glazer attended

          the NACDS Annual Meeting where he had the opportunity to meet with

          representatives from numerous Defendants, including the other manufacturers of

          Acetazolamide capsules, Teva and Zydus. See Exhibit 1.

                 2413. While Teva’s Patel and Heritage’s Malek were discussing increasing

          prices for at least the seven Drugs at Issue discussed above, on April 24, 2014, Malek

          contacted a Zydus employee through the website LinkedIn to discuss at least

          Acetazolamide. The Zydus employee responded later the same day.

                 2414. In an e-mail exchange May 6-7, 2014, Malek explained that he had

          obtained agreements to raise the price of Acetazolamide. Malek had previously told a

          Heritage salesperson to hold off on responding to a large customer’s request for a

          price reduction. After confirming his agreement with Teva and Zydus to raise the

          price of Acetazolamide, he informed his salesperson that Heritage would not agree to

          reduce its price.

                 2415. Malek also confirmed an agreement with another competitor – likely

          Zydus – on Acetazolamide pricing on May 7, 2014.



                                                    625

                                               625 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 637 of 1126 PageID
                                                                     RECEIVED       #: 656
                                                                               NYSCEF:  12/15/2020




                2416. During this time, Heritage avoided bidding on any potential customers

          where Zydus was already supplying Acetazolamide. Heritage did this in furtherance

          of Defendants’ agreement not to compete on Drugs at Issue. During this time,

          employees at Teva and Zydus were also in close contact with each other about

          Acetazolamide. On May 14, 2014, employees of Teva and Zydus exchanged

          numerous text messages.

                2417. All Defendants had plentiful opportunities to speak in person about

          these agreements without leaving electronic records of their communications.

          Between April and October 2014, all U.S. Defendants attended at least one of the

          many trade events organized by NACDS, MMCAP, HDMA, or GPhA, in addition to

          several customer conferences. See Exhibit 1.

                2418. Defendants used these meetings as an opportunity to reconfirm their

          agreements on pricing and otherwise engage in anticompetitive conduct related to the

          Drugs at Issue.

                2419. For example, on June 3, 2014 at the HDMA Business and Leadership

          Conference, Heritage’s Sather had dinner and drinks with salespeople from Sandoz,

          Par, and Lannett. Three weeks later, on June 23, the Heritage sales team had a

          meeting where they discussed the specific percentages by which they would increase

          prices on the identified drugs and their strategy for doing so. The slated increase for

          Acetazolamide capsules was 75%.



                                                    626

                                                626 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 638 of 1126 PageID
                                                                     RECEIVED       #: 657
                                                                               NYSCEF:  12/15/2020




                 2420. On June 26, 2014, Heritage began sending out price increase notices to

          its customers for nine different drugs, including Acetazolamide. By July 9, Heritage

          had raised the price of Acetazolamide to at least 17 different customers nationwide.

                 2421. No shortages or other market features can explain Defendants’ price

          increases for Acetazolamide capsules during the Relevant Period.

                 2422. The elevated prices of Acetazolamide capsules resulted from

          Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2423. The unlawful agreement between Heritage, Teva and Zydus regarding

          Acetazolamide capsules was part of all Defendants’ overarching conspiracy to restrain

          trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

          at Issue.

                 BT. Alclometasone Dipropionate Cream & Ointment
                 2424. Alclometasone Dipropionate is a commonly-prescribed corticosteroid.

          It is used to treat a variety of skin conditions, including eczema, dermatitis, allergies,

          and rashes. It has been commercially available for decades and is available in several

          formultions, including Ointment and Cream, both at 0.05% strength, and is a mature

          product market.




                                                      627

                                                 627 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 639 of 1126 PageID
                                                                     RECEIVED       #: 658
                                                                               NYSCEF:  12/15/2020




                 2425. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Alclometasone Dipropionate as follows:

                 2426. At all relevant times, Defendants Glenmark, Sandoz, and Taro have

          dominated the market for Alclometasone Dipropionate. After years of relatively

          stable and consistent pricing, Defendants’ Alclometasone Dipropionate suddenly

          tripled in price, as follows:

                 2427. In the spring of 2013, senior employees of Glenmark, Sandoz, and Taro

          met at trade conferences and communicated directly with each other in furtherance of

          their price-fixing agreements on Alclometasone Dipropionate cream and ointment

          and Defendants’ over-arching cartel agreement.

                 2428. As a direct result of these anti-competitive agreements and discussions,

          Defendants’ NSP and WAC pricing rose, collectively, in tandem.

                 2429. Defendant Taro had only 25% of the market, but fired the opening salvo

          on Wednesday, May 1, 2013.

                 2430. On that day, Taro announced new Alclometasone Dipropionate Cream

          pricing, doubling their previous WAC prices – an extremely unusual move for a

          “competitor” with only 25% of the market, as Taro had at the time, and a fact that

          was noted in contemporaneous internal correspondence at Sandoz.

                 2431. In a functioning competitive generic drug market, a manufacturer with

          that relatively low share would not be leading price increases – but Defendants’

                                                     628

                                                628 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 640 of 1126 PageID
                                                                     RECEIVED       #: 659
                                                                               NYSCEF:  12/15/2020




          overarching cartel meant that this market was not, in fact, experiencing competition;

          instead, there was only collusion.

                2432. As Sandoz, Taro and Glenmark raised prices in May and continuing

          through the summer, all three companies were in regular, repeated contact. As

          Defendant Teva had commented internally, Sandoz, Taro, and Glenmark were all

          “quality competitors,” the euphemism used at Teva to refer to the cartel’s most

          enthusiastic, reliable members.

                2433. For example, that very week-end, on Sunday, May 5, the members of

          Taro’s and Glenmark sales teams were hard at work – colluding with each other.

          D.S., AVP of Sales at Taro, and M.B., VP of Sales and Marketing at Glenmark (and a

          former Taro employee), spoke on May 5 for approximately 21 minutes.

                2434. Also, for example, Taro’s Aprahamian exchanged 190 phone calls and

          texts with Sandoz’s C.B. between March 19, 2013, and August 8, 2016, and eleven

          times with Glenmark’s employee M.B., beginning on May 7, 2013.

                2435. By the end of the week of May 5, Sandoz had also announced new price

          increases (on May 10, 2013), which tripled their prior WAC prices for Alclometasone

          Dipropionate Cream.

                2436. The following week, on May 16, Glenmark announced its own price

          increase, a week after Sandoz’s increase, while D.S. at Taro also communicated with

          D.L., a Director of National Accounts at Sandoz, for approximately 22 minutes. The

          two communicated by phone the next day as well.

                                                    629

                                               629 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 641 of 1126 PageID
                                                                     RECEIVED       #: 660
                                                                               NYSCEF:  12/15/2020




                2437. But Defendants weren’t satisfied with merely a 100% increase in prices.

          Instead, in what has become a familiar pattern in this case, less than a month after this

          price increase, Glenmark and Taro were speaking again, about how badly they could

          gouge purchasers: on May 31, D.S. (Taro Sales AVP) and M.B. (Glenmark Sales and

          Marketing VP) spoke twice, once for three minutes and once for approximately 19

          minutes.

                2438. A little bit more than a week after that conversation, on June 10, 2013,

          Glenmark announced yet another price increase for Alclometasone Dipropionate

          Ointment, which far exceeded its initial (raised price) and, likewise, far exceeded its

          co-Defendants’ (and fellow cartel members) existing WAC prices.

                2439. In a normal market, these moves would have driven off Glenmark’s

          customers; but because of the cartel’s agreement, Glenmark knew its customers had

          nowhere to go – and they needed the drugs, so they paid the cartel’s prices for them.

                2440. Glenmark went ahead with this dramatic price increase because Taro

          would essentially match Glenmark’s increased prices, and Glenmark knew this pricing

          support because of their regular communications.

                2441. In fact, in late May, after Glenmark raised its prices, one of Glenmark’s

          large customers solicited bids on Alclometasone Dipropionate, seeking to avoid the

          increased prices – and ran right into the waiting arms of fellow-Defendant and -cartel

          member, Taro. As part of the cartel agreement, Taro refused to undercut Glenmark’s

          increased prices, falsely telling this customer that supply issues prevented Taro from

                                                     630

                                                630 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 642 of 1126 PageID
                                                                     RECEIVED       #: 661
                                                                               NYSCEF:  12/15/2020




          being able to fill the customer’s needs, in an effort to cover the cartel’s tracks and

          prevent the customer from suspecting Defendants’ collusion.

                 2442. Indeed, Glenmark’s faith in the cohesion of Defendants’ cartel was

          justified two days later, when Taro moved to a WAC price that more than tripled

          Taro’s prior WAC price for Alclometasone Dipropionate Ointment – a pricing move

          that Sandoz knew about in advance, and, according to internal e-mails, a move that its

          executives approved of.

                 2443. In what has also become a familiar pattern in this case, Glenmark’s M.B.

          also communicated by phone with Taro’s Aprahamian on August 15, 20 and 21, and

          D.S. (Taro Sales AVP) and M.B. (Glenmark Sales and Marketing VP) spoke in both

          July and August.

                 2444. By the end of the summer, and after the series of communications

          between Sandoz, Taro and Glenmark, each manufacturer had at least approximately

          tripled their prices for Alclometasone Dipropionate.

                 2445. No shortages or other market features can explain Defendants’ price

          increases for Alclometasone Dipropionate cream and ointment during the Relevant

          Period.

                 2446. The elevated prices of Alclometasone Dipropionate cream and ointment

          resulted from Defendants’ anticompetitive conduct, injured Plaintiffs and caused

          them to pay more than they would have paid in a free and fair market, and will



                                                      631

                                                 631 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 643 of 1126 PageID
                                                                     RECEIVED       #: 662
                                                                               NYSCEF:  12/15/2020




          continue indefinitely at these elevated levels unless Defendants’ conduct in

          furtherance of their conspiracies is enjoined by this Court.

                 2447. The unlawful agreement between Glenmark, Taro, and Sandoz,

          regarding all formulations of Alclometasone Dipropionate cream and ointment, was

          part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

          fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 BU. Clomipramine HCL Capsules

                 2448. Clomipramine HCL, also known by the brand name Anafranil, is used

          for the treatment of obsessive-compulsive disorder, panic disorder, major depressive

          disorder, and chronic pain. The market for Clomipramine is mature, as Clomipramine

          has been available in the United States for over 20 years. The World Health

          Organization (“WHO”) includes Clomipramine on its list of essential medicines.

          During the relevant time period, Mylan sold Clomipramine pursuant to ANDAs

          approved by the FDA in or around January 1998. Sandoz sells Clomipramine to

          purchasers pursuant to ANDAs that were approved by the FDA in or around June

          1997 and March 1998. Taro sells Clomipramine to purchasers pursuant to ANDAs

          approved by the FDA in December 1996.

                 2449. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Clomipramine, as follows:



                                                      632

                                                 632 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 644 of 1126 PageID
                                                                     RECEIVED       #: 663
                                                                               NYSCEF:  12/15/2020




                2450. At all times relevant to this lawsuit there has been more than one

          manufacturer of Clomipramine on the market. Defendants Mylan, Sandoz, and Taro

          sold Clomipramine to Plaintiffs and others in the United States at supracompetitive

          prices inflated by the unlawful and anticompetitive agreements alleged in this

          Complaint.

                2451. For more than two years prior to the conspiracy period, Defendants’

          average price in the U.S. for Clomipramine was remarkably stable. Beginning in

          approximately May 2013, Mylan, Sandoz, and Taro increased their prices abruptly and,

          for the most part, in unison.

                2452. In addition to Defendants Sandoz and Mylan, Taro also manufactured

          Clomipramine HCL. Indeed, it was Taro that led a price increase on this product on

          May 1, 2013. The price increase was striking – more than a 3,440% increase to Taro’s

          WAC pricing on certain formulations.

                2453. In the weeks leading up to the Taro price increase on Clomipramine,

          Aprahamian of Taro spoke several times with both CW-3 at Sandoz and Michael

          Aigner, a national account manager at Mylan. In fact, on several occasions during this

          time period, Aprahamian hung up the phone with one competitor and immediately

          called the next. At the same time, CW-4 of Sandoz was also speaking with Doug

          Statler, a senior sales and national account executive at Taro. During these

          conversations, Defendants Taro, Sandoz, and Mylan agreed to raise the price of

          Clomipramine HCL.

                                                    633

                                                633 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 645 of 1126 PageID
                                                                     RECEIVED       #: 664
                                                                               NYSCEF:  12/15/2020




                2454. CW-3 of Sandoz also took contemporaneous notes of some of his

          conversations with competitors. For example, after speaking with Aprahamian of

          Taro twice on April 30, 2013, CW-3 made the notes identifying Clomipramine HCL

          as one of the products that Taro planned to increase on May 1.

                2455. Indeed, there are notations in CW-3’s notebook that demonstrate that he

          began communicating with Aprahamian about Taro’s May 1 increase as early as April

          2, 2013.

                2456. As part of the agreement to raise prices and not poach each other’s

          customers on Clomipramine, Defendant Sandoz consistently refused to bid for Taro’s

          customers after Taro raised its price. For example, on April 30, 2013, Publix e-mailed

          Sandoz stating that it had received a price increase letter from Taro regarding several

          Sandoz overlap products, including Clomipramine, and asked whether Sandoz wanted

          to bid for the business. Kellum e-mailed CW-4.

                2457. Taro did agree to concede one customer to Sandoz so that the

          competitor could achieve its fair share of the market. On May 1, 2013, Rite Aid e-

          mailed Sandoz asking for a bid on Clomipramine.

                2458. The next day, on May 2, 2013, Aprahamian of Taro called CW-3 at

          Sandoz and they spoke for five (5) minutes. CW-3 hung up the phone and then

          immediately called Kellum. The two spoke for eight (8) minutes. First thing the next

          morning – on May 3, 2013 – CW-3 called Aprahamian back and they spoke for

          another five (5) minutes. Within a half hour, CW-3 again contacted Kellum and spoke

                                                    634

                                                634 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 646 of 1126 PageID
                                                                     RECEIVED       #: 665
                                                                               NYSCEF:  12/15/2020




          for two (2) minutes. Later that day, CW-4 of Sandoz e-mailed Kellum regarding an

          upcoming call with Rite Aid.

                2459. Ultimately, Sandoz was awarded the Clomipramine business at Rite Aid.

                2460. Mylan was the next to increase price on Clomipramine HCL. On May

          16, 2013,Mylan increased to the same WAC per unit cost as Taro. In the days leading

          up to the Mylan price increase, all three competitors were in contact with each other

          by telephone to coordinate efforts.

                2461. On July 3, 2013, Plaintiff HEB informed Taro that Mylan was on back

          order for Clomipramine HCL and asked Taro to bid for the business.

                2462. On July 16, 2013, CW-4 of Sandoz sent the July 2013 E-mail identifying

          Clomipramine HCL as a Mylan price increase product. By this time, Sandoz knew that

          Mylan had increased its price on this product.

                2463. On July 20, 2013, Taro received notification that Sandoz was increasing

          price on Clomipramine HCL.

                2464. Two days later – on July 22, 2013 – Sandoz increased its WAC pricing to

          match the per unit cost of Taro and Mylan.

                2465. On August 5, 2013, Walgreens – a Mylan customer – e-mailed Sandoz

          and requested a bid on Clomipramine HCL.

                2466. In October 2013, CW-4 and Nesta spoke by phone several times,

          including multiple calls on October 3rd and 4th.



                                                    635

                                                635 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 647 of 1126 PageID
                                                                     RECEIVED       #: 666
                                                                               NYSCEF:  12/15/2020




                2467. After this series of calls, during the morning of October 15, 2013, CW-4

          of Sandoz called Kellum. The call lasted one minute. Approximately one half hour

          later, Kellum e-mailed McKesson and asked if Sandoz could submit a bid for

          Clomipramine HCL.

                2468. On October 23, 2013, Sandoz submitted a bid to McKesson and the

          customer responded that a reduction was needed to bring the pricing in line with their

          current supplier, Taro. CW-1 was surprised and forwarded the request to CW-4,

          copying Kellum

                2469. In December 2013, Sandoz received an inquiry from a Bloomberg

          reporter who questioned the propriety of the large increases that Sandoz had taken in

          recent months on a whole host of drugs, including Clomipramine HCL. Kellum

          prepared a response claiming that Sandoz had simply followed the market price

          increase after learning of it through public sources.

                2470. As is clear from the above allegations, Kellum’s statements was a lie. In

          reality, Sandoz has raised its prices after coordinating the increases with Taro and

          Mylan in adcance, and stayed true to its commitments to keep those prices high.

                2471. By way of example, beginning in May 2013, Mylan, Sandoz, and Taro set

          their WACs in lockstep on their 25 mg product, reflecting increases from previous

          WACs of, more than 2,700%:




                                                     636

                                                636 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 648 of 1126 PageID
                                                                     RECEIVED       #: 667
                                                                               NYSCEF:  12/15/2020




                2472. In Fall 2014, Senator Bernie Sanders and Representative Elijah

          Cummings requested information from manufacturers of ten drugs, including

          Clomipramine, which had experienced extraordinary price increases. In response to a

          Congressional request from Senators Susan Collins, Claire McCaskill, Bill Nelson, and

          Mark Warner in August 2016, the GAO issued a report in which Clomipramine was

          identified as experienced an “extraordinary price increase.”

                2473. The price increases on Clomipramine were the results of collusive

          agreements between and among Defendants to increase pricing and restrain

          competition for the sale of Clomipramine in the United States.

                2474. These collusive agreements were also furthered at least in part, through

          in-person meetings at industry events hosted by GPhA and HDMA.

                2475. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

          Maryland that was attended by representatives from Taro, Sandoz, and Mylan.

                2476. On February 20-22, 2013, GPhA held its 2013 Annual Meeting in

          Orlando, Florida. GPhA’s 2013 Annual Meeting was attended by representatives of

          Taro, Sandoz, and Mylan.



                                                    637

                                               637 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 649 of 1126 PageID
                                                                     RECEIVED       #: 668
                                                                               NYSCEF:  12/15/2020




                2477. On April 20-23, 2013 NACDS held its 2013 Annual Meeting at The

          Breakers in Palm Beach, Florida. NACDS’s Annual Meeting was attended by

          representatives from Taro, Sandoz, and Mylan.

                2478. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida.

          HDMA’s June 2013 BLC was attended by representatives from Sandoz and Mylan.

                2479. On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that

          was attended by representatives from Taro, Sandoz, and Mylan.

                2480. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

          Sands Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total

          Store Expo was attended by representatives from Taro, Sandoz, and Mylan.

                2481. On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland

          that was attended by representatives from Taro, Sandoz, and Mylan.

                2482. On December 3, 2013, NACDS held its 2013 NACDS Foundation

          Reception and Dinner, which was attended by representatives from Defendants

          Mylan and Sandoz.

                2483. No shortages or other market features can explain Defendants’ price

          increases for generic Clomipramine during the Relevant Period.

                2484. The elevated prices of generic Clomipramine resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these



                                                    638

                                                638 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 650 of 1126 PageID
                                                                     RECEIVED       #: 669
                                                                               NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2485. The unlawful agreements among Defendants Mylan, Sandoz/Fougera,

          and Taro, regarding generic Clomipramine were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 BV. Desonide Ointment and Cream

                 2486. The market for Desonide is mature, as both the ointment and cream

          form of the drug have been available in the United States since the 1970s, and generic

          Desonide has been available in the United States since 1994.

                 2487. During the relevant time period, Defendants Actavis, Perrigo, Sandoz,

          Fougera, and Taro sold Desonide to Plaintiffs and others in the United States at

          supracompetitive prices inflated by the unlawful and anticompetitive agreements

          alleged in this Complaint.

                 2488. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Desonide, as follows:

                 2489. At all times relevant to this lawsuit there has been more than one

          manufacturer of Desonide on the market. Defendants Actavis, Perrigo, Sandoz,

          Fougera, and Taro dominate the market for Desonide.



                                                      639

                                                 639 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 651 of 1126 PageID
                                                                     RECEIVED       #: 670
                                                                               NYSCEF:  12/15/2020




                2490. For at least five years prior to May 2013, Defendants’ prices for

          Desonide in the United States remained stable. In May 2013, however, Defendants

          abruptly began implementing substantial price increases.

                2491. By way of example, Defendants all set the same WACs for their

          ointment products beginning in May 2013, reflecting increases from previous WACs

          of more than 140%.




                2492. In August 2013, Actavis entered the market for Desonide and

          implemented the supracompetitive prices as well. Upon information and belief, just as

          the Defendants did with Glyburide and Doxy DR, Actavis communicated its

          intention to enter the market to Perrigo, Sandoz, Fougera, and Taro well in advance

          of its actual entry, and the Defeneants reached an agreement on the supracompetitive

          pricing that each would charge its customers. This agreement on Desonide was

          facilitated by the overarching market allocation (or “fair share”) agreement that was

          followed by all Defendants and conspirators and it prevented Actavis’ entry into the

          market from eroding the conspiratorial pricing on Desonide.


                                                    640

                                               640 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 652 of 1126 PageID
                                                                     RECEIVED       #: 671
                                                                               NYSCEF:  12/15/2020




                  2493. Desonide was one of the drugs identified in the GAO Report as having

          experienced an “extraordinary price increase.”

                  2494. No competitive justifications explain the abrupt increase in price.

          Changes in ingredient costs do not explain Defendants’ price increase. The gel and

          lotion formulations of Desonide did not experience the same coordinated and

          extraordinary price increases in May 2013 that the cream and ointment formulations

          did, even though all formulations have the same active ingredient.

                  2495. Nor were the abrupt price increases were not due to supply disruptions.

                  2496. Upon information and belief, the price increases on Desonide were the

          result of collusive agreements between and among Defendants to increase pricing and

          restrain competition for the sale of Desonide in the United States. These collusive

          agreements were furthered, at least in part, through in-person discussions conducted

          at meetings and industry events hosted by GPhA and HDMA as well as other

          meetings and communications, some of which are described below.

                  2497. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

          Maryland that was attended by representatives from Actavis, Perrigo, Sandoz, and

          Taro.

                  2498. On February 20-22, 2013, GPhA held its Annual Meeting at the JW

          Marriott Orlando Grand Lake in Orlando, Florida that was attended by

          representatives from Actavis, Perrigo, Sandoz, and Taro.



                                                     641

                                                641 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 653 of 1126 PageID
                                                                     RECEIVED       #: 672
                                                                               NYSCEF:  12/15/2020




                2499. On April 20-23, 2013, shortly before the drastic May 2013 price

          increases, NACDS held its annual meeting at The Breakers, Palm Beach, Florida. This

          event was attended by representatives from Actavis, Perrigo, Sandoz, and Taro.

                2500. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida.

          HDMA’s June 2013 BLC was attended by representatives from Actavis and Sandoz.

                2501. On June 4-5, 2013, GPhA held a CMC Workshop meeting at Bethesda

          North Marriott Hotel, Bethesda, Maryland, that was attended by representatives from

          Actavis, Perrigo, Sandoz, and Taro.

                2502. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

          Sands Expo Convention Center. NACDS’s August 2013 event was attended by

          representatives from Actavis, Perrigo, Sandoz, and Taro.

                2503. On October 28-30, 2013, GPhA held its 2013 Fall Technical Conference

          in Bethesda, Maryland that was attended by representatives from all Defendants.

                2504. On December 3, 2013, NACDS held its 2013 NACDS Foundation

          Reception and Dinner, which was attended by representatives from Actavis, Sandoz,

          and Perrigo.

                2505. On April 26-29, 2014, NACDS held its 2014 annual meeting in

          Scottsdale, Arizona. This event was attended by representatives from Actavis, Perrigo,

          Sandoz, and Taro.

                2506. These Defendants continued to attend trade associaition meetings and

          events between 2014 and 2016.

                                                    642

                                                642 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 654 of 1126 PageID
                                                                     RECEIVED       #: 673
                                                                               NYSCEF:  12/15/2020




                 2507. No shortages or other market features can explain Defendants’ price

          increases for generic Desonide during the Relevant Period.

                 2508. The elevated prices of generic Desonide resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2509. The unlawful agreements among Defendants Actavis, Perrigo, Sandoz,

          Fougera, and Taro, regarding generic Desonide were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 BW. Mometasone Furoate

                 2510. Mometasone Furoate (“Mometasone”), also known by the brand name

          Elocon, is a medium-strength corticosteroid used to treat skin conditions such as

          eczema, psoriasis, allergies, and rashes. Mometasone is available in several forms,

          including cream, ointment, and solution.

                 2511. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Mometasone, as follows:




                                                      643

                                                 643 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 655 of 1126 PageID #: 674
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 656 of 1126 PageID #: 675
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 657 of 1126 PageID
                                                                     RECEIVED       #: 676
                                                                               NYSCEF:  12/15/2020




          several products because the prices were higher than their competitors. The list

          included Mometasone Solution and listed Glenmark's pre-increase pricing for

          Cardinal as the comparison price point. Knowing that Glenmark was increasing

          pricing on this product, Vogel-Baylor advised C.M. that G&W would not lower its

          pricing.

                 2518. Similarly, on May 17, 2013, the day after the Glenmark increases became

          effective, McKesson sent G&W a request for a bid on Mometasone Ointment. Vogel-

          Baylor asked the customer who its incumbent was, and McKesson responded that it

          was Glenmark. Immediately upon receiving this response, Vogel-Baylor called CW-5

          of Glenmark. The call lasted less than one (1) minute. She then hung up and called

          Brown of Glenmark. That call lasted less than one (1) minute. Fifteen minutes later,

          Brown called Vogel-Baylor back and they spoke for twelve (12) minutes. Later that

          day, Vogel-Baylor responded to McKesson and declined the opportunity.

                 2519. The next business day, on May 20, 2013, C.M. e-mailed Vogel-Baylor.

          Vogel-Baylor responded by sending the following e-mail to C.M. and others on the

          sales team.

                 2520. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for the

          Mometasone line to her supervisor, Orlofski. The next day, May 24, 2013, Vogel-

          Baylor called CW-5 at Glenmark twice. The calls lasted less than one (1) minute each.




                                                    646

                                               646 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 658 of 1126 PageID
                                                                     RECEIVED       #: 677
                                                                               NYSCEF:  12/15/2020




                2521. On June 4, 2013, G&W sent price increase notifications to its customers

          regarding the various Mometasone formulations. That same day, Vogel-Baylor called

          Brown. The call lasted less than one (1) minute.

                2522. On June 5, 2013, Pharmacy Select e-mailed C.M. regarding the

          notification and asked him to provide new WAC pricing for the Mometasone line of

          products. C.M. forwarded the request to Vogel-Baylor.

                2523. G&W and Glenmark continued to coordinate even after their price

          increases. For example, on June 5, 2013, Rite Aid, a G&W customer for Mometasone,

          asked Glenmark whether it wanted to bid for the business because G&W had

          increased price. The next day, on June 6, 2013, Brown of Glenmark called Vogel-

          Baylor and they spoke for six (6) minutes. On June 7, 2013, Vogel-Baylor called

          Brown back. The call lasted less than one (1) minute. That same day, CW-5 e-mailed

          his colleagues Brown and Blashinsky regarding the Rite Aid opportunity.

                2524. After preparing the bid for Rite Aid, Brown e-mailed CW-5 and

          Blashinsky on Saturday, June 8, 2013. The following Monday, on June 10, 2013,

          Brown called Vogel-Baylor. Vogel-Baylor returned the call and they spoke for more

          than six (6) minutes. Within ten (10) minutes of hanging up, and having confirmed the

          pricing with his competitor, Brown e-mailed his colleagues with specific price points

          that Glenmark should use to bid high and not take the Rite Aid business from G&W.

                2525. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                                                    647

                                               647 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 659 of 1126 PageID
                                                                     RECEIVED       #: 678
                                                                               NYSCEF:  12/15/2020




                 2526. The elevated prices of generic Mometasone resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2527. The unlawful agreements among Defendants Aurobindo, Glenmark,

          G&W, and Perrigo, regarding generic Mometasone were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 BX. Amiloride HCL/HCTZ Tabs, Benazepril HCTZ,
                     Bupropion HCL, Cimetidine, Clomipramine,
                     Diclofenac Tabs, Diltiazem HCL, Doxazosin
                     Mesylate Tabs, Enalapril Tabs, Fluoxetine,
                     Haloperidol, Ketoprofen, Keterolac, Levothyroxine,
                     Loperamide, Metoprolol, Nadolol, Nystatin,
                     Perphenazine, Pravastatin, Prazosin, Sotalol,
                     Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, and
                     Verapamil
                 2528. Haloperidol tablets (“Haloperidol”), also known by the brand name

          Haldol, and Trifluoperazine HCL tablets (“Trifluoperazine”), also known by the

          brand name Stelazine, are antipsychotic drugs that are used to treat disorders such as

          schizophrenia and Tourette syndrome.

                 2529. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

          Amiloride HCL/HCTZ Tabs, Benazepril HCTZ, Bupropion HCL, Cimetidine,


                                                      648

                                                 648 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 660 of 1126 PageID
                                                                     RECEIVED       #: 679
                                                                               NYSCEF:  12/15/2020




          Clomipramine, Diclofenac Tabs, Diltiazem HCL, Doxazosin Mesylate Tabs, Enalapril

          Tabs, Fluoxetine, Haloperidol, Ketoprofen, Keterolac, Levothyroxine, Loperamide,

          Metoprolol, Nadolol, Nystatin, Perphenazine, Pravastatin, Prazosin, Sotalol,

          Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, and Verapamil, at least as follows:

                2530. As alleged throughout this Complaint, as part of their cartel agreement,

          Defendants’ regular practice was to divide up markets and customers, so as to avoid

          “disrupting the market” through competition. As part of these procedures,

          Defendants routinely shared competitively-sensitive pricing information, including on

          products they did not presently manufacture.

                2531. Thus, Defendant Sandoz sought to obtain a “comprehensive list” of

          both Teva’s and Mylan’s price increases from the Spring & Summer of 2013.

                2532. To that end, on July 15, 2013, Sandoz executives held an internal

          meeting during which SW-1 instructed members of the Sandoz sales team, including

          SW-2 and SW-4, “to investigate [the] list of Mylan and Teva increase items.”

                2533. That same day, as detailed supra, SW-2 contacted his counterpart at Teva,

          Rekenthaler, and obtained the list of drugs that Teva increased on July 3, 2013, along

          with the percentage increases for each. Similarly, on July 16, SW-4 called her contact

          at Mylan, Jim Nesta. The call lasted two-and-a-half (2.5) minutes. A half hour later,

          Nesta returned the call and the two spoke for approximately 20 minutes.

                2534. During those two calls, SW-4 asked Nesta to identify the drugs Mylan

          had increased prices on so that Sandoz could follow with its own price increase.

                                                    649

                                               649 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 661 of 1126 PageID
                                                                     RECEIVED       #: 680
                                                                               NYSCEF:  12/15/2020




          Nesta provided SW-4 with a list of drugs, highlighting that the price increases would

          be large. Nesta also emphasized that Mylan did not appreciate having its prices

          challenged and that prices should be kept high. After the phone call ended, SW-4

          sent the following e-mail to her superiors, including Kellum, at 6:31 pm on Tuesday,

          July 16, 2013:

                Here are some of the pricing inreases from Mylan [that] I was able to garner.
                These are reportedly to be BIG increases[:]
                Bupropion HCL
                Diltiazem HCL
                Haloperidol
                Clomipramine
                Sotalol
                Tizanidine
                Peprhenazine [sic, Perphenazine]
                Levothyroxine (Lanette followed)
                Nadolol

                There were others but ones we don’t have. There may be others we have, but
                this is all I was able to get. Pretty well anything we get from a customer that
                isn’t supply obviously is due to pricing increase.

                If a specific product is questionable, let me know and I’ll find out about it.”

                2535. For at least one drug on that list – Haloperidol – Mylan had yet to raise

          its price as of July 16, 2013, the date of the e-mail. Indeed, Mylan would not raise its

          pricing on this product until August of that year, at which point Mylan also raised its

          pricing on Levothyroxine (a drug which was on Mylan’s January, 2013, price-increase

          list) and at least two other drugs not on the the list, Trifluoperazine HCL and

          Benazepril HCTZ – both of which were also manufactured by Sandoz.



                                                     650

                                                650 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 662 of 1126 PageID
                                                                     RECEIVED       #: 681
                                                                               NYSCEF:  12/15/2020




                2536. As alleged supra and throughout this Complaint, at the same time that

          Mylan was co-ordinating with Sandoz, it was also co-ordinating with Teva.

                2537. For example, on July 22, 2013, Patel sent Green an e-mail with an

          attached spreadsheet of “Round 2” price-increase items, which are also discussed infra.

          Patel indicated that she was “seeking intel” for a group of drugs in the attached

          spreadsheet with an “x” on a highlighted yellow field, and included in a column titled

          “Follow Mylan/Other”:




                2538. Many of these were Mylan drugs.

                2539. The next day – July 23, 2013 – at 4:30pm, Green and Nesta spoke for

          approximately six minutes. Immediately after hanging up the phone, Green called

          Patel to convey the intel he had obtained from Mylan. That call lasted approximately

          three minutes.

                                                    651

                                                651 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 663 of 1126 PageID
                                                                     RECEIVED       #: 682
                                                                               NYSCEF:  12/15/2020




                2540. A week later, on Monday, July 29, Green at Teva was approached by a

          large retail pharmacy asking for bids on several of the drugs that Mylan had increased

          its prices on, earlier that month. Rather than inquiring about Teva’s production

          capacity, Green’s first step was to request market share information for those drugs.

          That was because Teva’s decision on how to respond to the customer’s inquiry was

          based, not on Teva’s ability to supply the requested products, but on the so-called

          “fair share” rules of Defendants’ cartel. Thus, at 9:49 that morning, Green sent an

          internal e-mail with the subject, “Walgreens: Items for discussion.” In it, he wrote:

          “From the list of items below, can you pull in current market share. These are new

          opportunities at Walgreens, and I want to see what the current market looks like.”

                2541. The next day, July 30, Patel sent Green the “latest” price increase file as

          an attachment, saying that she “Figured it would help since I’ve changed a few things

          on you.” Patel asked Green to obtain additional “market intel” for a group of seven

          Mylan drugs, some of which varied slightly from the prior spreadsheet.

                2542. Following the same consistent pattern, Green and Nesta spoke six times

          over the next two days. After hanging up from the last call between the two on

          August 1, Green called Patel and conveyed the results of his conversations.

                2543. This series of phone calls is detailed below:




                                                    652

                                               652 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 664 of 1126 PageID
                                                                     RECEIVED       #: 683
                                                                               NYSCEF:  12/15/2020




                2544. In the midst of the phone calls between Green and Nesta on July 31,

          Patel sent the following e-mail with “commentary” about the customer request, with a

          particular focus on balancing Teva's desire to increase prices against its commitment

          to adhere to the fair share agreement and how that might have affected its market

          share for certain products sold by Mylan, at 3:23 pm on Wednesday, July 31, 2013, to,

          inter alia, Kevin Green and Dave Rekenthaler, with the subject “RE: DELPHI 9429

          Walgreens: Items for discussion”:

                My initial commentary…

                If we can tak on the supply, we can bid on items we have already taken our
                increase on (bold).

                Enalapril: seeking share

                Cimetidine: shared with Mylan, but do not have our fair share

                Prazosin: shared with Mylan, but do not have our fair share

                Nadolol: can pursue additional share (Mylan) for 3-player market

                Loperamide: consider it added to the PI candidates list


                                                    653

                                               653 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 665 of 1126 PageID
                                                                     RECEIVED       #: 684
                                                                               NYSCEF:  12/15/2020




                Fluoxetine: no plans to follow Mylan increase, but have high share in a 7 player
                market

                Diltiazem IR: consider it added to the PI candidates list

                There are plans to follow Mylan on the rest. Need to determine how we want
                to respond on these if we haven’t implemented an increase by the time we
                respond. From what I understand, we have some time.”

                2545. Based on these communications between Teva and Mylan (and at times

          other cartel members), Teva was able to successfully increase price on at least seven

          different Mylan drugs on August 9, 2013, as also set forth supra and infra.

                2546. Over the next several months, and consistent with the so-called “fair

          share” rules of Defendants’ cartel, Sandoz declined to bid or take business from

          Mylan customers (except in one instance, where Mylan had more than its so-called fair

          share) and raised prices to match Mylan on a number of products, including

          Haloperidol and Trifluoperazine. Some examples of this conduct are detailed below,

          and elsewhere in this Complaint.

                2547. Thus, three weeks later, on August 6, Jim Nesta at Mylan called SW-4 at

          Sandoz, twice. Both calls were less than a minute long.

                2548. The following day, August 7, Patel sent the “Price Increase Overview”

          to her supervisor, K.G., two days in advance of Teva’s price increase, she included

          one piece of very telling information about the agreement they had in place with

          Lupin: specifically, that Lupin was “waiting on Teva” before implementing its own




                                                     654

                                                654 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 666 of 1126 PageID
                                                                     RECEIVED       #: 685
                                                                               NYSCEF:  12/15/2020




          increase. Accordingly, Teva went ahead with its increase on Pravastatin and other

          drugs on August 9.

                2549. A couple of days after Teva implemented its increase, a colleague at Teva

          asked Patel when Zydus and Apotex implemented their price increases. In her

          response, Patel confirmed that it was Kevin Green (“KGn”) who had co-ordinated

          the Pravastatin price increase with Zydus, writing “Assuming we’re talking Prava.

          Glenmark [did] theirs 5/15. Zydus followed right before/after hdma i think. apotex i

          think was early to mid june? KGn go the Zydus intel…he might know off the top if

          his head.”

                2550. Pursuant to Defendants’ agreement, shortly after Teva’s increase – on

          August 28, 2013 – Lupin raised its Pravachol price to follow its co-conspirators

          Glenmark, Apotex, Zydus, and Teva.

                2551. The extra work required to implement the Pravastatin price increase was

          well worth it to Defendants. For example, on August 8, 2013 – the day before the

          Teva increase – Patel sent her supervisor K.G. an estimate of the “net upside” to

          Teva as a result of the price increases. The Teva estimate was that, for Pravastatin,

          the “net upside after credits” to Teva alone was $674,670,548 per quarter.

                2552. The same day as Teva’s Pravastatin increase, on August 9, 2013, Mylan

          implemented significant price increases on both Haloperidol and Trifluoperazine. For

          Haloperidol, Mylan increased the WAC price by 250% on several formulations. For

          Trifluoperazine, Mylan increased the WAC price by 80% on all formulations.

                                                    655

                                                655 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 667 of 1126 PageID
                                                                     RECEIVED       #: 686
                                                                               NYSCEF:  12/15/2020




                2553. Two weeks later, on August 19, Steve G. (“S.G.”), a national account

          executive at Sandoz, sent an intemal e-mail stating that Mylan increased its prices on

          Haloperidol and Trifluoperazine and that Sandoz needed to “rationalize the market.”

                2554. Later that week, on August 22, SW-2 e-mailed Kellum, stating that CVS

          “wanted to know if we will be raising price on Haloperidol and Trifluoperazine.

          Mylan took substantial increases.” Kellum forwarded the request to SW-1 and F.R., a

          pricing manager at Sandoz. F.R. responded, “I believe the answer is yes?? We bid at

          curent price in RFP and did not go after this business. I would answer yes.

          Thoughts?” SW-l replied that he would obtain the pricing data, “but I would imagine

          we will be fast followers.”

                2555. On September 18, 2013, SW-l e-mailed Kellum with his price increase

          analyses for Haloperidol and Trifluoperazine. For Haloperidol, SW-l indicated that

          Mylan had 72% market share, Sandoz had l5%, and Zydus had l0%. For Trifluo-

          perazine, SW-l stated that “Mylan has 73% and we have 24%. This is a no brainer.”

                2556. On September 25, Walgreens – a Mylan customer – e-mailed Sandoz,

          asking for bids on Haloperidol and Trifluoperazine. SW-l sent an internal e-mail,

          explaining that “Mylan took a price increase on this product. That’s why he is asking.

          We are currently evaluating tak[ing] one ourselves.”

                2557. The following week, on October 2, SW-l e-mailed S.G., the Sandoz

          national account executive assigned to Walgreens, at 6:45 pm, directing S.G. not only

          to decline to bid at Walgreens, but also to lie about the reason for doing so: “Steve,

                                                    656

                                                656 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 668 of 1126 PageID
                                                                     RECEIVED       #: 687
                                                                               NYSCEF:  12/15/2020




          We discussed intemally and decided not to pursue WAGS on these at this point. We

          have been running up against Mylan a lot lately (Nadolol, Benaz/Hctz), and fear

          blowback if we take on any more products at this moment. Trying to be responsible

          in the sandbox. I recommend you blame supply.”

                2558. Over the next several days, SW-4 and Nesta spoke by phone several

          times. These communications are detailed in the table below. Prior to these calls,

          SW-4 and Nesta had not communicated by phone since August 6.




                2559. On October 15 (the day after the last of the phone calls noted above),

          SW- 1 e-mailed the Sandoz Pricing Committee, recommending that Sandoz increase

          pricing on Haloperidol and Trifluoperazine. After reviewing the e-mail, O.K., a

          senior executive responsible for business planning at Sandoz, recommended approval

          of increasing Haloperidol pricing, but advised that Sandoz wait to increase the price

          of Trifluoperazine HCL until January (in 2014) because $1.6 million in price

          protection penalties would be triggered if Sandoz implemented the increase in

          October, 2013. As O.K. explained, “I understand that both price increases have been


                                                    657

                                               657 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 669 of 1126 PageID
                                                                     RECEIVED       #: 688
                                                                               NYSCEF:  12/15/2020




          taken by Mylan in August and we are the followers. We might be sending the wrong

          signal to Mylan by not following promptly however 1.6m top/bottom-line hit with no

          upside is too big to swallow.”

                 2560. Ultimately, Sandoz followed O.K.’s recommendation and increased its

          WAC pricing on Haloperidol to match Mylan’s pricing on October 25, 2013, and

          waited until January 31, 2014, to follow on Trifluoperazine HCL.

                 2561. No shortages or other market features can explain Defendants’ price

          increases for Amiloride HCL/HCTZ Tabs, Benazepril HCTZ, Bupropion HCL,

          Cimetidine, Clomipramine, Diclofenac Tabs, Diltiazem HCL, Doxazosin Mesylate

          Tabs, Enalapril Tabs, Fluoxetine, Haloperidol, Ketoprofen, Keterolac, Levothyroxine,

          Loperamide, Metoprolol, Nadolol, Nystatin, Perphenazine, Pravastatin, Prazosin,

          Sotalol, Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, or Verapamil during the

          Relevant Period.

                 2562. The elevated prices of generic Amiloride HCL/HCTZ Tabs, Benazepril

          HCTZ, Bupropion HCL, Cimetidine, Clomipramine, Diclofenac Tabs, Diltiazem

          HCL, Doxazosin Mesylate Tabs, Enalapril Tabs, Fluoxetine, Haloperidol,

          Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol, Nystatin,

          Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs,

          Trifluoperazine HCL, and Verapamil resulted from Defendants’ anticompetitive

          conduct, have injured Plaintiffs and caused them to pay more than they would have

          paid in a free and fair market, and will continue indefinitely at these elevated levels

                                                      658

                                                 658 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 670 of 1126 PageID
                                                                     RECEIVED       #: 689
                                                                               NYSCEF:  12/15/2020




          unless Defendants’ conduct in furtherance of their conspiracies is enjoined by this

          Court.

                   2563. The unlawful agreements among Defendants Sandoz, Mylan, Lupin,

          Glenmark, Apotex, Zydus, Heritage and Teva, regarding generic Amiloride,

          Benazepril HCTZ, Bupropion HCL, Cimetidine, Clomipramine, Diclofenac Tabs,

          Diltiazem HCL, Doxazosin Mesylate Tabs, Enalapril Tabs, Fluoxetine, Haloperidol,

          Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol, Nystatin,

          Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs,

          Trifluoperazine HCL, and Verapamil, were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                   BY. Captopril

                   2564. Captopril, also known by the brand name Capoten, is an angiotensin-

          converting enzyme (ACE) inhibitor used for the treatment of hypertension and some

          types of congestive heart failure.

                   2565. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Captopril, as follows:

                   2566. During the relevant time frame, Defendants Mylan, West-Ward and

          Wockhardt were the primary manufacturers of Captopril.



                                                      659

                                                 659 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 671 of 1126 PageID
                                                                     RECEIVED       #: 690
                                                                               NYSCEF:  12/15/2020




                2567. The market for Captopril was mature and at all relevant times had

          multiple manufacturers.

                2568. For years, the prices for Captopril tablets were relatively low and stable.

          West-Ward was the dominant manufacturer in the market up until 2013, when it

          experienced supply disruptions and essentially exited the market.

                2569. In the spring of 2013, as West-Ward exited, Mylan and Wockhardt

          imposed very large price increases. At first, only Mylan raised its list (WAC) prices,

          but the NSP prices soon followed.

                2570. By spring of 2014, West-Ward was ready to re-enter the market. At the

          same time, Wockhardt was exiting the market, leaving only Mylan and West-Ward as

          the main Captopril suppliers. Rather than offer lower prices than Mylan to win back

          all of the market share it used to have, West-Ward instead announced—virtually

          simultaneously with Mylan—a large list (WAC) price increase. West-Ward’s new list

          prices were identical to Mylan’s and, for the 12.5 mg dosage, approximately 100 times

          higher than they were before it had exited the market. (Other dosages were “only” 35

          to 45 times higher.) Mylan and West-Ward list (WAC) and NSP prices have remained

          elevated ever since.

                2571. Even with the higher prices, West-Ward quickly was able to build share.

          Although West-Ward had a smaller share of the market than it did before exiting, it

          was making a lot more money, albeit on a smaller volume of sales.



                                                     660

                                                660 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 672 of 1126 PageID
                                                                     RECEIVED       #: 691
                                                                               NYSCEF:  12/15/2020




                2572. The Fair Share agreement facilitated higher prices, which allowed each

          manufacturer to sell less, but make more money doing so, and the Fair Share

          agreement worked as planned, as illustrated below.




                2573. Throughout this period, Mylan, Wockhardt and West-Ward met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on Captopril and of their Fair Share agreement.

                2574. For example, Mylan’s M.W., Director of National Accounts,

          communicated by phone with K.B., West-Ward National Account Manager, in March,

          April, June and July 2013, including on July 1, 2013. Mylan announced its first list

          (WAC) price increase for Captopril on July 2, 2013.


                                                     661

                                                661 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 673 of 1126 PageID
                                                                     RECEIVED       #: 692
                                                                               NYSCEF:  12/15/2020




                2575. Representatives from Wockhardt and West-Ward convened at the

          ECRM Retail Pharmacy Efficient Program Planning Session at the Omni Amelia

          Island Plantation Resort, in Amelia Island, Florida on February 23 to 26, 2014. In

          April, both companies announced large list (WAC) price increases on the heels of

          Mylan’s second list price increase.

                2576. No shortages or other market features can explain Defendants’ price

          increases for generic Captopril during the Relevant Period.

                2577. The elevated prices of generic Captopril resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                2578. The unlawful agreements among Defendants Mylan, West-Ward and

          Wockhardt, regarding generic Captopril were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                BZ. Tizanidine HCL Tablets

                2579. Tizanidine, also known by the brand name Zanaflex, is used to treat

          muscle spasticity due to spinal cord injury or multiple sclerosis.




                                                     662

                                                662 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 674 of 1126 PageID
                                                                     RECEIVED       #: 693
                                                                               NYSCEF:  12/15/2020




                 2580. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Tizanidine HCL tablets, as follows:

                 2581. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Tizanidine HCL tablets beginning at least as early as April 2013.

                 2582. During the relevant time frame, Defendants Apotex, Dr. Reddy’s,

          Mylan, Sandoz and Sun were the primary manufacturers of Tizanidine.

                 2583. The market for Tizanidine HCL tablets was mature and at all relevant

          times had multiple manufacturers.

                 2584. For years, the prices of Tizanidine HCL tablets were relatively low and

          stable. In the spring of 2013, however, all manufacturers began to impose very large

          price increases within weeks of each other. Between May 13 and July 2, 2013, Apotex,

          Dr. Reddy’s, Mylan, Sandoz and Sun each announced a list (WAC) price increase.

          They each also began to increase NSP prices. Over the ensuing few months, every

          manufacturer imposed multi-fold increases in their NSP prices.

                 2585. Throughout this period, Apotex, Dr. Reddy’s, Mylan, Sandoz and Sun

          met at trade conferences and communicated directly with each other in furtherance of

          their price-fixing agreement on Tizanidine HCL and of their Fair Share agreement.




                                                      663

                                                 663 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 675 of 1126 PageID
                                                                     RECEIVED       #: 694
                                                                               NYSCEF:  12/15/2020




                 2586. For example, On May 13, 2013—the day that Dr. Reddy’s announced its

          new list (WAC) prices for Tizanidine—Mylan’s Nesta called D.L., the Director of

          National Accounts at Sandoz, and they spoke for four (4) minutes.

                 2587. On May 24, 2013, Sandoz followed Dr. Reddy’s list (WAC) price

          increases. In the days leading up to the Sandoz increase, Nesta of Mylan exchanged

          phone calls with D.L. at Sandoz and J.A., a Director of National Accounts at Dr.

          Reddy’s, to coordinate the Tizanidine price increase.

                 2588. On May 29, 2013, a large customer called Sandoz and asked whether it

          wanted to submit a bid for Tizanidine. After D.L., the Director of National Accounts

          at Sandoz, spoke to Nesta (Mylan) again, Sandoz decided not to submit a bid.

                 2589. On June 11, 2013, V.B., Dr. Reddy Director of National Accounts,

          spoke to T.B., Apotex National Account Manager, for approximately 13 minutes.

                 2590. On June 14, 2013, a large wholesale customer e-mailed J.A., the Director

          of National Accounts at Dr. Reddy’s asking “[d]id mylan follow your increase?” He

          responded, “We’ve heard they did.” The Dr. Reddy’s Director had learned of Mylan’s

          intent to follow the price increase through his prior communications with Nesta.

          However, Mylan had not actually raised its price on Tizanidine at the time of the

          inquiry.

                 2591. On June 26, 2013, a large supermarket chain customer e-mailed Dr.

          Reddy’s requesting a bid for Tizanidine. Dr. Reddy’s decided not to go after additional

          market share. J.A. (Dr. Reddy’s) and S.G., Sun Director of Marketing, communicated

                                                    664

                                               664 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 676 of 1126 PageID
                                                                     RECEIVED       #: 695
                                                                               NYSCEF:  12/15/2020




          by phone two days later, on June 28. A few weeks later, the supermarket forwarded

          the same request to Sandoz, and Sandoz declined to submit a bid.

                 2592. No shortages or other market features can explain Defendants’ price

          increases for generic Tizanidine HCL tablets during the Relevant Period.

                 2593. The elevated prices of generic Tizanidine HCL tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2594. The unlawful agreements among Defendants Apotex, Dr. Reddy’s,

          Mylan, Sandoz and Sun, regarding generic Tizanidine HCL tablets were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 CA. Prednisone Tablets

                 2595. Prednisone, also known by the brand name Deltasone, is a corticosteroid

          that is used to treat conditions such as arthritis, blood disorders, breathing problems,

          severe allergies, skin diseases, cancer, eye problems, and immune system disorders.

                 2596. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Prednisone tablets, as follows:



                                                      665

                                                 665 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 677 of 1126 PageID
                                                                     RECEIVED       #: 696
                                                                               NYSCEF:  12/15/2020




                  2597. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Prednisone tablets (1, 2.5, 5, 10 and 20 mg) beginning at least as early as May

          2013.

                  2598. During the relevant time frame, Defendants Actavis, Cadista, Par and

          West-Ward were the primary manufacturers of Prednisone tablets.

                  2599. The market for Prednisone was mature and at all relevant times had

          multiple manufacturers.

                  2600. For years the prices of Prednisone tablets were relatively low and stable.

          There were limited supply disruptions in 2012 and early 2013, but market supply

          recovered and, for some dosages, increased in 2014. Nonetheless, in the spring of

          2013, all manufacturers shifted their prices significantly higher. By the end of 2013,

          Prednisone tablet prices were more than triple the prices that they were at the

          beginning of the year, and prices have remained higher than former levels through the

          present.

                  2601. Throughout this period, Actavis, Cadista, Par and West-Ward met at

          trade conferences and communicated directly with each other in furtherance of their

          price-fixing agreements on Prednisone tablets and their Fair Share agreement.

                  2602. For example, Cadista, which had exited the market but then re-entered

          in late 2013 at the elevated prices already imposed by West-Ward and Actavis,

          communicated with its competitors around the time of its re-entry. Shortly before re-

                                                     666

                                                 666 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 678 of 1126 PageID
                                                                     RECEIVED       #: 697
                                                                               NYSCEF:  12/15/2020




          entering the market, Cadista’s M.D., VP of Sales, spoke with Falkin (Actavis) on July

          31, 2013 for six minutes. Shortly after re-joining the market, on November 1, 2013,

          M.D. at Cadista spoke for nearly 40 minutes with S.G, VP of Sales and Marketing at

          West-Ward.

                 2603. D.S., who began as Head of Sales at West-Ward in January 2014 after

          leaving Taro, called K.O., VP of National Accounts at Par, during his first weeks on

          the job. The two had communicated when D.S. was at Taro, and the practice

          continued when D.S. moved to West-Ward. D.S. communicated by phone with K.O.

          throughout 2014. They communicated in January, February, April, May, June, July,

          October, November and December. Prices for Prednisone remained high throughout

          this time.

                 2604. J.H., Par Regional VP of Sales at Par, began communicating with Falkin

          shortly after Falkin joined Actavis. The two communicated by phone in September

          2013, then throughout 2014, including (at least) in February, March, April, May, June,

          July, August and October.

                 2605. Throughout the period of these communications, Actavis, West-Ward,

          Par and Cadista were able to raise and maintain elevated prices for Prednisone.

                 2606. No shortages or other market features can explain Defendants’ price

          increases for generic Prednisone tablets during the Relevant Period.

                 2607. The elevated prices of generic Prednisone tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

                                                   667

                                               667 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 679 of 1126 PageID
                                                                     RECEIVED       #: 698
                                                                               NYSCEF:  12/15/2020




          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2608. The unlawful agreements among Actavis, Cadista, Par and West-Ward,

          regarding generic Prednisone tablets were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 CB. Prednisolone Acetate

                 2609. Prednisolone Acetate, also known by the brand name Omnipred and

          Pred Forte, is a medication used to treat swelling, redness, itching, and allergic

          reactions in the eye.

                 2610. As part of Defendants’ overarching conspiracy with respect to the

          Drugs at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Prednisolone Acetate, as follows:

                 2611. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Prednisolone Acetate ophthalmic suspension beginning at least as early as

          July 2013.

                 2612. During the relevant timeframe, Defendants Sandoz and Greenstone

          were the primary manufacturers of Prednisolone Acetate.



                                                      668

                                                 668 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 680 of 1126 PageID
                                                                     RECEIVED       #: 699
                                                                               NYSCEF:  12/15/2020




                2613. The market for Prednisolone Acetate was mature and at all relevant

          times had multiple manufacturers.

                2614. For years, the prices for Prednisolone Acetate ophthalmic suspension

          were relatively low and stable. Between August and November 2013, however,

          Sandoz and Greenstone coordinated enormous price increases. List prices for

          Prednisolone Acetate jumped more than 500% and to identical levels.

                2615. During this period, Sandoz and Greenstone market shares remained

          relatively stable owing to their Fair Share agreement, to which they closely adhered

          during the relevant period. For example, in early 2014 (after the large price increases

          in late 2013) a large customer approached Sandoz to see if it was interested in a new

          account for Prednisolone Acetate.

                2616. The list (WAC) price chart and NSP price chart below show the large

          and parallel price increases by Sandoz and Greenstone on Prednisolone Acetate.




                                                     669

                                                669 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 681 of 1126 PageID
                                                                     RECEIVED       #: 700
                                                                               NYSCEF:  12/15/2020




                2617. Throughout this period, Sandoz and Greenstone met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on generic Prednisolone Acetate and of their Fair Share agreement.

                2618. For example, representatives from Greenstone and Sandoz convened at

          the NACDS 2013 Total Store Expo at the Sands Expo Convention Center in Las

          Vegas, Nevada on August 10-13, 2013. Less than two weeks later, Sandoz announced

          a large list (WAC) price increase, which Greenstone promptly followed.

                2619. No shortages or other market features can explain Defendants’ price

          increases for generic Prednisolone Acetate during the Relevant Period.

                2620. The elevated prices of generic Prednisolone Acetate resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at



                                                    670

                                                670 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 682 of 1126 PageID
                                                                     RECEIVED       #: 701
                                                                               NYSCEF:  12/15/2020




          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                2621. The unlawful agreements among Defendants Sandoz and Greenstone,

          regarding generic Prednisolone Acetate were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                CC. Temozolomide
                2622. Temozolomide, also known by the brand name Temodar, is an alkylating

          agent used to treat brain cancers, including glioblastoma multiforme and refractory

          anaplastic astrocytoma.

                2623. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Temozolomide as follows:

                2624. The patent on Temozolomide was set to expire in early 2014, but both

          Teva and Sandoz had independently obtained the right to launch in August of 2013 –

          six months prior to the patent’s expiration. Leading up to the launch of the generic,

          Teva co-ordinated with Sandoz to divide up the market.

                2625. On July 18, 2013, a large retail pharmacy customer submitted an RFP to

          Sandoz for Temozolomide. Playing by the rules of the road, Sandoz waited to see

          what Teva was going to do before submitting their own bid. That same day, SW-1




                                                     671

                                                671 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 683 of 1126 PageID
                                                                     RECEIVED       #: 702
                                                                               NYSCEF:  12/15/2020




          received a telephone call from Patel. Patel sought information on Sandoz’s current

          customers and discussed options to allocate customers for Temozolomide.

                2626. On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to

          find out Teva’s plans with regard to this customer. As directed, the next morning,

          S.G., a national account executive at Sandoz, spoke with the pharmacy and asked

          about Teva’s plans for this customer’s Temozolomide business.

                2627. At the same time, SW-1 was reaching out to Teva directly to get more

          information. SW-1 called Patel at approximately 1:45pm on July 23, 2013. After

          exchanging voicemails, they spoke for a quarter of an hour. On that same afternoon,

          the pharmacy replied to Sandoz and delivered Teva’s message regarding its plans for

          the Temozolomide business, telling Sandoz the timing of Teva’s Temozolomide

          launch, that Teva had sufficient Temozolomide stock for the 50% market share that

          the “rules of the road provided,” but would not seek more than that, and wanted to

          reconfirm Sandoz’s intentions. Although the message was coded, Sandoz received

          and understood it.

                2628. Just under a week later, on July 29, Patel called SW-l at Sandoz and they

          spoke for nine minutes, discussing how to carve up the market for Temozolomide, on

          which they were exclusive manufacturers.

                2629. Teva and Sandoz were also co-ordinating through other channels. On

          July 29, after receiving the RFP from the pharmacy, Sandoz’s S.G., spoke with a

          senior account executive at Teva, T.S., for seven minutes; and the same day, there

                                                     672

                                               672 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 684 of 1126 PageID
                                                                     RECEIVED       #: 703
                                                                               NYSCEF:  12/15/2020




          were two phone calls exchanged between Teva’s then-Director of National Accounts,

          Kevin Green (“Green”), and SW-2 at Sandoz, regarding the pharmacy and its

          Temozolomide business.

                2630. The next day, on July 30, a different retail pharmacy, CVS Caremark,

          contacted Teva to ask for a Temozolomide bid. A senior sales executive at Teva,

          T.C., discussed the matter with her boss, Rekenthaler. Rekenthaler responded by

          alluding to the arrangement they had with Sandoz.

                2631. The day after that, July 31, arrangements were finalized: Green and SW-

          2 discussed the pharmacy and its Temozolomide business, speaking for approximately

          six minutes. In addition, T.S. and S.G. spoke for approximately eleven minutes, after

          which S.G. suggested internally that Sandoz submit a cover bid and cede the

          pharmacy’s Temozolomide business to Teva, which Sandoz ultimately did.

                2632. On August 12, 2013, the same day as Teva’s Temozolomide launch, SW-

          2 met in person with Rekenthaler at the Grand Lux Café in Las Vegas during the

          NACDS Total Store Expo conference. There, Rekenthaler discussed, among other

          things, Temozolomide and informed SW-2 that Teva had officially launched and

          shipped all formulations of the drug.

                2633. Although Teva initially obtained the CVS account in August of 2013,

          due to Sandoz’s inability to supply the 250mg dose of Temozolomide, the companies

          had agreed that the account would revert back to Sandoz once Sandoz could supply

          that dosage strength. In addition, SW-1 spoke to Patel both before and after Sandoz

                                                      673

                                                  673 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 685 of 1126 PageID
                                                                     RECEIVED       #: 704
                                                                               NYSCEF:  12/15/2020




          sent out any offers regarding Temozolomide in an effort to develop and ensure there

          was an appropriate between the two competitors under Defendants’ overarching

          conspiracy.

                   2634. Sandoz’s inability to supply the 250mg dose of Temozolomide cannot

          explain Defendants’ elevated prices for Temozolomide during the Relevant Period.

          Indeed, no other shortages or other market features can explain Defendants’ elevated

          prices for Temozolomide during the Relevant Period.

                   2635. The elevated prices of Temozolomide resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   2636. The unlawful agreement between Sandoz and Teva regarding

          Temozolomide was part of all Defendants’ overarching conspiracy to restrain trade

          unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   CD. Benazepril HCTZ and Bumetanide Tablets
                   2637. Benazepril HCTZ or Benazepril hydrochlorothiazide tablets

          (“Benazepril” or “Benaz”), also known by the brand name Lotensin HCT, are an

          ACE-inhibitor used to control hypertension. It is available in 10-12.5 mg, 20-12.5 mg

          and 20-25 mg tablets.


                                                    674

                                                674 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 686 of 1126 PageID
                                                                     RECEIVED       #: 705
                                                                               NYSCEF:  12/15/2020




                 2638. Benazepril was first approved for marketing in the United States in the

          early 1990’s. The market for generic Benazepril is mature; generic Benazepril has

          been commercially available in the United States since 2004 and there are multiple

          manufacturers.

                 2639. Bumetanide is a loop diuretic available as 0.5 mg, 1 mg and 2 mg tablets.

                 2640. Bumetanide has been commercially available in the United States since

          the 1970’s. The market for generic Bumetanide is mature. Bumetanide has been

          commercially available in the United States in a generic form for decades.

                 2641. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

          Benazepril and Bumetanide tablets, at least as follows:

                 2642. While Sandoz was, as just described, conspiring with Teva on

          Temozolomide (and, inter alia, as set forth below, on Bumetanide), it was also

          conspiring with Mylan on Benazepril – and also with Rising Pharmaceuticals.

                 2643. During the Relevant Period, Defendants Sandoz and Mylan dominated

          the market for generic Benazepril – particularly Mylan, because Sandoz had exited the

          market for a while.

                 2644. During the Relevant Period, Defendants Sandoz and Teva dominated

          the market for generic Bumetanide.

                 2645. For years, the price of Benazepril had remained stable, even after Sandoz

          exited the market. However, in the summer of 2013, all of that changed. In June,

                                                      675

                                                 675 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 687 of 1126 PageID
                                                                     RECEIVED       #: 706
                                                                               NYSCEF:  12/15/2020




          2013, Defendants Sandoz and Mylan both attended the GPhA CMC Workshop in

          Bethesda, Md. Shortly thereafter, as set forth below, Mylan’s pricing for Benazepril

          skyrocketed and, in concert, Sandoz entered the market at Mylan’s elevated pricing.

                 2646. The month after the GPhA CMC Workshop, in July, 2013, Sandoz had

          finalized its plan to re-launch Benazepril HCTZ. However, because Sandoz

          executives knew – likely from speaking to Mylan personal at the GPhA CMC

          Workshop – that Mylan planned to increase price on this product, Sandoz chose to

          wait to re-enter the market until after Mylan increased its price so that Sandoz could

          enter at the higher price without arousing suspicion about collusion in the

          marketplace.

                 2647. For example, on July 12, 2013, a marketing executive at Sandoz sent an

          internal e-mail regarding “Benazepril Orders for Cardinal,” noting that “[b]efore any

          release, we are expecting Mylan to raise their price.” Similarly, during a Commercial

          Operations meeting on July 15, it was confirmed that Sandoz was just waiting for the

          coming Mylan price increase before it re-entered the market.

                 2648. The next day, on July 16, SW-4 spoke with Jim Nesta at Mylan and then

          internally forwarded an earlier e-mail outlining the Mylan price increase drugs that

          Nesta had provided to her. SW-1 then sent it to her boss (Sandoz’s Director of

          Pricing and Contracts, Armando Kellum, stating “See [SW-4’s] note below for Mylan

          increases. . . . I’m surprised benazepril hctz isn’t on the list below for Mylan?”



                                                     676

                                                 676 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 688 of 1126 PageID
                                                                     RECEIVED       #: 707
                                                                               NYSCEF:  12/15/2020




                2649. SW-l then e-mailed back to SW-4, asking, “Benazepril hctz? Was hoping

          to see that one.”

                2650. SW-1 needn’t have worried. As set forth, supra, Defendants’ cartel

          agreement extended to Benazepril, Bumetanide, and all the Drugs at Issue.

                2651. Two days later, on July 18-19, 2013, SW-4 (at Sandoz) and Nesta (at

          Mylan) exchanged multiple phone calls, each of only a few minutes’ duration.

                2652. Two weeks after that, on Friday, August 2, SW-1 sent a spreadsheet to

          Kellum entitled, “Teva increases July 2013.” In the e-mail, SW-1 stated: “Mylan is

          also in there. Be on the lookout for bumetanide and Benazepril/hctz.”

                2653. And the week after that – on Friday, August 9, 2013, a scant two months

          after Mylan and Sandoz executives attended the GPhA CMC Workshop in Bethesda –

          Mylan’s prices increased dramatically. And two weeks after that, on Tuesday, August

          20, Sandoz re-entered the market – at Mylan’s prices.

                2654. Words like “dramatically” are sometimes over-used in antitrust

          complaints, but they don’t adequately convey the virtually overnight quadrupling in

          price that occurred here.

                2655. For example, the price of Mylan’s 20-12.5 and 20-25 mg. tablets soared

          from 38 cents per unit to $1.62 per unit, a staggering increase of over 300%. Mylan

          imposed similar increases, from the 38-cents range to the $1.60 range, on its 10-12.5

          mg dose. Sandoz’s prices were also in the $1.60 range.



                                                    677

                                               677 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 689 of 1126 PageID
                                                                     RECEIVED       #: 708
                                                                               NYSCEF:  12/15/2020




                 2656. A third Defendant and cartel member – Rising Pharmaceuticals - entered

          the BenazeprilHCTZ market on April 2, 2014 as the authorized generic. When Rising

          entered, it essentially matched the WAC pricing of Sandoz and Mylan. Both before

          and after entering the market, SW -2 – by then at Rising – communicated with his

          former colleagues at Sandoz (SW- l, SW-3, and L.J.) about obtaining market share on

          Benazepril. Through those communications, Sandoz ultimately agreed to relinquish

          ABC to Rising so that, in accordance with Defendants’ cartel’s rules, the new entrant

          could achieve its so-called “fair share” of the market.

                 2657. In addition, Bumetanide was among the drugs subject to Teva’s April 4,

          2014 price increases. As with other drugs on Teva’s list, Teva actively planned and

          coordinated the price increase for Bumetanide.

                 2658. For example, a few days before the price increase, Teva’s Patel and

          Sandoz’s Associate Director of Pricing spoke at length. They spoke again for

          approximately a half-hour on the day of the increase. Ultimately, Teva increased

          prices dramatically on Bumetanide, as well, and Sandoz later followed that increase,

          also as well.

                 2659. No shortages or other market features can explain Defendants’ elevated

          pricing for Benazepril or Bumetanide during the Relevant Period.

                 2660. The elevated prices of Benazepril and Bumetanide resulted from

          Defendants’ anticompetitive conduct, injured Plaintiffs, and caused them to pay more

          than they would have paid in a free and fair market, and will continue at these

                                                     678

                                                678 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 690 of 1126 PageID
                                                                     RECEIVED       #: 709
                                                                               NYSCEF:  12/15/2020




          elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 2661. The unlawful agreements among Sandoz, Mylan, and Rising for

          Benazepril, and between Sandoz and Teva for Bumetanide, were part of all

          Defendants’ overarching conspiracy to unreasonably restrain trade and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 CE. Divalproex ER

                 2662. The market for Divalproex ER is mature, as generic versions of the drug

          have been available in the United States for almost a decade. Valproate, the base

          compound in Divalproex ER, has been in use for more than a century and is

          recognized as an essential medicine by the World Health Organization.

                 2663. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Divalproex ER, as follows:

                 2664. In 1999, Abbot Laboratories received FDA approval to market

          Depakote ER, a branded version of the drug. Depakote ER was a blockbuster drug

          that achieved nearly $1,000,000,000 in sales for Abbot.

                 2665. Between January and May of 2009, Mylan, Zydus, and Par (through

          Anchen Pharmaceuticals, its predecessor-in-interest) all received ANDAs authorizing

          them to market Divalproex ER as generic versions of Depakote ER. Defendant Dr.



                                                      679

                                                 679 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 691 of 1126 PageID
                                                                     RECEIVED       #: 710
                                                                               NYSCEF:  12/15/2020




          Reddy’s sells Divalproex ER pursuant to ANDAs approved by the FDA in March

          2012.

                  2666. During the relevant time period, Defendants Mylan, Zydus, Dr. Reddy’s

          and par sold Divalproex ER to Plaintiffs and others in the United States at

          supracompetitive prices inflated by the unlawful and anticompetitive agreements

          alleged in this Complaint.

                  2667. At all times relevant to this lawsuit there has been more than one

          manufacturer of Divalproex ER on the market. Defendants Mylan, Zydus, Dr.

          Reddy’s and Par dominate the market for Divalproex ER.

                  2668. Between 2009 and June 2013, Defendants’ prices for Divalproex ER

          remained relatively stable. However, in early July 2013, Defendants implemented in

          unison abrupt and substantial price increase on Divalproex ER. For example,

          Defendants increased the price for a bottle of 500 pills at 250 mg strength from

          approximately $30 to more then $200 per bottle. Bottles of 500 mg strength pills

          increased even greater rates, increasing from approximately $130 per bottle to more

          than $1,600 per bottle, an increase of more than 1100%.

                  2669. By way of example, with respect to WAC pricing, Mylan and Par set

          identical WAC prices within a couple weeks of each other in June 2013; and Dr.

          Reddy’s and Zydus matched those WACs in August 2013, around the time they each

          entered the market. As noted below, the new WACs for 100 and 500 count bottle of

          500 mg pills reflected increases of more than 300%.

                                                     680

                                                680 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 692 of 1126 PageID #: 711
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 693 of 1126 PageID
                                                                     RECEIVED       #: 712
                                                                               NYSCEF:  12/15/2020




          rational economical behavior, demand for Divalproex ER was actually decreasing

          when prices were increasing.

                2672. Upon information and believe, the prices increases on Divalproex ER

          was the result of collusive agreements between and among Defendants to increase

          pricing and restrain competition for the sale of Divalproex ER in the United States.

          These collusive agreements were furthered, at least in part, through in-person

          discussion conducted at meetings and industry events hosted by GPhA and HDMA

          as well as other meetings and communications described below.

                2673. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

          Maryland which was attended by representative from Dr. Reddy’s and Mylan.

                2674. On February 20-22, 2013, representatives from Dr. Reddy’s, Mylan, Par,

          and Zydus attended the 2013 GPhA Annual Meeting in Orlando, Florida.

                2675. On April 20-23, 2013, representatives of Dr. Reddy’s, Mylan, Par, and

          Zydus, attended the NACDS 2013 Annual Meeting in Palm Beach, Florida.

                2676. Shortly before Mylan’s and Par’s Divalproex ER prices increased, Dr.

          Reddy’s, Mylan, Par, and Zydus, attended the HDMA 2013 BLC in Orlando, Florida

          on June 2-5, 2013.

                2677. On June 4-5, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

          Zydus attended the 2013 GPhA CMC Workshop in Bethesda, Maryland.

                2678. On August 10-13, 2013, representatives from Dr. Reddy’s, Mylan, Par,

          and Zydus, attended the NACDS 2013 Total Store Expo in Las Vegas, Nevada.

                                                   682

                                               682 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                  INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 694 of 1126 PageID
                                                                     RECEIVED       #: 713
                                                                               NYSCEF:  12/15/2020




                2679. On October 28-30, 2013, representatives from Dr. Reddy’s, Mylan, Par,

          and Zydus attended the 2013 GPhA Fall Technical Conference in Bethesda,

          Maryland.

                2680. On February 19-21, 2014 representatives from Dr. Reddy’s, Mylan, Par,

          and Zydus attended the 2014 GPhA Annual Meeting in Orlando, Florida.

                2681. On April 26-29, 2014, NACDS held its 2014 Annual Meeting in

          Scottsdale, Arizona. NACDS’s 2014 Annual Meeting was attended by representatives

          from Dr. Reddy’s, Mylan, Par, and Zydus.

                2682. On June 1-4, 2014, the HDMA held a BLC in Arizona. This event was

          attended by representatives from Dr. Reddy’s, Mylan, Par, and Zydus.

                2683. On June 3-4, 2014, representatives from Dr. Reddy’s, Mylan, Par, and

          Zydus attended the 2013 GPhA CMC Workshop in Bethesda, Maryland.

                2684. On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the

          Boston Convention Center. This Expo was attended by representatives from Dr.

          Reddy’s, Mylan, Par, and Zydus.

                2685. On October 27-29, 2014, representatives from Dr. Reddy’s, Mylan, Par,

          and Zydus attended the GPhA Fall Technical Conference.

                2686. On October 27-29, 2014, representatives from Dr. Reddy’s, Mylan, Par,

          and Zydus attended the GPhA Fall Technical Conference.

                2687. On February 9-11, 2015, representatives from Dr. Reddy’s, Mylan, Par,

          and Zydus attended the GPhA Annual Meeting in Miami, Beach, Florida.

                                                  683

                                              683 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 695 of 1126 PageID
                                                                     RECEIVED       #: 714
                                                                               NYSCEF:  12/15/2020




                2688. On June 9-10, 2015, representatives from Dr. Reddy’s, Mylan, Par, and

          Zydus, attended the GPhA CMC Workshop.

                2689. On November 2-4, 2015, representatives of Dr. Reddy’s, Mylan, Par,

          and Zydus, attended the 2015 GPhA Fall Technical Conference in North Bethesda,

          Maryland.

                2690. No shortages or other market features can explain Defendants’ price

          increases for generic Divalproex ER during the Relevant Period.

                2691. The elevated prices of generic Divalproex ER resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                2692. The unlawful agreements among Defendants Dr. Reddy’s, Mylan, Par,

          and Zydus, regarding generic Divalproex ER were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                CF.    Enalapril Maleate
                2693. Enalapril Maleate (“Enalapril”), also known by the brand name Vasotec,

          is a so-called ACE inhibitor, used to treat high blood pressure.




                                                     684

                                                684 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 696 of 1126 PageID
                                                                     RECEIVED       #: 715
                                                                               NYSCEF:  12/15/2020




                 2694. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Enalapril, as follows:

                 2695. During the Relevant Period, Defendants Mylan, Teva, Wockhardt, and

          Taro dominated the market for generic Enalapril tablets. But in 2009, Taro

          discontinued its sales of Enalapril under its own label and effectively exited the

          commercial market. Thereafter, Taro continued supplying Enalapril only to certain

          U.S. Government purchasers under their “TPLI” label – until it heard about the

          enormous profits its co-conspirators were making, as alleged in more detail, infra.

                 2696. Thus, at the time of the price increases in mid-2013, the Enalapril

          market had only three manufacturers: Mylan with approximately 60%, Wockhardt

          with approximately 28%, and Teva with approximately 11 %.

                 2697. Mylan increased its price for Enalapril effective JuIy 2, 2013. Enalapril

          was on the list of drugs slated for a price increase that Teva had received from Mylan

          in June, 2013, before those price increases were put into effect.

                 2698. On July 10, 2013, K.G. at Teva confirmed that Enalapril “was on the

          Mylan increase communicated last week. They took a ~75% increase to WAC.”

                 2699. Teva also received a request from a customer for a lower price on

          Enalapril. Remarkably, the customer (falsely) said that the request was due to

          Wockhardt having supply problems, not because of the Mylan increase.



                                                      685

                                                 685 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 697 of 1126 PageID
                                                                     RECEIVED       #: 716
                                                                               NYSCEF:  12/15/2020




                2700. That comment from the customer sparked some confusion at Teva,

          which Teva quickly sought to clarify – with a phone call to the apparent source of the

          problem (and Teva’s fellow cartel-member), Mylan: Kevin Green (from Teva) and

          Jim Nesta (at Mylan) had two phone calls that day, one of which lasted approximately

          a quarter-hour. The next day, July 11, Green and Nesta spoke two more times.

          During these conversations, Nesta explained to Green that Wockhardt had agreed to

          follow the Mylan price increase on Enalapril. This information sparked an e-mail

          exchange that evening, between Green and Patel: Green wrote that “This is all a

          result of a wockhardt price increase following a Mylan increase.” Shortly thereafter,

          Patel replied, “Wockhardt took an increase before Mylan? Then had their supply

          issue? It thought it was their supply issue plus Mylan increase.” At 1:12 am, Green

          replied, “Wockhardt followed Mylan. They are not having supply issues. Just

          allocating based on the Mylan increase. They make their own API.” As it turned out,

          there must have been a miscommunication between Green and Nesta, because

          although Wockhardt did in fact plan to follow Mylan’s price increase, it had not

          actually done so as of that evening.

                2701. Meanwhile, the next day, on or about July 12, the Vice President of Sales

          and Marketing at Taro, Ara Aprahamian, was considering whether to renew or adjust

          Taro’s price on Enalapril for its national contract (for U.S. Government purchasers),

          which was slated to expire that September.



                                                     686

                                                 686 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 698 of 1126 PageID
                                                                     RECEIVED       #: 717
                                                                               NYSCEF:  12/15/2020




                2702. That same Friday (July 12, 2013), Teva was busy with its own aspects of

          Defendants’ cartel. J.P., a national account executive at Teva, asked Patel whether

          Teva was “planning on increasing [its price for Enalapril]?” Patel responded: “I hope

          to increase, but we’re gathering all the facts before making a determination.” J.P. then

          inquired whether Teva would make an offer to the customer, and Patel answered:

          “Not sure yet. Need some time. We’re exploring the possibility of an increase just on

          this item . . . in the near future. Maybe next week.”

                2703. And sure enough, later that same day, Patel and Green started

          “exploring the possibility” and “gathering the facts” by reaching out to Teva’s fellow

          cartel-members that manufactured Enalapril: Mylan and Wockhardt.

                2704. Illustrating the institutional, rather than merely personal, nature of the

          relationship among cartel members, Patel (rather than Green) at Teva called Jim Nesta

          at Mylan and they spoke three times, including calls lasting six and five minutes.

                2705. Meanwhile, Green was attending the PBA Health3 Conference at the

          Sheraton Overland Park in Overland Park, Kansas, where he participated in a golf

          outing. K.K. – a senior national account executive at Wockhardt – attended the same

          conference, and likely spoke directly to Green either at the trade show at night,

          because at 12:40 am that evening (i.e. the very early Saturday morning of July 13),

          K.K. created a contact on his cell phone with Green’s cell phone number in it.

                2706. The next day, Sunday, July 14, after Green returned home from the

          conference, he and Patel spoke three times, including one call lasting approximately

                                                     687

                                                687 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 699 of 1126 PageID
                                                                     RECEIVED       #: 718
                                                                               NYSCEF:  12/15/2020




          twenty minutes. During these calls, Green conveyed to Patel what he had learned

          from K.K.: that Wockhardt planned to follow the Mylan price increase.

                2707. First thing the next morning, on Monday, July 15, 2013, Patel sent an e-

          mail to a Teva executive stating, “new developments...heard that Wockhardt is taking

          an increase today or tomorrow.”

                2708. At the same time, Wockhardt was planning to raise the price of Enalapril

          and sought to conltrm specific price points for the increase. Internally, Wockhardt

          employees understood that K.K. would try to obtain price points from a competitor.

          That morning, K.K. of Wockhardt called Green for a one-minute call; shortly

          thereafter, Green returned the call and they spoke for two more minutes. At 9:57 am,

          K.K. reported internally the specific price ranges that he had obtained from Green.

                2709. Armed with this competitively sensitive information, and the knowledge

          that Wockhardt intended to follow the Mylan increase, Teva began to plan its own

          price increase. So the next day, on Tuesday, July 16, 2013, Patel sent the following

          internal e-mail to her boss at Teva, K.G., at 11:08 am, with the subject “Enalapril

          Increase Overview,” again using the word “rumors” to obfuscate the true source of

          her information:

                As you are aware, we are currently preparing the information to hopefully be
                able to implement a price increase on Enalapril.

                This is a 3-player market that we share with Mylan and Wockhardt. Mylan
                announced a price increase last week. We are hearing rumors that Wockhardt
                will follow or exceed Mylan sometime this week. It would be ideal if we could


                                                    688

                                               688 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 700 of 1126 PageID
                                                                     RECEIVED       #: 719
                                                                               NYSCEF:  12/15/2020




                follow very soon at a slightly more competitive price, with the intent of picking
                up some additional share in the market. Current share make up is as follows:

                1. Mylan: 44%
                2. Wockardt: 43%
                3. Teva: 13%

                At this time, we are holding off on responding to a couple of bids in-house
                since a WAC increase would be required to follow the market. It would be a
                great opportunity to win this share and hopefully additional business as
                customers request bids going forward. (I think it would be ideal to capture an
                additional 10%).

                2710. This e-mail was then forwarded to Maureen Cavanaugh at Teva, who

          promptly approved the price increase. Also that same day, July 16, 2013, Jim Nesta at

          Mylan called Patel (at Teva) and left her a voice-mail.

                2711. Patel then scheduled a “Price Increase Discussion” with members of

          Teva’s sales and pricing teams, and sent the following agenda for Wednesday, July 17:




                                                     689

                                                689 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 701 of 1126 PageID
                                                                     RECEIVED       #: 720
                                                                               NYSCEF:  12/15/2020




                2712. While Teva had an ample supply chain to supply more than a total of

          23% of the market, it was seeking to capture only “an additional 10%” because more

          than that increase would have put Teva in violation of the cartel’s so-called “fair

          share” rules for a three-player market.

                2713. Teva and Wockhardt simultaneously implemented the contemplated

          enalapril price increases that Friday: July 19, 2013.




                                                     690

                                                690 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 702 of 1126 PageID
                                                                     RECEIVED       #: 721
                                                                               NYSCEF:  12/15/2020




                2714. Within a few days after the increases, a customer complained to K.K. at

          Wockhardt, asking: “What is going on in the market that justifies your price

          increases?” K.K. answered by placing the blame on Mylan: “Mylan took up first we

          are just following.”

                2715. Similarly, in early August, a different customer asked Wockhardt to

          reconsider its increase, suggesting that Wockhardt’s supposed competitors were

          offering a lower price point. Knowing this to be untrue, K.K. again shifted the blame:

          “we followed Mylan and Teva for the increase.”

                2716. At the same time that all of this was going on with Teva, Mylan, and

          Wockhardt, Aprahamian at Taro was also communicating about Enalapril with both

          Patel at Teva and M.C., a senior sales and marketing executive at Wockhardt. And, as

          a result of those conversations, Taro’s plans changed – which serves to illustrate both

          what should have been the effect of a competitive threat from Taro (keeping prices

          for Enalapril low, even when Taro was not in the market) and also the opposite effect

          that Defendants’ cartel actually had on those same prices, by eliminating the

          competitive threat from Taro and others.

                2717. So on Wednesday, July 17, 2013 – the same day as the Enalapril price-

          increase meeting just described, supra – Patel called Aprahamian and left a message.

          He returned the call and the two spoke for approximately a quarter-hour. Then, on

          Friday, July 19 – the day that both Teva and Wockhardt’s price increases for Enalapril

          became effective – Aprahamian called M.C. at Wockhardt on his office phone and left

                                                     691

                                               691 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 703 of 1126 PageID
                                                                     RECEIVED       #: 722
                                                                               NYSCEF:  12/15/2020




          a message. He then immediately called M.C.’s cell phone, which M.C. answered.

          They spoke for approximately eleven minutes.

                2718. That same morning (July 19), Aprahamian sent an internal e-mail to Taro

          colleagues, including to M.P., a senior Taro executive, signaling a change in plans.

          The subject was “Taro Enalapril” and the e-mail read: “There has been some

          significant changes in the market landscape with this product and I’d like to get

          product back in Taro label (and fast).” By “back in Taro label,” Aprahamian meant

          selling in the commercial market – and Taro did move fast.

                2719. In the coming months, both Teva and Taro engaged in intensive

          analyses of how the market should look after Taro’s re-launch so that each competitor

          would have its so-called “fair” share of the market.

                2720. On July 31, 2013, for example, Patel provided her analysis of the drugs

          that Teva should bid on in response to a request for bids from a major customer,

          which was largely based on whether Teva had reached its “fair share” targets.

          Enalapril was one of the drugs where Teva was “seeking share,” so Patel authorized

          submission of a bid. But prior to sending the e-mail, Patel had spoken to Aprahamian

          on July 30 (11-minute call) and July 31 (4-minute call). Based on the agreement

          between the two companies, and in accordance with Defendants’ cartel’s so-called

          “fair share” regime, Taro understood that it would not take significant share from

          Teva upon its launch because Teva had a relatively low market share (on the order of

          10%) compared to others in the market, such as Mylan’s roughly 60% share.

                                                     692

                                                692 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 704 of 1126 PageID
                                                                     RECEIVED       #: 723
                                                                               NYSCEF:  12/15/2020




                2721. In early December, 2013, Taro was making its final preparations to re-

          enter the Enalapril market – including, of course, reaching out to its co-conspirators.

                2722. So, on December 3, Aprahamian consulted twice by phone with M.A., a

          senior account executive at Mylan, for approximately two and ten minutes.

                2723. The next day, a customer who had recently switched from Wockhardt to

          Teva expressed an interest in moving its primary business to Taro for the 2.5 mg, 5

          mg, 10 mg, and 20 mg strength tablets. At 4:30 that afternoon, Aprahamian directed a

          Taro employee to prepare a price proposal for that customer for all four products.

                2724. But before actually sending the proposal to the customer, however, Taro

          sought the input of Taro’s co-conspirator, Teva. So the next day, on December 5,

          Aprahamian and Patel spoke by phone for approximately five minutes.

                2725. Taro’s fact sheet for the Enalapril launch, from December 5, the day of

          Aprahamian’s call with Teva, showed a “Target market share goal” of 15%, with

          prices identical to Teva’s and nearly identical to Wockhardt’s and Mylan’s.

                2726. Taro began submitting offers on Enalapril the following day, December

          6, 2013. But even with the bidding process underway, Aprahamian made certain to

          communicate with M.A. at Mylan during a brief phone conversation that afternoon;

          since Mylan was the market share leader with approximately 60% of the market, Taro

          was targeting more of Mylan’s customers than those of other competitors.




                                                    693

                                                693 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 705 of 1126 PageID
                                                                     RECEIVED       #: 724
                                                                               NYSCEF:  12/15/2020




                2727. Over the next ten days, the discussions between Taro and Mylan

          continued over how to allocate the Enalapril market. Aprahamian and M.A. talked

          for ten minutes on December 11 and for seven minutes on December 12.

                2728. Thereafter, and with the likely consent of Mylan, Aprahamian reported

          on an internal Taro Sales and Marketing call on December 7 that Taro’s prior target

          Enalapril market share goal of 15% had been raised to 20%.

                2729. Taro continued to gain share from both Mylan and Wockhardt, and to

          co-ordinate with both. For example, in late December, Taro submitted a competitive

          offer to Morris & Dickson, a Wockhardt customer. This caused M.C. (Wockhardt) to

          call Aprahamian (Taro) on December 31, 2013, to discuss the situation. During the

          call, M.C. agreed that so long as Wockhardt was able to retain McKesson as a

          customer, it would concede Morris & Dickson to Taro. On January 2, 2014, S.K. at

          Wockhardt replied to an e-mail with the subject, “Competitive Offer for Enalapril” by

          conveying the details of M.C.’s New Year’s Eve discussion with Aprahamian to his

          colleagues: “I spoke to [M.C.] on NYE. Once we confirm we are keeping

          McKesson, let’s yield MoDick.” As was the standard practice among employees of

          cartel members, the e-mail ended with an attempt to minimize further written

          communications on the subject: “Call to discuss.”

                2730. By May, 2014, the market had stabilized, and market share for Enalapril

          was distributed among the companies in line with their so-called “Fair Share”

          conspiracy. As Teva was considering whether to bid on specific drugs for an RFP

                                                   694

                                              694 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 706 of 1126 PageID
                                                                     RECEIVED       #: 725
                                                                               NYSCEF:  12/15/2020




          sent out by a large wholesaler customer, Patel provided the following caution with

          regard to Enalapril: “no bid due to potential market/customer disruption, aka

          strategic reasons.” The same day she sent that e-mail – May 14 – Patel spoke to

          Aprahamian for approximately four minutes and they exchanged eight text messages.

                 2731. By the end of the next month, Taro had obtained 25% market share for

          Enalapril in a 4-player market. Mylan and Teva each had approximately 28 % market

          share, and Wockhard had the remainder.

                 2732. No shortages or other market features can explain Defendants’ elevated

          pricing for Enalapril during the Relevant Period.

                 2733. The elevated prices of Enalapril resulted from Defendants’

          anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2734. The unlawful agreements among Mylan, Taro, Teva, and Wockhardt for

          Enalapril were part of all Defendants’ overarching conspiracy to unreasonably restrain

          trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 CG. Etodolac and Etodolac ER
                 2735. Etodolac, also known by the brand name Lodine, is a non-steroidal anti-

          inflammatory drug (NSAID). It is used to reduce pain, swelling and joint stiffness




                                                     695

                                                 695 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 707 of 1126 PageID
                                                                     RECEIVED       #: 726
                                                                               NYSCEF:  12/15/2020




          from arthritis. An extended release version of Etodolac (Etodolac ER), also known

          by the brand name Lodine XL, is also available.

                 2736. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Etodolac, as follows:

                 2737. During the Relevant Period, Defendants Apotex, Taro, Teva and Sandoz

          dominated the market for generic Etodolac tablets; Taro, Teva, and Zydus dominated

          the market for generic Etodolac ER tablets; and Apotex, Teva, and Taro dominated

          the market for generic Etodolac capsules.

                 2738. In early 2012, Apotex (which had received an ANDA to market

          Etodolac capsules in 2000) was planning to re-enter the market for the drug while

          Teva was planning to exit the market. Although the number of competitors in the

          market remained the same, Apotex and Taro were able to co-ordinate a large price

          increase due to of Defendants’ overarching, so-called “fair share” cartel agreement.

                 2739. As a result of this co-ordination, Taro led a price increase that more than

          tripled its previous price for Etodolac capsules from early 2012, while Apotex entered

          the market at the higher price and gained its “fair share.” As a result, between May

          and August of 2012, Taro and Apotex were able to co-ordinate to increase prices by

          more 200%.

                 2740. This co-ordination paved the way for a subsequent price increase on the

          tablet formulation of the drug. One year later, when Patel first began planning for

                                                      696

                                                 696 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 708 of 1126 PageID
                                                                     RECEIVED       #: 727
                                                                               NYSCEF:  12/15/2020




          another round Teva’s price increases, Etodolac and Etodolac ER were not slated for

          increases. For example, when she circulated a long list of potential increases on July

          11, 2013, neither of those formulations were on the list.

                2741. Around that time, Sandoz began identifying a list of drugs where it

          believed it could increase price by the end of July. Etodolac was on the list, in part

          because Sandoz would be able to implement a substantial increase without incurring

          significant price protection penalties from its customers.

                2742. On July 16, 2013, SW-3, a senior executive at Sandoz, reached out to

          Aprahamian – who was, by this point, now at Taro – and they spoke for

          approximately a quarter of an hour. Aprahamian called SW-3 back the next day and

          the two spoke again, but for half that time. After hanging up the phone with SW-3,

          Aprahamian immediately called Patel. They exchanged voicemails until they were able

          to connect later in the day, again for approximately a quarter of an hour. On July 18,

          2013, Patel called SW-1 at Sandoz and the two spoke for approximately ten minutes.

                2743. During the flurry of phone calls, Defendants Sandoz, Taro, and Teva

          agreed to raise prices for both Etodolac teblets and Etodolac ER.

                2744. On July 22, 2013, before any price increases took effect or were made

          public, Patel added both Etodolac tablets and Etodolac ER to her price increase

          spreadsheet for the first time, with the following on it:




                                                     697

                                                 697 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 709 of 1126 PageID
                                                                     RECEIVED       #: 728
                                                                               NYSCEF:  12/15/2020




                2745. Based on her conversations with SW-1 and Aprahamian, Patel

          understood that Sandoz planned to increase its price on Etodolac tablets, and that

          Taro would follow suit and raise its price for Etodolac ER. During those

          conversations, Teva agreed to follow both price increases.

                2746. That same day, Sandoz sent out a calendar notice to certain sales and

          pricing employees for a conference call scheduled for July 23, 2013 to discuss planned

          price increases, including for Etodolac tablets. Prior to the conference call on July 23,

          SW-1 called Patel at Teva. After exchanging voice mails, the two were able to

          connect for approximately a quarter of an hour that day. During that call, SW-1

          confirmed the details of the Sandoz price increase on Etodolac tablets. Similarly, SW-

          3 of Sandoz called Aprahamian (Taro) the same day and they spoke for a few minutes.

                2747. The Sandoz price increase for Etodolac tablets became effective on July

          26, 2013. That same day, Taro received a request from a customer for a one-time buy

          on Etodolac 400mg Tablets. After learning of the request, Aprahamian responded

          swiftly internally, in accordance with Defendants’ overarching cartel agreement: “Not

          so fast. Why the request? Market just changed on this and not apt to undercut.”

                2748. When Taro received another request on July 30 from a large wholesale

          customer for a bid due to the Sandoz price increase, Aprahamian’s internal response

          was equally swift, and likewise followed Defendants’ cartel’s “rules of the road”:




                                                     698

                                                698 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 710 of 1126 PageID
                                                                     RECEIVED       #: 729
                                                                               NYSCEF:  12/15/2020




                2749. There was no legitimate, pro-competitive reason to Taro to decline to

          “tak[e] on additional share…” Instead, Taro did so in accordance with Defendants’

          cartel agreements.

                2750. Also on July 26, Patel sent an e-mail to others at Teva – including her

          supervisor K.G., Rekenthaler and others – informing them of the Sandoz increase on

          Etodolac IR (immediate release). She instructed them to “[p]lease watch ordering

          activity for both, IR and ER. The intent is that we will follow in the near future, but a

          date has not been determined.”

                2751. Patel continued to coordinate with both Sandoz and Taro regarding the

          Etodolac tablet and Etodolac ER price increases (among other things). Between July

          29 and August 2, 2013, for example, Patel engaged in the following series of calls with

          SW-1 of Sandoz and Aprahamian at Taro:




                                                     699

                                                699 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 711 of 1126 PageID
                                                                     RECEIVED       #: 730
                                                                               NYSCEF:  12/15/2020




                2752. Aprahamian was also speaking to his contact at Sandoz – SW-3 – during

          this time, including a one-minute call at 7:56 am on July 30; an approximately quarter-

          hour call at 12:43 pm on August 1; and a six-minute call the next day, August 2.

                2753. On August 1, 2013 - shortly after speaking with Patel – Aprahamian

          instructed a colleague at Taro to begin implementing a price increase on Etodolac

          tablets and Etodolac ER. Aprahamian stated: “[w]e need to get these out next week.”

          Not wanting to provide the details in writing, Aprahamian concluded: “Will come

          over and discuss with you.”

                2754. By August 5, 2013, it was well known internally at Teva that Taro would

          soon be raising prices on both Etodolac tablets and Etodolac ER. The minutes from

          a Teva “Marketing Ops” meeting on August 5, 2013 – which Patel attended – include

          the notation “4. Etodolac – Sandoz did take price increase on IR, Taro taking price




                                                    700

                                               700 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 712 of 1126 PageID
                                                                     RECEIVED       #: 731
                                                                               NYSCEF:  12/15/2020




          increase on IR and ER this week. CIM still monitoring to 100% forecast for all

          customers.”

                2755. Two days later, Patel sent the “Price Increase Overview” spreadsheet to

          her boss, K.G., summarizing Teva’s upcoming August 9 price increases. The e-mail is

          illustrated here (on the next page) and the spreadsheet is illustrated and discussed in

          further detail infra, in the context of that August, 2013, group price-raise. In the

          spreadsheet, Patel had again made it clear that the reason Teva was increasing its

          prices for Etodolac tablets and Etodolac ER was because Taro would, in the future,

          also be raising its prices on both drugs “this week,” even though they had not done so

          at the time of Patel’s e-mail – information that was not public at that time, and which

          Patel had learned from Teva’s co-conspirators at Taro.

                2756. K.G. immediately recognized that having such explicit evidence of a

          supposed competitor’s (but, in fact, fellow cartel member’s) price increase plans, in

          writing, could be problematic for Teva. So the same day, in response to Patel’s e-mail,

          K.G. told Patel to remove some of the incriminating information:




                                                     701

                                                 701 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 713 of 1126 PageID
                                                                     RECEIVED       #: 732
                                                                               NYSCEF:  12/15/2020




                2757. As ordered, Patel deleted the information.

                2758. K.G. did not, of course, direct Patel to stop co-operating with the fellow

          cartel members identified in her e-mail.

                2759. Teva and Taro raised prices for Etodolac tablets and Etodolac ER

          simultaneously, with the price increases effective on August 9, 2013. Both their AWP

          and their WAC prices were increased to the exact same price points. The increases

          were substantial. For Etodolac tablets, Teva’s average increase was 414%; for

          Etodolac ER, the average increase was 198%.

                2760. The astronomical profitablility of this substantial price increase, further

          discussed infra, also resulted in Zydus entering the market for Etodolac ER.


                                                     702

                                               702 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 714 of 1126 PageID
                                                                     RECEIVED       #: 733
                                                                               NYSCEF:  12/15/2020




                2761. This, in turn, should have led to price competition. Instead, what

          happened was that Defendants continued to allocate customers in accordance with

          their cartel agreements.

                2762. For example, Teva and Taro willingly gave up customers to Zydus so

          that it could get its “fair share” of the market. Nisha Patel, Ara Aprahamian, and

          Kevin Green discussed a plan to cede a large wholesale client to Zydus in May, 2014,

          and Teva then ceded a second customer to Zydus a few months later. Some of these

          conversations are reflected in the chart below:




                2763. On May 14, 2014, Anda, a wholesaler customer of Teva, notified Teva

          that Zydus had submitted a bid for its Etodolac ER business. That same day, Patel




                                                    703

                                               703 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 715 of 1126 PageID
                                                                     RECEIVED       #: 734
                                                                               NYSCEF:  12/15/2020




          exchanged eight text messages and had a four-minute call with Aprahamian. The next

          day, Green called Patel and they spoke for twenty minutes.

                2764. A week later, on May 20, 2014, Green called Patel and they spoke for a

          few minutes. That same day, K.R., a senior sales executive at Zydus, also exchanged

          two text messages and had a short call with Maureen Cavanaugh at Teva. The next

          day (May 21) Green called Patel again, and they spoke for approximately a half-hour;

          the same day, K.R. at Zydus and Cavanaugh (Teva) exchanged four text messages.

                2765. The next day, on May 22, 2014, T.S., Senior Analyst, Strategic Support at

          Teva, sent an internal e-mail to certain Teva employees, including Patel, stating: “I

          have proposed we concede Anda as they are a small percent of market share and we

          will have to give up some share with a new market entrant. Anda is looking for a

          response today.” Patel responded: “agree with concede.”

                2766. There was no legitimate, pro-competitive reason for Teva to agree to

          concede any customer, including Anda, nor was there any legitimate, pro-competitive

          reason for Teva to “have to give up some share [to] a new market entrant.”

                2767. Instead, Teva did so in accordance with Defendants’ cartel agreements.

                2768. Similarly, on June 27, 2014, Econdisc, a Teva GPO customer, notified

          Teva that it had received a competitive offer for its Etodolac ER business. Later that

          day, Patel spoke with Aprahamian at Taro for approximately a quarter of an hour.

                2769. The next week, on July 2, Patel called Green and left a short voice-mail.

          The next day, on July 3, 2014, Patel sent an internal e-mail advising that: “We will

                                                    704

                                                704 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                  INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 716 of 1126 PageID
                                                                     RECEIVED       #: 735
                                                                               NYSCEF:  12/15/2020




          concede.” Later that same day, Teva told Econdisc that it was unable to lower its

          pricing to retain the business.

                 2770. When Patel’s boss at Teva, K.G., learned that Teva no longer had the

          Econdisc account, he sent an internal e-mail asking, “Did we choose not to match

          this?” Patel answered: “Yes. New market entrant – Zydus.” K.G. replied: “Okay

          good. Thank you.”

                 2771. In conjunction with Apotex’s entry into the market, Taro and Apotex

          announced identical and nearly simultaneous list price increases. The increases were

          very large. For example, on 300 mg capsules, both manufacturers raised prices more

          than 250%. Rather than stimulate price competition, Apotex’s entry into the market

          resulted in much higher prices. Apotex quickly gained market share, all while it and

          Taro maintained high prices, in accordance with Defendants’ overarching cartel

          agreement – which is also what made this abnormal pricing behavior possible.

                 2772. The charts below show Defendants’ continuing agreement not to

          compete in the markets for Etodolac tablets and capsules, including Etodolac ER,

          during the Relevant Period, through and including at least early 2019, the most recent

          period for which pricing figures were readily available:47




          47
            The price charts below show the lockstep list pricing of Etodolac capsules by
          Taro and Aptoex and similar parallel NSP pricing. Etodolac capsules come in 200 mg and 300 mg
          dosages, both of which exhibited similar pricing patterns. Charts are provided here only for the 300
          mg dosage.).


                                                          705

                                                     705 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 717 of 1126 PageID
                                                                     RECEIVED       #: 736
                                                                               NYSCEF:  12/15/2020




                 2773. Also illustrated are list (WAC) price for Etodolac regular and ER

          tablets:48




          48
            Note, regular tablets come in 400 mg and 500 mg dosages and ER tablets come in 400 mg, 500 mg
          and 600 mg dosages. The pricing patterns across all dosages are similar. Charts for only the 500 mg
          dosages are included here.


                                                         706

                                                    706 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 718 of 1126 PageID
                                                                     RECEIVED       #: 737
                                                                               NYSCEF:  12/15/2020




                2774.




                2775. As she was preparing to implement Teva’s August 9, 2013, price

          increases, Patel calculated the quarterly increase in sales revenues resulting from the

          price increases taken by Teva on July 3, 2013. The analysis also included the fìnancial

          impact of the recent Pravastatin increase. As would be expected from the graphs

          above, the results are staggering:




                                                     707

                                                707 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 719 of 1126 PageID
                                                                     RECEIVED       #: 738
                                                                               NYSCEF:  12/15/2020




                2776. According to her analysis, the “Total Net Upside after Credits” as a

          result of the July 3 price increases, plus Pravastatin and one other drug, was a

          staggering 5937,079,079 (nearly $l billion) to Teva per quarter, as shown in the chart.

                2777. For this anticompetitive increase in sales of almost $4 billion annually,

          Patel received a bonus of approximately $30,000.

                2778. No shortages or other market features can explain Defendants’ price

          increases for generic Etodolac tablets and capsules, including Etodolac ER, during the

          Relevant Period.

                2779. The elevated prices of generic Etodolac tablets and capsules, including

          Etodolac ER, resulted from Defendants’ anticompetitive conduct, have injured

          Plaintiffs and caused them to pay more than they would have paid in a free and fair

          market, and will continue indefinitely at these elevated levels unless Defendants’

          conduct in furtherance of their conspiracies is enjoined by this Court.The unlawful

          agreements among Defendants Apotex, Taro, Teva Sandoz, and Zydus, regarding

          generic Etodolac tablets and capsules, including generic Etodolac ER, were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.




                                                     708

                                                708 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 720 of 1126 PageID
                                                                     RECEIVED       #: 739
                                                                               NYSCEF:  12/15/2020




                 CH. Amiloride HCL/HCTZ Tabs, Clemastine Fumarate
                     Oral Liquids, Clemastine Fumarate Tablets,
                     Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin
                     Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs,
                     Ketoprofen Caps, Ketorolac Tabs, Pravastatin Tabs,
                     and Tolmetin Sodium Caps – “Round 2”
                 2780. While many of these drugs are described in additional detail elsewhere in

          this Complaint, it is helpful to consider them in the context of their group price-raise

          of August, 2013, as well.

                 2781. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

          Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids, Clemastine

          Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate

          Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

          Pravastatin Tabs, and Tolmetin Sodium Caps, at least as follows:

                 2782. As alleged supra, on Wednesday, July 3, 2013, Teva implemented a

          massive price increase on Adapalene Gel, Cefaclor ER Tabs, Cefadroxil Tabs,

          Cefdinir Caps, Cefdinir Oral Suspension, Cefprozil Tabs, Cephalexin Tabs,

          Cimetidine Tabs, Fluconazole Tabs, Fluocinonide Cream, Fluocinonide Emollient

          Cream, Fluocinonide Gel, Fluocinonide Ointment, Methotrexate Tabs, Moexipril

          HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs,

          Oxybutynin CL Tabs, Prazosin HCL Caps, and Ranitidine HCL Tabs.




                                                      709

                                                 709 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 721 of 1126 PageID
                                                                     RECEIVED       #: 740
                                                                               NYSCEF:  12/15/2020




                 2783. The day after those massive price increases was Thursday, July 4, and the

          Monday after that (July 8), Nisha Patel at Teva was back on the telephone, making the

          rounds with other cartel members. On that day, Patel called executives at four other

          cartel members: GW-5 at Glenmark (they spoke for approximately 10 minutes),

          David Berthold at Lupin (same), Jim Grauso at Aurobindo (same), and Rick Rogerson

          at Actavis.

                 2784. The following day, Tuesday, July 9, Patel called Jason Malek at Heritage

          (they spoke for approximately 20 minutes) and exchanged calls with SW-1, at Sandoz,

          ultimately connecting for approximately a quarter-hour.

                 2785. The day after that, Wednesday, July 10, Kevin Green (Teva) and Jim

          Nesta (Mylan) had two telephone calls and spoke for approximately a quarter of an

          hour, after which Green called Patel, and they spoke for seven minutes; and the same

          day, Patel spoke with Berthold at Lupin, again, for approximately four minutes, and

          called, but apparently missed, GW-5 at Glenmark – so she followed up with a text.

                 2786. The next day, Thursday, July 11, Nesta and Green exchanged five phone

          calls between noon and 1:20 pm, speaking for a total of approximately five minutes;

          and Patel called Berthold – again – and GW-5 at Glenmark returned Patel’s text from

          the previous day with a seven-minute telephone call.

                 2787. In addition, the same day, Patel sent a preliminary draft list of price

          increase candidates to a colleague for what she referred to as “Round 2.” For the

          drugs on the preliminary list, Patel stated that “this does not guarantee that fthey] will

                                                     710

                                                 710 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 722 of 1126 PageID
                                                                     RECEIVED       #: 741
                                                                               NYSCEF:  12/15/2020




          end up getting an increase, but at the very least, it will be put through the review

          process.” Initially, the list included a number of drugs involving the following

          competitors, primarily: Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan and

          Sandoz. This process ultimately led to Teva raised prices on another twelve different

          drugs on August 9, 2013. These increases were again co-ordinated with a number of

          Teva’s co-conspirators, including Defendants Mylan, Sandoz, Taro, Lupin, Glenmark,

          Zydus and Apotex.

                2788. Patel and other Teva executives continued to co-ordinate with Teva’s

          co-conspirators over the next several weeks, refining the list and preparing for the

          next large Teva price increase.

                2789. By August 7, 2013, Patel had finalized the list. That day she sent an e-

          mail to her supervisor, K.G., with a “Price Increase Overview” spreadsheet which she

          had prepared for Maureen Cavanaugh, summarizing the increases. As shown below,

          the spreadsheet included competitively sensitive information about certain cartel

          members’ plans, including future price increases, that Teva could have only learned

          from directly colluding with those co-conspirators:




                                                     711

                                                711 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 723 of 1126 PageID
                                                                     RECEIVED       #: 742
                                                                               NYSCEF:  12/15/2020




                2790. Under “Reason for Increase,” and likely reflecting Patel’s recent

          conversations with Teva’s co-conspirators, the Etodolac ER Tablets entry said

          “Follow Taro (likely to be this week…)”; the Etodolac Tablets entry said “Follow

          Sandoz; Taro likely to follow this week”; and the Pravastatin Tablets entry said

          “Follow Glenmark, Zydus and Apotex. Lupin waiting on Taro.” (emphases added).

                2791. As discussed supra (in the section focused just on Etodolac and Etodolac

          ER), K.G. immediately recognized that having such explicit commentary regarding

          fellow cartel members’ (particularly as they were supposedly competitors) future price

          increase plans, in writing ,would be problematic for Teva. This is particularly so, since

          the Pravastatin entry doesn’t merely say that Lupin is likely to follow, but rather

          explains the motivations behind Lupin’s (in-)action, viz. that it is “waiting on Taro.”




                                                     712

                                                712 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 724 of 1126 PageID
                                                                     RECEIVED       #: 743
                                                                               NYSCEF:  12/15/2020




                2792. In response to the e-mail, as alleged and illustrated, supra, K.G. told Patel

          to remove the incriminating information, and replace the details above with the bland

          notation that these increases were simply “anticipated,” which Patel did.

                2793. Following Defendants’ cartel’s common and systematic pattern, Patel

          and Green co-ordinated the increases listed above with every important competitor in

          the days and weeks leading up to the increase.

                2794. The following graphic annotates the spreadsheet illustration above with

          details some of the calls with competitors in the days and weeks leading up to the

          increases:




                                                    713

                                               713 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 725 of 1126 PageID
                                                                     RECEIVED       #: 744
                                                                               NYSCEF:  12/15/2020




                2795. The only drug on the list that Patel and/or Green were not co-

          ordinating with Teva’s co-conspirators on (Clemastine Fumarate Oral Liquids) was a

          drug where Teva was exclusive, and thus had no pricing details to exchange with its

          fellow cartel members, who would – and did – simply stay out of the market.

                2796. Further, Teva knew that, in accordance with the so-called “Fair Share”

          rules of Defendants’ cartel, if any fellow cartel members did choose to enter this



                                                    714

                                               714 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 726 of 1126 PageID
                                                                     RECEIVED       #: 745
                                                                               NYSCEF:  12/15/2020




          market, they would co-ordinate with Teva and enter the market at Teva’s higher price,

          rather than competing with Teva.

                2797. On August 8, 2013, the day before the price increase went into effect,

          Patel was particularly busy, spending most of her morning reaching out and

          communicating with several key cartel members, including Lupin, Sandoz, Taro, and

          Mylan:




                2798. The next day, on August 9,2013, Teva raised prices on at least twelve

          different drugs49, at least seven of which overlapped with Mylan. As just discussed,

          these increases were co-ordinated with Teva’s co-conspirators, including Defendants

          Mylan, Sandoz, Taro, Lupin, Glenmark, Zydus, and Apotex.

                2799. No shortages or other market features can explain Defendants’ price

          increases for Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids,



          49
            Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids, Clemastine
          Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate
          Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,
          Pravastatin Tabs, and Tolmetin Sodium Caps.

                                                    715

                                               715 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 727 of 1126 PageID
                                                                     RECEIVED       #: 746
                                                                               NYSCEF:  12/15/2020




          Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin

          Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

          Pravastatin Tabs, or Tolmetin Sodium Caps during the Relevant Period.

                2800. The elevated prices of generic Amiloride HCL/HCTZ Tabs, Clemastine

          Fumarate Oral Liquids, Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem

          HCL Tabs, Doxazosin Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen

          Caps, Ketorolac Tabs, Pravastatin Tabs, and Tolmetin Sodium Caps resulted from

          Defendants’ anticompetitive conduct, have injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                2801. The unlawful agreements among Defendants Mylan, Sandoz/Fougera,

          Taro, Lupin, Glenmark, Zydus, Watson/Actavis, Dr. Reedy Apotex, and Teva

          regarding Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids,

          Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin

          Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

          Pravastatin Tabs, and Tolmetin Sodium Caps, were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.




                                                     716

                                                716 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 728 of 1126 PageID
                                                                     RECEIVED       #: 747
                                                                               NYSCEF:  12/15/2020




                 CI.    Hydrocortisone Acetate Suppositories (Anucort HC) Tablets

                 2802. Hydrocortisone Acetate Suppositories (“Hydrocortisone Acetate”), also

          known by the G&W brand name Anucort-HC, are used to treat itching or swelling

          caused by hemorrhoids as well as ulcerative colitis, proctitis, and other inflammato1y

          conditions of the intestines, rectum, or anus. Hydrocortisone Acetate is a

          corticosteroid.

                 2803. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Hydrocortisone Acetate, as follows:

                 2804. During the time period relevant to this Complaint, Hydrocortisone

          Acetate was G&W's top-selling product. As of January 2016, the 25mg formulation of

          Hydrocortisone Acetate accounted for nearly half of all of G& W's moving annual

          sales, totaling more than $119.7 million. Similarly, Hydrocortisone Acetate was

          Perrigo's second-best selling product. During that same time period, Perrigo's moving

          annual sales for the 25mg and 30mg formulations accounted for approximately $78.3

          million of Perrigo's total sales.

                 2805. In 2013, the Hydrocortisone Acetate market was split between G&W

          with 41% market share, Perrigo with 32%, and County Line Pharmaceuticals

          ("County Line") with 25%. However, by late June 2013, County Line made the

          decision to exit the market for Hydrocortisone Acetate.



                                                      717

                                                 717 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 729 of 1126 PageID
                                                                     RECEIVED       #: 748
                                                                               NYSCEF:  12/15/2020




                 2806. County Line's exit created an opportunity for Perrigo and G&W to

          collude to significantly raise the price of Hydrocortisone Acetate in July 2013, and

          then again one year later in July 2014.

                 2807. On June 25, 2013, Vogel-Baylor of G&W e-mailed Wal-Mart, a County

          Line customer, stating that she had heard that County Line was discontinuing

          Hydrocortisone Acetate and asked whether Wal-Mart was interested in a new

          supplier.

                 2808. Similarly, on June 26, 2013, ABC, also a County Line customer, e-mailed

          G&W requesting a bid on Hydrocortisone Acetate. Vogel-Baylor forwarded the

          request to her supervisor, Orlofski.

                 2809. Between June 27 and June 30, 2013, representatives from Perrigo and

          G&W, including Vogel-Baylor, attended the annual trade show, McKesson ideaShare,

          at the Venetian hotel in Las Vegas, Nevada.

                 2810. While at the trade show, on June 27, 2013, Vogel-Baylor received a call

          from S.S., a sales executive at Perrigo. The call lasted approximately one (1) minute. A

          few hours later, Vogel-Baylor called Orlofski and they spoke for nearly fifteen (15)

          minutes. Shortly thereafter, Vogel-Baylor sent an internal e-mail to her team notifying

          them that G&W would be implementing a price increase for Hydrocortisone Acetate

          and requesting that they draft customer notifications to that effect. The price increase

          included a 200% increase to WAC and would result in an estimated $27.9 million in

          increased sales for G&W.

                                                     718

                                                 718 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 730 of 1126 PageID
                                                                     RECEIVED       #: 749
                                                                               NYSCEF:  12/15/2020




                  2811. J.G, and operations manager at G&W, responded to Vogel-Baylor’s e-

          mail.

                  2812. The next day, on June 28, 2013, Vogel-Baylor contacted Orlofski three

          more times from the trade show, including exchanging two (2) text messages and one

          call lasting more than nineteen (19) minutes.

                  2813. On July 8, 2013, T.P. of Perrigo and Vogel-Baylor exchanged two (2)

          calls and then connected for a call lasting more than seven (7) minutes, during which

          they coordinated their price increases on Hydrocortisone Acetate. After that call, both

          T.P. of Perrigo and Vogel-Baylor reported the substance of their conversations back

          to their supervisors. Immediately upon hanging up with T.P., Vogel-Baylor called

          Orlofski and they spoke for more than six (6) minutes. Similarly, T.P. called

          Wesolowski three (3) times after speaking with Vogel-Baylor, including two calls

          lasting one (1) minute and a third lasting six (6) minutes.

                  2814. The G&W price increases on Hydrocortisone Acetate went into effect

          on July 9, 2013. That same day, Perrigo issued a product announcement notifying its

          customers that it was also increasing its pricing on Hydrocortisone Acetate effective

          July 11, 2013. Perrigo increased its WAC by 473% on the 25mg formulation to

          essentially match G&W's WAC. That same day, July 11, 2013, T.P. of Perrigo called

          Vogel-Baylor. The call lasted one (1) minute.

                  2815. Also on July 11, 2013, ABC e-mailed Vogel-Baylor asking G&W to

          lower its dead net pricing for Hydrocortisone Acetate to match Perrigo’s slightly

                                                     719

                                                719 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 731 of 1126 PageID
                                                                     RECEIVED       #: 750
                                                                               NYSCEF:  12/15/2020




          lower dead net pricing. Vogel-Baylor forwarded the request to Orlofski. Later that

          day, Vogel-Baylor responded to ABC and declined to lower its pricing.

                2816. On July 19, 2013, Harvard Drug Group e-mailed Vogel-Baylor asking

          why G&W was increasing its price on Hydrocortisone Acetate.

                2817. Several months later, on April 9, 2014, K.K., a G&W sales executive, e-

          mailed Vogel-Baylor regarding bidding on several products at Kaiser, including

          Hydrocortisone Acetate. Vogel-Baylor responded that G&W could not disrupt the

          market and pursue the customer.

                2818. On June 11, 2014, Vogel-Baylor e-mailed Orlofski recommending that

          G&W increase McKesson's contract pricing for Hydrocortisone Acetate. That same

          day, Vogel-Baylor called T.P. of Perrigo. The call lasted less than one (1) minute. Two

          days later, on June 13, 2014, Vogel-Baylor tried to reach T.P. again by phone. The call

          lasted less than one (1) minute.

                2819. Less than a week later, on June 26, 2014, Perrigo generated its own

          internal price increase analysis for Hydrocortisone Acetate. The analysis assumed zero

          percent unit loss as a result of the planned increase.

                2820. On July 22, 2014, Perrigo notified its customers that it was increasing

          pricing on a list of products, including Hydrocortisone Acetate. This included a 235%

          increase to WAC for its 25mg formulation, effective on July 24, 2014.




                                                     720

                                                720 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 732 of 1126 PageID
                                                                     RECEIVED       #: 751
                                                                               NYSCEF:  12/15/2020




                2821. At the time the increase was announced, representatives from Perrigo

          and G&W, including Vogel-Baylor, attended the annual trade show, McKesson

          ideaShare, at the Gaylord Palms Hotel in Orlando, FL.

                2822. Over the next several days, G&W heard from multiple customers that

          Perrigo had increased pricing on Hydrocortisone Acetate.

                2823. In accordance with their ongoing understanding to follow each other’s

          price increases, and consistent with past practice on this product and others, G&W

          went to work implementing a comparable price increase of its own.

                2824. On July 29 and July 30, 2014, Vogel-Baylor and Orlofski exchanged e-

          mails finalizing the details of the price increase for Hydrocortisone Acetate. The

          increase included an increase to WAC for the 25mg, 12 count bottle that essentially

          matched Perrigo pricing.

                2825. Also on July 30, 2014, Vogel-Baylor learned of pricing that Perrigo had

          offered to Schnucks and sent a text message to her superiors

                2826. The next day, on July 31, 2014, A.G., a senior G&W executive, e-mailed

          Vogel-Baylor

                2827. The next day, on August 1, 2014, G&W began notifying its customers of

          the price increase on Hydrocortisone Acetate, and sent out a second wave of letters to

          additional customers on August 5, 2014.

                2828. The increase included a 200% increase to WAC for all three package

          sizes. According to an internal analysis, G&W projected an increase in

                                                    721

                                                721 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 733 of 1126 PageID
                                                                     RECEIVED       #: 752
                                                                               NYSCEF:  12/15/2020




          Hydrocortisone Acetate sales from $41.3 million to $111.3 million as a result of the

          increase, or a total of $70 million in sales.

                 2829. The two competitors continued to coordinate after the price increases.

          On August 11, 2014, T.P. of Perrigo called Vogel-Baylor and they spoke for more

          than sixteen (16) minutes. One week later, on August 18, 2014, Vogel-Baylor called

          T.P. and they spoke for more than ten (10) minutes.

                 2830. Additionally, Vogel-Baylor met Rick Rogerson, a senior pricing executive

          at Defendant Actavis, while attending the NACDS Pharmacy and Technology

          Conference in Denver, Colorado, from August 25 to August 28, 2012.

                 2831. On August 30, 2012, Vogel-Baylor called Rogerson and they spoke for

          seventeen (17) minutes. Over the ensuing months, the two competitors stayed in

          regular contact and colluded to raise prices on Promethazine HCL Suppositories twice

          – once in late 2012 and again in 2013. The collusion on this product is discussed in

          detail below.

                 2832. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                 2833. The elevated prices of generic Hydrocortisone Acetate resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                                                          722

                                                  722 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 734 of 1126 PageID
                                                                     RECEIVED       #: 753
                                                                               NYSCEF:  12/15/2020




                 2834. The unlawful agreements among Defendants Actavis, G&W and

          Perrigo, regarding generic Hydrocortisone Acetate were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 CJ.    Oxycodone/Acetaminophen

                 2835. Oxycodone/Acetaminophen, also known by the brand name Percocet, is

          a medication used to treat moderate to severe pain.

                 2836. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Oxycodone Acetaminophen, as follows:

                 2837. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Oxycodone Acetaminophen 10-325 mg, 7.5-325 mg and 5-325 mg tablets

          beginning at least as early as August 2013.

                 2838. During the relevant timeframe, Defendants Actavis, Alvogen, Amneal,

          Aurobindo, Mallinckrodt and Par were the primary manufacturers of generic

          Percocet.

                 2839. The market for Oxycodone/Acetaminophen was mature and at all

          relevant times had multiple manufacturers.




                                                      723

                                                 723 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 735 of 1126 PageID
                                                                     RECEIVED       #: 754
                                                                               NYSCEF:  12/15/2020




                2840. For years, the prices of Oxycodone/Acetaminophen were relatively low

          and stable. In the summer of 2013, however, market prices shifted radically higher.

          Around the same time, Aurobindo and Par re-entered the market.

                2841. Notwithstanding the enormous shifts in pricing, each manufacturer’s

          share of the market remained relatively stable, as contemplated by the Fair Share

          agreement.

                2842. Throughout this period, Actavis, Alvogen, Amneal, Aurobindo,

          Mallinckrodt and Par met at trade conferences and communicated directly with each

          other in furtherance of their price-fixing agreement on generic Percocet and of their

          Fair Share agreement.

                2843. For example, between September and December 2013—when

          Oxycodone prices were skyrocketing—Actavis’s Falkin communicated by phone with

          Par (multiple calls in September with J.H., Par Regional VP of Sales), with Alvogen

          (multiple calls in October and November with B.H., Alvogen EVP of Sales), with

          Amneal (voice and text in October with S.R., Amneal VP of Sales) and with

          Aurobindo (communications in November and December with R.C., Aurobindo

          CEO).

                2844. While Falkin was communicating with all of the rest of the

          manufacturers, A.S., Actavis VP of Sales, and A.B., Senior VP of Sales and Marketing

          at Actavis, were in touch with W.K., VP and General Manager at Mallinckrodt,

          between September and December 2013. Actavis’s A.B. also had multiple phone

                                                    724

                                               724 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 736 of 1126 PageID
                                                                     RECEIVED       #: 755
                                                                               NYSCEF:  12/15/2020




          communications during this period with S.R., Senior Director of Sales Finance at

          Amneal.

                 2845. Alvogen’s B.H. also was in touch with Aurobindo’s J.K., Director of

          National Accounts, in December 2013 and January 2014.

                 2846. No shortages or other market features can explain Defendants’ price

          increases for generic Oxycodone Acetaminophen during the Relevant Period.

                 2847. The elevated prices of generic Oxycodone Acetaminophen resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2848. The unlawful agreements among Defendants Actavis, Alvogen, Amneal,

          Aurobindo, Mallinckrodt and Par, regarding generic Oxycodone Acetaminophen were

          part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

          fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 CK. Griseofulvin Microsize Tablets

                 2849. Griseofulvin Microsize Tablets (“Griseofulvin”), also known by the

          brand name Grifulvin V, is a medication used to treat fungal infections of the skin,

          hair, or nails that do not respond to creams or lotions. The market size for this drug

          ranged between $13 million and $16 million dollars annually.



                                                      725

                                                 725 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 737 of 1126 PageID
                                                                     RECEIVED       #: 756
                                                                               NYSCEF:  12/15/2020




                 2850. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Griseofulvin, as follows:

                 2851. Throughout 2013, Rising had a virtual monopoly on the Griseofulvin

          market, with Valeant Pharmaceuticals maintaining only a small percentage of the share

                 2852. On August 7, 2013, Sandoz received FDA approval to market

          Griseofulvin. Sandoz planned to talk to customers at the NACDS Annual Total Store

          Expo that weekend and then launch the following week.

                 2853. However, on August 14, 2013, Sandoz learned that the Griseofulvin

          launch would be delayed due to production problems. Despite the delay, Sandoz

          estimated that it could still realize $2.5 million in sales in 2013

                 2854. On September 19, 2013, CW-2, then a senior sales and marketing

          executive at Rising, called CW-3 of Sandoz twice. Both calls lasted one (1) minute.

          CW-3 returned the calls later that day and they spoke for twenty-one (21) minutes.

          During these calls, CW-2 and CW-3 discussed Sandoz’s manufacturing issues on

          Griseofulvin and its continued delay in launching the product.

                 2855. However, just one week later, on September 25, 2013, Sandoz learned

          that its production problems had been resolved. The following Monday, on

          September 30, 2013, CW-3 informed CW-2 of this unexpected news via text message.

                 2856. That same day, CW-2 called CW-3 twice. The calls lasted one (1) minute

          and eight (8) minutes. That evening, Sandoz held an internal meeting to discuss

                                                       726

                                                  726 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 738 of 1126 PageID
                                                                     RECEIVED       #: 757
                                                                               NYSCEF:  12/15/2020




          launch strategy for Griseofulvin, including which customers to approach in order to

          achieve Sandoz's market share goal.

                 2857. Over the next several days, CW-2 of Rising exchanged several calls with

          CW-3 and L.J., a Sandoz sales executive, during which they discussed pricing for

          Griseofulvin and the allocation of market share to the new entrant, Sandoz. These

          calls are detailed in the chart below:




                 2858. After this series of communications between the two competitors, on

          October 2, 2013, Kellum sent an internal e-mail identifying four (4) customers that

          Sandoz planned to target to obtain approximately 40% share of the Griseofulvin

          market - CVS (20%), McKesson (8%), Rite Aid (6%), and ABC (8%). That evening,

          Sandoz prepared and sent its initial round of offers to CVS and McKesson.

                 2859. The next day, on October 3, 2013, CW-2 of Rising exchanged three calls

          with L.J., the Sandoz sales executive responsible for the McKesson account, and one

          (1) call with CW-3 that lasted twenty-one (21) minutes. These calls are detailed in the

          chart below:




                                                       727

                                                   727 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 739 of 1126 PageID
                                                                     RECEIVED       #: 758
                                                                               NYSCEF:  12/15/2020




                2860. On October 4, 2013, McKesson e-mailed CW-2 asking if Rising wanted

          to submit a bid for Griseofulvin. Rising responded to the request by submitting a high

          bid so that Sandoz would win the business. On October 7, 2013, McKesson advised

          Rising that its bid was not competitive and awarded the business to Sandoz.

                2861. On October 8, 2013, CVS e-mailed Sandoz and declined its Griseofulvin

          offer. Later that evening, CVS e-mailed CW-2 asking whether Rising planned to bid

          on the business.

                2862. First thing the next morning, on October 9, 2013, CW-2 of Rising and

          CW-3 of Sandoz exchanged three calls, including one call lasting nine (9) minutes.

          After these calls, Sandoz reduced its pricing and sent a revised offer to CVS. At the

          same time, Rising prepared and submitted a high bid to CVS with the intention that

          Sandoz would win the business.

                2863. However, CVS threw a wrench in the competitors' plans when it refused

          to accept Rising's high bid that same day. Knowing he had agreed to give up the

          customer to Sandoz, CW-2 asked his colleague to reduce the CVS offer only slightly -

          by $10. Thereafter, on October 10, 2013, CVS declined the Rising bid and awarded

          the business to Sandoz.




                                                    728

                                               728 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 740 of 1126 PageID
                                                                     RECEIVED       #: 759
                                                                               NYSCEF:  12/15/2020




                2864. On October 15, 2013, Sandoz submitted an offer to Rite Aid for its

          Griseofulvin business.

                2865. Between October 16 and October 21, 2013, CW-2 of Rising and CW-3

          of Sandoz spoke several additional times to coordinate Sandoz's entity. These calls are

          detailed in the chart below:




                2866. On these calls, the two competitors discussed Griseofulvin and the

          accounts that Sandoz had targeted or planned to target. CW-2 also advised CW-3 that

          Rising would not give up Rite Aid to Sandoz.

                2867. First thing the next morning, on October 22, 2013, CW-2 of Rising

          called CW-3 of Sandoz twice. Both calls lasted one (1) minute. CW-3 returned the call

          later that morning and they spoke for eight (8) minutes

                2868. The next day, on October 23, 2013, Rite Aid advised Sandoz that it

          declined to accept Sandoz’s offer for Griseofulvin – as expected, Rising had lowered

          its pricing to retain the customer. That same day, Sandoz began making plans to

          approach Wal-Mart and Cardinal as their next targets.




                                                    729

                                               729 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 741 of 1126 PageID
                                                                     RECEIVED       #: 760
                                                                               NYSCEF:  12/15/2020




                   2869. On October 28, 2013, CW-3 e-mailed Wal-Mart to see if the customer

          was interested in an indirect bid for Griseofulvin. Wal-Mart replied that it was. The

          next morning, on October 29, 2013, CW-3 of Sandoz called CW-2 of Rising and they

          spoke for twenty-two (22) minutes. During that call, CW-3 informed CW-2 that

          Sandoz would approach Wal-Mart, and CW-2 agreed that Rising would relinquish that

          customer. Later that day, Sandoz prepared an offer and sent it to Wal-Mart.

                   2870. On November 20, 2013, CW-2 of Rising and L.J. of Sandoz spoke for

          three (3) minutes. Later that day, Sandoz submitted an offer to Cardinal for its

          Griseofulvin business.

                   2871. On November 22, 2013, CW-3 of Sandoz called CW-2 of Rising and

          they spoke for seventeen (17) minutes. Later that day, Rising executives held a

          Commercial Operations meeting at which CW-2 conveyed that Sandoz needed Rising

          to relinquish one more account – Cardinal – so that it could meet its share goal. CW-2

          advised that Sandoz would be done after Cardinal and would not seek any additional

          share.

                   2872. Thereafter, Rising conceded Cardinal, and Cardinal awarded its

          Griseofulvin business to Sandoz.

                   2873. The following Monday, on November 25, 2013, Rising held a sales and

          marketing meeting during which they discussed Griseofulvin, among other products.

          CW-2 fo1warded the minutes from that meeting to several Rising executives.



                                                     730

                                                730 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 742 of 1126 PageID
                                                                     RECEIVED       #: 761
                                                                               NYSCEF:  12/15/2020




                   2874. One year later, on October 15, 2014, Rising increased WAC pricing on

          Griseofulvin. In advance of the increase, CW-2 of Rising exchanged several calls with

          L.J. of Sandoz, during which they discussed the price increase. These calls are detailed

          in the chart below:




          Further, CW-2 also met in-person with L.J. and the two men discussed the increase

          over drinks.

                   2875. Even after the Rising price increase, CW-2 of Rising continued to

          communicate with his fo1mer Sandoz colleagues about the increase.

                   2876. The next day, on November 13, 2014, CW-2 also exchanged several

          lengthy calls with CW-3 and L.J. of Sandoz. These calls are detailed in the chart

          below:




                   2877. After speaking with CW-2 of Rising, CW-3 sent an e-mail to CW-1, a

          Sandoz senior pricing executive. As was his customary practice, CW-3 stated that he

          learned the information from another source when he had actually obtained the



                                                     731

                                                731 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 743 of 1126 PageID
                                                                     RECEIVED       #: 762
                                                                               NYSCEF:  12/15/2020




          information directly from a cartel member, CW-2. Later that day, CW-1 and CW-3

          spoke for approximately twelve minutes.

                 2878. Sandoz did not follow the Rising price increase immediately because,

          after conducting several analyses, it determined that the price protection penalties it

          would have incurred were too high to justify the increase.

                 2879. However, by July 2015 those concerns were alleviated. On July 27, 2015,

          P.C., a Sandoz pricing executive, sent an internal e-mail detailing that Sandoz planned

          to increase prices the following week on a list of products, including Griseofulvin. In

          other words, Sandoz knew that Rising would not seek to take any of its customers

          after the price increase.

                 2880. Two days later, on July 29, 2015, CW-3 of Sandoz called S.G., then a

          senior sales executive at Rising, and the two competitors spoke for nine (9) minutes.

          One week later, on August 7, 2015, Sandoz followed Rising’s price increase and

          published WAC pricing that matched its competitor.

                 2881. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                 2882. The elevated prices of generic Griseofulvin resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                                                     732

                                                732 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 744 of 1126 PageID
                                                                     RECEIVED       #: 763
                                                                               NYSCEF:  12/15/2020




                 2883. The unlawful agreements among Defendants Sandoz/Fougera and

          Rising, regarding generic Griseofulvin were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 CL. Econazole Topical

                 2884. The market for Econazole is mature, as Econazole has been available in

          the United States for almost 20 years. Defendants Taro and Fougera sell generic

          Econazole pursuant to ANDAs approved by the FDA in November 2002. Defendant

          Perrigo sells Econazole pursuant to an ANDA approved in 2004. Teligent sells

          Econazole pursuant to an ANDA it acquired in February 2013.

                 2885. During the relevant time period, Defendants Fougera, Perrigo, Taro, and

          Teligent sold Econazole to purchasers throughout the United States.

                 2886. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Econazole, as follows:

                 2887. At all times relevant to this lawsuit there has been more than one

          manufacturer of Econazole on the market. Defendants Fougera, Perrigo, Taro, and

          Teligent sold Econazole to Plaintiffs and others in the United States at

          supracompetitive prices inflated by the unlawful and anticompetitive agreements

          alleged in this Complaint.



                                                      733

                                                 733 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 745 of 1126 PageID
                                                                     RECEIVED       #: 764
                                                                               NYSCEF:  12/15/2020




                2888. Between 2009 and September 2013, Defendants’ prices for Econazole

          remained relatively stable. However, beginning in September 2013 and continuing

          thereafter, Defendants began implementing abrupt and substantial price increases on

          Econazole.

                2889. Between September 2013 and the Summer of 2014, Econazole, which

          had cost roughly 12 cents/unit shot up to more than four dollars/unit.

                2890. This skyrocketing price cannot be explained by supply shortages or other

          market events. The only material change in the months preceding the price increases

          was Teligent’s entry into the market.

                2891. On Feburary 1, 2013, Teligent acquired an ANDA for Econazole from

          Prasco LLC. During that month, the CEO of Teligent attended trade conferences

          with Perrigo and Taro, where the three Defendants had an opportunity to discuss

          Teligent’s entry into the market.

                2892. During this same time period, Teligent also became interested in

          entering the market for other generic pharmaceuticals. Teligent launched its first

          topical generic drug in late 2012, followed by its acquisition of the Econazole ANDA

          in February 2013. By September 2013, Teligent had 12 ANDAs pending for FDA

          approval. By June 20, 2014, that number had jumped to 17, with four additional

          ANDAs submitted under joint-development plans with other manufacturers and

          another five ANDAs planned for submission by the end of 2014.



                                                      734

                                                  734 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 746 of 1126 PageID
                                                                     RECEIVED       #: 765
                                                                               NYSCEF:  12/15/2020




                2893. When Teligent acquired the right to sell Econazole from Prasco LLC, it

          was the beginning of a publicly announced plan that would place Teligent in direct

          competition with Taro and Perrigo across numerous drugs. Teligent now makes 20

          topical drugs. Seventeen of these drugs are also made by Taro; fifteen are made by

          Perrigo.

                2894. Teligent’s entry into the Econazole market demonstrates a “fair share”

          agreement. Where a drug manufacturer, like Teligent, plans to enter a market with

          established manufacturers, and where the established manufacturers are competitors

          across multiple drugs, such a situation sets the groundwork for a “fair share”

          agreement. Rather than allow the new entrant to drive the price of drugs lower, the

          incumbent manufacturers and the new entrant can “play nice in the sandbox” and

          keep prices high. The conduct of Teligent, Perrigo, Fougera and Taro after Teligent

          entered the Econazole market is the result of a market allocation or “fair share”

          agreement among these Defendants.

                2895. Teligent launched Econazole under its own label in September 2013. In

          a competitive generic drug market, new market entrants typically price their product

          below the prevailing market price in order to gain market share. Teligent, however,

          announced a list price (WAC) increase in July 2013, even before its first sale of

          Econazole under its own label. Rather than competing for market share by lowering

          prices, Teligent made the economically irrational decision to raise prices. Upon

          information and belief, Teligent’s conduct reflected an agreement with Perrigo,

                                                    735

                                                735 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 747 of 1126 PageID
                                                                     RECEIVED       #: 766
                                                                               NYSCEF:  12/15/2020




          Fougera, and Taro that Teligent would enter with higher – rather than lower – prices

          in exchange for the incumbents’ promise to cede market share to Teligent.

                 2896. On October 28-30, 2013, right before Teligent’s higher prices took

          effect in the marketplace, representatives from Perrigo, Taro, Fougera and Teligent,

          met at a GPhA conference where they had an opportunity to discuss Econazole

          market shares and pricing.

                 2897. By January 2014, TEligent’s effective pricing for Econazole was more

          than double that of Perrigo and Taro. Pursuant to their agreement, the incumbents

          also matched Teligent’s high prices.

                 2898. In February 2014, Perrigo began to increase its effective prices, and by

          March, Perrigo’s effective prices had risen to the level of Teligent’s prices. Taro’s

          prices remained relatively stable, but that changed after representatives from Perrigo,

          Teligent, and Taro, met at the June 3-4, 2014 GPhA meeting in Bethesda, Maryland.

                 2899. Consistent with their price-fixing agreement, in mid to late 2014,

          Teligent, Perrigo, Taro, and Fougera each implemented abrupt and substantial price

          increases on the Econazole products they sold to Plainitffs and others in the United

          States in lockstep.

                 2900. With respect to WAC pricing, Taro, Teligent, and Perrigo raised their

          WACs to identical prices, reflecting increases of more than 600%.




                                                     736

                                                 736 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 748 of 1126 PageID
                                                                     RECEIVED       #: 767
                                                                               NYSCEF:  12/15/2020




                2901. Upon information and belief, by November 2014, Fougera increased its

          WAC price to the same levels as Perrigo, Teligent, and Taro.

                2902. In the Fall of 2014, Senator Bernie Sanders and Representative Elijah

          Cummings requested information from manufacturers of ten drugs, including

          Econazole, which had experienced extraordinary prices increases. In response to a

          Congressional request from Senators Susan Collins, Claire McCaskill, Bill Nelson, and

          Mark Warner, in August 2016, the GAO issued a report in which Econazole was

          identified as experiencing an “extraordinary price increase.”

                2903. Although the conspirators have not been able to maintain their full

          conspiracy price increase, Defendants continue to charge an average of more than

          $2.00 per dose for Econazole, which is roughly four times the prevailing market price

          before the conspiratorial price increases in late 2014.




                                                     737

                                                737 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 749 of 1126 PageID
                                                                     RECEIVED       #: 768
                                                                               NYSCEF:  12/15/2020




                  2904. Upon information and belief, the price increases on Econazole were the

          result of collusive agreements between and among Defendants to increase pricing and

          restrain competition for the sale of Econazole in the United States. These collusive

          agreements were furthered at least in part, through in-person discussions conducted at

          meetings and industry events hosted by GPhA and HDMA as well as other meetings

          and communications such as those identified below.

                  2905. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

          Maryland that was attended by representatives of Defendants Perrigo, Fougera, and

          Taro.

                  2906. On February 20-22, 2013, GPhA held its 2013 Annual Meeting in

          Orlando, Florida that was attended by representatives from Perrigo, Taro, and

          Teligent.

                  2907. On February 24-27, 2013, representatives from Perrigo, Fougera, Taro,

          and Teligent attended ECRM’s Annual Retail Pharmacy and Efficent Program

          Planning Session.

                  2908. On April 20-23, 2013, NACDS held its 2013 Annual Meeting at The

          Breakers in Palm Beach, Florida. NACDS’s 2013 Annual Meeting was attended by

          representatives of Perrigo and Taro.

                  2909. On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that

          was attended by representatives of Perrigo, Fougera, and Taro.



                                                     738

                                                 738 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 750 of 1126 PageID
                                                                     RECEIVED       #: 769
                                                                               NYSCEF:  12/15/2020




                  2910. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

          Sands Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total

          Store Expo was attended by representatives from Defendants Perrigo, Fougera, and

          Taro.

                  2911. On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland

          that was attended by representatives from Perrigo, Fougera, Taro, and Teligent.

                  2912. On February 19-21, 2014, GPhA held its Annual Meeting at the JW

          Marriott in Orlando, Florida that was attended by representatives from Defendants

          Perrigo, Taro, and Teligent.

                  2913. On February 23-26, 2014, representatives from Perrigo, Taro, and

          Teligent attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning

          Session.

                  2914. On April 26-29, 2014, NACDS held its 2014 annual meeting in

          Scottsdale, Arizona. NACDS’s 2014 annual meeting was attended by representatives

          from Defendants Perrigo and Taro.

                  2915. On June 3-4, 2014, GPhA held a meeting at the Bethesda North

          Marriott Hotel in Bethesda, Maryland that was attended by representatives from

          Perrigo, Fougera, and Taro.

                  2916. On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the

          Boston Convention Center in Boston, Massachusetts. NACDS’s August 2014 Total

          Store Expo was attended by representatives from Defendants Perrigo and Taro.

                                                   739

                                               739 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 751 of 1126 PageID
                                                                     RECEIVED       #: 770
                                                                               NYSCEF:  12/15/2020




                2917. On October 27-29, 2014, GPhA held a meeting in Bethesda, Maryland

          that was attended by representatives of Perrigo, Fougera, Taro, and Teligent. See

                2918. The GPhA Annual Meeting in Miami Beach, Florida on February 9-11,

          2015 was attended by representatives of Perrigo, Taro, and Teligent.

                2919. On February 22-25, 2015, representatives from Perrigo, Taro, and

          Teligent attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning

          Session.

                2920. On April 25-28, 2015, NACDS held its 2015 annual meeting at The

          Breakers, Palm Beach, Florida. NACDS’s 2015 annual meeting was attended by

          representatives from Defendants Perrigo and Taro, who were key executives for

          generic drug sales and pricing.

                2921. On June 9-10, 2015, GPHA held a meeting in Bethesda, Maryland that

          was attended by representatives of Perrigo and Taro.

                2922. On August 22-25, 2015, NACDS held its 2015 Total Store Expo at the

          Denver Convention Center in Denver, Colorado. NACDS’s August 2015 Total Store

          Expo was attended by representatives from Perrigo and Taro.

                2923. On November 2-4, 2015, GPHA held a meeting in Bethesda, Maryland

          that was attended by representatives of Perrigo and Taro.

                2924. Defendants continued to attend trade association meetings and

          conference throughout 2016, including: (i) NACDS’s 2016 annual meeting at The

          Breakers, Palm Beach, Florida on April 16-19, 2016; and (ii) NACDS’s 2016 Total

                                                   740

                                               740 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 752 of 1126 PageID
                                                                     RECEIVED       #: 771
                                                                               NYSCEF:  12/15/2020




          Store Expo at the San Diego Convention Center in San Diego, California on August

          19-22, 2016.

                2925. A number of individuals with leadership roles at Teligent have ties to

          other Defendants that are implicated in the conspiracy.

                2926. For example, Jason Grenfell-Gardner (“Grenfell-Gardner”) joined

          Teligent as CEO in July 2012. Prior to that time, he had served in a number of roles at

          West-Ward.

                2927. Damian Finio, who worked with Grenfell-Gardner at West-Ward, served

          briefly on Teligent’s Board in 2014 before leaving that job to become the CFO of

          Heritage. In 2018, he returned to Teligent and is now Teligent’s CEO.

                2928. Carole Ben-Maimon joined the Teligent Board in 2016. She has held

          leadership positions at Impax, Par, and Teva.

                2929. Narendra Borkar served on the Board of Teligent and is the former

          CEO of Aurobindo and Caraco (now part of Sun).

                2930. Bhaskar Chaudhuri served on the Teligent Board and previously worked

          for Valeant and Mylan.

                2931. No shortages or other market features can explain Defendants’ price

          increases for generic Econazole during the Relevant Period.

                2932. The elevated prices of generic Econazole resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

                                                    741

                                                741 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 753 of 1126 PageID
                                                                     RECEIVED       #: 772
                                                                               NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2933. The unlawful agreements among Defendants Perrigo, Taro, Fougera and

          Teligent, regarding generic Econazole were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 CM. Azithromycin Suspension and Oral Suspension,
                     Bumetanide       Tabs,    Cephalexin      Suspension,
                     Clarithromycin ER Tabs, Cyproheptadine HCL Tabs,
                     Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam
                     Tabs, Ethosuximide Caps and Oral Suspension,
                     Hydroxyzine Pamoate Caps, Keto-conazole (Cream
                     and Tablets), Medroxyprogesterone Tabs, Mimvey
                     (Estradiol/Norethindrone Acetate Tabs), Nystatin
                     Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate
                     Tabs, and Theophylline ER Tabs
                 2934. Cephalexin Oral Suspension is an antibiotic that is used to treat a wide

          variety of bacterial infections.

                 2935. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Azithromycin Suspension and Oral Suspension, Bumetanide

          Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL

          Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam Tabs, Ethosuximide

          Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Ketoconazole (Cream and

          Tablets), Medroxyprogesterone Tabs, Mimvey (Estradiol/Norethindrone Acetate


                                                      742

                                                 742 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 754 of 1126 PageID
                                                                     RECEIVED       #: 773
                                                                               NYSCEF:  12/15/2020




          Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, and

          Theophylline ER Tabs, as follows:

                2936. Throughout 2013, Teva and Lupin colluded, communicating via David

          Berthold at Lupin and Nisha Patel and Kevin Green at Teva. As discussed above, at

          times Patel and Green would co-ordinate with each other regarding who would

          communicate with Berthold, and take turns doing so.

                2937. The ongoing conspiracy between Teva and Lupin was part of

          Defendants’ over-arching cartel agreement and was institutional, rather than being

          dependent upon a relationship between specific individuals. So, in October 2013,

          when Lupin decided to raise price on Cephalexin Oral Suspension – a drug where

          Teva was the only other competitor in the market –Berthold already knew that Teva

          would follow the increase, and wanted to co-ordinate on customers.

                2938. Thus, on October 14, 2013, Berthold called Rekenthaler at Teva. They

          spoke for approximately a quarter-hour that day. Communication was relatively rare

          between those two executives, since Teva-Lupin communications were generally done

          via lower-ranking Teva employees. According to the phone records produced to the

          States, prior to October 14, 2013, the only time Berthold and Rekenthaler had spoken

          by phone was November 27, 2011.

                2939. On October 31, 2013 – the day before Lupin was scheduled to increase

          its price on Cephalexin Oral Suspension – Berthold also called T.S., a national account

                                                   743

                                               743 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 755 of 1126 PageID
                                                                     RECEIVED       #: 774
                                                                               NYSCEF:  12/15/2020




          executive at Teva, to notify Teva of the price increase. He called T.S. at 9:18 am that

          morning and left a message. T.S. returned the call at 9:57 am, and the two spoke for

          approximately five minutes.

                2940. Within minutes after hanging up the phone with Berthold, T.S. notified

          others at Teva about the substantial increase that Lupin was about to take, writing, in

          an e-mail titled “LUPIN PRICE INCREASE – Cephalexin Oral Suspension,” that “I

          have heard th[at] Lupin is implementing a price increase today on Cephalexin Oral

          Suspension (4-6 x’s current price) Teva has 59% market share; Lupin has 37% market

          share.” The Lupin increase on Cephalexin Oral Suspension actually became effective

          the next day, November 1, 2013 – demonstrating that T.S. had advance knowledge of

          the increase. Shortly thereafter, T.S. followed up her own e-mail with specific price

          points that Lupin would be charging for Cephalexin.

                2941. K.G. at Teva responded later that day, asking: “Did Lupin increase the

          Caps as well?” Rekenthaler answered immediately, with information he had learned

          from Berthold in mid-October: “Lupin did not increase the caps, only the

          susp[ension].”

                2942. On November 22, 2013, a large customer requested a bid from Teva on

          Cephalexin due to the Lupin price increase. T.S. forwarded the e-mail from the

          customer to Rekenthaler and others with the suggestion that, because Teva already

          had the majority share, it should not bid for the business. K.G. agreed, and


                                                    744

                                                744 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 756 of 1126 PageID
                                                                     RECEIVED       #: 775
                                                                               NYSCEF:  12/15/2020




          simultaneously forwarded the e-mail to Patel stating: “Nisha, let’s add this to our list

          to discuss.” Patel called Berthold the same day and left a message.

                2943. And discuss they did. When Patel drafted her initial list of possible price

          increase candidates and forwarded it to K.G. in January, 2014, Cephalexin Oral

          Suspension was on the list. Patel co-ordinated the increase consistently with Berthold

          throughout the period.

                2944. On April 4, 2014, Teva raised its WAC prices on Cephalexin Oral

          Suspension to match Lupin’s prices exactly. The increases to the WAC price ranged

          from 90% - 185%, depending on the formulation.

                2945. But Cephalexin Oral Suspension wasn’t the only product whose price

          was increased that day. On April 4, 2014, Teva raised prices on 22 different generic

          drugs. Again, these increases were co-ordinated Teva’s fellow cartel members,

          including Rising Pharmaceuticals, Inc. (“Rising”) and Defendants Sandoz, Taro,

          Actavis, Mylan, Lupin, Pfizer’s alter ego, “Greenstone,” Breckenridge, Heritage,

          Versapharm, Inc. (“Versapharm”). For this price increase, Teva also decided to lead

          on more price increases, which led to greater co-ordination with its co-conspirators to

          ensure that they would follow, so that Teva would not lose market share.

                2946. Teva began planning for the next round of Teva price increases in early

          January, 2014. On January 14, 2014, Patel sent her boss at Teva, K.G. a preliminary

          draft list of price “Increase Potentials Q1 2014.” In her e-mail, she stated: “Attached

                                                     745

                                                745 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 757 of 1126 PageID
                                                                     RECEIVED       #: 776
                                                                               NYSCEF:  12/15/2020




          is my list of potential items. Note that they still need to go through the review

          process.”

                 2947. The initial list contained drugs sold by Actavis, Lupin and Greenstone,

          among others. Not surprisingly, Teva was communicating frequently with each of

          those co-conspirators from December, 2013, through Teva’s price increases in the

          following Spring.

                 2948. On February 7, 2014, Patel created a formal list of “Pl Candidates” in a

          spreadsheet. In the days leading up to February 7, Patel was feverishly co-ordinating

          by phone with a number of different competitors to identify price increase candidates,

          including at least the following calls:




                                                        746

                                                    746 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 758 of 1126 PageID
                                                                     RECEIVED       #: 777
                                                                               NYSCEF:  12/15/2020




                2949. Those efforts were successful. By February 26, Patel had a more refined

          list of “PI Candidates,” which she forwarded to another colleague for his review.

          That list included the following drugs and notes about each drug:




                2950. On March 17, 2014, Patel sent a near final version of the “PI

          Candidates” spreadsheet to K.G., noting: “Once you verify these are acceptable, we

          can finalize for the increase.” In a practice that had now become routine for

          members of Defendants’ cartel, the co-conspirators – in this case Teva, Taro, Lupin,

          Actavis, Pfizer (through its “Greenstone” alias), Zydus, Heritage, and Rising – to co-

          ordinate the price increases in the weeks before the price increase. At least some of




                                                    747

                                                747 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 759 of 1126 PageID #: 778
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 760 of 1126 PageID
                                                                     RECEIVED       #: 779
                                                                               NYSCEF:  12/15/2020




                2951. Rekenthaler had also previously spoken with his contact at Versapharm -

          J.J., a senior national accounts executive – on January 22 (a five-minute call) and

          March 7, 2014 (a three minute call) to confirm Versapharm’s agreement to follow the

          Teva increase on two drugs. Those were the only two identified telephone calls

          between Rekenthaler and J.J. since 2012. Versapharm followed with its own price

          increase shortly after the Teva increase.

                2952. In the days leading up to the price increase, Rekenthaler asked Patel for a

          list of drugs and competitors associated with each of the increase items so that he

          could confirm that Teva had successfully co-ordinated increases with its co-

          conspirators. On April 1 , 2014, Patel responded by providing a list of only those

          drugs where Teva was leading the price increase – i.e., the drugs with the most risk if

          Teva did not secure an agreement beforehand with a competitor before raising its

          own price.

                2953. Satisfied that Patel and Rekenthaler had confirmed agreement with all

          the appropriate co-conspirators, on April 4, 2014, Teva increased pricing on various

          dosage strengths of the following drugs, as shown in the illustration below, taken

          from Teva’s files:




                                                      749

                                                749 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 761 of 1126 PageID
                                                                     RECEIVED       #: 780
                                                                               NYSCEF:  12/15/2020




                2954. These price increases were all co-ordinated and agreed to between Teva

          and its co-conspirators. As was now their standard procedure, Defendants

          communicated with all of the cartel members in the days and weeks leading up to the

          increase. Many of those communications are set forth in the graphic below:




                                                  750

                                              750 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 762 of 1126 PageID
                                                                     RECEIVED       #: 781
                                                                               NYSCEF:  12/15/2020




                2955. These price increases are also discussed in more detail elsewhere in this

          Complaint.

                2956. No shortages or other market features can explain Defendants’ price

          increases for generic Azithromycin Suspension and Oral Suspension, Bumetanide

          Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL

          Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam Tabs, Ethosuximide

          Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Ketoconazole (Cream and

          Tablets), Medroxyprogesterone Tabs, Estradiol/Norethindrone Acetate Tabs,



                                                   751

                                              751 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 763 of 1126 PageID
                                                                     RECEIVED       #: 782
                                                                               NYSCEF:  12/15/2020




          Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, or Theophylline ER

          Tabs during the Relevant Period.

                2957. The elevated prices of generic Azithromycin Suspension and Oral

          Suspension, Bumetanide Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs,

          Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam

          Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Keto-

          conazole (Cream and Tablets), Medroxyprogesterone Tabs, Estradiol/Norethindrone

          Acetate Tabs, Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, and

          Theophylline ER Tabs resulted from Defendants’ anticompetitive conduct, have

          injured Plaintiffs and caused them to pay more than they would have paid in a free

          and fair market, and will continue indefinitely at these elevated levels unless

          Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

                2958. The unlawful agreements among Rising Pharmaceuticals, Inc. (“Rising”)

          and Defendants Sandoz, Taro, Actavis, Mylan, Lupin, Pfizer’s alter ego, “Greenstone,”

          Breckenridge, Heritage, and Versapharm, regarding generic Azithromycin Suspension

          and Oral Suspension, Bumetanide Tabs, Cephalexin Oral Suspension, Clarithromycin

          ER Tabs, Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs,

          Estazolam Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate

          Caps, Ketoconazole (Cream and Tablets), Medroxyprogesterone Tabs, Mimvey

          (Estradiol/Norethindrone Acetate Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs,


                                                     752

                                                752 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 764 of 1126 PageID
                                                                     RECEIVED       #: 783
                                                                               NYSCEF:  12/15/2020




          Tamoxifen Citrate Tabs, and Theophylline ER Tabs, were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 CN. Digoxin

                 2959. The market for Digoxin is mature, as Digoxin has been available in the

          United States for more than a decade. Generic Digoxin is prescribed to approximately

          6.5 million patients in the United States and it is considered an essential medicine by

          the World Health Organization. Variants of the drug have been in existence since the

          18th century. Because Digoxin was in existence prior to the 1938 passage of the

          Federal Food, Drug, and Cosmetic Act, the drug was manufactured and sold by a

          large number of companies outside the NDA/ANDA process.

                 2960. In 1997, GlaxoSmithKline obtained an NDA authorizing it to market

          Lanoxin, a branded version of Digoxin. Because Digoxin was not a new chemical

          compound, its NDA allowed for just a three-year period of exclusivity, and by 2003

          there were at least eight manufacturers of generic Digoxin in the United States,

          including Defendants Impax, Lannett, Mylan, Par, and West-Ward.

                 2961. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Digoxin, as follows:




                                                      753

                                                 753 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 765 of 1126 PageID
                                                                     RECEIVED       #: 784
                                                                               NYSCEF:  12/15/2020




                 2962. During the relevant time period, Defendants Impax, Lannett, Mylan,

          Par, and West- Ward sold Digoxin to Plaintiffs and others in the United States at

          supracompetitive prices inflated by the unlawful and anticompetitive agreements

          alleged in this Complaint.

                 2963. At all times relevant to this lawsuit there has been more than one

          manufacturer of Digoxin on the market. Defendants Impax, Lannett, Mylan, Par, and

          West-Ward dominate the market for Digoxin.

                 2964. Due to industry consolidation and manufacturing difficulties

          experienced by Mylan, Par, and West-Ward, by the end of 2012, just Lannett and

          Impax remained active in the market for generic Digoxin. Despite the existence of a

          duopoly, until October 2013, the price of Digoxin charged by Lannett and Impax

          remained stable.

                 2965. Beginning in October 2013, however, Defendants issued abrupt and

          substantial price increases.

                 2966. Defendants continued to increase the prices they charged to Plaintiffs

          and others for Digoxin during the first six months of 2014, despite Par’s entry into

          the Digoxin market in early 2014 and West-Ward’s re-entry soon after. Mylan also re-

          entered in early 2015 and followed the pricing agreed to by the conspirators. Upon

          information and belief, Par, West-Ward, and Mylan each communicated their entry

          into the generic Digoxin market to their co-consirpators well in advance of the date



                                                    754

                                               754 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 766 of 1126 PageID #: 785
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 767 of 1126 PageID
                                                                     RECEIVED       #: 786
                                                                               NYSCEF:  12/15/2020




          Mark Warner, in August 2016, the GAO issued a report in which Digoxin was

          identified as experiencing an “extraordinary price increase.”

                   2969. Defendants’ pricing of Digoxin is the exact opposite of what one would

          expect to see in a competitive market, where the entry of new manufacturers brings

          the price down. Instead, as a result of their collusion, Defendants’ pricing for Digoxin

          in the United States increased as the number of “competitors” in the market grew.

          Thus, the pricing of Digoxin mirrors Defendants’ collusion on Glyburide, where

          Mylan, Heritage, and Mayne agreed to increase prices on the

          diabetes drug in advance of the entry into the market by Heritage and Mayne.

                   2970. In early 2015, Mylan re-entered the market and Defendants continued to

          adhere to their anticompetitive agreements on pricing.

                   2971. Upon information and belief, the price increases on Digoxin were the

          result of collusive agreements between and among Defendants to increase pricing and

          restrain competition for the sale of Digoxin in the United States. As a result,

          Defendants have sold Digoxin at supracompetitive levels since October 2013.

                   2972. These collusive agreements were furthered at least in part, through in-

          person discussions conducted at meetings and industry events hosted by GPhA and

          HDMA as well as other meetings and communications, some of which are described

          below.




                                                      756

                                                 756 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 768 of 1126 PageID
                                                                     RECEIVED       #: 787
                                                                               NYSCEF:  12/15/2020




                  2973. For example, on April 20-23, 2013, NACDS held its 2013 Annual

          Meeting at the Sands Expo Convention Center in Palm Beach, Florida. This meeting

          was attended by representatives from Defendants Mylan and Par.

                  2974. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida. This

          meeting was attended by representatives from Impax, Lannett, Mylan, Par, and West-

          Ward.

                  2975. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

          Sands Expo Convention Center in Las Vegas, Nevada. This TSE was attended by

          representatives from Impax, Lannett, Mylan, Par, and West-Ward.

                  2976. On April 26-29, 2014, NACDS held its 2014 annual meeting in

          Scottsdale, Arizona. Representatives from Mylan and Par attended this meeting.

                  2977. On June 1-4, 2014, the HDMA held a BLC at the JW Marriott Desert

          Ridge in Phoenix, Arizona. The meeting was attended by representatives from Impax,

          Lannett, Mylan, Par, and West-Ward.

                  2978. On August 23-26, 2014, NACDS held its 2014 TSE at the Boston

          Convention Center in Boston, Massachusetts. This TSE was attended by

          representatives from Impax, Lannett, Mylan, Par, and West-Ward.

                  2979. On February 16-18, 2015 the National Pharmacy Forum (“NPF”) took

          place at the Marriott Waterside Hotel & Marina in Tampa, Florida. The speaker topics

          included: “current pricing and spending trends”; “a critique of the rationale for high

          prices offered by manufacturers”; and “the U.S. pharmaceutical market and the

                                                    757

                                                757 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 769 of 1126 PageID
                                                                     RECEIVED       #: 788
                                                                               NYSCEF:  12/15/2020




          ongoing changes within the pharmaceutical world,” including “market trends.” The

          NPF was attended by representatives of Defendants Mylan and Westward.

                2980. On April 25-28, 2015, NACDS held its 2015 annual meeting at The

          Breakers, Palm Beach, Florida. This meeting was attended by representatives from

          Defendants Mylan, Par, and West-Ward.

                2981. Defendants continued to regularly attend trade association meetings,

          conferences and events in 2015-16, including: (a) the June 7-10, 2015 HDMA BLC in

          San Antonio, Texas; (b) the June 9-10, 2015 GPhA meeting in Bethesda, Maryland; (c)

          the August 22-25, 2015 NACDS Total Store Expo in Denver, Colorado; (d) the

          November 2-4, 2015 GPhA meeting in Bethesda, Maryland; (v) the February 8-10,

          2016 NPF meeting in Scottsdale, Arizona; (e) the April 12, 2016 HDMA Eighth

          Annual CEO Roundtable Fundraiser in New York; (f) the April 16-19, 2016 NACDS

          2016 Annual Meeting in Palm Beach, Florida; (g) the June 12-16, 2016 HDMA BLC

          in Colorado Springs, Colorado; and (h) the August 6-9, 2016 NACDS 2016 Total

          Store Expo in Boston, Massachusetts.

                2982. No shortages or other market features can explain Defendants’ price

          increases for generic Digoxin during the Relevant Period.

                2983. The elevated prices of generic Digoxin resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these



                                                    758

                                                758 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 770 of 1126 PageID
                                                                     RECEIVED       #: 789
                                                                               NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 2984. The unlawful agreements among Defendants Impax, Lannett, Mylan,

          Par, and West-Ward, regarding generic Digoxin were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 CO. Triamcinoline Acetonide Paste

                 2985. Triamcinolone Acetonide Paste ("Triam Paste"), also known by the

          brand name Oral one, provides temporary relief from pain symptoms caused by

          mouth lesions. In 2013, the annual market size for this drug was approximately $14

          million.

                 2986. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Triamcinolone Acetonide Paste, as follows:

                 2987. As of October 2013, Rising and Taro were the two competitors in the

          market for Triam Paste and each maintained approximately 50% market share.

                 2988. In October 2013, Rising was considering implementing a price increase

          on Triam Paste. Prior to increasing the price, CW-2, then a senior sales and marketing

          executive at Rising, reached out to D.S., a Taro sales executive, to discuss the increase.

          These calls are detailed in the chart below. CW-2 felt internal pressure to make money



                                                      759

                                                 759 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 771 of 1126 PageID
                                                                     RECEIVED       #: 790
                                                                               NYSCEF:  12/15/2020




          on the product and wanted assurance from D.S. that Taro would follow before Rising

          raised prices.




                 2989. Two days after the final call detailed above, on October 16, 2013, Rising

          increased its WAC pricing for Triam Paste by 25%. Two weeks later, on November 1,

          2013, Taro published increased WAC pricing that matched Rising's pricing exactly.

                 2990. Prior to implementing the increase, Defendant of Taro described in an

          internal e-mail that Taro was going to raise the price of Triamcinolone Acetonide

          Paste, and noted that the risk of losing business was low. Indeed, the risk was low, or

          non-existent because CW-2 and D.S. had discussed the increase in advance and Taro

          had confidence that Rising would respect its market position and not poach its

          customers.

                 2991. No shortages or other market features can explain Defendants’ price

          increases for generic Triamcinolone Acetonide, including Triamcinolone Acetonide

          Paste, during the Relevant Period.

                 2992. The elevated prices of generic Triamcinolone Acetonide Paste resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue




                                                    760

                                               760 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 772 of 1126 PageID
                                                                     RECEIVED       #: 791
                                                                               NYSCEF:  12/15/2020




          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 2993. The unlawful agreements among Defendants Rising and Taro regarding

          Triamcinolone Acetonide Paste were part of all Defendants’ overarching conspiracy

          to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 CP. Azithromycin Suspension
                 2994. Azithromycin Suspension is an antibiotic used to treat a variety of

          infections, including strep throat, pneumonia, and middle ear infections.

                 2995. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Azithromycin Suspension at least as follows:

                 2996. In November of 2013, Defendant Pfizer, through its Greenstone alter

          ego, began planning to increase prices on several drugs, including some that

          overlapped with Teva:

          Azithromycin Suspension, Azithromycin Oral Suspension, and Medroxyprogesterone

          Tablets. Patel and Robin Hatosy, the previously-mentioned national account

          executive at Greenstone, were communicating frequently during that time, including

          exchanging six text messages on November 16, 2013, and a phone call on November

          23, 2013.




                                                      761

                                                 761 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 773 of 1126 PageID
                                                                     RECEIVED       #: 792
                                                                               NYSCEF:  12/15/2020




                2997. Because Greenstone was a high-quality competitor, and because the

          companies had successfully conspired to raise prices previously, it was understood

          between the two that if Greenstone raised prices Teva would follow and would not

          seek to poach Greenstone’s customers after the increase.

                2998. Defendant Pfizer was directly involved in the approval process for these

          price increases. On November 18, 2013 - only two days after Patel and Hatosy

          exchanged text messages – a senior pricing executive at Greenstone sent an e-mail to

          Greenstone’s General Manager, seeking approval to implement the price increases.

                2999. But because Greenstone was a mere instrumentality of Pfizer, the

          General Manager could not make a decision on the price increase on his own; instead,

          he had to send a message to a senior Pfizer executive for sign off, and to help

          convince the Pfizer executive to approve the increase (because the considered

          decision of senior Greenstone management was unimportant to Pfizer), the

          Greenstone General Manager told the Pfizer executive that the price increases that

          Greenstone was seeking to take were consistent with Defendants’ other price

          increases – in other words, he wanted to know that Pfizer was not risking losing

          customers in a commoditized industry by raising prices, which would be the result in a

          non-collusive market.

                3000. Pfizer approved the price increases on November 22, 2013, the Friday

          before that year’s Thanksgiving holiday. The next day, Saturday, Patel spoke to Robin

          Hatosy at Greenstone, discussing the increases.

                                                    762

                                               762 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 774 of 1126 PageID
                                                                     RECEIVED       #: 793
                                                                               NYSCEF:  12/15/2020




                3001. The Monday following the Thanksgiving holiday, on December 2, 2013,

          Patel and Hatosy had two telephone calls, whereupon Patel sent an internal e-mail to

          her colleagues at Teva, informing them of Greenstone’s upcoming price increases.

                3002. Later that week, on Thursday, December 5, Patel continued her

          communications with Hatosy about the Greenstone increases and how Teva would

          react to unsolicited customer requests for bids – trading two voice-mails. The same

          day, Teva declined to bid on Azithromycin at multiple customers.

                3003. Over the next several months – during the period of time before Teva

          followed Greenstone’s price increases – Teva continued to refuse to bid (and

          continued to avoid taking Greenstone’s market share) when requested by customers,

          for both Azithromycin formulations and Medroxyprogesterone Tablets.

                3004. For example, on January 27, 2014, Teva was approached by a large

          wholesaler asking for bids on both Azithromycin Suspension and Medroxy-

          progesterone. While Teva was not experiencing any supply issues of its own, after

          speaking with Hatosy at Greenstone for a few minutes that same day, Patel agreed

          with the recommendation not to provide a bid to that customer.

                3005. Consistent with the understanding between the two companies, rather

          than gaining market share in a commodity market when its competitor raised its price,

          Teva followed Greenstone’s price increases for Azithromycin Oral Suspension,

          Azithromycin Suspension, and Medroxyprogesterone Tablets on April 4, 2014. Patel

          spoke twice with Hatosy at Greenstone that same day.

                                                   763

                                              763 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 775 of 1126 PageID
                                                                     RECEIVED       #: 794
                                                                               NYSCEF:  12/15/2020




                 3006. No shortages or other market features can explain Defendants’ price

          increases for Azithromycin Suspension, Azithromycin Oral Suspension, and

          Medroxyprogesterone Tablets during the Relevant Period.

                 3007. The elevated prices of Azithromycin Suspension, Azithromycin Oral

          Suspension, and Medroxyprogesterone Tablets resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3008. The unlawful agreement between Teva and Pfizer/Greenstone regarding

          Azithromycin Suspension, Azithromycin Oral Suspension, and Medroxy-progesterone

          Tablets was part of all Defendants’ overarching conspiracy to unreasonably restrain

          trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 CQ. Nortriptyline HCL
                 3009. Nortriptyline Hydrochloride capsules (“Nortriptyline”), also known by

          the brand name Pamelor, are a drug used to treat depression.

                 3010. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Nortriptyline, as follows:




                                                      764

                                                 764 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 776 of 1126 PageID
                                                                     RECEIVED       #: 795
                                                                               NYSCEF:  12/15/2020




                3011. While Taro was approved in May, 2000, to market generic Nortriptyline,

          it subsequently withdrew from the market. As of early 2013,the market was shared by

          only two manufacturers – Teva with a 55% share, and Actavis with the rest.

                3012. In February, 2013, Taro personnel had come to believe that they should

          reclaim a portion of this market, including suggesting that “...Nortriptyline capsules

          should be seriously considered for re-launch as soon as possible.”

                3013. By November of that year, Taro was formulating re-launch plans,

          including a “Target Market share goal” for Nortriptyline of 25%, leaving Teva with

          approximately 42% and Actavis with approximately 31%.

                3014. On November 6, Aprahamian pressed his team to find out who

          currently supplied two particular large customers so that Taro could “determine our

          course (Cardinal or MCK).”

                3015. Two days later, on November 8, Aprahamian received confirmation that

          McKesson was a Teva customer. Several days of conversations ensued among

          affected cartel members in an effort to sort out how Teva and Actavis would make

          room for Taro in this market.

                3016. For example, Rekenthaler (Teva) and Falkin (Actavis) spoke twice by

          phone on November 10, 2013.

                3017. Then, on November 12, Aprahamian (Taro) called Patel at Teva. Their

          conversation lasted approximately eleven minutes. The same day, Aprahamian told

          his colleagues that Taro would not be pursuing the Nortriptyline account at

                                                     765

                                                765 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 777 of 1126 PageID
                                                                     RECEIVED       #: 796
                                                                               NYSCEF:  12/15/2020




          McKesson (a Teva customer), saying simply: “Will pass on MCK on Nortrip.”

          Instead, he told a subordinate to put together an offer for Cardinal.

                3018. The discussions of how to accommodate Taro into the Nortriptyline

          market were far from over, however. Falkin at Actavis and Rekenthaler at Teva spoke

          on November 14, 15, and 18, 2013. Falkin also exchanged two text messages with

          Maureen Cavanaugh at Teva on November 17.

                3019. Immediately following this series of discussions, Aprahamian delivered a

          new message to his team: Taro needed to take the rest of its share from Actavis,

          because Taro already had enough offers out on Teva customers. And, although

          Aprahamian may not have said this part out loud, taking too many Teva customers

          and not enough Actavis would have upset the applecart.

                3020. So, when a colleague presented an opportunity to gain business from

          Teva customer HD Smith two days later, on November 19, Aprahamian flatly rejected

          the idea, saying: “Looking for Actavis.. we have outstanding Teva offers out..”

                3021. The next day, November 20, 2013, another Taro employee succeeded in

          finding an Actavis customer that Taro might pursue. Armed with this new

          information, Aprahamian wasted no time in discussing this with Actavis; Aprahamian

          placed a call to M.D., a senior national account executive at Actavis, less than four

          hours later. Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as

          discussed in the negotiations with Actavis and Taro.



                                                     766

                                                766 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 778 of 1126 PageID
                                                                     RECEIVED       #: 797
                                                                               NYSCEF:  12/15/2020




                 3022. The day after that, November 21, Teva told its customer that “[w]e are

          going to concede the business with Cardinal.” And the following day, November 22,

          Aprahamian (Taro) and M.D. (Actavis) spoke for approximately eleven minutes.

                 3023. The cartel members continued consulting with each other on

          Nortriptyline over the coming months. On December 6, 2013, for example,

          Aprahamian called M.D. at Actavis again, and the two spoke for approximately a

          quarter-hour and agreed that Taro would take additional Actavis customers, which

          Taro, in fact, did.

                 3024. For example, early the very next week, on December 10, a Taro

          colleague informed Aprahamian that a large customer, HEB, was with Actavis for all

          but one of the Nortriptyline SKU’s, and that HEB was interested in moving the

          business to Taro.

                 3025. Having already cleared the move with Actavis during his December 6

          call with M.D., Aprahamian put the wheels in motion the next day for Taro to make

          an offer to HEB.

                 3026. Taro also continued to co-ordinate with Teva. For example,

          Aprahamian called Patel on January 28, 2014, but she did not pick up. But the

          dialogue between the two companies continued the following week, when Patel called

          Aprahamian back on February 4; they spoke for a little less than a half-hour.

                 3027. Two days later, on February 6, a potential customer – Omnicare –

          solicited Taro to bid on its Nortriptyline business. When a colleague informed

                                                    767

                                               767 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 779 of 1126 PageID
                                                                     RECEIVED       #: 798
                                                                               NYSCEF:  12/15/2020




          Aprahamian of that fact and asked if Taro wanted to pursue the opportunity,

          Aprahamian responded firmly that Teva had already done enough to help Taro with

          its re-launch and thus only Actavis accounts should be pursued, writing “No, need

          Actavis.”

                 3028. Defendants’ communications continued over the first ten days of March,

          as executives at Teva, Taro and Actavis called and texted each other frequently in

          their continuing efforts to allocate existing customers to accomodate Taro’s re-entry.

          These calls include at least those listed below:




                 3029. At the end of these communications, Teva documented its intemal game

          plan for Nortriptyline. Prior to this time – particularly in early 2014 -Nortriptyline had

          been listed by Teva as a potential candidate for a price increase. On March 10, 2014,

          however, as Patel was revising that list of price increase candidates (and the same day

          she spoke to Aprahamian for more than five minutes), she removed Nortriptyline

          from contention in order to accommodate Taro’s entry. The spreadsheet that she

                                                     768

                                                 768 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 780 of 1126 PageID
                                                                     RECEIVED       #: 799
                                                                               NYSCEF:  12/15/2020




          sent to a colleague on that date expressly took into account the negotiations over

          Taro’s entry that had occurred over the past few weeks.

                3030. With respect to a Nortriptyline price increase, it stated: “Delay – Taro

          (new) seeking share.” And Teva did delay increasing its Nortriptyline prices – for

          nine months. But on January 28, 2015, in co-ordination with both Taro and Actavis,

          Teva implemented its planned Nortriptyline price increases.

                3031. No shortages or other market features can explain Defendants’ price

          increases for Nortriptyline capsules during the Relevant Period.

                3032. The elevated prices of generic Nortriptyline capsules resulted from

          Defendants’ anticompetitive conduct, have injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                3033. The unlawful agreements among Defendants Teva, Taro and Actavis,

          regarding generic Nortriptyline capsules, were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                CR. Propranolol

                3034. Propranolol was discovered in 1964 and is the generic version of Inderal.

          The FDA approved Inderal, developed by Wyeth Pharmaceuticals, Inc., in 1967.

          Propranolol is a beta-blocker. Beta-blockers are medications used by doctors and

                                                     769

                                                769 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 781 of 1126 PageID
                                                                     RECEIVED       #: 800
                                                                               NYSCEF:  12/15/2020




          patients to manage cardiac arrhythmias; they operate by blocking the receptor sites for

          epinephrine (adrenaline) and norepinephrine (noradrenaline) on adrenergic beta

          receptors. Propranolol is used to treat tremors, angina (chest pain), hypertension (high

          blood pressure), heart rhythm disorders, and other heart or circulatory conditions.

          Propranolol is also used to treat or prevent heart attack, and to reduce the severity and

          frequency of migraine headaches. Propranolol is reportedly the highest-selling beta-

          blocker as measured by prescriptions.

                 3035. Propranolol is sold throughout the United States and its territories. The

          market for generic Propranolol is mature and Defendants that operate in that market

          can only gain market share by competing on price.

                 3036. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Propranolol capsules & tablets, as follows:

                 3037. During the Class Periods, Defendants dominated the Propranolol

          market. Defendants Actavis; Breckenridge; and Upsher-Smith; controlled a substantial

          part of the Propranolol capsules market as early as November 2013. Additionally,

          Actavis; Heritage; Mylan; Teva; and Par dominated the market for Propranolol tablets

          as early as January 2015.

                 3038. Through their market dominance, Defendants have successfully

          foreclosed the market to rival competition, thereby maintaining and enhancing market



                                                      770

                                                 770 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 782 of 1126 PageID #: 801
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 783 of 1126 PageID
                                                                     RECEIVED       #: 802
                                                                               NYSCEF:  12/15/2020




                 3040. Similarly, as the following chart based on NADAC data indicates, prices

          for generic Propranolol tablets—which are sold by Defendants Actavis, Heritage,

          Mylan, Par, and Teva (“Tablet Defendants”)—rose significantly, beginning in 2015.

          These prices, too, reflected a one-way ratchet, and did not decrease substantially as

          would be expected if the increases had a benign market explanation.




             A. Extended Release Capsules

                 3041. Defendants Actavis, Breckenridge, and Upsher-Smith have been the

          primary sellers of Propranolol capsules and increased their prices by similar amounts

          at similar times.




                                                    772

                                                772 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 784 of 1126 PageID
                                                                     RECEIVED       #: 803
                                                                               NYSCEF:  12/15/2020




                 3042. For the two and a half years before the capsules conspiracy began,

          transaction prices for Propranolol capsules were only 57 cents per capsule on average

          and were at times as low as 44 cents per capsule. After Defendants agreed to raise and

          fix prices, the average price doubled, regularly reaching more than $1 per capsule, and

          often $1.43 per capsule. The average capsule price charged by certain Defendants

          reached as high as over $1.70 per capsule, over a 350% increase in price.

                 3043. Data showing Medicaid reimbursements—the amounts that Medicaid

          has paid to cover its beneficiaries’ prescription drug purchases—provides prices by

          manufacturer and confirms that Defendants increased their prices for generic

          Propranolol in very similar fashion over time for both Propranolol capsules and

          tablets.

                 3044. The following charts display the per-unit amounts that Medicaid has

          reimbursed for its beneficiaries’ purchases of Defendants’ generic Propranolol capsule

          products:




                                                    773

                                               773 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 785 of 1126 PageID #: 804
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 786 of 1126 PageID #: 805
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 787 of 1126 PageID
                                                                     RECEIVED       #: 806
                                                                               NYSCEF:  12/15/2020




             B. Tablets

                 3045. Defendants Actavis, Heritage, Mylan, Par, and Teva have been the

          primary sellers of Propranolol tablets and increased their prices by similar amounts at

          similar times.

                 3046. In the four years before the tablets conspiracy began, transaction prices

          for Propranolol tablets remained under 4 cents per pill on average, sometimes

          reaching as low as 3 cents per pill on average. After the conspiracy started, the average

          price was regularly over 475% higher, reaching 19 cents per pill and even as high as 26

          cents per pill, a 650% increase. During the conspiracy period, some Defendants

          charged almost 30 cents per pill on average across all dosage strengths of their tablet

          products.

                 3047. The following charts display the per-unit amounts that Medicaid has

          reimbursed for its beneficiaries’ purchases of Defendants’ generic Propranolol capsule

          tablets:




                                                    776

                                                776 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 788 of 1126 PageID #: 807
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 789 of 1126 PageID #: 808
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 790 of 1126 PageID #: 809
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 791 of 1126 PageID #: 810
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 792 of 1126 PageID #: 811
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 793 of 1126 PageID
                                                                     RECEIVED       #: 812
                                                                               NYSCEF:  12/15/2020




                   3048. The prices for Propranolol tablets had been stable for a substantial

          period until December 2014. As alleged below, most of the Tablet Defendants began

          their price increases in January and February 2015.

                   3049. No shortages or other market features can explain Defendants’ price

          increases for generic Propranolol capsules & tablets during the Relevant Period.

                   3050. The elevated prices of generic Propranolol capsules & tablets resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                   3051. The unlawful agreements among Defendants Actavis; Breckenridge;

          Heritage; Mylan, Teva; Par; and Upsher-Smith, regarding generic Propranolol capsules

          & tablets were part of all Defendants’ overarching conspiracy to restrain trade

          unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   CS.   Cefuroxime Axetil

                   3052. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Cefuroxime Axetil tablets beginning at least as early as December 2013.

                   3053. Cefuroxime Axetil, also known by the brand name Ceftin, is used to

          treat a wide variety of bacterial infections.

                                                      782

                                                  782 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 794 of 1126 PageID
                                                                     RECEIVED       #: 813
                                                                               NYSCEF:  12/15/2020




                 3054. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Cefuroxime Axetil, as follows:

                 3055. During the relevant time frame, Defendants Lupin, Aurobindo and

          Citron were the primary manufacturers of Cefuroxime Axetil.

                 3056. The market for Cefuroxime Axetil was mature and at all relevant times

          had multiple manufacturers.

                 3057. For years, the prices for Cefuroxime Axetil tablets were relatively low

          and stable. In late 2013, however, Wockhardt exited the market, at which point Lupin

          and Aurobindo immediately imposed large price increases, notwithstanding the fact

          that each had enough supply to compete for more sales. Instead, they each only took

          a Fair Share at much higher prices.

                 3058. Almost simultaneously, Lupin and Aurobindo announced identical,

          500% list (WAC) price increases.

                 3059. Not long after the large price increases imposed by Lupin and

          Aurobindo, Citron entered the market. Rather than offer lower prices to compete for

          share, in late March 2014, Citron announced list (WAC) prices identical to those of

          Lupin and Aurobindo.

                 3060. Lupin, Aurobindo and Citron adhered to their Fair Share agreement to

          avoid competition and its attendant downward pressure on prices. For example, in the

          spring of 2014, a large customer requested that Aurobindo lower its prices

                                                      783

                                                 783 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 795 of 1126 PageID
                                                                     RECEIVED       #: 814
                                                                               NYSCEF:  12/15/2020




          significantly for Cefuroxime Axetil. Internally at Aurobindo, T.G., Director of

          National Accounts, shot down the idea.

                3061. The NSP price chart and list (WAC) price chart below show the abrupt

          and nearly simultaneous price increases by Lupin and Aurobindo, which were later

          matched by Citron when it entered the market. Note: the prices of 250 mg and 500

          mg tablets followed a very similar pattern.




                3062. Throughout this period, Lupin, Aurobindo and Citron met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on Cefuroxime Axetil and of their Fair Share agreement.

                3063. For example, Lupin’s David Berthold, VP of Sales, communicated with

          K.S., Citron’s EVP of Sales, on January 10, 2014.




                                                    784

                                                784 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 796 of 1126 PageID
                                                                     RECEIVED       #: 815
                                                                               NYSCEF:  12/15/2020




                3064. Lupin’s Berthold also communicated by phone multiple times in January

          and February 2014 with Aurobindo’s P.M., Senior Director of Commercial

          Operations, including on the day before and the day immediately after both

          companies announced identical list (WAC) price increases.

                3065. No shortages or other market features can explain Defendants’ price

          increases for generic Cefuroxime Axetil during the Relevant Period.

                3066. The elevated prices of generic Cefuroxime Axetil resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3067. The unlawful agreements among Defendants Aurobindo, Lupin, and

          Citron, regarding generic Cefuroxime Axetil were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                CT. Timolol Maleate Ophthalmic Gel Forming Solution

                3068. Timolol Maleate ophthalmic gel forming solution (“Timolol Maleate”),

          also known by the brand names Betamol and Timoptic, is used to treat high pressure

          inside the eye due to glaucoma (open angle-type) or other eye diseases (e.g., ocular

          hypertension).



                                                     785

                                                785 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 797 of 1126 PageID
                                                                     RECEIVED       #: 816
                                                                               NYSCEF:  12/15/2020




                 3069. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Timolol Maleate, as follows:

                 3070. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Timolol Maleate ophthalmic gel forming solution beginning at least as early

          as December 2013.

                 3071. During the relevant time frame, Defendants Bausch Health and Sandoz

          were the primary manufacturers of Timolol Maleate.

                 3072. The market for Timolol Maleate was mature and at all relevant times had

          multiple manufacturers.

                 3073. The market for Timolol Maleate was mature and at all relevant times had

          multiple manufacturers.

                 3074. For years, the prices for Timolol Maleate ophthalmic gel forming

          solution were relatively low and stable.

                 3075. Not long after an internal Sandoz document analyzing the Timolol

          Maleate market was disseminated, Sandoz and Bausch Health almost simultaneously

          and out of the blue, imposed very large price increases. In fact, list (WAC) prices

          more than tripled. Additionally, Even as prices skyrocketed, market share remained

          roughly split between the companies.



                                                      786

                                                 786 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 798 of 1126 PageID
                                                                     RECEIVED       #: 817
                                                                               NYSCEF:  12/15/2020




                   3076. The list (WAC) price chart below show the large increases and parallel

          pricing by Bausch Health and Sandoz. (Note: the prices of the 0.5% formulation of

          Timolol Maleate followed a very similar pattern. Only the 0.25% charts are included

          here.)




                   3077. Throughout this period, Bausch Health and Sandoz met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on Timolol Maleate and of their Fair Share agreement.

                   3078. For example, both companies sent representatives to the ECRM Retail

          Pharmacy Efficient Program Planning Session at the Omni Amelia Island Plantation

          Resort in Amelia Island, Florida on February 23-26, 2014. Sandoz had raised its list




                                                     787

                                                 787 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 799 of 1126 PageID
                                                                     RECEIVED       #: 818
                                                                               NYSCEF:  12/15/2020




          (WAC) prices shortly before the conference. Bausch announced its own list (WAC)

          price increases for Timolol Maleate shortly after the conference, on March 12, 2014.

                  3079. No shortages or other market features can explain Defendants’ price

          increases for generic Timolol Maleate during the Relevant Period.

                  3080. The elevated prices of generic Timolol Maleate resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                  3081. The unlawful agreements among Defendants Bausch Health and

          Sandoz, regarding generic Timolol Maleate were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                  CU. Butorphanol Tartrate

                  3082. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Butorphanol Tartrate nasal spray beginning at least as early as December

          2013.

                  3083. Butorphanol Tartrate, also known by the brand name Stadol NS, is used

          to treat moderate to severe pain, including pain from surgery, muscle pain, and

          migraine headaches.

                                                     788

                                                 788 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 800 of 1126 PageID
                                                                     RECEIVED       #: 819
                                                                               NYSCEF:  12/15/2020




                 3084. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Butorphanol Tartrate, as follows:

                 3085. During the relevant time frame, Defendants Mylan, West-Ward and

          Apotex were the primary manufacturers of Butorphanol Tartrate.

                 3086. The market for Butorphanol Tartrate was mature and at all relevant

          times had multiple manufacturers.

                 3087. For years, the prices for Butorphanol Tartrate nasal spray were relatively

          low and stable. West-Ward, Mylan and Apotex were the dominant manufacturers in

          the market during the earlier years. West-Ward and Mylan had roughly equal and

          larger shares of the market than did Apotex.

                 3088. In late 2013, Apotex exited the market, at which point West-Ward and

          Mylan immediately raised prices. Rather than compete with Mylan to pick up what

          had been Apotex’s share of the market, West-Ward promptly announced a significant

          increase in its WAC price to make it identical to Mylan’s.

                 3089. In the spring of 2015, Apotex re-joined the market. Rather than offer

          better prices to win market share, it announced list prices identical to West-Ward, and

          roughly matched NSP prices as well. Even without better pricing, Apotex rapidly

          gained share, and the market shifted to roughly equal shares split between Mylan,

          West-Ward and Apotex. Even with three manufacturers back in the market, prices did



                                                      789

                                                 789 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 801 of 1126 PageID
                                                                     RECEIVED       #: 820
                                                                               NYSCEF:  12/15/2020




          not decline, and have never returned to prior levels. Yet again, the Fair Share

          agreement was working exactly as intended.

                3090. The NSP price chart and list (WAC) price chart below show the abrupt

          and nearly simultaneous price increases by West-Ward and Mylan, which were later

          matched by Apotex when it re-entered the market.

                3091. Throughout this period, Mylan, West-Ward and Apotex met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on Butorphanol Tartrate and of their Fair Share agreement.

                3092. No shortages or other market features can explain Defendants’ price

          increases for generic Butorphanol Tartrate during the Relevant Period.

                3093. The elevated prices of generic Butorphanol Tartrate resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3094. The unlawful agreements among Defendants Mylan, West-Ward and

          Apotex, regarding generic Butorphanol Tartrate were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.




                                                     790

                                                790 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 802 of 1126 PageID
                                                                     RECEIVED       #: 821
                                                                               NYSCEF:  12/15/2020




                   CV. Carisoprodol Tablets

                   3095. Carisoprodol is a muscle relaxant and pain reliever. It is available in

          Tablet form, including a 350 mg strength and has been available in the United States

          for many years in a generic form.

                   3096. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Carisoprodol, as follows:

                   3097. The market for Carisoprodol is mature. At all relevant times, there have

          been multiple manufacturers.

                   3098. Defendants Par and Teva dominate sales of Carisoprodol Tablets with

          each accounting for roughly 55% and 35% of the market, respectively in the relevant

          times.

                   3099. The GAO noted that Carisoprodol had "extraordinary price increases"

          in the years 2013-2014.

                   3100. The ability of Par and Teva to reach agreements on Carisoprodol was

          aided by the prevalence of trade association meetings and conferences where the

          parties were able to meet in person.

                   3101. The parallel price increases by Par and Teva are consistent with the Fair

          Share Agreement.

                   3102. The agreement between Defendants Par and Teva was part of an

          overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

                                                       791

                                                  791 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 803 of 1126 PageID
                                                                     RECEIVED       #: 822
                                                                               NYSCEF:  12/15/2020




          prices, rig bids, and engage in market and customer allocation for generic drugs,

          including Carisoprodol Tablets (350 mg).

                 3103. No shortages or other market features can explain Defendants’ price

          increases for generic Carisoprodol during the Relevant Period.

                 3104. The elevated prices of generic Carisoprodol resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3105. The unlawful agreements among Defendants Par and Teva, regarding

          generic Carisoprodol were part of all Defendants’ overarching conspiracy to restrain

          trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

          at Issue.

                 CW. Tolterodine ER

                 3106. Tolterodine Extended Release (“Tolterodine ER”), also known by the

          brand name Detrol LA®, is used for treating an overactive bladder.

                 3107. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Tolterodine ER as follows:

                 3108. Pfizer is the branded drug manufacturer for Detrol LA. To resolve

          patent claims related to Detrol LA, Teva and Pfizer entered into a settlement

                                                     792

                                                792 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 804 of 1126 PageID
                                                                     RECEIVED       #: 823
                                                                               NYSCEF:  12/15/2020




          agreement under which Teva would distribute an authorized generic of Tolterodine

          ER. To resolve similar claims, Mylan entered into its own settlement agreement with

          Pfizer, which allowed Mylan to launch its own generic version of Tolterodine ER.

                3109. On October 31, 2013, Mylan’s ANDA for Tolterodine ER was

          approved. Under their respective settlement agreements with Pfizer, this triggering

          event allowed Teva and Mylan to launch their respective generics on January 2, 2014.

                3110. Teva planned to launch on January 2, 2014. During the first half of

          December 2013, Teva was understood (based on conversations with potential

          customers) that Mylan would not be in a position to launch until 30 to 60 days after

          Teva launched. Nonetheless, Teva was considering how to allocate the market with

          Mylan when it did eventually launch.

                3111. On December 3, 2013, J.K., a marketing executive at Teva, sent an e-

          mail to Rekenthaler, K.G., and several other Teva colleagues stating “we prepared for

          50-60 share… I am looking into the numbers as far as what this means.” To prepare

          offers and figure out the allocation of customers that would bring Teva its desired

          50% to 60% market share, Teva executives were instructed to gather usage from

          potential customers.

                3112. Through the first half of December, 2013, as Teva was soliciting usage

          amounts from potential customers, customers were asking Teva to send in pricing

          offers before the launch. Teva resisted sending out those offers and instead did not

          plan to do so until the launch date of January 2, 2014.

                                                     793

                                                 793 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 805 of 1126 PageID
                                                                     RECEIVED       #: 824
                                                                               NYSCEF:  12/15/2020




                3113. Teva’s delay in putting together pricing for potential customers was part

          of a plan to drive up the amount it could charge for Tolterodine ER. Teva expected

          that on January 1, 2014, its last day before generic competition entered the market,

          Pfizer would raise the price of branded Detrol LA. This would allow Teva to peg its

          price to the now inflated price of the branded drug and thereby command a higher

          price for Tolterodine ER on the January 2, 2014 generic launch date.

                3114. At the end of the day on Friday December 20, 2013, T.C. of Teva

          learned from D.H. at Cardinal that Mylan intended to launch its Tolterodine ER on

          January 2. D.H. further provided T.C. with Mylan’s pricing for two dosages, and

          conveyed that Mylan is “looking for a 40% market share,” and that Teva “can figure

          the rest out,” illustrating the pervasive nature of the conspiracy and the involvement

          of third parties, often wholesalers with cost-plus distribution contracts that meant

          they also benefitted from the illegal profits of Defendants’ cartel.

                3115. T.C. informed her Teva colleagues of Mylan’s new launch date. K.G. of

          Teva then worked over the weekend to turn this information into initial pricing for all

          of Teva’s potential customers and then shared it internally. In a telling admission that

          Teva had no intention to bid competitively for all accounts, K.G. noted that the next

          step was “to pick who should receive” bids. The goal in “pick[ing] who should

          receive” bids was to ensure that both Mylan and Teva received their previously stated

          market share goals: Teva wanted “50-60 [%] share” while, in accordance with what



                                                     794

                                                794 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 806 of 1126 PageID
                                                                     RECEIVED       #: 825
                                                                               NYSCEF:  12/15/2020




          Defendants’ overarching conspiracy would sometimes euphemistically refer to as the

          “rules of the road,” Mylan was only “looking for a 40% market share.”

                3116. On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and

          several others at Teva had a telephone conference scheduled from 8:00am to 9:00am

          to discuss the Tolterodine ER launch strategy.

                3117. Just minutes before the meeting was to start, Rekenthaler tried calling

          Nesta at Mylan. Nesta returned Rekenthaler’s call at 8:15 am, during the Teva

          Tolterodine ER phone conference. Rekenthaler nonetheless answered Nesta’s call on

          his cell phone and the pair spoke for a minute and a half. Immediately after the

          Tolterodine ER phone conference, Rekenthaler tried calling Nesta two more times.

                3118. Later that same morning, at 10:22 am, Nesta returned Rekenthaler’s calls

          and they spoke for an additional 12 minutes. During these calls, Defendants

          Rekenthaler and Nesta exchanged the details about their offers to various customers,

          including the specific contractual language used in their offers.

                3119. During these calls between Defendants Nesta and Rekenthaler, Teva and

          Mylan reached an agreement to allocate the Tolterodine ER market on launch day so

          that Teva and Mylan could reach their target share without eroding pricing.

                3120. In addition, at 10:33 am – while Rekenthaler was still on the phone with

          Nesta – K.G. sent an e-mail to Rekenthaler and others, asking about the appropriate

          contractual language to use in offers about the potential for price increases. Minutes

          later, at 10:41 am, Rekenthaler replied to K.G. with the exact language, in quotes, that

                                                     795

                                                795 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 807 of 1126 PageID
                                                                     RECEIVED       #: 826
                                                                               NYSCEF:  12/15/2020




          Mylan was using, in an e-mail titled “Subject: RE: Proposed Price Increase

          Language”: “Mylans [sic] language is vague. ‘Pricing subject to change at Mylan’s sole

          discretion.’”

                 3121. An hour and a half later, at 12:12 pm (still on December 23, 2013), K.G.

          circulated a revised version of Teva’s pricing plan for the Tolterodine ER launch.

          This new version incorporated Teva and Mylan’s plan to allocate the market,

          including the submission of cover bids and abstention from bidding. Notably, the

          revised pricing plan included a chart identifying the major customers (and their

          associated market share percentage) that Teva would receive to get close to its desired

          60% market share: Teva would retain CVS (with 18% of the market), EconDisc

          (15%), Cardinal (8%), McKesson (6%), Wal-Mart (5%), Rite Aid (4%), Anda (2%),

          and Omnicare (1%). Meanwhile, Mylan would get its 40% share from the remainder

          of the market, including Walgreens, Cigna, Humana, Optum Rx (“Optum”), Prime

          Therapeutics (“Prime”), and Kaiser.

                 3122. In order to facilitate this market division, Teva had to arrange to lose the

          accounts. This was easily accomplished, however; Teva simply jacked up its prices on

          the major accounts (which Teva sometimes wanted to retain for other products) and

          some others, and refused to submit bids to the other customers that Mylan targeted.

                 3123. Specifically, after Rekenthaler and Nesta spoke, Teva’s direct invoice

          price for 30 capsules of the 2mg and 4mg dose for Walgreens was raised by 30%: by

          $24.90, from $83.03 to $107.93 for 30 capsules; by $74.72, from $249.08 to $323.80,

                                                     796

                                                796 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 808 of 1126 PageID
                                                                     RECEIVED       #: 827
                                                                               NYSCEF:  12/15/2020




          for 90 capsules; and Teva raised the price by $415.13, from $1,383.78 to $1,798.91, for

          500 capsules.

                3124. For Cigna, Humana, Optum, and Prime, after Rekenthaler and Nesta

          spoke, Teva’s somewhat higher (than for Walgreens) direct invoice price was raised by

          23%: by $19.95, from $88.05 to essentially the same higher price as Walgreens,

          $108.00 for 30 capsules; by $59.85, from $264.15 to $324.00, for 90 capsules; and by

          $332.50, from $1,467.50 to 1,800.00, for 500 capsules.

                3125. Finally, for Kaiser (which initially had the worst pricing), after

          Rekenthaler and Nesta spoke, Teva’s direct invoice price for 30 capsules of the 2mg

          and 4mg dose was raised by only 4.5%: by $4.15, from $91.85 to $ 96.00 for 30

          capsules; by $12.45, from $275.15 to $288.00, for 90 capsules; and by $69.17, from

          $1,530.83 to 1,600.00, for 500 capsules.

                3126. The fact that Teva did not intend to actually win with these bids is

          further illustrated in the discrepancy between how Walgreens, Cigna, Humana,

          Optum, Prime, and Kaiser were priced before the Nesta-Rekenthaler conversations

          versus how they were priced after: before, there were significant differences in the

          direct-invoice pricing. Walgreens had the best price, $83.03 for 30 capsules; Cigna,

          Humana, Optum, and prime all had the same middle price of $88.05, and Kaiser got

          the worst price, $91.85. After Nesta and Rekenthaler spoke, however, Kaiser now

          had the best price ($96.00), while Walgreens now shared the worst pricing with Cigna



                                                     797

                                                797 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 809 of 1126 PageID
                                                                     RECEIVED       #: 828
                                                                               NYSCEF:  12/15/2020




          and the others ($108); there was simply no need to bother with proportionate final

          prices because Teva knew (and intended) these bids would not be successful, anyway.

                 3127. In addition to submitting inflated bids for Walgreens, Cigna, Humana,

          Optum, Prime, and Kaiser, Teva agreed to refrain from bidding for certain customers,

          such as Publix, Ahold, Hannaford, and PVA Health.

                 3128. The following day, on December 24, 2013, Defendants Rekenthaler and

          Nesta had two more calls to confirm and refine Teva and Mylan’s market allocation

          agreement. Those calls lasted for nine (9) minutes and eight (8) minutes, respectively.

                 3129. No shortages or other market features can explain Defendants’ elevated

          prices for Tolterodine ER during the Relevant Period.

                 3130. The elevated prices of Tolterodine ER that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market.

                 3131. The unlawful agreement between Teva and Mylan regarding Tolterodine

          ER was part of all Defendants’ overarching conspiracy to restrain trade unreasonably

          and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 CX. Tolterodine Tartrate
                 3132. Like Tolterodine ER, Tolterodine Tartrate (“Tolterodine”), also known

          by the brand name Detrol®, is used for treating an overactive bladder.




                                                     798

                                                 798 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 810 of 1126 PageID
                                                                     RECEIVED       #: 829
                                                                               NYSCEF:  12/15/2020




                3133. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Tolterodine at least as follows:

                3134. As with the many other examples cited herein, the integrated nature of

          Defendants’ cartel is illustrated by the combined examples of Tolterodine and

          Tolterodine ER: while Tolterodine ER is more convenient, allowing once-daily

          dosing, at some price point, the inflated price in the market for the ER formulation

          would drive patients to the market for the regular-release formulation – but whichever

          way consumers turned, they ran into Defendants’ overarching conspiracy, because just

          as it covered Tolterodine ER, so it covered Tolterodine’s regular-release formulation.

                3135. Teva was already a manufacturer of Tolterodine tablets when Defendant

          Greenstone decided to enter the market, planning its entry for late January of 2014.

                3136. So, in accordance with the established practices of Defendants’ cartel, in

          the days leading up to Greenstone’s entry, Greenstone’s Senior Director of Sales and

          National Accounts, Jill Nailor (“Nailor”) reached out to her counterpart at Teva (Patel

          and Rekenthaler) to co-ordinate Greenstone’s entry into the market, in particular to

          ensure that their pricing was consistent and to allocate customer accounts to the new

          entrant, Greenstone, which Teva ultimately did, including one of its largest accounts,

          CVS, which held more than 20% of Teva’s Tolterodine business.

                3137. In addition, Robin Hatosy, one of Nailor’s subordinates, a national

          account manager at Greenstone, was part of the conversation, which was conducted

                                                     799

                                                799 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 811 of 1126 PageID
                                                                     RECEIVED       #: 830
                                                                               NYSCEF:  12/15/2020




          by voice and text message, but not e-mails, which are more permanent records of

          what was said and are more easily recovered in discovery.

                 3138. Thus, on the afternoon of January 21, 2014, Nailor reached out to Patel

          via telephone, twice, but wasn’t able to speak. Illustrating the broad web of

          Defendants’ overarching conspiracy and its institutional, rather than inter-personal,

          nature, Patel did not call Nailor back; instead, she texted Hatosy, Nailor’s subordinate,

          less than two hours after Nailor’s initial calls.

                 3139. Hatosy then telephoned Nailor, and after speaking for a few minutes,

          Hatosy then called Patel at Teva back, and they spoke for nearly 20 minutes, at the

          conclusion of which call, Hatosy then again telephoned her own boss, Nailor. Nailor,

          in turn, then telephoned Rekenthaler, twice, but could not get through to him, and left

          a voice-mail, which wrapped up communications among the co-conspirators for the

          day.

                 3140. The following morning, January 22, Rekenthaler returned Hatosy’s calls

          at 9:47 am by calling Nailor, but also wasn’t able to get through, and then at 11:25 am,

          someone at Teva (likely Rekenthaler) called Nailor again, and they spoke for about 10

          minutes. That afternoon, Patel called Nailor back twice, at 3:33 pm, but wasn’t able

          to get through, so she sent two texts to Nailor, also at 3:33 pm. 3:33 pm was a busy

          minute for Patel that day.

                 3141. At 4:00 pm, Nailor sent two texts to Patel, to which Patel replied the same

          minute, followed by another text at 4:01 pm. Upon information and belief, Patel and

                                                       800

                                                  800 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 812 of 1126 PageID
                                                                     RECEIVED       #: 831
                                                                               NYSCEF:  12/15/2020




          Nailor deleted these texts from their telephones to hide the existence of, and their

          participation in, Defendants’ overarching conspiracy.

                3142. At 4:26 pm, the two bosses (Nailor and Patel) were finally able to speak

          directly, for 11 minutes, and confirm their arrangements. During these calls and text

          messages, Teva and Greenstone agreed that Teva would concede significant business

          to Greenstone in order to avoid price erosion.

                3143. The very next day, on January 23, 2014, Greenstone entered the market

          for Tolterodine Tartrate 1mg and 2mg Tablets (“Tolterodine”) with the exact same

          WAC prices as Teva for all formulations.

                3144. This was far from Nailor’s only contribution to Defendants’ overarching

          conspiracy: in addition to the communications detailed above, Nailor exchanged in

          excess of 4,400 phone calls and text messages with her contacts at Defendants Amneal,

          Dr. Reddy’s, Actavis, Aurobindo, Mylan, Glenmark, Zydus, Teva, Sandoz, Lupin,

          Wockhardt, Lannett, Apotex, Upsher-Smith, Par, and Taro between August, 2010, and

          May of 2017.

                3145. The day after Greenstone's entry – January 24, 2014 – in a message to

          Teva’s NAM’s about how important it was for them to determine and document which

          competitor was challenging Teva for business in a particular situation (because it would

          help Teva determine whether to concede or not), Patel stated that “[a]s we’ve heard,

          Greenstone is entering the market for Tolterodine. I’m sure we will have to concede

          somewhere.”

                                                     801

                                               801 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 813 of 1126 PageID
                                                                     RECEIVED       #: 832
                                                                               NYSCEF:  12/15/2020




                   3146. A few days later, on Tuesday, January 28, Teva was informed by CVS that

          it had received a competitive price challenge on Tolterodine. K.G. of Teva immediately

          asked:     “do we know who this could be?”           Rekenthaler responded that it was

          Greenstone, but did not want to put the details into writing: in a reply e-mail from 4:02

          pm, copied to Patel and Maureen Cavanaugh, on the subject “RE: price challenge

          delphi 10707 cvs tolterodine,” Rekenthaler wrote “It’s Greenstone, new to market. We

          can discuss.” The next day, Wednesday, January 29, Patel and Hatosy tried to reach

          each other several times, and were ultimately able to speak for approximately two

          minutes.

                   3147. A few days later, on Monday, February 3, 2014, Patel instructed a

          colleague at Teva to concede the business at CVS by providing a small price reduction

          that she knew would not be sufficient to retain the business.

                   3148. T.C. of Teva, who had the customer relationship with CVS, challenged

          the decision to concede the business. Rekenthaler responded – again refusing to put the

          details in writing – at 11:29 am, saying: “I’ll discuss the details of this with you later.

          There was a strategy here and you weren’t in the office Thursday or Friday so we

          proceeded. Again, it will make sense after I discuss with you.”

                   3149. The next day, February 4, 2014, Patel spoke to Hatosy (at Greenstone) for

          approximately a quarter of an hour.

                   3150. Shortly thereafter, conceded the CVS account to Greenstone.              As

          mentioned supra, CVS represented more than 20% of Teva’s Tolterodine business.

                                                     802

                                                 802 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 814 of 1126 PageID
                                                                     RECEIVED       #: 833
                                                                               NYSCEF:  12/15/2020




                   3151. No shortages or other market features can explain Defendants’ elevated

          prices for Tolterodine during the Relevant Period.

                   3152. The elevated prices of Tolterodine that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is enjoined

          by this Court.

                   3153. The unlawful agreement between Greenstone and Teva regarding

          Tolterodine was part of all Defendants’ overarching conspiracy to restrain trade

          unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   CY. Metoprolol Succinate ER

                   3154. Harvard voluntarily worked as a go-between to gather agreement from

          the manufacturers regarding their pricing intentions on Metoprolol Succinate ER, in

          accordance with the fair share conspiracy.

                   3155. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Metoprolol Succinate ER, as follows:

                   3156. Metoprolol Succinate ER is a beta blocker used to treat high blood

          pressure, chest pain, and heart failure. It can also be used to lower the risk of death

          after a heart attack.

                                                      803

                                                 803 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 815 of 1126 PageID
                                                                     RECEIVED       #: 834
                                                                               NYSCEF:  12/15/2020




                3157. By January 2014, two Harvard employees had each liaised with Dr.

          Reddy’s, Actavis, and Par to secure an agreement to maintain or increase the price of

          Metoprolol succinate ER (brand name: Toprol XL), a beta-blocker drug that treats

          chest pain and high blood pressure.

                3158. By January 2014, Harvard had confirmed with each of the manufacturers

          (Dr. Reddy’s, Actavis, and Par) that each would follow a price increase by its

          competitors. Later in 2014, Harvard once again confirmed and then individually

          reiterated to Dr. Reddy’s, Actavis, and Par that they would join in any increase.

          Harvard’s shuttle diplomacy between the manufacturers as part of the overarching

          conspiracy eliminated the possibility of free and fair competition for Metoprolol

          succinate ER.

                3159. No shortages or other market features can explain Defendants’ price

          increases for generic Metoprolol Succinate ER during the Relevant Period.

                3160. The elevated prices of generic Metoprolol Succinate ER resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3161. The unlawful agreements among Defendants Howard, Actavis, Dr.

          Reddy’s, and Par, regarding generic Metoprolol Succinate ER were part of all



                                                    804

                                                804 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 816 of 1126 PageID
                                                                     RECEIVED       #: 835
                                                                               NYSCEF:  12/15/2020




          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 CZ. Norethindrone/EE
                 3162. Norethindrone/ethinyl estradiol (“Norethindrone/EE”), also known by

          the brand name Ovcon 35, is a combination of medications used as an oral contra-

          ceptive. Teva markets its generic version of this combination medication under the

          trade name Balziva.

                 3163. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Norethindrone/EE at least as follows.

                 3164. On January 23, 2014, a customer informed Teva that a new market

          entrant was seeking a share of its business. Teva employees surmised that the entrant

          was Lupin, as it had recently obtained approval to begin marketing its own generic of

          Ovcon 35.

                 3165. Teva employees discussed internally how to make room for this new

          player in the market, with one expressing concern that “[w]e would lose our current

          market lead if we were to concede this business.” Per Defendants’ overarching

          conspiracy agreement, however, discussions about how to share the market with the

          recent entrant were not limited to internal communications. So the very next day,

          Patel spoke to Berthold at Lupin twice by phone.

                 3166. A few days later, on January 29, Patel informed Rekenthaler of her


                                                      805

                                                 805 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 817 of 1126 PageID
                                                                     RECEIVED       #: 836
                                                                               NYSCEF:  12/15/2020




          recommendation, based on her communications with Berthold, to take a co-operative

          stance towards this competitor, saying: “we should concede part of the business to be

          responsible in the market.” By being “responsible,” Patel meant voluntarily

          conceding market share to the new entrant so Lupin could achieve its “fair share” of

          the Norethindrone/EE the market without any unpleasant competition with its co-

          conspirators.

                 3167. On February 4, Patel received the profitability analysis she requested in

          order to determine how much of the customer’s business to hand over to Lupin.

          That same day, she spoke to Berthold two more times to further co-ordinate Lupin’s

          seamless entry into the market.

                 3168. No shortages or other market features can explain Defendants’ elevated

          pricing for Norethindrone/EE during the Relevant Period.

                 3169. The elevated prices of Norethindrone/EE that resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue at these

          elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 3170. The unlawful agreement between Teva and Lupin for Norethindrone/

          EE was part of all Defendants’ overarching conspiracy to unreasonably restrain trade

          and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.



                                                     806

                                                 806 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 818 of 1126 PageID
                                                                     RECEIVED       #: 837
                                                                               NYSCEF:  12/15/2020




                 DA. Capecitabine
                 3171. Capecitabine, also known by the brand name Xeloda®, is a

          chemotherapy agent used in treating breast and colon cancers.

                 3172. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Capecitabine at least as follows:

                 3173. As early as January, 2014, Teva and Mylan were planning their eventual

          Capecitabine launch. As was standard practice in Defendants’ cartel, part of this

          planning process included sharing the market between them so they could allocate

          Capecitabine customers between them.

                 3174. For example, in a January 31, 2014 e-mail, J.P., a national accounts

          executive at Teva, told K.G., Rekenthaler, and others at Teva, that Mylan was

          courting a specific customer, Armada Health Care. Teva incorporated this

          information from Mylan into its launch plan for Capecitabine.

                 3175. On February 26, 2014, Mylan’s Nesta called Rekenthaler at Teva and

          they spoke for approximately a quarter of an hour. Nesta told Rekenthaler that Mylan

          would not be able to launch Capecitabine on time, which Rekenthaler immediately

          passed on to his Teva colleagues; this meant that, as the sole generic supplier of

          Capecitabine, Teva would charge a higher price than it could if it faced generic

          competition.




                                                      807

                                                 807 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 819 of 1126 PageID
                                                                     RECEIVED       #: 838
                                                                               NYSCEF:  12/15/2020




                3176. A week or two later, in early March, 2014, Teva launched as the sole

          generic supplier of Capecitabine, and remained the exclusive generic Capecitabine

          manufacturer until August, when Mylan finally entered the market.

                3177. On August 4, Nesta and Rekenthaler spoke three times by telephone,

          during which calls they discussed how to divide up the market between them,

          including that Teva would concede its Capecitabine business at ABC, Econdisc, and

          McKesson/Rite-Aid to Mylan.

                3178. After their 12:46 pm call, Rekenthaler e-mailed Maureen Cavanaugh, his

          boss at Teva, regarding this issue, to which Cavanaugh replied that they should

          discuss in person when she was back in the office the next day.

                3179. Less than an hour later, Rekenthaler sent another e-mail, with a sole

          recipient, requesting Patel to run a customer report and indicating that Mylan will “be

          looking at ABC, McKesson, and Econdisc as well as a couple small guys, probably

          aiming at 35% share.” Just as Rekenthaler said, Mylan did in fact seek the business

          for each of these three companies, and Teva conceded each of them, pursuant to the

          agreement Rekenthaler had reached with Nesta.

                3180. A few days later, on August 7, 2014, McKesson told Teva it had received

          a bid for Capecitabine and gave Teva the opportunity to bid to retain the business.

          Patel then sent an e-mail to K.G., Rekenthaler, and a senior operations executive at

          Teva, C.B. C.B. did not want to put their plan in writing. Instead C.B. told Patel she

          needed to discuss it. K.G., separately, questioned whether the competitive bid was

                                                    808

                                               808 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 820 of 1126 PageID
                                                                     RECEIVED       #: 839
                                                                               NYSCEF:  12/15/2020




          coming from Mylan, and asked Rekenthaler whether he had any additional

          information. Rekenthaler also did not want to put that information in writing.

                3181. The same day that Mylan put in its bid to McKesson – August 7, 2014 –

          Nesta and Rekenthaler spoke by phone for nearly thirteen minutes. On that call,

          Nesta and Rekenthaler discussed Mylan’s bid to McKesson and reconfirmed their

          market allocation scheme, including that the McKesson Capecitabine account would

          go to Mylan.

                3182. This market allocation scheme was highlighted in other e-mails as well.

          On August 10, 2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan.

          Rekenthaler knew Mylan was targeting Econdisc, even though Econdisc had not

          contacted Teva, because he and Jim Nesta had previously discussed it.

                3183. The next morning, at 8:30am on August 11, 2014, Rekenthaler alerted

          others at Teva that Mylan had received formal approval to market Capecitabine. Five

          minutes later, Rekenthaler received a call from Nesta. After exchanging voicemails,

          the two spoke at 8:52 am. The call lasted just under six minutes. Shortly after hanging

          up the phone, at approximately 9:02 am, Rekenthaler e-mailed K.G., Patel and others

          at Teva to confirm Mylan’s participation in the scheme.

                3184. In accordance with their market allocation scheme and in furtherance of

          all Defendants’ overarching conspiracy, Mylan targeted the Capecitabine accounts of

          ABC, Econdisc, and McKesson/Rite-Aid; and in accordance with their market



                                                    809

                                               809 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 821 of 1126 PageID
                                                                     RECEIVED       #: 840
                                                                               NYSCEF:  12/15/2020




          allocation scheme and in furtherance of all Defendants’ overarching conspiracy

          allocation, Teva conceded all three of those accounts.

                 3185. In addition, and also pursuant to these agreements, Teva conceded some

          smaller customers, as well. For example, on August 14, 2014, Cigna (a smaller

          customer) told Teva that Cigna had received a bid for Capecitabine. On August 18,

          Rekenthaler called Nesta to discuss the market allocation scheme and Mylan’s bid to

          Cigna. The pair talked for thirteen minutes. The next day, K.G. circulated an internal

          e-mail confirming that Teva “will be conceding this business” at Cigna. Teva did not

          retain Cigna’s Capecitabine business; instead, it went to Mylan.

                 3186. No shortages or other market features can explain Defendants’ elevated

          pricing for Capecitabine during the Relevant Period.

                 3187. The elevated prices of Capecitabine that resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3188. The unlawful agreement between Teva and Mylan for Capecitabine was

          part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

          fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 DB. Dexmethylphenidate HCL Extended Release
                 3189. Dexmethylphenidate HCL Extended Release (“Dexmeth ER”), also


                                                      810

                                                 810 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 822 of 1126 PageID
                                                                     RECEIVED       #: 841
                                                                               NYSCEF:  12/15/2020




          known by the brand name Focalin, is used to treat ADHD.

                3190. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Dexmeth ER at least as follows:

                3191. When Sandoz decided it was going to start marketing the 40mg dose of

          Dexmeth ER, it followed what was by then standard procedure: reaching out to

          fellow cartel members to co-ordinate entry without decreasing price. Reflecting the

          broad understanding among Defendants of the scope of their cartel, these discussions

          and customer allocations were not limited to a single product strength.

                3192. So Sandoz’s SW-1 was speaking regularly with Patel about how to divide

          the Dexmeth ER market so that Sandoz could obtain its cartel share without eroding

          price. Sandoz was also, of course, talking to Par.

                3193. For example, in January, 2014, Par gave up an account to Sandoz in

          order to even up market share with the new entrant. As previously alleged,

          incumbent supplier Par was already able to – and, in fact, did – charge a supra-

          competitive price because it did not need to worry (and, in fact, did not worry) that

          Sandoz might undercut Par’s pricing (in order to gain market share) when Sandoz

          entered the market.

                3194. Here, notes by a Par sales and marketing executive confirm that Par also

          ceded ABC and “let it go because Sandoz needed market share.”



                                                     811

                                                811 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 823 of 1126 PageID
                                                                     RECEIVED       #: 842
                                                                               NYSCEF:  12/15/2020




                3195. In February, 2014, as Sandoz was seeking share on the 15mg dosage

          strength of Dexmeth ER, Par “gave up the business to keep the market share even.”

                3196. Further, on February 10, 2014, for example, SW-1 at Sandoz was

          working on internal preparations to pursue the Rite Aid account for Dexmeth ER 40

          mg. After discussing marketing this dose at work during the day, SW-1 telephoned

          Patel in the evening to discuss Dexmeth ER and they spoke for approximately a

          quarter of an hour.

                3197. Two days later, on February 12, SW-1 and Patel spoke by telephone and

          Teva agreed to concede the ABC account to Sandoz, in order to avoid price

          competition between the two suppliers. Patel then e-mailed her colleagues at Teva to

          summarize the details of the deal she had worked out with Sandoz in an e-mail titled

          “Re: ABC Dexmethyl-phenidate 40 mg – Challenge,” saying “We have 100% of the

          market, so we will have to give someone up. ABC is the smallest wholesaler, so it

          makes sense for this class of trade. Sandoz is being responsible with their pricing.

          We should be responsible with our share. Plus, between the WBAD members, makes

          more sense to hold onto Walgreens than ABC, if we were going to lose one of them.”

                3198. One of the Teva national account managers on the e-mail responded by

          confirming that that approach “makes total sense” – which itself makes sense only

          because of Defendants’ cartel.

                3199. The same day, Sandoz submitted a bid to ABC for the 40 mg dose of

          Dexmeth ER.

                                                    812

                                                812 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 824 of 1126 PageID
                                                                     RECEIVED       #: 843
                                                                               NYSCEF:  12/15/2020




                3200. Two days after that, on Friday, February 14, 2014, Anda (a large GPO

          customer) – in light of Sandoz’s entry into the market – approached Teva and asked

          for a price reduction on Dexmeth ER. Rather than lower their price to retain the

          account, Teva refused – handing that business to its nominal competitor (and co-

          conspirator), Sandoz.

                3201. The following week, on February 18, Patel left a voice-mail for SW-1;

          and that same day, Patel’s firm (Teva) ceded the Rite Aid account to SW-1’s company,

          Sandoz. The two confirmed their arrangement again two days later, again via

          telephone.

                3202. Two days after that, on February 20, 2014, another large retail customer

          approached Teva indicating that because a new competitor had launched for

          Dexmeth ER, the customer was entitled to certain price protection terms (i.e., a lower

          purchase price for the drug). The same day, Patel spoke to SW-l for almost 21

          minutes. The next day, February 21, Patel responded internally about the customer’s

          request, with additional inside information from Sandoz. Patel and SW-1 spoke again

          a few days later, on February 27, to further co-ordinate about Dexmeth ER.

                3203. Teva and Sandoz were not alone in allocating customers for certain

          formulations of Dexmeth ER. The agreement was also carried out by other

          manufacturers, allowing Sandoz to take share from them. In February of 2014, for

          example, as Sandoz was seeking share on the l5mg dosage strength of Dexmeth ER,

          Par assisted them.

                                                   813

                                               813 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 825 of 1126 PageID
                                                                     RECEIVED       #: 844
                                                                               NYSCEF:  12/15/2020




                3204. Simultaneously with Patel’s co-ordination with Sandoz, Teva’s

          Rekenthaler Teva was speaking to M.B., a senior national account executive at Par,

          including two calls on February 10 (18 and 3 minutes), two calls on February 19 (2

          and 22 minutes), and calls on February 24 and 25, in order to effectuate the scheme.

                3205. Throughout this time period, Sandoz, Par, and Teva all abided by the

          fair share principles as part of Defendants’ ongoing conspiracy, ceding customer

          accounts to Sandoz in order to abide by the “rules of the road” to accommodate the

          new market entrant without lowering prices. In accordance with the terms of

          Defendants’ cartel, Sandoz’s target market share for varying strengths of Dexmeth ER

          varied by how many manufacturers were in the market. Further, the scheme was not

          limited to any particular dose of Dexmeth ER.

                3206. On May 6, 2015, for example, Teva declined to submit a bid to

          Walgreens for the 5mg dose of Dexmeth ER. Similarly, on June 30, 2015, Sandoz

          declined to put in a bid to Managed Health Care Associates, a large GPO, on

          Dexmeth ER 20mg, on the basis that Sandoz already had 57% market share – greater

          than its sole competitor on this dosage strength, Teva. When a Sandoz national

          account representative communicated this decision to the customer, however, he lied

          and told the customer that the decision not to bid was based on limited supply.

                3207. No shortages or other market features can explain Defendants’ elevated

          prices for Dexmeth ER during the Relevant Period.



                                                   814

                                               814 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 826 of 1126 PageID
                                                                     RECEIVED       #: 845
                                                                               NYSCEF:  12/15/2020




                   3208. The elevated prices of Dexmeth ER that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   3209. The unlawful agreement between Sandoz, Par, and Teva regarding

          Dexmeth ER was part of all Defendants’ overarching conspiracy to restrain trade

          unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DC. Pilocarpine HCL Tablets

                   3210. Pilocarpine HCL tablets, also known by the brand name Salagen, is used

          to treat dryness of the mouth and throat caused by a decrease in the amount of saliva

          that may occur after radiation treatment for cancer.

                   3211. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Pilocarpine HCL tablets, as follows:

                   3212. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Pilocarpine HCL tablets (5 mg) beginning at least as early as January 2014.

                   3213. During the relevant time frame, Defendants Lannett, Actavis and Impax

          were the primary manufacturers of Pilocarpine HCL tablets.

                                                      815

                                                 815 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 827 of 1126 PageID
                                                                     RECEIVED       #: 846
                                                                               NYSCEF:  12/15/2020




                3214. The market for Pilocarpine HCL tablets was mature and at all relevant

          times had multiple manufacturers.

                3215. For years, the prices for Pilocarpine HCL tablets were relatively low and

          stable. In late 2013 and early 2014, Impax experienced supply disruptions, at which

          point Actavis and Lannett immediately imposed very large price increases. Rather than

          compete for Impax’s old customers on price, Actavis and Lannett relied on the Fair

          Share agreement to raise prices instead.

                3216. In the fall of 2015, when Impax was finally ready to re-enter the market,

          rather than compete for customers with better pricing, Impax offered higher prices

          than either Actavis or Lannett. Even with higher prices, Impax was quickly able to

          build market share. Meanwhile, prices for all three manufacturers remained higher

          than before the increases had been implemented.

                3217. The NSP price chart below shows the large increases and parallel pricing

          by Lannett, Actavis and Impax for Pilocarpine HCL 5 mg tablets.

                3218. Throughout this period, Actavis, Lannett and Impax met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on Pilocarpine HCL and of their Fair Share agreement.

                3219. For example, in late 2013 and early 2014—the time of the Pilocarpine

          price increases—Actavis’s Falkin and Lannett’s K.S. communicated multiple times by

          phone. Falkin (Actavis) also communicated by phone on November 15, 2013 with

          M.G., Senior National Account Manager at Impax. Lannett’s K.S. also communicated

                                                     816

                                               816 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 828 of 1126 PageID
                                                                     RECEIVED       #: 847
                                                                               NYSCEF:  12/15/2020




          by phone with Impax during this same window of time; on January 15, 2014, he spoke

          to D.D., Impax National Accounts Manager.

                 3220. No shortages or other market features can explain Defendants’ price

          increases for generic Pilocarpine HCL tablets during the Relevant Period.

                 3221. The elevated prices of generic Pilocarpine HCL tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3222. The unlawful agreements among Defendants Lannett, Actavis and

          Impax, regarding generic Pilocarpine HCL tablets were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 DD. Piroxicam
                 3223. Piroxicam, also known by the brand name Feldene, is another NSAID

          used in the treatment of pain and inflammation associated with rheumatoid arthritis,

          juvenile rheumatoid arthritis, and other disorders.

                 3224. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Piroxicam

          at least as follows:

                 3225. On March 3, 2014, Defendant Greenstone received FDA approval to


                                                     817

                                                817 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 829 of 1126 PageID
                                                                     RECEIVED       #: 848
                                                                               NYSCEF:  12/15/2020




          market Piroxicam capsules in 10mg and 20mg doses. Greenstone entered the market

          with the exact same WAC pricing as the incumbent generic manufacturer, Defendant

          Teva, and immediately sought out customers.

                 3226. At 10:07 am on March 5, 2014, Teva’s Patel received an e-mail about

          Greenstone’s Piroxicam approval and the fact that Greenstone was trying to take

          business from Teva.

                 3227. Under Defendant’s overarching conspiracy, this was acceptable conduct

          because, like Teva, Greenstone was entitled to its “fair share.” Nevertheless, to

          ensure the Greenstone would abide by what Defendants referred to as the “rules of

          the road,” Patel reached out to her contacts at Greenstone that same day, less than an

          hour after receiving the e-mail with the news that Greenstone was entering the

          Piroxicam market: Patel called Hatosy at Greenstone at 10:55 am and they spoke

          briefly. Shortly thereafter, Patel called Hatosy’s boss, Jill Nailor. At 2:14 that

          afternoon, Patel and Nailor spoke briefly, and then Patel replied to the 10:07 am e-

          mail, discussing Greenstone’s Piroxicam strategy.

                 3228. The following day – March 6, 2014, the day after Greenstone’s

          Piroxicam launch – rather than focusing on her customers, Patel had multiple

          conversations with Hatosy and Nailor, Pfizer’s employees at Greenstone – Teva’s

          fellow cartel member and ostensible competitor. Internally, Patel requested a sales

          and profitability analysis of Teva’s Piroxicam customers so she could figure out which

          accounts to cede to Greenstone.

                                                      818

                                                 818 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 830 of 1126 PageID
                                                                     RECEIVED       #: 849
                                                                               NYSCEF:  12/15/2020




                 3229. The following day, Patel sent an internal e-mail to a marketing manager,

          identifying specific customers to concede to Greenstone because under the “rules of

          the road” for being a “Quality Competitor” as part of the overarching conspiracy, and

          further based on Patel’s several conversations with Greenstone, Greenstone had to

          take additional Teva customers to reach its “fair share” of the market.

                 3230. However, by the middle of the following week, on March 12, 2014, Patel

          learned that Greenstone attempted to get more than its “fair share” by also targeting

          Teva’s largest Piroxicam account, CVS, which was responsible for over a quarter of

          Teva’s Piroxicam business.

                 3231. This challenge was outside of the conduct permitted by the overarching

          conspiracy, so – unlike other examples of co-operative inaction detailed elsewhere

          herein – Teva fought to keep this particular account for this particular drug. Teva

          lowered its price to CVS for Piroxicam by 20% and CVS stayed with Teva.

                 3232. Teva and Greenstone continued to co-ordinate their allocation over the

          coming days and weeks. On March 17, 2014, Patel called Hatosy at Greenstone;

          Hatosy called Patel back at 11:35 pm and they spoke for approximately a quarter-

          hour. The fact that cartel members and ostensible “competitors,” Teva and

          Pfizer/Greenstone, were speaking in literally the middle of the night illustrates the

          strength of the overarching agreement and Defendants’ attempts to hide it from

          Plaintiffs and the public.



                                                     819

                                                819 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 831 of 1126 PageID
                                                                     RECEIVED       #: 850
                                                                               NYSCEF:  12/15/2020




                3233. Immediately after speaking to Patel – also in the middle of the night –

          Hatosy called Nailor and they spoke for ten minutes. Teva retained the CVS account

          but conceded other customers (representing less market share) to Pfizer/Greenstone

          through March and April.

                3234. For example, on March 25, 2014, Teva learned of a challenge from

          Greenstone at Anda, a wholesaler distributor. Following an analysis of its market

          share, Teva determined that it still had more than its fair share of the market.

          Pursuant to the understanding among generic manufacturers alleged herein, Teva

          conceded the Anda business to Greenstone on Piroxicam. Patel agreed with the

          decision to concede on April 1, 2014.

                3235. No shortages or other market features can explain Defendants’ price

          increases for Piroxicam during the Relevant Period.

                3236. The elevated prices of Piroxicam resulted from Defendants’

          anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue at these elevated levels

          indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3237. The unlawful agreement between Teva and Pfizer/Greenstone for

          Piroxicam capsules was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                                                     820

                                                820 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 832 of 1126 PageID
                                                                     RECEIVED       #: 851
                                                                               NYSCEF:  12/15/2020




                 DE. Niacin ER
                 3238. Niacin Extended Release (“Niacin ER”), also known by the brand name

          Niaspan ER, is used to treat high cholesterol.

                 3239. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Niacin

          ER at least as follows:

                 3240. As would be expected from the large and elaborate overarching

          conspiracy alleged herein, Fenofibrate was not the only drug on which Defendants

          Teva, Lupin, and Zydus colluded; Niacin ER was another, among many.

                 3241. Teva entered the Niacin ER market in late September, 2013, and as a

          result of patent litigation under the Hatch-Waxman Act, Teva had been awarded a

          180-day Exclusivity Period from that date. As a result, Teva’s exclusivity was set to

          expire six months later, on March 20, 2014.

                 3242. Teva knew that Lupin planned to enter on March 20, 2014, and that

          Lupin would have 100 days of semi-exclusivity (until June 28) before a third generic

          manufacturer (Zydus) could enter the Niacin ER market, on June 28, 2014.

                 3243. Knowing that Lupin was a “High Quality Competitor,” i.e., one that

          would stick to Defendants’ overarching agreement and not compete with Teva on

          price, Teva increased price on Niacin ER by 10% on March 7, 2014, in advance of its

          co-conspirators’ entry. Teva did this because it knew Lupin would not erode Teva’s




                                                     821

                                                 821 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 833 of 1126 PageID
                                                                     RECEIVED       #: 852
                                                                               NYSCEF:  12/15/2020




          price to gain market share beyond the so-called “fair share” that their cartel’s “Rules

          of the Road” allowed.

                3244. Thus, on February 28, 2014, Maureen Cavanaugh instructed K.G. and

          others at Teva that “We need to do the Niacin ER price increase before Lupin comes

          to market and sends offers out.” K.G. immediately forwarded the e-mail to Patel with

          the instruction: “Please see comment on Niacin ER. Please make sure you include in

          your price increase.” Later that day, Patel called Berthold at Lupin and the two spoke

          for approximately seven minutes.

                3245. Within a week, Teva was ready to implement the price increase. On

          Wednesday, March 5, Patel sent an e-mail to the Teva pricing group, stating “Please

          prepare for a price increase on Niacin ER, to be communicated [to customers] this

          Friday for an effective date of Monday.” The next day, Thursday, Teva notified its

          customers that it would be implementing a price increase on Niacin ER effective

          March 7, 2014, the increase was for 10% across the board, on all formulations

                3246. Once Teva co-ordinated the price increase, it next began taking steps to

          divvy up the Niacin ER market with new entrant Lupin so as to avoid competition

          that would “erode” Teva’s high prices. (all references to “erosion” in Defendants’

          documents cited in this complaint refer to price erosion)

                3247. Patel scheduled a meeting with Rekenthaler for March 6, 2014, to

          discuss a “LOE Plan” for Niacin ER. A “LOE Plan,” in Teva parlance, is a plan

          detailing which customers Teva would concede and which customers it would retain

                                                     822

                                                822 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 834 of 1126 PageID
                                                                     RECEIVED       #: 853
                                                                               NYSCEF:  12/15/2020




          upon Teva’s “loss of exclusivity” in a particular generic drug market. Teva’s LOE

          plans were often secretly negotiated directly with Teva’s co-conspirators as they were

          entering the market, consistent with their cartel’s understanding and practices.

                3248. In the days leading up to the price increase, all three co-conspirators

          exchanged several calls during which they discussed, among other things, the price

          increase on Niacin ER and the allocation of customers to the new entrants, Zydus and

          Lupin. The communications among Green (now at Zydus), Patel and Rekenthaler at

          Teva, and Berthold at Lupin included, on March 3, two approximately 20-minute

          calls, one from Green to Rekenthaler and one from Rekenthaler to Patel, and then the

          following day, on March 4, an approximately 13-minute call between Green and

          Berthold.

                3249. These calls were in preparation for a March 6 meeting between Patel &

          Rekenthaler regarding which customers they would give to their competitors.

                3250. The same day, Patel called Green to discuss the same issue: which

          Niacin ER customers would Teva cede to Zydus. They agreed that Teva would cede

          40% of the market to Zydus.

                3251. Similarly, in the days leading up to the Lupin launch on March 20, 2014,

          all three co-conspirators spoke again to discuss their plans for Niacin ER. The

          communications among Teva, Zydus, and Lupin are detailed in the chart below:




                                                    823

                                                823 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 835 of 1126 PageID
                                                                     RECEIVED       #: 854
                                                                               NYSCEF:  12/15/2020




                3252. When Lupin entered the market for Niacin ER on March 20, it entered

          at the same WAC per unit cost as Teva, for every formulation. Although in a

          competitive market, a later generic entrant typically charges about 50% less than the

          incumbent in order to gain market share, Defendants’ cartel agreement precluded

          such damaging competition – so here, Zydus charged only 10% less than Teva’s

          already-increased price. The net result was essentially that both Defendants continued

          to charge what Teva originally charged during its Exclusivity Period, thereby avoiding

          the price erosion that would have occurred in the presence of competition. In other

          words, there was little or no price erosion as a result of Lupin’s anticompetitive entry

          into the market for Niacin ER.

                3253. Over the next several days, Patel and Berthold continued to co-ordinate

          to make sure Lupin obtained the agreed-upon customers. For example, on March 24,

          a Teva executive received an e-mail from Cardinal indicating that Cardinal had

          received “a competitive offer for the Niacin ER family.” Cardinal was one of the


                                                     824

                                                824 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 836 of 1126 PageID
                                                                     RECEIVED       #: 855
                                                                               NYSCEF:  12/15/2020




          customers that Teva had already agreed to concede to Lupin. The Teva executive

          forwarded the e-mail to several people internally at Teva, including Patel, Rekenthaler

          and Cavanaugh, confirming the plan, writing “I want to make sure our strategy has

          not changed> we are conceding correct ?.”

                   3254. That same day, Patel called Berthold, Berthold returned Patel’s call, and

          finally, Patel called Berthold again, speaking for a total of approximately 20 minutes

          among the three calls.

                   3255. Patel responded to the Teva executive, “Yes. The plan is to concede.

          This was re-confirmed earlier today, unless something has changed.”

                   3256. The next day – March 25, 2014 – K.G. at Teva summarized the status of

          Teva’s LOE Plan and the company;s agreement with Lupin on Niacin ER: “With the

          four concessions (CVS, Cardinal, Optum and Humana), we would be giving up right

          around 40% share as Dave noted (I calculated 39%) . . . . We need to keep everybody

          else.”

                   3257. Additional calls among the three followed on May 7-9, as Zydus began

          readying to enter the Niacin ER market. On May 5, 2014, Zydus bid on the Niacin

          ER business at ABC – a Teva customer. The next day, on May 6, Green called

          Rekenthaler and they spoke for three minutes. Less than an hour later, Green called

          Patel and they spoke for eight minutes. A few minutes later, Green called Patel again

          and left a twelve-second voicemail. Later that evening, Patel e-mailed her boss, K.G.,

          reporting what Teva had learned on those calls:

                                                      825

                                                 825 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 837 of 1126 PageID
                                                                     RECEIVED       #: 856
                                                                               NYSCEF:  12/15/2020




                3258. K.G. responded that Patel should schedule an internal meeting to

          discuss their strategy for Niacin ER, and include Rekenthaler.

                3259. Over the next several days, Patel and Rekenthaler (at Teva) exchanged

          several calls with Green at Zydus. Green, in turn, also exchanged several calls with

          Berthold at Lupin, such that all three co-conspirators were in constant

          communication with each other, including at least the following calls on May 7, 2014:

                Green (Zydus) called Berthold (Lupin) for one minute; then

                Berhold returned Green’s call for eight minutes; then


                                                    826

                                               826 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 838 of 1126 PageID
                                                                     RECEIVED       #: 857
                                                                               NYSCEF:  12/15/2020




                Green called Patel, but didn’t connect; and then

                Patel returned Green’s call for nine minutes.

                3260. The following day, May 8, Patel called Green, and they spoke for over a

          half-hour. The day after that, May 9, 2014, Green called Berthold but didn’t connect,

          and then Berthold returned the call and the two spoke for approximately ten minutes.

                3261. . Ultimately, the co-conspirators agreed that Teva would retain its

          Niacin ER account with ABC but concede its account with McKesson and Cardinal,

          both large wholesalers, to Zydus and Lupin, respectively.

                3262. Later that month, on May 29, C.D., an Associate Director of National

          Accounts at Teva, sent an internal e-mail to some Teva employees, including Patel

          and Rekenthaler, stating: “A customer is reporting that Zydus is soliciting usage for

          Niacin with an anticipated launch of June 24.” After receiving the e-mail, Rekenthaler

          called Green at Zydus. The call lasted two minutes. Green returned the call a few

          minutes later and they spoke for approximately a half-hour. Later that day, Patel called

          Green and they spoke for nearly 21 minutes.

                3263. A few days later, on June 2, J.P., a Director of National Accounts at

          Teva, sent an internal email stating “I received a ROFR from McKesson due to Zydus

          entering the market. They apparently did not secure ABC. They are launching 6/28,

          but are sending offers early due to Sun entering as well.” Patel replied, “Please be

          sure to consult with [K.G.] on this one. Thanks.”



                                                    827

                                                827 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 839 of 1126 PageID
                                                                     RECEIVED       #: 858
                                                                               NYSCEF:  12/15/2020




                3264. Later that morning, Green called Rekenthaler. The call lasted two

          minutes. Green then called Patel and they spoke for approximately six minutes.

                3265. On June 5, 2014, a Director of National Accounts at Teva (“J.P.”) sent

          an internal e-mail regarding “McKesson Niacin,” stating, “Per Dave [Rekenthaler],

          Maureen fCavanaugh] has agreed to concede this item.” J.P. also noted the loss of

          the McKesson Niacin ER account in Teva’s internal database – named, appropriately,

          Delphi – and noted that the reason for the concession was that it was a “strategic

          decision,” which was the conspirator’s code for allowing “fair share” of the relevant

          market to their co-conspirators.

                3266. On June 28, 2014, Zydus launched Niacin ER and published WAC pricing

          that matched the per-unit cost for both Teva and Lupin.

                3267. The agreement between Zydus, Teva, and Lupin caused prices for

          Niacin ER to be higher than they would have been in a competitive market and

          prevented price erosion that would have occurred in such a market.

                3268. No shortages or other market features can explain Defendants’ elevated

          prices for Niacin ER during the Relevant Period.

                3269. The elevated prices of Niacin ER that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                                                    828

                                                828 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 840 of 1126 PageID
                                                                     RECEIVED       #: 859
                                                                               NYSCEF:  12/15/2020




                   3270. The unlawful agreement among Zydus, Teva, and Lupin regarding

          Niacin ER was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DF. Baclofen
                   3271. Baclofen, also known by brand names Gablofen® and Lioresal®, is a

          muscle relaxant and is used in treating muscle spasms caused by certain conditions,

          such as multiple sclerosis and spinal cord injury or disease.

                   3272. The market for Baclofen is mature. Baclofen is not an innovator drug; it

          has been commercially available in the United States since the 1970’s.

                   3273. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Baclofen

          at least as follows:

                   3274. During the Relevant Period, Defendant Teva was a dominant supplier of

          generic Baclofen. In early 2014, the primary suppliers in the market for Baclofen were

          Teva (62.4%), Qualitest (22.5%), and Upsher-Smith (6.8%).

                   3275. Prior to February of 2014, Defendant Upsher-Smith was a bit-player in

          the Baclofen market and Baclofen was not a very profitable drug for the firm, but its

          collusion with Teva changed all that.




                                                      829

                                                  829 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 841 of 1126 PageID
                                                                     RECEIVED       #: 860
                                                                               NYSCEF:  12/15/2020




                3276. Effective February 21, 2014, Upsher imposed a significant price increase

          on its Baclofen customers, more than tripling or quadrupling its WAC price,

          depending on the formulation.

                3277. Upsher’s price increase meant Teva was now the lowest-price supplier of

          Baclofen: Upsher’s more than tripling/quadrupling of its price meant that Teva

          Baclofen now sold at a 66%-75% discount to Upsher. In a competitive market, some

          or all of Upsher’s customers would have moved their business to Teva to take

          advantage of Teva’s lower pricing on its functionally-indistinguishable product. But

          that is not what happened because Teva wouldn’t let them.

                3278. Instead, because of its anticompetitive, conspiratorial agreement with

          Upsher and all the other Defendants, Teva did not seek out additional business, even

          though it was now the lowest-priced market participant. Not only did Teva not seek

          out new business, but refused to accept new business that fell into its lap, instead

          deferring those requests to Upsher – and likely falsely explaining to customers that

          industry-wide supply issues meant Teva could not service additional, new accounts.

                3279. In fact, this price increase followed the GPHA Annual Meeting in

          February, 2014, at which the Baclofen Defendants were present, and at which they

          able to, and, upon information and belief, in fact did, co-ordinate joint action to raise

          the price of generic Baclofen.

                3280. Upsher-Smith, however, was able to secure new customers as a result of

          Qualitest’s exit from the market, at more than triple or quadruple the earlier price. As

                                                     830

                                                830 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 842 of 1126 PageID
                                                                     RECEIVED       #: 861
                                                                               NYSCEF:  12/15/2020




          a result of this implementation of Defendants’ overarching scheme, Baclofen

          suddenly (literally, overnight) became highly profitable to Upsher.

                 3281. Teva initially considered following the Upsher-Smith price increase as

          part of its April 4, 2014 price increases – but decided against doing so because Teva

          considered Qualitest a so-called “1ow-quality” competitor – in other words, in Teva’s

          mind, Qualitest might take market share if Teva increased its price.

                 3282. Events showed that Teva was wrong about Qualitest, but in early April

          of that year, Teva learned that Qualitest was exiting the market for at least 3-4

          months, if not permanently. This completely changed Teva’s analysis of the Upsher

          price increase.

                 3283. Upon learning that the only significant remaining competitor in the

          market would now be Upsher-Smith (a so-called “responsible,” “high-quality

          competitor,” i.e., a fellow cartel member who could be relied upon to collude with

          Teva), Teva immediately decided to follow the Upsher price increase. Patel asked

          one of her direct reports to start working up price increase scenarios for Baclofen that

          same day.

                 3284. During her first week on the job at Teva, as she began to identify price

          increase candidates and co-operative co-conspirators, Patel spoke to a national

          account executive at Upsher, B.L., on April 29, 2013, for nearly 20 minutes.

                 3285. During these initial communications, Patel and B.L. solidified the

          understanding and agreement between Teva and Upsher that each would follow the

                                                     831

                                                831 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 843 of 1126 PageID
                                                                     RECEIVED       #: 862
                                                                               NYSCEF:  12/15/2020




          other’s price increases, and would not compete for the other’s customers after a price

          increase. As alleged in part, supra, their agreement was further cemented in June and

          July of 2013, when the two co-conspirattors agreed to substantially raise the price of

          Oxybutynin Chloride.

                3286. By April of 2014, a year after those initial discussions and agreement,

          there was no need for the two to speak directly because it was already agreed between

          them that Teva would follow an Upsher price increase in any market.

                3287. Effective April 15, 2014, Teva raised its WAC and SWP pricing to match

          Upsher pricing exactly. Just as Upsher had done in February, now Teva imposed a

          significant price increase on its Baclofen customers, more than tripling or quadrupling

          its WAC price, depending on the formulation.

                3288. As discussed above, pursuant to the agreement between the companies,

          Teva did not seek to take any customers from Upsher-Smith during the time period

          after Upsher’s increase and before Teva’s increase. Teva would not have increased its

          prices on Baclofen without its agreement in place with Upsher or in the absence of

          Defendants’ overarching conspiracy.

                3289. Two months later, in June, 2014, Defendant Lannett entered the market

          for Baclofen at the same WAC prices as Defendants Teva and Upsher-Smith. Teva

          and Lannett colluded so that Lannett could seamlessly enter the Baclofen market

          without eroding the dramatically higher prices that Defendants’ over-arching

          conspiracy had already set.

                                                    832

                                                832 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 844 of 1126 PageID
                                                                     RECEIVED       #: 863
                                                                               NYSCEF:  12/15/2020




                3290. On June 12, 2014, Sullivan (Director of National Accounts at Lannett)

          sent a message to her competitor and co-conspirator, Patel (Teva’s Director of

          Strategic Customer Marketing) – but in an attempt to hide their communications, she

          used Facebook Messenger, rather than e-mail or text. Less than 15 minutes later,

          Patel returned Sullivan’s message with a phone call. During the conversation, Sullivan

          confided to Patel that Lannett would shortly be entering the Baclofen market – a

          message that was confirmed in a follow-up via Facebook Messenger that afternoon.

                3291. After additional phone calls and texting between Sullivan and Patel on

          July 1 and 11, on July 22, a customer informed Teva that it had received a lower price

          on Baclofen. Even though that price was only slightly below Teva’s price, Teva

          decided to concede the business, and noted this in its internal Delphi database.

                3292. Teva had significantly increased its price for Baclofen in April, 2014,

          (following the Upsher-Smith price increase), and was able to maintain those prices

          even after Lannett entered the market a few months later. In fact, when Lannett

          entered the market, it came in at the exact same WAC price as Teva.

                3293. No shortages or other market features can explain Defendants’ price

          increases for Baclofen during the Relevant Period.

                3294. The elevated prices of Baclofen that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated



                                                    833

                                               833 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 845 of 1126 PageID
                                                                     RECEIVED       #: 864
                                                                               NYSCEF:  12/15/2020




          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3295. The unlawful agreement among Teva, Upsher, and Lannett regarding

          Baclofen was part of Defendants’ overarching conspiracy to unreasonably restrain

          trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 DG. Fosinopril-HCTZ
                 3296. Fosinopril-Hydrochlorothiazide (“Fosinopril-HCTZ”), also known by

          the brand name Monopril HCT®, is a medicine used to treat hypertension. The

          primary sellers of Fosinopril-HCTZ during the Relevant Period were Aurobindo,

          Citron, Glenmark, Heritage and Sandoz.

                 3297. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Fosinopril- HCTZ at least as follows:

                 3298. In early 2012, the incumbent manufacturers of Fosinopril-HCTZ were

          Aurobindo, Glenmark and Sandoz. In the spring of 2012, Heritage entered the

          market. Citron did not enter the market until 2014.

                 3299. Instead of entering with a lower-priced product in order to gain market

          share, Heritage announced a list price identical to Sandoz, slightly higher than

          Aurobindo, and slightly lower than Glenmark.




                                                      834

                                                 834 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 846 of 1126 PageID
                                                                     RECEIVED       #: 865
                                                                               NYSCEF:  12/15/2020




                3300. Even though it was not offering better pricing, Heritage quickly captured

          market share for Fosinopril-HCTZ, consistent with the “fair share” agreement

          between Defendants.

                3301. In this timeframe, all the Fosinopril-HCTZ manufacturers at the time—

          Aurobindo, Glenmark, Heritage and Sandoz—met on numerous occasions at trade

          events. See Exhibit 1.

                3302. Prices remained stable in the Fosinopril-HCTZ market from 2012 into

          2014, at which time Heritage included Fosinopril-HCTZ on its target list for price

          increases.

                3303. As discussed supra, during the week of April 14, 2014, Heritage’s Malek

          asked two employees to analyze the impact of price increases for numerous generic

          drugs, including Fosinopril-HCTZ, and during a Heritage conference call on April 22,

          2014, Malek informed the sales team that Fosinopril-HCTZ was targeted for a price

          increase.

                3304. As with Heritage’s other targeted price increases, Malek aimed to

          “socialize” the idea of price increases with the other Fosinopril-HCTZ manufacturers

          by direct outreach and communication about Heritage’s intentions. Both Malek and

          Glazer pushed Heritage employees to communicate with their competitors and to

          obtain agreement to raise prices.

                3305. Between the time of the sales team call in April and Heritage’s price

          increase in July, Heritage communicated by phone call or text with every other

                                                   835

                                               835 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 847 of 1126 PageID
                                                                     RECEIVED       #: 866
                                                                               NYSCEF:  12/15/2020




          manufacturer of Fosinopril-HCTZ, totaling at least 100 contacts. See Table 3. Some

          of these communications are detailed below.

                3306. On April 26, 2014, representatives from Aurobindo, Citron, Glenmark,

          Heritage and Sandoz met at the NACDS 2014 Annual Meeting in Scottsdale, AZ.

                3307. Two days later, on April 28, Malek e-mailed Lukasiewicz, directing him

          to contact Aurobindo about pricing for Fosinopril-HCTZ, Glyburide, and Glyburide-

          Metformin. Tellingly, Glazer told Lukasiewicz not to put any of his communications

          with Aurobindo in writing. Lukasiewicz exchanged several voicemails with his

          contact at Aurobindo on April 28-29, 2014.

                3308. In May, 2014, Heritage’s Lukasiewicz began speaking with employees at

          Aurobindo and Glenmark, via phone and LinkedIn, about price increases for

          Fosinopril-HCTZ. On May 2, 2014, a Heritage employee—likely Lukasiewicz—

          contacted an employee at Glenmark via LinkedIn to discuss pricing for at least

          Fosinopril-HCTZ.

                3309. A Heritage employee—likely Lukasiewicz—spoke by phone with his

          Aurobindo contact for approximately 16 minutes on May 8, 2014. During this call,

          they reached an agreement to raise the price of at least Fosinopril-HCTZ, Glyburide-

          Metformin, and Glyburide.

                3310. On May 8, 2014—the same day Lukasiewicz spoke with

          Aurobindo— Lukasiewicz called an employee at Glenmark, and they spoke for

          approximately 14 minutes.

                                                   836

                                              836 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 848 of 1126 PageID
                                                                     RECEIVED       #: 867
                                                                               NYSCEF:  12/15/2020




                3311. The next day, on May 9, the Aurobindo employee spoke with an

          employee at Glenmark for approximately nine minutes.

                3312. The same day, Heritage had another internal conference call discussing

          the list of drugs proposed for increases. Fosinopril-HCTZ, Verapamil, Theophylline,

          Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-Metformin, and

          Glyburide were all on the price increase list. During the conference call, the Heritage

          sales team shared the results of their conversations with competitors in seeking

          agreements to raise prices on certain drugs.

                3313. Lukasiewicz was far from the only Heritage employee communicating

          with other Defendants, including manufacturers of Fosinopril-HCTZ. On May 14,

          2014, Sather attended the MMCAP National Member Conference in Bloomington,

          Minnesota. She used this conference as an opportunity to speak in person with a

          number of different competitors about pricing. Sather confirmed agreements on

          pricing with at least Aurobindo (Fosinopril-HCTZ, Glyburide, and Glyburide-

          Metformin), Sandoz (Fosinopril-HCTZ), and Lannett (Doxy Mono). Sather e-mailed

          Malek the very next day, on May 15, telling him of the agreements with Aurobindo,

          Sandoz, and Lannett.

                3314. Also on May 15, the day after speaking with Heritage’s Sather and while

          the MMCAP National Member Conference was still ongoing, the same Aurobindo

          and Sandoz employees spoke by phone and texted each other multiple times. A week

          later, a competitor— likely an employee from Aurobindo or Heritage—exchanged

                                                    837

                                               837 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 849 of 1126 PageID
                                                                     RECEIVED       #: 868
                                                                               NYSCEF:  12/15/2020




          text messages with the same employee at Sandoz to confirm she had his correct cell

          phone number.

                3315. During this time, an employee at Aurobindo also spoke with employees

          at Glenmark and Sandoz about price increases for Fosinopril-HCTZ.

                3316. On May 15, 2014, a large pharmacy customer informed Heritage that

          Aurobindo had recently provided a lower bid for Fosinopril-HCTZ. Sather

          recommended that Heritage not reduce its price to retain business, because she was

          confident that Aurobindo would stick to the pricing strategy she and Aurobindo had

          reached the previous day.

                3317. Heritage’s Sather continued her pricing discussions on Fosinopril-HCTZ

          in person while at the June 2014 HDMA Business and Leadership Conference. On

          June 3, Sather had dinner and drinks with a number of Heritage’s competitors at the

          Sandbar Restaurant, including a contact at Sandoz.

                3318. Following these trade association meetings, there was a sharp uptick in

          discussions among competitors. In the week of June 3-10, 2014, an Aurobindo

          employee had three phone calls with a Sandoz employee and five phone calls and

          multiple text messages with Glenmark, likely to discuss pricing of at least Fosinopril-

          HCTZ.

                3319. On June 16, 2014, a different Glenmark employee called a different

          Aurobindo employee and they spoke for approximately 22 minutes. Again, these

          discussions were likely about pricing of Drugs at Issue, including Fosinopril-HCTZ.

                                                    838

                                                838 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 850 of 1126 PageID
                                                                     RECEIVED       #: 869
                                                                               NYSCEF:  12/15/2020




                3320. A week later, on June 23, the Heritage sales team had a meeting where

          they discussed the price increases targeted for the identified drugs. The proposed

          increase for Fosinopril-HCTZ was 200%.

                3321. Two days later, Heritage’s Lukasiewicz spoke with his Aurobindo

          contact for approximately 18 minutes, on June 25, the day before Heritage issued

          price increase letters for numerous drugs, including Fosinopril-HCTZ. They spoke

          for approximately three minutes again on July 7, 2014.

                3322. Also on June 25, a Heritage employee texted a contact at Citron to

          discuss Citron’s entry into the Glyburide market and proposed price increases in that

          market. During this text exchange, Heritage learned for the first time that Citron was

          also planning to enter the market for Fosinopril-HCTZ. After learning about Citron’s

          proposed entry into the Fosinopril- HCTZ market, the Heritage employee disclosed

          Heritage’s plan to increase the pricing for Fosinopril-HCTZ. She also informed the

          Citron employee that Aurobindo was a competitor for Fosinopril-HCTZ.

                3323. Just as the anticompetitive agreement between Heritage’s Malek and

          Teva’s Patel started with one Drug at Issue (Nystatin oral tablets) and evolved into an

          agreement about seven Drugs at Issue, this exchange between Heritage and Citron

          provides another example of the overarching conspiracy at work. Although Heritage

          contacted Citron to discuss pricing on Glyburide, the communications—and

          anticompetitive agreement—naturally and inevitably expanded to include an

          additional Drug at Issue, in this instance, Fosinopril-HCTZ.

                                                    839

                                               839 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 851 of 1126 PageID
                                                                     RECEIVED       #: 870
                                                                               NYSCEF:  12/15/2020




                3324. On June 26, 2014, Heritage issued price increase notices for nine drugs,

          including Fosinopril-HCTZ.

                3325. On June 27, the day after Heritage began sending out price increase

          notices for Fosinopril-HCTZ, an employee of Aurobindo and an employee of

          Glenmark spoke twice, with one of their calls lasting almost 18 minutes. Over the

          next several months, Glenmark and Aurobindo continued to speak about at least

          Fosinopril-HCTZ.

                3326. On July 1, 2014, a Citron employee called an employee at Heritage to

          discuss Citron’s agreement to raise prices on certain drugs and to discuss Heritage’s

          price increase plan for Fosinopril-HCTZ. They spoke for approximately 13 minutes.

          During this conversation, the Citron employee told Heritage that they should not

          communicate with Citron through e-mail, but should instead orally convey any

          sensitive information about pricing for Fosinopril-HCTZ or any other drugs.

                3327. Employees of Heritage and Citron spoke for approximately 22 minutes

          again on July 2, 2014, about Fosinopril-HCTZ and other drugs. These conversations

          continued throughout at least July and August of 2014.

                3328. On July 18, 2014, a Heritage employee – likely Lukasiewicz – spoke with

          a Glenmark employee for approximately 23 minutes about at least Fosinopril-HCTZ.

          On July 30, 2014, they spoke for more than five minutes about the same thing.




                                                    840

                                               840 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 852 of 1126 PageID
                                                                     RECEIVED       #: 871
                                                                               NYSCEF:  12/15/2020




                 3329. By this time, Heritage had double its list (WAC) prices for Fosinopril-

          HCTZ. Fosinopril-HCTZ prices remained elevated – and well above the competitive

          price – thereafter.

                 3330. The “fair share” agreement among Defendants enabled Heritage to

          maintain and even increase its market share for Fosinopril-HCTZ, even though it had

          raised prices above a competitive level, thereby injuring Plaintiffs.

                 3331. During this timeframe, Citron also was communicating directly with

          Aurobindo. On July 28, 2014, an employee of Citron called and texted an employee

          at Aurobindo several times until the two were finally able to connect by phone. They

          spoke later that day for approximately 24 minutes.

                 3332. That day, Citron confirmed internally that Heritage had increased its list

          prices for Fosinopril-HCTZ, and also had raised prices on two other drugs that

          Citron was trying to match on price increases: Glyburide and Glyburide-Metformin.

                 3333. A Citron employee spoke with an employee of Glenmark twice on July

          14, 2014. The first call lasted for approximately seven minutes. The second call,

          which occurred shortly thereafter, was for approximately 13 minutes. The next day,

          Citron increased its Fosinopril-HCTZ prices to be in line with the price increases

          adopted by Heritage.

                 3334. Although Heritage significantly raised its prices for Fosinopril-HCTZ, it

          did not lose market share until at least 2016 (when it appears to have begun to exit the



                                                     841

                                                 841 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 853 of 1126 PageID
                                                                     RECEIVED       #: 872
                                                                               NYSCEF:  12/15/2020




          market). Maintaining a dominant share of the market was only possible because of the

          “fair share” agreement among Heritage, Aurobindo, Citron, Glenmark and Sandoz.

                 3335. No shortages or other competitive market features can explain

          Defendants’ price increases of Fosinopril-HCTZ.

                 3336. The elevated prices of Fosinopril-HCTZ that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3337. The unlawful agreement between Aurobindo, Citron, Glenmark,

          Heritage, and Sandoz regarding Fosinopril-HCTZ was part of all Defendants’

          overarching conspiracy to unreasonably restrain trade and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 DH. Glipizide-Metformin
                 3338. Glipizide-Metformin HCl, also known by the brand name Metaglip®, is

          used to treat high blood sugar levels that are caused by Type 2 Diabetes Mellitus.

                 3339. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glipizide-

          Metformin at least as follows:

                 3340. Since 2009, numerous Defendants have sold Glipizide-Metformin,

          including Mylan, Teva, Sandoz (which had mostly exited the market by 2010), Actavis


                                                      842

                                                 842 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 854 of 1126 PageID
                                                                     RECEIVED       #: 873
                                                                               NYSCEF:  12/15/2020




          (which had mostly exited the market by 2014), Heritage (which entered the market in

          2010 and mostly exited the market by July 2017), Sun (sold de minimis amounts up

          until 2016) and Zydus (entered the market in September 2016).

                3341. By April of 2014, Defendants Heritage, Teva and Mylan controlled

          nearly the entire Glipizide-Metformin market.

                3342. As noted above, on April 15, 2014, Heritage’s Malek called Teva’s Patel

          and the two spoke for approximately 17 minutes and discussed seven different Drugs

          at Issue for which Teva was a competitor of Heritage, including Glipizide-Metformin.

          During their conversation, Patel agreed that if Heritage increased prices for the seven

          drugs they discussed, including Glipizide-Metformin, Teva would support the price

          increases.

                3343. Heritage’s Malek and Teva’s Patel spoke several more times over the

          next several months to confirm and finalize their agreements regarding numerous

          drugs, including Glipizide-Metformin.

                3344. As discussed above, during an April 22, 2014, Heritage sales team

          teleconference, numerous drugs were slated for a price increase, including Glipizide-

          Metformin. Concurrent with these discussions, and as outlined throughout, Heritage

          sales staff were also speaking with Defendants to formalize pricing agreements. For

          Heritage, O’Mara was responsible for communicating with Mylan (either Aigner or

          Nesta) about a number of drugs, including Glipizide-Metformin.



                                                    843

                                               843 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 855 of 1126 PageID
                                                                     RECEIVED       #: 874
                                                                               NYSCEF:  12/15/2020




                3345. On April 23, the day after Malek directed Heritage’s sales team to

          contact Defendants about price increases, Mylan and Heritage agreed to raise prices

          on at least three different drugs, including Glipizide-Metformin (as well as Doxy

          Mono and Verapamil). O’Mara conveyed this agreement with Mylan to Malek via e-

          mail the same day.

                3346. Teva and Mylan were also in frequent communication with each other

          about pricing. On May 9, 2014, an employee at Mylan and an employee at Teva spoke

          with each other multiple times about pricing for at least Glipizide-Metformin. Their

          conversations included one call that lasted approximately seven minutes. Their

          communications continued throughout 2014.

                3347. Also on May 9, 2014, Heritage held an internal call about price increases.

          Glipizide-Metformin was one of the drugs slated for a price increase.

                3348. Heritage had a call on June 25 and discussed an analysis of the proposed

          price increases and reviewed inter-competitor communications. The next day,

          Heritage began notifying customers of price increases for nine drugs, including

          Glipizide-Metformin. Glipizide-Metformin was slated to double in price, effective

          July 1, 2014. Price Increase Notices were also mailed on June 26.

                3349. By July 9, 2014, Heritage had increased prices of Glipizide-Metformin

          nationwide for at least 27 different customers.

                3350. On August 20, 2014, an unidentified individual – likely a Heritage

          employee – updated a Sun employee via text messages on the agreements Heritage

                                                    844

                                               844 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 856 of 1126 PageID
                                                                     RECEIVED       #: 875
                                                                               NYSCEF:  12/15/2020




          had reached with Actavis to increase the prices of Glyburide-Metformin and

          Verapamil. These text messages occurred just days before the start of the 2014

          NACDS Total Store Expo, which was attended by employees of Heritage, Teva,

          Mylan, and Sun who are directly implicated in anticompetitive communications:

          Heritage (Glazer, Malek, O’Mara and Sather), Mylan (Aigner and Nesta), and Teva

          (Patel). Numerous other Defendants’ employees attended as well. See Exhibit 1.

                3351. Because of their anticompetitive agreement, neither Teva nor Mylan

          challenged Heritage on its price increases. By November of 2014, Teva had increased

          its bid prices of Glipizide-Metformin to potential customers.

                3352. Throughout the rest of the relevant period, following Heritage, Mylan

          and Teva’s price increases, the list (WAC) prices announced for Glipizide-Metformin

          by Heritage, Mylan and Teva, as well as by Defendants Actavis, Sandoz and Zydus,

          were virtually identical and unchanged, regardless of the number of sellers in the

          market and despite multiple entrances and exits from the market. This is because

          price competition was absent from this market and is further evidence of Defendants’

          “fair share” agreement. Rather than compete in the market, Defendants announced

          identical list prices, then, as described above, colluded with each other to elevate the

          prices paid by their customers.

                3353. No shortages or other competitive market features can explain the

          elevated pricing of Glipizide-Metformin.



                                                     845

                                                845 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 857 of 1126 PageID
                                                                     RECEIVED       #: 876
                                                                               NYSCEF:  12/15/2020




                3354. The elevated prices of Glipizide-Metformin resulted from Defendants’

          anticompetitive conduct and have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3355. The unlawful agreement between at least Heritage, Mylan and Teva

          regarding Glipizide-Metformin was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                DI.     Glyburide
                3356. Glyburide tablets (“Glyburide”) are a commonly prescribed oral anti-

          diabetic medication used to treat high blood sugar levels caused by Type 2 Diabetes.

          Introduced in the mid-1980’s under the brand names Micronase and DiaBeta, generic

          Glyburide has been available since the mid-1990’s.

                3357. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glyburide

          as follows:

                3358. As of April of 2014, Defendants Aurobindo, Heritage, and Teva were

          the dominant sellers of Glyburide. A few months later, Defendant Citron entered the

          Glyburide market, in July of 2014.




                                                     846

                                                846 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 858 of 1126 PageID
                                                                     RECEIVED       #: 877
                                                                               NYSCEF:  12/15/2020




                3359. As detailed above, on April 15, 2014, Heritage’s Malek called Teva’s

          Patel and they discussed seven different Drugs at Issue, including Glyburide. During

          their conversation, Heritage and Teva agreed not to compete in the Glyburide market.

          Malek and Patel spoke several more times over the next several months to confirm

          and finalize their agreements regarding Glyburide and numerous other drugs.

                3360. As discussed above, on April 22, 2014, the Heritage sales team held a

          teleconference during which Malek identified a large number of drugs that Heritage

          targeted for price increases, including Glyburide. At the time of this call, Aurobindo

          and Teva were Heritage’s only competitors in the Glyburide market.

                3361. Malek was responsible for communicating with Teva (among other

          Defendants) and Lukasiewicz was assigned to communicate with Aurobindo. Malek

          and Glazer directed Heritage employees to communicate with their competitors in

          order to reach agreements to raise prices. Malek and Glazer sent several e-mails

          directing their sales staff to reach agreements with their competitors in the generic

          Glyburide market, among other generic markets, as soon as possible.

                3362. For example, on April 28, 2014, Malek sent an e-mail to one Heritage

          employee – likely Lukasiewicz – concerning the status of discussions with Aurobindo.

                3363. Glazer followed up the next day (April 29) with an e-mail to Lukasiewicz

          requesting further information, and Malek sent another e-mail the day after that, on

          April 30, requesting an update. Lukasiewicz eventually connected with his Aurobindo



                                                     847

                                                847 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 859 of 1126 PageID
                                                                     RECEIVED       #: 878
                                                                               NYSCEF:  12/15/2020




          contact on May 8, 2014, when the two spoke for a quarter of an hour. During this

          call, they agreed to raise the price of a number of drugs, including Glyburide.

                3364. Lukasiewicz also spoke with his contact at Glenmark for a quarter-hour

          the same day, and the following day, an Aurobindo employee spoke with an employee

          of Glenmark, likely about Fosinopril-HCTZ. While co-ordinating price increases for

          Glyburide as part of the overarching conspiracy, Aurobindo, Heritage, Glenmark and

          Sandoz were also coordinating price increases for Fosinopril-HTCZ.

                3365. On May 9, 2014, Heritage’s sales team had another teleconference to

          share the results of their conversations with competitors and further discuss planned

          price increases for at least nine generic drugs, including Glyburide. Verapamil,

          Theophylline, Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-

          Metformin, and Fosinopril-HCTZ were all slotted for price increases.

                3366. The following week, on May 14, Heritage’s Sather met in person and

          discussed price increase strategies with several competitors at MMCAP in

          Bloomington, Minn. During that meeting, Aurobindo and Heritage’s Sather agreed to

          raise the prices of Glyburide. Sather confirmed this agreement in a May 15 e-mail to

          Malek. Sather also indicated that she would try to meet with Teva at MMCAP.

                3367. On June 23, 2014, Heritage employees met and discussed the specific

          percentage amounts they would seek to increase Glyburide, as well as other generic

          drugs, and the strategies for doing so. They reached a consensus that Glyburide

          prices would be increased by 200%.

                                                    848

                                                848 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 860 of 1126 PageID
                                                                     RECEIVED       #: 879
                                                                               NYSCEF:  12/15/2020




                3368. Over the next several weeks, Heritage employees continued reaching out

          to numerous generic drug competitors and potential competitors—including in the

          Glyburide market – in order to secure agreements to raise prices for Glyburide and

          other generic drugs.

                3369. On June 25, 2014, one Heritage employee texted a contact employed at

          Defendant Citron, to discuss whether Citron would be selling Glyburide in the near

          future. Once it was determined that Citron would be entering the Glyburide market,

          Citron and Heritage had extensive phone, text message, and in-person conversations

          concerning Citron’s pricing and bidding strategies for Glyburide.

                3370. For example, on July 1, 2014, Citron called an employee at Heritage and

          they spoke for approximately 13 minutes, confirming Citron’s agreement to raise

          prices on certain drugs, including Glyburide. During this conversation, the Citron

          employee told Heritage that they should not communicate with Citron via e-mail, but

          should instead orally convey any sensitive information about pricing for Glyburide or

          other drugs. This was done to avoid leaving detailed electronic records of their

          collusion, especially of the terms of their agreements; the two spoke for approximately

          22 minutes the next day.

                3371. As Citron entered the Glyburide market in July, 2014, it frequently

          contacted Heritage about Glyburide pricing and bidding strategies. Citron set an

          initial target of obtaining less than 10% of the Glyburide market. Citron was careful,



                                                    849

                                               849 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 861 of 1126 PageID
                                                                     RECEIVED       #: 880
                                                                               NYSCEF:  12/15/2020




          however, to co-ordinate with Heritage so that it could acquire additional market share

          without eroding the price increases.

                3372. Citron and Heritage’s discussions did not occur in isolation. Concurrent

          with these pricing discussions, Heritage’s Malek and his sales team continued to

          communicate with Defendants about pricing for Glyburide and other Drugs at Issue.

                3373. By July 9, 2014, Heritage had announced Glyburide price increases for at

          least seventeen customers. Teva also had increased pricing on Glyburide. Citron, after

          confirming internally that Heritage had increased its list prices for Glyburide, also

          increased its Glyburide pricing in line with the price increases on July 15, 2014.

                3374. Because of Defendants’ conspiracy and the principles of “playing fair,”

          throughout the summer, Teva, Aurobindo, Citron, and Heritage were in contact with

          each other to ensure they were complying with their agreements on pricing for

          Glyburide.

                3375. For example, because of Heritage’s price increases, on July 9, 2014, a

          large national retail chain asked Teva to bid on both Glyburide and Nystatin. But

          instead of quoting a price that would win the business, Teva—following Defendants’

          agreement—raised its own prices for Glyburide to a similar level to Heritage’s.

                3376. Similarly, in response to Heritage’s price increase on Glyburide and

          other drugs discussed in this complaint, a large wholesaler separately e-mailed Teva

          and Aurobindo on July 25, 2014, and asked for bids. Aurobindo and Teva



                                                     850

                                                 850 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 862 of 1126 PageID
                                                                     RECEIVED       #: 881
                                                                               NYSCEF:  12/15/2020




          immediately contacted Heritage to co-ordinate their responses and ensure that they

          were complying with their pricing agreements.

                 3377. Teva’s Patel and Heritage’s Malek spoke for a quarter of an hour on the

          day the wholesaler’s request was received. After this conversation, Teva declined to

          provide a bid to the wholesaler.

                 3378. The same day, Malek sent a text message to an individual, likely at

          Aurobindo. Malek and this individual then spoke for almost a quarter of an hour and

          agreed Aurobindo would not provide a Glyburide bid to the wholesaler. Ultimately,

          neither Teva nor Aurobindo responded to the request for a bid.

                 3379. While Teva, Aurobindo, and Heritage were trying to maintain their price

          increases for Glyburide, Citron was also communicating directly with Aurobindo,

          likely to co-ordinate its entry into at least the Glyburide market.

                 3380. On July 28, 2014, a Citron employee called and texted an Aurobindo

          employee several times until the two were finally able to connect by phone. They

          spoke later that day for approximately 24 minutes, discussing the pricing of Glyburide

          and other Drugs at Issue.

                 3381. No shortages or other competitive market features can explain

          Defendants’ price increases for Glyburide.

                 3382. The elevated prices of Glyburide resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

                                                     851

                                                 851 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 863 of 1126 PageID
                                                                     RECEIVED       #: 882
                                                                               NYSCEF:  12/15/2020




          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3383. The unlawful agreement between Aurobindo, Citron, Heritage and Teva

          regarding Glyburide was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 DJ.    Glyburide-Metformin
                 3384. Glyburide-Metformin tablets (“Glyburide-Metformin”), also known by

          the brand name Glucovance, are used to treat Type 2 diabetes symptoms.

                 3385. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Glyburide- Metformin, as follows:

                 3386. Glyburide-Metformin has been marketed and sold by a number of

          Defendants since 2009, including Actavis, Aurobindo, Citron (which entered the

          market in August, 2014), Dr. Reddy’s (which sold only de minimis amounts during the

          Relevant Period), Heritage (which entered the market in January, 2013), Par (selling

          only de minimis amounts by 2010), Sandoz (which sold only only de minimis amounts by

          2013), Teva, and Zydus (which entered the market in September of 2016).

                 3387. As of April, 2014, the dominant sellers in the market for Glyburide-

          Metformin were Teva, Aurobindo, and Actavis. Heritage had approximately a 5%

          market share, but nonetheless wanted to raise prices.


                                                      852

                                                 852 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 864 of 1126 PageID
                                                                     RECEIVED       #: 883
                                                                               NYSCEF:  12/15/2020




                3388. As discussed above, on April 15, 2014, Heritage’s Malek called Teva’s

          Patel and the two discussed a number of Drugs at Issue, including Glyburide-

          Metformin. Patel and Malek agreed not to compete on these drugs. Over the next

          several months, Malek and Patel spoke several more times reconfirming and finalizing

          their agreements.

                3389. On April 22, 2014, Heritage held a teleconference during which Malek

          identified a large number of drugs that Heritage targeted for price increases, including

          Glyburide-Metformin. After the call, Malek assigned Lukasiewicz to contact

          Aurobindo about Glyburide-Metformin (and, as discussed above, Fosinopril-HCTZ),

          and Sather was assigned to Actavis to discuss Glyburide-Metformin.

                3390. Heritage NAM Sather was assigned to speak with Defendants Actavis,

          Sun, and Lannett and, through her discussions, reached pricing agreements on at least

          five drugs: Nystatin, Paromomycin, Glyburide-Metformin, Verapamil, and Doxy

          Mono. Right after the Heritage sales call and in response to Malek’s direction, Sather

          communicated with three different competitors about multiple drugs – including with

          Actavis about Glyburide-Metformin. Sather spoke with Actavis for nine minutes the

          day of the April 22 pricing call and reached an agreement with Actavis to raise the

          price of Glyburide-Metformin (and, as discussed below, Verapamil). Sather updated

          Malek on her communications with Actavis on May 8, 2014.




                                                    853

                                                853 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 865 of 1126 PageID
                                                                     RECEIVED       #: 884
                                                                               NYSCEF:  12/15/2020




                3391. Within Actavis, news of its agreement with Heritage spread quickly. On

          April 28, 2014, an e-mail to the Actavis sales and pricing team discussed the

          agreement and potential price increases for a number of different drugs.

                3392. A week later, in response to that April 28 e-mail, on May 6, an Actavis

          employee called an employee at Mylan, and they spoke for five minutes. They spoke

          three more times on May 6, with one call lasting a quarter of an hour. They continued

          to communicate over the next several months and likely continued to discuss pricing

          for Glyburide-Metformin.

                3393. On April 28, 2014, Heritage CEO Glazer sent an e-mail to Lukasiewicz

          directing him to contact Aurobindo about potential price increases on a number of

          drugs, including Glyburide-Metformin. Tellingly, Glazer told Lukasiewicz not to put

          any of his communications with Aurobindo on pricing in writing. Lukasiewicz

          exchanged several voice-mails with his contact at Aurobindo on April 28 and 29.

          Glazer requested status updates from Lukasiewicz several times at the end of April.

                3394. Heritage’s Lukasiewicz and his Aurobindo contact spoke for

          approximately a quarter hour on May 8, 2014. During this phone call, they reached an

          agreement to raise the prices of at least Glyburide, Glyburide-Metformin and

          Fosinopril-HCTZ.

                3395. And, as noted above, on May 15, 2014, while attending the MMCAP

          National Member Conference, Sather confirmed pricing agreements for five different

          drugs with three different Defendants. Among the agreements Sather confirmed was

                                                    854

                                               854 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 866 of 1126 PageID
                                                                     RECEIVED       #: 885
                                                                               NYSCEF:  12/15/2020




          an agreement with Aurobindo on pricing for Glyburide-Metformin and two other

          drugs.

                   3396. Concurrent with these discussions, on May 12, an employee of Actavis

          spoke with Bob Cunard, the CEO of Aurobindo, twice about its Glyburide-

          Metformin pricing. Between May 19 and May 22, 2014, that same Actavis employee

          also exchanged thirty text messages with a Teva employee about drug pricing.

                   3397. On June 25, 2014, a Heritage employee texted an employee at Citron

          about Citron’s entrance into the Glyburide market. As part of this discussion, they

          also spoke about Glyburide-Metformin, a drug which Citron had approval to sell, but

          was not actively selling at the time.

                   3398. In July, 2014, both Heritage and Teva increased their WAC prices for

          Glyburide-Metformin.

                   3399. Citron took note of these actions. On July 9, 2014, in an internal memo,

          Citron noted that both Heritage and Teva had increased their prices on three different

          drugs, including Glyburide-Metformin. In the same memo, a Citron employee then

          reiterated Citron’s intent to abide by the agreement with Heritage and Teva.

                   3400. On August 20, 2014, a person – likely a Heritage employee – exchanged

          text messages with a Sun employee. The text exchange described the agreements

          reached with Actavis to increase the price of Glyburide-Metformin and Verapamil.

          This, again, highlights the overarching nature of the conspiracy and the fact that all

          Defendants were competitors in all drugs that were not presently subject to an

                                                      855

                                                  855 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 867 of 1126 PageID
                                                                     RECEIVED       #: 886
                                                                               NYSCEF:  12/15/2020




          Exclusivity Period; Sun was kept apprised of agreements (in this case, between

          Actavis and Heritage) relating to Drugs at Issue that it did not market or sell because

          it could have chosen to enter those other markets.

                3401. By September of 2014, Citron was ready to enter the Glyburide-

          Metformin market, but instead of undercutting the prices of Actavis, Aurobindo,

          Heritage and Teva in an effort to gain market share, Citron announced list (WAC)

          prices higher than all of the incumbent suppliers.

                3402. No shortages or other market features can explain Defendants’ price

          increases for Glyburide-Metformin.

                3403. The elevated prices of Glyburide-Metformin that resulted from

          Defendants’ anticompetitive conduct have injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue at these

          elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                3404. The unlawful agreement between Actavis, Aurobindo, Citron, Heritage

          and Teva regarding Glyburide-Metformin was part of all Defendants’ overarching

          conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                DK. Leflunomide
                3405. Leflunomide, also known by the brand name Arava®, is an

          immunosuppressive disease-modifying antirheumatic drug used to treat active,


                                                     856

                                                856 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 868 of 1126 PageID
                                                                     RECEIVED       #: 887
                                                                               NYSCEF:  12/15/2020




          moderate-to-severe rheumatoid arthritis and psoriatic arthritis.

                 3406. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Leflunomide as follows:

                 3407. As of April of 2014, the main sellers in the market for Leflunomide were

          Defendants Apotex, Teva, and Heritage. Heritage was a dominant seller in the

          market, with a 60% market share.

                 3408. As discussed above, during the week of April 14, 2014, Malek met with

          two employees and asked them to analyze the impact of price increases for numerous

          generic drugs, including Leflunomide.

                 3409. Before introducing the market-wide price increases to the rest of his

          sales team, Malek began communicating with Patel at Teva about at least seven Drugs

          at Issue, including Leflunomide.

                 3410. On April 15, 2014, Malek and Patel spoke on the phone and agreed that

          if Heritage increased prices for at least Leflunomide, Acetazolamide, Glipizide-

          Metformin, Glyburide, and Glyburide-Metformin, Teva would follow those increases,

          and impose identical or nearly-identical prices on its own customers.

                 3411. Malek and Patel spoke several more times over the next several months

          to co-ordinate and re-confirm their agreements and to keep each other updated on

          market developments for Leflunomide and other pharmaceuticals. During this time,

          Malek kept Patel updated on the progress of Heritage’s proposed price increases.

                                                      857

                                                 857 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 869 of 1126 PageID
                                                                     RECEIVED       #: 888
                                                                               NYSCEF:  12/15/2020




                3412. While Malek was speaking with Teva’s Patel about increasing prices on

          Leflunomide, he and other Heritage employees were also in contact with individuals

          from Apotex to discuss price increases for at least Leflunomide.

                3413. During the infamous April 22, 2014 Heritage sales call, Malek identified

          Leflunomide as a drug slated for an increase. In the wake of this call, Malek

          personally took responsibility for communicating with Teva. Matt Edelson was

          assigned communicating with Apotex.

                3414. Defendants had numerous opportunities to meet in person at industry

          meetings and conferences to discuss and co-ordinate their pricing of Leflunomide.

          For example, on April 26-29, Heritage’s Glazer attended the NACDS Annual Meeting

          where he had the opportunity to meet with representatives from Teva and Apotex,

          among others. See Exhibit 1.

                3415. On May 2, 2014, Heritage’s Edelson spoke with Apotex’s Beth Hamilton

          for thirteen minutes about at least Leflunomide. Four days later, on May 6, after

          learning that Teva would be exiting the Leflunomide market, a Heritage employee—

          likely Edelson—had two more phone calls with Apotex’s Hamilton.

                3416. After speaking with Hamilton, Edelson e-mailed Malek to report what

          they discussed. Malek replied, confirming the strategy with Edelson. That same day

          (May 6), either Malek or Edelson called an Apotex employee. They had two calls,

          each lasting nine or eight minutes.



                                                    858

                                                858 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 870 of 1126 PageID
                                                                     RECEIVED       #: 889
                                                                               NYSCEF:  12/15/2020




                 3417. The next day – on May 7, 2014 – Edelson and Hamilton had two more

          telephone conversations where they agreed to avoid competition and increase prices

          on Leflunomide. After seven phone calls in five days, the agreement was finalized.

                 3418. The day after that, on May 8, in response to an e-mail from Malek

          requesting a status update, Edelson provided an additional update on his discussions

          with Apotex.

                 3419. The next day, May 9, Heritage had another internal conference call

          discussing the list of drugs proposed for increases, including for Leflunomide. During

          the conference call, the Heritage sales team shared the results of their conversations

          with competitors, including Apotex.

                 3420. On May 27, Heritage learned that Apotex had increased its price on

          Leflunomide to bring it line with Heritage’s price.

                 3421. A month later, on June 26, 2014, Heritage began sending new price

          increase notices to its customers for at least nine drugs, including Leflunomide.

                 3422. Beginning the month after that, in July of 2014, rather than compete for

          Leflunomide sales, Teva ceded the market to Apotex and Heritage and began to exit

          the market.

                 3423. No shortages or other market features can explain these Leflunomide

          price increases.

                 3424. The elevated prices of Leflunomide that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

                                                    859

                                                859 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 871 of 1126 PageID
                                                                     RECEIVED       #: 890
                                                                               NYSCEF:  12/15/2020




          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   3425. The unlawful agreement between Apotex, Heritage and Teva for

          Leflunomide was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DL. Paromomycin
                   3426. Paromomycin, also known by the brand names Humatin®, Catenulin®

          and others, is a broad-spectrum antibiotic used to treat amoeba infection in the

          intestines and complications of liver disease.

                   3427. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Paromomycin as follows:

                   3428. Sun and Heritage were the sellers of Paromomycin during the Relevant

          Period. Heritage was a dominants seller, with approximately 65% market share.

                   3429. As discussed above, starting in at least June of 2012, Heritage and Sun

          began discussing price increases and market allocation for at least Paromomycin and

          Nimodipine.




                                                      860

                                                 860 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 872 of 1126 PageID
                                                                     RECEIVED       #: 891
                                                                               NYSCEF:  12/15/2020




                 3430. At Malek’s direction, Ann Sather contacted Sun—likely Knoblauch.

          Throughout the summer of 2012, Heritage’s Sather exchanged numerous text

          messages and had multiple phone calls with her Sun contact.

                 3431. Heritage and Sun, as well as other Defendants, had the opportunity to

          discuss pricing and market share and otherwise further their conspiratorial discussions

          at trade meetings throughout this period, including at the October GPhA Fall

          Technical Conference. See Exhibit 1.

                 3432. As part of Defendants’ overarching conspiracy, by the end of October

          2012, Sun had increased its list WAC prices for Paromomycin to be identical with

          Heritage’s pricing. Despite their different initial prices, Heritage and Sun kept their

          list prices at the same level thereafter.

                 3433. After the Heritage teleconference with the sales team of April 22, 2014,

          in which Paromomycin was targeted for a price increase, Malek assigned Anne Sather

          to communicate with Sun.

                 3434. Right after that Heritage sales call, Sather communicated with three

          different competitors—Sun, Actavis, and Lannett—and reached a number of pricing

          agreements with these Defendants covering at least five different drugs, including

          Paromomycin.

                 3435. Sather spoke with Susan Knoblauch, her counterpart at Sun, for more

          than ¾ of an hour. During this conversation, Sather and Knoblauch discussed



                                                      861

                                                  861 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 873 of 1126 PageID
                                                                     RECEIVED       #: 892
                                                                               NYSCEF:  12/15/2020




          pricing and agreed to increase the prices of numerous drugs, including Paromomycin.

          Sather thereafter immediately reported her agreement with Sun to Malek.

                3436. In response to a May 8 status request from Malek, Sather e-mailed him

          to report the agreement she had reached with a number of competitors, including

          with Sun for Paromomycin. Sather also reported agreements she reached with

          Actavis for Glyburide-Metformin and Verapamil, with Lannett for Doxy Mono, and

          with Sun for Nystatin; during an internal Heritage call the next day, Paromomycin

          remained on the list of drugs slated for a price increase.

                3437. Heritage and Sun spoke again for more than twelve minutes on May 20.

          During the call, Heritage learned that Sun would be making changes to the production

          of Paromomycin. Malek was immediately informed of this development.

                3438. On June 23, Heritage employees discussed the specific percentage

          increases they would seek for a variety of drugs. Paromomycin was slated for a 100%

          increase.

                3439. Heritage had a final call confirming that Paromomycin would have a

          price increase on June 25, 2014, and the next day Heritage began sending out price

          increase notices.

                3440. By July 9, 2014, Heritage announced price increases for Paromomycin to

          at least thirteen different customers nationwide. Over the ensuing months, pursuant

          to their agreement, Heritage and Sun continued to increase their prices for

          Paromomycin.

                                                     862

                                                862 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 874 of 1126 PageID
                                                                     RECEIVED       #: 893
                                                                               NYSCEF:  12/15/2020




                   3441. No shortages or other market features can explain Defendants’ price

          increases for Paromomycin.

                   3442. The elevated prices of Paromomycin that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   3443. The unlawful agreement between Heritage and Sun regarding

          Paromomycin was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DM. Theophylline Extended Release
                   3444. Theophylline Extended Release (“Theophylline or “Theophylline ER”),

          also known by the brand name Theodur®, is used to treat asthma and airway

          narrowing associated with long-term asthma or other lung problems, such as chronic

          bronchitis and emphysema. Theophylline is an extended release medication, which

          means that it is released into the body throughout the day.

                   3445. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Paromomycin as follows:




                                                      863

                                                 863 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 875 of 1126 PageID
                                                                     RECEIVED       #: 894
                                                                               NYSCEF:  12/15/2020




                  3446. Prior to Heritage’s entry into the market for 300mg and 450mg

          Theophylline tablets in late 2011, Teva had captured nearly 100% of sales. Teva

          marketed and sold Theophylline during the Relevant Period at least in part through its

          subsidiary, PLIVA.

                  3447. Instead of pricing its Theophylline products below Teva’s, in order to

          gain market share, Heritage announced list prices that were identical to, or even

          slightly higher than, those of Teva. Even with Heritage’s market entry, Theophylline

          prices remained relatively high and stable. Consistent with their “fair share”

          agreement, prices did not decline, as would be expected in a competitive market.

                  3448. In early 2014, Teva began considering Theophylline for another price

          increase. On February 4, 2014, Teva’s Patel contacted Heritage’s Malek for the first

          time since she went on maternity leave in August of 2013. Malek returned her call the

          next day and the two spoke for more than an hour, discussing price increases for

          Theophylline and at least one other drug (Nystatin, as discussed above).

                  3449. Three days later, on February 7, a Heritage employee created a

          spreadsheet that included Theophylline as a candidate for price increases.

                  3450. Throughout February and March of 2014, Malek and Patel had a series

          of phone calls discussing price increases for multiple drugs, including Theophylline.

                  3451. Shortly thereafter, Teva began implementing across-the-board price

          increases for Theophylline. These price increases also had an effective date of April 4,

          2014.

                                                    864

                                                864 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 876 of 1126 PageID
                                                                     RECEIVED       #: 895
                                                                               NYSCEF:  12/15/2020




                3452. By the time Heritage held its April 22, 2014, meeting with its sales team

          to discuss a number of price increases, it had already agreed to follow Teva on at least

          the Theophylline and Nystatin price increases. As he outlined the proposed price

          increases, Malek specifically told his sales team that Heritage would follow Teva’s

          price increase on Theophylline.

                3453. On April 24, 2014, Teva received an e-mail from a customer seeking an

          adjustment to its price increase. Consistent with its agreement with Heritage, Teva

          stuck to its price increase for Theophylline.

                3454. On May 9, 2014, Heritage had an internal sales call regarding the drugs

          subject to price increases, including Theophylline. Several weeks later, on June 23,

          Heritage employees discussed the specific percentage price increases they would seek.

          Theophylline was slated for a 150% increase.

                3455. On June 25, Malek had a nearly 14-minute call with a Teva employee,

          likely Patel. Malek reported that Heritage would be sending out price increase notices

          on June 26 for Theophylline and several other drugs – drugs for which Heritage and

          Teva had agreed to raise prices.

                3456. The next day, June 26, Heritage began telling customers that it would be

          increasing prices for nine drugs, including Theophylline. By July 9, 2014, among the

          other price increases it implemented, Heritage increased its Theophylline prices to at

          least twenty different customers nationwide.



                                                     865

                                                865 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 877 of 1126 PageID
                                                                     RECEIVED       #: 896
                                                                               NYSCEF:  12/15/2020




                   3457. Teva and Heritage imposed list price (WAC) increases of approximately

          80% on 300mg tablets and approximately 30% on 450mg tablets.

                   3458. No shortages or other market features can explain Defendants’ price

          increases for Theophylline.

                   3459. The elevated prices of Theophylline that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   3460. The unlawful agreement between Heritage and Teva regarding

          Theophylline was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DN. Verapamil HCL
                   3461. Verapamil HCL (“Verapamil”), also known by various brand names, is a

          calcium channel blocker used to treat hypertension, angina, and certain heart rhythm

          disorders. It works by relaxing the muscles of the heart and blood vessels.

                   3462. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Verapamil

          as follows:




                                                      866

                                                 866 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 878 of 1126 PageID
                                                                     RECEIVED       #: 897
                                                                               NYSCEF:  12/15/2020




                 3463. From 2009 forward, Actavis and Mylan have dominated the market for

          Verapamil HCL regular release tablets and for certain dosages of Verapamil HCL

          sustained release capsules. Combined, the two companies enjoyed nearly 100% market

          share until Heritage began to gain tablet share in 2013.

                 3464. Heritage entered the Verapamil tablet market in the second half of 2011,

          but its share remained around 5% until 2013. When Heritage entered, it announced

          list (WAC) prices identical to Mylan and slightly higher than Actavis for 80mg tablets.

          Heritage announced prices slightly higher than both Mylan and Actavis for 120mg

          tablets. Heritage did not begin to sell 40mg Verapamil tablets until the second half of

          2015, at which point it set list prices identical to Actavis, the only seller of 40mg

          tablets at that time.

                 3465. Instead of entering the market with lower prices of Verapamil tablets in

          order to gain market share—as would have occurred in a competitive market—

          Heritage priced its tablets identically or even higher than the incumbent producers,

          Actavis and Mylan. While inconsistent with a competitive market, this was entirely

          consistent with Defendants’ “fair share” agreement, and in fact was done pursuant to

          it.

                 3466. Without offering better prices, Heritage was hard pressed to gain market

          share, and initially was able to capture only a sliver of the market. In October of

          2012, however, Mylan increased its tablet prices by approximately 50%, which

          facilitated Heritage rapidly gaining market share. By January of 2013, Heritage had

                                                      867

                                                 867 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 879 of 1126 PageID
                                                                     RECEIVED       #: 898
                                                                               NYSCEF:  12/15/2020




          captured more than 25% of the entire tablet market. As devised by their “fair share”

          agreement, market shares between Actavis, Heritage and Mylan quickly stabilized and

          remained relatively constant thereafter.

                 3467. In the months prior to Mylan’s price increases, Actavis, Heritage and

          Mylan had numerous opportunities to meet and discuss Verapamil. See Exhibit 1; for

          example, all three Defendants attended the HDMA Business Leadership Conference

          in San Antonio in early June, 2012. All three also attended the GPhA Fall Technical

          Conference in Bethesda, MD, which took place on October 1-3 of the same year.

                 3468. Similarly, shortly after the 2013 NACDS Total Store Expo in Las Vegas

          attended by (among others) Actavis, Mylan (Nesta and Aigner) and Heritage (Glazer,

          Malek, O’Mara, Sather and Edelson), Mylan raised the WAC prices of its Verapamil

          capsules to identical levels as Actavis.

                 3469. As market shares for Verapamil tablets between Actavis, Heritage and

          Mylan stabilized, Heritage aimed to implement a price increase. Verapamil was on the

          list of drugs that Heritage’s Malek identified on the April 22, 2014 sales team call.

                 3470. As part of those price increase discussions, Heritage’s O’Mara had the

          primary responsibility for communicating with Mylan about Verapamil. On April 23,

          O’Mara contacted his counterpart at Mylan, likely Aigner. O’Mara and his opposite

          number at Mylan agreed to raise prices on at least three different drugs, including

          Verapamil and, as discussed supra, at least also Doxy Mono and Glipizide-Metformin.



                                                     868

                                                 868 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 880 of 1126 PageID
                                                                     RECEIVED       #: 899
                                                                               NYSCEF:  12/15/2020




                 3471. Immediately after speaking with Mylan’s Aigner, O’Mara e-mailed Malek,

          providing an update of his discussions with Mylan.

                 3472. Heritage’s Sather was responsible for speaking with Actavis about

          Verapamil, among other drugs. On April 22, she and an Actavis employee spoke for

          approximately 9 minutes and reached an agreement to raise the price of Verapamil

          and other drugs.

                 3473. News of the agreement on Verapamil and at least one other drug (as

          discussed above, Glyburide) reached the Actavis sales and pricing team no later than

          April 28, 2014, including through an internal e-mail discussing possible price increases

          for a list of drugs.

                 3474. A week after the April 28 e-mail, on May 6, 2014, an Actavis employee

          called a Mylan employee and left a message seeking to discuss at least pricing for

          Verapamil. The two spoke for three minutes on May 9 and spoke for almost seven

          minutes on May 19, likely about pricing of at least Verapamil. They continued to

          communicate with each other over the next several months.

                 3475. On May 8, 2014, Malek e-mailed the Heritage sales team requesting an

          update on competition communications. A Heritage employee responded to Malek’s

          e-mail, providing an update on communications with at least Actavis (Verapamil and

          Glyburide-Metformin), Lannett (Doxy Mono), and Sun (Nystatin and Paromomycin).




                                                    869

                                               869 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 881 of 1126 PageID
                                                                     RECEIVED       #: 900
                                                                               NYSCEF:  12/15/2020




                3476. While Heritage did not increase its Verapamil prices market wide in July

          as it did for other drugs, it announced a price increase for Verapamil to at least one

          customer as the result of Defendants’ price increase efforts.

                3477. On August 20, 2014, a Heritage employee exchanged text messages with

          an employee at Sun. The text exchange described the agreement Heritage and Actavis

          reached to increase the price of Verapamil among other drugs.

                3478. Throughout this period, Actavis and Mylan co-ordinated increases on

          their Verapamil HCL sustained release capsules (120mg, 180mg, 240mg). Throughout

          the Relevant Period, price increases by Actavis and Mylan were staggered, but steady

          and unexplained by market forces, because they were the result of Defendants’

          anticompetitive agreement, including pricing agreement and co-ordination between

          Actavis and Mylan.

                3479. From April of 2012 (shortly before Mylan imposed a price increase for

          its Verapamil tablets) through April of 2016, Actavis and Mylan attended at least 25

          trade events together. See Exhibit 1. Over this period, despite very different starting

          places, Mylan’s and Actavis’s Verapamil capsule came to the same, much higher,

          place: Mylan’s prices nearly tripled, and Actavis’s prices doubled. By the spring of

          2016, Actavis and Mylan had imposed virtually identical list (WAC) prices.

                3480. The higher prices for 120mg, 180mg, and 240mg capsules enabled

          Actavis also to raise its prices for 360mg capsules, for which it was the lone seller in

          the market, again illustrating one of the many ways in which Defendants’ overarching

                                                     870

                                                 870 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 882 of 1126 PageID
                                                                     RECEIVED       #: 901
                                                                               NYSCEF:  12/15/2020




          conspiracy reached to include products that some Defendants were not even selling.

          As a result of this conspiracy, Actavis’s prices for 360mg capsules nearly tripled

          between April, 2012 and May, 2016.

                 3481. No shortages or other market features can explain Defendants’ price

          increases for Verapamil during the Relevant Period.

                 3482. The elevated prices of Verapamil that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3483. The unlawful agreement between Actavis, Heritage, and Mylan regarding

          Verapamil was part of all Defendants’ overarching conspiracy to unreasonably restrain

          trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 DO. Fenofibrate
                 3484. Fenofibrate, also known by brand names such as Tricor, is a medication

          used to treat cholesterol conditions by lowering blood levels of “bad” cholesterol and

          fats (such as LDL and triglycerides) and raising blood levels of high-density, “good”

          cholesterol (HDL).

                 3485. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Fenofibrate as follows:


                                                     871

                                                 871 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 883 of 1126 PageID
                                                                     RECEIVED       #: 902
                                                                               NYSCEF:  12/15/2020




                3486. As of the end of 2012, Teva and Lupin were the only major suppliers of

          generic Fenofibrate 48mg and l45mg tablets, with Teva having approximately 65%

          market share and Lupin having approximately 35% market share.

                3487. On February 27, 2013, a senior marketing executive at Teva e-mailed

          multiple Teva colleagues, asking them to provide information on Mylan’s potential

          entry to the market, including details of the timing of Mylan’s planned launch –

          sensitive competitive information that, in the absence of Defendants’ overarching

          conspiracy, would have been unavailable to Teva. In advance of this launch, Teva,

          Lupin, and Mylan conspired to allocate the market for Fenofibrate.

                3488. In order to get this information, Teva’s then-Director of National

          Accounts, Kevin Green, called Mylan’s Vice President of National Accounts, Jim

          Nesta. Over the course of that day, Green and Nesta spoke at least four different

          times. That same day, Green reported back to his Teva colleagues what he had

          learned: that Mylan planned to launch Fenofibrate 48mg and 145mg in November.

                3489. A few months later, however, Teva made a startling discovery: Mylan

          was moving its launch date for Fenofibrate dramatically. Rather than being months

          away, Mylan’s launch date was actually scheduled for May 17, 2013 – just days away.

                3490. In a competitive market, this information would have been closely held

          by Mylan, who would have wanted to surprise their competitors – but instead, the co-

          conspirators disseminated this information and acted on it.



                                                    872

                                               872 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 884 of 1126 PageID
                                                                     RECEIVED       #: 903
                                                                               NYSCEF:  12/15/2020




                3491. In general, because they were aware their conduct was flagrantly illegal,

          Defendants tried to keep their communications regarding this conspiracy oral, so

          there would be no record of who said what to whom: on May 6, 2013, Lupin

          employee David Berthold called Teva employee Nisha Patel regarding this price

          increase, and they spoke for approximately 22 minutes.

                3492. The next day, May 7, Mylan employee Jim Nesta called Jim Green at

          Teva and Berthold at Lupin on the same subject, speaking to Green for approximately

          11 minutes and to Berthold for approximately three minutes; the Nesta-Green call

          began at 2:42 pm and was immediately followed – without even time for a bathroom

          break in between – at 2:54 pm by the Nesta-Berthold call.

                3493. The day after that, May 8, 2013, Mylan’s Nesta called Berthold at Lupin

          again on the same subject, speaking to Berthold for approximately four minutes.

                3494. But despite the co-conspirators’ best efforts to avoid leaving electronic

          evidence of their words by communicating orally (including in person), the speed of

          business sometimes required the convenience of written electronic communications,

          and on that same day, May 8, 2013, Green e-mailed his colleagues at Teva regarding

          this impending launch for Teva’s profitability and sales data on fenofibrate, a request

          that was repeated the following day by Green’s boss at Teva, who also did so while

          mentioning the fact that Mylan’s launch date for fenofibrate was imminent.

                3495. At the time, Green’s and Patel’s boss at Teva was K.G., Senior Director,

          Marketing Operations.

                                                    873

                                                873 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 885 of 1126 PageID
                                                                     RECEIVED       #: 904
                                                                               NYSCEF:  12/15/2020




                3496. On May 10, 2013, K.G. received the Teva sales and profitability

          information he had requested. Because Defendants’ conspiracy meant Teva would

          not compete for business beyond the agreed division of the market, and before there

          was even a formal price challenge by Mylan at any of Teva’s customers, KG decided

          that Teva would cede Teva’s Econdisc business to interloper Mylan, even though

          Econdisc was a significant source of revenue and profit on fenofibrate; indeed,

          Econdisc was Teva’s largest single customer (by volume) for the 48mg dose.

                3497. That same day, May 10, 2013, Green reached out to Nesta, his contact at

          Mylan, and told him that Teva was on board with the scheme and Mylan would get

          the Econdisc account. They spoke for a little over 10 minutes, whereupon Nesta

          reached out to Patel at Teva, who in turn left a message for Berthold at Lupin, who

          then called Patel back to discuss the conspiracy, in particular, pricing and allocating

          the fenofibrate market. Lupin and Patel spoke twice that day, for a total of

          approximately a half hour.

                3498. Teva made good on its agreement to concede Econdisc to Mylan. On

          May 15, 2013, Econdisc informed Teva that a new market entrant – which, because of

          the conspiracy, Teva already knew about, including the identity of the new bidder –

          had submitted a competitive offer for Fenofibrate 48mg and 145mg tablets and asked

          Teva for a counteroffer to retain Econdisc’s business.

                3499. Because of Defendants’ conspiracy, it took Green less than an hour after

          receiving the notice of the price challenge to recommend to his boss at Teva that

                                                     874

                                                874 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 886 of 1126 PageID
                                                                     RECEIVED       #: 905
                                                                               NYSCEF:  12/15/2020




          Teva concede the Econdisc account to Mylan. In furtherance of the conspiracy and

          to Plaintiff’s detriment, Teva did so.

                 3500. Following Teva’s internal confirmation of the market allocation scheme,

          Teva executives spoke with executives at Mylan and Lupin numerous times over the

          next two days – when Mylan actually launched, and the news that Mylan was selling

          Fenofibrate was finally made public.

                 3501. Patel spoke with Berthold at Mylan on at least three separate calls on

          May 16, and an 11-minute call the next day, May 17, the day of Mylan’s Fenofibrate

          launch.

                 3502. In a competitive market, the sales force of a company launching a

          product is speaking to its customers and shippers, not to its competitors; but the

          importance to Defendants’ conspiracy of co-ordination and of reassuring each other

          of their intent to abide by the agreement meant the Fenofibrate launch was not a

          normal launch.

                 3503. It was not just Teva and Mylan who were speaking on the day of Mylan’s

          Fenofibrate launch; in turn, Nesta at Mylan spoke with Berthold at Lupin for two

          minute and with Green at Teva twice for a total of almost a half-hour (on, again,

          launch day); Green spoke with Berthold for ten minutes and, completing the circle,

          with Patel for approximately the same length of time, all confirming the conspiracy

          and the ceding of the Econdisc fenofibrate business from Teva to Mylan. This is not

          how non-collusive competitors act.

                                                       875

                                                   875 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 887 of 1126 PageID
                                                                     RECEIVED       #: 906
                                                                               NYSCEF:  12/15/2020




                3504. Teva, Mylan, and Lupin were not the only Defendants involved in the

          Fenofibrate part of Defendants’ overarching conspiracy: in February of 2014, Zydus

          was preparing to launch into the Fenofibrate market on March 7, 2014.

                3505. By this time, Green was now at Zydus as the Associate Vice President

          (“AVP”) of National Accounts, and maintained his collusion with his former Teva

          colleagues, Patel and David Rekenthaler (“Rekenthaler”), then Vice President of Sales

          for US Generics at Defendant Teva until April, 2015.

                3506. At that time, in another example of the cozy relationships among

          ostensible competitors in the market for generic pharmaceuticals, Rekenthaler then

          transitioned from Defendant Teva to Defendant Apotex, where – as VP of Sales – he

          maintained and cultivated the cross-manufacturer relationships he had begun

          developing while at Teva, including at least 1,044 phone calls and text messages with

          his contacts at Defendants Actavis, Mylan, Par, Aurobindo, Apotex, Zydus, Sandoz,

          Rising, Amneal, Breckenridge, Lupin, Dr. Reddy’s, Glenmark, Greenstone, Taro,

          Lannett, and Wockhardt, further including, as discussed in detail below, at least:

                    • 433 calls or texts with Defendant Actavis’s Marc Falkin in

                       the two years prior to joining Actavis in 2015;

                    • 102 calls or texts with Defendant Mylan’s Jim Nesta in the

                       three years from April, 2012 – March, 2015;




                                                    876

                                                876 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 888 of 1126 PageID
                                                                     RECEIVED       #: 907
                                                                               NYSCEF:  12/15/2020




                    • 89 calls or texts with G.B. at Defendant Par in the

                       approximately four years from January, 2011 – February,

                       2015;

                    • 75 calls or texts with R.C. at Defendant Aurobindo in the

                       approximately four years from October, 2011 – March,

                       2015;

                    • 65 calls or texts with J.H. at Defendant Apotex in the two

                       years from May, 2013 – March, 2015; and with the

                       aforementioned Green during his time at Zydus, from

                       November, 2013 – March, 2015, 42 calls or texts.

                3507. In addition to doing so with Patel and Rekenthaler, Green maintained

          his active collusion with Nesta and Berthold, sharing pricing information and

          allocating market share with all four for the benefit of his new employer.

                3508. In the absence of joint participation in a conspiracy, competitors do not

          telephone each other right before launching competing products, but between

          February 19 and February 24, 2014, Patel and Green spoke by phone at least 17 times

          – including two calls on February 20 lasting a combined total of over a half hour, and

          another call the next day, lasting almost a half hour.

                3509. On February 21, 2014, Patel at Teva sent a calendar invite to her boss,

          KG, and to Rekenthaler for a meeting three days later, on February 24, 2014. One



                                                     877

                                                877 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 889 of 1126 PageID
                                                                     RECEIVED       #: 908
                                                                               NYSCEF:  12/15/2020




          discussion item was Zydus’s planned entry into the Fenofibrate market. Notably,

          Defendant Zydus did not enter the Fenofibrate market until two weeks later, on

          March 7, 2014.

                   3510. Beyond the communications detailed above, in the days leading up to

          Zydus’s Fenofibrate launch, Defendants from all four competitors were in regular

          contact with each other to discuss pricing and allocating market share to Zydus,

          exchanging at least 26 calls or voice mails with each other between March 3 and

          March 7, 2014.

                   3511. In a competitive market for fungible products, such as generic

          pharmaceuticals, new entrants come in at a price below the incumbent suppliers.

          They need to do this in order to obtain customers, who otherwise have no incentive

          to switch from the incumbents.

                   3512. However, that’s not what happened; instead, because of Defendants’

          cartel and overarching anticompetitive agreement, Defendant Zydus entered the

          Fenofibrate market with WAC pricing that matched Defendants Teva, Mylan, and

          Lupin.

                   3513. On March 17, 2014, Patel at Teva and her erstwhile co-worker Green

          (now working at Teva’s competitor and co-conspirator, Zydus) had two separate

          phone conversations, discussing how to divide the markets for multiple products

          where Zydus was entering the market, including Fenofibrate. Patel then reported the



                                                     878

                                                 878 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 890 of 1126 PageID
                                                                     RECEIVED       #: 909
                                                                               NYSCEF:  12/15/2020




          results of this discussion to her boss (and Green’s former boss), KG, in an e-mail sent

          that same day.

                3514. In the months that followed, Teva ceded several customers to Zydus in

          accordance with the agreement they had reached.

                3515. For example, on Friday March 21, 2014, J.P., a Director of National

          Accounts at Teva, sent an internal e-mail to certain Teva employees, including Patel

          and Rekenthaler, notifying them that Zydus had submitted an unsolicited bid to a

          Teva customer, OptiSource. That same morning, Patel sent a calendar invite to

          Rekenthaler and to K.G. scheduling a meeting to discuss this development.

                3516. The following Monday – March 24, 2014 – Patel sent internal e-mails

          directing that Teva “concede” OptiSource and Humana to Zydus. Patel further

          directed that Teva should provide a “courtesy reduction” to a third customer, NC

          Mutual, but stated that Teva should “concede if additional reduction is requested.”

          That same day, Patel also called Green and they spoke for approximately a quarter-

          hour. She also spoke with Berthold at Lupin for about twelve minutes.

                3517. In the meantime, Zydus bid at another Teva customer, Ahold. On

          March 25, Patel e-mailed Rekenthaler, stating, “Need to discuss. NC pending, and

          new request for Ahold. We may not be aligned.” Patel then sent an internal e-mail

          directing that Teva “concede” the Ahold business. Later that day, Patel called Green.

          He returned the call and they spoke for nearly eight minutes. Patel also called

          Berthold at Lupin and they spoke for approximately five minutes.

                                                    879

                                               879 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 891 of 1126 PageID
                                                                     RECEIVED       #: 910
                                                                               NYSCEF:  12/15/2020




                3518. On May 13, 2014, Zydus bid on Fenofibrate at another Teva customer,

          Walgreens. The next day, on May 14, Patel forwarded the bid to her supervisor, K.G.,

          and explained that “if we concede, we will still be majority share, but only by a few

          share points. On the other hand, if Zydus is seeking share, they’re challenging the

          right supplier, but the size of the customer is large. What are you[r] thoughts on

          asking them to divide the volume 25% Zydus and75% Teva? This way, we’ve

          matched, retained majority and will hopefully have satisfied Zydus, and minimize

          them going elsewhere.”

                3519. K.G. agreed with the approach and the next day, May 15, Patel sent an

          internal explaining that “we will retain 75% of the award. The remainder will go to

          Zydus. Hopefully, this will satisfy their share targets.” Patel also emphasized that we

          “need to be responsible so that Zydus doesn’t keep challenging Teva in the market.”

          Later that day, Green (Zydus) called Patel (Teva) and they spoke for twenty minutes.

                3520. A little over two weeks later, on June 2, 2014, Green called Patel and

          they spoke for approximately 5 minutes. He also called Rekenthaler, and they spoke

          for two minutes. Two days after that, on June 4, Zydus submitted an unsolicited bid

          for Fenofibrate at Anda, a Teva customer.

                3521. The following week, on June 10, T.S., Senior Analyst, Strategic Support

          at Teva, e-mailed J.P., Director of National Accounts at Teva, stating “We are going

          to concede this business to Zydus per upper management.” T.S. forwarded the e-mail

          to K.G., copying Patel and Rekenthaler, asking to “revisit the decision to concede

                                                    880

                                                880 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 892 of 1126 PageID
                                                                     RECEIVED       #: 911
                                                                               NYSCEF:  12/15/2020




          ANDA” because “[w]e need to send Zydus a message to cease going after all of our

          business.” This is yet another example of Defendants using, or considering the use

          of, pricing as a means to communicate with other cartel members.

                3522. Rekenthaler responded, “At Anda I would suggest you try to keep our

          product on their formulary in a secondary position and we’ll continue to get sales. . . .

          Zydus has little market share on Fenofibrate that I can tell and they’ll continue to chip

          away at us until they get what they are looking for.” A few hours later, J.P. responded

          that Anda would maintain Teva on secondary and award the primary position to

          Zydus. Anda was fully aware that Teva was conceding Anda’s business to Zydus

          because it was a new entrant.

                3523. The next day, on June 11, 2014, Green (Zydus) called Rekenthaler

          (Teva) and they spoke for eight minutes. Later that day, illustrating the institutional

          nature of the cartel relationship among Defendants, rather than merely personal

          relationships among their employees, Patel (Teva) returned Green’s call. Green then

          called Patel back and they spoke for approximately a quarter-hour.

                3524. No product shortages or other market changes can explain Defendants’

          price increases. The pricing conduct here is not consistent with competitive behavior.

          As multiple sellers enter the market, prices in a competitive market decline. Yet,

          Fenofibrate prices remained elevated above the competitive level because of the

          anticompetitive agreement among Defendants.



                                                     881

                                                881 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 893 of 1126 PageID
                                                                     RECEIVED       #: 912
                                                                               NYSCEF:  12/15/2020




                   3525. No shortages or other competitive market features can explain the

          elevated pricing of Fenofibrate.

                   3526. The elevated prices of Fenofibrate resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   3527. The unlawful agreement between Teva, Lupin, and Zydus regarding

          Fenofibrate was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DP. Diflunisal and Hydroxyzine Pamoate
                   3528. Diflunisal is a salicylic acid-derived NSAID with analgesic properties and

          was developed by Merck in 1971 and has been commercially available in the United

          States for decades. The market for generic Diflunisal is mature. Generic Diflunisal

          has been commercially available in the United for decades.

                   3529. Hydroxyzine Pamoate was developed in the 1950’s and has been

          commercially available in the United States for decades. The market for generic

          Hydroxyzine Pamoate is mature. Generic Hydroxyzine Pamoate has been

          commercially available in the United for decades.




                                                      882

                                                 882 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 894 of 1126 PageID
                                                                     RECEIVED       #: 913
                                                                               NYSCEF:  12/15/2020




                 3530. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Diflunisal

          at least as follows:

                 3531. During the Relevant Period, Defendants Teva, Sandoz, Actavis, and

          Rising dominated the market for Hydroxyzine Pamoate.

                 3532. In 2013, SW-2 left Sandoz to join Rising. At that time, Teva already

          manufactured Hydroxyzine Pamoate and Rising was preparing to enter the market.

                 3533. During several calls in early October, 2013, SW-2 co-ordinated with

          Teva’s Green and Rekenthaler to acquire a large customer and facilitate Rising’s entry

          into the Hydroxyzine Pamoate market, with appropriate market share per the cartel

          agreement.

                 3534. Later, in February and early March of 2014 and illustrating the cross-

          product nature of Defendants’ collusion (where a favor in one product market is

          repaid in a different, otherwise-unrelated market), SW-2 sought to return the favor.

          At that time, Rising experienced supply problems for the drug Diflunisal Tablets – a

          two-player market involving only Teva and Rising.

                 3535. As set forth in more detail below, as part of “play[ing] nice in the

          sandbox” and to further encourage co-operation and understanding between the two

          cartel members, SW -2 contacted Rekenthaler at Teva and informed him of Rising’s

          supply problems and the fact that Rising may have to leave the market at some point



                                                      883

                                                 883 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 895 of 1126 PageID
                                                                     RECEIVED       #: 914
                                                                               NYSCEF:  12/15/2020




          in the future. The purpose for the call was to alert Rekenthaler that Teva would have

          the opportunity to take a price increase, as Teva would be the only game in town.

                3536. By February 26, 2014, Patel had a list of “PI [Price Increase]

          Candidates,” which she forwarded to a colleague for review. In addition to other

          drugs described elsewhere in this complaint, such as Niacin ER and Azithromycin

          suspension, the list included Diflunisal and correctly noted in the “Market Notes”

          column that the market for the drug was “Shared only with Rising.”

                3537. In a practice that had become routine at Teva, Patel and Rekenthaler

          both communicated multiple times with the relevant members of Defendants’ cartel –

          in this case Taro, Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising – to co-

          ordinate the price increases, calls and text messages.

                3538. Then, on March 17, 2014, having confirmed the co-operation of these

          Defendants with the planned price increases, Patel sent a near final version of the “PI

          Candidates” spreadsheet to K.G. for approval.

                3539. At that time, Rising had a 21% market share and Teva dominated the

          market with the remaining 79%.

                3540. That same day, Rekenthaler spoke with SW-2 twice. During those calls,

          SW-2 told Rekenthaler that Rising was having supply problems for Diflunisal and

          might be temporarily exiting the market at some point in the future. SW-2 confirmed

          that it would be a good opportunity for Teva to take a price increase.



                                                     884

                                                884 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 896 of 1126 PageID
                                                                     RECEIVED       #: 915
                                                                               NYSCEF:  12/15/2020




                3541. Rekenthaler and SW-2 spoke again on March 31, 2014, shortly before

          Teva’s Diflunisal price increases on DiflunisalTablets and Hydroxyzine Pamoate. On

          April 4, 2014, Teva increased its WAC pricing on Diflunisal by up to 30%, and its

          contract pricing by up to 182%, as well as Hydroxyzine Pamoate by as much as 165%.

                3542. Rising exited the Diflunisal market for a short period of time a few

          months later. When Rising decided to exit the market, SW-2 called Rekenthaler to let

          him know. Four months later – when Rising’s supply problems were cured – Rising

          re-entered the market for Diflunisal. Consistent with the so-called “fair share”

          principles of Defendants’ cartel, SW-2 and

          Rekenthaler spoke by phone on several occasions in advance of Rising’s re-entry to

          identify specific customers whom Rising would obtain and, most importantly, to retain

          the high pricing that Teva had established through its price increase on April 4.

                3543. On December 3, 2014, Rising re-entered the market for Diflunisal

          Tablets. Its new pricing exactly matched Teva’s WAC price increase from that April.

                3544. No shortages or other competitive market features can explain

          Defendants’ price increases for Diflunisal Tablets or Hydroxyzine Pamoate capsules.

                3545. The elevated prices of Diflunisal Tablets and Hydroxyzine Pamoate

          capsules that resulted from Defendants’ anticompetitive conduct have injured

          Plaintiffs and caused them to pay more than they would have paid in a free and fair

          market, and will continue at these elevated levels indefinitely unless Defendants’

          conduct in furtherance of their conspiracies is enjoined by this Court.

                                                    885

                                                885 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 897 of 1126 PageID
                                                                     RECEIVED       #: 916
                                                                               NYSCEF:  12/15/2020




                 3546. The unlawful agreement between Teva and Rising regarding Diflunisal

          Tablets and Hydroxyzine Pamoate capsules was part of all Defendants’ overarching

          conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 DQ. Ketoconazole
                 3547. Ketoconazole is an imidazole antifungal drug and is primarily used to

          treat fungal infections. Ketoconazole is sold commercially as a tablet for oral

          administration and as a cream for topical administration.

                 3548. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Ketoconazole, at least as follows:

                 3549. Although they were not listed on the original list that Teva’s Patel sent to

          her boss, K.G., on January 14, 2014, Patel identified Ketoconazole Cream and

          Ketoconazole Tablets as price increase candidates sometime in January-February of

          2014, and included them on the list of price increase targets that she sent to a Teva

          colleague on February 26, 2014.

                 3550. Taro was a common competitor on both drugs, but there were different

          sets of competitors for each formulation. For Ketoconazole Cream, Teva’s nominal

          “competitors” (and co-conspirators) were Taro and Sandoz; for the Ketoconazole

          Tablets, Teva’s nominal “competitors” (and co-conspirators) were Taro, Mylan and

          Apotex.


                                                      886

                                                 886 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 898 of 1126 PageID
                                                                     RECEIVED       #: 917
                                                                               NYSCEF:  12/15/2020




                3551. Teva led the price increases for both drugs, but made sure to co-ordinate

          with all of its competitors as it was doing so. Meanwhile, co-conspirators Taro and

          Sandoz were also communicating directly with each other. For example, on April 4,

          2014 – the day of Teva’s price increase – Patel spoke separately with both

          Aprahamian of Taro and SW- I of Sandoz and told each co-conspirator about Teva’s

          immediate price increasing on Ketoconazole.

                3552. That same day, Friday, April 4, 2014, Aprahamian then spoke to a senior

          sales executive at Sandoz, who will be referred to in this Complaint as SW-3, for

          approximately 20 minutes to discuss the Teva increase and co-ordinate their response.

          They agreed that at least Taro would follow the increase and raise its prices. SW-3

          then sent an internal e-mail, informing his Sandoz colleagues about Teva’s immediate

          price increase and Taro’s commitment to follow the price increase, and directing them

          not to bid on any new opportunities for Ketoconazole; Aprahamian sent a similar

          message to his colleagues at Taro.

                3553. Also that same Friday, Teva’s Rekenthaler spoke to Nesta at Mylan; he

          had previously communicated with a senior sales executive at Apotex, J.H., a few

          weeks earlier, on March 20 and 25.

                3554. The following Monday, April 7, 2014, Taro received a request for a bid

          from the Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”), a

          group purchasing organization. MMCAP asked for a bid on its Ketoconazole Tablets

          account owing to Teva’s price increase from the previous week. Taro refused to bid

                                                    887

                                               887 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 899 of 1126 PageID
                                                                     RECEIVED       #: 918
                                                                               NYSCEF:  12/15/2020




          on the account, but to cover its anticompetitive conspiracy, lied to MMCAP about the

          reason for not bidding.

                3555. The next day, Tuesday, April 8, Aprahamian called Patel and the two

          spoke for more than a quarter of an hour. Later that same day, he initiated a price

          increase for all of Taro’s customers on both Ketoconazole Cream and Tablets.

          Aprahamian directed that the notice letters be sent to customers on April 16, 2014,

          with an effective date of April 17, 2014.

                3556. Although Sandoz already knew that it would follow the increased prices,

          it was not able to implement them until October. The delay was due to the fact that

          Sandoz had contracts with certain customers that contained price protection terms

          which would pose substantial penalties on Sandoz if it increased its prices at that time.

          Those penalties outweighed the profits to be made from the increased prices, so

          Sandoz delayed following the price increases until that October.

                3557. This put Sandoz in a bind: its prices were lower than its competitors,

          which would normally lead to an increase in business; but increased market share

          would mean Sandoz was getting more than the overarching “fair share” conspiratorial

          agreement with the other Defendants allowed.

                3558. As with Teva, Upsher, and Baclofen (when Teva was the lowest-priced

          supplier in the Baclofen market), to avoid violating Defendants’ overarching

          agreement, Sandoz did not seek out additional business, even though it was now the



                                                      888

                                                888 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 900 of 1126 PageID
                                                                     RECEIVED       #: 919
                                                                               NYSCEF:  12/15/2020




          lowest-priced market participant. Likewise, Teva not only chose not to seek out new

          business, but refused to accept new business that fell into its lap.

                 3559. For example, a month after the price increase, Cardinal approached Teva

          to ask for a bid on its Ketoconazole business. The request was forwarded to Patel,

          who communicated several times via text and telephone with Aprahamian at Taro,

          and then directed that Teva decline to bid for Ketoconazole at Cardinal. The same

          day, May 14, 2014, Patel also directed that Teva decline to bid for Ketoconazole at

          ABC, thus protecting Taro from price competition.

                 3560. The Teva increases on Ketoconazole were significant. For the cream,

          Teva, Taro and Sandoz all more than doubled the WAC price. For the tablets, Teva’s

          WAC increases were more than triple, but its customer price increases were even

          larger, averaging more than 5 times the original price.

                 3561. No product shortages or other market features can explain Defendants’

          abrupt, simultaneous (or, in Sandoz’s case, delayed by six months), and substantially

          identical price increases during the Relevant Period.

                 3562. The elevated prices of Ketoconazole resulted from Defendants’

          anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.



                                                     889

                                                 889 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                           INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 901 of 1126 PageID
                                                                     RECEIVED       #: 920
                                                                               NYSCEF:  12/15/2020




                   3563. The unlawful agreement among Teva, Taro, Sandoz, Mylan, and Apotex

          on Ketoconazole was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DR. Calcipotriene Betamethasone Dipropionate Ointment
                   3564. Calcipotriene Betamethasone Dipropionate Ointment (“CBD

          Ointment” or “Cal Beta”), also known by the brand name Taclonex Ointment, is a

          vitamin D analogue and corticosteroid combination product indicated for the topical

          treatment of psoriasis vulgaris in adults 18 years of age and older. CBD Ointment is

          available in 60 gm and 100 gm dosages.

                   3565. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic CBD Ointment, as follows:

                   3566. In early 2014, both Sandoz and Perrigo were preparing to launch CBD

          Ointment. Sandoz was preparing to launch as the first-to-file generic and Perrigo was

          preparing to launch as the authorized generic. (“AG”) Under the agreement that

          Perrigo had reached with the brand manufacturer, Perrigo could not launch until

          Sandoz, the first filer, entered the market. Typically, a first filer interested in gaining a

          competitive advantage would want to keep its launch date a secret from the company

          launching the AG, so that the first filer could catch the AG by surprise and maintain

          market exclusivity for a longer period of time. But because of Defendants’ cartel


                                                       890

                                                  890 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 902 of 1126 PageID
                                                                     RECEIVED       #: 921
                                                                               NYSCEF:  12/15/2020




          agreement, that was not the case with CBD Ointment – instead, they co-ordinated, as

          set forth infra:

                 3567. T.P., a sales executive at Perrigo, and SW-3, a senior sales executive at

          Sandoz, exchanged two calls in late February, 2014. On those calls, T.P. told SW-3

          that Perrigo would be launching the AG of CBD Ointment and asked SW-3 when

          Sandoz planned to launch its generic version.

                 3568. When first approached by T.P. about CBD Ointment, SW-3 was not

          aware that Sandoz was planning to launch it. After being approached by T.P., SW-3

          reached out to others at Sandoz to find out what Sandoz’s plans were. On March 4,

          2014, A.S., a senior Sandoz launch executive, confirmed to SW-3 that Sandoz would

          be launching CBD Ointment. Within minutes of receiving A.S.’s confirmation, on the

          night of March 4, 2014, SW-3 e-mailed Armando Kellum.

                 3569. The next day, on March 5, Sandoz held a teleconference to discuss its

          plans. Kellum, A.S., SW-1, a Sandoz senior pricing executive, and other members of

          the sales and launch teams attended the call. Additional meetings were held on March

          10 and March 13 to co-ordinate the CBD Ointment launch.

                 3570. Also on March 13, SW-3 called T.P. – twice – with one of the calls

          lasting twelve minutes. That same day, Perrigo scheduled its own teleconference for

          the following day to discuss its CBD Ointment launch. T.P., his supervisor

          Wesolowski, a senior executive at Perrigo, and over twenty other Perrigo sales and



                                                     891

                                                891 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 903 of 1126 PageID
                                                                     RECEIVED       #: 922
                                                                               NYSCEF:  12/15/2020




          launch team members attended the call. On the call, the Perrigo sales executives were

          directed to go after only six select customer accounts, and no others.

                3571. Promptly following the call, J.B., a Perrigo marketing executive,

          circulated a document that was discussed on the call. The document was internally

          prepared at Perrigo and indicated that Sandoz could launch on March 31 and that

          Perrigo’s goal was 50% of the market. Perrigo’s information was accurate. Sandoz

          ultimately launched the 100 g size on March 31 and the 60gm size on April 1, 2014.

          In accordance with Perrigo’s market share goal of 50%, internal Sandoz e-mail

          correspondence circulated prior to launch stated that Sandoz also had a target market

          share of 50% for CBD Ointment.

                3572. While Perrigo planned to approach a small, select group of potential

          customers, Sandoz was deciding which large customers to go after. Sandoz initially

          planned to target Walgreens and ABC. However, Sandoz remained involved in

          ongoing business disputes with Walgreens and ABC in the middle of March, 2014.

          Sandoz was concerned that Walgreens and ABC would not award Sandoz their CBD

          Ointment business if the disputes were not resolved prior to launch.

                3573. On the night of Friday, March 14, A.S. e-mailed P.G., the President of

          Sandoz US, concerning the ABC and Walgreens disputes for the CBD Ointment

          launch. P.G. responded by directing A.S. to look for CBD Ointment business.

                3574. A.S. forwarded his e-mail correspondence with P.G. to Kellum and

          others at Sandoz on the afternoon of March 16. Consistent with P.G.’s direction,

                                                    892

                                               892 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 904 of 1126 PageID
                                                                     RECEIVED       #: 923
                                                                               NYSCEF:  12/15/2020




          A.S., Kellum, SW-3, and SW-1 immediately began to strategize how Sandoz could

          reach its market share target of 50% without Walgreens and ABC. A.S. determined

          that in order to reach that level, Sandoz would need to have CVS as a customer. At

          an in-person meeting in Sandoz’s Princeton campus, Kellum told SW-3 and SW-1 that

          he also wanted McKesson and Rite Aid as customers.

                3575. On the next day, March 17, 2014, SW-3 called T.P. at Perrigo to resume

          their discussions about customer allocation and to exchange pricing information.

          Between March 17 and March 20, SW-3 and T.P. exchanged more than ten phone

          calls, with one call lasting eleven minutes and another call lasting 17 minutes. Further,

          T.P. reported the substance of these calls to his supervisor, Wesolowski, seeking

          direction from him on how to respond to SW-3. T.P. often spoke with Wesolowski

          between calls with SW-3, sometimes calling him immediately after hanging up with

          SW-3. This call pattern is detailed in the chart below:




                                                     893

                                                893 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 905 of 1126 PageID #: 924
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 906 of 1126 PageID
                                                                     RECEIVED       #: 925
                                                                               NYSCEF:  12/15/2020




          sizes. Sandoz’s WAC prices at launch were close to, but slightly higher than,

          Perrigo’s, at $657.45 for the 60 gm size and $968.40 for the 100 gm size.

                3579. T.P. also shared with SW-3 what Perrigo’s non-public, “dead net”

          pricing (ie, after discounts and rebates) would be for its customers. Perrigo ranked its

          customers into five “tiers.” Customers in the same tier were typically sold a drug at

          the same dead net price. T.P. communicated the CBD Ointment pricing tiers to SW-

          3 by giving examples of the types of customers in a tier, such as large wholesalers like

          ABC and Cardinal or regional wholesalers like HD Smith or Optisource, and what the

          corresponding “dead net” pricing would be for that type of customer. The pricing

          tiers T.P. gave to SW-3 matched the pricing tiers Perrigo planned to use.

                3580. Moreover, Perrigo’s offers to customers were in step with this “dead

          net” pricing. For example, Perrigo made offers to Wal-Mart and Meijer, both so-

          called “tier 2” customers, that resulted in Wal-Mart and Meijer having “dead net”

          pricing of $426.31 and $627.94 for the 60 gm and 100 gm sizes, respectively, and

          offers to Optisource and Morris Dickson (both “tier 3” customers), that resulted in

          Morris Dickson and Optisource having dead net pricing of $448.75 and 660.99 for the

          60 gm and 100 gm sizes, respectively.

                3581. As noted earlier, T.P. and SW-3 did not just use these calls to share

          pricing information in anticipation of their launches. They also used them to allocate

          the customers that would be in the market. When SW-3 and T.P. spoke on calls early

          in the week of March 17, 2014, each shared his company’s position on how customers

                                                    895

                                                895 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 907 of 1126 PageID
                                                                     RECEIVED       #: 926
                                                                               NYSCEF:  12/15/2020




          should be divided between their employers to achieve a so-called “fair share.” SW-3

          told T.P. that Sandoz wanted McKesson, Rite Aid, Econdisc, CVS, Cardinal,

          Omnicare and Kaiser. T.P. responded that Perrigo wanted Anda, Walgreens, ABC,

          Wal-Mart, Rite Aid and McKesson.

                3582. The purpose of this agreement on the list of customers was for the two

          cartel members to avoid competing with each other, as both companies were entering

          the market simultaneously.

                3583. As the lists above show, with the exception of Rite Aid and McKesson,

          Sandoz and Perrigo were aligned on how significant customers should be allocated.

          In March, Rite Aid was purchasing generic drugs through McKesson’s “OneStop

          Generics” program, so Perrigo and Sandoz viewed these customers as a package or,

          put another way, whoever got McKesson also got Rite Aid as a customer. Both

          Sandoz and Perrigo wanted that business.

                3584. As the negotiations continued, Sandoz recognized that the list of

          customers it wanted for CBD Ointment was more than its fair share of the market.

          However, in keeping with its general strategic preference for selling to a smaller

          number of large customers, Sandoz did not want to give up McKesson, Rite Aid,

          CVS, or Cardinal. To resolve the issue, Kellum, SW-3 and SW-1 brainstormed a list

          of other customers that, when combined, would have about the same market share as

          Rite Aid and McKesson and that Sandoz was willing to give up to Perrigo.



                                                     896

                                                896 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 908 of 1126 PageID
                                                                     RECEIVED       #: 927
                                                                               NYSCEF:  12/15/2020




          Ultimately, the list of customers that Sandoz created included Optisource, Publix,

          Morris & Dickson (“MD”), PBA Health (“PBA”), Meijer, and Kaiser.

                3585. Thereafter, SW-3 called T.P. and proposed that Sandoz give up these

          customers to Perrigo in exchange for McKesson and Rite Aid, and Perrigo agreed,

          which SW-3 documented in his Notebook.

                3586. Following the plan, Perrigo submitted offers to the customers listed

          above and was awarded the business at Optisource, Publix, Morris & Dickson, Meijer,

          and Kaiser. In addition, and as planned, Perrigo bid on and won Anda, Walgreens,

          ABC and Wal-Mart, while Sandoz bid on and won McKesson, Rite Aid, CVS,

          Cardinal, and Omnicare.

                3587. While Wesolowski encouraged the Perrigo sales team to go after their

          assigned customers, he was also careful to make sure they adhered to the agreement

          reached with Sandoz. For example, on March 21, Omnicare reached out to Perrigo,

          asking for a bid on CBD Ointment. Omnicare was a customer allocated to Sandoz.

          P.H., a Perrigo sales executive, forwarded the request to Wesolowski, who replied that

          Omnicare was not an option. Following Wesolowski’s direction, P.H. told Omnicare

          that it would not be supplying them, even though Perrigo was actively sending offers

          to the other potential customers at that time.

                3588. On March 31, 2014, SW-3 called T.P. The call lasted two minutes. That

          same day, Sandoz officially launched the 100 g size of CBD Ointment and Perrigo

          launched both the 100 gm and 60 gm sizes. The next day, on April 1, Sandoz

                                                    897

                                                897 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 909 of 1126 PageID
                                                                     RECEIVED       #: 928
                                                                               NYSCEF:  12/15/2020




          launched the 60 gm size. Early in the morning of April 1, M.A., a Sandoz marketing

          executive, e-mailed Kellum and A.S. to advise that she received an alert that Perrigo

          had increased prices on CBD Ointment, which was true.

                3589. At the end of April, 2014, Sandoz and Perrigo had a virtually even split

          of the market for that product.

                3590. No shortages or other market features can explain Defendants’ price

          increases for generic CBD Ointment during the Relevant Period.

                3591. The elevated prices of generic CBD Ointment resulted from

          Defendants’ anticompetitive conduct, injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3592. The unlawful agreement between Defendants Sandoz and Perrigo

          regarding generic CBD Ointment was part of all Defendants’ overarching conspiracy

          to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                DS.    Modafinil

                3593. Modafinil, known by the brand name Provigil, is a generic drug that

          treats sleep disorders including narcolepsy and obstructive sleep apnea (halted

          breathing during sleep). As of the date of this complaint, the average price for a

          200mg tablet of Modafinil is around 60 cents. In early 2014, when ABC had

                                                     898

                                                898 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 910 of 1126 PageID
                                                                     RECEIVED       #: 929
                                                                               NYSCEF:  12/15/2020




          coordinated a fair share market allocation scheme between Teva and other

          manufacturers, the average price was over $12.00 per tablet.

                 3594. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Modafinil, as follows:

                 3595. On May 22, 2014, Teva learned that a new market entrant—a co-

          conspirator manufacturer not named as a defendant in this complaint—had

          challenged Teva’s share of Modafinil sales at ABC. On a call the next day, two

          individuals from ABC spoke with a Teva representative.

                 3596. Although Teva initially felt that their then-market share was already too

          low in a five-player market, after further discussions about fair share intentions, ABC

          convinced Teva to give up the account for the benefit of the market. A few months

          later, on September 22, 2014, an individual at Teva could not remember why Teva

          had conceded and guessed it was perhaps related to a supply problem. ABC wrote to

          remind Teva that it was in fact an arranged concession between manufacturers.

                 3597. No shortages or other market features can explain Defendants’ price

          increases for generic Modafinil during the Relevant Period.

                 3598. The elevated prices of generic Modafinil resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these



                                                      899

                                                 899 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 911 of 1126 PageID
                                                                     RECEIVED       #: 930
                                                                               NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   3599. The unlawful agreements among Defendants ABC and Teva, regarding

          generic Modafinil were part of all Defendants’ overarching conspiracy to restrain trade

          unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DT. Diphenoxylate Atropine HCL Tablets

                   3600. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Diphenoxylate Atropine tablets beginning at least as early as March 2014.

                   3601. Diphenoxylate Atropine, also known by the brand name Lomotil, is used

          to treat acute diarrhea.

                   3602. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Diphenoxylate Atropine, as follows:

                   3603. During the relevant time frame, Defendants Mylan and Greenstone were

          the primary manufacturers of Diphenoxylate Atropine HCL tablets.

                   3604. The market for Diphenoxylate Atropine tablets was mature and at all

          relevant times had multiple manufacturers.

                   3605. For years, the prices for Diphenoxylate Atropine tablets were relatively

          low and stable. Then, in the space of about six weeks in the spring of 2014, Mylan and

                                                      900

                                                 900 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 912 of 1126 PageID
                                                                     RECEIVED       #: 931
                                                                               NYSCEF:  12/15/2020




          Greenstone imposed large and identical price increases on Diphenoxylate Atropine

          tablets. Mylan and Greenstone announced identical list (WAC) prices that were nearly

          double the old prices.

                3606. Both manufacturers saw an immediate jump in revenue from sales of

          Diphenoxylate Atropine. Prices have never returned to their former levels, and for

          years after the price increases, the dollar sales of Mylan and Greenstone remained

          remarkably stable.

                3607. The list (WAC) price chart and the NSP price chart below show the

          sudden and sustained price increases by Mylan and Greenstone for Diphenoxylate

          Atropine tablets.




                                                   901

                                               901 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 913 of 1126 PageID
                                                                     RECEIVED       #: 932
                                                                               NYSCEF:  12/15/2020




                3608. Throughout this period, Mylan and Greenstone met at trade conferences

          and communicated directly with each other in furtherance of their price-fixing

          agreement on Diphenoxylate Atropine and of their Fair Share agreement.

                3609. For example, M.A., Mylan’s National Account Director, communicated

          by phone with R.H., Greenstone’s Director of National Accounts, on April 3, 4, 22,

          28 and 29. Mylan announced its list (WAC) price increases on April 17, 2004.

                3610. When Greenstone followed the increase on June 2, 2004, R.H.

          (Greenstone) again spoke to M.A. (Mylan) on June 24.

                3611. No shortages or other market features can explain Defendants’ price

          increases for generic Diphenoxylate Atropine during the Relevant Period.

                3612. The elevated prices of generic Diphenoxylate Atropine resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3613. The unlawful agreements among Defendants Mylan and Greenstone,

          regarding generic Diphenoxylate Atropine were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.




                                                     902

                                                902 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 914 of 1126 PageID
                                                                     RECEIVED       #: 933
                                                                               NYSCEF:  12/15/2020




                 DU. Methazolamide Tablets

                 3614. Methazolamide Tablets (or “Methazolamide”), also known by the brand

          name Neptazane, is used to treat ocular conditions where lowering intraocular

          pressure would be beneficial, including several types of glaucoma. Methazolamide

          Tablets are available in 25mg and 50mg dosages.

                 3615. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Methazolamide Tablets, as follows:

                 3616. By the fall of 2013, there were two manufacturers marketing

          Methazolamide -- Defendant Sandoz and Fera Pharmaceuticals, Inc. (“Fera”). Both

          competitors had posted nearly identical WAC pricing for the 25mg and 50mg dosage

          sizes, respectively.

                 3617. In early 2014, Sandoz began experiencing issues with its API supplier

          and was forced to temporarily withdraw from the market. At that time, Sandoz

          expected that its supply problems would be resolved in June 2014 and it would re-

          enter then.

                 3618. At the same time that Sandoz was experiencing supply problems, Perrigo

          acquired Fera’s right to distribute Methazolamide. As a result of Perrigo’s acquisition,

          Fera left the Methazolamide market.

                 3619. On March 6, 2014, Perrigo formally launched Methazolamide. Perrigo

          knew prior to its launch that Sandoz, its only competitor, was out of the market and

                                                      903

                                                 903 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 915 of 1126 PageID
                                                                     RECEIVED       #: 934
                                                                               NYSCEF:  12/15/2020




          was not expected to re-enter until the summer of 2014. Perrigo leveraged its

          temporary position as the only manufacturer with the ability to supply by

          implementing a large price increase. Perrigo’s WAC pricing when it entered was 136%

          higher than Sandoz’s. An internal Perrigo document circulated approximately one

          month prior to the launch identifying Perrigo’s target share for Methazolamide.

                3620. On June 17, 2014, Perrigo learned from a customer that Sandoz was

          back in the Methazolamide market. That same day, T.P. of Perrigo called CW-3, a

          Sandoz senior sales executive. The call lasted one (1) minute. After that call, T.P.

          called his supervisor, Wesolowski, and they spoke for three (3) minutes. The next day,

          on June 18, 2014, T.P. and CW-3 exchanged two more calls, with one call lasting three

          (3) minutes. On Monday, June 23, 2014, T.P. e-mailed Wesolowski.

                3621. Indeed, Sandoz had re-entered the market for the 25mg with a WAC

          price of $129.84 - which was significantly lower than Perrigo's WAC price of $306.47.

          Wesolowski was upset that Sandoz did not reach out to Perrigo before re-entering the

          market. Had it done so, Sandoz would have known to raise its price, and to what

          level. Wesolowski forwarded T.P.'s e-mail discussed above to Boothe, a senior Perrigo

          executive, and others at Perrigo.

                3622. In the meantime, Perrigo would make sure that Sandoz did its due

          diligence before re-entering on the 50mg, and that it would co1Tect its prior mistake

          on the 25mg.



                                                     904

                                                904 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 916 of 1126 PageID
                                                                     RECEIVED       #: 935
                                                                               NYSCEF:  12/15/2020




                 3623. On October 21, 2014, CW-3 and T.P. spoke for fifteen (15) minutes.

          During that call, T.P. provided CW-3 with Perrigo's increased WAC pricing for the

          25mg and 50mg package sizes of Methazolamide to ensure that Sandoz would match

          those prices when it re-entered the market.

                 3624. Shortly after the call, in early November 2014, Sandoz began ramping up

          for its re-entry into the Methazolamide market. On November 3, 2014, Sandoz held a

          Commercial Operations meeting during which Sandoz discussed its plans for the

          Methazolamide re-launch, including implementing significant price increases to align

          with Perrigo’s pricing.

                 3625. The next day, on November 4, 2014, CW-1, a senior Sandoz pricing

          executive, sent an internal e-mail to his colleague P.C. regarding price fluctuations in

          responses to Sandoz raising its WAC pricing to match Perrigo. The next day, CW-3

          called T.P at Perrigo and the two conspirators spoke for twelve (12) minutes. Also on

          that day, CW-1 directed the Sandoz pricing team to remove Methazolamide from any

          existing contracts.

                 3626. The two competitors continued to coordinate over the next several

          weeks as Sandoz made final preparations to re-enter the market and raise prices. On

          November 10, 2014, CW-3 called T.P. twice with one call lasting two (2) minutes and

          the other call lasting three (3) minutes.




                                                      905

                                                 905 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 917 of 1126 PageID
                                                                     RECEIVED       #: 936
                                                                               NYSCEF:  12/15/2020




                3627. On December 4, 2014, CW-3 e-mailed Kellum, CW-1, and others at

          Sandoz regarding Methazolamide, providing them with specific, non-public pricing

          information he had learned from his co-conspirator.

                3628. Internal Perrigo documents confirm that its so-called “dead net” pricing

          for group purchasing organizations (GPOs) at that time was approximately $250 for

          the 25mg and $500 for the 50mg. This pricing information was not publicly available.

                3629. On December 5, 2014, Sandoz re-launched its 50mg dosage with a WAC

          price of $612.97, which matched Perrigo’s WAC price. At the same time, Sandoz

          increased the WAC price on its 25mg dosage by 136% to match Perrigo’s pricing.

                3630. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                3631. The elevated prices of generic Methazolamide Tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3632. The unlawful agreements among Defendants Perrigo, and Sandoz,

          regarding generic Methazolamide Tablets were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.



                                                     906

                                                906 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 918 of 1126 PageID
                                                                     RECEIVED       #: 937
                                                                               NYSCEF:  12/15/2020




                 DV. Paricalcitol
                 3633. Paricalcitol capsules and tablets (“Paricalcitol”), also known by the brand

          Zemplar, is used to treat and prevent high levels of parathyroid hormone in patients

          with long-term kidney disease.

                 3634. Defendant Teva entered the market for Paricalcitol on September 30,

          2013; as the first generic to enter the market, it was entitled to 180 days of exclusivity,

          i.e., until March 28, 2014.

                 3635. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Paricalcitol, at least as follows:

                 3636. In early 2014, with the end of their exclusivity period approaching, Teva

          began planning which customers it would concede to its fellow cartel member, Zydus,

          when Zydus entered the Paricalcitol market at the end of March. Teva had advance

          knowledge that Zydus and another generic manufacturer planned to enter the market

          on “day 181,” i.e., March 29, 2014.

                 3637. Following their period of exclusivity, Teva’s “goal was to concede

          business on day 181” but “to retain CVS, Walgreens and ABC. All others are not an

          automatic concede, but we expect to concede.”

                 3638. In the period leading up to the Zydus launch, Patel and Rekenthaler at

          Teva spoke with Green at Zydus and discussed, among other things, which

          Paricalcitol customers Teva would retain and which customers it would allocate to the


                                                      907

                                                 907 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 919 of 1126 PageID
                                                                     RECEIVED       #: 938
                                                                               NYSCEF:  12/15/2020




          new market entrant(s).

                 3639. On Friday, February 28, 2014, T.S., a Director of National Accounts at

          Teva, sent an internal e-mail to certain Teva employees, including Patel and

          Rekenthaler, advising that ABC was requesting bids on two Zydus overlap drugs –

          Paricalcitol and Niacin ER. After receiving that e-mail, Rekenthaler (at Teva) called

          Green at Zydus. The call lasted less than one minute, likely a voicemail.

                 3640. The next business day, on Monday, March 3, 2014, Rekenthaler called

          Green again and they spoke for twenty minutes. Later that afternoon, Patel also

          called Green. The two exchanged four calls that day, including one that lasted nearly

          twenty minutes. On March 4, Patel called Green again and left a voicemail.

                 3641. A week later, on March 12, T.S. e-mailed Patel and Rekenthaler, stating

          that Zydus had bid on Paricalcitol at ABC. That same day, Patel sent an internal e-

          mail asking for a loss of exclusivity report for Paricalcitol, listing out Teva’s customers

          and the percentage of Teva’s business that they represented. This was typically done

          by Teva employees before calling a co-conspirator to discuss how to divvy up

          customers in a market.

                 3642. The next day, Patel directed that Teva retain ABC and match Zydus’s

          pricing. The day after that, on March 14, Patel called Green at Zydus. A few minutes

          later, Green returned the call and they spoke for nineteen minutes. Rekenthaler then

          called Patel and they spoke for eleven minutes.

                 3643. During the morning of March 17, 2014, Patel and Green had two more

                                                      908

                                                 908 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 920 of 1126 PageID
                                                                     RECEIVED       #: 939
                                                                               NYSCEF:  12/15/2020




          phone calls, each lasting approximately five minutes. During those calls, they were

          discussing how to allocate customers for several products where Zydus was entering

          the market, including Paricalcitol. A half an hour after the second call, Patel e-mailed

          her boss at Teva, K.G., identifying “LOE [Loss Of Exclusivity] Targets to Keep” for

          several products on which Defendant Teva overlapped with Defendant Zydus –

          including Paricalcitol. With respect to Paricalcitol, Patel recommended that Teva

          “Keep Walgreens, ABC, One Stop, WalMart, Rite Aid, Omnicare.” Later that same

          day, Patel called Green again and they spoke for approximately eleven minutes.

                 3644. Over the next several weeks, Teva “strategically” conceded several

          customers to the new entrant (and Teva’s co-conspirator), Zydus.

                 3645. For example, on March 27, Green (at Zydus) called Patel at Teva. Patel

          returned the call the same day, and they spoke for approximately nine minutes. The

          next day, on Friday, March 28, OptiSource, one of Teva’s GPO customers, notified

          J.P., a Director of National Accounts at Teva, that it had received a competing offer

          from Zydus for its Paricalcitol account. J.P. forwarded the OptiSource e-mail to

          Patel. Within minutes, Patel responded “[w]e should concede.” That same Friday,

          Defendant Teva was notified by another customer, Publix, that Zydus had submitted

          a proposal for its Paricalcitol business.

                 3646. Two business days later, on April 1, 2014, Teva conceded the customer

          to Zydus and noted in its “Delphi” database that the reason for the concession was

          “Strategic New Market Entrant.”

                                                      909

                                                 909 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 921 of 1126 PageID
                                                                     RECEIVED       #: 940
                                                                               NYSCEF:  12/15/2020




                3647. Also on April 1, Zydus bid for the Parcalcitol business at another Teva

          customer, NC Mutual. That same day, Patel at Teva called Green at Zydus and left a

          22-second voice-mail. The next day, on April 2, 2014, Patel tried Green twice more;

          they connected on the second call and spoke for approximately ten minutes. Later

          that evening, L.R., an Associate Manager for Customer Marketing at Teva, sent an

          internal e-mail to T.S., the Teva Director of National Accounts assigned to NC

          Mutual, copying Patel, asking: “May we please have an extension for this request until

          tomorrow?” Patel responded, “I apologize for the delay! We should concede.”

                3648. Two weeks later, on April 15, Walmart received a competitive bid for its

          Paricalcitol business and provided Teva with the opportunity to retain. Two days

          later, on Aprll 17, K.G. responded that he thought it might be Zydus. Patel replied,

          “We have conceded a reasonable amount of business (as planned) to Zydus. I would

          be surprised if they were going after a customer this big after they’ve picked up

          business recently.”

                3649. Later that day, Green called Patel. She returned his call and they spoke

          for nearly twelve minutes. Later that day, after her discussion with Green, Patel sent

          an internal e-mail, stating “After further review, I believe this is [another company].”

          On April 22, 2014, Patel sent an internal e-mail regarding Walmart, directing, “Need

          to retain. Please send an offer. Thanks.”

                3650. By the following month,Dr. Reddy’s started preparing to enter the

          Paricalcitol market – so it, too, communicated with its co-conspirators. On May 1,

                                                      910

                                                910 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 922 of 1126 PageID
                                                                     RECEIVED       #: 941
                                                                               NYSCEF:  12/15/2020




          2014, T.W. at Dr. Reddy’s spoke with Rekenthaler at Teva for approximately ten

          minutes.

                3651. At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales

          force was instructed to find out which customers were currently purchasing

          Paricalcitol from which manufacturers, and their prices. As a third market entrant

          after a period of exclusivity to the incumbent, Dr. Reddy’s was targeting

          approximately a 20% market share, leaving the rest of the market to Teva, Zydus, and

          the third supplier. At the time, Teva still dominated the market with a 73% share.

                3652. On June 10, 2014 – as Dr. Reddy’s was starting to approach certain

          customers, including a large retail pharmacy customer (“The Pharmacy”) – Patel

          spoke several times with V.B., the Vice President of Sales for North American

          Generics at Dr. Reddy’s. Specifically, at 8:50 am that day, Patel called V.B. and left a

          voicemail. Half an hour later, V.B. returned the call at 9:18 am, and the two spoke for

          approximately ten minutes.

                3653. That same day, at 2:46 pm, Dr. Reddy’s provided The Pharmacy with a

          report for Paricalcitol, indicating that Teva dominated the market, with at least a 60%

          share. A representative of The Pharmacy responded, “Looks like Teva is the right

          target.” Shortly after this e-mail exchange, at 3:21 pm, V.B. called Patel back, again,

          and the two spoke for approximately 10 minutes, again.

                3654. By June 19, although it had not actually started shipping product, Dr.

          Reddy’s had made offers to Omnicare, Cardinal, ABC, and The Pharmacy. Their

                                                     911

                                                911 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 923 of 1126 PageID
                                                                     RECEIVED       #: 942
                                                                               NYSCEF:  12/15/2020




          internal plan was that if The Pharmacy declined, then Dr. Reddy’s would make an

          offer to CVS. That same day, Teva agreed to concede its Paricalcitol business at

          Omnicare, dropping its market share by 3%.

                3655. Teva also strategically conceded what remained of its Cardinal business.

          (it had previously conceded some of that business to Zydus) After receiving Dr.

          Reddy’s bid, Cardinal approached Teva and asked whether Teva would bid to retain

          the 4 mcg dose portion of the business. Patel recommended to her boss, K.G., that

          Teva concede the account: “We have ~70 share and it is ideal to concede here

          because of the incomplete family.” K.G. agreed.

                3656. Highlighting the importance of Defendants’ cartel’s so-called “fair

          share” agreement, Patel then instructed S.B., a customer analyst at Teva, to concede

          “due to [T]eva’s high share” – which would, obviously, not be a reason to concede

          share in a competitive market, which, of course, this was not.

                3657. S.B. subsequently e-mailed T.C., Teva’s Senior Director of Sales & Trade

          Relations: “Due to the fact that we have high share and already conceded on the

          other strenglhs, we are going to concede on this strength as well.” T.C. then relayed

          this statement, word-for-word, to Cardinal.

                3658. Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or

          around that date, it sent offers to, inter alia,Winn-Dixie, Giant Eagle, and Schnucks.

          On June 26, 2014, Patel’s boss, K.G., told her that he was “willing to concede 10-15%

          share total on Paricalcitol” to Dr. Reddy’s. Dr. Reddy’s also submitted a bid to ABC,

                                                     912

                                                912 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 924 of 1126 PageID
                                                                     RECEIVED       #: 943
                                                                               NYSCEF:  12/15/2020




          one of the customers that Teva had targeted to keep after losing exclusivity. ABC

          notified Teva of Dr. Reddy’s competitive bid for Paricalcitol on June 26, 2014.

                 3659. After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for

          reduced pricing in order to retain the business. Teva decided internally to concede

          Paricalcitol at Schnucks “[d]ue to new entrants and having to give up some share.”

          The only reason for Teva to voluntarily give up this market share was Defendants’

          cartel and its over-arching and paricalcitol-specific agreements, but in order to create

          the appearance of competition for the customer, Teva engaged in “fluff pricing,”

          where Teva offered Schnucks an inflated price (cover bid) for Paricalcitol to ensure

          that Teva did not win the business, while appearing to compete. Schnucks accepted

          Dr. Reddy’s Paricalcitol proposal the same day it received Teva’s fluff pricing on the

          drug: June 30, 2014.50

                 3660. Meanwhile, in internal e-mails discussing the ABC price challenge, Teva

          employees noted that Dr. Reddy’s was “aggressively seeking market share” and

          potentially eroding the price of the drug. When asked for his thoughts on this,

          Rekenthaler remarked, in a July 1 e-mail, “My thoughts are that Dr. Reddy is really a


          50
            Schnucks was “so insulted” by Teva’s price that it moved to Dr. Reddy’s the same day it received
          Teva’s offer. When Patel learned of this, she remarked on July 17 to a Teva salesperson, “Sorry!
          Had to laugh. In regards to our recent conversation….this is what we see when we provide fluff
          pricing. Can’t win!”

          Of course, the last sentence was false. Rather than “laugh[ing]” at the outrage the victims of
          Defendants’ cartel felt about the outrageous price increases it was imposing, Teva could have “won”
          by actually competing for market share – but doing that would have cut into the massive profits
          Defendants were making.


                                                          913

                                                    913 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 925 of 1126 PageID
                                                                     RECEIVED       #: 944
                                                                               NYSCEF:  12/15/2020




          pain in my ass. Have they picked anyone up to date?”

                    3661. Despite the challenge, Teva cut its price and retained ABC’s Paricalcitol

          business.

                    3662. Winn-Dixie also informed Teva that it had received a competing

          Paricalcitol offer from Dr. Reddy’s. Patel recommended that Teva concede the

          business, which Teva did, and Winn-Dixie informed Dr. Reddy’s that it had won its

          Paricalcitol business on July 9, 2014.

                    3663. The next day, July 10, Giant Eagle informed Teva that it had received a

          competing offer on Paricalcitol. That same day, V.B. at Dr. Reddy’s called Patel at

          Teva and the two spoke for approximately twelve minutes. Shortly after getting off

          the phone with V.B., Patel responded to a question from a colleague regarding an

          RFP to another supermarket chain. One of the potential bid items was Paricalcitrol.

          Patel directed her colleague to “bid a little high on Paricalcitol. We should not be

          aggressive since we are in the process of conceding share due to additional entrants.”

          Her colleague responded: “I will bid higher.”

                    3664. The day after that, July 11, Teva conceded the Giant Eagle business to

          Dr. Reddy’s. S.B., a Teva Strategic Customer Analyst, wrote in an internal e-mail,

          “Due to DRL[51] recent launch and pressure to give up share, we are going to

          concede.” Giant Eagle accepted Dr. Reddy’s proposal the next day, July 12.



          51
               Dr. Reddy’s.


                                                       914

                                                   914 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 926 of 1126 PageID
                                                                     RECEIVED       #: 945
                                                                               NYSCEF:  12/15/2020




                 3665. On July 16, McKesson informed Teva that it had received a competing

          bid for Paricalcitol, and that Teva needed to submit its best offer in order to retain the

          business. Teva initially decided to concede only the One Stop portion of McKesson’s

          business, while retaining the RiteAid portion.

                 3666. Patel wrote internally to her team that “[t]his decision is based on the

          number of competitors, DRL’s potential share target and our current/conceded share.

          (Dr. Reddy’s should be done with challenging our business on this product.)” Patel

          further added that Teva had been “looking to give up One Stop to be responsible

          with share” and that “[t]he responsible thing to do is concede some share to DRL but

          not all.”

                 3667. On Friday, July 18, Patel called V.B. at Dr. Reddy’s at 4:20pm and left a

          message. V.B. returned the call that Monday morning, July 21, 2014, and the two

          spoke then again the next morning, July 22, speaking for approximately five minutes

          on each call. During these calls, Patel and V.B. agreed that Dr. Reddy’s would stop

          competing for additional market share (and driving prices down) if Teva conceded all

          of its McKesson business (One Stop and Rite Aid) to Dr. Reddy’s. Indeed, Dr.

          Reddy’s confirmed to McKesson (that same day) that it “would be done after this” –

          meaning it would not compete for additional business because it had attained its so-

          called “fair share.” McKesson passed this information along to Teva that same day.

                 3668. The next day, July 23, Teva decided to concede its entire McKesson

          business – both RiteAid and One Stop – to Dr. Reddy’s. In making this decision,

                                                     915

                                                915 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 927 of 1126 PageID
                                                                     RECEIVED       #: 946
                                                                               NYSCEF:  12/15/2020




          Teva noted in its Delphi database, that the McKesson Paricalcitol business had been

          conceded to a “Strategic New Market Entrant.” After the fact, former customer

          McKesson informed Teva that Dr. Reddy’s had been “so aggressive because [Teva

          was] not giving up share.”

                   3669. By early August, 2014, Dr. Reddy’s had attained 15-16% of the total

          Paricalcitol market, which it decided – pursuant to its understanding with Teva – that

          it would “maintain for now.”

                   3670. No shortages or other market features can explain Defendants’ price

          increases for Paricalcitol during the Relevant Period.

                   3671. The elevated prices of Paricalcitol resulted from Defendants’

          anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   3672. The unlawful agreement between Defendants Teva and Zydus, regarding

          Paricalcitol, was part of all Defendants’ overarching conspiracy to restrain trade

          unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   DW. Phenytoin Sodium Capsules

                   3673. Phenytoin Sodium, also known by the brand name Dilantin, is used to

          prevent and control seizures.

                                                     916

                                                 916 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 928 of 1126 PageID
                                                                     RECEIVED       #: 947
                                                                               NYSCEF:  12/15/2020




                 3674. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Phenytoin Sodium capsules, as follows:

                 3675. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Phenytoin Sodium capsules beginning at least as early as March 2014.

                 3676. During the relevant time frame, Defendants Mylan, Taro, Sun and

          Amneal were the primary manufacturers of Phenytoin Sodium capsules.

                 3677. The market for Phenytoin Sodium capsules was mature and at all

          relevant times had multiple manufacturers.

                 3678. For years, the prices for Phenytoin Sodium capsules were relatively low

          and declining. Mylan, which had a dominant share of the market going back to at least

          January 2008, but as a result of its higher prices, Mylan saw its market share erode.

          Sun, Taro, and Amneal gained market share in Phenytoin Sodium market. But once

          shares began to equalize into Fair Shares, the manufacturers were ready to coordinate

          a price increase.

                 3679. In 2014, Mylan, Taro, Amneal and Sun decided to re-align prices at a

          much higher level. Within the space of a few months, Mylan, Taro and Amneal

          announced price increases that brought their list (WAC) prices to identical levels. The

          increases ranged from a little less than 200% to more than 300%, but all ended up at

          the same price.

                                                      917

                                                 917 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 929 of 1126 PageID
                                                                     RECEIVED       #: 948
                                                                               NYSCEF:  12/15/2020




                3680. Sun did not change its list (WAC) price, but it did dramatically increase

          the prices it charged its customers.

                3681. Thereafter, Defendants were careful to adhere to the Fair Share

          agreement. For example, in July 2014, a large retail customer approached Mylan

          seeking a bid. Mylan declined, because it already had sufficient share. Having been

          turned down by Mylan, the customer turned to Taro. But Taro, too, abided by the

          Fair Share agreement and refused to bid on the business.

                3682. The list (WAC) price chart below shows the sudden and sustained price

          increases by Mylan, Taro, Amneal and Sun for Phenytoin Sodium capsules.




                                                     918

                                                 918 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 930 of 1126 PageID
                                                                     RECEIVED       #: 949
                                                                               NYSCEF:  12/15/2020




                 3683. Throughout this period, Mylan, Taro, Sun and Amneal met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on Phenytoin Sodium and of their Fair Share agreement.

                 3684. For example, on April 21, 2014, W.F., Sun Senior Manager of National

          Accounts, informed a colleague: “No price increase yet on Phenytoin but I have heard

          one might be coming.” Earlier that day, G.S., President of Sun, communicated by

          phone with Taro’s M.P., Chief Commercial Officer. The two communicated by phone

          again later that month, and in May, June, July, August and September 2014. During

          this period, Sun’s Phenytoin Sodium pricing rose along with the other manufacturers,

          consistent with their price-fixing and Fair Share agreement.

                 3685. Taro announced its list (WAC) price increase on June 3, 2014. Taro’s

          Aprahamian then communicated by phone with M.A., Mylan National Account

          Director, on June 6, 9 and July 2 and 10. Mylan then raised its list (WAC) prices on

          July 16.

                 3686. Mylan’s Nesta was in touch with A.L., Amneal’s Director of Pricing, in

          June, August and September 2014. Amneal announced list price increases on

          September 1, 2014.

                 3687. Defendants continued to abide by the Fair Share agreement well after

          the price increases became effective. For example, in July 2015, Taro chose not to bid

          on Phenytoin Sodium Capsules at a particular customer “due to Taro having enough



                                                    919

                                               919 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 931 of 1126 PageID
                                                                     RECEIVED       #: 950
                                                                               NYSCEF:  12/15/2020




          market share.” Again in August 2015, Taro declined an opportunity because “we have

          our share.”

                 3688. No shortages or other market features can explain Defendants’ price

          increases for generic Phenytoin Sodium capsules during the Relevant Period.

                 3689. The elevated prices of generic Phenytoin Sodium capsules resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3690. The unlawful agreements among Defendants Mylan, Taro, Sun and

          Amneal, regarding generic Phenytoin Sodium capsules were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 DX. Budesonide DR
                 3691. As alleged supra, Budesonide is an anti-inflammatory corticosteroid.

          While used to treat asthmatic symptoms when administered through inhalers or

          similar devices, it is used to treat Crohn’s Disease and ulcerative colitis when taken in

          pill form. Budesonide DR is a delayed-release, capsule formulation of the drug.

                 3692. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Budesonide DR, at least as follows:


                                                      920

                                                 920 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 932 of 1126 PageID
                                                                     RECEIVED       #: 951
                                                                               NYSCEF:  12/15/2020




                3693. During the Relevant Period, Defendants Par, Mylan, and Teva

          dominated the market for Budesonide DR – but, initially, only Par and Mylan did.

          Prior to April, 2014, Par and Mylan controlled the entire market for generic

          Budesonide DR – Par had 70% of the market and Mylan had the remaining 30%.

                3694. Shortly before Teva received approval to market Budesonide DR, Par

          decided to increase the price of the drug. On Tuesday, April l, 2014, a senior national

          account executive at Par, M.B., called Rekenthaler at Teva. The two executives spoke

          for approximately a half-hour.

                3695. The next day, April 2 – the same day that Teva received FDA approval

          to market Budesonide DR – Par increased its price for Budesonide DR by over 15%.

                3696. That same day, Teva sales employees were told to find out which

          customers were buying their Budesonide DR from Par and which were buying their

          Budesonide DR from Mylan, so that Teva would know where to get it’s cartel “fair

          share” from: “it would be helpful to gather information regarding who is with mylan

          and who is with par...they are the two players in the mkt...as well as usage.”

                3697. At the same time Mylan was communicating with Teva, it was, of course,

          also communicating with the other cartel member in this market, Par. So, on

          Thursday, April 3, 2014 – the day after the Par price increase – a senior account

          executive at Par, K.O., spoke to a senior account manager at Mylan, M.A., for

          approximately a quarter-hour.



                                                     921

                                                921 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 933 of 1126 PageID
                                                                     RECEIVED       #: 952
                                                                               NYSCEF:  12/15/2020




                3698. By the end of that week (on Friday, April 4), Rekenthaler told some

          members of Teva’s sales team that, although the company had received approval to

          market and manufacture Budesonide DR, Teva was not prepared to launch the

          product and he did not yet know when it would do so. Nonetheless, Rekenthaler

          spoke to both Jim Nesta, Vice President of Sales at Mylan, and M.B., a similarly high-

          level executive at Par,that same day.

                3699. Due to other issues, Teva was not able to launch until June, 2016, but

          when it did, it was in accordance with the so-called “fair share” principles of

          Defendants’ cartel.

                3700. Further, no shortages or other market features can explain Defendants’

          price increases for Budesonide DR during the Relevant Period.

                3701. The elevated prices of Budesonide DR resulted from Defendants’

          anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3702. The unlawful agreement among Defendants Par, Mylan, and Teva,

          regarding Budesonide DR, was part of all Defendants’ overarching conspiracy to

          restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.



                                                      922

                                                  922 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 934 of 1126 PageID
                                                                     RECEIVED       #: 953
                                                                               NYSCEF:  12/15/2020




                 DY. Dicloxacillin Sodium

                 3703. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Dicloxacillin Sodium capsules beginning at least as early as April 2014.

                 3704. Dicloxacillin Sodium, also known by the brand name Dycill, is a

          medication used to treat a broad variety of bacterial infections.

                 3705. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Dicloxacillin Sodium, as follows:

                 3706. During the relevant time frame, Defendants Teva and Sandoz were the

          primary manufacturers of Dicloxacillin Sodium.

                 3707. Teva increased prices on various drugs on April 4, 2014, including

          Dicloxacillin Sodium. As with Bumetanide, the increase on Dicloxacillin Sodium was

          coordinated via calls between Patel and the Associate Director of Pricing at Sandoz in

          March and April of 2014.

                 3708. No shortages or other market features can explain Defendants’ price

          increases for generic Dicloxacillin Sodium during the Relevant Period.

                 3709. The elevated prices of generic Dicloxacillin Sodium resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at



                                                      923

                                                 923 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 935 of 1126 PageID
                                                                     RECEIVED       #: 954
                                                                               NYSCEF:  12/15/2020




          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3710. The unlawful agreements among Defendants Teva and Sandoz,

          regarding generic Dicloxacillin Sodium were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 DZ. Fluvastatin Sodium Capsules

                 3711. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Fluvastatin Sodium capsules beginning at least as early as April 2014.

                 3712. Fluvastatin Sodium, also known by the brand name Lescol, among

          others, is a medication used to reduce the amount of cholesterol in the blood, and is

          among the class of drugs known as statins.

                 3713. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Fluvastatin Sodium capsules, as follows:

                 3714. During the relevant time frame, Defendants Teva and Mylan were the

          primary manufacturers of Fluvastatin Sodium.

                 3715. Mylan increased its list (WAC) prices on a number of different drugs in

          April 2014. A number of these drugs also were manufactured by Teva, including

          Fluvastatin Sodium.

                                                      924

                                                 924 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 936 of 1126 PageID
                                                                     RECEIVED       #: 955
                                                                               NYSCEF:  12/15/2020




                3716. Almost immediately after Mylan announced price increases, Teva

          confirmed internally that it intended to follow the increases for Fluvastatin Sodium

          consistent with the established Fair Share and price fixing agreements between the

          two companies.

                3717. Teva’s Rekenthaler spoke with Mylan’s Nesta on April 24, May 20, and

          twice on May 27.

                3718. On August 28, 2014, Teva raised prices on a number of different drugs,

          including Fluvastatin Sodium. Leading up to the price increase, Rekenthaler spoke to

          Nesta on August 4, 7, 11, 18, and 21.

                3719. As a result of the agreement and anticompetitive coordination between

          Teva and Mylan, prices for Fluvastatin Sodium were higher than they would have

          been in a competitive market.

                3720. No shortages or other market features can explain Defendants’ price

          increases for generic Fluvastatin Sodium capsules during the Relevant Period.

                3721. The elevated prices of generic Fluvastatin Sodium capsules resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3722. The unlawful agreements among Defendants Teva and Mylan, regarding

          generic Fluvastatin Sodium capsules were part of all Defendants’ overarching

                                                      925

                                                  925 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 937 of 1126 PageID
                                                                     RECEIVED       #: 956
                                                                               NYSCEF:  12/15/2020




          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 EA. Phenytoin Sodium ER Capsules

                 3723. Phenytoin Sodium Extended Release Capsules ("Phenytoin Sodium"),

          also known by the brand name Dilantin, is an antiepileptic drug that is used to prevent

          and treat seizures.

                 3724. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Phenytoin Sodium ER Capsules, as follows:

                 3725. Throughout the spring and summer of 2014, there were four

          competitors in the Phenytoin Sodium market: Taro, Mylan, Amneal, and Taro's parent

          company, Sun.

                 3726. In early April 2014, Taro began formulating its list of products for the

          June 2014 Increases. On April 3, 2014, Aprahamian exchanged an e-mail with A.S., a

          pricing executive at Taro, concerning Phenytoin Sodium pricing and, by April 7, 2014,

          Taro had added the product to its price increase list.

                 3727. Three days later, on April 10, 2014, Aprahamian and M.A., a Mylan sales

          executive, exchanged two calls lasting two (2) minutes and ten (10) minutes,

          respectively. Notably, the competitors would not speak again by phone until June 4,

          2014, one day after Taro increased its pricing on Phenytoin Sodium



                                                      926

                                                 926 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 938 of 1126 PageID
                                                                     RECEIVED       #: 957
                                                                               NYSCEF:  12/15/2020




                  3728. On April 16, 2014, Walgreens – an Amneal customer – e-mailed Taro

          asking for a bid on Phenytoin Sodium. After an internal discussion regarding market

          shares, Aprahamian responded on April 20, 2014. Similarly, on April 24, 2014,

          Walgreens also e-mailed Mylan, another competitor in the market, asking for a bid on

          the product.

                  3729. Between April 26 and 29, 2014, NACDS held its annual meeting in

          Scottsdale, Arizona. Key representatives from Taro, Mylan, Amneal, and Sun all

          attended the conference. The attendees included Aprahamian and Perfetto of Taro,

          Jim Nesta, a senior pricing and sales executive at Mylan, S.R., a pricing executive at

          Amneal, and G.S., a senior executive at Sun.

                  3730. While attending the NACDS annual meeting, the competitors had

          numerous opportunities at various programming and social events to discuss

          Phenytoin Sodium, along with other products on which they competed. Indeed,

          between April 27 and April 29, Nesta of Mylan and S.R. of Amneal exchanged at least

          twenty-two (22) phone calls and text messages. Further, on April 29, 2014, while still

          at the NACDS meeting, Aprahamian sent an e-mail to S.I., an administrative clerk at

          Taro.

                  3731. One month later, on May 29, 2014, the Pricing and Contracts (“P&C”)

          team at Mylan generated a Daily Report listing the Mylan opportunity at Walgreens on

          Phenytoin Sodium. In the report, Mylan noted that it could supply in July 2014.



                                                     927

                                                927 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 939 of 1126 PageID
                                                                     RECEIVED       #: 958
                                                                               NYSCEF:  12/15/2020




          Notably, no generic manufacturer of Phenytoin Sodium had increased pricing yet,

          including Amneal.

                3732. In the days leading up to the generation of the P&C Report, Nesta and

          M.A., a sales executive at Mylan, both communicated multiple times with S.R. of

          Amneal. These communications are detailed in the chart below:




                3733. Ultimately, Mylan declined to bid on the Walgreens business, refusing to

          take the business away from its competitor, Amneal.

                3734. As detailed above, on June 2, 2014 Taro notified its customers that it

          would be increasing its prices on the June 2014 Increase products, including

          Phenytoin Sodium. That same day, S.R. of Amneal called both M.A. and Nesta several

          times. Over the next several days, all three competitors would exchange a number of

          calls. These are detailed in the chart below:




                                                     928

                                                 928 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 940 of 1126 PageID #: 959
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 941 of 1126 PageID #: 960
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 942 of 1126 PageID
                                                                     RECEIVED       #: 961
                                                                               NYSCEF:  12/15/2020




          fact, supply the customer, A.L., a Taro pricing executive, advised that E.G. respond to

          the Wal-Mart. To that, Aprahamian replied to A.L. separately.

                3740. One month later, on September 1, 2014, Amneal followed and matched

          its competitors’ WAC pricing.

                3741. No shortages or other market features can explain Defendants’ price

          increases for generic Phenytoin Sodium ER Capsules during the Relevant Period.

                3742. The elevated prices of generic Phenytoin Sodium ER Capsules resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                3743. The unlawful agreements among Defendants Amneal, Mylan, and Taro,

          regarding generic Phenytoin Sodium ER Capsules were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                EB. Topiramate Sprinkle Capsules

                3744. Topiramate sprinkle capsules (“Topiramate”), also known by the brand

          name Topamax, is a medication used to treat seizures in adults or children with

          epilepsy, and also to help control the type of pain caused by damaged nerves.




                                                     931

                                                931 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 943 of 1126 PageID
                                                                     RECEIVED       #: 962
                                                                               NYSCEF:  12/15/2020




                 3745. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Topiramate sprinkle capsules, as follows:

                 3746. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Topiramate sprinkle capsules beginning at least as early as April 2014.

                 3747. During the relevant time frame, Defendants Teva, Actavis, and Zydus

          were the primary manufacturers of Topiramate.

                 3748. In April 2014, Zydus raised its price for Topiramate sprinkle capsules.

          Teva’s Patel was in frequent communication with Green of Zydus at the time of the

          Zydus price increase.

                 3749. Zydus’s Green coordinated with both Patel and Rekenthaler at Teva,

          including conversations on June 2, 11, and 13. In addition, on June 11, Rekenthaler

          spoke twice with Falkin of Actavis, the only other company in the market for

          Topiramate.

                 3750. On June 13—the same day the Zydus price increase on Warfarin became

          effective—Patel added Topiramate sprinkle capsules to Teva’s price increase list, with

          the notation, “Follow/Urgent - Zydus.”

                 3751. Teva followed the Zydus price increase for Topiramate sprinkle capsules

          on August 28, 2014. Patel spoke with Zydus’s Green and Actavis’s Rogerson on

          August 27; Rekenthaler spoke with Green on August 19 and 20; and Rekenthaler

                                                      932

                                                 932 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 944 of 1126 PageID
                                                                     RECEIVED       #: 963
                                                                               NYSCEF:  12/15/2020




          spoke with Falkin on August 18, 24, 26, and 28. The day before the increase became

          effective, Patel spent most of the morning discussing price increases with her contacts

          at Actavis and Zydus, among other companies.

                3752. No shortages or other market features can explain Defendants’ price

          increases for generic Topiramate sprinkle capsules during the Relevant Period.

                3753. The elevated prices of generic Topiramate sprinkle capsules resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                3754. The unlawful agreements among Teva, Actavis, and Zydus, regarding

          generic Topiramate sprinkle capsules were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                EC. Fluocinonide
                3755. Fluocinonide, also known by the brand name Lidex®, is a topical

          corticosteroid used for the treatment of a variety of skin conditions, including eczema,

          dermatitis, psoriasis, and vitiligo. It is one of the most widely prescribed dermatologic

          drugs in the United States and is sold in multiple formulations, including 0.05%

          cream, 0.05% emollient-based cream, 0.05% gel, and 0.05% ointment. Some of the

          more Teva-focused aspects of Defendants’ cartel’s scheming involving these


                                                     933

                                                933 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 945 of 1126 PageID
                                                                     RECEIVED       #: 964
                                                                               NYSCEF:  12/15/2020




          formulations of Fluocinonide have already been described, supra. In addition,

          Fluocinonide was also sold in a solution formulation, which, for clarity, was also

          discussed separately, supra.

                 3756. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the price of

          Fluocinonide as follows:

                 3757. Throughout the Relevant Period, the market for the Ointment

          formulation of Fluocinonide was dominated by Teva, Taro, and Sandoz.

                 3758. In early 2013, the Fluocinonide Ointment market was essentially evenly

          split between Teva (50% share) and Taro with 42% share.

                 3759. On February 12, 2013, Taro increased pricing on several products,

          including Fluocinonide Ointment. The increase included a 15% increase to WAC.

                 3760. The next week, on the morning of February 21, SW-3 at Sandoz called

          H.M. at Taro and they spoke for nine minutes. Immediately after hanging up with

          H.M., SW-3 called his supervisor, Kellum, and they spoke for four minutes.

                 3761. Later that same morning, M.A., a Sandoz marketing executive, sent an

          internal e-mail to Kellum and other Sandoz executives, to advise that Taro had

          increased pricing on several products for which Sandoz was re-entering the market,

          including Fluocinonide Ointment.

                 3762. One week later, on February 28, McKesson e-mailed Taro stating that it

          had received an unsolicited bid on Fluocinonide Ointment and asked whether Taro

                                                     934

                                                934 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                               INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 946 of 1126 PageID
                                                                     RECEIVED       #: 965
                                                                               NYSCEF:  12/15/2020




          wanted to bid to retain the business. Later that day, SW-3 called H.M. again and the

          two competitors spoke for approximately 10 minutes.

                 3763. First thing the next morning, on March 1, SW-3 called one of his bosses

          at Sandoz, Kellum, and they spoke for five minutes. The next day (on Saturday,

          March 2) SW-3 and H.M. exchanged three text messages. That same day, E.G., a

          Taro sales executive, forwarded the customer request along internally and attached a

          spreadsheet indicating that McKesson was Taro’s largest customer.

                 3764. That Monday, March 4, 2013, M.L., a Taro pricing executive, forwarded

          the McKesson request to Perfetto and other Taro executives suggesting that Taro

          reduce its pricing by 20% and retract the price increase to retain the business.

          Perfetto responded that he was okay with this approach, but posed a question about

          it. The next day, March 5, M.L. confirmed that Taro supplied all three wholesalers,

          and J.J., a senior Taro sales executive, confirmed that Taro was primary on all three.

                 3765. Taro would have preferred that Sandoz took ABC or Cardinal instead of

          McKession – so Perfetto reached out to his (now-almost-former)52 colleague at

          Actavis, Ara Aprahamian, to pass the message on to SW-3 at Sandoz about

          Fluocinonide Ointment. The two exchanged calls, and Aprahamian reported back to

          Perfetto what they discussed. At least some of these calls are detailed below:




          52
           Aprahamian was in the process of leaving Actavis at this point, but would not formally begin
          working at Taro until two weeks later – on March 18, 2013.

                                                         935

                                                    935 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 947 of 1126 PageID
                                                                     RECEIVED       #: 966
                                                                               NYSCEF:  12/15/2020




                3766. At the same t ime, SW-3 was reporting back to SW-1, a Sandoz senior

          pricing executive, what he had discussed with Aprahamian. Just after that discussion,

          SW-1 e-mailed Kellum and F.R., a Sandoz pricing executive, regarding Fluocinonide

          Ointment, stating that he had. Less than an hour later, Kellum called SW-3 and they

          spoke for approximately 23 minutes. Later that day, SW-3 called Aprahamian.

                3767. Sandoz decided to target ABC instead of Taro’s preferred customer,

          McKesson, so SW-1 then asked SW-3 to get price points for ABC. Following this

          directive, SW-3 exchanged several calls with Aprahamian, who, in turn, relayed the

          request to Perfetto, who provided the Taro’s ABC price points to Aprahamian, who

          then finally relayed that information back to SW-3, as detailed in the calls below:




                3768. After speaking with Aprahamian for the third time on March 11, 2013,

          SW-3 called SW-1 and left him a voicemail, and, in accordance with the agreement



                                                     936

                                                936 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 948 of 1126 PageID
                                                                     RECEIVED       #: 967
                                                                               NYSCEF:  12/15/2020




          between the cartel members, Sandoz bid on Fluocinonide Ointment at ABC and Taro

          promptly conceded the business.

                3769. A few months later, in July of 2013, Teva co-ordinated with Taro and

          Sandoz to raise the WAC price of all four formulations of Fluocinonide (cream,

          emollient-based cream, gel, and ointment) by between 10-17%, based in part on

          discussions between Patel and Taro’s Aprahamian and Taro’s agreement to join

          Teva’s pricing.

                3770. As of May of 2014, only Defendants Teva, Taro, and Sandoz were

          making any of the four Fluocinonide formulations identified above; Taro had the

          dominant market share in several of these formulations.

                3771. On May 14, 2014, Patel and Aprahamian were texting and had a short

          telephone call, in which Aprahamian told Patel that Taro wanted to increase prices on

          its Fluocinonide formulations – communications for which there was no reason other

          than the co-ordination sometimes required by Defendants’ overarching conspiracy.

                3772. Shortly thereafter, Patel ordered another Teva employee to create a

          spreadsheet for price increases of products, including the four Fluocinonide

          formulations. Two weeks later, knowing that Taro’s price increases were soon to be

          implemented – but before they had been revealed to customers or others outside

          Taro – Patel received the spreadsheet, including reference to Taro’s upcoming price

          increase for the Fluocinonide formulations.



                                                   937

                                               937 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 949 of 1126 PageID
                                                                     RECEIVED       #: 968
                                                                               NYSCEF:  12/15/2020




                 3773. A few weeks later, on Monday, June 2, 2014, Taro notified its customers

          that as of the next day, Tuesday, June 3, 2014, Taro was implementing a dramatic

          WAC price increase, as follows: the price of the cream at least tripled, and in some

          cases, increased more than seven-fold; the emollient-based cream at least doubled, and

          in some cases, more than tripled; the gel at least doubled, and in some cases, more

          than tripled; and the price of the ointment at least doubled, and in some cases, went

          up almost five-fold – all literally overnight.

                 3774. Patel knew of these (and other) Taro increases well in advance, and was

          prepared so that Teva would be able to quickly follow the price increases. Indeed, it

          was Teva’s turn to go next, and Patel was already preparing the next round of price

          increases, to be implemented by Teva in August.

                 3775. The day the Taro increases on Fluocinonide became effective, on June 3,

          2014, CVS reached out to T.C., a senior sales executive at Teva, indicating that it

          wanted bids on Fluocinonide 0.05% Cream and Fluocinonide 0.05% Emollient

          Cream, offering to move a significant amount of business from Taro to Teva, but did

          not give a reason for providing that opportunity to Teva. However, Patel knew the

          reason for the offer: because of Taro’s (not-publicly known) price increase. K.G. at

          Teva noted that this was a good opportunity to take some share from Taro – the

          market share leader on several of the Fluocinonide formulations – but because of

          Defendants’ overarching anticompetitive agreement, including the previous



                                                      938

                                                  938 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 950 of 1126 PageID
                                                                     RECEIVED       #: 969
                                                                               NYSCEF:  12/15/2020




          communication between Patel and Aprahamian, Teva did not give CVS a bid lower

          than Taro’s newly-increased price.

                3776. Similarly, the next day, June 4, Teva received a bid request from another

          large customer, Walmart. Shortly after that e-mail was forwarded to her, Patel

          responded by making it clear that Teva would play nice in the sandbox with Taro. As

          a result, Teva did not submit a bid on the Walmart business at all.

                3777. The following week, on June 13, 2014, Patel sent an internal e-mail to

          her group (which included her boss, K.G.) a list of drugs to increase prices on,

          including Teva’s Fluocinonide formulations, and gave them instructions which meant

          they were not to compete with Defendants Zydus or Taro for Fluocinonide accounts,

          even if/when approached by those companies’ customers.

                3778. As Teva was planning to implement its price increase to follow Taro, on

          both June 17 and Thursday, June 19, 2014, Patel spoke to Aprahamian for

          approximately a quarter of an hour. In addition, she spoke with Kevin Green (now at

          Zydus) for a similar length of time.

                3779. These successful calls understate the telephone-tag efforts that Patel,

          Aprahamian, and Green made to communicate with each other: there were actually at

          least 10 calls between them, beginning with calls from Patel to Aprahamian at 8:38 am

          and from Patel to Green, three minutes later, at 8:41 am – but those calls were very

          short, of only a few seconds duration, suggesting that neither Aprahamian nor Green

          were available to answer.

                                                     939

                                                 939 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 951 of 1126 PageID
                                                                     RECEIVED       #: 970
                                                                               NYSCEF:  12/15/2020




                3780. That afternoon, at 1:56 pm and 2:08 pm, Aprahamian and Green each

          called back to Patel – but again, for no more than a few seconds’ duration. Then, in

          less than a minute – because both calls were for the same purpose, but with different

          competitors – Patel called both Aprahamian and Green back, one after the other, at

          2:24 and 2:25 pm, and again, only for a few seconds. Then Aprahamian called Patel

          unsuccessfully at 3:40 pm, and finally, at 4:01 pm, they connected, and spoke for

          approximately a quarter of an hour. Clearly, this call was important to them. Shortly

          thereafter, at 4:23 pm, Patel called Green again, also for only a few seconds, and

          finally, at 5:24 pm, Patel and Green connected, and spoke for approximately a quarter

          of an hour.

                3781. Their efforts to speak were not in vain: on the Monday following this

          flurry of calls, June 23, Patel sent a spreadsheet with Taro pricing information in it to

          a Teva colleague. The spreadsheet included prices for the different Fluocinonide

          formulations for different types of customers, such as GPO’s, wholesalers, retailers,

          etc. These contract prices came from Aprahamian and were not publicly available.

                3782. Aprahamian was also co-ordinating with co-conspirator Sandoz, the only

          other Fluocinonide maker. Sandoz made both the gel and ointment formulations, but

          actively marketed only the gel because it was leaving the ointment market.

          Aprahamian spoke with SW-3 at Sandoz at least once on each of June 17-20,

          including three calls (further including a ten-minute call) on June 20, meaning that on

          both June 17 and 19, Aprahamian spoke with both Patel and SW-3.

                                                     940

                                                940 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 952 of 1126 PageID
                                                                     RECEIVED       #: 971
                                                                               NYSCEF:  12/15/2020




                   3783. As he had done with Patel, during one of the calls with SW-3 on June 20

          (likely the 10-minute call), Aprahamian gave his company’s non-public pricing

          information to a nominal “competitor” and co-conspirator, which SW-3 wrote down

          for the purpose of having Sandoz follow them, which Sandoz in fact did: three

          months later, on October 10, 2014, Sandoz raised the WAC price on its Fluocinonide

          gel product almost five-fold.

                   3784. No shortages or other market features can explain Defendants’ price

          increases for Fluocinonide during the Relevant Period.

                   3785. The elevated prices of Fluocinonide that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   3786. The unlawful agreement among Teva, Taro, and Sandoz regarding

          Fluocinonide was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   ED. Desogestrel and Ethinyl Estradiol

                   3787. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the



                                                      941

                                                 941 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 953 of 1126 PageID
                                                                     RECEIVED       #: 972
                                                                               NYSCEF:  12/15/2020




          prices of Desogestrel and Ethinyl Estradiol tablets beginning at least as early as May

          2014.

                  3788. Desogestrel and Ethinyl Estradiol, also known by the brand names

          Kariva and Mircette, is an oral contraceptive.

                  3789. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Desogestrel and Ethinyl Estradiol, as follows:

                  3790. During the relevant time frame, Teva, Actavis and Glenmark were the

          primary manufacturers of Desogestrel and Ethinyl Estradiol.

                  3791. From at least May 2014 forward, Teva, Actavis and Glenmark monitored

          their Fair Share agreement on Desogestrel and Ethinyl Estradiol tablets to ensure that

          market shares remained relatively equal. They frequently communicated by phone to

          facilitate this process.

                  3792. For example, during the morning of May 19, 2014, Patel learned that

          Glenmark had bid a low price for its own version of Kariva (known as Viorele) at a

          large retail pharmacy purchaser. This triggered a flurry of communications between

          Patel and at least three different Glenmark representatives, including Jim Brown (VP

          of Sales), Jim Grauso (Executive VP of Commercial Operations), and another sales

          and marketing executive.




                                                      942

                                                 942 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 954 of 1126 PageID
                                                                     RECEIVED       #: 973
                                                                               NYSCEF:  12/15/2020




                 3793. Patel also spoke with Rogerson at Actavis that same day (May 19). In

          fact, Patel was regularly in contact with Rogerson throughout May. The two spoke on

          at least May 8, 9, 12, 19 and 22.

                 3794. After communicating with Glenmark and Actavis, Patel decided that

          Teva would not compete on price. Instead, it would bid high, thereby ensuring that

          the large retail pharmacy business would be conceded to Glenmark.

                 3795. No shortages or other market features can explain Defendants’ price

          increases for generic Desogestrel and Ethinyl Estradiol during the Relevant Period.

                 3796. The elevated prices of generic Desogestrel and Ethinyl Estradiol resulted

          from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue

          indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                 3797. The unlawful agreements among Defendants Teva, Actavis and

          Glenmark, regarding generic Desogestrel and Ethinyl Estradiol were part of all

          Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.

                 EE. Warfarin, Carbamazepine, and Clotrimazole
                 3798. Warfarin, also known by the brand name Coumadin, inter alia, is an

          anticoagulant for blood and was discovered in the 1940’s. It was approved by the

          FDA in 1954 and has been commercially available in the United States ever since. It


                                                    943

                                                943 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 955 of 1126 PageID
                                                                     RECEIVED       #: 974
                                                                               NYSCEF:  12/15/2020




          was prescribed for then-President Eisenhower, following a heart attack, in 1955. It is

          commonly used to help prevent strokes and other cardiac events and to treat blood

          clots, such as deep vein thrombosis.

                 3799. The market for generic warfarin is mature. Warfarin has been

          commercially available in the United States in a generic form for decades.

                 3800. Carbamazepine, also known by the brand name Tegretol is, inter alia, an

          anticonvulsant medication used primarily in the treatment of epilepsy and neuropathic

          pain, and is used in schizophrenia along with other medications and as a second-line

          agent in bipolar disorder. It was discovered in 1953 by chemist Walter Schindler at

          J.R. Geigy AG (now part of Novartis) in Basel, Switzerland.

                 3801. The market for generic carbamazepine is mature. Carbamazepine has

          been commercially available in the United States in a generic form for decades.

                 3802. Clotrimazole, also known by the brand name Canesten, inter alia, is an

          antifungal medication. It is used to treat vaginal yeast infections, oral thrush, and

          certain types of ringworm, including those that cause athlete’s foot and jock itch.

                 3803. The market for generic clotrimazole is mature. Clotrimazole has been

          commercially available in the United States in a generic form for decades.

                 3804. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Warfarin, Carbamazepine, and Clotrimazole, as follows:



                                                      944

                                                 944 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 956 of 1126 PageID
                                                                     RECEIVED       #: 975
                                                                               NYSCEF:  12/15/2020




                3805. As of May, 2014, there were three suppliers in the market for Warfarin:

          Teva, Taro and Zydus.

                3806. During the relevant period, Taro, Teva, and Sandoz dominated the

          market for Carbemazepine, as follows: Taro and Sandoz dominated sales of

          Carbamazepine ER tablets; Taro, Teva, and Sandoz dominated sales of regular

          Carbamazepine tablets; and Taro and Teva dominated sales of chewable

          Carbamazepine tablets.

                3807. The price of Carbamazepine tablets had been low and stable for years.

          For example, throughout 2012 and into early 2013, the WAC price for Carbamazepine

          ER tablets (sold by Sandoz and Taro) was just under 80 cents per 200 mg tablet.

                3808. But all of that changed in the late spring of 2013. Taro, which marketed

          and sold all three types of Carbamazepine tablets—ER, regular and chewable—led

          co-ordinated price increases on each of those products. First, it attacked the ER

          market, which it shared with Sandoz, as follows:

                3809. On May 16, 2013, a senior sales executive at Taro (who will be referred

          to in this Complaint as TW-1) and SW-4 (the previously-described Sandoz senior sales

          executive) had a telephone call, and spoke again the following day.

                3810. Upon information and belief, on these calls, TW-1 and SW-4 discussed

          increasing the price of Carbamazepine in accordance with the cartel’s overarching

          agreement.



                                                    945

                                               945 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 957 of 1126 PageID
                                                                     RECEIVED       #: 976
                                                                               NYSCEF:  12/15/2020




                 3811. Following these calls between TW-1 and SW-4, within the next two

          weeks, Taro and Sandoz both increased their prices. They announced increased

          identical list (WAC) prices, increased by almost 50%, to $1.10 – and, per Defendants’

          overall conspiracy, Taro and Sandoz retained relatively stable market shares.

                 3812. In the spring and early summer of 2014, Taro imposed a second price

          increase on Carbamazepine ER tablets, which Sandoz, again, quickly followed.

                 3813. Next, during the same period, Taro also led price increases on the other

          two Carbamazepine products that it sold, regular tablets and chewable tablets.

                 3814. On May 14, 2014, Patel and Aprahamian exchanged eight text messages

          and had one phone conversation lasting just under five minutes. Thereafter, Patel

          directed a colleague at Teva, T.S., to create a list of future price increase candidates,

          based on a set of instructions and data she provided.

                 3815. On May 28, 2014, T.S. then sent Patel the requested list of “2014 Future

          Price Increase Candidate Analysis.” The list included several drugs sold by Taro,

          including Carbamazepine, Clotrimazole, and the four formulations of Fluocinonide

          just discussed, all with “Follow/Urgent” listed as the reason for the increase, even

          though Taro had not yet increased its price on those drugs or notified its

          customers that it would be doing so.

                 3816. A few days later, on June 3, 2014, Taro increased prices on, inter alia,

          Warfarin, Carbamazepine, Clotrimazole, and Fluocinonide – and Patel and

          Aprahamian exchanged five text messages. After exchanging those text messages,

                                                      946

                                                 946 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 958 of 1126 PageID
                                                                     RECEIVED       #: 977
                                                                               NYSCEF:  12/15/2020




          Patel confirmed to her boss K.G., and another Teva colleague, that Taro had raised its

          pricing on these drugs. Patel added: “I'll be looking at shares and intel tomorrow and

          will provide commentary.” She also noted that “Taro is a high-quality competitor.

          It’s just a matter of who the others are.)”

                3817. By “high-quality competitor,” Patel meant – and K.G. understood – that

          Taro was a reliable member of the cartel, who, like Teva, would not cheat on

          Defendants’ overarching conspiracy by trying to cadge a little extra market share.

                3818. June 3 was a busy day for Defendants. In addition to declining the

          substantial CVS fluocinide business, described supra, Teva still had to co-ordinate its

          response with other cartel members. Thus, at 5:08 pm that evening, Patel called

          Aprahamian and the two spoke for nearly seven minutes. The next morning, Patel

          and Aprahamian exchanged text messages. Then, at 9:56am, the two spoke again for

          a little less than a half hour. Shortly after hanging up the phone with Aprahamian,

          Patel sent an e-mail to K.G., making it clear that she had obtained additional “intel”

          regarding the Taro price increases – and that she did not want to put them into

          writing: “I have additional intel (I can discuss with you) that will be useful.”

                3819. In addition, Patel e-mailed that “We should probably discuss how we

          want to handle all Taro increase items. Taro is a high quality competitor – I think we

          need to be responsible where we have adequate market share.” By the coded phrase

          “high quality competitor,” Patel again meant – and K.G. understood – that Taro was

          a reliable member of the cartel who would not compete against Teva on price. By the

                                                        947

                                                 947 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 959 of 1126 PageID
                                                                     RECEIVED       #: 978
                                                                               NYSCEF:  12/15/2020




          coded phrase, “we need to be responsible where we have adequate market share,”

          Patel meant – and K.G. understood – that, per Defendants’ cartel’s usually-unwritten

          (but strictly enforced) rules, Teva should not bid below the prices offered by its

          nominal competitors (and fellow cartel-members) and should actively decline

          additional busines opportunities once it had achieved the cartel’s “fair” per-member

          share.

                   3820. The following week, on June 11, Aprahamian (Taro), Patel (Teva)

          Rekenthaler (Teva), and Green (Zydus) again played telephone tag: under the cover

          of darkness, at 4:30 am, Green called Rekenthaler and they spoke for eight minutes;

          then, that afternoon, Patel called Green, and a few minutes later, Green returned the

          call, and they spoke for a quarter of an hour. The following day, June 12, Patel called

          Aprahamian just before 8:00 am and they spoke for just under ten minutes.

                   3821. The very next day, June 13, 2014, Green (at Zydus) called Patel (at

          Teva), just after 8:15 am, and they spoke until nearly 8:30 am – and Zydus raised its

          price on Warfarin tablets.

                   3822. Later that same day, a customer gave Teva an offer for a one-time buy

          on Warfarin; Patel responded, “We will review, but note that we intend to follow [the]

          Taro and Zydus increase price.” Later that same day, Patel sent an internal e-mail

          alerting her group, including her boss, K.G., about a list of drugs on which Teva

          planned to raise prices. A number of them – including Carbamazepine, Clotrimazole

          Topical Solution, Warfarin Tablets, and Fluocinonide Cream, Emollient Cream, Gel

                                                      948

                                                 948 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 960 of 1126 PageID
                                                                     RECEIVED       #: 979
                                                                               NYSCEF:  12/15/2020




          and Ointment – included the notation “Follow/Urgent – Taro” as the reason for the

          increase.

                 3823. For that list of drugs, Patel directed that “we should not provide any

          decreases on these products.” This meant Teva would not seek to compete for

          market share against Taro or Zydus when approached by customers due to those

          cartel members’ price increases.

                 3824. On August 28, 2014, Teva followed the Taro price increases on

          Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole Topical

          Solution, and Warfarin Sodium Tablets. As discussed more fully supra, Teva co-

          ordinated those increases with Taro and Zydus through direct communications with

          those competitors in the days leading up to the increase.

                 3825. Between May and July of 2014, Taro’s Aprahamian texted or spoke with

          Nisha Patel of Teva multiple times. Shortly after the initial part of that series of calls,

          in June, 2014, as with its ER tablets, Taro announced price increases on its other two

          Carbamazepine tablet formulations. Over the following three months, Apotex, Teva

          and Torrent announced increased list prices that were identical to Taro’s new prices,

          so that by mid-2015, the WAC price for a 200 mg tablet of the ER formulation had

          soared to almost $1.70 – more than doubling from May, 2013.

                 3826. This price that prevailed through at least mid-2019, the last period for

          which sales figures were readily available. The NSP prices for this product followed a

          largely-identical trajectory.

                                                      949

                                                 949 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 961 of 1126 PageID
                                                                     RECEIVED       #: 980
                                                                               NYSCEF:  12/15/2020




                3827. Similarly, the regular and chewable formulations more than doubled, and

          in some cases increased ten-fold.

                3828. For example, from before January, 2010, through January, 2014, regular

          200 mg Carbamazapine tablets had a WAC of less than 10 cents. As a result of

          Defendants anticompetitive agreements, that price soared to over $1.30 per table – an

          exorbitant, more than ten-fold increase in price that, except for Torrent, continues

          through July, 2019, the last period for which prices were readily available.

                3829. No shortages or other market features can explain Defendants’ price

          increases for Warfarin, Carbamazepine, or Clotrimazole during the Relevant Period.

                3830. The elevated prices of Warfarin, Carbamazepine, and Clotrima-zole that

          resulted from Defendants’ anticompetitive conduct have injured Plaintiffs and caused

          them to pay more than they would have paid in a free and fair market, and will

          continue at these elevated levels indefinitely unless Defendants’ conduct in

          furtherance of their conspiracies is enjoined by this Court.

                3831. The unlawful agreements among Teva, Taro, Sandoz, Torrent, and

          Zydus regarding Warfarin, Carbamazepine, and/or Clotrimazole were part of all

          Defendants’ overarching conspiracy to unreasonably restrain trade and to fix, raise,

          maintain, and/or stabilize the prices of the Drugs at Issue.




                                                     950

                                                950 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 962 of 1126 PageID
                                                                     RECEIVED       #: 981
                                                                               NYSCEF:  12/15/2020




                 EF. Allopurinol
                 3832. Allopurinol, also known by the brand name Zyloprim, inter alia, is used

          to prevent gout and kidney stones. It was first synthesized in 1956 and has been

          commercially available in the United States since 1966.

                 3833. The market for generic allopurinol is mature. Allopurinol has been

          commercially available in the United States in a generic form for decades.

                 3834. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Allopurinol, as follows:

                 3835. During the Relevant Period, Defendants Actavis, Dr. Reddy’s, Mylan

          and Par dominated the market for Allopurinol, which was and is sold in 100 mg and

          300 mg tablets.

                 3836. For years, the prices for Allopurinol were relatively low and stable. Par,

          Actavis, Dr. Reddy’s and Mylan all offered prices for Allopurinol tablets for pennies

          each. Reflecting the compound’s straightforward chemistry and the mature generic

          market – the list (aka WAC or “sticker”) price – from which discounts were

          typically offered – for, e.g., a 100 mg table of allopurinol was, for years, including

          from January, 2011 through January, 2014, approximately five to six cents.

                 3837. In 2012, because of the lack of significant profitability in this pricing

          structure, Dr. Reddy’s exited the market, without price disruption.




                                                      951

                                                 951 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 963 of 1126 PageID
                                                                     RECEIVED       #: 982
                                                                               NYSCEF:  12/15/2020




                 3838. However, in the Spring of 2014, all of that changed. Par and Actavis

          used brief supply disruptions as a reason to impose enormous price increases, which

          they did almost simultaneously. Actavis and Par quintupled their list prices – pricing

          which remained in effect at least as recently as July of 2019, the last period for which

          figures were readily available.

                 3839. Approximately six months after Actavis and Par announced their price

          increases, Mylan joined them, announcing list prices identical to those of Actavis.

                 3840. These price spikes attracted Dr. Reddy’s attention, and it began to assess

          whether it should re-enter the Allopurinol market – but just to get its “fair share,” not

          to engage in unseemly price competition, which would draw the wrath of its fellow

          cartel members.

                 3841. Thus, in August, 2014, Dr. Reddy’s assessed possible re-entry into the

          Allopurinol market. Since it would be the fourth manufacturer in the market, the

          Head of National Accounts at Dr. Reddy’s recognized – in line with the Fair Share

          agreement – that cartel rules would cap Dr. Reddy’s market share at 25%, or ¼ of the

          market, an even division among the four manufacturers.

                 3842. Dr. Reddy’s decided to re-enter the allopurinol market. As it ramped up

          for re-entry in January, 2015, Dr. Reddy’s conscientiously followed the cartel’s Fair

          Share terms. For example, even though it was now a new entrant without any

          incumbent business, rather than offer better prices to win market share, Dr. Reddy’s

          announced list prices identical to those of Actavis.

                                                     952

                                                952 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 964 of 1126 PageID
                                                                     RECEIVED       #: 983
                                                                               NYSCEF:  12/15/2020




                3843. Further, as Dr. Reddy’s internally discussed an Allopurinol opportunity

          at a large customer, the Vice President and Head of Prescription Drugs reminded his

          team to be careful not to disrupt pricing.

                3844. Dr. Reddy’s was similarly scrupulous in abiding by the cartel’s Fair Share

          agreement when, two months later, the opportunity arose to take some Allopurinol

          market share from Mylan. The Dr. Reddy’s plant operations team said it could supply

          the additional volume. The Director of Prescription Marketing for North America

          Generics noted that he was hesitant to take much business from Mylan.

                3845. Dr. Reddy’s Director of National Accounts then left him a voicemail to

          the effect that it was a bad idea to upset their relationship with Mylan. Having heard

          this message, the Director of Prescription Marketing instructed his team not to pursue

          the Mylan customers, after all.

                3846. Further, no product shortages or other market features can explain

          Defendants’ elevated pricing of Allopurinol. The pricing conduct here is inconsistent

          with competitive behavior. In a competitive market, as multiple sellers enter the

          market, prices decline, but that is not what happened here. Instead, because of the

          overarching anticompetitive agreement among Defendants, Allopurinol prices

          increased despite multiple sellers being in and Dr. Reddy’s re-entering the market, and

          will continue indefinitely at these elevated levels unless Defendants’ conduct in

          furtherance of their conspiracies is enjoined by this Court.



                                                       953

                                                953 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 965 of 1126 PageID
                                                                     RECEIVED       #: 984
                                                                               NYSCEF:  12/15/2020




                 3847. The elevated prices of Allopurinol that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market.

                 3848. The unlawful agreement between Actavis, Dr. Reddy’s, Mylan and Par

          regarding Allopurinol was part of all Defendants’ overarching conspiracy to

          unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                 EG. Eplerenone Tablets

                 3849. Eplerenone Tablets (“Eplerenone”), also known by the brand name

          Inspra, is an oral medication used alone or in combination with other medicines to

          treat high blood pressure by blocking a chemical (aldosterone) in your body which in

          turn lowers the amount of sodium and water the body retains.

                 3850. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Eplerenone, as follows:

                 3851. As of spring 2014, Sandoz and Greenstone were the only generic

          manufacturers of Eplerenone Tablets.

                 3852. As discussed above, while Greenstone was coordinating with Sandoz in

          April 2014 to follow Sandoz’s price increases on various formulations of Clindamycin,

          it was also coordinating to lead a price increase on Eplerenone Tablets.



                                                      954

                                                 954 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 966 of 1126 PageID
                                                                     RECEIVED       #: 985
                                                                               NYSCEF:  12/15/2020




                 3853. Originally, Greenstone planned its Eplerenone price increase to become

          effective on May 1, 2014, but sometime in mid-April that increase was delayed.

          Shortly after the decision was made to delay the Eplerenone price increase, on April

          22, 2014, Nailor of Greenstone called Kellum and left a message. They traded

          voicemails until they were able to speak the next day for nearly fifteen (15) minutes.

                 3854. Greenstone planned its increases of Clindamycin and Eplerenone

          together, as it was coordinating with Sandoz – and both increases ultimately became

          effective on June 2, 2014. Shortly before the increases became effective, on May 29,

          2014, Nailor of Greenstone called Kellum of Sandoz, leaving him a twenty-six (26)

          second voicemail.

                 3855. Sandoz’s intent was always to follow Greenstone’s Eplerenone price

          increase, rather than compete for market share. Sandoz began preparing to follow

          Greenstone’s Eplerenone price increase in early July 2014. However, because of price

          protection terms with several of Sandoz’s customers, the company decided to delay

          the roll-out of its Eplerenone price increase (and several others) until it made more

          financial sense and Sandoz would be able to limit any contractual penalties that would

          arise as a result of the increase.

                 3856. Ultimately, Sandoz followed Greenstone’s price increase on Eplerenone

          on October 10, 2014. Sandoz increased its pricing by as much as 270% to certain

          customers. During the time period after Greenstone’s price increase and before

          Sandoz could follow, the two competitors continued to coordinate by phone,

                                                    955

                                                955 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 967 of 1126 PageID
                                                                     RECEIVED       #: 986
                                                                               NYSCEF:  12/15/2020




          including a number of calls between Kellum and Hatosy of Greenstone in August

          2014. Shortly after the Sandoz price increase became effective, on October 15, 2014,

          Kellum and Nailor of Greenstone also communicated briefly.

                3857. No shortages or other market features can explain Defendants’ price

          increases for generic Methazolamide Tablets during the Relevant Period.

                3858. The elevated prices of generic Eplerenone resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3859. The unlawful agreements among Defendants Sandoz and Greenstone,

          regarding generic Eplerenone were part of all Defendants’ overarching conspiracy to

          restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

          the Drugs at Issue.

                EH. Atenolol Chlorthalidone
                3860. Atenolol Chlorthalidone, also known by the brand name Tenoretic, is

          sold in 50-25 mg and 100-25 mg tablets (“Atenolol Chlorthalidone”), and is a

          combination beta-blocker/water pill that is used to treat high blood pressure.

                3861. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Atenolol Chlorthalidone at least as follows:


                                                     956

                                                956 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 968 of 1126 PageID
                                                                     RECEIVED       #: 987
                                                                               NYSCEF:  12/15/2020




                3862. During the Relevant Period, Actavis and Mylan dominated the market

          for Atenolol Chlorthalidone.

                3863. The market for Atenolol Chlorthalidone was mature.

                3864. For years, the price of Atenolol Chlorthalidone was relatively low and

          stable. But in the spring of 2014, all that changed dramatically. Mylan more than

          doubled the WAC price of Atenolol Chlorthalidone overnight and shortly thereafter,

          Actavis followed suit, only for the pattern to repeat itself, to achieve a quadrupling in

          price: for Mylan, by early 2015, and for Actavis, by mid-2017 – well after the earliest

          cases in this MDL had been filed. These anticompetitively-increased prices were in

          effect at least as recently as mid-2019, the last period for which figures were readily

          available, and unless enjoined by this Court, will continue indefinitely into the future.

                3865. By the end of 2014, list (WAC) prices for both Actavis and Mylan had

          more than doubled, and their contract prices had followed suit. Their WAC prices

          converged at 60 cents per unit – whereupon, a few months later, in early 2015, Mylan

          increased again – to almost a dollar per unit, and Actavis, in mid-2017, at 80 cents.

                3866. As both manufacturers raised their prices, they divided the market

          between them. Whenever market share diverged from a roughly equal split (as

          happened in a couple of instances when Mylan experienced supply disruptions), they

          afterwards worked back to approximately a 50/50 division of the market – all the

          while being careful not to erode pricing.



                                                      957

                                                957 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 969 of 1126 PageID
                                                                     RECEIVED       #: 988
                                                                               NYSCEF:  12/15/2020




                   3867. Throughout this period, Actavis and Mylan met at trade conferences and

          communicated directly with each other in furtherance of their price-fixing agreement

          on Atenolol Chlorthalidone and of Defendants’ cartel agreement.

                   3868. For example, Nesta (at Mylan) and Falkin (at Actavis) communicated

          extensively throughout the time of the price increases.

                   3869. No shortages or other market features can explain Defendants’ price

          increases for Atenolol Chlorthalidone during the Relevant Period.

                   3870. The elevated prices of Atenolol Chlorthalidone that resulted from

          Defendants’ anticompetitive conduct have injured Plaintiffs and caused them to pay

          more than they would have paid in a free and fair market, and will continue at these

          elevated levels indefinitely unless Defendants’ conduct in furtherance of their

          conspiracies is enjoined by this Court.

                   3871. The unlawful agreement between Mylan and Actavis regarding Atenolol

          Chlorthalidone was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   EI.   Prochlorperazine Tablets

                   3872. Prochlorperazine, also known by the brand name Compro, is a

          medication used to treat psychotic disorders such as schizophrenia, as well as control

          severe nausea.



                                                      958

                                                 958 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 970 of 1126 PageID
                                                                     RECEIVED       #: 989
                                                                               NYSCEF:  12/15/2020




                 3873. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Prochlorperazine tablets, as follows:

                 3874. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Prochlorperazine tablets beginning at least as early as May 2014.

                 3875. During the relevant time frame, Teva, Mylan, Sandoz and Cadista were

          the primary manufacturers of Prochlorperazine.

                 3876. Prochlorperazine was among the drugs that Teva targeted for price

          increases in late August 2014. In order to coordinate prices and Fair Shares for

          Prochlorperazine, Patel and Rekenthaler communicated with each of the other

          primary manufacturers in the market.

                 3877. Teva’s Patel communicated frequently with the Associate Director of

          Pricing at Sandoz in July, August and September 2014.

                 3878. Rekenthaler spoke to M.D., Vice President of Sales at Cadista, on at least

          June 18, 2014. And he spoke to Nesta at Mylan on June 24 and at least four times in

          August (on the 7th, 11th, 18th, and 21st).

                 3879. Nesta (Mylan) also communicated with M.D. at Cadista, on at least July

          2, 30, 31 and August 7, 11, 21, 22 and 23.

                 3880. No shortages or other market features can explain Defendants’ price

          increases for generic Prochlorperazine tablets during the Relevant Period.

                                                       959

                                                 959 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 971 of 1126 PageID
                                                                     RECEIVED       #: 990
                                                                               NYSCEF:  12/15/2020




                 3881. The elevated prices of generic Prochlorperazine tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3882. The unlawful agreements among Defendants Teva, Mylan, Sandoz and

          Cadista, regarding generic Prochlorperazine tablets were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 EJ.    Ursodiol
                 3883. Ursodiol, also known by the brand name Actigall, is sold in 300 mg

          capsules (“Ursodiol”) and is used to treat gallstones.

                 3884. The market for generic Ursodiol is mature. Ursodiol is not an

          innovative product and has been commercially available in this country since 1987.

          Further, Ursodiol has been commercially available in the United States in a generic

          form for decades.

                 3885. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Ursodiol at least as follows:

                 3886. By 2011, the generic Ursodiol market was dominated by four companies:

          Actavis, Epic, Lannett, and Teva. Teva had a 22% market share in 2011 and exited


                                                     960

                                                960 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 972 of 1126 PageID
                                                                     RECEIVED       #: 991
                                                                               NYSCEF:  12/15/2020




          the market in 2012, resulting in that share going to its co-conspirators by 2013, who

          continued to dominate the generic Ursodiol market throughout the Relevant Period.

                3887. Market dynamics had caused Ursodiol prices to stabilize and remain

          relatively low from at least January, 2011, until Defendants collusively raised their

          prices in May, 2014.

                3888. Defendants’ price increases of May, 2014, represented a departure from

          the stable pricing of prior years and from ordinary pricing practices, and were the

          direct result of Defendants’ collusion.

                3889. Ursodiol sales data from NADAC show the low and stable prices of

          Ursodiol characteristic of the market prior to the Defendants’ price hikes, and the

          huge spike in price that occurred abruptly in May, 2014. Since that time, Defendants

          have continued to charge supracompetitive prices.

                3890. The NADAC data show that the average price of Ursodiol increased

          rapidly in a very short period of time. The chart below shows the average price per

          unit (capsule) of generic Ursodiol between October, 2012, and December, 2016:




                                                     961

                                                961 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 973 of 1126 PageID
                                                                     RECEIVED       #: 992
                                                                               NYSCEF:  12/15/2020




                3891. As the chart illustrates, starting in May, 2014, the average price of

          Ursodiol shot up by more than 1,600%, from an average price of approximately 29

          cents (pennies) per capsule in June, 2014, to almost $5 per capsule, four months later.

                3892. IMS Health NSP data also show that Defendants’ prices soared, when

          examining Defendants’ net effective prices in the market.

                3893. As with Verapamil HCL, supra, another drug manufactured by

          Defendant Actavis (inter alia) further evidence of Defendants’ collusion is the fact that

          not only did their prices suddenly skyrocket simultaneously, but as they did so, their

          rather different starting prices converged. For example, in April, 2014, Epic’s WAC

          was 45 cents for a 300 mg capsule, while Actavis’s price was significantly higher, over

          71% more: 77 cents per 300 mg capsule.


                                                     962

                                                962 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 974 of 1126 PageID
                                                                     RECEIVED       #: 993
                                                                               NYSCEF:  12/15/2020




                    3894. Lannet was the first manufacturer to announce the new WAC, $5.11 per

          pill, on May 1, 2014. The following week, Epic announced its new WAC: essentially

          the same, $5.10 per pill, which is a staggering 1,033% overnight increase. The next

          month, it was Actavis’s turn to announce its new price, which was also $5.11 per pill

          – but while the conspirators’ final price was the same, it amounted to a relatively

          paltry 562% increase.

                    3895. As a result of Defendants setting this collusive price, the market went

          from having a 42%-71% variation between high and low WAC’s, to having a 0.2%

          variation.53

                    3896. Defendants’ price increases for Ursodiol resulted in corresponding

          increases to the prices paid by Plaintiffs.

                    3897. The price increases closely followed Defendants’ participation in the

          2014 ECRM-sponsored “Retail Pharmacy Generic Pharmaceuticals Efficient Program

          Planning Session (EPPS)”, which was held in Amelia Island, Florida on February 23-

          26, 2014 – just over two months before Defendants began to increase their prices for

          Ursodiol. According to ECRM records, representatives of Actavis, Epic, and Lannett

          attended the meeting.

                    3898. No shortages or other market features can explain Defendants’ price

          increases for Ursodiol during the Relevant Period.



          53
               Prior to the $5.11 per pill price, Lannett did not publish a WAC.


                                                              963

                                                        963 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 975 of 1126 PageID
                                                                     RECEIVED       #: 994
                                                                               NYSCEF:  12/15/2020




                 3899. The elevated prices of Ursodiol that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue at these elevated

          levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3900. The unlawful agreement among Lannet, Epic, and Actavis regarding

          Ursodiol was part of all Defendants’ overarching conspiracy to unreasonably restrain

          trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                 EK. Clobetasol

                 3901. Clobetasol is a widely prescribed topical corticosteroid used for the

          treatment of a variety of skin conditions. The clobetasol propionate products at issue

          in this case are the generic versions of the brand name drug Temovate (or Temovate

          E in the case of the emollient version of the cream), which was approved by the U.S.

          Food and Drug Administration in 1985 and 1994 (depending on the formulation).

          Clobetasol is sold throughout the United States and its territories.

                 3902. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Clobetasol, as follows:

                 3903. The market for Clobetasol is mature, and Defendants that operate in the

          market can only gain market share by competing on price.



                                                      964

                                                 964 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 976 of 1126 PageID
                                                                     RECEIVED       #: 995
                                                                               NYSCEF:  12/15/2020




                 3904. Sandoz was the exclusive seller of Temovate, and discontinued the sale

          of Temovate cream and ointment on or before June 2015 and March 2016,

          respectively.

                 3905. Generic versions of clobetasol propionate have been available for

          purchase in the United States since the mid 1990’s. Several manufacturers exited the

          Clobetasol market before Defendants’ June 2014 price increases. For example,

          Renaissance and Teva discontinued their Clobetasol products.

                 3906. At all relevant times, Defendants have had substantial market power

          with respect to Clobetasol. Defendants exercised this power to maintain

          supracompetitive prices for Clobetasol without losing so many sales as to make the

          elevated price unprofitable.

                 3907. Defendants sold Clobetasol at prices in excess of marginal costs, in

          excess of a competitive price, and enjoyed high profit margins.

                 3908. Competition for Clobetasol has caused prices to stabilize and remain

          relatively low from at least January 2011 until Defendants raised prices in June 2014.

          Defendants’ June 2014 price increases represented a departure from the stable pricing

          of prior years and from ordinary pricing practices, and are indicative of collusion.

                 3909. NADAC data for Clobetasol show the low and stable prices of

          Clobetasol that were characteristic of the market prior to the Defendants’ price hikes,

          as well as the huge spike in price that occurred abruptly in June 2014. Since that time,

          Defendants have continued to charge supracompetitive prices. Starting in June of

                                                     965

                                                965 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
       Case NO.
NYSCEF DOC. 2:21-cv-01650-JS-ST
                2               Document 1-2 Filed 03/26/21 Page 977 of 1126 PageID
                                                                     RECEIVED       #: 996
                                                                               NYSCEF:  12/15/2020




          2014, the average price of Clobetasol increased by approximately 1,144%, with certain

          formulations increasing as much as 1,738%.

                  3910. The market-wide Clobetasol price increases were the result of

          Defendants Sandoz, Taro, and Wockhardt increasing their respective Clobetasol

          prices at substantially the same time to substantially similar levels in the summer of

          2014.

                  3911. While Perrigo modified the price of its Clobetasol gel product, it would

          not have been rational for Perrigo to do so unless it had joined the anticompetitive

          agreement among the other Defendants.

                  3912. And when Actavis entered the Clobetasol cream market it sold both

          products at elevated prices and did not compete with the other sellers on price, which

          it would not have done had it not also joined the conspiracy.

                  3913. Each Defendant raised their WAC prices to essentially the same level at

          nearly the same time.

                  3914. The following charts—which rely on WAC data from Gold Standard—

          similarly show Defendants coordinate WAC pricing:




                                                     966

                                                966 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 978 of 1126 PageID #: 997
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 979 of 1126 PageID #: 998
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 980 of 1126 PageID #: 999
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 981 ofRECEIVED
                                                                        1126 PageID  #: 1000
                                                                                NYSCEF:  12/15/2020




                 3916. Defendants’ increases in the overall per-unit prices of Clobetasol

          resulted in corresponding price increases for different dosages of each formulation,

          e.g., 15mg or 60mg tubes of cream, or 25ml or 50ml bottles of solution.

                 3917. Defendants’ price increases for Clobetasol resulted in corresponding

          increases to the prices paid by Plaintiffs and members of the proposed Classes

          because increased WAC prices translate to increases in the transaction prices paid by

          Plaintiffs.

                 3918. The price increases cannot be attributed to the need to fund research

          and development. Generic pharmaceutical firms do not incur the large research and

          development costs that brand firms absorb in developing new drugs. Moreover, the

          costs associated with developing and obtaining FDA approval for Clobetasol were

          incurred more than 25 years ago when the drug was first introduced to the market.

                 3919. Changes in ingredient costs also do not explain Defendants’ price

          increase; the prices for five formulations of clobetasol propionate not at issue in this

          case (foam, emollient foam, lotion, shampoo, and spray) remained comparatively

          stable, even though they have the same active ingredient as the formulations that

          experienced dramatic price increases.

                 3920. Defendants’ enormous price increases were not due to supply

          disruptions. With regard to drug shortages, federal law requires drug manufacturers to

          report potential shortages to the FDA, the reasons therefor, and the expected

          duration of the shortage.55 Clobetasol is not included on the FDA’s list of Current

                                                      970

                                                  970 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 982 ofRECEIVED
                                                                        1126 PageID  #: 1001
                                                                                NYSCEF:  12/15/2020




          and Resolved Drug Shortages and Discontinuations Reported to FDA. Clobetasol has

          not appeared in the American Society of Health-System Pharmacists Current Shortage

          Bulletins since July 3, 2012, and it does also not appear on the list of Resolved

          Shortage Bulletins (which includes drug shortages dating back to August 2010).

                 3921. There were also no significant decreases in Defendants’ overall sales

          volume that might indicate a shortage in the availability of Clobetasol’s active

          ingredient or evidence of lack of market-wide capacity. During Hi-Tech’s March 8,

          2013 earnings call, for example, its CEO David Seltzer stated that the company

          “happen[ed] to be doing a significant amount of topicals than – compared to several

          years ago. So we have the Clobetasol items that we pretty much brought all in-house

          on the manufacturing side.” He also explained that the company’s addition of new

          machinery for “creams and ointments” would give the company “a tremendous

          amount of capacity going forward.”

                 3922. Defendants’ Clobetasol price increases are also not explained by the

          entry or exit of competitors from the marketplace. No significant sellers entered or

          left the Clobetasol market between January 2011 and June 2014, and between the end

          of 2012 and June 2014 there was no significant shift in Defendants’ relative market

          shares. Prior to the price increases, the same group of manufacturers—the

          Defendants in this case—had been selling Clobetasol at the same relatively low prices

          for at least three years.



                                                     971

                                                971 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 983 ofRECEIVED
                                                                        1126 PageID  #: 1002
                                                                                NYSCEF:  12/15/2020




                3923. Likewise, no unique features or circumstances of the topical

          corticosteroid market explain Defendants’ price increases. Prices for many other

          comparable topical corticosteroid products (including certain products manufactured

          by Defendants) remained stable while Clobetasol prices skyrocketed. The price of

          halobetasol cream, for instance—which like Clobetasol is a Class I topical

          corticosteroid—has been stable since November 2013, ranging from an average of

          $2.97 and $3.38 per unit, and did not increase in June 2014.

                3924. Instead, anticompetitive activity explains the skyrocketing Clobetasol

          prices. As Richard Evans at Sector & Sovereign Research recently wrote: “[a] plausible

          explanation [for price increases of generic drugs] is that generic manufacturers, having

          fallen to near historic low levels of financial performance, are cooperating to raise the

          prices of products whose characteristics – low sales due to either very low prices or

          very low volumes –accommodate price inflation.”

                3925. No shortages or other market features can explain Defendants’ price

          increases for generic Clobetasol during the Relevant Period.

                3926. The elevated prices of generic Clobetasol resulted from Defendants’

          anticompetitive conduct injured Plaintiffs and caused them to pay more than they

          would have paid in a free and fair market, and will continue indefinitely at these

          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.



                                                     972

                                                972 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 984 ofRECEIVED
                                                                        1126 PageID  #: 1003
                                                                                NYSCEF:  12/15/2020




                 3927. The unlawful agreements among Defendants Actavis, Perrigo, Sandoz,

          Taro, and Wockhardt regarding generic Clobetasol were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 EL. Fluoxetine HCL Tablets

                 3928. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Fluoxetine HCL tablets beginning at least as early as June 2014.

                 3929. Fluoxetine HCL, also known by the brand name Prozac, is a medication

          used to treat depression, obsessive-compulsive disorder (OCD), and panic disorder,

          among other conditions.

                 3930. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Fluoxetine HCL tablets, as follows:

                 3931. During the relevant time frame, Teva, Mylan, and Par were the primary

          manufacturers of Fluoxetine HCL tablets.

                 3932. In late June 2014, Mylan imposed large price increases on Fluoxetine

          HCL. Around the time of the increases, Mylan, Teva and Par directly communicated

          via phone to coordinate.




                                                      973

                                                 973 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 985 ofRECEIVED
                                                                        1126 PageID  #: 1004
                                                                                NYSCEF:  12/15/2020




                3933. For example, on June 18, 2014, less than a week before Mylan

          announced its Fluoxetine HCL price increases, a National Account Manager at Mylan

          spoke to the Vice President of National Accounts at Par.

                3934. On June 24, the day after Mylan announced its price increases, Mylan’s

          Nesta spoke to Teva’s Rekenthaler.

                3935. Two days later, on June 26, Teva’s Patel exchanged a series of text

          messages with the Chief Commercial Officer at Par.

                3936. In January 2015, Teva followed Mylan’s price increases for Fluoxetine

          HCL Tablets. Again, the manufacturers of Fluoxetine were in communication to

          coordinate.

                3937. On January 5, 14 and 20, Teva’s Rekenthaler spoke with Mylan’s Nesta.

                3938. On January 26, Rekenthaler spoke with a Vice President of National

          Accounts at Par for 14 minutes, and on January 28, he spoke with Par’s Vice

          President of Sales.

                3939. Also, in the months leading up to Teva increasing the prices of

          Fluoxetine HCL tablets, Teva’s Patel met in-person with many of Teva’s competitors.

          See, e.g., Exhibit A (Trade Association Contacts).

                3940. No shortages or other market features can explain Defendants’ price

          increases for generic Fluoxetine HCL tablets during the Relevant Period.

                3941. The elevated prices of generic Fluoxetine HCL tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

                                                    974

                                               974 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 986 ofRECEIVED
                                                                        1126 PageID  #: 1005
                                                                                NYSCEF:  12/15/2020




          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3942. The unlawful agreements among Defendants Teva, Mylan, and Par,

          regarding generic Fluoxetine HCL tablets were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 EM. Methadone HCL Tablets

                 3943. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Methadone HCL tablets beginning at least as early as June 2014.

                 3944. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Methadone HCL tablets, as follows:

                 3945. Methadone HCL, also known by the brand name Methadose, is used to

          manage moderate to severe pain. It is also used to treat addiction to opioids.

                 3946. During the relevant time frame, Defendants West-Ward and

          Mallinckrodt were the primary manufacturers of Methadone HCL tablets.

                 3947. The market for Methadone HCL tablets was mature and at all relevant

          times had multiple manufacturers.



                                                      975

                                                 975 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 987 ofRECEIVED
                                                                        1126 PageID  #: 1006
                                                                                NYSCEF:  12/15/2020




                 3948. For years, the prices for Methadone HCL tablets were relatively low and

          stable. Before the summer of 2014, West-Ward and Mallinckrodt sold Methadone

          HCL tablets.

                 3949. In the second half of 2014, however, West-Ward and Mallinckrodt

          nearly simultaneously imposed large price increases, approximately tripling their list

          (WAC) prices

                 3950. The list (WAC) price chart and the NSP price chart below show the

          large and nearly simultaneous price increases by West-Ward and Mallinckrodt on

          Methadone HCL tablets. (Note: Methadone HCL tablets come in 5 mg and 10 mg

          dosages. The pricing patterns for each dosage were highly similar. Only the 10 mg

          chart is included here.)




                                                     976

                                                976 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 988 ofRECEIVED
                                                                        1126 PageID  #: 1007
                                                                                NYSCEF:  12/15/2020




                3951. Throughout this period, West-Ward and Mallinckrodt met at trade

          conferences and communicated directly with each other in furtherance of their price-

          fixing agreement on Methadone HCL tablets and of their Fair Share agreement.

                3952. For example, West-Ward’s D.S., Senior Director and Head of Sales, and

          Mallinckrodt’s K.K., National Account Director, both attended the ECRM event at

          the Omni

                3953. Amelia Island Plantation Resort in Amelia Island, Florida on February

          23-26, 2014.

                3954. On May 15, 2014, West-Ward’s D.S. and Mallinckrodt’s K.K

          communicated by phone.

                3955. In August, the two sales executives attended the NACDS Total Store

          Expo in Boston on August 23 to 26, 2014.

                3956. Approximately one month after the NACDS meeting, West-Ward

          announced list (WAC) price increases for Methadone. A few weeks later, Mallickrodt

          matched West-Ward’s list (WAC) prices.

                3957. No shortages or other market features can explain Defendants’ price

          increases for generic Methadone HCL tablets during the Relevant Period.

                3958. The elevated prices of generic Methadone HCL tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at



                                                    977

                                                977 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 989 ofRECEIVED
                                                                        1126 PageID  #: 1008
                                                                                NYSCEF:  12/15/2020




          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3959. The unlawful agreements among Defendants West-Ward and

          Mallinckrodt, regarding generic Methadone HCL tablets were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 EN. Omega-3 Acid Ethyl Esters

                 3960. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

          respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

          prices of Omega-3 Acid Ethyl Esters capsules beginning at least as early as June 2014.

                 3961. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Omega-3 Acid Ethyl Esters, as follows:

                 3962. Omega-3 Acid Ethyl Esters, also known by the brand name Lovaza, is a

          medication used to lower high triglyceride levels in the blood.

                 3963. During the relevant time frame, Teva, Par and Apotex were the primary

          manufacturers of Omega-3 Acid Ethyl Esters.

                 3964. On April 8, 2014, Teva launched Omega-3 Acid Ethyl Esters.

                 3965. On the morning of June 26, 2014, Patel emailed a colleague at Teva

          relaying that Par had recently received FDA approval for this drug. Patel said that she

          would “snoop around” to see if Par had begun shipping product. That morning, Patel

                                                      978

                                                 978 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 990 ofRECEIVED
                                                                        1126 PageID  #: 1009
                                                                                NYSCEF:  12/15/2020




          sent a message to T.P., Chief Commercial Officer at Par through LinkedIn. Later that

          day, they exchanged a number of text messages.

                3966. The next morning, Par’s Chief Commercial Officer called Patel and they

          spoke for nearly 30 minutes. That same morning, Patel told colleagues that she now

          had “some more color” on Par’s launch of Omega-3 Acid Ethyl Esters. Internally,

          Teva documents evidence a clear understanding of Par’s confidential bidding and

          pricing plans.

                3967. Par launched Omega-3 Acid Ethyl Esters capsules on June 30, 2014.

          Teva proceeded to concede business to Par to ensure Par’s smooth entry into the

          market.

                3968. As new competitors entered the market, Teva coordinated with them to

          avoid competition and keep prices high, including phone calls between Rekenthaler

          and a Senior Vice President and General Manager of U.S. Sales at Apotex on

          September 25 and 27, 2014.

                3969. Due to supply limitations, Par was not able to pursue a full Fair Share of

          the market until late November 2014. On November 10, 2014, Patel and Par’s Chief

          Commercial Officer exchanged 5 text messages.

                3970. By mid-February 2015, Teva had conceded several large customers to

          Par. During this time, Rekenthaler was speaking frequently with M.B., a senior

          national account executive at Par, to coordinate.



                                                    979

                                               979 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 991 ofRECEIVED
                                                                        1126 PageID  #: 1010
                                                                                NYSCEF:  12/15/2020




                3971. By April 2015, Apotex had officially entered the market, and consistent

          with the Fair Share understanding, Teva conceded customers to accommodate the

          new entrant. During this period, Rekenthaler spoke multiple times with J.H., Senior

          VP at Apotex.

                3972. No shortages or other market features can explain Defendants’ price

          increases for generic Omega-3 Acid Ethyl Esters during the Relevant Period.

                3973. The elevated prices of generic Omega-3 Acid Ethyl Esters resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                3974. The unlawful agreements among Defendants Teva, par, and Apotex,

          regarding generic Omega-3 Acid Ethyl Esters were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                EO. Econazole Nitrate Cream
                3975. Econazole Nitrate Cream (“Econazole”), also known by the brand name

          Spectazole, is a topical antifungal cream prescribed for the treatment of infections of

          the skin caused by fungus, such as athlete’s foot and ringworm.




                                                     980

                                                980 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 992 ofRECEIVED
                                                                        1126 PageID  #: 1011
                                                                                NYSCEF:  12/15/2020




                 3976. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Econazole Nitrate Cream, as follows:

                 3977. In mid 2014, there were three competitors in the market for Econazole:

          Perrigo, Taro, and Teligent.

                 3978. In June 2014, Perrigo began planning a price increase. On June 17, 2014,

          Boothe of Perrigo called a Taro employee – likely Perfetto – and they spoke for forty-

          five (45) minutes.

                 3979. One week later, on June 25, 2014, S.B., a sales executive at Taro, sent an

          internal e-mail and suggested bidding at Associated Pharmacies. On July 8, 2014, Taro

          put together an offer for that customer. Notably, the price of Econazole had not yet

          gone up – and would not do so for another several weeks.

                 3980. On July 18 and July 19, 2014, Boothe of Perrigo and Perfetto of Taro

          exchanged three short calls. The next business day, on July 21, 2014, the two

          competitors spoke for twenty-six (26) minutes. On July 22, 2014, T.P. of Perrigo

          spoke with S.M., a sales executive at Teligent, for more than five (5) minutes. Three

          days later, on July 24, 2014, Boothe called Perfetto again. The call lasted two (2)

          minutes. Perfetto returned the call and the two competitors spoke for seven (7)

          minutes.

                 3981. That same day, on July 24, 2014, Perrigo instituted a dramatic price

          increase for Econazole. Customers saw increases ranging from 637% to 735%.

                                                      981

                                                 981 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 993 ofRECEIVED
                                                                        1126 PageID  #: 1012
                                                                                NYSCEF:  12/15/2020




                 3982. That morning, Aprahamian notified his colleagues at Taro of the

          development. He instructed them not to capitalize on any opportunities that might

          come Taro’s way as a result of Perrigo’s price increase. Aprahamian further instructed

          his team to increase Taro’s Econazole price to GPOs to $0.02 under its WAC price

          with just five (5) days’ notice for all such customers.

                 3983. The next day, on July 25, 2014, E.G., a Taro sales executive, placed two

          calls to S.M. at Teligent. E.G. called S.M. again on August 12, 2014 and they spoke for

          nearly five (5) minutes. The next day, on August 13, 2014, Perfetto spoke with Boothe

          for eleven (11) minutes.

                 3984. The coordination among the competitors bore fruit quickly. Just two

          weeks later, on September 1, 2014, Teligent increased its WAC prices for Econazole

          to match Perrigo. Taro’s price increases followed two months later, on November 18,

          2014. After the Taro increase, a customer forwarded the Taro notification to K.M., a

          sales executive at Perrigo.

                 3985. By May 2015, Sandoz was making plans to re-enter the Econazole

          market, attracted by the fact that the other players had instituted price increases. CW-

          3 advocated a relaunch strategy that considered fair share principles as well as

          Sandoz’s ongoing understanding with Perrigo.

                 3986. On October 1, 2015, W.W., a Sandoz launch executive, e-mailed CW-3

          seeking intel on current prices for various customer accounts in anticipation of the



                                                      982

                                                 982 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 994 ofRECEIVED
                                                                        1126 PageID  #: 1013
                                                                                NYSCEF:  12/15/2020




          upcoming Econazole re-launch. Less than an hour later, CW-3 called T.P. at Perrigo

          and they spoke for twenty-seven (27) minutes.

                3987. Later that day, CW-3 responded to his colleague's e-mail with details of

          Penigo's pricing at Monis & Dickson. Not wanting to put additional details about his

          conversation with T.P. in writing, CW-3 copied CW-1, a senior pricing executive at

          Sandoz.

                3988. On November 30, 2015, Sandoz bid on the Econazole business at

          Morris & Dickson. Perrigo, however, refused to cede the business to Sandoz because

          it had already given up one customer to the new entrant and was not inclined to hand

          over another.

                3989. Intent on working out a deal with the market share leader, CW-3 and

          T.P. of Perrigo exchanged four calls on December 16, 2015. The next day, on

          December 17, 2015, Sandoz contacted Morris & Dickson and convinced the

          customer to consider a revised offer from Sandoz. This time, Perrigo ceded the

          customer to Sandoz.

                3990. When Sandoz's re-launch of Econazole finally came to fruition in late

          2015, it matched its competitors' increased WAC prices.

                3991. No shortages or other market features can explain Defendants’ price

          increases for generic Econazole Nitrate Cream during the Relevant Period.

                3992. The elevated prices of generic Econazole Nitrate Cream resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

                                                   983

                                              983 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 995 ofRECEIVED
                                                                        1126 PageID  #: 1014
                                                                                NYSCEF:  12/15/2020




          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 3993. The unlawful agreements among Defendants Perrigo, Taro, and

          Teligent, regarding generic Econazole Nitrate Cream were part of all Defendants’

          overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

          and/or stabilize the prices of the Drugs at Issue.

                 EP. Tobramycin
                 3994. Tobramycin, also known by the brand name Tobi, is an eye drop used to

          treat bacterial infections.

                 3995. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

          Tobramycin at least as follows:

                 3996. Beginning in October of 2013, prior to the first generic launch of

          Tobramycin (for which Teva would have 180-day generic exclusivity), Sandoz began

          making plans for its entry after Teva’s statutory exclusivity period expired. These

          plans included trying to get a so-called “fair share” for Sandoz, but depended on the

          incumbent generic manufacturer, Teva, being co-operative – or as Defendants like to

          refer to their co-conspirators, it required Teva to act as a “Quality Competitor.”

                 3997. As a partner in the conspiracy, Teva was, in fact, co-operative when it

          came time to give up share to Sandoz. Nearing Teva’s loss of exclusivity and


                                                     984

                                                984 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 996 ofRECEIVED
                                                                        1126 PageID  #: 1015
                                                                                NYSCEF:  12/15/2020




          Sandoz’s entry, on July 1, 2014, Teva and Sandoz began sharing information and co-

          ordinating to divide up the market for Tobramycin. Patel exchanged seven (7) calls

          with a Sandoz pricing executive on July 1, during which they discussed Sandoz’s

          launch plans and how to divide up the market for Tobramycin. Patel conveyed some

          of this competitor’s information in an internal Teva e-mail the same day.

                3998. On July 7, 2014, Patel and the Sandoz pricing executive spoke five more

          times, including one call lasting approximately 11 minutes. On these calls, Patel and

          the Sandoz pricing executive discussed how to divide up the market for Tobramycin,

          including specific accounts that each would maintain or concede to the other. Patel

          then memorialized the agreement in an e-mail two days later. The agreement: Teva

          would take Walgreens, McKesson Corporation (“McKesson”) (a wholesaler),

          Econdisc Contracting Solutions (“Econdisc”) (a group purchasing organization

          (“GPO”) that includes Express Scripts, Kroger, and Supervalu), ABC, and Omnicare;

          while Sandoz would take CVS, Cigna, Prime Therapeutics, Kinney Drugs, and

          OptumRx. Teva also planned to concede the Cardinal business to Sandoz.

                3999. Patel told the Sandoz pricing executive specifically that Teva would not

          even submit a bid to CVS. This was significant because Tobramycin was a very

          expensive product, and Sandoz was able to acquire the CVS business by offering only

          a nominal reduction to the extremely high price that Teva was able to set when it was

          the only generic manufacturer, and was very close to the branded price that was

          charged during the patented and 180-day exclusivity periods.

                                                    985

                                               985 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 997 ofRECEIVED
                                                                        1126 PageID  #: 1016
                                                                                NYSCEF:  12/15/2020




                   4000. As planned, Teva conceded the CVS business to Sandoz after CVS

          contacted Teva and requested that Teva submit a lower price to retain the business;

          Teva also went through with its plan to concede Cardinal to Sandoz.

                   4001. The Sandoz pricing executive, in turn, told Patel that Sandoz would not

          pursue business from ABC and Walgreens. The Sandoz pricing executive spoke with

          Kellum about his conversations with Patel and the agreement to stay away from

          Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that agreement,

          Sandoz made no effort to contact those two large customers when it entered the

          market for Tobramycin.

                   4002. The Sandoz pricing executive and Patel also discussed Sandoz’s target

          market share. The pricing executive informed Patel that Sandoz was seeking a 50%

          share.

                   4003. No product shortages or other market featurescan explain Defendants’

          elevated pricing of Tobramycin. The pricing conduct here is inconsistent with

          competitive behavior. In a competitive market, as multiple sellers enter the market,

          prices decline, but that is not what happened here. Instead, because of the

          overarching anticompetitive agreement among Defendants, Tobramycin prices

          remained unchanged despite multiple sellers entering the market.

                   4004. The elevated prices of Tobramycin that resulted from Defendants’

          anticompetitive conduct have injured Plaintiffs and caused them to pay more than

          they would have paid in a free and fair market, and will continue indefinitely at these

                                                     986

                                                 986 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 998 ofRECEIVED
                                                                        1126 PageID  #: 1017
                                                                                NYSCEF:  12/15/2020




          elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                   4005. The unlawful agreement between Teva and Sandoz regarding

          Tobramycin was part of all Defendants’ overarching conspiracy to unreasonably

          restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

          Issue.

                   EQ. Disulfiram Tablets

                   4006. Disulfiram is an alcohol antagonist used to treat alcoholism. As part of

          the overarching fair share conspiracy, WBAD worked with Breckenridge and Teva to

          allocate the market for the drug.

                   4007. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

          formulations of generic Disulfiram Tablets, as follows:

                   4008. In July 2014 WBAD reached out to Teri Coward at Teva to inform her

          that WBAD had received a competitive offer on Disulfiram tablets from Breckenridge

          (at the time, the only other competitor). In the same email, WBAD passed

          Breckenridge’s market share intentions to Teva.

                   4009. Although the message got through, the rules of fair share do not always

          dictate a concession to a competitor. A Teva employee calculated the percentage of

          total market share represented by WBAD and expressed to colleagues that

          Breckenridge help a little more than its fair share of the market.

                                                      987

                                                 987 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
NYSCEF Case
       DOC. 2:21-cv-01650-JS-ST
            NO. 2               Document 1-2 Filed 03/26/21 Page 999 ofRECEIVED
                                                                        1126 PageID  #: 1018
                                                                                NYSCEF:  12/15/2020




                 4010. Teva subsequently successfully matched the competing bid to maintain

          the account and looked for other smaller accounts it could cede to Breckenridge.

                 4011. No shortages or other market features can explain Defendants’ price

          increases for generic Disulfiram Tablets during the Relevant Period.

                 4012. The elevated prices of generic Disulfiram Tablets resulted from

          Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

          than they would have paid in a free and fair market, and will continue indefinitely at

          these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

          enjoined by this Court.

                 4013. The unlawful agreements among Defendants Breckenridge, Teva, and

          WBAD, regarding generic Disulfiram Tablets were part of all Defendants’ overarching

          conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

          the prices of the Drugs at Issue.

                 ER. Glimepiride
                 4014. Glimepiride, also known by the brand name Amaryl, is a medicine used

          to treat high blood sugar levels that are caused by Type 2 Diabetes Mellitus.

                 4015. As part of Defendants’ overarching conspiracy with respect to the Drugs

          at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

          Glimepiride, as follows:




                                                      988

                                                 988 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1000 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1019



               4016. In July of 2014, Dr. Reddy’s wanted to implement a price increase on its

         Glimepiride products – so, naturally (in light of Defendants’ conspiracy), its first step

         was to make sure that Teva would follow such an increase.

               4017. Accordingly, V.B., a senior sales executive at Dr. Reddy’s, reached out to

         Patel, his opposite number at Teva, to co-ordinate. They spoke for approximately 12

         minutes on July 10, then again for about five minutes on each of July 21, 22, and 24.

               4018. On August 18, 2014, Dr. Reddy’s significantly increased its pricing on

         Glimepiride, approximately quadrupling the price overnight for all dosage strengths.

         V.B. continued to communicate with Patel, regarding Glimepiride pricing, after Dr.

         Reddy’s price increase, including exchanging at least four text messages on both

         August 25 and October 10, 2014.

               4019. Based on the understanding that had been reached between V.B. and

         Patel during these conversations, Dr. Reddy’s anticipated that Teva would follow Dr.

         Reddy’s price increase – which it did, less than six months later, on January 28, 2015,

         when Teva raised its WAC to exactly match Dr. Reddy’s.

               4020. That same January day – illustrating the applicability of Defendants’

         overarching conspiracy to all products made by any one of them – Dr. Reddy’s

         sought and obtained a complete list of Teva’s price increases, including drugs not

         made or sold by Dr. Reddy’s.

               4021. No shortages or other market features can explain Defendants’ price

         increases for Glimepiride during the Relevant Period.

                                                    989

                                               989 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1001 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1020



                4022. The elevated prices of Glimepiride that resulted from Defendants’

         anticompetitive conduct have injured Plaintiffs and caused them to pay more than

         they would have paid in a free and fair market, and will continue at these elevated

         levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4023. The unlawful agreement between Teva and Dr. Reddy’s on Glimepiride

         was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

         to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                ES.    Metronidazole 1% Gel

                4024. Metronidazole 1% Gel (“Metro Gel 1%”), also known by the brand

         name Metrogel 1%, is a topical treatment for inflammatory rosacea lesions. Metrol

         Gel 1% is used by patients diagnosed with rosacea, a condition affecting 16 million

         Americans. In 2013, the annual market for Metro Gel 1% in the United States

         exceeded $120 million.

                4025. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Metro Gel 1%, as follows:

                4026. Prior to the summer of 2014, Sandoz was the exclusive generic

         manufacturer of Metro Gel 1%. In June 2014, Taro began making plans to enter the

         market and, on July 1, 2014, Taro launched the product and matched Sandoz’s WAC

         pricing.

                                                     990

                                                990 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 1002 of 1126 PageID #:
                                     1021
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1003 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1022



         Sandoz would lower its price to retain the business. S.G., a sales executive at Sandoz,

         fo1warded the request along internally, including to CW-1 and Kellum. CW-1

         responded to S.G., and Kellum agreed.

               4030. The next day, July 1, 2014, A.H., a sales executive at Sandoz, sent an

         internal email regarding a conversation with WBAD concerning Taro. Kellum

         responded, and CW-1 replied.

               4031. Walgreens accepted Taro's bid on July 2, 2014 and ABC accepted Taro's

         bid on July 7, 2014. WBAD (including ABC and Walgreens) represented

         approximately 20% of Sandoz's volume and sales for Metro Gel 1 %.

               4032. On July 8, 2014, Taro also submitted a bid to Wal-Mali for Metro Gel 1

         %. That same day, Aprahamian called CW-3 of Sandoz twice. Both calls lasted one (1)

         minute. Two days later, on July 10, 2014, Aprahamian e-mailed E.G., a Taro sales

         executive, asking her to follow up with Wal-Mart regarding the offer. The next day, on

         July 11, 2014, CW-3 and Aprahamian exchanged four (4) calls. After the last call, CW-

         3 hung up and immediately called Kellum. These calls are detailed in the chart below:




                                                   992

                                               992 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1004 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1023



                 4033. The following Monday, on July 14, 2014, Wal-Mart notified Sandoz that

         it had received a competitive bid on Metro Gel 1 % that was 10% lower than Sandoz's

         pricing and asked whether it would bid to retain the business.

                 4034. On July 18, 2014, W.G., a pricing executive at Sandoz, forwarded the

         request internally, including to CW-1 and Kellum. CW-1 responded by recommending

         that Sandoz relinquish Wal-Mart, and Kellum replied.

                 4035. Notably, after sending this e-mail, someone at Sandoz changed the

         language in the earlier e-mail string. Sandoz made this change to avoid documenting

         the fact that the competitively sensitive information came directly from its competitor,

         Taro.

                 4036. Although Sandoz gave up the business, Wal-Mart was unexpectedly

         reluctant to stop ordering Metro Gel 1 % from Sandoz. On August 7, 2014, L.B., a

         sales executive at Sandoz, sent an internal e-mail advising that Wal-Mart was still

         ordering. B.G. of Sandoz replied.

                 4037. On August 4, 2014, McKesson also notified Sandoz that it had received

         an unsolicited bid for the Rite Aid po1t ion of its Meu-o Gel 1 % business and gave

         Sandoz the oppo1iunity to bid to retain the business. After some internal discussion,

         Sandoz decided to cede the Rite Aid portion of the business to Taro. As P.C., a

         pricing executive at Sandoz, explained in an internal e-mail on August 8, 2014.




                                                    993

                                               993 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1005 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1024



               4038. On August 11, 2014, McKesson awarded the Rite Aid portion of its

         Metro Gel 1% business to Taro. Two days later, on August 13, 2014, Aprahamian

         called CW-3 and they spoke again for seven (7) minutes.

               4039. No shortages or other market features can explain Defendants’ price

         increases for generic Metro Cream or Metro Lotion during the Relevant Period.

               4040. The elevated prices of generic Metro Gel 1% resulted from Defendants’

         anticompetitive conduct, injured Plaintiffs and caused them to pay more than they

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4041. The unlawful agreements among Defendants Sandoz, and Taro,

         regarding Metro Gel .1% were part of all Defendants’ overarching conspiracy to

         restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

               ET. Amikacin Injection
               4042. Amikacin, also known by the brand name Amikin, inter alia, is an

         aminoglycoside antibiotic derived from kanamycin. It has been commercially

         available in the United States since 1976.

               4043. The market for generic Amikacin is mature. Amikacin has been

         commercially available in the United States in a generic form for decades.




                                                      994

                                               994 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1006 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1025



                4044. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Amikacin,

         at least as follows:

                4045. During the Relevant Period, Defendants Actavis, Teva and Heritage

         dominated the market for Amikacin.

                4046. In the summer of 2014, when a customer requested that Heritage reduce

         its price, Heritage said that it was aware that Teva’s price was slightly lower but that it

         did not wish to reduce its prices in order to gain market share.

                4047. On October 10, 2014, Heritage’s Neal O’Mara reported that he had had

         positive conversations with an individual at McKesson, MW-1.

                4048. Using MW-1 to pass messages, instead of e-mail or text, was intended to

         prevent the creation of electronic records of communications among cartel members

         – but since O’Mara internally e-mailed the substance of these communications after

         they had occurred, it nevertheless left incriminating tracks.

                4049. In turn, MW-1 communicated O’Mara’s position and concerns to Teva.

         Teva told MW-1 that Heritage would not face competition via Teva’s right of first

         refusal (“ROFR”) right to counterbid, and MW-1 then passed this message back to

         O’Mara. If O’Mara had not then e-mailed the substance of these messages internally,

         the cartel would have succeeded in avoiding leaving electronic traces of its perfidy.

                4050. Once this message was passed in early October, 2014, Teva and Heritage

         were careful not to compete with each other.

                                                     995

                                                995 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1007 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1026



                4051. By a year later, October 1, 2015, Teva had raised both its list and

         contract prices and for the 500mg/2mL and 1g/4mL dosage forms of Amikacin.

                4052. When contacted by customers looking to avoid these high prices,

         Heritage supported Teva’s price increase by refusing to lower prices. Both

         Defendants did so because they knew that Defendants’ cartel controlled the market

         for Amikacin.

                4053. No shortages or other market features can explain Defendants’ price

         increases for Amikacin during the Relevant Period.

                4054. The elevated prices of Amikacin that resulted from Defendants’

         anticompetitive conduct have injured Plaintiffs and caused them to pay more than

         they would have paid in a free and fair market, and will continue at these elevated

         levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4055. The unlawful agreement between Actavis and Teva on Amikacin was

         part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.




                                                     996

                                                996 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1008 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1027



               EU. Amoxicillin/Clavulanate Chewable Tablets, Amiloride
                   HCL/HCTZ Tabs, Carbamazepine Chewable Tabs,
                   Cimetidine Tabs, Clemastine Fumarate Tabs,
                   Clotrimazole Topical Solution, Desmopressin Acetate
                   Tabs, Diclofenac Potassium Tablets, Disopyramide
                   Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,
                   Flurbiprofen Tabs, Flutamide Caps, Fluvastatin
                   Sodium Caps, Hydroxyurea Caps, Loperamide HCL
                   Caps, Penicillin VK Tablets, Prazosin HCL Caps,
                   Prochlorperazine Tabs, Topiramate Sprinkle Caps,
                   and Warfarin Sodium Tabletse
               4056. Amoxicillin was developed in the 1960’s; its combination use with

         Clavulanate (also known as Cavulonic Acid) was approved by the FDA in 1984 and

         developed into Amoxicillin/Clavulanate Chewable Tablets (“Amoxicillin/

         Clavulanate”).

               4057. The potassium salt of Diclofenac (“Diclofenac”), sold under the brand

         name Voltaren inter alia, is an NSAID used to treat pain and inflammatory diseases

         such as gout. Diclofenac was patented in 1965 by Ciba-Geigy and was approved by

         the FDA for medical use in the United States in 1988.

               4058. The potassium salt of Penicilin V (“Penicilin VK”) is an antibiotic, useful

         for the treatment of a number of bacterial infections and was first developed in 1948.

               4059. Desmopressin acetate (“Desmopressin”) is an antidiuretic that was

         approved by the FDA for medical use in the United States in 1978.

               4060. The markets for generic formas of these drugs (Amoxicillin/Clavulanate,

         Diclofenac, Penicilin VK, and Desmopressin) are mature. Each has been




                                                   997

                                              997 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1009 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1028



         commercially available in the United States in a generic form for decades, and because

         of the maturity of their markets, for years, the prices of each had been low and stable.

                4061. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,

         Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs,

         Clotrimazole Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium

         Tablets, Disopyramide Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,

         Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps, Hydroxyurea Caps,

         Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

         Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium Tablets at least as follows:

                4062. During the Relevant Period, Defendants Teva and Sandoz dominated

         the markets for Amoxicillin/Clavulanate Defendants Teva and Actavis dominated the

         market for Desmopressin.

                4063. The Penicillin VK market was broader, but still dominated by members

         of Defendants’ cartel: Teva and Sandoz (again), along with Defendants Aurobindo

         and Pfizer’s alter ego, Greenstone.

                4064. The market for Diclofenac was also dominated by Defendants Teva and

         Sandoz (also again), this time in conjunction with Defendant Mylan.

                4065. Topiramate Sprinkle Capsules, also known by the brand name Topamax,

         is a medication used to treat seizures caused by epilepsy, and also to treat migraine

                                                     998

                                                998 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1010 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1029



         headaches. As of June, 2014, Zydus and Teva had a large majority of the market

         share for Topiramate, while Actavis had just 3% of the market.

               4066. In late 2012, Mylan, Teva and Sandoz began a series of co-ordinated

         price increases for Diclofenac that resulted in list (WAC) prices nearly double their

         prior levels. Diclofenac pricing remained at this elevated level through at least mid-

         2019, the latest period for which sales data was readily available.

               4067. As with numerous other drugs, including (but not limited to) exemplars

         discussed in this Complaint, and in compliance with established practices of

         Defendants’ cartel, Defendants often co-operated before, during, and even after price

         increase announcements, to sort out market-share adjustments following price

         increases.

               4068. In the case of Diclofenac, Teva communicated and co-operated with

         Mylan and Sandoz before announcing the price increase. For example, as alleged

         supra, Teva’s Green had telephone calls with Mylan’s Nesta on August 1, 2013 (twice),

         August 2, August 6 (three times), and August 8 (three times).

               4069. The day before the price increase went into effect – August 8, 2013 –

         Patel called Nesta twice and also called a contact at Sandoz.

               4070. The following year, the pattern repeated itself:

               4071. In April, 2014, Zydus raised its price for Topiramate Sprinkle Capsules.

         Nisha Patel at Teva was in frequent communication with Green at Zydus at the time

         of the Zydus price increase.

                                                    999

                                               999 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1011 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1030



               4072. That same month, effective April 17, Mylan increased its WAC pricing

         on a number of different drugs, including several that overlapped with Teva. Mylan

         also increased its contract prices, but at least some of those price increases did not

         become effective until a month later, in mid-May, 2014.

               4073. Pursuant to the established understanding among members of

         Defendants’ cartel, Teva immediately decided that it would follow the Mylan

         increases. On April 21, 2014, T.S., a national account executive at Teva, forwarded to

         Patel two spreadsheets with WAC and AWP pricing information for the price

         increases taken by Mylan. The spreadsheets were created by Mylan personnel.

               4074. Patel, in turn, forwarded the e-mail to the Teva sales team, stating: “Our

         intention is to follow Mylan on this increase. Below, you will see the list of increase

         items where Teva overlaps with Mylan. Please share any pricing intelligence you are

         able to obtain. Thank you in advance!” The list that Patel referred to included the

         following products, several of which had been the subject of the co-ordinated price

         increases in 2013, described supra: Amiloride HCL/HCTZ Tablets; Cimetidine

         Tablets; Enalapril Maleate Tablets; Fluvastatin Sodium Capsules; Loperamide HCL

         Capsules; Prazosin HCL Capsules; and Sotalol Hydrochloride Tablets.

               4075. Within days, Teva began receiving requests from its customers for bids

         due to the Mylan price increases. On April 24, Patel began to formulate a “Mylan

         Increase Strategy” in order to respond to those requests, but noted that Teva was



                                                    1000

                                               1000 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1012 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1031



         “still awaiting intel” about the Mylan customer contract price points, which were, of

         course, not publicly available.

                4076. Previously, Teva had used Kevin Green to obtain Mylan customer price

         points (often referred to at Defendants as “intel”) through his communications with

         Nesta at Mylan, which Teva then used to follow Mylan’s pricing, without disrupting

         the market.

                4077. The next day, in a follow-up e-mail about the Mylan strategy, Patel noted

         that one of her Mylan increase strategies would not have been appropriate for this

         situation, and concluded that “[p]lus, we really need some intel” about the Mylan

         contract price points.

                4078. Teva continued to push for specific contract price points from Mylan.

         On April 28, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no

         intel on Mylan’s recent increases. I realize there is a lot of travel going on, but

         whatever you can gather and share would be greatly appreciated.”

                4079. At the end of the following week, at 9:55 am on May 9, Nisha Patel sent

         another e-mail to Teva’s National Account Managers (“NAM’s”), copying

         Rekenthaler and others, with the subject “Mylan Increase Intel”:

                NAMs,

                Sorry to be so persistent, but we have not received any Mylan price increase
                intelligence yet. Whatever you can gather and provide would be greatly
                appreciated. Our intention is to become better, quicker followers, but without
                intel, we are unable to do so.


                                                    1001

                                               1001 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1013 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1032



                  In fact, I cannot see Teva being able to follow in the next round of price
                  changes (without any price points) at this point. Of course we can always
                  follow by guessing, but it could cause needless price disruption in the market.

                  Please send any intel to me and Tom.

                  4080. Shortly after receiving that e-mail – at 11:15am – Rekenthaler called

         Nesta at Mylan and left a message. Nesta returned the call eight minutes later, at

         11:23 am, and the two spoke for approximately eight minutes.

                  4081. Separately, before Rekenthaler was able to convey the information he

         had obtained, Patel forwarded a customer request from ABC (relating to the Mylan

         increase items) directly to her Teva colleague, T.S., lamenting the absence of Mylan

         intel.

                  4082. The next day, May 13, 2014, T.S. sent Patel an e-mail with the subject

         “FW: Dirt” The text of the message was simply “FYI,” but as with T.S.’s April 21 e-

         mail, attached was an Excel spreadsheet listing the Mylan prices for all of the recent

         increases – and this time, it wasn’t mere WAC and AWP data, it was contract price

         points. The spreadsheet was titled “Mylan-Price List A.xlsx” and had been created by

         a Mylan employee.

                  4083. The day after that, on Wednesday, May 14, Patel and Aprahamian

         exchanged eight text messages and spoke for approximately four minutes by phone,

         likely about Carbamazepine Tabs and Clotrimazole Topical Solutions, products that

         were made by both Teva and Taro – and that showed up in the Teva “Future Price

         Increase Candidate” spreadsheet that T.S. e-mailed to Patel on May 28:

                                                     1002

                                                1002 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1014 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1033




                4084. Meanwhile, a week prior, on May 20, Rekenthaler and Nesta spoke

         again. Armed with Mylan’s actual dead net prices, Patel was confident that Teva

         could follow the Mylan price increases exactly, without disrupting the market. That

         same day, as Patel began to create a new list of Teva price increase candidates, she

         instructed a colleague to include the Mylan increase drugs - with specific price points -

         as its own separate tab in the spreadsheet, called “follow.” Her colleague provided

         the list a day later, as requested, on May 21.

                4085. On May 27, 2014, Rekenthaler and Nesta had two telephone calls,

         including one lasting approximately four minutes. By the following day, May 28, Teva

         had a much more comprehensive list of price increase items. On that list, seven of

         the Mylan items were prominently listed with a “Follow Urgent” notation listed next

         to each, including various doses of Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,

         Enalapril Maleate Tabs, Fluvastatin Sodium Caps, Loperamide HCL Caps, Prazosin

         HCL Caps, and Sotalol HCL Tabs:




                                                    1003

                                               1003 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                   INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1015 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1034




               4086. Also on the list were three additional Mylan drugs for which Teva would

         be leading the price increase: Diclofenac Potassium Tablets; Flurbiprofen Tablets;

         and Prochlorperazine Tablets.



                                                 1004

                                             1004 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1016 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1035



               4087. With the list now squared away atthe end of May, Rekenthaler and Nesta

         had no need to speak again until August, when Teva was preparing to implement the

         price increase. In the weeks leading up to Teva’s August 28 price increases,

         Rekenthaler and Nesta spoke a few times to co-ordinate, including at least these calls:




               4088. As alleged supra, Taro implemented a substantial price increase on

         various formulations of Fluocinonide on June 3, 2014. In addition to Fluocinonide,

         Taro also significantly raised its prices on the following additional drugs, which Taro

         shared with Teva and other cartel members: Carbamazepine Chewable Tablets,

         Carbamazepine Tablets, Clotrimazole Solution and Warfarin Sodium Tablets.

               4089. As just discussed, Teva learned of the prices increases for at least some,

         and likely all, of these drugs in advance, via Patel’s conversations with Aprahamian. In

         accordance with Defendants’ cartel’s usual practice, Teva agreed and made plans to

         follow the increased prices even before Taro had put them into effect.

               4090. On June 3, 2014 – the date of the Taro price increases on Fluocinonide,

         Carbamazepine, Clotrimazole, Warfarin, and other drugs – Patel and Aprahamian



                                                   1005

                                              1005 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1017 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1036



         exchanged five text messages. After exchanging those text messages, Patel confirmed

         to her supervisor, K.G., and another Teva representative that Taro had in fact raised

         its pricing on Fluocinonide. Patel then added: “I expect to provide guidance at some

         point in the morning. I’m also hearing Warfarin, Carbamazepine as well. I’ll be

         looking at shares and intel tomorow and will provide commentary.” At 5:08pm that

         evening, Patel called Aprahamian and the two spoke for approximately 7 minutes.

                4091. First thing the next morning, on June 4, 2014, Patel and Aprahamian

         exchanged two text messages. Then, at 9:56 am, the two spoke on the telephone for

         approximately a half-hour. Shortly after hanging up the phone with Aprahamian,

         Patel sent an e-mail to K.G. making it clear that she had obtained additional

         information regarding the Taro price increases that she did not want to put into

         writing, stating: “I have additional intel (I can discuss with you) that will be useful.”

                4092. One of the drugs that Taro increased on June 3, 2014, was Warfarin

         Sodium Tablets (“Warfarin”), which is also discussed elsewhere in this Complaint.

         Also known by the brand name Coumadin, Warfarin is a blood thinner medication

         used to treat and prevent blood clots.

                4093. At this time (June, 2014), there were three manufacturers in the market

         for Warfarin: Teva, Taro and Zydus. All were members of Defendants’ cartel,

         making the market for generic Warfarin/Coumadin vulnerable to a co-ordinated price

         increase by the cartel, which is exactly what happened. In addition to their agreement



                                                    1006

                                               1006 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1018 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1037



         on Warfarin, Teva also agreed with Zydus to raise the price of Topiramate Sprinkle

         Capsules.

               4094. In the ten days following the Taro price increase for Warfarin,

         Defendants Teva, Taro, and Zydus co-ordinated through various phone

         communications with each other (preceded by calls on June 2 from Green at Zydus to

         Rekenthaler (for two minutes) and Patel (for five minutes) at Teva), including at least

         the following:




               4095. Green was likely speaking to Patel and Rekenthaler about both Warfarin

         and Topiramate Sprinkle Capsules during those calls because on June 13 – the same

         day the Zydus price increase on Warfarin became effective, and after the

         conversations noted above – Patel added Topiramate Sprinkle Capsules to Teva’s

         price increase list, with a notation: “Follow/Urgent – Zydus.” Two days before that –

         the same day that Green had extensive phone calls with both Rekenthaler and Patel –

         Rekenthaler also spoke twice with Falkin of Actavis, a member of Defendants’ cartel

         and the only other manufacturer in the market for Topiramate Sprinkle Capsules.




                                                   1007

                                              1007 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1019 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1038



               4096. Teva followed the Zydus price increase for Topiramate Sprinkle

         Capsules as part of its increase on August 28, 2014. As noted, Teva co-ordinated that

         increase with both Zydus and Actavis in the days and weeks before it.

               4097. Further, during the thicket of communications above, on June 12, Teva

         internally discussed future projections regarding Carbamazepine – including the fact

         that its API supplier might run out of supply sometime in 2015. One of the options

         discussed was a price increase. K.G. – aware that Patel had been in discussions with

         Aprahamian and had information regarding the Taro price increase on Carbamazepine

         (and other drugs) – stated: “Nisha [Patel] would be able to provide guidance relative

         to [the Carbamazepine] price increase for the analysis being put together.” In fact,

         Patel had communicated with Aprahamian earlier that same day for approximately

         nine minutes.

               4098. On the tenth day after Taro’s price increases, June 13 – in the early

         morning of which, Patel at Teva and Green at Zydus spoke for approximately a

         quarter hour – Zydus also raised its Warfarin prices. That same day, Teva was

         presented with an offer from a customer for a one-time buy on that drug. Patel

         responded that “We will review, but note that we intend to follow [the] Taro and

         Zydus increase[d] price.”

               4099. Later that same day, June 13, 2014, Patel sent an internal e-mail alerting

         her group, including her supervisor, K.G., about the list of drugs on which Teva

         planned to raise prices. A number of them – including Carbamazepine Chewable

                                                  1008

                                              1008 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1020 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1039



         Tablets , Carbamazepine Tablets, Clotrimazole Topical Solution, Fluocinonide Cream,

         Fluocinonide Emollient Cream, Gel and Ointment, and Warfarin Sodium Tablets –

         included the notation “Follow/Urgent – Taro” as the reason for the increase. For

         that list of drugs, Patel directed that “we should not provide any decreases on these

         products.” Patel’s directive meant that Teva would not – and, in fact, did not – seek

         to compete for market share against Taro or Zydus when approached by customers

         due to their price increases.

                4100. The next week, on Tuesday, June 17, Patel spoke to Aprahamian at

         Tarro for approximately a quarter-hour.

                4101. The following day, June 18, Patel sent that same list to the entire sales

         team at Teva, informing them of the status of Teva’s next price increase. She noted

         that Teva had already been “receiving multiple requests on several items that are

         prioritized as increase candidates.” Patel continued: “While we do not have an exact

         date of increase, we are taking our increase plans into consideration and are bidding

         on new business at the planned increase price where our WAC allows,” and noting

         that this was done in view of the information that Teva had been able to gather.

                4102. The next day, Patel continued to gather “intelligence” and made

         concerted efforts to simultaneously coordinate with both Aprahamian and Green at

         Zydus. The timing and duration of those phone calls is set forth below:




                                                   1009

                                              1009 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1021 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1040




               4103. As set forth infra, on August 27, 2014, Teva followed the Taro price

         increases on Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole

         Topical Solution, and Warfarin Sodium Tablets. As discussed more fully above, Teva

         co-ordinated those increases with Taro (and Zydus) through direct communications

         with those competitors in the days leading up to the increase.

               4104. Following these discussions among representatives of other cartel

         members, Teva raised its prices on August 27, 2014, on at least the following

         products: Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,

         Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs,

         Clotrimazole Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium

         Tablets, Disopyramide Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,

         Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps, Hydroxyurea Caps,

         Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

         Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium Tablets.

               4105. Below are illustrations of that list in the files of Defendant Teva:

                                                  1010

                                              1010 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                             INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1022 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1041




                                              1011

                                          1011 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                   INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1023 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1042




               4106. And leading up to the price increase, Patel and Rekenthaler were

         communicating with Mylan, Sandoz, and other relevant co-conspirators, as illustrated

         in the following graphic:




                                                 1012

                                             1012 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1024 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1043




               4107. For example, Patel at Teva spoke with Hatosy at Pfizer’s alter ego,

         “Greenstone,” on August 25; Rekenthaler spoke to Nesta on August 4, 2014, and

         again on August 7, 11 (twice), 18 (also twice), and 21. Similarly, Patel spoke to a

         contact at Sandoz on August 11, and again on August 26, 27 (twice), and 28.

               4108. Further, for those few drugs where the graphic does not identify direct

         communications between Teva and its co-conspirators, these executives, at a

         minimum, communicated through other cartel members.

               4109. For example, with regard to Wockhardt and Enalapril, Patel was

         speaking to Aprahamian at Taro, as shown above – and Aprahamian, in turn, spoke to


                                                   1013

                                              1013 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1025 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1044



         M.C., the Vice President of Sales and Marketing at Wockhardt, on August 8 for

         approximately a quarter-hour, and again on August 14, for at least eight minutes.

               4110. Similarly, with regard to Prochlorperazine, Rekenthaler at Teva

         communicated with Jim Nesta at Mylan on August 7 and August 11, as illustrated

         above – and Nesta, in turn, communicated with M.D., a senior sales executive at

         Cadista Pharmaceuticals, on the same days that he communicated with Rekenthaler.

               4111. In addition to those phone communications noted in the text and

         graphic above, representatives from every Defendant met in Boston, Massachusetts,

         shortly before the increase, from August 23-26, 2014, for the NACDS annual event,

         which was the largest pharmaceutical industry meeting of the year. Cavanaugh,

         Rekenthaler and Patel, along with many other Teva executives, as well as executives

         from every other corporate Defendant, attended.

               4112. Likewise, the morning before Teva implemented the price increases, one

         of its executives, Patel, spent much of her day discussing the price increases with

         Teva’s contacts at Sandoz, Actavis, Taro, Zydus and Glenmark:




                                                   1014

                                              1014 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1026 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1045




               4113.

               4114. The co-ordination worked. For example, Sandoz followed Teva’s price

         increases on Diclofenac and announced an identical list price approximately 6 weeks

         later. Mylan also followed in the Spring of 2015, matching Teva and Sandoz’s list

         prices, on March 4, 2015. Rekenthaler co-ordinated with Nesta at Mylan during two

         phone calls on February 18 and one call on February 19, 2015.

               4115. In roughly the same period (late summer and early fall of 2014), Teva

         and Sandoz were also orchestrating price increases on Amoxicillin/Clavulanate

         chewable tablets. Throughout this period, Teva and Sandoz were in regular contact.

         Teva’s Patel spoke with the Associate Director of Pricing at Sandoz, SW-1, multiple

         times to fix the prices of Amoxicillin/ Clavulanate and other drugs, including at least

         Diclofenac and Penicillin VK.




                                                   1015

                                              1015 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1027 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1046



               4116. For example, on October 10, 2014 Sandoz followed Teva’s price

         increases on Amoxicillin/ Clavulanate Chewable Tabs, Diclofenac Potassium Tabs,

         and Penicillin VK Tabs.

               4117. Following their established pattern, Teva’s Patel spoke to Sandoz’s SW-1

         on the day of the Sandoz price increases, for approximately three minutes.

               4118. At the same time, Teva and Actavis were co-ordinating on Desmo-

         pressin. Even before Actavis followed the Teva price increase, Teva knew that

         Actavis was going to do so. For example, on October 15, 2014 – approximately two

         months before Actavis implemented the price increase – Teva received a request from

         a customer asking Teva to reduce its Desmopressin price because it was no longer

         offering competitive prices.

               4119. While she did not want to admit to the customer that Teva wasn’t going

         to come off its price increases because it had an anticompetitive agreement with the

         only other manufacturer in the market to move forward jointly on increased prices,

         nevertheless, Patel’s response to the customer betrayed her knowledge of the

         agreement with Actavis. Rather than offering a competitive price, Teva rebuffed the

         advances, saying that “We believe the market is still settling on this product. Can you

         please review in a few days and advise of more current pricing intelligence?”

               4120. In a subsequent internal discussion, Patel noted, “I can’t quite recall if

         Actavis followed us or we followed them....but they definitely did not change their

         WACs recently.”

                                                   1016

                                              1016 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                   INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1028 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1047



               4121. Teva’s Rekenthaler and Actavis’s Falkin spoke frequently in the days and

         weeks leading up to the Actavis price increase, including calls on November 18,

         November 21, and November 25, 2014.

               4122. Then, a few weeks later, Actavis followed the Teva price increase on

         Desmopressin on December 19, 2014.

               4123. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price

         increases on Diclofenac Potassium Tablets. Rekenthaler co-ordinated that price

         increase with Nesta at Mylan during two phone calls on February 18 and one call on

         February 19, 2015.

               4124. No shortages or other market features can explain Defendants’ price

         increases for Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ

         Tabs, Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs,

         Clotrimazole Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium

         Tablets, Disopyramide Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,

         Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps, Hydroxyurea Caps,

         Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

         Tabs, Topiramate Sprinkle Caps, or Warfarin Sodium Tablets during the Relevant

         Period.

               4125. The elevated prices of Amoxicillin/Clavulanate Chewable Tablets,

         Amiloride HCL/HCTZ Tabs, Carbamazepine Chewable Tabs, Cimetidine Tabs,

         Clemastine Fumarate Tabs, Clotrimazole Topical Solution, Desmopressin Acetate

                                                 1017

                                             1017 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1029 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1048



         Tabs, Diclofenac Potassium Tablets, Disopyramide Phosphate Caps, Enalapril

         Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium

         Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK Tablets, Prazosin

         HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium

         Tablets resulted from Defendants’ anticompetitive conduct and have injured Plaintiffs

         and caused them to pay more than they would have paid in a free and fair market, and

         will continue at these elevated levels indefinitely unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

               4126. The unlawful agreements alleged among Par, Amneal, Apotex, Cadista,

         Upsher-Smith, Zydus, Actavis, Aurobindo, Glenmark, Sandoz, Mylan, Teva, Taro,

         Torrent, Wockhardt, and Pfizer’s alter ego, “Greenstone,” on Amoxicillin/Clavulanate

         Chewable Tablets, Amiloride HCL/HCTZ Tabs, Carbamazepine Chewable Tabs,

         Cimetidine Tabs, Clemastine Fumarate Tabs, Clotrimazole Topical Solution,

         Desmopressin Acetate Tabs, Diclofenac Potassium Tablets, Disopyramide Phosphate

         Caps, Enalapril Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps,

         Fluvastatin Sodium Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK

         Tablets, Prazosin HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and

         Warfarin Sodium Tablets were part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.



                                                    1018

                                               1018 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1030 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1049



                EV. January 28, 2015 Price Increases: Bethanechol Chloride Tablets,

                Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets,

                Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin Suspension,

                Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,

                Nortriptyline HCL Capsules, and Propranolol

                4127. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Bethanechol Chloride Tablets, Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets,

         Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin

         Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,

         Nortriptyline HCL Capsules, and Propranolol at least as follows:

                4128. Shortly after the Teva price increases of August 28, 2014, Patel accepted

         a new position at Teva. She left her position in the pricing department to take on the

         role of Director of National Accounts at Teva. Her new position meant new

         responsibilities, necessitating more frequent travel to customer conferences and trade

         shows, giving her a greater opportunity to meet and collude face-to-face with

         competitors instead of over the telephone.

                4129. When Patel left the pricing department at Teva her position was not

         refilled. K.G., Patel’s former supervisor, assumed her role and became the executive

         responsible for identifying price increase candidates and implementing price increases.



                                                    1019

                                               1019 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1031 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1050



                4130. On January 28, 2015, Teva raised prices on a number of different drugs.

         Teva’s price increase spreadsheet – now maintained by K.G. at Teva, identified the

         following drugs, among others, along with the price increase strategy and reasons for

         the increase:




                4131. Consistent with their normal pattern, cartel members communicated

         about these drugs in the days and weeks leading up to January 28, 2015, including at

         least the following calls:




                                                  1020

                                             1020 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1032 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1051




               4132. Patel likely also spoke in-person with many of Teva’s co-conspirators.

         For example, in her new role as a Director of National Accounts, Patel personally

         attended the following trade association events and customer conferences in the fall

         of 2014 and winter of 2014-15: NACDS, Boston, MA (August 23-26, 2014);

         Econdisc Bidders Meeting, St. Louis, MO (September 17-19, 2014); PCMA Annual

         Meeting in Rancho Palos Verdes, CA (October 13-14, 2014); Anda Strategy Meeting,

         Miami, FL (October 26-29, 2014); and the HDMA Round Table, Washington, DC

         (January 8, 2015). These industry events were all well-attended by senior executives of

         members of Defendant’s cartel.




                                                  1021

                                             1021 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1033 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1052



               4133. These price increases are also discussed in more detail elsewhere in this

         Complaint.

               4134. No shortages or other market features can explain Defendants’ price

         increases for Bethanechol Chloride Tablets, Ciprofloxacin HCL Tablets, Diltiazem

         HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets,

         Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine

         Tablets, Nortriptyline HCL Capsules, or Propranolol during the Relevant Period.

               4135. The elevated prices of Bethanechol Chloride Tablets, Ciprofloxacin

         HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets,

         Glimepiride Tablets, Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules,

         Ketorolac Tromethamine Tablets, Nortriptyline HCL Capsules, and Propranolol

         resulted from Defendants’ anticompetitive conduct, have injured Plaintiffs and caused

         them to pay more than they would have paid in a free and fair market, and will

         continue at these elevated levels indefinitely unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

               4136. The unlawful agreements among Par, Amneal, Taro, Dr. Reddy’s,

         Actaviz, Sandoz, Mylan, and Teva on Bethanechol Chloride Tablets, Ciprofloxacin

         HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets,

         Glimepiride Tablets, Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules,

         Ketorolac Tromethamine Tablets, Nortriptyline HCL Capsules, and Propranolol were



                                                   1022

                                              1022 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1034 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1053



         part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                EW. Ciprofloxacin HCL Tablets

                4137. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

         respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

         prices of Ciprofloxacin HCL tablets beginning at least as early as August 2014.

                4138. Ciprofloxacin HCL, also known by the brand names Cetraxal, Otiprio,

         and Ciloxan, is a medication used to treat a variety of infections, including anthrax

         infection after inhalational exposure, urinary tract infections, and pneumonic and

         septicemic plague.

                4139. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Ciprofloxacin HCL, as follows:

                4140. During the relevant time frame, Defendants Teva, Actavis, and Dr.

         Reddy’s were the primary manufacturers of Ciprofloxacin HCL.

                4141. The market for Ciprofloxacin HCL tablets was mature and at all relevant

         times had multiple manufacturers.

                4142. After years of relatively low and stable pricing for Ciprofloxacin HCL

         tablets, Dr. Reddy’s, Teva and Actavis orchestrated large price increases in the latter

         months of 2014. Within a matter of months, all four manufacturers announced large

         list (WAC) price increases and identical list prices.

                                                     1023

                                                1023 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1035 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1054



               4143. The list (WAC) price chart below shows the large and parallel price

         increases for Ciprofloxacin HCL tablets.




               4144. Throughout this period, Teva, Dr. Reddy’s and Actavis met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Ciprofloxacin HCL tablets and of the Fair Share agreement.

               4145. For example, prior to announcing a five-fold increase to its list (WAC)

         prices on August 18, 2014, Dr. Reddy’s communicated with the other manufacturers

         to coordinate. A senior sales executive at Dr. Reddy’s spoke frequently with Teva’s

         Patel about the planned price increase, and the two also exchanged four text messages

         on August 25, 2014.

               4146. Similarly, around the time that Actavis announced its price increases for

         Ciprofloxacin HCL (December 19, 2014), Rekenthaler of Teva spoke to Falkin of


                                                    1024

                                             1024 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1036 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1055



         Actavis several times to coordinate, including twice on December 17 and once on

         December 18. This drug was also referenced in calls between Rekenthaler and Falkin

         in a call on January 13, 2014, and two calls on January 14, 2014, and also in a call on

         January 16, 2015.

               4147. Falkin (Actavis) also spoke with a Senior Director of National Accounts

         at Dr. Reddy’s on January 5, 12, 15, 16 and 21.

               4148. On January 28, 2015, Teva raised its Ciprofloxacin HCL prices, to match

         Dr. Reddy’s and Actavis’s list (WAC) prices exactly. The same day as the Teva price

         increase, Dr. Reddy’s was able to obtain a full copy of Teva’s price increase list.

               4149. No shortages or other market features can explain Defendants’ price

         increases for generic Ciprofloxacin HCL during the Relevant Period.

               4150. The elevated prices of generic Ciprofloxacin HCL resulted from

         Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4151. The unlawful agreements among Defendants Teva, Actavis, and Dr.

         Reddy’s, regarding generic Ciprofloxacin HCL were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.



                                                    1025

                                               1025 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1037 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1056



                EX. Flutamide Capsules

                4152. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

         respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

         prices of Flutamide capsules beginning at least as early as August 2014.

                4153. Flutamide, also known by the brand names Flucinom, Flugerel, and

         Niftolide, among others, is a medication used to treat prostate cancer, along with

         other conditions.

                4154. During the relevant time frame, Defendants Teva, Par and Actavis were

         the primary manufacturers of Flutamide.

                4155. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Flutamide capsules, as follows:

                4156. In late August 2014, Teva aimed to raise prices on a number of different

         drugs, including Flutamide. To coordinate prices and Fair Share, Teva (Patel and

         Rekenthaler), Actavis (Rogerson and Falkin) and Par (M.B., Vice President of

         National Accounts and J.H., Vice President of Sales), communicated directly with

         each other via telephone.

                4157. Rekenthaler (Teva) communicated by phone with Falkin (Actavis) on

         August 4, 5, 6, 7, 18, 24, 26 and 28.

                4158. Falkin (Actavis) communicated by phone with a Par Vice President of

         Sales on August 5 and 26.

                                                     1026

                                                 1026 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1038 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1057



                4159. Rekenthaler (Teva) had three phone calls with a Vice President of

         National Accounts at Par on August 28.

                4160. No shortages or other market features can explain Defendants’ price

         increases for generic Flutamide capsules during the Relevant Period.

                4161. The elevated prices of generic Flutamide capsules resulted from

         Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4162. The unlawful agreements among Defendants Teva, Par and Actavis,

         regarding generic Flutamide capsules were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                EY. Hydralazine HCL Tablets

                4163. Hydralazine HCL is a drug used to treat high blood pressure. It is also

         known by the brand names Apresoline and Dralzine.

                4164. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Hydralazine HCL, as follows:

                4165. During the relevant time period, Teva, Par, Heritage, Strides, Camber,

         and Glenmark dominated the market for Hydralazine tablets.

                                                     1027

                                                1027 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1039 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1058



               4166. In approximately August 2014, Defendants applied the “fair share”

         understanding to the market for Hydralazine in order to prevent any price erosion for

         the drug.

               4167. As of August 2014, Defendant Strides was in the process of ramping

         back up its domestic operations, following its 2013 sale of its specialty injectable

         business to Defendant Mylan. As a result of this ramp up, Strides sought to obtain its

         “fair share” of the Hydralazine market, consistent with the principles of Defendants’

         fair share agreement. As a company with more share for Hydralazine than the market

         allocation scheme allowed, it was up to Heritage to concede business to Strides.

               4168. When Defendant Heritage hired L.S. as the new VP of marketing in

         August of 2014, his first acts of business for Heritage was to facilitate an agreement to

         allow Defendant Strides to obtain market share for Hydralazine.

               4169. In early August 2014, L.S. spoke to S.R., an executive working with co-

         conspirator TruPharma, who relayed the message that Defendant Strides would

         submit an unsolicited bid to Morris & Dickson, a wholesaler, for its Hydralazine

         business. Through Randazzo, Strides request that Heritage concede the business.

               4170. On August 202, 2014, L.S. informed Malek that Strides wanted Morris &

         Dickson’s Hydralazine business. L.S. advised Malek that Heritage should concede this

         business to Strides. Malek also looped in A.S., who was responsible for the Morris &

         Dickson account.



                                                    1028

                                               1028 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1040 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1059



                4171. On September 5, Morris & Dickson informed A.S. that it had received a

         competing bid for its Hydralazine business and asked for Heritage to provide a better

         price for Hydralazine.

                4172. Consistent with the fair share understanding, Heritage declined to match

         Strides’ bid and instead conceded the Morris & Dickson business to Strides.

                4173. Upon information and belief, Heritage’s decision to concede this

         business to Strides was communicated to Teva, Par, Camber, and Glenmark, so that

         each of these Defendants would know that Heritage was complying with the fair share

         agreement for the benefit of each Defendant.

                4174. As a result of the overarching fair share agreement, Defendants have

         been able to maintain the market allocation agreement for Hydralazine tablets since at

         least August 2014, which has allowed them to sell Hydralazine at supracompetitive

         prices to Plaintiffs and other.

                4175. No shortages or other market features can explain Defendants’ price

         increases for generic Hydralazine HCL during the Relevant Period.

                4176. The elevated prices of generic Hydralazine HCL resulted from

         Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.



                                                   1029

                                              1029 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1041 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1060



                4177. The unlawful agreements among Defendants Teva, Par, Heritage,

         Strides, Camber, and Glenmark, regarding generic Hydralazine HCL were part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                EZ. Tacrolimus Ointment

                4178. Tacrolimus Ointment (“Tacrolimus”), also known by the brand name

         Protopic, is a secondary treatment option for moderate to severe eczema. Tacrolimus

         is available in 30gm, 60gm and 100gm dosages. Recent annual sales of Tacrolimus

         Ointment in the United States exceeded $100 million.

                4179. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Tacrolimus Ointment, as follows:

                4180. In August 2014, Sandoz and Perrigo were both preparing to launch

         Tacrolimus. Sandoz was the first-to-file generic and Perrigo was the authorized

         generic (the “AG”).

                4181. On August 13, 2014 at 3:57 p.m., E.D., a Sandoz launch executive, sent

         an internal e-mail asking if anyone knew whether there would be an AG for

         Tacrolimus or if any other competitors planned to enter the market. At 5:11 p.m. that

         same day, CW-3, a Sandoz senior sales executive, called T.P., a Perrigo sales executive,

         and they spoke for fifteen (15) minutes. Notably, prior to this call, CW-3 and T.P. had



                                                     1030

                                                1030 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1042 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1061



         not spoken since June 18, 2014. Within a half hour of hanging up with T.P., CW-3

         sent an e-mail responding to E.D.’s questions.

               4182. On September 8, 2014, Sandoz held a Commercial Operations meeting

         during which they discussed the Tacrolimus launch. That same day, CW-3 called T.P.

         four times, with one call lasting eleven (11) minutes and another six (6) minutes. On

         those calls, CW-3 and T.P. discussed the Tacrolimus launch and decided to model it

         after the CBD Ointment launch. As discussed above in the previous Section, in the

         spring of 2014 CW-3 and T.P. had colluded on CBD Ointment when Sandoz was

         entering as the first-to-file generic and Perrigo as the AG. By using CBD Ointment as

         a model, the competitors would not have to spend significant time negotiating the

         allocation of customers for Tacrolimus.

               4183. That same day, on September 8, CW-3 sent an e-mail to Sandoz launch

         executives, E.D. and A.S., with a copy to CW-1, a Sandoz senior pricing executive.

               4184. Two days later, on September 10, 2014, CW-3 called T.P. and they spoke

         for fifteen (15) minutes. During that call, the competitors again talked about the

         Tacrolimus launch. Specifically, they discussed the allocation of certain customers to

         Sandoz and Perrigo so that each competitor could reach 50% market share. Further,

         T.P. provided CW-3 with Perrigo’s WAC and AWP pricing for the three dosage sizes,

         and the dead net pricing that Perrigo was contemplating for various classes of

         customers.



                                                   1031

                                              1031 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1043 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1062



               4185. In his notes, CW-3 recorded the list of consumers that the cartel

         members would allocate amongst each other. Sandoz planned to target the customers

         listed in the box in the bottom right hand corner of the note, and Perrigo planned to

         target the customers listed above it.

               4186. On November 10, 2014, A.F., a Perrigo sales executive, e-mailed

         Wesolowski, a senior Perrigo executive, to advise that a customer told her Sandoz was

         launching Tacrolimus that day. In turn, Wesolowski e-mailed T.P. and others at

         Perrigo asking them if the launch could be confirmed. That same day, T.P. and CW-3

         spoke two times, with one call lasting two (2) minutes and the second lasting three (3)

         minutes. During those calls, CW-3 told T.P. that Sandoz had not yet formally

         launched the product or started shipping to customers. Later that afternoon, T.P.

         reported back to Wesolowski. In order to avoid any written evidence of his illegal

         activity, T.P. referred to his source as a “customer” even though it was actually his

         competitor, CW-3.

               4187. On November 19, 2014, Sandoz launched Tacrolimus and Perrigo

         launched on the following day, November 20, 2014. Consistent with the competitors’

         plans, Sandoz was awarded CVS, Cardinal, Omnicare, and Econdisc, among other

         customers. As planned, Perrigo won Walgreens, Walmart, ABC (secondary), Anda,

         Optisource, and Publix.

               4188. On November 20, 2014, Boothe, a senior Perrigo executive, sent around

         a congratulatory e-mail to the Perrigo team that worked on the Tacrolimus launch. He

                                                     1032

                                                 1032 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1044 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1063



         specifically congratulated C.V., a Perrigo business development executive, and

         Wesolowski.

               4189. A few days later, in response to a request from the Tacrolimus brand

         manufacturer on how sales were going, and C.V. replied

               4190. No shortages or other market features can explain Defendants’ price

         increases for generic Tacrolimus Ointment during the Relevant Period.

               4191. The elevated prices of generic Tacrolimus Ointment resulted from

         Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4192. The unlawful agreements among Defendants Sandoz/Fougera and

         Perrigo, regarding generic Tacrolimus Ointment were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               FA.     Griseofulvin
               4193. Griseofulvin, also known by the brand name Grifulvin V®, is an oral

         antifungal medication primarily used to treat ringworm infections that do not respond

         to topical medications, such as ointments or creams. Its method of action is to

         prevent fungal mitosis.




                                                   1033

                                              1033 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1045 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1064



                4194. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Griseofulvin, as follows:

                4195. In September of 2014, Actavis wanted to implement a price increase on

         its Griseofulvin products – so, naturally (in light of Defendants’ conspiracy), just as

         Dr. Reddy’s did with Glimepiride, so Actavis’s first step with Griseofulvin was to

         make sure that its fellow seller of Griseofulvin, co-conspirator, and nominal

         competitor (in this case, also Teva) would follow such an increase.

                4196. Thus, Actavis employees Marc Falkin and Rick Rogerson reached out to

         their counterparts Patel and Rekenthaler at Teva – but not by phone. Instead, their

         first contact on this particular sub-agreement was likely at the NACDS 2014 Total

         Store Expo, held in Boston’s Convention Center over the week-end of August 23-26

         through that Tuesday, and attended by, Falkin, Rogers, Rekenthaler, and Patel – and,

         in fact, representatives of every Defendant.

                4197. The very next week, on the Wednesday after the Labor Day holiday,

         September 3, Rekenthaler followed up with two telephone calls to Falkin, speaking for

         a few minutes. The next day, September 4, they called back and forth and eventually

         spoke for a quarter of an hour. The next Monday, September 8, they again called

         back and forth, speaking once for over 20 minutes – and then calling back for another

         5-minute call to confirm their discussion.



                                                      1034

                                               1034 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1046 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1065



                4198. The day after that, September 9, 2014, Rogerson called Patel and they

         spoke for a few minutes – and Actavis notified its customers it raised the price of

         Griseofulvin Microsize Oral Suspension, effective October 6, 2014.

                4199. Likewise, Teva immediately added Griseofulvin to its own price increase

         list. True to its word, on January 28, 2015, Teva raised the WAC on its Griseofulvin

         Microsize Oral Suspension to exactly match that of Actavis.

                4200. No shortages or other market features can explain Defendants’ price

         increases for Griseofulvin during the Relevant Period.

                4201. The elevated prices of Griseofulvin that resulted from Defendants’

         anticompetitive conduct have injured Plaintiffs and caused them to pay more than

         they would have paid in a free and fair market, and will continue at these elevated

         levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4202. The unlawful agreement between Actavis and Teva on Griseofulvin was

         part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                FB.    Norethindrone Acetate Tablets

                4203. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

         respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

         prices of Norethindrone Acetate tablets beginning at least as early as September 2014.



                                                    1035

                                               1035 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1047 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1066



                4204. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Norethindrone Acetate tablets, as follows:

                4205. Norethindrone Acetate, also known by the brand name Primolut-Nor, is

         a medicine used to treat menstrual cycle disorders, primary and secondary

         amenorrhea, premenstrual syndrome, menstrual cycle regulation and endometritis.

                4206. During the relevant time frame, Defendants Teva, Amneal, and

         Glenmark were the primary manufacturers of Norethindrone Acetate.

                4207. On September 9, 2014, as Teva was also communicating with

         competitors about other drugs, a customer approached Teva seeking lower pricing on

         Norethindrone Acetate. One of Teva’s competitors for this drug was Amneal. Also

         on September 9, 2014, Teva’s Patel received phone calls from two different Amneal

         employees—the Vice President of Sales, and the Senior Director of Sales and Finance.

         Also that same day, the Amneal Director of Sales and Finance spoke several times

         with Glenmark (Jim Brown), the only other competitor in the market for

         Norethindrone Acetate.

                4208. After speaking with the two Amneal executives, Teva offered only a

         nominal reduction to the customer, because it did not want to compete for the

         business since the market already was allocated according to Fair Shares.

                4209. Patel acknowledged internally that Teva had “bid high” based on its

         understanding that “it would be an increase candidate for Amneal.” Thus, by bidding

                                                     1036

                                                1036 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1048 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1067



         high and not taking business from Amneal, in anticipation of future price increases,

         Teva reinforced the Fair Share understanding among them.

                4210. No shortages or other market features can explain Defendants’ price

         increases for generic Norethindrone Acetate tablets during the Relevant Period.

                4211. The elevated prices of generic Norethindrone Acetate tablets resulted

         from Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay

         more than they would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                4212. The unlawful agreements among Defendants Teva, Amneal, and

         Glenmark, regarding generic Norethindrone Acetate tablets were part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                FC.    Raloxifene HCL Tablets

                4213. Raloxifene HCL, also known by the brand name Evista, is a medication

         used to combat the effects of osteoporosis in postmenopausal women.

                4214. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Raloxifene HCL tablets, as follows:




                                                     1037

                                                1037 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1049 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1068



                 4215. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

         respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

         prices of Raloxifene HCL tablets beginning at least as early as September 2014.

                 4216. During the relevant time frame, Defendants Teva and Camber were the

         primary manufacturers of Raloxifene HCL.

                 4217. In March 2014, Teva began marketing Raloxifene. Actavis had received

         approval to begin marketing Raloxifene in 2014 as well, but, by September 2014, had

         not entered the market. Camber entered the market in September 2014.

                 4218. With anticipated product launches approaching, the market entrants

         discussed an allocation scheme in September 2014: On September 9, 2014, Teva’s

         Rekenthaler had a twenty-six (26) minute phone call with the Senior Vice President of

         U.S. Sales at Actavis, and, over the course of the following week, Rekenthaler spoke

         with multiple Actavis employees, including the SVP of U.S. Sales again, on September

         16, 2014, for over half an hour.

                 4219. On September 17, 2014, Camber sent an offer for Raloxifene to a large

         Teva customer. That day, Rekenthaler shared internally the information he had

         gathered from other manufacturers, including that Actavis would be “late” to the

         market, and that he would learn more about Camber’s plan following an upcoming

         trip.

                 4220. Rekenthaler and Kon Ostaficiuk, the President of Camber

         Pharmaceuticals, spent the next three days playing golf during the day and socializing

                                                    1038

                                               1038 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1050 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1069



         at night at an industry outing in Kentucky. On September 21 and 22, 2014, Ostaficiuk

         had a series of five phone calls with Rekenthaler. After those calls, Camber sent a

         revised offer to a potential customer that same afternoon, containing modified prices

         for Raloxifene.

               4221. On September 24, Patel discussed a Raloxifene market strategy with her

         Teva colleagues in light of Camber’s offer to the large Teva customer. Later that

         morning, Rekenthaler called Ostaficiuk and the two spoke for 2 minutes. They spoke

         two more times that day.

               4222. On September 25, after discussing with his colleagues which customers

         Teva should concede to give Camber its Fair Share of the Raloxifene market, and

         armed with the information Rekenthaler had gathered from Ostaficiuk, Teva decided

         to concede certain additional, smaller customers. Rekenthaler and Ostaficiuk spoke

         again twice that day.

               4223. On Friday, September 26, 2014, Camber announced that it was

         launching Raloxifene. Rekenthaler called Ostaficiuk that day to convey that Teva did

         not want Camber taking any more of its Raloxifene customers. Camber agreed, and

         on September 29, 2014, Ostaficiuk sent an email to colleagues at Camber warning

         them not to “offer anything to any Teva customers...Not even a ‘bad price’! Please

         acknowledge....We do not want to upset them more!” The Director of Sales and

         Operations at Camber, replied, “We have not made any offers to any Teva Raloxifene



                                                   1039

                                              1039 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1051 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1070



         accounts…. Both Sales and Contracts are aware, & requesting incumbent detail for all

         offers, if Teva, no offer.”

                 4224. About a week later, on October 7, 2014, a large Teva customer informed

         a Teva sales representative that Camber had made an unsolicited bid for its Raloxifene

         business. A Director of National Accounts at Teva sent an internal email at Teva,

         expressing surprise given the agreement that Teva had previously reached with

         Camber: “I thought they were done after securing [our large customer]?” Rekenthaler

         doubted that Camber made an offer to another Teva customer, stating, “You’re

         positive they sent them an offer?” The Teva Director of National Accounts then

         “relayed ‘the message’” to the customer that “the market should be stable at this

         point” and Teva doubted that Camber intended to make an offer on Raloxifene. After

         further discussion with the customer, Teva learned that it was a misunderstanding.

         Camber never actually made the offer; it complied with the Fair Share agreement with

         Teva.

                 4225. No shortages or other market features can explain Defendants’ price

         increases for generic Raloxifene HCL tablets during the Relevant Period.

                 4226. The elevated prices of generic Raloxifene HCL tablets resulted from

         Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                   1040

                                              1040 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1052 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1071



                4227. The unlawful agreements among Defendants Teva and Camber,

         regarding generic Raloxifene HCL tablets were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                FD. Gabapentin
                4228. Gabapentin, also known by the brand name Neurontin, is part of a class

         of drugs called anticonvulsants and is used to treat the symptoms of epilepsy and

         neuropathic pain. Glenmark entered the market for Gabapentin 800mg and 600mg

         tablets on April 1, 2006.

                4229. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Gabapentin at least as follows:

                4230. On October 13 and 14, 2014, Patel attended the Annual Meeting of the

         Pharmaceutical Care Management Association (“PCMA”) in Rancho Palos Verdes,

         California, along with a number of Teva’s competitors. PCMA describes its Annual

         Meetings as a “premier executive conference. The event provides an unmatched

         venue for senior executives from PBMs, payer-aligned specialty pharmacies, and

         pharma/biotech manufacturers to network, conduct business and learn about

         the most current and strategic issues impacting the industry. The high-level

         interactions that take place at this conference are ultimately what make the event so

         special, and the relationships formed help to promote continued industry


                                                    1041

                                               1041 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1053 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1072



         collaboration,” (emphasis added) – and that is exactly what happened with Teva,

         Glenmark, and Gabapentin tablets.

               4231. The Glenmark increase had not yet been made public and would not be

         effective until November 13, 2014. Nonetheless, shortly after returning from the

         PMCA meeting, on October 15, but as with other examples in this complaint, Patel

         knew about this in advance and informed her colleagues at Teva that Glenmark would

         be increasing its Gabapentin price. Patel also informed her colleagues in an e-mail

         that same day that there would be a WAC increase by Glenmark effective November

         13, and that she had already been able to obtain certain contract price points that

         Glenmark would be charging to distributors.

               4232. Around the time she sent the e-mail, Patel exchanged two text messages

         with Brown at Glenmark. Having relatively little market share for Gabapentin, Teva

         discussed whether it should use the Glenmark price increase as an opportunity to pick

         up some market share, and over the next several weeks, Teva did pick up market

         share to be more in line with “fair share” principles.

               4233. No shortages or other market features can explain Defendants’ price

         increases for Gabapentin during the Relevant Period.

               4234. The elevated prices of Gabapentin that resulted from Defendants’

         anticompetitive conduct have injured Plaintiffs and caused them to pay more than

         they would have paid in a free and fair market.



                                                   1042

                                               1042 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1054 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1073



                  4235. The unlawful agreement between Teva and Glenmark regarding

         Gabapentin was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  FE. Celecoxib
                  4236. Celecoxib, also known by the brand name Celebrex®, is a Non-Steroidal

         Anti-Inflammatory (NSAID) drug, and, like Piroxicam, is used in the treatment of

         pain and inflammation associated with rheumatoid arthritis, juvenile rheumatoid

         arthritis, and other disorders.

                  4237. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the price of

         Celecoxib at least as follows:

                  4238. Teva received approval to market generic Celecoxib in May, 2014.

                  4239. On November 20, 2014, as Teva was preparing to launch its generic

         Celecoxib capsules, a customer informed Teva that Actavis was vying for some of that

         customer’s Celecoxib business. The customer indicated that Actavis was preparing

         for a launch of its own and had advocated its position by pointing out that it was just

         trying to “get their share” in light of the fact that Teva had already secured over 30%

         of the market.

                  4240. This was a clear reference to the so-called “fair share” rules of

         Defendants’ cartel.


                                                     1043

                                                1043 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1055 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1074



               4241. Rekenthaler took a co-operative – rather than competitive – stance upon

         hearing that news, saying: “That's all pretty accurate and hard to argue with.”

               4242. On Monday morning, December 1, 2014, however, the issue of where

         Actavis would obtain its desired market share remained undecided. Another customer,

         a large retail pharmacy chain (“the Pharmacy”), became actively involved in trying to

         broker an agreement between Teva and Actavis on how much share each company

         would take upon launch. Actavis reportedly sought 25% of the Pharmacy’s Celecoxib

         business. A representative of the Pharmacy told Teva’s T.C. that “he would not move

         this unless we are all on the same page” and that he did not have an issue with

         sending Actavis “a message.”

               4243. Following the fair share rules of Defendants’ conspiracy, Rekenthaler

         responed, “I don’t want to give up anything . . . . We’re at 32% and I think that’s

         reasonable.”

               4244. In addition, in the days leading up to Teva’s December 10 Celecoxib

         launch, Teva executives had numerous telephone conversations with their

         counterparts at Actavis. Rekenthaler had a six-minute call with Falkin at Actavis on

         November 25; the two spoke twice more a week later, on December 3. Patel spoke to

         A.B., a senior sales and marketing executive at Actavis, for approximately eight

         minutes on December 5, and for over a quarter hour a few days later, on December 8.

         Rekenthaler and Falkin resumed their communications the day before the Teva

         launch December 9 with a one-minute phone call. On the day of the launch –

                                                   1044

                                              1044 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1056 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1075



         December 10 – Rekenthaler and Falkin spoke three times, the longest of which was

         for approximately nine minutes.

                4245. No shortages or other market features can explain Defendants’ elevated

         pricing for Celecoxib during the Relevant Period.

                4246. The elevated prices of Celecoxib that resulted from Defendants’

         anticompetitive conduct have injured Plaintiffs and caused them to pay more than

         they would have paid in a free and fair market, and will continue at these elevated

         levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4247. The unlawful agreement between Teva and Actavis regarding Celecoxib

         was part of all Defendants’ overarching conspiracy to restrain trade unreasonably and

         to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                FF.    Cabergoline
                4248. Cabergoline, a fungal (ergot) derivative, also known by the brand name

         Dostinex®, is used in managing certain benign tumors of the pituitary gland, among

         other uses. Throughout the relevant period, Defendant Teva was the incumbent

         supplier of Cabergoline.

                4249. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the price of

         Cabergoline as follows:




                                                    1045

                                               1045 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 1057 of 1126 PageID #:
                                     1076
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1058 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1077



               increases, as well as restrictions in the amount of inventory available to us,
               could have a material adverse impact on our gross profit margin.

         (emphasis added). In other words, the higher and more often that Defendants’ cartel

         hiked up prices, the more profit McKesson made.

               4253. In that same filing, McKesson also reported that “The business’[s]

         practice is to pass on to customers published price changes from suppliers.” In other

         words, rather than absorbing any increases, McKesson explicitly admitted to passing

         them on to its customers as a matter of fact.

               4254. Similarly, in Cardinal’s 10-K filing for 2014, the company reported:

               Gross margin in our Pharmaceutical segment is impacted by generic and
               branded pharmaceutical price appreciation and the number and value of
               generic pharmaceutical launches. In past years, these items have been
               substantial drivers of Pharmaceutical segment profit. Prices for generic
               pharmaceuticals generally decline over time. But at times, some generic
               products experience price appreciation, which positively impacts our
               margins.

         (emphasis added). In other words, as with McKesson, the higher and more often that

         Defendants’ cartel hiked up prices, the more profit Cardinal made.

               4255. ABC’s Annual Summary 2014 and Annual Report 2014 make very

         similar admissions: “Our results of operations continue to be subject to the risks

         and uncertainties of inflation in branded and generic pharmaceutical prices and

         deflation in generic pharmaceutical prices.” (emphasis added).

               Certain distribution service agreements that we have entered into with
               branded and generic pharmaceutical manufacturers continue to have an
               inflation-based compensation component to them. Arrangements with a
               small number of branded manufacturers continue to be solely inflation-

                                                  1047

                                              1047 of 1115
Case 2:21-cv-01650-JS-ST Document 1-2 Filed 03/26/21 Page 1059 of 1126 PageID #:
                                     1078
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1060 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1079



         as part of their conspiracy, perhaps attempting to mimic the language of children who

         might play in an actual sandbox.

               4259. After discussing the matter internally, T.C. of Teva representative

         responded – again, via the same intermediary, thus minimizing the number of its

         communications directly with co-conspirators – that Teva would give the business

         with the requested wholesaler to Teva’s competitor: “[t]ell Greenstone we are playing

         nice in the sandbox and we will let them have [the wholesaler].”

               4260. Pursuant to this agreement, Greenstone was able to acquire the

         wholesaler as a customer for Cabergoline without fear that Teva would compete to

         retain the business. In exchange, Greenstone agreed to “play nice in the sandbox” –

         i.e., not to compete with Teva for other customers and drive prices down. As

         Defendants all knew, that sort of “race to the bottom” in pricing wouldn’t benefit

         anyone in the market – except, of course, for the victims of the scheme: Defendants’

         customers, including Plaintiffs.

               4261. No shortages or other market features can explain Defendants’

         elevated pricing for Cabergoline during the Relevant Period.

               4262. The elevated prices of Cabergoline resulted from Defendants’

         anticompetitive conduct, have injured Plaintiffs and caused them to pay more than

         they would have paid in a free and fair market, and will continue at these elevated

         levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                   1049

                                              1049 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1061 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1080



                  4263. The unlawful agreement between Teva and Greenstone regarding

         Cabergoline was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  FG. Bethanechol HCL
                  4264. Bethanechol HCL or Bethanechol Hydrochloride (“Bethanechol”), also

         known by the brand name Urecholine, is used to treat urination issues following

         pregnancy and other conditions.

                  4265. During the Relevant Period, Defendants Amneal, Teva and Upsher-

         Smith dominated the market for Bethanechol tablets.

                  4266. The market for generic Bethanechol is mature; generic Bethanechol has

         been commercially available in the United States for many years and there have always

         been multiple manufacturers throughout the Relevant Period.

                  4267. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Bethanechol, at least as follows:

                  4268. In the fall of 2014, Amneal, Teva and Upsher-Smith met at trade

         conferences and communicated directly in furtherance of their price-fixing agreement

         on Bethanechol Chloride in particular and Defendants’ cartel agreement in general.

                  4269. Amneal announced a WAC price increase in early November.




                                                    1050

                                               1050 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1062 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1081



               4270. On January 6, 2015, Patel had a fifty-minute call with Amneal’s S.R.,

         during which she agreed to support Amneal’s higher prices. Under the header

         “Reason for Increase,” Teva’s spreadsheet noted “Follow Competitor – Amneal.”

               4271. In accordance with the cartel’s established practices, Teva did not use

         Amneal’s price increase as an opportunity to take share even though Amneal had a

         65% share in a four-player market.

               4272. On January 28, Teva raised its prices to follow Amneal.

               4273. No shortages or other market features can explain Defendants’

         elevated pricing for Bethanechol during the Relevant Period.

               4274. The elevated prices of Bethanechol that resulted from Defendants’

         anticompetitive conduct have injured Plaintiffs and caused them to pay more than

         they would have paid in a free and fair market, and will continue at these elevated

         levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4275. The unlawful agreement among Teva, Amneal, and Upsher-Smith

         regarding Bethanechol, was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.




                                                    1051

                                               1051 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1063 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1082



                FH. Valganciclovir
                4276. Valganciclovir, also known by the brand name Valcyte, is an antiviral

         drug that is used to treat cytomegalovirus infections in people with HIV/AIDS or

         patients having received an organ transplant.

                4277. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Acyclovir

         at least as follows:

                4278. Acyclovir was not the only drug where Defendant H.D. Smith facilitated

         communication between cartel members: H.D. Smith also acted as an active

         intermediary with, for example, Valganciclovir.

                4279. On September 21, 2015, distributor H.D. Smith asked manufacturer Dr.

         Reddy’s for a new price for Valganciclovir due to a competing bid from another

         manufacturer, Defendant Camber. Dr. Reddy’s decided to concede the H.D. Smith

         account to the new entrant. Conceding accounts to new entrants is one of the key

         principles of the Defendants’ overarching fair share agreement. Dr. Reddy’s Director

         of Marketing, Christine Walton, wrote an e-mail on this.

                4280. Dr. Reddy’s Senior Director & Head of National Accounts, Victor

         Borelli, replied to the e-mail. H.D. Smith had told the Dr. Reddy’s team about the bid

         from Camber. They then learned from H.D. Smith that the price being offered by

         Camber was twice as high as they had expected. This was a win for all concerned –

         except, of course, for Plaintiffs, who were paying the costs of this high price.


                                                    1052

                                               1052 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                   INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1064 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1083



               4281. The next day, September 22, Kate Neely (Dr. Reddy’s Senior Director of

         National Accounts) e-mailed Dena Mando (H.D. Smith) to make clear that the reason

         for the concession was to avoid competition between manufacturers.

               4282. But, the next day, September 23, 2015, Neely asked her Reddy’s

         colleagues to reconsider their decision.

               4283. The Dr. Reddy’s team changed its mind and decided to keep the H.D.

         Smith business, but as with the Heritage team in the Acyclovir example discussed

         supra, the Dr. Reddy’s team here worried that refusing to concede to the new entrant

         (Camber) would be seen as defecting from the cartel, thereby exposing Dr. Reddy’s to

         price competition on any product – which would be a disatrous outcome.

               4284. Neely had a solution: the same one that Heritage had implemented with

         Acyclovir, a year prior. Neely asked Dena Mando at H.D. Smith to tell Camber

         directly that Dr. Reddy’s liked the pricing. Neely knew that both H.D. Smith and

         Camber would understand, and that Camber would thus know to keep prices around

         $1200 rather than lowering them to $600 to obtain share.

               4285. Dena Mando agreed to pass the price-fixing message to Camber. Neely

         replied and then wrote to her team at Dr. Reddy’s, confirming that H.D. Smith would

         send the message to the Camber that the pricing was good.

               4286. However, because the consequences of miscommunication were so

         severely negative – viz., a bout of open competition between cartel members on an

         unknown number of products, thus severely eroding pricing for all concerned – Dr.

                                                    1053

                                              1053 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1065 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1084



         Reddy’s Senior Director & Head of National Accounts, Victor Borelli, needed to

         reconfirm that the message had gotten through. Accordingly, he directed Neely to

         reconfirm.

               4287. As alleged supra, the geographical concentration of many Defendants

         along a short stretch of the Acela Corridor, roughly between Philadelphia and

         Manhattan, was an important part of the scheme because it enabled cartel members to

         communicate in person, such that – much like other conspiracies, such as the Cosa

         Nostra – there would be no electronic record of what was communicated, and the

         Valganciclovir conspiracy was no exception.

               4288. That evening, Dena Mando and Kate Neely dined together at a

         restaurant at the W Hotel in Hoboken, meeting at Neely’s home beforehand. Neely

         confirmed once again that the new entrant was Camber, and that H.D. Smith would

         be willing to serve as price-fixing liaison. Neely replied to Borelli at 6:13 pm, passing

         on the substance of the message.

               4289. H.D. Smith remained in contact a few days later as manufacturer

         Defendant Aurobindo entered the market. As a result of the H.D Smith’s

         participation in this conspiracy, Camber, Dr. Reddy’s and Aurobindo were able to

         keep prices high for Valganciclovir.

               4290. No shortages or other market features can explain Defendants’

         elevated pricing for Valganciclovir during the Relevant Period.



                                                    1054

                                                1054 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1066 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1085



                4291. The elevated prices of Valganciclovir that resulted from Defendants’

         anticompetitive conduct have injured Plaintiffs and caused them to pay more than

         they would have paid in a free and fair market, and will continue at these elevated

         levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4292. The unlawful agreement among H.D Smith, Camber, Dr. Reddy’s, and

         Aurobindo, regarding Valganciclovir, was part of all Defendants’ overarching

         conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                FI.    Clotrimazole 1% Cream

                4293. Clotrimazole Cream, also known by the brand name Lotrimin AF

         Cream, is an antifungal medication used to treat vaginal yeast infections, oral thrush,

         diaper rash, pityriasis versicolor, and various types of ringworm including athlete's

         foot and jock itch.

                4294. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Clotrimazole 1% Cream, as follows:

                4295. In early January 2015, Sandoz was readying to re-launch into the

         Clotrimazole Cream market. At that time, there were three (3) other competitors in

         the market – Taro, Glenmark, and Major Pharmaceuticals. Sandoz had some supply



                                                     1055

                                                1055 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1067 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1086



         constraints and was only targeting between 15% and 20% market share as the fourth

         entrant.

                 4296. On the evening of January 7, A.G., a senior Sandoz launch executive,

         sent an internal e-mail to the Sandoz launch team, stating that the Pricing Department

         was preparing pre-launch offers for Clotrimazole Cream to be sent the following

         week.

                 4297. First thing the next morning, on January 8, 2015, CW-3 of Sandoz called

         Aprahamian of Taro. Aprahamian called him back shortly thereafter. Both calls lasted

         one (1) minute. That same day, E.D., a Sandoz launch executive, told his colleague

         CW- 1, a Sandoz senior pricing executive, that CW-3 was getting an additional price

         point for the Clotrimazole Cream launch. The next day, on January 9, 2015,

         Aprahamian called CW-3. CW- 3 called him back and they spoke for four (4) minutes.

                 4298. First thing the next business day, Monday January 12, 2015, E.D.

         followed up with an e-mail to CW-3

                 4299. That same day, CW-3 called Aprahamian. Aprahamian returned the call

         and they spoke for seven (7) minutes. On that call, Aprahamian provided CW-3 with

         Taro’s non-public pricing for two different categories of customer – wholesalers and

         retailers. CW-3 told Aprahamian that Sandoz had limited supply of Clotrimazole

         Cream and that it planned to target Wal-Mart and Walgreens only.

                 4300. Immediately after his call with Aprahamian, CW-3 called CW-1. The call

         lasted one (1) minute. Also, later that day CW-3 sent an e-mail to E.D. at Sandoz,

                                                  1056

                                              1056 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1068 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1087



         with a copy to CW-1, conveying the competitively sensitive information he had

         learned from Aprahamian. The prices matched exactly the prices that CW-3 had

         written down in his Notebook.

                4301. The next day, on January 13, 2015, CW-3 spoke with CW-1 for sixteen

         (16) minutes. Later that afternoon, Aprahamian called CW-3. CW-3 returned the call

         and they spoke for eight (8) minutes.

                4302. On January 29, 2015, Sandoz bid on Clotrimazole Cream at Wal-Mart, a

         Taro customer. Wal-Mart e-mailed Aprahamian to inform him of the bid and asked if

         Taro wanted to bid to retain the business. That save day, Aprahamian called CW-3

         and they spoke for nine (9) minutes.

                4303. The following Monday, February 2, 2015, Aprahamian e-mailed Wal-

         Mart and declined the opportunity. Aprahamian then forwarded his response along

         internally.

                4304. On February 9, 2015, Wal-Mart e-mailed Sandoz to notify the company

         that it had won the Clotrimazole Cream business.

                4305. In March 2015, and consistent with its plans, Sandoz also bid on

         Clotrimazole Cream at Walgreens, a Glenmark customer. On March 27, 2015,

         Walgreens awarded the business to Sandoz.

                4306. No shortages or other market features can explain Defendants’ price

         increases for generic Clotrimazole 1% Cream during the Relevant Period.



                                                    1057

                                                1057 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1069 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1088



                4307. The elevated prices of generic Clotrimazole 1% Cream resulted from

         Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4308. The unlawful agreements among Defendants Taro, Glenmark, Major,

         and Sandoz/Fougera, regarding generic Clotrimazole 1% Cream were part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                FJ.    Naproxen Sodium Tablets

                4309. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

         respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

         prices of Naproxen Sodium tablets beginning at least as early as January 2015.

                4310. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Naproxen Sodium tablets, as follows:

                4311. Naproxen Sodium, also known by the brand name Naprosyn, is a

         nonsteroidal anti-inflammatory drug (NSAID) used to treat pain, menstrual cramps,

         inflammatory diseases such as rheumatoid arthritis, and fever.

                4312. During the relevant timeframe, Defendants Glenmark and Amneal were

         the primary manufacturers of Naproxen Sodium tablets.

                                                     1058

                                                1058 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1070 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1089



               4313. The market for Naproxen Sodium tablets was mature and at all relevant

         times had multiple manufacturers.

               4314. For years, the prices for Naproxen Sodium tablets were relatively low

         and stable. In 2015, Teva prepared to and eventually did exit the market, leaving

         Glenmark and Amneal as the dominant suppliers. Rather than compete against each

         other to pick up Teva’s market share, Glenmark and Amneal imposed very large and

         nearly simultaneous price increases.

               4315. In close succession, Glenmark and Amneal increased list (WAC) prices

         more than ten-fold. The NSP price chart and the list (WAC) price chart below show

         the large and parallel price increases by Glenmark and Amneal on Naproxen

               4316. Sodium tablets. (Note: Naproxen Sodium tablets come in 275 mg and

         550 mg dosages. The pricing patterns for each dosage are highly similar. Only the

         charts for the 550 mg dosage is included here.).




                                                    1059

                                                1059 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                    INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1071 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1090




                 4317. Throughout this period, Glenmark and Amneal met at trade conferences

         and communicated directly with each other in furtherance of their price-fixing

         agreement on generic Naproxen Sodium and of their Fair Share agreement.

                 4318. For example, Jim Brown, VP of Sales at Glenmark, and S.R., Senior

         Director of Sales at Amneal, frequently communicated during the period when

         Glenmark and Amneal raised and maintained the prices of Naproxen Sodium. The

         two executives communicated by phone multiple times per month in every month of

         2015.

                 4319. No shortages or other market features can explain Defendants’ price

         increases for generic Naproxen Sodium tablets during the Relevant Period.

                 4320. The elevated prices of generic Naproxen Sodium tablets resulted from

         Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more



                                                  1060

                                              1060 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1072 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1091



         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4321. The unlawful agreements among Defendants Glenmark and Amneal,

         regarding generic Naproxen Sodium tablets were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                FK.    Metformin ER (F)

                4322. Plaintiffs allege that as part of Defendants’ overarching conspiracy with

         respect to the Drugs at Issue, they conspired to fix, raise, maintain or stabilize the

         prices of Metformin ER (F) tablets beginning at least as early as June 2015.

                4323. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Metformin ER (F), as follows:

                4324. Metformin ER (F), also known by the brand name Fortamet, is a

         medication used to improve blood sugar control in adults with type 2 diabetes

         mellitus.

                4325. During the relevant period, Actavis and Lupin were the primary

         manufacturers of Metformin ER (F).

                4326. The market for Metformin ER (F) was mature and at all relevant times

         had multiple manufacturers.

                                                     1061

                                                1061 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1073 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1092



               4327. For years, the prices for generic Fortamet were relatively low, stable and

         declining. In the summer of 2015, Lupin and Actavis began to impose large price

         increases. Lupin increased prices more than 300% and Actavis prices shot up

         approximately 250%.

               4328. Throughout this period, Actavis and Lupin met at trade conferences and

         communicated directly with each other in furtherance of their price-fixing agreements

         on Metformin ER (F) and their Fair Share agreement.

               4329. For example, Lupin’s David Berthold, VP of Sales, communicated by

         phone with Actavis’s T.G., Director of National Accounts, throughout the period in

         which Lupin and Actavis raised and maintained high prices for Metformin ER (F).

         They communicated by phone in June, July and October 2015, and again in May, June

         and July of 2016.

               4330. No shortages or other market features can explain Defendants’ price

         increases for generic Metformin ER (F)during the Relevant Period.

               4331. The elevated prices of generic Metformin ER (F)resulted from

         Defendants’ anticompetitive conduct injured Plaintiffs and caused them to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4332. The unlawful agreements among Defendants Actavis and Lupin,

         regarding generic Metformin ER (F) were part of all Defendants’ overarching

                                                   1062

                                              1062 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1074 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1093



         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                FL.    Buprenophine Tablets

                4333. Buprenorphine, also known by the brand name Subutex, is used to treat

         a wide variety of pain, as well as addiction to narcotic pain relievers.

                4334. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Buprenorphine, as follows:

                4335. In March 2016, ABC communicated with Teva and Sun to coordinate

         Sun’s entry into the Buprenorphine market. Buprenorphine is a tablet that dissolves

         under the tongue and helps wean people away from dependence on opioids.

                4336. On March 15, 2016, Teva’s Senior Director of National Sales emailed

         ABC’s Director of Global Generic Sourcing with a request that ABC help broker the

         market allocation

                4337. By March 22, 2016, ABC had communicated with Sun on behalf of Teva

         so that the manufacturers could jointly calibrate their share targets. An ABC executive

         wrote to Teva that she received a response from Sun. The details included Sun’s then-

         target launch data, and the percentage of the market sought. Sun then avoided bidding

         on Teva accounts but where it did do so, Teva knew that Sun’s goal were limited and

         Teva could concede the account without fear of further loss of business. Sun knew it



                                                     1063

                                                1063 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1075 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1094



         could bid at a higher price and still win or retain the business because Teva would not

         defend every account.

               4338. No shortages or other market features can explain Defendants’ price

         increases for generic Buprenorphine during the Relevant Period.

               4339. The elevated prices of generic Buprenorphine resulted from Defendants’

         anticompetitive conduct injured Plaintiffs and caused them to pay more than they

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4340. The unlawful agreements among Defendants ABC, Teva, and Sun

         regarding generic Buprenorphine were part of all Defendants’ overarching conspiracy

         to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.


               XI.    GENERIC PHARMACEUTICAL MARKETS’ HIGH
                      SUSCEPTIBILITY TO COLLUSION AND
                      DEFENDANTS’ CARTEL

               4341. The markets for generic drugs in the United States are highly susceptible

         to cartelization, including by Defendants. Some of the factors that make a market or

         set of markets susceptible to collusion include: a standardized product with a high

         degree of interchangeability between the products of cartel participants and inter-

         competitor contacts and communication.


                                                    1064

                                               1064 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1076 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1095



               4342. In addition, demand for generic drugs is highly inelastic. Each generic drug

         described above is medically necessary to the health and well-being of the patient for

         whom it is prescribed. Despite the substantial price increases alleged in this Complaint,

         demand for each of the generic drugs remained largely the same, even in the presence

         of price increases and/or elevated pricing above the competitive level.

               A.     Fungible Products
               4343. By approving an ANDA, the FDA confirms that a generic drug product

         is bioequivalent to the branded version of the drug because its active pharmaceutical

         ingredient (“API”) is identical. This allows pharmacists to substitute that generic for

         the branded counterpart, as well as for any other generic that is bioequivalent to the

         branded product. As a result, one generic equivalent to a particular branded drug is

         highly substitutable for another generic equivalent to that same branded drug, even if

         made by a different manufacturer.

               4344. A commodity product is one that is standardized across suppliers, which

         allows for a high degree of substitutability among different suppliers in the market.

         When products offered by different suppliers are easily interchangeable, it is easier for

         the suppliers to agree on prices for the goods in question and to monitor those prices

         effectively – and in particular, to monitor whether cartel members are sticking to the

         cartel’s price for a given product, including Defendants here.

               4345. Another example is the Organization of Petroleum-Exporting Countries

         (“OPEC”), a well-known cartel operating in a market with a highly interchangeable or


                                                   1065

                                              1065 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1077 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1096



         “fungible” product: the global petroleum market, where one barrel of crude oil is

         indistinguishable from another.

               4346. Generic drugs are also commodity products because every generic drug

         – including all of the ones identified by this Complaint – is an interchangeable

         bioequivalent to the branded counterpart: for any particular branded product, the

         generic equivalent is required, by law and enforced by FDA, to be bioequivalent to,

         and therefore highly substitutable with, that branded product. In addition, and

         crucially for the functioning of Defendants’ overarching conspiracy, this means that

         for any particular branded product, the generic equivalent is bioequivalent to, and

         therefore highly substitutable with, every other generic equivalent to that same

         branded product.

               4347. As a result of the high interchangeability of every one of these products

         for their other generic equivalents, the primary mechanism through which their

         manufacturers compete is price.

               B.     Inter-Competitor Contacts and Communications
               4348. As discussed in detail supra, especially in Sections IX-X, Defendants’

         representatives communicated privately, extensively, and frequently. They met at

         conferences convened by customers and trade associations of customers (such as the

         ECRM and NACDS), private industry dinners, and similar events. Moreover,

         Defendants are members of and/or participants of the GPhA; thus, in addition to the

         numerous calls, text-messages, e-mails, and other communications identified above –


                                                   1066

                                              1066 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1078 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1097



         and the countless others not specifically identified herein – Defendants’

         representatives have many opportunities to, and in fact repeatedly did, in part as

         detailed herein, meet and conspire at industry meetings.

                4349. Defendants routinely co-ordinated their schemes through direct

         interaction with one another at industry trade shows, customer conferences, and other

         events such as industry dinners, girls nights out, lunches, parties, and frequent

         telephone calls, e-mails, and text messages. For example, Heritage’s Glazer and Malek

         admitted at their guilty plea hearings to engaging in discussions and attending

         meetings with competitors, during which they reached agreements to allocate

         customers, rig bids and fix prices of Doxycycline Hyclate and Glyburide.

                4350. DOJ’s and the Connecticut AG’s investigations, and the grand jury

         subpoenas and investigative demands that have issued in conjunction with them, have

         uncovered numerous inter-competitor communications. These types of

         communications are not unique or isolated, but instead are rampant; as noted above,

         generic drug manufacturers promote routine and direct interaction with and among

         their competitors. Further, the sheer number of Defendants implicated in these

         government investigations (including many of the Defendants here) highlights the

         prevalence in the generic drug industry of the types of contacts and communications

         that facilitate collusion.




                                                   1067

                                               1067 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1079 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1098



                  XII. FACTS RELATING TO STATUTES OF LIMITATION

                4351. Because of the ongoing nature of Defendants’ overarching conspiracy,

         for as long as Defendants’ products are priced above the competitive level because of

         Defendants’ cartel, Plaintiffs continue to incur new damages every day that they

         purchase generic pharmaceuticals made or sold by Defendants, including when

         Plaintiffs incur an obligation to reimburse a purchase of generic pharmaceuticals made

         or sold by Defendants, further including through and beyond the filing of this

         Complaint. As such, the applicable statutes of limitation do not bar this case.

                4352. In addition, even for purchases earlier in the Relevant Period, Plaintiffs

         had no knowledge of the combination or conspiracy alleged herein, or of facts

         sufficient to place them on inquiry notice of the claims set forth herein, until (at the

         earliest) the State Attorneys General disclosed of the substance of their Complaint in

         May of this year. Prior to that time, no information in the public domain or available

         to Plaintiffs revealed, or even suggested, that Defendants’ extensive cartel and

         conspiracy to fix prices for all generic drugs.

                4353. Further, Defendants repeatedly and expressly misled the public,

         including Plaintiffs, by openly and falsely stating, including on their public Internet

         websites, that they prohibited the type of collusion alleged in this Complaint.

                4354. In addition, Plaintiffs had no knowledge of the combination or

         conspiracy alleged in this Complaint, or of facts sufficient to place them on inquiry

         notice of their claims. Indeed, were it not for the lawsuit filed by the State Attorneys

                                                    1068

                                               1068 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1080 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1099



         General on May 10, 2019, even today Plaintiffs might be unaware of the violations

         alleged herein.

               4355. Indeed, Plaintiffs had no notice of any kind of Defendants’ misconduct

         and could not have discovered Defendants’ misconduct through the exercise of

         reasonable diligence, and also Defendants actively concealed their misconduct and

         misled the public, including Plaintiffs, as to what Defendants’ cartel had done.

               4356. For further examples:

         (a) Allergan’s (predecessor to Actavis) Code of Conduct states: “We support a free and

         open market, which is why we comply with competition laws everywhere we do

         business and strive to always compete fairly”;

         (b) Apotex’s Code of Conduct directs employees: “Do not communicate with

         competitors about competitive business matters such as prices, costs discounts,

         customer suppliers, marketing plans, production capacities or any terms or conditions

         of sale that could create the appearance of improper agreements or understandings. Do

         not make agreements or reach understandings with competitors regarding allocation of

         customers, territories or market share. Do not conspire with other bidders when

         competing for contracts”;

         (c) Dr. Reddy’s’ Code of Conduct states: “We believe in free and open competition

         and never engage in improper practices that may hamper fair competition. We never

         look to gain competitive advantages through unethical or unlawful business practices. .

         . . [W]e must never enter into agreements with competitors to engage in any anti-

                                                   1069

                                              1069 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                     INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1081 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1100



         competitive behavior, including colluding or cartelization, fixing prices, dividing up

         customers, suppliers or markets.”

         (d) Glenmark’s Code of Conduct states: “We must engage in fair competition and must

         ensure that our business dealings comply with all applicable local antitrust and

         competition laws, such as monopoly, unfair trade, or price discrimination laws. We must

         not make agreements or engage in concerted actions with a competitor with the intent

         of improperly dividing markets by allocating territories, customers, goods, or services,

         or price-fixing or collusion”;

         (e) Hikma’s (the parent of West-Ward) Code of Conduct provides: “Hikma will engage

         in free and fair competition and not seek competitive advantage through unlawful

         means. Hikma will not collude with competitors on prices, bids or market allocations,

         nor exchange information with third parties in a way that could improperly influence

         business outcomes”;

         (f) Mayne’s Business Code of Conduct provides: “Do not agree, even informally, with

         competitors on price (or any elements of price including discounts or rebates),

         production, customers or markets without a lawful reason”;

         (g)    Mylan’s Code of Conduct and Business Ethics states: “Mylan is committed to

         complying with applicable antitrust and fair competition laws”;

         (h)    Novartis’s (Parent of Sandoz) Code of Conduct states: “We are committed to

         fair competition and will not breach competition laws and regulations”;



                                                  1070

                                              1070 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1082 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1101



         (i) Par’s Code of Conduct provides: “It is Company policy to comply with the antitrust

         and competition laws of each country in which the Company does business”;

         (j) Perrigo’s Code of Conduct provides: “We will succeed based on the quality and

         value of our products and not by illegal or otherwise improper business practices.

         Competition laws, also known as ‘antitrust’ laws, generally prohibit agreements with

         competitors, suppliers or customers that could unfairly limit free and open

         competition”;

         (k) Sun Pharmaceutical Industries, Ltd. (parent of Sun and Taro) has a Global Code

         of Conduct that provides: “We seek to outperform our competition fairly and

         honestly. We seek competitive advantages through superior performance, never

         through unethical or illegal business practices.” It goes on to direct its employees

         that: “Sun Pharma shall compete only in an ethical and legitimate manner and

         prohibits all actions that are anti-competitive or otherwise contrary to applicable

         competition or anti-trust laws”;

         (l) Taro’s Code of Conduct provides: “we do not discuss any of the following

         topics with our competitors: prices or price-fixing, customer or market allocation, bids

         or bid-rigging, any topic that seems to be about restricting competition. If a

         competitor attempts to engage you in a discussion on any of these topics, make it

         clear that you do not wish to participate. Leave the conversation immediately, and

         report the matter to Corporate Compliance”;

         (m) Teva’s Code of Conduct provides: “We believe that customers and society

                                                   1071

                                              1071 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1083 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1102



         as a whole benefit from fair, free and open markets. Therefore, we compete on the

         merits of our products and services and conduct business with integrity. We recognize

         that the potential harm to Teva’s reputation and the penalties for breaching competition

         laws are severe, and can subject Teva, members of the Board of Directors and

         employees to severe civil fines and criminal penalties.”

                4357. It was reasonable for Plaintiffs to believe these false assertions and to

         believe that Defendants were following these spurious orders and policies that

         prohibited violating, inter alia, the antitrust laws of the United States and the State of

         New York.

                4358. For these reasons, the statutes of limitations as to Plaintiffs’ claims under

         the federal and state common law identified herein did not begin to run, and have

         been tolled with respect to the claims that Plaintiffs have alleged in this Complaint.

                4359. Through their misleading, deceptive, false and fraudulent statements,

         Defendants effectively concealed their conspiracy, thereby causing economic harm to

         Plaintiffs. Defendants’ misrepresentations regarding their price changes were

         intended to lull Plaintiffs into accepting the price hikes as a normal result of

         competitive and economic market trends rather than the consequences of

         Defendants’ collusive acts. The public statements made by Defendants were designed

         to mislead Plaintiffs into paying unjustifiably higher prices for generic drugs.

                4360. For further example, Heritage executives took overt steps to conceal

         their illegal activity, and destroy evidence of any wrongdoing, going back to at least

                                                     1072

                                                1072 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1084 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1103



         2012. This conduct included a concerted and conscious effort to destroy documents,

         instructions not to put incriminating evidence in writing, directives not to use e-mail,

         and the deletion of incriminating text messages.

               4361. Further specific examples of these acts of fraudulent concealment with

         respect to Heritage’s President Malek and CEO Glazer include: (a) Glazer reminding

         Malek on June 26, 2014, not to put evidence of his illegal conduct in writing; (b)

         Heritage being instructed by a competitor not to communicate through e-mail but to

         instead communicate by telephone; (c) Malek sending a text message about how to

         avoid detection by regulators, a text message that was not produced by Heritage in

         response to a subpoena by the Connecticut AG; (d) deletion of e-mails and text

         messages by Glazer, Malek, and other employees of Heritage regarding illegal

         communications with competitors; and (e) one of Mayne’s key executives who

         participated in the conspiracy deleting several of the most incriminating text messages

         from her cellular telephone before the information on that telephone was imaged and

         produced to the Connecticut AG’s office.

               4362. Defendants also gave pretextual reasons for price increases in an effort

         to hide their misconduct and the existence of their cartel. For example, during an

         earnings call on August 11, 2015, Dilip Shanghvi, the Managing Director at Sun

         Pharmaceutical Industries Ltd., misleadingly discussed “competitive pressure on some

         of the products…where competitive intensity has increased,” when in fact, Sun was

         engaged in a conspiracy to lessen competitive forces and inflate prices.

                                                   1073

                                              1073 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1085 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1104



               4363. These false statements and others made by Defendants actively

         concealed the illegal conspiracy entered into by Defendants to fix, stabilize, maintain

         and raise the price of generic drugs to inflated, supracompetitive levels.

               4364. Through their misleading, deceptive, false and fraudulent statements,

         Defendants effectively concealed their conspiracy, thereby causing economic harm to

         Plaintiffs. Defendants’ misrepresentations regarding their price changes were intended

         to lull Plaintiffs into accepting the price hikes as a normal result of competitive and

         economic market trends rather than as the consequence of Defendants’ collusive acts.

         The public statements made by Defendants were designed to mislead Plaintiffs into

         paying unjustifiably higher prices for generic drugs.

               4365. In addition, and as also discussed supra, Defendants frequent and

         repeated face-to-face meetings among cartel members were a deliberate attempt to

         avoid discovery of their cartel, and even if the cartel was discovered, to minimize

         creating a record of their illegal conduct. There were numerous collusive

         communications at trade shows, customer events, and smaller, more intimate dinners

         and meetings, which Defendants deliberately did to avoid leaving even an electronic

         reference to the fact of their communications (such as a record that a telephone

         conversation occurred) and completely avoid any record of the content and substance

         of these communications. When emergent business circumstances forced

         Defendants’ employees to put their communications in writing in an e-mail or text



                                                    1074

                                               1074 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1086 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1105



         message, Defendants often took overt and calculated steps to destroy those

         communications and evidence that any communications had occurred.

               4366. Because of the deceptive practices and techniques of secrecy employed

         by Defendants and their co-conspirators to conceal their illicit conduct, Plaintiffs

         could not have discovered the conspiracy at an earlier date by the exercise of

         reasonable diligence.

               4367. Therefore, the running of any statutes of limitations has been tolled for

         all claims alleged by Plaintiffs as a result of Defendants’ anticompetitive and unlawful

         conduct. Despite the exercise of reasonable diligence, Plaintiffs were unaware of

         Defendants’ unlawful conduct, and did not know that they were paying supra-

         competitive prices during the Relevant period.


                                 XIII. CONTINUING VIOLATION

               4368. This Complaint alleges a continuing course of conduct (including

         conduct within the limitations period) and defendants’ unlawful conduct has inflicted

         continuing and accumulating harm within the applicable statutes of limitations.

         Defendants’ conspiracy is ongoing through the present day and and will continue

         indefinitely into the future unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.




                                                   1075

                                              1075 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1087 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1106



                       XIV. DEFENDANTS’ ANTITRUST VIOLATIONS

                4369. During the period relevant to this Complaint, set forth below,

         Defendants engaged in a continuing agreement, understanding, and conspiracy in

         restraint of trade to allocate customers, rig bids, and fix, raise, maintain, and/or

         stabilize prices for Drugs at Issue sold throughout the United States, including within

         each of the Plaintiff Counties.

                4370. In formulating and effectuating the contract, combination or

         conspiracy, Defendants and their co-conspirators engaged in anticompetitive

         activities, the purpose and effect of which were to allocate customers, rig bids and

         artificially fix, raise, maintain, and/or stabilize the price of Drugs at Issue sold

         throughout the United States, including within each of the Plaintiff Counties. These

         activities included the following:

         (a)     Defendants participated in meetings and/or conversations regarding the price

         of Drugs at Issue;

         (b)    Defendants agreed during those meetings and conversations to charge prices at

         specified levels and otherwise to increase and/or maintain prices of Drugs at Issue sold

         throughout the United States, including within each of Plaintiff Counties;

         (c)    Defendants agreed during those meetings and conversations to allocate

         customers, rig bids, and fix the price of Drugs at Issue; and

         (d)    Defendants issued price announcements and price quotations in accordance with

         their agreements.

                                                     1076

                                                1076 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1088 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1107



                4371. Defendants and their co-conspirators engaged in the activities described

         above for the purpose of effectuating the unlawful agreements described herein.

                4372. During and throughout the Relevant Period, Plaintiffs directly and

         indirectly purchased and reimbursed purchases of the Drugs at Issue at inflated,

         supracompetitive prices.

                4373. Defendants’ cartel, contract, combination and conspiracy constitutes an

         unreasonable restraint of trade and commerce in violation of Sections 1 and 3 of the

         Sherman Act (15 U.S.C. §§ 1, 3), Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§

         15(a) and 26, and the laws of the State of New York, Alabama, Florida, Tennessee,

         and Wisconsin, as enumerated below.

                4374. As a result of Defendants’ unlawful conduct, Plaintiffs have suffered

         financial damages in that they have paid more for Drugs at Issue than they would

         have paid in a competitive market.

                4375. General economic principles recognize that any overcharge at a higher

         level of distribution generally results in higher prices at lower level(s). Moreover, the

         structure of pricing and regulation in the pharmaceutical drug industry assures that

         overcharges at the higher level of distribution are passed on to end-payers such as

         Plaintiffs. Whereas, in a normal market wholesalers may have an incentive to cut

         costs, the structure of the pharmaceutical distribution industry is such that

         wholesalers’ “cost-plus” distribution contracts with Defendants meant that far from

         absorbing the cost of the conspiracy, the wholesalers profited from it and passed the

                                                    1077

                                               1077 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1089 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1108



         entire cost on to end-purchasers (including Plaintiffs) and their reimbursers (also

         including Plaintiffs). Wholesalers and retailers passed on the inflated prices to

         Plaintiffs. The impairment of generic competition at the direct purchaser level

         similarly injured Plaintiffs who were equally denied the opportunity to purchase less

         expensive generic versions of the drugs.

                  4376. The unlawful contract, combination and conspiracy has had the

         following effects, among others:

         (a)      price competition in the market for Drugs at Issue has been artificially

         restrained;

         (b)      prices for Drugs at Issue sold by Defendants have been raised, fixed, maintained,

         or stabilized at artificially high and non-competitive levels; and

         (c)      end-payer purchasers of Drugs at Issue sold by Defendants have been deprived

         of the benefit of free and open competition in the market for Drugs at Issue.


                                       XV.   CAUSES OF ACTION

                  4377. As to the overarching conspiracy in which all Defendants participated,

         and as to each drug-specific conspiracy in which certain Defendants participated as

         alleged above, Plaintiffs seek relief under the laws specified in Counts 1 through 3

         below.




                                                     1078

                                                1078 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1090 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1109




                                              FIRST COUNT

           Violation of Sections 1 and 3 of the Sherman Act and Sections 4 and 16 of the
                                             Clayton Act
                  4378. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4379. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4380. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4381. Defendants and their unnamed co-conspirators entered into and

         engaged in a contract, combination, or conspiracy in unreasonable restraint of trade in

         violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3) and §§4 and 16 of

         the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

                  4382. Throughout the period relevant to this Complaint, Defendants and their

         co-conspirators entered into a continuing agreement, understanding and conspiracy in

         restraint of trade to artificially allocate customers, rig bids and raise, maintain and fix

         prices for Drugs at Issue, thereby creating anticompetitive effects.

                  4383. The conspiratorial acts and combinations have caused unreasonable

         restraints in the market for Drugs at Issue.



                                                     1079

                                                 1079 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1091 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1110



               4384. As a result of Defendants’ unlawful conduct, Plaintiffs have been

         harmed by being forced to pay inflated, supracompetitive prices for Drugs at Issue.

               4385. In formulating and carrying out the alleged agreement, understanding

         and conspiracy, Defendants and their co-conspirators did those things that they

         combined and conspired to do, including, but not limited to, the acts, practices and

         course of conduct set forth herein.

               4386. Defendants’ conspiracy had the following effects, among others:

         (a) Price competition in the market for Drugs at Issue has been restrained, suppressed,

         and/or eliminated throughout the United States, including within every Plaintiff

         County;

         (b) Prices for Drugs at Issue provided by Defendants and their co-conspirators have

         been fixed, raised, maintained, and stabilized at artificially high, non-competitive levels

         throughout the United States, including within every Plaintiff County; and

         (c) Plaintiffs purchased or reimbursed purchases of the Drugs at Issue indirectly from

         Defendants and their co-conspirators, and have been deprived of the benefits of free

         and open competition.

               4387. Plaintiffs have been injured and will continue to be injured by paying

         more for the Drugs at Issue purchased or reimbursed indirectly from Defendants and

         the co-conspirators than they would have paid and will pay in the absence of the

         conspiracy.



                                                    1080

                                               1080 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1092 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1111



                  4388. Defendants’ contract, combination, or conspiracy is a per se violation of

         the federal antitrust laws.

                  4389. Plaintiffs are entitled to an injunction against Defendants, preventing

         and restraining the continuing violations alleged herein.

                                             SECOND COUNT

                                   Violation of New York Antitrust Statutes
                  4390. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4391. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4392. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4393. Throughout the period relevant to this Complaint, Defendants’

         continuing contract, combination or conspiracy with respect to the sale of Drugs at

         Issue in unreasonable restraint of trade and commerce and in violation of the

         Donnelly Act, New York General Business Law § 340, et seq.

                  4394. The contract, combination, or conspiracy consisted of an agreement

         among Defendants and their co-conspirators to fix, raise, stabilize, and/or maintain

         the prices of Drugs at Issue and to allocate customers for Drugs at Issue throughout

         the United States, including within every Plaintiff County.


                                                     1081

                                                 1081 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1093 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1112



                4395. In formulating and effectuating this conspiracy, Defendants and their

         co-conspirators performed acts in furtherance of the combination and conspiracy,

         including: (a) participating in meetings and conversations among themselves in

         the United States and elsewhere during which they agreed to price Drugs at Issue at

         certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize prices paid

         by Plaintiffs with respect to Drugs at Issue; and (b) participating in meetings and

         trade association conversations among themselves in the United States and elsewhere

         to implement, adhere to, and police the unlawful agreements they reached.

                4396. Defendants and their co-conspirators engaged in the actions described

         above for the purpose of carrying out their unlawful agreement to allocate customers,

         rig bids, and fix prices for Drugs at Issue.

                4397. Defendants have entered into an unlawful agreement in restraint of trade

         in violation of the Donnelly Act, New York General Business Law § 340, et seq.

         Defendants’ combination or conspiracy had the following effects: (1) Drugs at Issue

         price competition was restrained, suppressed, and eliminated throughout New York;

         (2) Drugs at Issue prices were raised, fixed, maintained and stabilized at artificially

         high levels throughout New York; (3) Plaintiffs were deprived of free and open

         competition; and (4) Plaintiffs paid and reimbursed supracompetitive, artificially

         inflated prices for Drugs at Issue that were higher than they would have been absent

         Defendants’ illegal acts. Defendants’ illegal conduct substantially affected New York

         commerce in each of the Plaintiff Counties.

                                                     1082

                                                1082 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1094 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1113



                  4398. As a direct and proximate result of Defendants’ unlawful conduct,

         Plaintiffs have been injured and are threatened with further injury. The conduct set

         forth above is a per se violation of the Act. Accordingly, Plaintiffs seek all relief

         available under New York Gen. Bus. Law § 340, et seq. This injury is of the type the

         antitrust laws of the above states were designed to prevent and flows from that which

         makes Defendants’ conduct unlawful.

                  4399. In addition, Defendants have profited significantly from the aforesaid

         conspiracy. Defendants’ profits derived from their anticompetitive conduct at the

         expense, and to the detriment of, Plaintiffs.

                  4400. Accordingly, Plaintiffs seek damages, to be trebled or otherwise

         increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

         including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                             THIRD COUNT

                                   Unjust Enrichment Under NY Law
                  4401. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4402. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4403. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.


                                                     1083

                                                 1083 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1095 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1114



                4404. Defendants have unlawfully benefited from their sales of Drugs at Issue

         because of the unlawful and inequitable acts alleged in this Complaint. Defendants

         unlawfully over-charged Plaintiffs, who made purchases of or reimbursements for

         Drugs at Issue at prices that were more than they would have been but for

         Defendants’ unlawful actions.

                4405. Defendants’ financial benefits resulting from their unlawful and

         inequitable acts are traceable to overpayments by Plaintiffs.

                4406. Plaintiffs have conferred upon Defendants an economic benefit, in the

         nature of profits resulting from unlawful overcharges, to the economic detriment of

         Plaintiffs.

                4407. Defendants have been enriched by revenue resulting from unlawful

         overcharges for Drugs at Issue while Plaintiffs have been impoverished by the

         overcharges they paid for Drugs at Issue imposed through Defendants’ unlawful

         conduct. Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

                4408. There is no justification for Defendants’ retention of, and enrichment

         from, the benefits they received, which caused impoverishment to Plaintiffs because

         Plaintiffs paid supracompetitive prices that inured to Defendants’ benefit, and it

         would be inequitable for Defendants to retain any revenue gained from their unlawful

         overcharges.

                4409. Plaintiffs did not interfere with Defendants’ affairs in any manner that

         conferred these benefits upon Defendants.

                                                   1084

                                              1084 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1096 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1115



                4410. The benefits conferred upon Defendants were not gratuitous, in that

         they constituted revenue created by unlawful overcharges arising from Defendants’

         illegal and unfair actions to inflate the prices of Drugs at Issue.

                4411. The benefits conferred upon Defendants are measurable, in that the

         revenue Defendants have earned due to their unlawful overcharges of Drugs at Issue

         are ascertainable by review of sales records.

                4412. It would be futile for Plaintiffs to seek a remedy from any party with

         whom they have privity of contract. Defendants have paid no consideration to any

         other person for any of the unlawful benefits they received indirectly from Plaintiffs

         with respect to Defendants’ sales of Drugs at Issue.

                4413. It would be futile for Plaintiffs to seek to exhaust any remedy against the

         immediate intermediary in the chain of distribution from which they indirectly

         purchased Drugs at Issue, as the intermediaries cannot reasonably be expected to

         compensate Plaintiffs for Defendants’ unlawful conduct.

                4414. The economic benefit of overcharges and monopoly profits derived by

         Defendants through charging supracompetitive and artificially inflated prices for

         Drugs at Issue is a direct and proximate result of Defendants’ unlawful practices.

                4415. The financial benefits derived by Defendants rightfully belong to

         Plaintiffs because Plaintiffs paid supracompetitive prices, inuring to the benefit of

         Defendants.



                                                     1085

                                                1085 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1097 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1116



                4416. It would be inequitable under unjust enrichment principles under the law

         of New York for Defendants to be permitted to retain any of the overcharges for

         Drugs at Issue derived from Defendants’ unlawful, unfair and unconscionable

         methods, acts, and trade practices alleged in this Complaint.

                4417. Defendants are aware of and appreciate the benefits bestowed upon them

         by Plaintiffs. Defendants consciously accepted the benefits and continue to do so as

         of the date of this filing.

                4418. Defendants should be compelled to disgorge to Plaintiffs all unlawful or

         inequitable proceeds they received from their sales of Drugs at Issue.

                4419. Plaintiffs have no adequate remedy at law.

                4420. By engaging in the foregoing unlawful or inequitable conduct depriving

         Plaintiffs of the opportunity to purchase lower-priced generic versions of Drugs at Issue

         and forcing them to pay higher prices for Drugs at Issue, Defendants have been unjustly

         enriched in violation of the common law of New York.

                4421. Defendants unlawfully overcharged Plaintiffs, who made purchases of or

         reimbursements for Drugs at Issue in New York at prices that were more than they

         would have been but for Defendants’ actions. Defendants have been enriched by

         revenue resulting from unlawful overcharges for Drugs at Issue, which revenue resulted

         from anticompetitive prices paid by Plaintiffs, which inured to Defendants’ benefit.

         Defendants’ enrichment has occurred at the expense of Plaintiffs. It is against equity



                                                   1086

                                              1086 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1098 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1117



         and good conscience for Defendants to be permitted to retain the revenue resulting

         from their unlawful overcharges.

                                            FOURTH COUNT

                                   Violation of Alabama Antitrust Statutes
                  4422. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4423. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4424. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4425. Throughout the period relevant to this Complaint, Defendants’

         continuing contract, combination or conspiracy with respect to the sale of Drugs at

         Issue in unreasonable restraint of trade and commerce and in violation of the

         Alabama Code § 6-5-60, et seq.

                  4426. The contract, combination, or conspiracy consisted of an agreement

         among Defendants and their co-conspirators to fix, raise, stabilize, and/or maintain

         the prices of Drugs at Issue and to allocate customers for Drugs at Issue throughout

         the United States, including within every Plaintiff County.

                  4427. In formulating and effectuating this conspiracy, Defendants and their

         co-conspirators performed acts in furtherance of the combination and conspiracy,


                                                     1087

                                                 1087 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1099 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1118



         including: (a) participating in meetings and conversations among themselves in

         the United States and elsewhere during which they agreed to price Drugs at Issue at

         certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize prices paid

         by Plaintiffs with respect to Drugs at Issue; and (b) participating in meetings and

         trade association conversations among themselves in the United States and elsewhere

         to implement, adhere to, and police the unlawful agreements they reached.

                4428. Defendants and their co-conspirators engaged in the actions described

         above for the purpose of carrying out their unlawful agreement to allocate customers,

         rig bids, and fix prices for Drugs at Issue.

                4429. Defendants have entered into an unlawful agreement in restraint of trade

         in violation of the Alabama Code § 6-5-60, et seq. Defendants’ combination or

         conspiracy had the following effects: (1) Drugs at Issue price competition was

         restrained, suppressed, and eliminated throughout Alabama; (2) Drugs at Issue prices

         were raised, fixed, maintained and stabilized at artificially high levels throughout

         Alabama; (3) Plaintiffs were deprived of free and open competition; and (4) Plaintiffs

         paid and reimbursed supracompetitive, artificially inflated prices for Drugs at Issue

         that were higher than they would have been absent Defendants’ illegal acts.

         Defendants’ illegal conduct substantially affected Alabama commerce in each of the

         Plaintiff Counties.

                4430. As a direct and proximate result of Defendants’ unlawful conduct,

         Plaintiffs have been injured and are threatened with further injury. The conduct set

                                                     1088

                                                1088 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1100 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1119



         forth above is a per se violation of the Act. Accordingly, Plaintiffs seek all relief

         available under Alabama Code § 6-5-60, et seq. This injury is of the type the antitrust

         laws of the above states were designed to prevent and flows from that which makes

         Defendants’ conduct unlawful.

                  4431. In addition, Defendants have profited significantly from the aforesaid

         conspiracy. Defendants’ profits derived from their anticompetitive conduct at the

         expense, and to the detriment of, Plaintiffs.

                  4432. Accordingly, Plaintiffs seek damages, to be trebled or otherwise

         increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

         including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                              FIFTH COUNT

                                    Unjust Enrichment Under AL Law
                  4433. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4434. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4435. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4436. Defendants have unlawfully benefited from their sales of Drugs at Issue

         because of the unlawful and inequitable acts alleged in this Complaint. Defendants


                                                     1089

                                                 1089 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1101 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1120



         unlawfully over-charged Plaintiffs, who made purchases of or reimbursements for

         Drugs at Issue at prices that were more than they would have been but for

         Defendants’ unlawful actions.

                4437. Defendants’ financial benefits resulting from their unlawful and

         inequitable acts are traceable to overpayments by Plaintiffs.

                4438. Plaintiffs have conferred upon Defendants an economic benefit, in the

         nature of profits resulting from unlawful overcharges, to the economic detriment of

         Plaintiffs.

                4439. Defendants have been enriched by revenue resulting from unlawful

         overcharges for Drugs at Issue while Plaintiffs have been impoverished by the

         overcharges they paid for Drugs at Issue imposed through Defendants’ unlawful

         conduct. Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

                4440. There is no justification for Defendants’ retention of, and enrichment

         from, the benefits they received, which caused impoverishment to Plaintiffs because

         Plaintiffs paid supracompetitive prices that inured to Defendants’ benefit, and it

         would be inequitable for Defendants to retain any revenue gained from their unlawful

         overcharges.

                4441. Plaintiffs did not interfere with Defendants’ affairs in any manner that

         conferred these benefits upon Defendants.




                                                   1090

                                              1090 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1102 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1121



                4442. The benefits conferred upon Defendants were not gratuitous, in that

         they constituted revenue created by unlawful overcharges arising from Defendants’

         illegal and unfair actions to inflate the prices of Drugs at Issue.

                4443. The benefits conferred upon Defendants are measurable, in that the

         revenue Defendants have earned due to their unlawful overcharges of Drugs at Issue

         are ascertainable by review of sales records.

                4444. It would be futile for Plaintiffs to seek a remedy from any party with

         whom they have privity of contract. Defendants have paid no consideration to any

         other person for any of the unlawful benefits they received indirectly from Plaintiffs

         with respect to Defendants’ sales of Drugs at Issue.

                4445. It would be futile for Plaintiffs to seek to exhaust any remedy against the

         immediate intermediary in the chain of distribution from which they indirectly

         purchased Drugs at Issue, as the intermediaries cannot reasonably be expected to

         compensate Plaintiffs for Defendants’ unlawful conduct.

                4446. The economic benefit of overcharges and monopoly profits derived by

         Defendants through charging supracompetitive and artificially inflated prices for

         Drugs at Issue is a direct and proximate result of Defendants’ unlawful practices.

                4447. The financial benefits derived by Defendants rightfully belong to

         Plaintiffs because Plaintiffs paid supracompetitive prices, inuring to the benefit of

         Defendants.



                                                     1091

                                                1091 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1103 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1122



                4448. It would be inequitable under unjust enrichment principles under the law

         of Alabama for Defendants to be permitted to retain any of the overcharges for

         Drugs at Issue derived from Defendants’ unlawful, unfair and unconscionable

         methods, acts, and trade practices alleged in this Complaint.

                4449. Defendants are aware of and appreciate the benefits bestowed upon them

         by Plaintiffs. Defendants consciously accepted the benefits and continue to do so as

         of the date of this filing.

                4450. Defendants should be compelled to disgorge to Plaintiffs all unlawful or

         inequitable proceeds they received from their sales of Drugs at Issue.

                4451. Plaintiffs have no adequate remedy at law.

                4452. By engaging in the foregoing unlawful or inequitable conduct depriving

         Plaintiffs of the opportunity to purchase lower-priced generic versions of Drugs at Issue

         and forcing them to pay higher prices for Drugs at Issue, Defendants have been unjustly

         enriched in violation of the common law of Alabama.

                4453. Defendants unlawfully overcharged Plaintiffs, who made purchases of or

         reimbursements for Drugs at Issue in Alabama at prices that were more than they would

         have been but for Defendants’ actions. Defendants have been enriched by revenue

         resulting from unlawful overcharges for Drugs at Issue, which revenue resulted from

         anticompetitive prices paid by Plaintiffs, which inured to Defendants’ benefit.

         Defendants’ enrichment has occurred at the expense of Plaintiffs. It is against equity



                                                   1092

                                              1092 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1104 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1123



         and good conscience for Defendants to be permitted to retain the revenue resulting

         from their unlawful overcharges.

                                              SIXTH COUNT

                                   Violation of Florida Antitrust Statutes
                  4454. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4455. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4456. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4457. Throughout the period relevant to this Complaint, Defendants’

         continuing contract, combination or conspiracy with respect to the sale of Drugs at

         Issue in unreasonable restraint of trade and commerce and in violation of the Florida

         Statutes Combinations Restricting Trade and Commerce § 542, et seq.

                  4458. The contract, combination, or conspiracy consisted of an agreement

         among Defendants and their co-conspirators to fix, raise, stabilize, and/or maintain

         the prices of Drugs at Issue and to allocate customers for Drugs at Issue throughout

         the United States, including within every Plaintiff County.

                  4459. In formulating and effectuating this conspiracy, Defendants and their

         co-conspirators performed acts in furtherance of the combination and conspiracy,


                                                     1093

                                                 1093 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1105 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1124



         including: (a) participating in meetings and conversations among themselves in

         the United States and elsewhere during which they agreed to price Drugs at Issue at

         certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize prices paid

         by Plaintiffs with respect to Drugs at Issue; and (b) participating in meetings and

         trade association conversations among themselves in the United States and elsewhere

         to implement, adhere to, and police the unlawful agreements they reached.

                4460. Defendants and their co-conspirators engaged in the actions described

         above for the purpose of carrying out their unlawful agreement to allocate customers,

         rig bids, and fix prices for Drugs at Issue.

                4461. Defendants have entered into an unlawful agreement in restraint of trade

         in violation of the Florida Statutes Combinations Restricting Trade and Commerce §

         542, et seq. Defendants’ combination or conspiracy had the following effects: (1)

         Drugs at Issue price competition was restrained, suppressed, and eliminated

         throughout Florida; (2) Drugs at Issue prices were raised, fixed, maintained and

         stabilized at artificially high levels throughout Florida; (3) Plaintiffs were deprived of

         free and open competition; and (4) Plaintiffs paid and reimbursed supracompetitive,

         artificially inflated prices for Drugs at Issue that were higher than they would have

         been absent Defendants’ illegal acts. Defendants’ illegal conduct substantially affected

         Florida commerce in each of the Plaintiff Counties.

                4462. As a direct and proximate result of Defendants’ unlawful conduct,

         Plaintiffs have been injured and are threatened with further injury. The conduct set

                                                     1094

                                                1094 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1106 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1125



         forth above is a per se violation of the Act. Accordingly, Plaintiffs seek all relief

         available under Florida Statutes Combinations Restricting Trade and Commerce §

         542, et seq. This injury is of the type the antitrust laws of the above states were

         designed to prevent and flows from that which makes Defendants’ conduct unlawful.

                  4463. In addition, Defendants have profited significantly from the aforesaid

         conspiracy. Defendants’ profits derived from their anticompetitive conduct at the

         expense, and to the detriment of, Plaintiffs.

                  4464. Accordingly, Plaintiffs seek damages, to be trebled or otherwise

         increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

         including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                           SEVENTH COUNT

                                    Unjust Enrichment Under FL Law
                  4465. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4466. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4467. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4468. Defendants have unlawfully benefited from their sales of Drugs at Issue

         because of the unlawful and inequitable acts alleged in this Complaint. Defendants


                                                     1095

                                                 1095 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1107 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1126



         unlawfully over-charged Plaintiffs, who made purchases of or reimbursements for

         Drugs at Issue at prices that were more than they would have been but for

         Defendants’ unlawful actions.

                4469. Defendants’ financial benefits resulting from their unlawful and

         inequitable acts are traceable to overpayments by Plaintiffs.

                4470. Plaintiffs have conferred upon Defendants an economic benefit, in the

         nature of profits resulting from unlawful overcharges, to the economic detriment of

         Plaintiffs.

                4471. Defendants have been enriched by revenue resulting from unlawful

         overcharges for Drugs at Issue while Plaintiffs have been impoverished by the

         overcharges they paid for Drugs at Issue imposed through Defendants’ unlawful

         conduct. Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

                4472. There is no justification for Defendants’ retention of, and enrichment

         from, the benefits they received, which caused impoverishment to Plaintiffs because

         Plaintiffs paid supracompetitive prices that inured to Defendants’ benefit, and it

         would be inequitable for Defendants to retain any revenue gained from their unlawful

         overcharges.

                4473. Plaintiffs did not interfere with Defendants’ affairs in any manner that

         conferred these benefits upon Defendants.




                                                   1096

                                              1096 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1108 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1127



                4474. The benefits conferred upon Defendants were not gratuitous, in that

         they constituted revenue created by unlawful overcharges arising from Defendants’

         illegal and unfair actions to inflate the prices of Drugs at Issue.

                4475. The benefits conferred upon Defendants are measurable, in that the

         revenue Defendants have earned due to their unlawful overcharges of Drugs at Issue

         are ascertainable by review of sales records.

                4476. It would be futile for Plaintiffs to seek a remedy from any party with

         whom they have privity of contract. Defendants have paid no consideration to any

         other person for any of the unlawful benefits they received indirectly from Plaintiffs

         with respect to Defendants’ sales of Drugs at Issue.

                4477. It would be futile for Plaintiffs to seek to exhaust any remedy against the

         immediate intermediary in the chain of distribution from which they indirectly

         purchased Drugs at Issue, as the intermediaries cannot reasonably be expected to

         compensate Plaintiffs for Defendants’ unlawful conduct.

                4478. The economic benefit of overcharges and monopoly profits derived by

         Defendants through charging supracompetitive and artificially inflated prices for

         Drugs at Issue is a direct and proximate result of Defendants’ unlawful practices.

                4479. The financial benefits derived by Defendants rightfully belong to

         Plaintiffs because Plaintiffs paid supracompetitive prices, inuring to the benefit of

         Defendants.



                                                     1097

                                                1097 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1109 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1128



                4480. It would be inequitable under unjust enrichment principles under the law

         of Florida for Defendants to be permitted to retain any of the overcharges for Drugs

         at Issue derived from Defendants’ unlawful, unfair and unconscionable methods, acts,

         and trade practices alleged in this Complaint.

                4481. Defendants are aware of and appreciate the benefits bestowed upon them

         by Plaintiffs. Defendants consciously accepted the benefits and continue to do so as

         of the date of this filing.

                4482. Defendants should be compelled to disgorge to Plaintiffs all unlawful or

         inequitable proceeds they received from their sales of Drugs at Issue.

                4483. Plaintiffs have no adequate remedy at law.

                4484. By engaging in the foregoing unlawful or inequitable conduct depriving

         Plaintiffs of the opportunity to purchase lower-priced generic versions of Drugs at Issue

         and forcing them to pay higher prices for Drugs at Issue, Defendants have been unjustly

         enriched in violation of the common law of Florida.

                4485. Defendants unlawfully overcharged Plaintiffs, who made purchases of or

         reimbursements for Drugs at Issue in Florida at prices that were more than they would

         have been but for Defendants’ actions. Defendants have been enriched by revenue

         resulting from unlawful overcharges for Drugs at Issue, which revenue resulted from

         anticompetitive prices paid by Plaintiffs, which inured to Defendants’ benefit.

         Defendants’ enrichment has occurred at the expense of Plaintiffs. It is against equity



                                                   1098

                                              1098 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1110 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1129



         and good conscience for Defendants to be permitted to retain the revenue resulting

         from their unlawful overcharges.

                                            EIGHTH COUNT

                                Violation of Tennessee Antitrust Statutes
                  4486. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4487. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4488. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4489. Throughout the period relevant to this Complaint, Defendants’

         continuing contract, combination or conspiracy with respect to the sale of Drugs at

         Issue in unreasonable restraint of trade and commerce and in violation of the

         Tennessee Code § 47-25-101, et seq.

                  4490. The contract, combination, or conspiracy consisted of an agreement

         among Defendants and their co-conspirators to fix, raise, stabilize, and/or maintain

         the prices of Drugs at Issue and to allocate customers for Drugs at Issue throughout

         the United States, including within every Plaintiff County.

                  4491. In formulating and effectuating this conspiracy, Defendants and their

         co-conspirators performed acts in furtherance of the combination and conspiracy,


                                                     1099

                                                 1099 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1111 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1130



         including: (a) participating in meetings and conversations among themselves in

         the United States and elsewhere during which they agreed to price Drugs at Issue at

         certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize prices paid

         by Plaintiffs with respect to Drugs at Issue; and (b) participating in meetings and

         trade association conversations among themselves in the United States and elsewhere

         to implement, adhere to, and police the unlawful agreements they reached.

                4492. Defendants and their co-conspirators engaged in the actions described

         above for the purpose of carrying out their unlawful agreement to allocate customers,

         rig bids, and fix prices for Drugs at Issue.

                4493. Defendants have entered into an unlawful agreement in restraint of trade

         in violation of the Tennessee Code § 47-25-101, et seq. Defendants’ combination or

         conspiracy had the following effects: (1) Drugs at Issue price competition was

         restrained, suppressed, and eliminated throughout Tennessee; (2) Drugs at Issue

         prices were raised, fixed, maintained and stabilized at artificially high levels throughout

         Tennessee; (3) Plaintiffs were deprived of free and open competition; and (4)

         Plaintiffs paid and reimbursed supracompetitive, artificially inflated prices for Drugs

         at Issue that were higher than they would have been absent Defendants’ illegal acts.

         Defendants’ illegal conduct substantially affected Tennessee commerce in each of the

         Plaintiff Counties.

                4494. As a direct and proximate result of Defendants’ unlawful conduct,

         Plaintiffs have been injured and are threatened with further injury. The conduct set

                                                     1100

                                                1100 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1112 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1131



         forth above is a per se violation of the Act. Accordingly, Plaintiffs seek all relief

         available under Tennessee Code § 47-25-101, et seq. This injury is of the type the

         antitrust laws of the above states were designed to prevent and flows from that which

         makes Defendants’ conduct unlawful.

                  4495. In addition, Defendants have profited significantly from the aforesaid

         conspiracy. Defendants’ profits derived from their anticompetitive conduct at the

         expense, and to the detriment of, Plaintiffs.

                  4496. Accordingly, Plaintiffs seek damages, to be trebled or otherwise

         increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

         including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                             NINTH COUNT

                                   Unjust Enrichment Under TN Law
                  4497. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4498. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4499. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4500. Defendants have unlawfully benefited from their sales of Drugs at Issue

         because of the unlawful and inequitable acts alleged in this Complaint. Defendants


                                                     1101

                                                 1101 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1113 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1132



         unlawfully over-charged Plaintiffs, who made purchases of or reimbursements for

         Drugs at Issue at prices that were more than they would have been but for

         Defendants’ unlawful actions.

                4501. Defendants’ financial benefits resulting from their unlawful and

         inequitable acts are traceable to overpayments by Plaintiffs.

                4502. Plaintiffs have conferred upon Defendants an economic benefit, in the

         nature of profits resulting from unlawful overcharges, to the economic detriment of

         Plaintiffs.

                4503. Defendants have been enriched by revenue resulting from unlawful

         overcharges for Drugs at Issue while Plaintiffs have been impoverished by the

         overcharges they paid for Drugs at Issue imposed through Defendants’ unlawful

         conduct. Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

                4504. There is no justification for Defendants’ retention of, and enrichment

         from, the benefits they received, which caused impoverishment to Plaintiffs because

         Plaintiffs paid supracompetitive prices that inured to Defendants’ benefit, and it

         would be inequitable for Defendants to retain any revenue gained from their unlawful

         overcharges.

                4505. Plaintiffs did not interfere with Defendants’ affairs in any manner that

         conferred these benefits upon Defendants.




                                                   1102

                                              1102 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1114 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1133



                4506. The benefits conferred upon Defendants were not gratuitous, in that

         they constituted revenue created by unlawful overcharges arising from Defendants’

         illegal and unfair actions to inflate the prices of Drugs at Issue.

                4507. The benefits conferred upon Defendants are measurable, in that the

         revenue Defendants have earned due to their unlawful overcharges of Drugs at Issue

         are ascertainable by review of sales records.

                4508. It would be futile for Plaintiffs to seek a remedy from any party with

         whom they have privity of contract. Defendants have paid no consideration to any

         other person for any of the unlawful benefits they received indirectly from Plaintiffs

         with respect to Defendants’ sales of Drugs at Issue.

                4509. It would be futile for Plaintiffs to seek to exhaust any remedy against the

         immediate intermediary in the chain of distribution from which they indirectly

         purchased Drugs at Issue, as the intermediaries cannot reasonably be expected to

         compensate Plaintiffs for Defendants’ unlawful conduct.

                4510. The economic benefit of overcharges and monopoly profits derived by

         Defendants through charging supracompetitive and artificially inflated prices for

         Drugs at Issue is a direct and proximate result of Defendants’ unlawful practices.

                4511. The financial benefits derived by Defendants rightfully belong to

         Plaintiffs because Plaintiffs paid supracompetitive prices, inuring to the benefit of

         Defendants.



                                                     1103

                                                1103 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1115 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1134



                4512. It would be inequitable under unjust enrichment principles under the law

         of Tennessee for Defendants to be permitted to retain any of the overcharges for

         Drugs at Issue derived from Defendants’ unlawful, unfair and unconscionable

         methods, acts, and trade practices alleged in this Complaint.

                4513. Defendants are aware of and appreciate the benefits bestowed upon them

         by Plaintiffs. Defendants consciously accepted the benefits and continue to do so as

         of the date of this filing.

                4514. Defendants should be compelled to disgorge to Plaintiffs all unlawful or

         inequitable proceeds they received from their sales of Drugs at Issue.

                4515. Plaintiffs have no adequate remedy at law.

                4516. By engaging in the foregoing unlawful or inequitable conduct depriving

         Plaintiffs of the opportunity to purchase lower-priced generic versions of Drugs at Issue

         and forcing them to pay higher prices for Drugs at Issue, Defendants have been unjustly

         enriched in violation of the common law of Tennessee.

                4517. Defendants unlawfully overcharged Plaintiffs, who made purchases of or

         reimbursements for Drugs at Issue in Tennessee at prices that were more than they

         would have been but for Defendants’ actions. Defendants have been enriched by

         revenue resulting from unlawful overcharges for Drugs at Issue, which revenue resulted

         from anticompetitive prices paid by Plaintiffs, which inured to Defendants’ benefit.

         Defendants’ enrichment has occurred at the expense of Plaintiffs. It is against equity



                                                   1104

                                              1104 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1116 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1135



         and good conscience for Defendants to be permitted to retain the revenue resulting

         from their unlawful overcharges.

                                             TENTH COUNT

                                Violation of Wisconsin Antitrust Statutes
                  4518. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4519. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4520. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4521. Throughout the period relevant to this Complaint, Defendants’

         continuing contract, combination or conspiracy with respect to the sale of Drugs at

         Issue in unreasonable restraint of trade and commerce and in violation of the

         Wisconsin Statutes, Trust and Monopolies § 133, et seq.

                  4522. The contract, combination, or conspiracy consisted of an agreement

         among Defendants and their co-conspirators to fix, raise, stabilize, and/or maintain

         the prices of Drugs at Issue and to allocate customers for Drugs at Issue throughout

         the United States, including within every Plaintiff County.

                  4523. In formulating and effectuating this conspiracy, Defendants and their

         co-conspirators performed acts in furtherance of the combination and conspiracy,


                                                     1105

                                                 1105 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                          INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1117 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1136



         including: (a) participating in meetings and conversations among themselves in

         the United States and elsewhere during which they agreed to price Drugs at Issue at

         certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize prices paid

         by Plaintiffs with respect to Drugs at Issue; and (b) participating in meetings and

         trade association conversations among themselves in the United States and elsewhere

         to implement, adhere to, and police the unlawful agreements they reached.

                4524. Defendants and their co-conspirators engaged in the actions described

         above for the purpose of carrying out their unlawful agreement to allocate customers,

         rig bids, and fix prices for Drugs at Issue.

                4525. Defendants have entered into an unlawful agreement in restraint of trade

         in violation of the Wisconsin Statutes, Trust and Monopolies § 133, et seq.

         Defendants’ combination or conspiracy had the following effects: (1) Drugs at Issue

         price competition was restrained, suppressed, and eliminated throughout Wisconsin ;

         (2) Drugs at Issue prices were raised, fixed, maintained and stabilized at artificially

         high levels throughout Wisconsin ; (3) Plaintiffs were deprived of free and open

         competition; and (4) Plaintiffs paid and reimbursed supracompetitive, artificially

         inflated prices for Drugs at Issue that were higher than they would have been absent

         Defendants’ illegal acts. Defendants’ illegal conduct substantially affected Wisconsin

         commerce in each of the Plaintiff Counties.

                4526. As a direct and proximate result of Defendants’ unlawful conduct,

         Plaintiffs have been injured and are threatened with further injury. The conduct set

                                                     1106

                                                1106 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1118 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1137



         forth above is a per se violation of the Act. Accordingly, Plaintiffs seek all relief

         available under Wisconsin Statutes, Trust and Monopolies § 133, et seq. This injury is

         of the type the antitrust laws of the above states were designed to prevent and flows

         from that which makes Defendants’ conduct unlawful.

                  4527. In addition, Defendants have profited significantly from the aforesaid

         conspiracy. Defendants’ profits derived from their anticompetitive conduct at the

         expense, and to the detriment of, Plaintiffs.

                  4528. Accordingly, Plaintiffs seek damages, to be trebled or otherwise

         increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

         including reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                          ELEVENTH COUNT

                                    Unjust Enrichment Under WI Law
                  4529. Plaintiffs incorporate by reference the allegations set forth above as if

         fully set forth herein.

                  4530. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4531. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4532. Defendants have unlawfully benefited from their sales of Drugs at Issue

         because of the unlawful and inequitable acts alleged in this Complaint. Defendants


                                                     1107

                                                 1107 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1119 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1138



         unlawfully over-charged Plaintiffs, who made purchases of or reimbursements for

         Drugs at Issue at prices that were more than they would have been but for

         Defendants’ unlawful actions.

                4533. Defendants’ financial benefits resulting from their unlawful and

         inequitable acts are traceable to overpayments by Plaintiffs.

                4534. Plaintiffs have conferred upon Defendants an economic benefit, in the

         nature of profits resulting from unlawful overcharges, to the economic detriment of

         Plaintiffs.

                4535. Defendants have been enriched by revenue resulting from unlawful

         overcharges for Drugs at Issue while Plaintiffs have been impoverished by the

         overcharges they paid for Drugs at Issue imposed through Defendants’ unlawful

         conduct. Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

                4536. There is no justification for Defendants’ retention of, and enrichment

         from, the benefits they received, which caused impoverishment to Plaintiffs because

         Plaintiffs paid supracompetitive prices that inured to Defendants’ benefit, and it

         would be inequitable for Defendants to retain any revenue gained from their unlawful

         overcharges.

                4537. Plaintiffs did not interfere with Defendants’ affairs in any manner that

         conferred these benefits upon Defendants.




                                                   1108

                                              1108 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                       INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1120 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1139



                4538. The benefits conferred upon Defendants were not gratuitous, in that

         they constituted revenue created by unlawful overcharges arising from Defendants’

         illegal and unfair actions to inflate the prices of Drugs at Issue.

                4539. The benefits conferred upon Defendants are measurable, in that the

         revenue Defendants have earned due to their unlawful overcharges of Drugs at Issue

         are ascertainable by review of sales records.

                4540. It would be futile for Plaintiffs to seek a remedy from any party with

         whom they have privity of contract. Defendants have paid no consideration to any

         other person for any of the unlawful benefits they received indirectly from Plaintiffs

         with respect to Defendants’ sales of Drugs at Issue.

                4541. It would be futile for Plaintiffs to seek to exhaust any remedy against the

         immediate intermediary in the chain of distribution from which they indirectly

         purchased Drugs at Issue, as the intermediaries cannot reasonably be expected to

         compensate Plaintiffs for Defendants’ unlawful conduct.

                4542. The economic benefit of overcharges and monopoly profits derived by

         Defendants through charging supracompetitive and artificially inflated prices for

         Drugs at Issue is a direct and proximate result of Defendants’ unlawful practices.

                4543. The financial benefits derived by Defendants rightfully belong to

         Plaintiffs because Plaintiffs paid supracompetitive prices, inuring to the benefit of

         Defendants.



                                                     1109

                                                1109 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1121 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1140



                4544. It would be inequitable under unjust enrichment principles under the law

         of Wisconsin for Defendants to be permitted to retain any of the overcharges for

         Drugs at Issue derived from Defendants’ unlawful, unfair and unconscionable

         methods, acts, and trade practices alleged in this Complaint.

                4545. Defendants are aware of and appreciate the benefits bestowed upon them

         by Plaintiffs. Defendants consciously accepted the benefits and continue to do so as

         of the date of this filing.

                4546. Defendants should be compelled to disgorge to Plaintiffs all unlawful or

         inequitable proceeds they received from their sales of Drugs at Issue.

                4547. Plaintiffs have no adequate remedy at law.

                4548. By engaging in the foregoing unlawful or inequitable conduct depriving

         Plaintiffs of the opportunity to purchase lower-priced generic versions of Drugs at Issue

         and forcing them to pay higher prices for Drugs at Issue, Defendants have been unjustly

         enriched in violation of the common law of Wisconsin.

                4549. Defendants unlawfully overcharged Plaintiffs, who made purchases of or

         reimbursements for Drugs at Issue in Wisconsin at prices that were more than they

         would have been but for Defendants’ actions. Defendants have been enriched by

         revenue resulting from unlawful overcharges for Drugs at Issue, which revenue resulted

         from anticompetitive prices paid by Plaintiffs, which inured to Defendants’ benefit.

         Defendants’ enrichment has occurred at the expense of Plaintiffs. It is against equity



                                                   1110

                                              1110 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                      INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1122 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1141



         and good conscience for Defendants to be permitted to retain the revenue resulting

         from their unlawful overcharges.


                                    XVI. PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs demand judgment for the following relief:

               1.      That the unlawful conduct, contract, conspiracy, or combination alleged

         herein be adjudged and decreed: (a) an unreasonable restraint of trade or commerce in

         violation of Sections 1 and 3 of the Sherman Act and Sections 4 and 16 of the Claton

         Act; (b) a per se violation of Sections 1 and 3 of the Sherman Act; (c) an unlawful

         combination, trust, agreement, understanding and/or concert of action in violation of

         the New York and other States’ antitrust and unfair competition laws as set forth

         herein; and/or (d) acts of unjust enrichment by Defendants as set forth herein.

               2.      Plaintiffs recover damages, to the maximum extent allowed under such

         law and that a judgment in favor of Plaintiffs be entered against Defendants jointly

         and severally in an amount to be trebled to the extent the law permits;

               3.      Plaintiffs recover damages, to the maximum extent allowed by law, in

         the form of restitution and/or disgorgement of profits unlawfully obtained;

               4.      Plaintiffs be awarded restitution, including disgorgement of profits

         Defendants obtained as a result of their acts of unfair competition and acts of unjust

         enrichment;




                                                   1111

                                              1111 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                         INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1123 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1142



               5.      Defendants, their affiliates, successors, transferees, assignees and other

         officers, directors, partners, agents and employees thereof, and all other persons

         acting or claiming to act on their behalf or in concert with them, be permanently

         enjoined and restrained from in any manner continuing, maintaining or renewing the

         conduct, contract, conspiracy, or combination alleged herein, or from entering into

         any other contract, conspiracy, or combination having a similar purpose or effect, and

         from adopting or following any practice, plan, program, or device having a similar

         purpose or effect;

               6.      Plaintiffs be awarded pre- and post-judgment interest as provided by law,

         and that such interest be awarded at the highest legal rate;

               7.      Plaintiffs recover their costs of suit, including reasonable attorneys’ fees,

         as provided by law; and

               8.      Plaintiffs have such other and further relief as the Court may deem just

         and proper.


                                        XVII. JURY DEMAND

               Plaintiffs respectfully demand trial by jury of all issues so triable.


         Dated:        December 15, 2020

                                                   Respectfully submitted,

                                                   NAPOLI SHKOLNIK PLLC

                                                   /s/ Salvatore C. Badala


                                                    1112

                                               1112 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                               INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1124 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1143



                                             Salvatore C. Badala (SB2053)
                                             Alastair J.M. Findeis
                                             Thomas A. Narducci
                                             360 Lexington Ave., 11th Floor
                                             New York, NY, 10017
                                             Tel: (212) 397-1000
                                             Fax: (646) 843-7603
                                             sbadala@napolilaw.com
                                             afindeis@napolilaw.com
                                             tnarducci@napolilaw.com

                                             Attorneys for the Plaintiffs




                                              1113

                                          1113 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                             INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1125 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1144



          SUPREME COURT OF THE STATE OF NEW
          YORK
          COUNTY OF SUFFOLK
                                                           Index No.:
          COUNTY OF ALBANY, TOWN OF AMHERST,
          COUNTY OF CATTARAUGUS, COUNTY OF
          CHEMUNG, COUNTY OF CHENANGO, COUNTY OF
          COLUMBIA, COUNTY OF ERIE, COUNTY OF ESSEX,
          COUNTY OF LIVINGSTON, MAGNACARE
          INSURANCE, MEBCO, CITY OF MOBILE, COUNTY
          OF MONROE, COUNTY OF ONEIDA, COUNTY OF
          ONONDAGA, COUNTY OF OSCEOLA, COUNTY OF
          OTSEGO, CITY OF POUGHKEEPSIE, COUNTY OF
          SCHYULER, COUNTY OF SHELBY, WCA GROUP
          HEALTH TRUST, AND COUNTY OF YATES,

                         Plaintiffs,
             -against-

          ACTAVIS HOLDCO US, INC.; ACTAVIS ELIZABETH
          LLC; ACTAVIS PHARMA, INC.; ALVOGEN, INC.;
          AMNEAL PHARMACEUTICALS, INC.; AMNEAL
          PHARMACEUTICALS, LLC; APOTEX CORP.;
          AUROBINDO PHARMA USA, INC.; BAUSCH
          HEALTH AMERICAS, INC.; BAUSCH HEALTH US
          INC.; BARR PHARMACEUTICALS, LLC;
          BRECKENRIDGE PHARMACEUTICAL, INC.;
          CAMBER PHARMACEUTICALS, INC; CARACO
          PHARMACEUTICAL LABORATORIES LTD.; CITRON
          PHARMA LLC; DAVA PHARMACEUTICALS, LLC;
          DR. REDDY’S LABORATORIES, INC.; ENDO
          INTERNATIONAL PLC; FOUGERA
          PHARMACEUTICALS INC.; G & W LABORATORIES;
          GENERICS BIDCO I, LLC; GLENMARK
          PHARMACEUTICALS, INC.; PFIZER, INC. AND ITS
          ALTER EGO, GREENSTONE LLC; HERITAGE
          PHARMACEUTICALS, INC.; HIKMA LABS, INC.;
          HIKMA PHARMACEUTICALS, USA, INC.; IMPAX
          LABORATORIES, INC.; JUBILANT CADISTA
          PHARMACEUTICALS, INC.; LANNETT CO., INC.;
          LUPIN PHARMACEUTICALS, INC.; MAYNE
          PHARMA USA INC.; MORTON GROVE
          PHARMACEUTICALS, INC.; MUTUAL
          PHARMACEUTICAL CO., INC.; MYLAN INC.;
          MYLAN PHARMACEUTICALS, INC.; MYLAN N.V.;
          OCEANSIDE PHARMACEUTICALS, INC.; PAR



                                              1114

                                          1114 of 1115
FILED: SUFFOLK COUNTY CLERK 12/15/2020 07:16 PM                                                        INDEX NO. 619573/2020
         Case
NYSCEF DOC.   2:21-cv-01650-JS-ST
            NO. 2                 Document 1-2 Filed 03/26/21 Page 1126 of 1126NYSCEF:
                                                                     RECEIVED  PageID #:
                                                                                       12/15/2020
                                              1145



          PHARMACEUTICAL, INC.; PERRIGO NEW YORK,
          INC.; SANDOZ, INC.; SUN PHARMACEUTICAL
          INDUSTRIES, INC.; TARO PHARMACEUTICALS
          USA, INC.; TELIGENT INC.; TEVA
          PHARMACEUTICALS USA, INC.; TORRENT
          PHARMA INC.; UDL LABORATORIES, INC.,
          UPSHER-SMITH LABORATORIES, LLC; URL
          PHARMA, INC.; VALEANT PHARMACEUTICALS
          NORTH AMERICA, LLC; VALEANT
          PHARMACEUTICALS INTERNATIONAL, INC.;
          VERSAPHARM, INC.; WEST-WARD
          PHARMACEUTICALS CORP.; WEST-WARD
          COLUMBUS. INC.; WOCKHARDT USA LLC; AND
          ZYDUS PHARMACEUTICALS (USA), INC.,
         =====================================================================
                                VERIFIED COMPLAINT AND JURY DEMAND
         =====================================================================
                                                NAPOLI SHKOLNIK, PLLC
                                         400 Broadhollow Road, Ste. 305
                                            Melville, New York 11747
                                                Tel: (212)397-1000
                                                Fax: (646) 257-5081
                                               Attorneys for Plaintiffs
         The undersigned attorney hereby certifies, pursuant to 22 NYCRR 130-1.1a that he has read the
         within papers and that same are not frivolous as that term is defined in 22 NYCRR 130-1.1(c)


         __________________________________________
         Salvatore C. Badala, Esq.
         =====================================================================
         Service of a copy of the within                         is hereby admitted.
         Dated,                 ________________________________
                Attorney(s) for
         =====================================================================
         PLEASE TAKE NOTICE:
                 NOTICE OF ENTRY
                        that the within is a (certified) true copy of an            duly entered in the office of the
                        clerk of the within named court on __________________200__.
                 NOTICE OF SETTLEMENT
                      that an order                          of which the within is a true copy
                      will be presented for settlement to the HON.                  one of the judges of
                      the
                      within named Court, at                                         on
                              200___ at________ O’clock ___.M.
         Dated, _________________________
                                                             Yours, etc. NAPOLI SHKOLNIK, PLLC


                                                            1115

                                                      1115 of 1115
